


Exhibit 10.14

 

DATED                      2007

 

The Nuclear Decommissioning Authority (1)

 

and

 

Magnox Electric Limited (2)

 

and

 

Energy Sales and Trading Limited (3)

 

--------------------------------------------------------------------------------

 

AMENDED, RESTATED AND
CONSOLIDATED SITE MANAGEMENT
AND OPERATIONS CONTRACT

 

IN RESPECT OF

 

MAGNOX ELECTRIC LIMITED FOR

 

NORTHERN SITES

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THIS DEED OF AMENDMENT, RESTATEMENT AND CONSOLIDATION is dated 2007

 

BETWEEN

 

(1)                                 THE NUCLEAR DECOMMISSIONING AUTHORITY, a
non-departmental public body whose registered office is at Herdus House,
Westlakes Science and Technology Park, Moor Row, Cumbria, CA2 3HU (the
“Authority”);

 

(2)                                 MAGNOX ELECTRIC LIMITED, a company
incorporated in England and Wales with registered number 2264251 whose
registered office is at 1100 Daresbury Park, Daresbury, Warrington, Cheshire,
WA4 4GB (the “Contractor”); and

 

(3)                                 ENERGY SALES AND TRADING LIMITED, a company
incorporated in England and Wales with registered number 3857761 whose
registered office is at 1100 Daresbury Park, Daresbury, Warrington, Cheshire,
WA4 4GP (“ESTL”),

 

each one a “Party” and together the “Parties”.

 

WHEREAS

 

(A)                               The Authority and the Contractor entered into
contracts on 1 April 2005 relative to the maintenance and operation of sites at
Chapelcross, Hunterston and Trawsfynydd (which sites are hereinafter referred to
as the “Non Generating Sites” and which contracts are hereinafter referred to as
“Non Generating Existing Contracts”);

 

(B)                               The Authority, the Contractor and ESTL entered
into a contract on 1 April 2005 relative to the maintenance and operation of
various sites including the sites at Maentwrog, Oldbury and Wylfa (which sites
at Maentwrog, Oldbury and Wylfa are hereinafter referred to as the “Generating
Sites” and which contract is hereinafter referred to as the “Generating Existing
Contract”);

 

(C)                               The Parties amended the Generating Existing
Contract by a letter of agreement effective from 1 April 2007 (the “ESTL
Transfer Date”) to (1) provide for the appointment by the Authority of British
Energy Trading Services as its agent and contractor to trade electricity,
natural gas and other energy commodities and to provide investment and trading
advice under the Trading Contract; (2) release ESTL from its obligations under
the Generating Existing Contract; (3) release the Authority and Magnox from some
of their respective obligations under the Generating Existing Contract; and
(4) provide for transitional arrangements in connection with the foregoing with
effect from the ESTL Transfer Date.

 

(D)                               The Authority and the Contractor have entered
into this agreement (“Agreement”) in order to consolidate and amend the Non
Generating Existing Contracts in so far as they govern the rights and
obligations of the Authority and the Contractor on and after the Effective Date;

 

(E)                                The Authority, the Contractor and ESTL have
entered into this Agreement in order to consolidate and amend the Generating
Existing Contract insofar as it relates to the Generating Sites and insofar as
it governs the rights and obligations of the Authority, the Contractor and ESTL
on and after the Effective Date and to make provision for certain financial
matters connected with the obligations of the Parties under the Generating
Existing Contract insofar as it relates to the Oldbury Site and the Wylfa Site;
and

 

(F)                                 Recognising that (1) on the Sale Date the
Purchaser will acquire the entire issued share capital of the Parent Body
Organisation pursuant to the Sale and Purchase Agreement and (2) that in
consideration of this certain provisions of the Generating Existing Contract
insofar as it relates

 

1

--------------------------------------------------------------------------------


 

to the Generating Sites and the Non Generating Existing Contracts (together
“Existing Contracts”) which relate to financial matters require to be amended,
the Parties have agreed to provide in the Existing Contracts as amended by this
Agreement for transitional finance and pensions arrangements to take effect on
and from the Sale Date.

 

IT IS AGREED as follows:

 

1.             DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

“Effective Date” means the date which is the Effective Date for the purposes of
the Deed of Amendment, Restatement and Consolidation of the Parent Body
Agreement;

 

“Parent Body Agreement” has the meaning given to it in Appendix 1;

 

“Parent Body Organisation” has the meaning given to it in Appendix 1;

 

“Purchaser” has the meaning given to it in Appendix 1;

 

“Sale and Purchase Agreement” has the meaning given to it in Appendix 1;

 

“Sale Date” has the meaning given to it in Appendix 1;

 

“Trading Contract” has the meaning given to it in Appendix 1.

 

1.2          Interpretation

 

1.2.1                     headings and sub-headings are for ease of reference
only and shall not be taken into consideration in the interpretation or
construction of this Deed;

 

1.2.2                     all references to Clauses and Schedules are references
to clauses of and schedules to this Deed;

 

1.2.3                     Appendix 1 is an integral part of this Deed and
reference to this Deed includes reference to Appendix 1;

 

1.2.4                     words importing the singular include the plural and
vice versa;

 

1.2.5                     words importing a particular gender include all
genders;

 

1.2.6                     references to “Party” and “Parties” means a party or
the parties to this Deed, as applicable.

 

2.                                      AMENDMENT, RESTATEMENT AND CONSOLIDATION
OF THE M&O CONTRACT

 

2.1                               With effect on and from the Effective Date,
the Non Generating Existing Contracts and the Generating Existing Contract
insofar as it relates to the Generating Sites shall be amended, restated and
consolidated into the form set out in Appendix 1 and references in the Non
Generating Existing Contracts and the Generating Existing Contract insofar as it
relates to the Generating Sites to “this Contract”, “hereof” and “hereunder” and
expressions of similar import shall be deemed to be references to the Existing
Contracts as amended, restated and consolidated by this Deed.

 

2.2                               For the avoidance of doubt:

 

2

--------------------------------------------------------------------------------


 

(a)                                 the Existing Contracts shall not be
discharged by this Agreement but shall remain in force as amended, restated and
consolidated in Appendix 1; and

 

(b)                                 this Agreement shall not have retrospective
effect and the rights and liabilities of the Parties accruing and obligations of
the Parties arising prior to the Effective Date shall continue to be governed by
the Existing Contracts and shall not be affected by any amendment, restatement
or consolidation pursuant to this Agreement.

 

3                                         GOVERNING LAW

 

This Deed shall be governed by and construed in accordance with English law.

 

4              COUNTERPARTS

 

This Deed may be executed in any number of counterparts, each of which when
executed by one or more of the Parties shall constitute an original, but all of
which shall constitute the same instrument.

 

IN WITNESS WHEREOF this Deed has been executed by the parties hereto.

 

the COMMON SEAL of

 

THE NUCLEAR DECOMMISSIONING AUTHORITY was

 

hereunto affixed in the

 

presence of:

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Secretary/Director

 

 

EXECUTED AS A DEED by

 

 

 

MAGNOX ELECTRIC LIMITED

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Director

 

 

EXECUTED AS A DEED by

 

 

 

ENERGY SALES AND TRADING LIMITED

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Director

 

4

--------------------------------------------------------------------------------


 

APPENDIX 1

 

AMENDED, RESTATED AND CONSOLIDATED

SITE MANAGEMENT & OPERATIONS CONTRACT

TERMS AND CONDITIONS

 

5

--------------------------------------------------------------------------------

 

DATED                                  2007

 

 

The Nuclear Decommissioning Authority (1)

 

and

 

Magnox Electric Limited (2)

 

and

 

Energy Sales and Trading Limited (3)

 

 

--------------------------------------------------------------------------------

 

AMENDED, RESTATED AND
CONSOLIDATED SITE MANAGEMENT
AND OPERATIONS CONTRACT

 

NDA-T1-37-05

 

--------------------------------------------------------------------------------

 

6

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PART 1

GENERAL

 

 

 

 

PART 2

CONTRACTOR’S OBLIGATIONS

 

 

 

 

PART 3

RIGHTS AND OBLIGATIONS OF AUTHORITY

 

 

 

 

PART 4

PERFORMANCE MANAGEMENT, PERFORMANCE ASSURANCE AND RECORDS

 

 

 

 

PART 5

EMPLOYEES

 

 

 

 

PART 6

FINANCE (Pre-Sale)

 

 

 

 

PART 6A

FINANCE (Post-Sale)

 

 

 

 

PART 7

REAL ESTATE AND ASSET MANAGEMENT

 

 

 

 

PART 8

INTELLECTUAL PROPERTY

 

 

 

 

PART 9

INFORMATION TECHNOLOGY

 

 

 

 

PART 10

CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW

 

 

 

 

PART 11

INDEMNITY, LIABILITY AND INSURANCE

 

 

 

 

PART 12

TERMINATION

 

 

 

 

PART 13

DISPUTE MANAGEMENT

 

 

 

 

PART 14

RELETTING THE CONTRACT

 

 

7

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

Schedule 1

Lifetime Plan Schedule

 

Part 1:

Statement of Work

 

 

 

Schedule 2

Programme Management Schedule

 

Part 1:

Programme Controls

 

Part 2:

Setting the LTP and Change Control

 

Part 3:

Project Validation and Financial Sanction

 

 

 

Schedule 3

Commercial Schedule

 

Part 1:

Customer Contracts

 

Part 2:

Permitted Activities

 

 

 

Schedule 4

Employee Schedule

 

Part 1:

Nominated Staff

 

Part 2:

Key Personnel

 

Part 3:

Pro Forma Secondment Agreement

 

Part 4:

Deed of Participation

 

Part 5:

Pro Forma Impartiality Undertaking

 

 

 

Schedule 5

Subcontracting/Procurement Schedule

 

Part 1:

Subcontracting/Procurement Requirements

 

Part 2:

Inter-SLC Service Contract Pro Forma

 

 

 

Schedule 6

Finance Schedule

 

Part 1

Funding Limit and Available Incentive Fee

 

Part 2

Use of Performance Based Incentives

 

Part 3

Calculation of Efficiency Gain Fee

 

Part 4

Costs Principles and Procedure

 

Part 5:

Not used.

 

Part 6:

Cashflow Forecasting and Calculating Dates for Payment

 

Part 7:

Provisions Applying to Defective Performance of Alternative Remuneration Tasks

 

 

 

Schedule 7

Property Schedule

 

Part 1:

Nuclear Licensed Site Area Plans

 

Part 2:

Site Boundary Plans

 

 

 

Schedule 8

Intellectual Property Schedule

 

Part 1:

Parent Supplied Intellectual Property

 

 

 

Schedule 9

Information Technology Schedule

 

Part 1:

Critical IT Systems

 

Part 2:

Deposit of Source Code

 

 

 

Schedule 10

Insurance Schedule

 

Part 1:

Authority and Contractor Insurances

 

 

 

Schedule 11

Not used

 

 

8

--------------------------------------------------------------------------------


 

Schedule 12

Dispute Management Schedule

 

Part 1:

Dispute Management Procedure

 

 

 

Schedule 13

Reporting Schedule

 

Part 1:

Monthly Reporting Requirements

 

 

 

Schedule 14

European State Aid

 

Part 1:

European State Aid Decision

 

 

 

Schedule 15

Not used

 

 

 

Schedule 16

Not used

 

 

 

Schedule 17

Knowledge Management Policy

 

Part 1:

Authority Knowledge Management Policy

 

 

 

Schedule 18

Contractor’s Obligations in relation to the Sites

 

Part 1:

Contractor’s Obligations in relation to the Sites

 

 

 

Schedule 19

Authorised Persons under the Contract

 

Part 1:

Addresses for Notices and Correspondence

 

 

 

Schedule 20

Electricity Interface Obligations Schedule

 

Part 1:

Allocation of Responsibilities under Industry Documents

 

Part 2:

BETS Interfaces

 

 

 

Schedule 21

Post Commencement Date Issues to be Resolved

 

Part 1:

Post Commencement Date Issues to be Resolved

 

9

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 1 April 2005 and amended by deed of amendment,
restatement and consolidation on                                                
2007

 

BETWEEN

 

(1)           THE NUCLEAR DECOMMISSIONING AUTHORITY, a non-departmental public
body whose registered office is at Herdus House, Westlakes Science and
Technology Park, Moor Row, Cumbria, CA2 3HU (the “Authority”);

 

(2)           MAGNOX ELECTRIC LIMITED, a company incorporated in England and
Wales with registered number 2264251 whose registered office is at 1100
Daresbury Park, Daresbury, Warrington, Cheshire, WA4 4GB (the “Contractor”); and

 

(3)           ENERGY SALES AND TRADING LIMITED, a company incorporated in
England and Wales with registered number 3857761 whose registered office is at
1100 Daresbury Park, Daresbury, Warrington, Cheshire WA4 4GP (“ESTL”),

 

each one a “Party” and together the “Parties”.

 

WHEREAS

 

(A)          The Authority, the Contractor and the Parent Body Organisation have
entered into the Parent Body Agreement on the date hereof;

 

(B)          The Parent Body Organisation holds all of the issued share capital
in the Contractor;

 

(C)          The following events have occurred:

 

(i)            the HSE has granted the appropriate Nuclear Site Licence
instrument pursuant to Licence Condition 36 of the Contractor’s Nuclear Site
Licence to enable the necessary organisational changes to implement this
Contract;

 

(ii)           the relevant licences, authorisations, registrations, permits and
consents have been obtained from the EA or SEPA (as applicable); and

 

(iii)          the Contractor has undertaken to comply with the site security
plan contained in its Internal Procedures relating to Site security and approved
by OCNS;

 

(D)          The Contractor with the consent of the Parent Body Organisation has
entered into this Contract on the date hereof.

 

PART 1: GENERAL

 

1.1                               Definitions


 


IN THIS CONTRACT (INCLUDING THE RECITALS, SCHEDULES, APPENDIX AND TABLES OF
CONTENTS) THE FOLLOWING TERMS SHALL, UNLESS THE CONTEXT OTHERWISE REQUIRES, HAVE
THE MEANINGS ASCRIBED BELOW:


 

“1990 Act” means the Town and Country Planning Act 1990 and any other
legislation relating to town and country planning in force from time to time;

 

“Accelerated Works” has the meaning given in Paragraph 3.8.1 of Part 2 of the
Finance Schedule  (Use of Performance Based Incentives);

 

10

--------------------------------------------------------------------------------


 

“Accounting Policies and Procedures” means the Contractor’s Internal Procedure
for accounting policies and procedures as created and maintained in accordance
with Clause 2.8;

 

“Actual Cost of Work Performed” or “ACWP” means the cumulative actual and
accrued cost of work on a task or project scheduled and contained in the NTWP
for the current Contract Year as amended in accordance with the change control
procedure contained in Part 2 (Setting the LTP and Change Control) of the
Programme Management Schedule which is actually performed;

 

“Additional Incentive Fee” has the meaning given in Paragraph 3.8.1 of Part 2 of
the Finance Schedule  (Use of Performance Based Incentives);

 

“Additional PBI” has the meaning given in Paragraph 3.3 (Additional PBIs) of
Part 2 of the Finance Schedule (Use of Performance Based Incentives);

 

“Adjudicator” has the meaning given to it in Paragraph 4 (Adjudication) of
Part 1 of the Dispute Management Schedule (Dispute Management Procedure);

 

“Advance Agreement” means the agreement between the Authority and the Contractor
in respect of the allowability of a particular cost entered into in accordance
with Paragraph 4 (Advance Agreements) of Part 4 of the Finance Schedule  (Costs
Principles and Procedures);

 

“Advisory Activities” means investment advice in relation to the development and
implementation of the Trading Strategy in accordance with the relevant LTP;

 

“Affected Party” has the meaning given in Clause 1.9.1 (Performance of
Obligations);

 

“Affiliate” means:

 

(i)             the Parent Body Organisation;

 

(ii)            any company which has shareholdings or any other form of
economic interest, either directly or indirectly, of more than 30 (thirty) % in
the Parent Body Organisation;

 

(iii)           wholly owned subsidiaries of the Contractor or the Parent Body
Organisation;

 

(iv)          a company in which the Contractor and/or the Parent Body
Organisation, either jointly or separately, has shareholdings or any other form
of economic interest totalling more than 30 (thirty) % of the shares in issue;

 

(v)           a company with which the Contractor and/or the Parent Body
Organisation, either jointly or separately, has a Partnering Arrangement in
force;

 

(vi)          a company in which the Contractor and/or the  Parent Body
Organisation, either jointly or separately, has less than a 30 (thirty) %
economic interest, but where the economic interest is of such a nature as to
create the perception of a conflict of interest; or

 

(vii)         a company owned or controlled, directly or indirectly, to the
extent of 30 (thirty) % or more of the outstanding equities, securities or
assets by any of the companies described in (i), (ii) or (iii) above;

 

11

--------------------------------------------------------------------------------


 

“Agency Activities” means the appointment of ESTL as the Contractor’s authorised
agent to enter into and/or amend Customer Contracts in relation to the Trading
Activities in accordance with the relevant LTP;

 

“Allowable Cost” has the meaning given in Paragraph 3 (Allowable Costs) of
Part 4 of the Finance Schedule  (Costs Principles and Procedures) and
“Allowable” shall be construed accordingly;

 

“Amendment” has the meaning given in Clause 3.6.1 (New Business and Amendments
to Customer Contracts);

 

“Ancillary Properties” means:

 

·                  in relation to Chapelcross Site, such storage and other
facilities as nominated by the Authority from time to time and which at the date
of this Contract comprises being part of Seafield Farm, Annan, Dumfreisshire
(used as a car parking and set down area);

 

·                  in relation to Hunterston A Site, such storage and other
facilities as nominated by the Authority from time to time of which there are
none at the date of this Contract;

 

·                  in relation to Oldbury Site, such storage and other
facilities as nominated by the Authority from time to time of which there are
none at the date of this Contract;

 

·                  in relation to Trawsfynydd Site, such storage and other
facilities as nominated by the Authority from time to time and which at the date
of this Contract comprises premises at Camell Lairds Shipyard, Cambeltown Road,
Birkenhead (used as a workshop); and

 

·                  in relation to Wylfa Site, such storage and other facilities
as nominated by the Authority from time to time and which comprises at the date
of this Contract an emergency control centre, North Wales Police Headquarters
(used by the Wylfa nuclear site as an emergency control centre);

 

“Analogous Standards” means the level of duty to exercise skill and care to
which a skilled, diligent and prudent contractor would reasonably and ordinarily
be subject in any jurisdiction where there is experience of nuclear operations
and/or decommissioning activities which have at least equivalent standards to
those of the United Kingdom provided that for the purposes of assessing
compliance with:

 

·                  Regulatory Requirements, the only regulatory standards
against which the Contractor will be judged under this Contract will be those
relating to the United Kingdom; and

 

·                  Analogous Standards, any regulatory or other constraints to
which the Contractor is subject and which would not reasonably be expected to
constrain a contractor in the relevant jurisdiction or jurisdictions shall be
taken into account.

 

“Annual Plan” means the Authority’s approved annual plan for relevant Contract
Year published on the Authority’s website from time to time;

 

“Annual Reconciliation Report” means the report to be prepared by the Contractor
at the end of each Contract Year and submitted to the Authority in accordance
with Clauses 6.13 and 6A.13 (Funding Limits);

 

12

--------------------------------------------------------------------------------


 

“Annual Procurement Plan” has the meaning given in Paragraph 3.1 (Procurement
Plan) of Part 1 of the Subcontracting/Procurement Schedule (Subcontracting/
Procurement Requirements);

 

“Annual Site Funding Limit” or “ASFL” means the overall funding limit for a Site
as specified in Part 1 of the Finance Schedule (Funding Limits and Available
Incentive Fee) and adjusted (if at all) pursuant to Part 2 of the Programme
Management Schedule  (Setting the LTP and Change Control);

 

“Annual Update” has the meaning given in Paragraph 5.4 (Incorporation of
Baseline Changes beyond the current Contract Year) of Part 2 of the Programme
Management Schedule  (Setting the NTWP and Change Control);

 

“Appeal” means all or any of the following as the case may be namely:

 

(i)                                     an appeal to the First Secretary of
State in accordance with section 78 of the 1990 Act against a Refusal; or

 

(ii)                                  a Calling-In;

 

“Applicable Schemes” means the UKAEA Combined Pension Scheme including the
Additional Voluntary Contribution Scheme and the Shift Pay Pension Savings Plan,
the BNFL Group Pension Scheme, the Magnox Group of the Electricity Supply
Pension Scheme, the CNPP and any other pension scheme set up and/or maintained
by the Authority pursuant to Section 8 and Schedule 8 of the Energy Act 2004;

 

“Application” means an application including (without limitation) all requisite
plans, drawings, supporting documents, reports, statements and any other
information referred to in the application for a Planning Consent that is
submitted to the Local Authority by the Contractor;

 

“Approval” means that the approval required in relation to the relevant Change
Proposal, as set out in the Appendix to Part 2 of the Programme Management
Schedule  (Setting the LTP and Change Control) has been given by the
appropriately authorised individual;

 

“Approved” means in relation to any Change Proposal that it has received
Approval;

 

“Approved Working Capital Facilities” means all loan facilities entered into by
the Contractor which:

 

(i)            have been negotiated pursuant to a funding competition approved
by the Authority and are on terms that represent the best value for money of the
proposals made by the proposed lenders pursuant to such competition or which
have otherwise been approved by the Authority; or

 

(ii)           have been provided by an Affiliate and are on terms that
represent the best value for money and which have been approved by the
Authority; or

 

(iii)          have been negotiated with lenders with whom the Parent Body
Organisation had arrangements prior to its entering into the Parent Body
Agreement, and in relation to which the Authority has given its prior written
consent

 

and “Approved Working Capital Facility” shall be construed accordingly;

 

13

--------------------------------------------------------------------------------


 

“Asset Purchase” means a Subcontract for the purchase of supplies, goods,
materials, equipment and/or utilities (including gas, electricity, water,
sewerage, heat, cable and telecommunications) and “Asset Purchases” shall be
construed accordingly. For the avoidance of doubt any Subcontract that relates
to or includes the creation, design, development or building by the
Subcontractor of any supplies, goods, materials, equipments and/or utilities
shall not be an Asset Purchase;

 

“Asset Register” means the asset register to be compiled and maintained by the
Contractor in accordance with Clause 7.5 (Maintenance of Sites and Authority
Assets) to record all the Authority Assets on the Sites;

 

“Associated Allocable Cost” means overhead costs (also known as burden)
associable with activities, such costs to be allocated to activities on a
cause-and-effect or resource consumption basis;

 

[GUIDANCE NOTE: For example, preparation of a proposal for a competed NDA
contract involves engineers whose salaries and wages total ₤50,000.  Associated
Allocable Cost may include the fringe benefits, facilities and computers used by
the engineers totalling ₤40,000.  It would also include the labour and travel of
SLC finance and treasury personnel and senior management when preparing
financial reports, analysing alternatives and making/attending presentations.]

 

“Audit Close-Out Meeting” means a meeting following receipt by the Contractor of
the Authority’s audit findings to discuss those findings generally together with
any areas identified in the findings as requiring Corrective Action;

 

“Authority Agents” means the Authority’s duly authorised representatives
including advisers, consultants and agents acting on behalf of the Authority;

 

“Authority Assets” means all the assets (whether fixed or movable) on or off the
Sites which are currently owned by the Authority (whether leased to the
Contractor or otherwise) including any New Assets acquired by the Contractor on
behalf of the Authority in performing the NTWP pursuant to Clause 7.7 (Right to
Acquire New Assets) but excluding any Subcontracts and Customer Contracts;

 

“Authority Default” means any of the events of default by the Authority set out
in Clause 12.6 (Authority Default);

 

“Authority Direction” means a direction given by the Authority to the Contractor
in accordance with its powers under section 18 of the Energy Act;

 

“Authority Field of Use” means carrying out the Authority’s functions, duties
and powers as prescribed by the Energy Act from time to time;

 

“Authority IP” means IP owned by or licensed to the Authority which relates to
the activities to be undertaken by the Contractor or the Authority under the
terms of this Contract and includes:

 

(i)            Parent IP licensed to the Authority and the Contractor under the
provisions of Clause 8.3 (IP Contributed by Parent Body Organisation);

 

(ii)           IP created on or on behalf of the Contractor or Subcontractors
which vests in the Authority pursuant to Clause 8.4 (Authority’s Rights to IP
developed by or on behalf of the Contractor and Subcontractors);

 

14

--------------------------------------------------------------------------------


 

(iii)          Third Party IP licensed to the Authority under the provisions of
Clause 8.7 (Third Party IP);

 

“Authority IT Systems” means all communications and information technology
systems which are used by the Authority from time to time including all
hardware, networks, Software and data comprised therein;

 

“Authority Land” means the land at the Chapelcross Site, the Hunterston A Site,
the Oldbury Site, the Trawsfynydd Site and the Wylfa Site shown coloured yellow
and coloured blue on the plans marked “Chapelcross”, “Hunterston A”, “Oldbury”,
“Trawsfynydd” and “Wylfa” attached at Part 2 of the Property Schedule and the
Ancillary Properties;

 

“Authority Policies and Procedures” means the Authority’s procedures listed in
Part 1 of the Programme Management Schedule (Programme Controls) together with
any other policies and procedures published on the Authority’s website;

 

“Authority’s Property Manager” means the property manager nominated by the
Authority;

 

“Authority’s Termination Notice” has the meaning given to it in Clause 12.4
(Termination or Remedy for Contractor Default);

 

“Available Incentive Fee” means the relevant amount of Incentive Fee for the
relevant Contract Year listed in Part 1 of the Finance Schedule (Funding Limits
and Available Incentive Fee);

 

“Background IP” has the meaning given to it in Clause 8.4.11 (Licence of
Background IP from Subcontractor to Authority);

 

“Balancing and Settlement Code” means the document setting out electricity
balancing and settlement arrangements established by the System Operator
pursuant to its transmission licence;

 

“Balancing System Use of System Charges” means the charges falling within the
definition of that term in the Connection and Use of System Code which Fall Due
to be paid by the Contractor under the Connection and Use of System Code;

 

“Bank Account Details Letter” means the letter agreed between the Contractor,
ESTL and/or the Authority setting out details of the various bank accounts
referred to in this Contract, to be amended from time to time as such details
change;

 

“Baseline Change” means a change to any aspect of the scope, schedule or cost of
any Tasks contained in the NTWP and LCBL or the addition of any Task to the NTWP
and/or the LCBL;

 

“Baseline Change Proposal” means a proposal to make a Baseline Change;

 

“Baseline Cost” means the cost which the NTWP ascribes to a Task;

 

“BNF Company” means British Nuclear Fuels plc (Co. no. 5027024) and every
company or other entity which is or will be on or after 1 April 2005 a
subsidiary of British Nuclear Fuels plc (Co. no. 5027024) within the meaning set
out in section 736 of the Companies Act 1985 and, for the purposes of Clauses
6.5 and 6A.5 (Historical Costs) only, means the Authority and Direct Rail
Services (Co. no. 3020822);

 

15

--------------------------------------------------------------------------------

 

“BNF Historical Costs” means Historical Costs which are properly attributable to
a BNF Company other than the Contractor, excluding Contractor Historical Costs;:

 

(i)             including Liability for Taxation;

 

(ii)           including those Historical Costs transferred into the Contractor
by the Transfer Schemes; and

 

(iii)          excluding those Historical Costs transferred from the Contractor
by the Transfer Schemes; and

 

(iv)          excluding BNF Historical Costs;

 

“BNF Historical Trading Cost” means Historical Trading Costs which are properly
attributable to a Group Company other than Magnox Limited or ESTL (as
applicable) or any of its Subsidiaries excluding Contractor Historic Trading
Costs;

 

“British Energy Pension Costs” means the obligation of Magnox Electric Limited
(Co. no. 2264251) to its section of the Magnox Group of the Electricity Supply
Pension Scheme in respect of liabilities under Regulation 19 of the Electricity
(Protected Persons) (England and Wales) Pension Regulations 1991;

 

“Budgeted Cost of Work Performed” or “BCWP” means the budgeted cost of that
proportion of work scheduled and contained in the NTWP for the
current Contract Year as amended in accordance with the change control procedure
contained in Part 2 (Setting the LTP and Change Control) of the Programme
Management Schedule which is actually performed;

 

“Budgeted Cost of Work Scheduled” or “BCWS” means the budgeted cost of work
scheduled and contained in the NTWP for the current Contract Year as amended in
accordance with the change control procedure contained in Part 2 (Setting the
LTP and Change Control) of the Programme Management Schedule;

 

“Budgeted Efficiency Gain Fee” means the budgeted element of the Efficiency Gain
Fee as specified in Part 1 of the Finance Schedule (Funding Limits and Available
Incentive Fee);

 

“Calendar Day” means a period of twenty-four hours ending at twelve midnight;

 

“Calling-In” means the calling in by the First Secretary of State under
Section 77 of the 1990 Act of the Application and “Called-In” shall be construed
accordingly;

 

“Capital Adequacy Account” means the account listed as the Capital Adequacy
Account in relation to ESTL in the Bank Account Details Letter;

 

“Capital Adequacy Costs” means amounts paid into the Capital Adequacy Account to
fund ESTL’s Capital Adequacy Requirements;

 

“Capital Adequacy Requirements” means the amount of capital that ESTL must hold
in accordance with the FSA Handbook;

 

“Capital Budget” means that proportion of the SLC Annual Funding Limit which the
Contractor is permitted to spend on Capital Costs, as set out in Part 1 of the
Finance Schedule (Funding Limits and Available Incentive Fee) and adjusted (if
at

 

16

--------------------------------------------------------------------------------


 

all) pursuant to Part 2 of the Programme Management Schedule (Setting the LTP
and Change Control);

 

“Capital Costs” means any item of expenditure greater than the relevant
capitalisation threshold for that category of item as notified by the Authority
prior to the start of any Contract Year, for any individual item or connected
group of items such as an information technology system, the consequence of this
expenditure being the recognition of an Authority-funded asset from which
economic benefit will be derived, either immediately or when the asset is
brought into use, by the Authority for a period greater than one year as
determined in accordance with UK GAAP and by the application of Authority’s
accounting policies as notified to the Contractor by the Authority prior to the
start of any Contract Year (and for the purposes of this definition capital
expenditure includes those costs that are directly attributable to bringing the
asset into working condition for its intended use) and “Capital Cost” shall be
construed accordingly;

 

[GUIDANCE NOTE: Such expenditure may include costs incurred in construction of
an asset that is not ready for use at the accounting reference date which should
be categorised as assets under construction.  FCP 1 will set out the Authority’s
Accounting Manual for use by Contractors when providing financial reports to the
Authority including capitalisation thresholds and the basis for attributing
indirect costs.  Until this is completed, the existing policies of BNFp on asset
capitalisation should be used.]

 

“Cash Credit Support Agreements” means the following Customer Contracts:

 

(i)                 the Master Services and Participation Agreement between APX
Amsterdam Power Exchange (UK) Limited and Magnox Electric Limited dated
2nd June 2004;

 

(ii)                LCH EnClear OTC Third Party Clearing Agreement Calyon
Financial SNC and Magnox Electric Limited dated 6th August 2004;

 

(iii)               Accession Agreement to the Network Code between Transco Plc
and Magnox Electric Limited dated 5th February 2003;

 

(iv)              Accession Agreement to the Balancing and Settlement Code
between Elexon Limited and Magnox Electric Limited dated August 2000;

 

(v)               Counter-indemnity provided to RWE Trading GMBH (reference
number TFPLDG305596); and

 

(vi)              Counter-indemnity provided to Accord Energy Limited (reference
number TFPLDG302454)

 

together with any other analogous Customer Contracts approved by the Authority
under Clause 3.6 (Authority Rights in respect of Customer Contracts) under which
the Contractor or ESTL (as applicable) provides credit support by means of
placing cash on deposit with the relevant Customers (including for the avoidance
of doubt with a relevant bank backing credit support provided by the bank);

 

[GUIDANCE NOTE: this is intended to cover receipts from customers for purchase
of ships or construction of assets e.g. to support return of waste]

 

17

--------------------------------------------------------------------------------


 

“Category II Change” means a Category II Change as set out further in Part 2 of
the Programme Management Schedule (Setting the LTP and Change Control);

 

“Category III Change” means a Category III Change as set out further in Part 2
of the Programme Management Schedule  (Setting the LTP and Change Control);

 

“Category I Revenue” means all monies received and receivable by the Contractor
including:

 

(i)               from the Ministry of Defence;

 

(ii)              in respect of interest (save for interest earned on the
Contractors Fee Account which shall be for the account of the Contractor in
accordance with Clauses 6.11.7 and 6A.12.5 (Contractor’s Fee Account)),
dividends from any Subsidiaries and other finance receipts;

 

(iii)             in respect of proceeds from insurance claims;

 

(iv)             from the sale of Authority Assets save for scrap;

 

(v)              in respect of rent and all other sums due to the Authority (as
landlord) pursuant to the terms of any Tenancy Document collected by the
Contractor on behalf of the Authority;

 

(vi)             from UKAEA relating to refunds in respect of early retirement
pensions paid to the Employees or Nominated Staff under the terms of the UKAEA
Combined Pension Scheme;

 

(vii)            in respect of hedging activities carried out pursuant to the
Currency Hedging Strategy;

 

excluding any monies that fall within the definition of Category II Revenue;

 

“Category II Revenue” means all monies received and receivable by the
Contractor:

 

(i)            from another SLC or UKAEA (as the case may be) (regardless of
whether such monies are received or receivable under a legally binding contract,
an Internal Procedure, an Inter-SLC Service Contract or otherwise);

 

(ii)           from Nexia Solutions Limited in respect of the supply of
services;

 

(iii)          from the Parent Body Organisation or any Affiliate (regardless of
whether such monies are received or receivable under a legally binding contract,
an Internal Procedure, a Joint Internal Procedure or otherwise);

 

(iv)          in consideration for minor income generating activities not listed
at items (ii) to (v) inclusive of the definition of Category I Revenue
(including any local authority grants, apprentice training, secondment fees,
restaurant receipts and bus receipts);

 

(v)           from the sale of those Authority Assets which constitute scrap,

 

excluding in each case any monies that fall within limbs (i) to (vii) of the
definition of Category I Revenue;

 

18

--------------------------------------------------------------------------------


 

“CDM Effective Date” means the date upon which the CDM Regulations 2007 came
into force, being 6 April 2007;

 

“CDM Regulations” means the Construction (Design and Management) Regulations
1994 and any modification or replacement of the same, including CDM 2007 when it
has come into force;

 

“CDM 2007” means the Construction (Design and Management) Regulations 2007 and
any modification or replacement of the same;

 

“Change” means a Baseline Change and/or a Funding Change as applicable;

 

“Change in Control” means, in respect of any shareholder being a company, the
obtaining of Control by any person or group of persons acting in concert who did
not previously exercise Control, of:

 

(i)             such shareholder; or

 

(ii)           any person who (whether directly or by means of holding Control
over one or more other persons) has Control of such ordinary shareholder;

 

“Change Log” means the document to record Changes maintained by the Contractor
under Part 2 of the Programme Management Schedule (Setting the LTP and Change
Control);

 

“Change Proposal” means a Baseline Change Proposal or a Funding Change Proposal;

 

“Chapelcross Site” means the area of land at Chapelcross licensed to the
Contractor as shown yellow and blue on the plan marked “Chapelcross” relating to
Chapelcross at Part 2 of the Property Schedule (Site Boundary Plans);

 

“Climate Change Levy Exemption Certificates” means the certificates issued from
time to time by Ofgem in respect of electricity pursuant to clause 51B of
Part IV of the Climate Change Levy (General) Regulations 2001 (Statutory
Instrument 2001 No 838);

 

“Climate Change Levy Exemption Certificates Costs” means those sums which Fall
Due to be paid by the Contractor under contracts relating to the sale or
purchase of Climate Change Levy Exemption Certificates entered into in
accordance with the Permitted Activities, the Trading Limits and the Trading
Strategy;

 

“Collateral Costs” means:

 

(i)             those sums which Fall Due to be paid by the Contractor under the
terms of the Counter-Indemnities or, where the relevant liabilities to Natwest
have been settled by BNF Company under the terms of any relevant
counter-indemnity to Natwest (either directly by the Contractor or reimbursed by
the Contractor to BNF Company), the equivalent sums reimbursed by the Contractor
to BNF Company (with no double counting) plus any commission paid to Natwest
(either directly by the Contractor or reimbursed by the Contractor to BNF
Company) for the provision of the bank guarantee(s) and stand-by letters of
credit to which the Counter-Indemnities relate; and/or

 

19

--------------------------------------------------------------------------------


 

(ii)            amounts placed on deposit with the counterparties to the Cash
Credit Support Agreements to the extent approved by the Authority or permitted
by the Permitted Activities and the Trading Limits;

 

“Combined Pension Scheme” means an unfunded Government-backed pension scheme
with eligibility restricted to members of the public sector ;

 

“Commencement Date” means 1 April 2005;

 

“Commercial Operations Tasks” means those Tasks in the NTWP which generate
Category I Revenue and/or Category II Revenue;

 

“Comptroller and Auditor General” means the Comptroller and Auditor General of
the UK National Audit Office;

 

“Commercial Schedule” means the schedule affixed at Schedule 3;

 

“Connection and Use of System Code” means the document of that name prepared by
NGC pursuant to Condition 7 of its transmission licence;

 

“Consent” means all approvals, consents, licences, authorisations, permissions,
certificates and statutory agreements required from any competent authority and
all consents and agreements from and with Third Parties such consents to include
authorisation from the FSA and any licences required in respect of the supply
and/or generation of gas and electricity;

 

“Constabulary” means the Civil Nuclear Police Authority;

 

“Contracts Manager” means the individual(s) appointed by the Authority to be
contracts manager in relation to this Contract as notified to the Contractor
from time to time;

 

“Contract Year” means a period of 12 Months starting on 1 April and ending on 31
March first occurring thereafter, except for the last Contract Year of this
Contract which shall commence on 1 April and end at the date of any termination
in accordance with Clause 1.3 (Commencement and Duration);

 

“Contractor Default” means any of the events of default set out in Clause 12.2
(Contractor Default);

 

“Contractor Historical Costs” means Historical Costs which are properly
attributable to the Contractor:

 

(i)             including Liability for Taxation;

 

(ii)           including those Historical Costs transferred into the Contractor
by the Transfer Schemes; and

 

(iii)          excluding those Historical Costs transferred from the Contractor
by the Transfer Schemes; and

 

(iv)          excluding BNF Historical Costs;

 

“Contractor Knowledge Management Policy” has the meaning given to it in clause
1.27.1;

 

20

--------------------------------------------------------------------------------


 

“Contractor’s Historical Trading Costs” means Historical Trading Costs which are
properly attributable to the Contractor:

 

(i)            including those Historical Trading Costs transferred into the
Contractor by the Transfer Schemes; and

 

(ii)           excluding those Historical Trading Costs transferred from the
Contractor by the Transfer Schemes; and

 

(iii)           excluding BNF Historical Trading Costs;

 

“Contractor’s Fee Account” means the account listed as the Contractor’s Fee
Account in the Bank Account Details Letter;

 

“Contractor’s Payments Account” means a bank account of the Contractor into
which drawings made under the Approved Working Capital Facility are paid and
which is separate from the Contractor’s Receipts Account, and the account listed
as the Contractor’s Payments Account in the Bank Account Details Letter;

 

“Contractor’s Prioritisation Procedure” means the Contractor’s procedure for
prioritising Tasks, created pursuant to Clause 2.8 (Contractor’s Internal
Procedures);

 

“Contractor’s Receipts Account” means the account listed as the Contractor’s
Receipts Account in the Bank Account Details Letter;

 

“Contractor Required Insurances” means the insurances listed in Part 1 of the
Insurance Schedule (Authority and Contractor Insurances);

 

“Contractor’s Termination Notice” has the meaning given in Clause 12.7
(Termination or Remedy for Authority Default);

 

“Contractor VAT” VAT payments payable by the Contractor to the Taxation
Authorities as a result of it complying with its obligations under this
Contract;

 

“Contractor’s Payments Account” means a bank account of the Contractor into
which drawings made under the Approved Working Capital Facility are paid and
which is separate from the Contractor’s Receipts Account;

 

“Control” means:

 

(a)           the power (whether directly or indirectly and whether by the
ownership of share capital, the possession of voting power, contract or
otherwise) to appoint and/or remove all or such of the members of the board of
directors or other governing body of a person as are able to cast a majority of
the votes capable of being cast by the members of that board or body on all, or
substantially all, matters, or otherwise to control or have the power to control
the policies and affairs of that person (and for the purposes of determining
whether the power to appoint or remove directors exists the provisions of
section 736A of the Companies Act 1985 shall apply); and/or

 

(b)           the holding and/or possession of the beneficial interest in and/or
the ability to exercise the voting rights applicable to shares or other
securities in any person (whether directly or by means of holding such interests
in one or more other persons) which confer in aggregate on the holders thereof
30 per cent. or

 

21

--------------------------------------------------------------------------------


 

more of the total voting rights exercisable at general meetings of that person
on all, or substantially all, matters;

 

“COP 10” means the Code of Practice 10 Submission comprising the letter of 1
March 2005 sent to HMRC by Herbert Smith and subsequent correspondence;

 

“Corrective Action” means action identified as required to be taken by the
Contractor in the Authority’s audit findings;

 

“Cost” means a sum of money which the Contractor is legally obliged to pay to a
Third Party and/or, where a Cost is Allowable, a sum of money paid by the
Contractor to a Third Party in respect of which the Contractor has obtained an
Advance Agreement;

 

“Cost Reimbursement” means where the pricing of a contract is on a reimbursement
of certain costs plus fee basis as defined in the relevant contract;

 

“Counter-Indemnities” means the counter-indemnities between the Contractor and
Natwest relating to guarantees and letters of credit with the following:

 

(i)                 RWE Trading GmbH (reference number: TFPLDG305596);

 

(ii)                APX Amsterdam Power Exchange (UK) Limited (reference number
TFPLDG305067);

 

(iii)               Barclays Bank plc (reference number TFPLDG305336);

 

(iv)              Calyon Financial SNC (reference number TFPLDG308725); and

 

(v)               Accord Energy Limited (reference number TFPLDG302454.

 

“CNPP” means the Combined Nuclear Pension Plan set up by the Authority pursuant
to Section 8 and Schedule 8 of the Energy Act.

 

“Critical Site IT Systems” means the Site IT Systems described in Part 1 of the
Information Technology Schedule  (Critical IT Systems);

 

“Currency Hedging Strategy” means the strategy for hedging currency which the
Authority permits the Contractor to use as amended from time to time;

 

“Current Costs” means all Costs incurred by the Contractor other than Capital
Costs;

 

“Current Budget” means that proportion of the SLC Annual Funding Limit which the
Contractor is permitted to spend on non-capital costs, as set out in Part 1 of
the Finance Schedule (Funding Limits and Available Incentive Fee) as adjusted
(if at all) pursuant to Part 2 of the Programme Management Schedule (Setting the
LTP and Change Control);

 

“Customer” means any counterparty or former or prospective counterparty to a
Customer Contract;

 

“Customer Contracts” means those contracts of a value equal to be more than
£10,000 (ten thousand pounds sterling) transferred to the Authority pursuant to
the Energy Act or entered into by the Contractor for the provision of the
Commercial Operations Tasks to Third Parties;

 

22

--------------------------------------------------------------------------------


 

“Customer Contract Schedule” means the schedules annexed at Part 1 of the
Commercial Schedule;

 

“Customer Group” means any group or trade organisation of counterparties or
former or prospective counterparties to Customer Contracts;

 

“Customer Ringfenced Accounts” means those accounts (if any) in existence prior
to 1 April 2005 and so defined by agreement between the Authority and the
Contractor together with any other customer ringfenced accounts established
after 1 April 2005;

 

“Data” means facilities, information, books of account, Records or other
documentation (including any stored in electronic form);

 

“Deed of Agreement” means the deed of agreement entered into by the Authority,
the Contractor, the Parent Body Organisation and Magnox South Limited of even
date;

 

“Deed of Agreement for Future Transfer Scheme” means the deed under which the
Contractor consents to the Secretary of State for Trade and Industry to the
making of a nuclear transfer scheme under section 40 of the Energy Act in
connection with the establishment of Magnox South as the new SLC;

 

“Deed of Indemnity” means the agreement of that name entered into on the
Commencement Date between (1) the Authority and (2) the Contractor;

 

“Deed of Participation” means the Deed of Participation for the Combined Nuclear
Pension Plan attached as Part 4 of the Employee Schedule;

 

“DEFRA” means the Department of the Environment, Food and Rural Affairs;

 

“Delegation of Authority” means the written authorisation issued from time to
time by the Authority and copied to the Contractor in respect of certain of the
Authority’s staff members or the written authorisation issued from time to time
by the Contractor and copied to the Authority in respect of certain of the
Contractor’s staff members in accordance with Clause 1.5.2 (Delegation of
Authority);

 

“Demand” means any written demand for payment served in accordance with Clause
1.13 (Notices and Communications) by the Authority on the Parent Body
Organisation pursuant to Clauses 6.11.8 and 6A.12.6 (Payments to Parent),
Clauses 6.14.4 and 6A.14.4 (Reports) and Clause 5.10 (Termination Costs);

 

“Designated Sites” means sites designated under Section 3 of the Energy Act
2004;

 

“Detailed Activity Brief” has the meaning given in Paragraph 1.3 (Detailed
Activity Brief) of Part 3 of the Programme Management Schedule (Project
Validation and Financial Sanction);

 

“Detailed Project Plans” means all the documentation produced by the Contractor
underlying the NTWP and setting out how Tasks will be undertaken and to what
standard;

 

“Developed IP” has the meaning given in Clause 8.4 (Authority’s Rights to IP
developed by or on behalf of the Contractor and Subcontractors);

 

23

--------------------------------------------------------------------------------


 

“Disallowable Cost” means a cost incurred by the Contractor which is determined
to be Disallowable in accordance with the criteria in Part 4 of the Finance
Schedule (Costs Principles and Procedure) and/or otherwise specified to be a
Disallowable Cost in the this Contract and “Disallowable” shall construed
accordingly;

 

“Dispute Management Schedule” means the schedule affixed at Schedule 12;

 

“Dispute Management Procedure” or “Dispute Resolution Procedure” means the
dispute resolution rules specified at Part 1 of the Dispute Management Schedule;

 

“Distribution Code” means the document that a holder of a Distribution Licence
is required to prepare in accordance with condition 9 (Distribution Code) of
such Distribution Licence;

 

“Distribution Licence” means a licence granted pursuant to section 6(i)(c) of
the Electricity Act 1989 relating to the distribution of electricity;

 

“DPA” means the Data Protection Act 1998;

 

“EA” means the Environment Agency;

 

“e-Government Metadata Standard (e-GUS)” means the e-GUS Standard Version 3.0 of
29 April 2004 as updated from time to time;

 

“Effective Date” means the date which is the Effective Date for the purposes of
the Deed of Amendment, Restatement and Consolidation of the Parent Body
Agreement;

 

“Efficiency Gain Fee” means BCWP minus ACWP and is calculated in accordance with
Part 3 of the Finance Schedule (Calculation of Efficiency Gain Fee);

 

“Electricity Balancing System Costs” means those costs (whether individually
positive or negative) that in aggregate Fall Due to be paid by the Contractor
under the Balancing and Settlement Code but excluding any costs relating to the
administration or expenses of Elexon;

 

“Electricity Interface Obligations Schedule” means the schedule affixed at
Schedule 20;

 

“Electricity Sales Costs” means those sums which Fall Due to be paid by the
Contractor under contracts relating to the sale and/or purchase of electricity
entered into in accordance with the Permitted Activities, the Trading Limits and
the Trading Strategy;

 

“Electricity Supply Pension Scheme” means the registered pension scheme
providing pensions benefits for most employees and members of the electricity
supply industry in England and Wales under the Finance Act 2004 established by a
resolution of The Electricity Council passed on 20th January 1983 and
subsequently amended from time to time;”Elexon” means Elexon Limited, a company
registered in England and Wales with company number 3782949;

 

“Emergency Action” means an action taken by the Contractor pursuant to the
Contractor’s genuine belief that the risk to life, limb or the environment
requires immediate action and includes assistance to the Authority or to another
SLC in respect of an emergency on another nuclear site or in response to an
urgent request from a Third Party to assist in a radiological incident not on a
nuclear site. For the

 

24

--------------------------------------------------------------------------------


 

avoidance of doubt, Emergency Action includes urgent requests for assistance
from the National Radiological Protection Board and urgent assistance required
in accordance with the RADSAFE Emergency Plan;

 

“Emergency Action Notification” has the meaning given in at Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control);

 

“Emissions Trading Allowances” means the allowances allocated and issued by
DEFRA pursuant to Greenhouse Gas Emissions Trading Scheme Regulations 2003;

 

“Emissions Trading Allowances Costs” means those sums which Fall Due to be paid
by the Contractor under contracts relating to the sale or purchase of Emissions
Trading Allowances, entered into in accordance with the Permitted Activities,
the Trading Limits and the Trading Strategy and required to be paid to the
Secretary of State as a result of a failure by the Contractor to surrender
sufficient Emissions Trading Allowances in accordance with Regulation 33 of the
Greenhouse Gas Emissions Trading Scheme Regulations 2003;

 

“Employees” means all persons, whether part-time, full-time or self-employed,
engaged by the Contractor wholly in the performance of the Tasks and the
Contractor’s other obligations under this Contract from time to time but
excluding Nominated Staff where applicable and “Employee” shall be construed
accordingly;

 

“Employee Schedule” means the schedule affixed as Schedule 4;

 

“Energy Act” means the Energy Act 2004;

 

“Escrow Agent” means NCC Escrow International Limited, registration office
Manchester Technology Centre, Oxford Road, Manchester M1 7EF, or such reasonable
alternative as the Authority shall designate in writing from time to time;

 

“Escrow Terms” means the form of source code escrow agreement set out in the
standard single licensee escrow agreement of the Escrow Agent, or such other
escrow terms as the Authority, acting reasonably, shall specify from time to
time;

 

“ESTL Side Letter” means the letter dated 30 March 2007 from the Authority to
the Contractor and ESTL and signed by all Parties on 30 March 2007 relating to
ESTL’s rights and obligations under this Contract;

 

“ESTL Transfer  Date” means 1st April 2007;

 

“EU Procurement Rules” means Council Directives 89/665/EEC, 92/13/EEC,
92/50/EEC, 93/37/EEC, 93/36/EEC, 93/38/EEC, 98/4/EC, European Parliament and
Council Directives 97/52/EC, 98/4/EC, 2004/17/EC and 2004/18/EC and any other EU
measures adopted from time to time in relation to procurement, together with the
United Kingdom implementing measures and all applicable EC Treaty principles;

 

“Exceptional Cost” means Exceptional Historical Costs, Exceptional Pension Costs
and any other Costs which may be agreed or determined to be Exceptional Costs
pursuant to the procedures of Part 6 of the Finance Schedule (Cashflow
Forecasting and Calculating Dates for Payment);

 

“Exceptional Historical Cost” means a Contractor’s Historical Cost which is
agreed or determined by the Authority to be an Exceptional Cost pursuant to the
procedures

 

25

--------------------------------------------------------------------------------


 

of Part 6 of the Finance Schedule (Cashflow Forecasting and Calculating Dates
for Payment);

 

“Exceptional Pension Costs” means any Pension Costs to the extent that they
exceed the contributions which are required to be paid as at the date of this
Contract under the schedule of contributions (prepared under section 58 of the
Pensions Act 1995 or section 227 of the Pensions Act 2004, as appropriate) of
the pension scheme in force at the date of this Contract or, where Pension Costs
relate to a pension scheme which has not been established or does not have such
a schedule of contributions in place as at the date of this Contract, to the
extent that they exceed the contributions which are required to be paid as at
the date of this Contract under the schedule of contributions (prepared under
section 58 of the Pensions Act 1995 or section 227 of the Pensions Act 2004, as
appropriate) of the Combined Pension Scheme;

 

“Existing Agreements” means all legally binding agreements entered into by the
Contractor prior to 1 April 2005 excluding the Secondment Agreement;

 

“Failure to Protect the Supply Chain” means that in the reasonable opinion of
the Authority the Contractor, acting other than on the written instructions of
the Authority, has behaved in a manner calculated to result in any of:
(i) suppliers withdrawing from opportunities to supply goods or services to the
Contractor; (ii) agreement of the terms of contracts for the supply of goods or
services to the Contractor becoming unreasonably delayed; or (iii) flowdown
terms set out in Part 1 of the Subcontracting/Procurement Schedule
(Subcontracting/Procurement Requirements) being wilfully misinterpreted or bids
from supplies to supply goods or services to the Contractor becoming
uncompetitive with the result in any of the foregoing circumstances being that
such goods or services are supplied by Affiliates;

 

“Fall Due” means in accordance with the legal terms governing the relevant
obligation to make payment;

 

“Fellside CHP Power Station” means the gas-fired combined heat and power plant
located at the Sellafield Site;

 

“Final Incentive Fee” means the incentive fee due to the Contractor as finally
determined in accordance with Ppart 2 of the Finance Schedule (Use of
Performance Based Incentives);

 

“Final Termination Invoice” means the invoice referred to in Clause 6A.12.3.2;

 

“Finance Schedule” means the schedule affixed at Schedule 6;

 

“First Secretary of State” means the First Secretary of State or such other
minister or authority for the time being having the right to exercise the powers
now conferred on the First Secretary of State under the 1990 Act;

 

“Force Majeure Event” means any act, event or occurrence affecting any Party’s
performance of its obligations under this Contract, the cause of which is not of
such Party’s making nor within that Party’s reasonable control (having acted in
accordance with Good Industry Practice), and which is not attributable to any
act or failure to take preventative action consistent with the standards
expected on a nuclear site by the Party concerned, including (to the extent not
of that Party’s making nor within that Party’s reasonable control) but not
limited to:

 

26

--------------------------------------------------------------------------------


 

(i)            war, hostilities (whether or not war has been declared),
terrorist acts, or acts of any civil or military authority;

 

(ii)           riot, insurrection, civil commotion, public demonstration,
sabotage, or acts of vandalism;

 

(iii)           fire, flood, earthquake, extreme weather conditions, epidemic,
or explosion;

 

(iv)          impact from Third Party aircraft or things falling from Third
Party aircraft;

 

(v)           any strike, lock-out or trade dispute not involving the employees
or subcontractors of that Party and not originating with that Party’s employees
or subcontractors or the employees or subcontractors of any Affiliate of that
Party;

 

(vi)          Acts of God;

 

(vii)         delay in transport or communications;

 

(viii)        accidental damage to equipment; and

 

(ix)          structural shift or subsidence;

 

but expressly excluding:

 

(a)           any unlawful act of a Third Party who has gained entry to a Site
due to a failure of the Contractor to comply with the security plan or other
failure to comply with its obligations under Part 2 (Contractor’s Obligations);

 

(b)           any unauthorised release of ionising radiation from, or
contamination by radioactivity from an occurrence involving nuclear matter on, a
Site or from materials in the course of transportation to or from a Site save to
the extent that such unauthorised release or contamination is caused by any of
the events listed in (i) to (ix) of this definition;

 

(c)           any radioactive, chemical or biological contamination on a Site or
emanating from a Site or matter in the course of transportation to or from a
Site save to the extent that such contamination is caused by any of the events
listed in (i) to (ix) of this definition; and

 

(d)           failure to obtain or maintain a Nuclear Site Licence, any EA or
Scottish Environment Protection Agency (as applicable) licence, authorisation,
permit or consent or any other material requisite licence or permit;

 

“Foreign Exchange Accounts” means the list of foreign exchange accounts in the
Bank Account Details Letter together with any bank accounts held in currencies
other than sterling used for the purposes of the hedging contracts or otherwise;

 

“Framework Agreement” has the meaning given in Part 1 of the
Subcontracting/Procurement Schedule (Subcontracting/Procurement Requirements);

 

“FSA” means the Financial Services Authority;

 

27

--------------------------------------------------------------------------------

 

“FSA Handbook” means the FSA’s Handbook of rules and guidance which apply to
authorised (and other) firms, including the glossary to the FSA Handbook, as
amended from time to time;

 

“Funding Carryover Change Proposal” means a proposal made in accordance with
Paragraph 7.5 of Part 2 of the Programme Management Schedule (Setting the LTP
and Change Control);

 

“Funding Change” means a change to the PSWBS Category Levels, the Current
Budget, the Site Current Budget, the Capital Budget, the Site Capital Budget,
the ASFL and/or the SLC Annual Funding Limit;

 

“Funding Change Proposal” means a proposal to make a Funding Change;

 

“Funding Limits” means the Current Budget, the Capital Budget and the SLC Annual
Funding Limit;

 

“Future Transfer Scheme” means a nuclear transfer scheme made after the
Commencement Date under Section 40(2) of the Energy Act and “Future Transfer
Scheme” shall be construed accordingly;

 

“Gas Balancing System Costs” means those costs (whether individually positive or
negative) that in aggregate Fall Due to be paid by the Contractor under the
Network Code but excluding any costs relating to the administration or expenses
of Transco;

 

“Gas Purchase Costs” means those sums which Fall Due to be paid by the
Contractor under contracts relating to the sale or purchase of Natural Gas
entered into in accordance with the Permitted Activities, the Trading Limits and
the Trading Strategy;

 

“Gas Shipping Charges” means those sums which Fall Due to be paid by the
Contractor under the Network Code in connection with the transportation of
Natural Gas by Transco on behalf of the Contractor and which are invoiced
pursuant to the Network Code and which are calculated in accordance with the
charging methodology published by Transco under its gas transportation licence;

 

“Generation Activities” means the operation of the power stations at the Sites
in accordance with the relevant NTWP(s);

 

“Generating Sites” means the Oldbury Site and the Wylfa Site;

 

“Good Industry Practice” means the exercise of the degree of skill and care,
diligence, prudence and foresight which would reasonably and ordinarily be
expected from a skilled and experienced contractor engaged (in the United
Kingdom or in any jurisdiction with Analogous Standards) in activities of a
similar scope and complexity to those that are the subject of this Contract and
under the same or similar circumstances, where such contractor is seeking to
comply with its contractual obligations and all applicable Law and Regulatory
Requirements.

 

“Government Payment Obligations” means the guidance contained in sections 16.3.1
to 16.3.4, Box 16.2 and Annexes 16.1 and 16.2 of Government Accounting 2000;

 

“Grid Code” means the document of that name prepared by NGC pursuant to
Condition 7 of its transmission licence;

 

28

--------------------------------------------------------------------------------


 

“Guidance Document” has the meaning given in Part 2 of the Project Management
Schedule (Setting the LTP and Change Control);

 

“Historical Costs” means costs arising in relation to the period prior to (and
excluding) the Commencement Date excluding Historical Trading Costs and any
Pension Deficit Contribution Costs which relate to benefits accrued in respect
of pensionable service before the Commencement Date;

 

“Historical Trading Costs” means Trading Costs arising in relation to the period
prior to (and excluding) the Commencement Date excluding Historic Costs;

 

“HR Internal Procedure” means the Contractor’s Internal Procedure referred to in
Clause 2.8;

 

“HMRC” means Her Majesty’s Revenue and Customs;

 

“HSE” means the Health and Safety Executive;

 

“Hunterston A Site” means the area of land at Hunterston A licensed to the
Contractor as shown yellow and blue on the plan marked “Hunterston A” relating
to Hunterston A at Part 2 of the Property Schedule (Site Boundary Plans);

 

“Impartiality Undertaking” means the undertaking in the form set out in Part 5
of the Employee Schedule (Pro Forma Impartiality Undertaking);

 

“Incentive Fee” means the amount of fee which the Contractor may earn in each
Contract Year dependent on its fulfilment of the PBIs in accordance with Part 2
of the Finance Schedule (Use of Performance Based Incentives);

 

“Incoming Parent” means the organisation which has successfully bid to replace
the Parent Body Organisation in relation to the Contractor;

 

“Industry Documents” means any and all licences, contractual agreements and
codes relating to the generation, transmission and distribution of electricity,
the transportation, storage and supply of natural gas which, in each case, may
affect any Site, whether or not constituting Regulatory Requirements, and
including the Balancing and Settlement Code, the Network Code, the Connection
and Use of System Code, the Grid Code and any applicable Distribution Code.

 

“Information” has the meaning given in Clause 10.3 (Disclosure by the
Authority);

 

“Information Asset Register” means a register holding metadata to the e-GMS
standard about the information holdings for the Contractor as defined by and
agreed with the Authority;

 

“Information Technology Schedule” means the schedule affixed at Schedule 9;

 

“Initial Activity Brief” has the meaning given in Paragraph 1.1 (Contractor’s
Initial Activity Brief) of Part B (Project Validation and Financial Sanction of
Work Activities) of Part 3 of the Programme Management Schedule (Project
Validation and Financial Sanction);

 

“Initial Period” means the period of 2 years from 1 April 2005 expiring on 31
March 2007;

 

29

--------------------------------------------------------------------------------


 

“Insolvency Event” means the occurrence of any of the following:

 

(i)             the presentation of a petition for the appointment of an
administrator;

 

(ii)            the court making an administration order;

 

(iii)           the presentation of a petition for winding up;

 

(iv)                              the passing of a resolution for winding up
(other than for the purposes of a solvent reconstruction or amalgamation);

 

(v)                                 the court making an order for winding up
(other than for the purposes of a solvent reconstruction or amalgamation);

 

(vi)                              the appointment of a receiver or manager or
administrative receiver,

 

unless, in the case of the events set out in paragraphs (iii) and (vi) above,
the proceedings to which they relate are frivolous or vexatious and/or are
dismissed, stayed or discharged within 21 Calendar Days of their commencement;

 

“Insurance Schedule” means the schedule affixed at Schedule 10;

 

“Instructions Notice” has the meaning given in Clause 3.6.3.3 (Authority’s right
to instruct);

 

“Intellectual Property Schedule” means the schedule affixed at Schedule 8;

 

“Interest Rate” means 3 per cent above the base rate of Lloyds TSB Bank plc;

 

“Inter-SLC Service Contracts” means the inter-SLC service contracts entered into
in accordance with Clause 2.9;

 

“Internal Procedures” means all internal Contractor company documentation of the
Contractor (regardless of the manner in which it is held, stored or collated)
which:

 

(i)            in the reasonable opinion of the Authority, constitutes a
mandatory internal guideline, standard, procedure or policy;

 

(ii)           in the reasonable opinion of the Authority, relates directly or
indirectly to the Contractor’s structure, operation and management; and

 

(iii)          relates materially and directly to the duties imposed on the
Contractor in accordance with Clause 2.1 (Nature of Contractor’s Obligations)
and/or the manner in which the Contractor chooses to fulfil its contractual,
legal and regulatory obligations therein,

 

and includes HR Internal Procedures and “Internal Procedure” shall be construed
accordingly;

 

“IP” means intellectual property including all inventions (whether patentable or
not), design rights, database rights, copyright, semiconductor topography
rights, unregistered trade and service marks, logos, get-up and trade names and,
in each case, the goodwill attaching to them, all patents, utility models,
registered designs, registered copyrights, registered trade and service marks,
domain names and any applications for registration and rights to grant of any of
the foregoing, confidential information, know-how, and any rights or forms of
protection of a similar nature and

 

30

--------------------------------------------------------------------------------


 

having equivalent or similar effect to any of them which subsist anywhere in the
world;

 

“IT Contract” means any contract under which any services are provided or
Software is licensed to the Contractor for the purposes of any Site IT Systems;

 

“IT System” means any communications and/or information technology system
including (i) all hardware, including servers, desktop and laptop PCs and other
terminal equipment, printers, scanners and other peripherals, (ii) networks and
network equipment, (iii) Software and (iv) data comprised or used therein;

 

“Joint Internal Procedure”  means the joint internal procedures of the
Contractor and other SLC’s governing the operational inter-relationships between
the Contractor and the relevant SLC’s, a non-exhaustive list of which is
contained in Part 1 of Schedule 1 (Statement of Work);

 

“Key Personnel” means the individuals, whether Nominated Staff or Employees,
identified by the Authority and named as key personnel in accordance with Clause
5.2 (Key Personnel) and listed in Part 2 of the Employee Schedule (Key
Personnel) as amended from time to time.  These individuals may be Nominated
Staff or Employees and without prejudice to Clause 4 (Governance) of the Parent
Body Agreement and provided that the Authority has given its prior written
consent to any failure to adhere to such provisions, any Key Personnel may sit
on the Contractor’s board of directors;

 

“Knowledge Management Policy” means the policy set out at Schedule 17 which has
been adopted by the Authority to facilitate (1) the identification and analysis
of available and required knowledge, and the subsequent planning and control of
actions to develop knowledge assets so as to fulfil the Authority’s and the
Contractor’s organisational objectives and (2) a systematic and organised
approach to use knowledge within the Contractor’s organisation to transform its
ability to store and use knowledge to improve performance.

 

“Law” means any Act of Parliament or subordinate legislation within the meaning
of section 21(1) of the Interpretation Act 1978, any exercise of the Royal
Prerogative, any enforceable community right within the meaning of section 2 of
the European Communities Act 1972, any other applicable law, common law
proclamation, bye-law, directive, decision, regulation, rule, notice or court
ruling in each case in the United Kingdom and all applicable laws, regulations,
directives, orders, decisions or other rules having the force of law in the
jurisdiction (including in relation to international waters) where the
Contractor’s obligations under this Contract are carried out;

 

“LC35” means standard condition 35 of the Nuclear Site Licence;

 

“Legal Proceedings” means any litigation, arbitration, adjudication, appeal or
investigation before an ombudsman;

 

“Liability for Taxation” means a liability of the Contractor to make a payment
of or in respect of any Taxation or of an amount representing, equal to,
equivalent to, or deemed to be, Taxation;

 

“Licence Condition 36” means standard condition 36 of the Nuclear Site Licence;

 

31

--------------------------------------------------------------------------------


 

“Licensed Nuclear Site Area” means the part (or parts) of the Authority Land
that are from time to time subject to a Nuclear Site Licence (which at the date
of this Contract comprises the land shown coloured yellow on the plans marked
“Chapelcross”, “Hunterston A”, “Oldbury”, “Trawsfynydd” and “Wylfa” attached at
Part 1 of the Property Schedule (Nuclear Licensed Site Area Plan) including all
water supplies, pipelines, conduits and drainage systems and other rights and
easements appurtenant thereto;

 

“Lifecycle Baseline” or “LCBL” is a component of the LTP;

 

“Lifetime Plan” or “LTP” means the over-arching document which, for each Site,
describes the totality of activities required to take the Site from its current
state and mission to the assumed or agreed site end-state.  The LTP includes the
Lifecycle Baseline and the Near Term Work Plan together, as updated by the
Contractor on an annual basis in line with Part 2 of the Programme Management
Schedule (Setting the LTP and Change Control);

 

“Lifetime Plan Schedule” means the schedule affixed at Schedule 1;

 

“Local Authority” means the authority having power to determine the Application;

 

“London Stock Exchange” means the London Stock Exchange plc;

 

“Long Term Force Majeure” has the meaning given in Clause 1.9.4 (Long Term Force
Majeure);

 

“Magnox Group” means a group within the Electricity Supply Pension Scheme which
was sectionalised on 31 March 2007 into financially independent sections, each
with their own participating employer(s);

 

“Make-or-Buy Plan” means the Contractor’s plan setting out the extent to which
it proposes to subcontract Tasks it currently performs;

 

“Minimum Performance Obligations” means:

 

(i)                                     using reasonable endeavours to complete
all of the Tasks contained in the current Contract Year of the LTP ; and

 

(ii)                                  compliance with all of the Contractor’s
other obligations under this Contract,

 

which are not individually incentivised by a PBI;

 

“Month” means a calendar month which is a period of time consisting of thirty
(30) days if the period commences in April, June, September and November, and
thirty one (31) days if it commences in any other month excepting February when
it consists of twenty-eight (28) days, or twenty-nine (29) days in a leap year
and “Monthly” shall be construed accordingly;

 

“Monthly Progress Report” means the report to be provided by the Contractor in
accordance with Clause 4.1.2.1 (Required Reports);

 

“Monthly Reconciliation Report” has the meaning given in Clauses 6.13.2 and
6A.13.2 (Funding Limits);

 

32

--------------------------------------------------------------------------------


 

“Multi-Year PBI” has the meaning given in Paragraph 3.2.1.4 of Part 2 of the
Finance Schedule (Use of Performance Based Incentives);

 

“National Insurance Contributions” means contributions and sums payable to HMRC
under the PAYE system in respect of emoluments and benefits paid or payable by
the Contractor, taking into account all deductions and retentions which should
be made in accordance with the applicable law;

 

“National Priorities” means the current version of the document of that title
published on the Authority’s website from time to time setting out the
Authority’s national priorities;

 

“Natural Gas” means any hydrocarbons or mixture of hydrocarbons and other gases
consisting primarily of methane which at a temperature of 15°C and an absolute
pressure of 1.01325 bar or is predominantly in a gaseous state;

 

“Natwest” means the National Westminster Bank Plc registered in England and
Wales with company number 929027 and its successors or assigns;

 

“NDA Agreements” means any and all obligations and agreements relating to or
affecting the Site upon which the Subcontract or Series of Subcontracts is or
are to be carried out (including the design and execution thereof) or any part
thereof which have been or shall be entered into by the Authority and disclosed
to the Contractor (whether before, on or after the Commencement Date), together
with the terms upon which any approvals are granted pursuant to such NDA
Agreements;

 

“NGC” means the National Grid Company plc registered in England and Wales with
company number 2366977;

 

“Near Term Work Plan” or “NTWP” means the documentation of the scope of Tasks,
the plan schedule for completing the work and the costs associated with
completing the Tasks, for a rolling three-year period. It is a subset of the
LTP, and is underpinned by the Detailed Project Plans. The NTWP ties to funding
and scope guidance information provided by the Authority. The NTWP is used by
the Contractor to manage the work effort when the scope, schedule, and costs
have been agreed to with the Authority, and serves as the performance base for
determining Contractor performance against the Contract;

 

“Negotiation Brief” has the meaning given in Part 1 of the Commercial Schedule
(Customer Contracts);

 

“Network Code” means the document of that name prepared by Transco pursuant to
its gas transportation licence and relating to its principal pipeline system;

 

“New Assets” means any assets, whether new or second-hand, acquired by the
Contractor pursuant to Clause 7.7 (Right to Acquire New Assets) on or after the
Commencement Date, excluding any Subcontracts and Customer Contracts;

 

“New Customer Contract” has the meaning given in Clause 3.6.1 (New Business and
Amendments to Customer Contracts);

 

“New Task” has the meaning given in Part 3 of the Programme Management Schedule
(Project Validation and Financial Sanction);

 

33

--------------------------------------------------------------------------------


 

“NGC” means the National Grid Company plc, a company registered in England and
Wales with company number 2366977 and its successors and assigns;

 

“NISR” means the Nuclear Industries Security Regulation 2003, as amended,
modified or re-enacted from time to time;

 

“Nominated Staff” means the individuals who are seconded to the Contractor from
the Parent Body Organisation and who are listed in Part 1 of the Employee
Schedule without prejudice to the provisions of clause 4 of the Parent Body
Agreement, and provided that the Authority has given written consent to any
failure to comply with those provisions, any such individual may sit on the
Contractor’s board of directors;

 

“Nominated Staff Side Letter” means the letter from the Parent Body Organisation
to the Authority and the Contractor and signed by the Parent Body Organisation,
the Authority and the Contractor on even date relating to Nominated Staff;

 

“Non-Project (Non-Recurring)” means a Task or a New Task of a temporary nature
which comprises an activity(ies) undertaken to create a unique one-off product
or service which meets a defined set of objectives;

 

“Non-Project (Recurring)” means a Task or a New Task of a recurring nature which
is capable of being performed according to known and pre-established policies,
processes, procedures or precedents;

 

“Notice” has the meaning given in Clause 1.13 (Notices and Communications);

 

“Notice of Arbitration” means a notice of arbitration given in accordance with
Paragraph 2 (Outline of the Dispute Resolution Process) of Part 1 of the Dispute
Management Schedule (Dispute Management Procedure);

 

“Nuclear Decommissioning Authority” or “NDA” has the same meaning as the
Authority;

 

“Nuclear Site Licence” means the nuclear site licence granted to the Contractor
pursuant to section l of the Nuclear Installations Act 1965 (as amended);

 

“Objection Notice” has the meaning given in Paragraph 5.1.3 of Part 1 of the
Commercial Schedule (Customer Contracts);

 

“OCNS” means the Office for Civil Nuclear Security or any body having
responsibility for civil nuclear security in the United Kingdom which
substantially replaces the same from time to time;

 

“Off-Site Tenancy Document” means any lease, licence or other document (other
than this Contract) that subsists from time to time that permits the lawful
occupation by any person of the whole or any part of the Off-Site Property or
the Ancillary Properties;

 

“Off-Site Property” means the land from time to time owned by the Authority
adjoining or near to the Licensed Nuclear Site Area which at the date of this
Contract comprises the land shown coloured blue on the plan attached at Part 2
of the Property Schedule (Site Boundary Plans);

 

“Ofgem” means the Gas and Electricity Markets Authority and/or the Office of Gas
and Electricity Markets including their successor office or body, as
appropriate;

 

34

--------------------------------------------------------------------------------


 

“Oldbury Site” means the area of land at Oldbury licensed to the Contractor as
shown yellow and blue on the plan marked “Oldbury” relating to Oldbury at Part 2
of the Property Schedule (Site Boundary Plans);

 

“One Year Extension” has the meaning given to it in Clause 1.3.2.1;

 

“Open Book System” means a system which complies fully with the Contractor’s
obligations in relation to Inspection and Audit by the Authority under Clause
4.5 (Inspection and Audit);

 

“OPG Payments Account” means the account listed as the OPG Payments Account in
the Bank Account Details Letter;

 

“OPG Receipts Account” means the account listed as the OPG Receipts Account in
the Bank Account Details Letter;

 

“Outgoing Parent” means the Parent Body Organisation;

 

“Outline Proposal” has the meaning given in Paragraph 1.3 of Part 1 of the
Commercial Schedule (Customer Contracts);

 

“Out Years” means the fourth and successive Contract Years after the then
current Contract Year;

 

“Overarching Costs Management Agreement” means the agreement of that name
entered into by (1) the Authority (2) the Contractor (3) certain BNF Companies
on the Commencement Date and (4) Direct Rail Services (company number 3020822);

 

“Parent Body Organisation” means Reactor Sites Management Company Limited
(company number 6005193) whose registered office is at 1100 Daresbury Park,
Daresbury, Warrington, Cheshire WA4 4GB;

 

“Parent Body Agreement” means the agreement of that name entered into on 1
April 2005 between the Authority, the Contractor and the Parent Body
Organisation, as amended from time to time;

 

“Parent IP” has the meaning given in Clause 8.3 (IP Contributed by Parent Body
Organisation);

 

“Partnering Arrangement” means any agreement through which any party would, in
the reasonable opinion of the Authority, acquire significant influence over the
Contractor’s or over the Parent Body Organisation’s performance of its
respective obligations under this Contract and/or the Parent Body Agreement
excluding the agreements which in the reasonable opinion of the Authority are
entered into in the ordinary course of business;

 

“PBI Change” means a change to any aspect of any PBI;

 

“PBI Change Proposal” means a proposal to make a change to any aspect of any
PBI;

 

“Pension Costs” means any contributions for which the Contractor (or any
subsidiary of the Contractor) is liable including, for the avoidance of doubt
pensions deficit contributions referred to in Clauses 5.12 and 5.12A (Pensions)
and Exceptional Pension Costs;

 

35

--------------------------------------------------------------------------------


 

“Pension Deficit Contribution Costs” means any pension deficit contribution
costs for which the Contractor is liable in relation to the Applicable Schemes
in accordance with Clauses 5.12 and 5.12A (Pensions) or otherwise;

 

“Performance Based Incentives” or “PBIs” means the performance objectives and
milestones determined in accordance with Part 2 of the Finance Schedule (Use of
Performance Based Incentives), including Multi-Year PBIs and “PBI” shall be
construed accordingly;

 

“Permitted Activities” means the Contractor’s rights in respect of the Customer
Contracts as set out in Part 2 of the Commercial Schedule (Permitted Activities)
as may be amended from time to time on the instruction or with the agreement of
the Authority in accordance with Clause 3.6.4 (Permitted Activities);

 

“Persistent Breach” has the meaning given in Clause 12.3 (Termination for
Persistent Breach);

 

“Planning Consent” means outline or detailed planning permission that may from
time to time be required by the Contractor for the purposes of fulfilling its
obligations under the Contract;

 

“Planning Permission” means planning permission granted pursuant to an
Application;

 

“Principal Employer” has the meaning given by the Applicable Scheme;

 

“Programme Controls Manager” means the individual appointed by the Authority to
be programme controls manager as notified to the Contractor from time to time;

 

“Programme Management Schedule” means the schedule affixed at Schedule 2;

 

“Prohibited Acts” means:

 

(i)            offering, giving or agreeing to give to any employee of the
Authority any gift or consideration of any kind as an inducement or reward:

 

(a)                                         for doing or not doing (or for
having done or not having done) any act in relation to the obtaining or
performance of this Contract or any other contract with the Authority; or

 

(b)                                         for showing or not showing favour or
disfavour to any person in relation to this Contract or any other contract with
the Authority;

 

(ii)           entering into this Contract or any other contract with the
Authority in connection with which commission has been paid or has been agreed
to be paid by the Contractor or on its behalf, or to its knowledge, unless,
before the relevant contract is entered into, particulars of any such commission
and of the terms and conditions of any such contract for the payment thereof
have been disclosed in writing to the Authority;

 

(iii)           committing any offence:

 

(a)                                         under the Prevention of Corruption
Acts 1889 - 1916;

 

36

--------------------------------------------------------------------------------


 

(b)                                         under any applicable Law creating
offences in respect of fraudulent acts; or

 

(c)                                          at common law in respect of
fraudulent acts in relation to this Contract or any other contract with the
Authority;

 

or

 

(iv)          defrauding or attempting to defraud or conspiring to defraud the
Authority;

 

“Project” means a Task or a New Task which is a unique set of co-ordinated
activities intended to meet certain of the Contractor’s business objectives,
which has precise starting and finishing points and is undertaken by one or more
persons to meet specific business objectives within defined time, cost and
performance parameters set out in the Contractor’s relevant business case.  A
Project must, as a minimum, comprise:

 

(i)            a finite and defined lifespan;

 

(ii)           defined and measurable business deliverables and/or outcomes
which meet the specific business objectives of the Contractor together with the
corresponding activities to achieve such deliverables and/or outcomes;

 

(iii)          a defined amount of all resources required; and

 

(iv)          a management structure to manage the Project with defined
responsibilities allocated to each individual involved;

 

“Property Licence” has the meaning given in Clause 7.1.1 (Right to Occupy
Sites);

 

“Property Licence Fee” means one thousand pounds sterling (£1,000.00) per annum
together with any applicable VAT thereon;

 

“Property Schedule” means the schedule affixed at Schedule 7;

 

“Provisional Payment Schedule” means the schedule in respect of Transitional
Balances to be provided by the Contractor pursuant to Clause 6A.12.2.1 and
Part 6 of the Finance Schedule (Cashflow Forecasting and Calculating Dates for
Payment);

 

“Provisional Termination Invoice” means the invoice referred to in Clause
6A.12.3.1;

 

“Provisional Transitional Balance Statement” means the statement in respect of
Transitional Balances to be provided by the Contractor pursuant to Clause
6A.12.2.1 and Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment).

 

“PSWBS” means the Programme Summary Work Breakdown Structure which is the
structure used by the Authority to subdivide the  Lifetime Plan (including the
NTWP to individual levels where Tasks can be planned, controlled, executed and
performance-measured in accordance with the requirements of this Contract;

 

“PSWBS Category Levels” has the meaning given in PCP-01;

 

“Purchaser” means the party acquiring the entire issued share capital of the
Parent Body Organisation pursuant to the Sale and Purchase Agreement;

 

37

--------------------------------------------------------------------------------

 

“Put Option” has the meaning given in Clause 5.2.1 (Put Option) of the Parent
Body Agreement;

 

“Recent Existing Agreements” has the meaning given in Clause 2.10.2;

 

“Records” has the meaning given in Clause 4.2.1 (Required Records);

 

“Records Agreement” means the agreement of that name entered into on the
Commencement Date between (1) the Authority and (2) British Nuclear Group
Sellafield Limited (Co. no. 1002607) and the Deed of Adherence of the same date
signed by the Contractor;

 

“Redundancy” has the meaning given in section 195 of the Trade Union and Labour
Relations (Consolidation) Act 1992;

 

“Refusal” means:

 

(i)             a written notification of refusal of an Application by the Local
Authority; or

 

(ii)           non-determination of an Application within the relevant period
for the purposes of section 78(2) of the 1990 Act;

 

as the case may be;

 

“Regulator Meetings” means all meetings between the Contractor and any
Regulator(s) whether or not other persons are invited to attend;

 

“Regulatory Requirements” means any legally enforceable requirement of any
Regulator;

 

“Regulators” means the Health and Safety Executive (HSE), the Environment Agency
(EA), the Scottish Environment Protection Agency (SEPA), the Office for Civil
Nuclear Security (OCNS), the Scottish Executive, the Financial Services
Authority (FSA) and Ofgem, the Pensions Regulator, the Pension Protection Fund,
others specific to the Contractor’s obligations under this Contract and as
applicable in the relevant jurisdiction (including in relation to international
waters) where the Contractor’s obligations under this Contract are carried out
and “Regulator” shall mean each or any one of them;

 

“Related Change” has the meaning given in Paragraph 1.7 of Part 1 of the
Commercial Schedule (Customer Contracts);

 

“Remediation Programme” has the meaning given in Clause 12.4.4.2 (Termination or
Remedy for Contractor Default);

 

“Renewables Obligation Certificates” means the certificates issued from time to
time by Ofgem in respect of electricity pursuant to the Renewables Obligation
Order 2002 (Statutory Instrument 2002 No 914) or the Renewables Obligation
(Scotland) Order 2002 (Statutory Instrument 2002 No 162);

 

“Renewables Obligation Certificates Costs” means those sums which Fall Due to be
paid by the Contractor under contracts relating to the sale or purchase of
Renewable Obligations Certificates entered into in accordance with the Permitted
Activities, the Trading Limits and the Trading Strategy or required to be paid
to Ofgem as a result of a failure to surrender sufficient Renewables Obligation

 

38

--------------------------------------------------------------------------------


 

Certificates in accordance with Regulation 7 of the Renewables Obligation Order
2002;

 

“Reports” has the meaning given in Clause 4.1.2 (Required Reports);

 

“Request for Arbitration” means a request for arbitration given in accordance
with Paragraph 7 (Joinder and Consolidation) of Part 1 of the Dispute Management
Schedule (Dispute Management Procedure);

 

“Sale and Purchase Agreement” means the sale and purchase agreement to be
entered into between the Purchaser and British Nuclear Fuels plc (company number
5027024);

 

“Sale Date” means the date when the Purchaser acquires the entire issued share
capital in the Parent Body Organisation pursuant to the Sale and Purchase
Agreement;

 

“Schedule of Contributions” has the meaning given to it in Clauses 6.5.4 and
6A.5.4 (Historical Costs);

 

“Scheme Documents” has the meaning given in the Deed of Participation;

 

“Scheme Trustee” means the trustee for the time being of the CNPP;

 

“Secondary Period” has the meaning given in Clause 1.3.2;

 

“Secondment Agreement” means an agreement entered into by Nominated Staff in the
form attached at Part 3 of the Employee Schedule (Pro Forma Secondment
Agreement);

 

“Secretary of State” means the Secretary of State for the Department of Trade
and Industry or such other member or authority for the time being having the
right to exercise the powers now conferred on the Secretary of State for the
Department of Trade and Industry;

 

“Security Interest” means any mortgage, assignment, charge, lien, hypothecation,
pledge, encumbrance, trust arrangement or any other security interest or
arrangement for the purpose of providing to any person security or a priority in
right of payment except for any lien arising by operation of law;

 

“Sellafield Site” means the Authority’s site at Sellafield, Seascale, Cumbria;

 

“SEPA” means the Scottish Environment Protection Agency;

 

“Series of Subcontracts” means more than one contract for the procurement of the
same or substantially similar goods or services between the Contractor and the
same supplier or subcontractor;

 

“Shared Services Project” means the implementation of a strategy developed by
the Authority to facilitate the provision of services that are performed for
more than one SLC in support of the decommissioning, clean up or commercial
operations on the Sites or the Authority’s other Designated Sites that in the
Authority’s reasonable opinion will improve efficiency or effectiveness;

 

“Site” means any of the Chapelcross Site; the Hunterston A Site, the Oldbury
Site, the Trawsfynydd Site, the Wylfa Site and the Sixth Site and “Sites” means
the Sixth

 

39

--------------------------------------------------------------------------------


 

Site and the areas of land referred to in sub-clauses 7.1.1.1, 7.1.1.2 and
7.1.1.3 (Right to Occupy Site) and comprise all of the Chapelcross Site, the
Hunterston A Site, the Oldbury Site, the Trawsfynydd Site and the Wylfa Site;

 

“Site Capital Budget” means that proportion of the ASFL which the Contractor is
permitted to spend on Capital Costs, as set out in Part 1 of the Finance
Schedule (Funding Limits and Available Incentive Fee) and adjusted (if at all)
pursuant to Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control);

 

“Site Current Budget” means that proportion of the ASFL which the Contractor is
permitted to spend on non-capital costs, as set out in Part 1 of the Finance
Schedule (Funding Limits and Available Incentive Fee) as adjusted (if at all)
pursuant to Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control);

 

“Site IT Systems” means IT Systems on the Sites or used by or on behalf of the
Contractor in respect of the Sites;

 

“Site Management and Operations Contract” means a contract between the Authority
and an SLC to manage and operate the Sites, or, in the context of Clause 2.9
(Inter-SLC Service Contracts) and Clause 5.3 (Non-Contract Activities), a site
or sites;

 

“Site Meetings” means all meetings held or to be held by the Contractor on the
Site (or, in respect of the Commercial Operations Tasks at any other locations
which the Contractor uses in its performance of the Commercial Operations Tasks)
with or without Third Parties present (and excluding Regulator Meetings if
applicable) which are agreed by the Parties prior to each Contract Year and
which are detailed in the register referred to in Clause 1.7.2.1 (Site
Meetings);

 

“Site Trading Ledger” means the ledger in which Trading Costs in respect of each
Site are or have been recorded by or on behalf of the Contractor;

 

“Sixth Site” means the notional site having PSWBS category number 36 in the LTP;

 

“SLC” means a site licence contractor to whom the HSE has granted a Nuclear Site
Licence;

 

“SLC Annual Funding Limit” means the overall funding limit for the SLC as
specified in Part 1 of the Finance Schedule  (Funding Limits and Available
Incentive Fee) and adjusted (if at all) pursuant to Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control);

 

“Socio-Economic Development Plan” means the document to be provided pursuant to
Clause 2.5.2 (Socio-Economic Development);

 

“Software” means all computer software, together with any related supporting
documentation and materials necessary to enable a user to make full use of the
functionality of, or to administer effectively, such software;

 

“Source Code” means, in respect of any Software, the entirety of such Software
in an eye-readable form in which such Software can be interpreted by a
programmer of reasonable skill and in such form that it can be compiled or
interpreted into equivalent object code, together with all technical information
and documentation reasonably necessary for the use, reproduction, modification
and enhancement of such Software;

 

40

--------------------------------------------------------------------------------


 

“Specification” means the technical data forming the subject matter of each
Subcontract or Series of Subcontracts (including benchmarking, performance
requirements, procurement of materials (including material component flow) and
labour, method statements, deliverability, access requirements, restrictions and
limitations, impact and risk assessments, quality management, hours of working,
programmes and policies relating to fire safety, safety, training and industrial
relations).

 

“State Aid” means the State Aid Decision attached as Part 1 of Schedule 14
(European State Aid Decision);

 

“Subcontract” means any agreement entered into by the Contractor in connection
with the performance of its obligations under this Contract, including Asset
Purchases;

 

“Subcontracting Instructions Notice” has the meaning given in Paragraph 3.16.3
of Part 1 of the Subcontracting/Procurement Schedule (Subcontracting/Procurement
Requirements);

 

“Subcontracting/Procurement Schedule” means the schedule affixed at Schedule 5;

 

“Subcontractor” or “Sub-Contractor” means any person who has entered into a
Subcontract with the Contractor in connection with the performance of the
Contractor’s obligations under this Contract;

 

“Subsidiary” means Magnox Electric Group Pension Trustee Co Limited (Co.
No. 4037100);

 

“Sub Sub Contract” means any agreement entered into by any Sub-Contractor with
any Sub-Sub-Contractor or any Sub-Sub-Contractor with any other
Sub-Sub-Sub-Contractor and “Sub Sub Contracts” shall be construed accordingly;

 

“Sub-Sub-Contractor” means any contractor not being the Contractor or a
Sub-Contractor entering into any Sub Sub Contract at any level in the supply
chain in connection with the services to be provided by the Contractor under
this Contract, and “Sub-Sub-Contractors” shall be construed accordingly;

 

“System Operator” means NGC or any successor or other party who carries out the
operation role of NGC in relation to the high voltage national grid system for
the transmission of electricity in the UK;

 

“Tasks” means the services, operations, projects and activities contained in the
NTWP to be undertaken by the Contractor in each Contract Year (as amended in
accordance with Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control) where applicable);

 

“Taxation” or “Tax” means all forms of tax, duty, rate, levy, charge or other
imposition or withholding whenever and by whatever authority imposed and whether
of the United Kingdom or elsewhere, including (without limitation) any tax on
gross or net income profit or gains (including income tax required to be
deducted or withheld from or accounted for in respect of any payment),
corporation tax, advance corporation tax, capital gains tax, capital transfer
tax, inheritance tax, wealth taxes, development land tax, petroleum revenue tax,
value added tax, customs duties, excise duties, turnover taxes, lottery duty,
air passenger duty, insurance premium tax, rates

 

41

--------------------------------------------------------------------------------


 

(including the uniform business rate), stamp duty, capital duty, stamp duty
reserve tax, stamp duty land tax, PAYE, national insurance and other similar
contributions, duties, rates, levies, charges, imposts or withholdings
corresponding to, similar to, in the nature of, replaced by or replacing any of
them together with any interest, penalty or fine in connection with any
taxation, and regardless of whether any such taxes, duties, rates, levies,
charges, imposts, withholdings, interest, penalties or fines are chargeable
directly or primarily against or attributable directly or primarily to the
Contractor, a subsidiary or any other person and of whether any amount in
respect of any of them is recoverable from any other person;

 

“Taxation Authority” means any local municipal, governmental, state, federal or
other fiscal, customs or excise authority, body or official anywhere in the
world with responsibility for, and competent to impose, collect or administer,
any form of taxation;

 

“Taxes Act” means Income and Corporation Taxes Act 1988;

 

“Tenancy Document” means any lease, licence or other document (other than this
Contract) that subsists from time to time that permits the lawful occupation by
any person of the whole or any part of the Licensed Nuclear Site Area;

 

“Termination for Convenience” has the meaning given in Clause 12.8 (Termination
for Convenience);

 

“Third Party” means any person other than the Parties and the Parent Body
Organisation;

 

“Third Party IP” has the meaning given in Clause 8.7 (Third Party IP);

 

“Time and Materials” means where the pricing of a contract provides for payments
on the basis of the relevant party’s labour expended at fixed hourly rates (such
rates as adjusted by the relevant party’s overheads and indirect costs) plus
reimbursement of the costs for materials (as adjusted for any mark-up by the
relevant party of that cost);

 

“Total Incentive Fee” has the meaning given in Paragraph 3.11.1 of Part 2 of the
Finance Schedule (Use of Performance Based Incentives);

 

“Total Provisional Incentive Fee” has the meaning given in Paragraph 3.10.4 of
Part 2 of the Finance Schedule (Use of Performance Based Incentives);

 

“Trading Activities” means the trading of electricity generated by power
stations at the Generating Sites and the Fellside CHP Power Station and
ancillary activities including the purchase of electricity and the trading of
related commodities including Natural Gas, renewable obligation certificates,
emissions trading allowances and climate change levy exemption certificates in
accordance with the relevant NTWP(s) prior to the ESTL Transfer Date;

 

“Trading Contract” means the trading contract entered into by the Authority and
British Energy Trading Services Limited (“BETS”) on 8 March 2007 under which the
Authority appoints BETS as its agent and contractor to trade electricity,
natural gas and other energy commodities and to provide investment and trading
advice;

 

“Trading Costs” means each of the following costs:

 

(i)               Electricity Sales Costs;

 

42

--------------------------------------------------------------------------------


 

(ii)              Electricity Balancing System Costs;

 

(iii)             Balancing System Use of System Charges;

 

(iv)                                       Gas Purchase Costs;

 

(v)                                          Gas Shipping Charges;

 

(vi)                                       Gas Balancing System Costs;

 

(vii)            Emissions Trading Allowances Costs;

 

(viii)           Renewables Obligation Certificates Costs;

 

(ix)                                       Climate Change Levy Exemption
Certificates Costs;

 

(x)                                          Collateral Costs; and

 

(xi)                                       Capital Adequacy Costs,

 

in each case incurred by the Contractor or ESTL in the course of performing the
Generation Activities and/or the Trading Activities in accordance with relevant
NTWP(s) or the Trading Strategy (as applicable);

 

“Trading Limits” means the statement of permitted trading limits specified by
the Authority as amended by the Authority and notified to the Contractor and
ESTL from time to time;

 

“Trading Strategy” means the trading strategy formulated by the Authority and
amended by the Authority from time to time and in effect prior to the ESTL
Transfer Date;

 

“Transco” means Transco plc registered in England and Wales with company number
2006000 and it’s successors and assigns;

 

“Transfer Schemes” means the nuclear transfer schemes within the meaning of
section 38 of the Energy Act, excluding the nuclear transfer scheme to which
UKAEA is a transferor;

 

“Transfer Schemes Losses” means the Costs paid or payable by the Contractor to
Third Parties in respect of compensation under Paragraph 11 of Schedule 5 of the
Energy Act;

 

“Transitional Balances” means those Allowable Costs or Trading Costs incurred by
the Contractor before the Sale Date but in respect of which the Contractor has
not drawn down funds from the OPG Payments Account before the Sale Date;

 

“Transitional Balance Payment Date” means the date agreed or determined for
payment of any Transitional Balances as revised from time to time all in
accordance with Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment);

 

“Trawsfynydd Site” means the area of land at Trawsfynydd licensed to the
Contractor as shown yellow and blue on the plan marked “Trawsfynydd “ relating
to Trawsfynydd at Part 2 of the Property Schedule (Site Boundary Plans);”

 

43

--------------------------------------------------------------------------------


 

“Tribunal” means the arbitrator(s) appointed in accordance with Paragraph 6 of
the Dispute Management;

 

“UKAEA” means the United Kingdom Atomic Energy Authority;

 

“UK GAAP” means generally accepted accounting practice in the United Kingdom;

 

“UK Listing Authority” means the Financial Services Authority in its capacity as
competent authority for the purposes of Part VI of the Financial Services and
Markets Act 2000;

 

“Unachieved Incentive Fee” has the meaning given in Paragraph 3.7 of Part 2 of
the Finance Schedule (Use of Performance Based Incentives)

 

“VAT” means Value Added Tax imposed under the Value Added Tax Act 1994 or any
similar tax imposed in addition thereto or in substitution therefore;

 

“VATA” means Value Added Tax Act 1994;

 

“VAT Agreement” means the agreement dated 1 April 2005 between Customs & Excise
and the Authority;

 

“Work Activities” has the same meaning as Tasks and “Work Activity” shall be
construed accordingly;”

 

“Working Capital Costs” means interest and other bank charges incurred by the
Contractor in accordance with an Approved Working Capital Facility;

 

“Working Capital Side Letter” means the letter of even date from the Authority
to the Contractor and the Parent Body Organisation and signed by the Authority;

 

“Working Day” means Monday to Friday except any day which is generally
recognised as a public holiday in the country in which the relevant Site is
located;

 

“Wylfa Site” “means the area of land at Wylfa licensed to the Contractor as
shown yellow and blue on the plan marked “Wylfa” relating to Wylfa at Part 2 of
the Property Schedule (Site Boundary Plans) and the area of land licensed to the
Contractor as shown coloured yellow (and blue) on the plan marked “Maentwrog”
relating to Maentwrog at Part 2 of the Property Schedule (Site Boundary Plans)
together with (i) two pipes, tunnel and pumphouse situated between Llyn
Trawsfynydd and Maentwrog Power Station; (ii) two leats and four dams in the
vicinity of Llyn Trawsfynydd; and (iii) the banks of Llyn Trawsfynydd;”

 

“Year End Sum” has the meaning given in Clauses 6.11.8 and 6A.12.6 (Payments to
Parent).

 

44

--------------------------------------------------------------------------------


 

1.2                               Interpretation

 

Save to the extent that the context or the express provisions of this Contract
otherwise require:

 

1.2.1                     in the event of any conflict between the Contract
Clauses contained in Parts 1 — 14 of these conditions and the Schedules, the
Contract Clauses and Part 4 of Finance Schedule (Costs Principles and
Procedures) shall take precedence over the remaining Schedules.  If there is any
further conflict, this Contract shall first be read and construed as a whole and
any conflict then remaining shall be dealt with under Part 13 (Dispute
Management);

 

1.2.2                     headings and sub-headings are for ease of reference
only and shall not be taken into consideration in the interpretation or
construction of this Contract;

 

1.2.3                     all references to Clauses, Schedules and to appendices
are references to clauses of, the schedules and to this Contract and all
references to Parts, Sections, Paragraphs, Annexes or Appendices are references
to parts, sections and Paragraphs contained in and annexes and appendices to the
Schedules;

 

1.2.4                     the Schedules (including Appendices to such Schedules)
are an integral part of this Contract and reference to this Contract includes
reference to the Schedules ;

 

1.2.5                     all references to agreements, procedures, documents or
other instruments include (subject to all relevant approvals) a reference to
that agreement, document or instrument as amended, supplemented, substituted,
novated or assigned from time to time;

 

1.2.6                     all references to any statute or statutory provision
shall include references to any statute or statutory provision which amends,
extends, consolidates or replaces the same or which has been amended, extended,
consolidated or replaced by the same and shall include any orders, regulations,
instruments or other subordinate legislation made under the relevant statute or
statutory provision;

 

1.2.7                     words importing the singular include the plural and
vice versa;

 

1.2.8                     words importing a particular gender include all
genders;

 

1.2.9                     “person” includes any individual, partnership, firm,
trust, body corporate, government department, corporation sole, governmental
body, authority, agency or unincorporated body of persons or association;

 

1.2.10              any reference to a public organisation shall be deemed to
include a reference to any successor to such public organisation or any
organisation or entity which has taken over the functions or responsibilities of
such public organisation;

 

1.2.11              references to “Party” and “Parties” means a party or the
parties to this Contract as applicable;

 

1.2.12              all monetary amounts are expressed in pounds sterling;

 

45

--------------------------------------------------------------------------------


 

1.2.13              a reference to a balance sheet or profit and loss account
includes a reference to any note forming part of or attached to it;

 

1.2.14              references to the word “includes” or “including” are to be
construed without limitation;

 

1.2.15              references to a document being “in the agreed form” means a
copy of such document initialled for the purposes of identification by the
Parties;

 

1.2.16              any reference in this Contract to a Party providing its
consent or approval  shall be deemed to be a reference to prior written consent
or approval;

 

1.2.17              a reference to a “site” or the “Sites” shall include any
part of a site or the  Sites; and

 

1.2.18              all references to a time of day are references to UK time.

 

1.3                               Commencement And Duration


 

1.3.1                     Initial Period

 


THIS CONTRACT SHALL TAKE EFFECT ON THE 1 APRIL 2005 AND SHALL REMAIN IN FULL
FORCE AND EFFECT FOR THE INITIAL PERIOD, AND IF APPLICABLE, THE SECONDARY PERIOD
EXCEPT TO THE EXTENT IT IS TERMINATED EARLY IN WHOLE OR IN PART IN ACCORDANCE
WITH  THE PROVISIONS OF CLAUSE 1.9.4 (LONG TERM FORCE MAJEURE) OR PART 12
(TERMINATION).


 

1.3.2                     Secondary Period

 

1.3.2.1           The Authority shall have an option exercisable in accordance
with the provisions of Clause 1.3.2.2 to require that this Contract is extended
on the same terms and conditions for a further period of up to three (3) years
beyond the Initial Period with such option being divided into three (3) one
(1) year consecutive periods (each being a One Year Extension).

 

1.3.2.2           If the Authority wishes to exercise its option to extend
pursuant to Clause 1.3.2.1, it shall serve a written notice on the Contractor
not later than six months before the expiry of the extension in place at the
time specifying the revised date for the expiry of this Contract.  In the event
that the Authority serves said notice the whole terms of the Contract shall
mutatis mutandis be applicable as though the due date for expiry of the Contract
is the date so specified in the written notice served by the Authority on the
Contractor.

 

1.3.2.3           The Authority may, prior to the date of expiry of this
Contract as determined in accordance with this clause 1.3 (Commencement and
Duration), extend the term of this Contract for a further period if the
Authority (acting reasonably) considers it necessary to do so. The duration of
any such further period shall be as agreed between the Authority and the
Contractor, provided that the Contractor shall not unreasonably withhold its
agreement to any necessary extension pursuant to this clause 1.3.2.3.

 

46

--------------------------------------------------------------------------------


 

1.3.3                      Survival of Provisions

 

Upon expiry or termination of the Contract the provisions of Clause 1.1
(Definitions), Clause 1.2 (Interpretation), Clause 1.33 (Survival of
Provisions), Clause 1.5.3 (Authority to Act), Clause 1.12 (Severability), Clause
1.13 (Notices and Communications), Clause 1.14 (Waiver), Clause 1.15 (Entire
Agreement,) Clause 1.16 (Corrupt Gifts), Clause 1.18 (Assignment), Clause 1.19
(Contracts (Rights of Third Parties) Act 1999), Clause 1.24 (Governing Law and
Jurisdiction), Clause 1.25 (Claims Handling), Clause 4.2.1 (Required Records),
Clause 4.5.16 (Records Relating to Authority’s Property), Clause 5 (Employees),
Clause 6.11.8, Clause 6A.12.6 (Payments to Parent), Clause 6.13, Clause 6A.13
(Funding Limits), Clause 6.14.2, Clause 6A.14.2 (Reports), Clause 6.16, Clause
6A.16 (Reconciliation for Mid-Year Termination), Clause 6A.17.4 (Withholding
Taxes), Clause 6.17.6, Clause 6A.17.6 (Tax Returns), Clause 8 (Intellectual
Property), Clause 9.7 (Release of Source Code), Clause 10 (Confidentiality,
Security and Compliance with Law), Clause 10.10 (Data Protection Act), Clause
10.11 (Publicity), Clause 11 (Insurance), Clause 12.9 (Reasonable Costs on
Termination), Clause 12.10 (Accrued Liabilities), Clause 13 (Dispute
Management), Part 4 of the Finance Schedule and the Dispute Management Schedule
and any other provisions in the Contract (including any Schedule) which are
expressed to survive termination or which are required to give effect to such
termination or the consequences of such termination shall survive.

 

1.4                               State Aid

 

The Contractor acknowledges that the Authority is bound by the State Aid
Decision and the Contractor agrees to co-operate with the Authority and provide
such information and assistance as the Authority may reasonably require in order
for the Authority to fulfil its obligations to the European Commission pursuant
to the State Aid Decision.

 

1.5                               Representatives and Authority to Act

 


1.5.1                     CO-OPERATION


 

The Contractor shall co-operate with the Authority and provide such reasonable
assistance to the Authority as it requests from time to time in relation to this
Contract and/or the Authority’s statutory functions and duties.

 

1.5.2                     Delegation of Authority

 


1.5.2.1           EACH OF THE AUTHORITY AND THE CONTRACTOR SHALL PROVIDE TO THE
OTHER WRITTEN DELEGATIONS OF AUTHORITY SETTING OUT THE DECISIONS WHICH
INDIVIDUAL MEMBERS OF THEIR RESPECTIVE STAFFS HAVE AUTHORITY TO TAKE.


 


1.5.2.2           EACH OF THE AUTHORITY AND THE CONTRACTOR IS ENTITLED TO RELY
ON A WRITTEN DELEGATION OF AUTHORITY OF THE OTHER PARTY AS EVIDENCE THAT AN
INDIVIDUAL WAS EMPOWERED TO MAKE A DECISION ON BEHALF OF THE AUTHORITY OR THE
CONTRACTOR, AS RELEVANT.


 

1.5.3                     Authority to Act

 


1.5.3.1           INDIVIDUAL MEMBERS OF THE AUTHORITY’S TEAM SHALL HAVE SUCH
AUTHORITY TO ACT ON BEHALF OF THE AUTHORITY FOR THE PURPOSES OF THIS CONTRACT AS

 

47

--------------------------------------------------------------------------------


 


IS SPECIFIED IN THE RELEVANT DELEGATION OF AUTHORITY IN RESPECT OF THAT TEAM
MEMBER ISSUED BY THE AUTHORITY AND COPIED TO THE CONTRACTOR.


 


1.5.3.2           INDIVIDUAL MEMBERS OF THE CONTRACTOR’S TEAM SHALL HAVE SUCH
AUTHORITY TO ACT ON BEHALF OF THE CONTRACTOR FOR THE PURPOSES OF THIS CONTRACT
AS IS SPECIFIED IN THE RELEVANT DELEGATION OF AUTHORITY IN RESPECT OF THAT TEAM
MEMBER ISSUED BY THE CONTRACTOR AND COPIED TO THE AUTHORITY.


 


1.5.3.3           ALL COMMUNICATIONS FROM THE AUTHORITY TO THE CONTRACTOR AND
FROM THE CONTRACTOR TO THE AUTHORITY WHICH ARE INTENDED TO HAVE A BINDING EFFECT
SHALL BE IN WRITING OR GIVEN ORALLY AND, IF GIVEN ORALLY, SHALL BE CONFIRMED IN
WRITING AS SOON AS REASONABLY PRACTICABLE BUT NO LATER THAN WITHIN THREE
(3) CALENDAR DAYS OF ISSUE.


 

1.5.4                     Extent of Authority

 

Unless specifically set out in a written Delegation of Authority, no member of
the Authority’s or the Contractor’s team shall have the authority to:

 


1.5.4.1           AGREE ANY VARIATION OR AMENDMENT TO THIS CONTRACT; OR


 


1.5.4.2           AGREE TO ANY MATERIAL WAIVER BY THE AUTHORITY OR THE
CONTRACTOR (AS THE CASE MAY BE) OF ANY TERM OF THIS CONTRACT.


 

1.6                               Liaison with Regulators


 

1.6.1                     Communications with Regulators

 

SAVE IN RELATION TO CORRESPONDENCE, OR PARTS THEREOF, RELATING TO REGULATOR
ENFORCEMENT ACTION (WHETHER POTENTIAL OR ACTUAL) AGAINST THE CONTRACTOR OR ANY
OF ITS MANAGEMENT, OR WHERE A REGULATORY REQUIREMENT PROHIBITS THE CONTRACTOR
FROM DOING SO, THE CONTRACTOR SHALL PROMPTLY COPY TO THE AUTHORITY ALL MATERIAL
CORRESPONDENCE OR OTHER COMMUNICATIONS RECEIVED FROM AND SENT TO A REGULATOR IN
RELATION TO ANY SITE AND THE CONTRACTOR’S ACTIVITIES UNDER THIS CONTRACT.

 

1.6.2                     Regulator Meetings

 


1.6.2.1           THE CONTRACTOR SHALL USE ALL REASONABLE ENDEAVOURS TO GIVE THE
AUTHORITY PROMPT NOTICE OF ALL REGULATOR MEETINGS.


 


1.6.2.2           SAVE IN RELATION TO THE MEETINGS, OR PARTS THEREOF, RELATING
TO REGULATOR ENFORCEMENT ACTION AGAINST THE CONTRACTOR OR ANY OF ITS MANAGEMENT,
OR WHERE A REGULATORY REQUIREMENT PREVENTS THE AUTHORITY FROM DOING SO, THE
AUTHORITY MAY ATTEND REGULATOR MEETINGS. THE ATTENDANCE OF THE AUTHORITY AT
REGULATOR MEETINGS SHALL AT ALL TIMES BE AT THE DISCRETION OF THE RELEVANT
REGULATOR(S).


 


1.6.2.3           WHETHER OR NOT THE AUTHORITY ATTENDS REGULATOR MEETINGS, THE
CONTRACTOR SHALL KEEP THE AUTHORITY APPRAISED OF THE CONTRACTOR’S APPROACH IN
DISCUSSIONS OR NEGOTIATIONS WITH THE REGULATOR WITHIN THE CONSTRAINTS OF THE
TIMETABLE SET BY THE RELEVANT REGULATOR. WHERE THE AUTHORITY DOES NOT ATTEND ANY
REGULATOR MEETING, THE CONTRACTOR

 

48

--------------------------------------------------------------------------------


 


SHALL KEEP THE AUTHORITY INFORMED ON A TIMELY BASIS OF THE OUTCOME OF THE
MEETING.


 

1.6.3                     Notification of Breach

 

If the Contractor becomes aware of any circumstances that will or may lead or
have led to a breach of one or more Regulatory Requirements, the Contractor
shall, as soon as reasonably practicable, notify the Authority of such
circumstances. This obligation is without prejudice to the Contractor’s
overriding obligation to notify the relevant Regulator of such circumstances
pursuant to relevant Regulatory Requirements.

 

1.7                               Site Meetings


 

1.7.1                     The Authority shall be entitled to attend and
participate in Site Meetings.

 

1.7.2                     The Contractor shall:

 


1.7.2.1           MAINTAIN A TIMETABLE OF ALL SITE MEETINGS; AND


 


1.7.2.2           GIVE THE AUTHORITY REASONABLE NOTICE OF ALL PROPOSED SITE
MEETINGS IN ORDER TO ENABLE THE AUTHORITY TO ATTEND.


 

1.8                               Other Meetings

 

The Contractor shall notify the Authority of any proposed meetings with
Customers or Customer Groups or relevant stakeholders  and shall give reasonable
notice of the date, timing and location of such meetings so that the Authority
may also attend such meetings if the Authority so wishes. Where Existing
Agreements and/or Customer Contracts contain provisions which prohibit the
Authority’s attendance at such meetings, the Contractor shall use its reasonable
endeavours to procure the agreement of the Customer and/or counterparty to the
Authority’s attendance at such meetings, and, until such agreement is obtained,
the Authority will have due regard to the provisions of the Existing Agreements
and/or Customer Contracts in deciding whether to attend such meetings.

 

1.9                               Force Majeure


 


1.9.1                     PERFORMANCE OF OBLIGATIONS


 

Subject to Clause 1.9.2 (Notification and Mitigation), if a Party (the “Affected
Party”) is, or could reasonably be expected to be, materially hindered,
prevented or delayed from performing any of its obligations under this Contract
by reason of a Force Majeure Event, such obligations shall be suspended (to the
extent affected) for a period equal to the duration of the Force Majeure Event
except that the Contractor shall not be excused from the due and punctual
performance of any of its obligations under this Contract by reason of any
circumstances to the extent that the impact of such circumstances on the
Contractor’s ability so to perform its obligations could have been reasonably
avoided or mitigated by the maintenance of business continuity and disaster
recovery plans in accordance with Clause 9.4 (Maintenance and Support and
Business Continuity) and the implementation of such plans.

 

49

--------------------------------------------------------------------------------


 

1.9.2                     Notification and Mitigation

 

1.9.2.1           The Affected Party shall, as soon as reasonably practicable,
on becoming aware of a Force Majeure Event, notify the other Party in writing
of:

 

1.9.2.1.1             the nature of the Force Majeure Event relied on;

 

1.9.2.1.2             the estimated effect of the Force Majeure Event on the
Affected Party’s ability to perform its obligations under this Contract; and

 

1.9.2.1.3             the period for which it is estimated the Force Majeure
Event will continue.

 

1.9.2.2           As soon as reasonably practicable following notification
pursuant to this Clause 1.9.2.1 (Notification and Mitigation), the Parties shall
consult with each other and use all reasonable endeavours to agree appropriate
arrangements to mitigate the effects of the Force Majeure Event and facilitate
the resumption of the affected obligation.

 

1.9.3                     The Affected Party shall:

 

1.9.3.1           use all reasonable endeavours to minimise the effects of the
Force Majeure Event on the performance of its obligations under this Contract;

 

1.9.3.2           where it is the Contractor, provide written reports as often
as the Authority reasonably requires in the circumstances of the Contractor’s
progress in minimising the effects of the Force Majeure Event and indicating
when it is estimated that performance of the affected obligation will resume;
and where the Affected Party is the Authority, provide updates to the Contractor
as often as is reasonably possible in the circumstances of the Authority’s
progress in minimising the effects of the Force Majeure Event and indicating
when it is estimated that performance of the affected obligation will resume;

 

1.9.3.3           so far as reasonably practicable provide any information
relating to the Force Majeure Event and its effects as the other Party may
reasonably request;

 

1.9.3.4           (without prejudice to any applicable Law and/or Regulatory
Requirement) make any alternative arrangements for resuming the performance of
its obligations as may be practicable without incurring material additional
expense;

 

1.9.3.5           where the Affected Party is the Contractor, the Contractor
shall at all times during which a Force Majeure Event is subsisting take all
steps in accordance with Good Industry Practice to overcome or minimise the
consequences of the Force Majeure Event.   If the Authority is the Affected
Party, the Authority shall at all times during which a Force Majeure Event is
subsisting take all steps reasonably necessary to overcome or minimise the
consequences of the Force Majeure Event;

 

1.9.3.6           As soon as reasonably practicable after the cessation of a
Force Majeure Event, the Affected Party shall notify the other Party in

 

50

--------------------------------------------------------------------------------


 

writing that the Force Majeure Event has ended, and subject to Clause 1.9.5
(Requirement to instigate a Change Proposal) and to the Change Proposal being
approved (and without prejudice to applicable Law and/or any Regulatory
Requirement) shall resume the full performance of its obligations under this
Contract in accordance with the approved Change as soon as is reasonably
practicable; and

 

1.9.3.7           For the avoidance of doubt, save to the extent stipulated in
this Clause 1.9 (Force Majeure), neither Party shall be released from any of its
obligations under this Contract as a result of a Force Majeure Event.

 

1.9.4                     Long Term Force Majeure

 

If the performance by the Affected Party of substantially all of its obligations
under this Contract is materially prevented, hindered or delayed by reason of a
Force Majeure Event for a period of more than ninety (90) consecutive Calendar
Days (“Long Term Force Majeure”), the other Party may terminate this Contract
with immediate effect by notice to the Affected Party on or at any time after
the expiry of such ninety (90) Calendar Day period.

 

1.9.5                     Requirement to instigate a Change Proposal

 

In the case of a Force Majeure Event affecting the Contractor, the Contractor
shall be required to bring a Baseline Change Proposal, Funding Change Proposal
and/or PBI Change Proposal (as appropriate) pursuant to Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control) and/or Part 2 of the
Finance Schedule (Use of Performance Based Incentives) (as applicable) prior to
resuming the performance of the affected obligations, save to the extent that
Emergency Action is required, in which case the provisions of Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control) relating to
Emergency Action shall apply.

 

1.10                        Emergency Action

 

The Contractor shall be entitled to take Emergency Action at any time
notwithstanding the other provisions of this Contract.

 

1.11                        Warranties

 


1.11.1              AUTHORITY WARRANTIES


 

Without prejudice to any warranties or conditions either express or implied by
any applicable Law, the Authority warrants and undertakes that as at the
Commencement Date:

 

1.11.1.1    it has the requisite power and authority to enter into and exercise
its rights and perform its obligations under this Contract which, when executed,
will constitute valid and binding obligations on it in accordance with its
terms; and

 

1.11.1.2    has taken all necessary action to authorise the execution and the
performance of its obligations under this Contract.

 

51

--------------------------------------------------------------------------------

 


1.11.2              CONTRACTOR’S WARRANTIES


 

Without prejudice to any warranties or conditions either express or implied by
any applicable Law, the Contractor warrants and undertakes that as at the
Commencement Date:

 

1.11.2.1    it has the requisite power and authority to enter into and exercise
its rights and perform its obligations under this Contract which, when executed,
will constitute valid and binding obligations on it in accordance with its
terms; and

 

1.11.2.2    has taken all necessary action to authorise the execution and the
performance of its obligations under this Contract.

 

1.12                        Severability

 


1.12.1              IF ANY CONDITION, CLAUSE OR PROVISION OF THIS CONTRACT SHALL
BE FOUND BY ANY COURT OR ADMINISTRATIVE BODY OF COMPETENT JURISDICTION TO BE
INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT AFFECT
THE OTHER PROVISIONS OF THIS CONTRACT WHICH SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


1.12.2              THE PARTIES AGREE, IN THE CIRCUMSTANCES REFERRED TO IN
CLAUSE 1.12.1, TO USE REASONABLE ENDEAVOURS TO AGREE TO SUBSTITUTE FOR ANY
INVALID OR ENFORCEABLE PROVISION, A PROVISION WHICH ACHIEVES TO THE GREATEST
EXTENT POSSIBLE THE SAME EFFECT AS WOULD HAVE BEEN ACHIEVED BY THE INVALID OR
UNENFORCEABLE PROVISION.


 

1.13                        Notices and Communications

 


1.13.1              A NOTICE, APPROVAL, CONSENT, ELECTRONIC MAIL (IN THE CASE OF
CLAUSE 1.13.3 BELOW ONLY) OR OTHER COMMUNICATION (“NOTICE”) IN CONNECTION WITH
THIS CONTRACT AND THE DOCUMENTS REFERRED TO IN IT MUST BE IN WRITTEN FORM IN THE
ENGLISH LANGUAGE AND MUST BE DELIVERED BY HAND, BY FIRST CLASS PREPAID POST (OR
AIRMAIL IF POSTED TO OR FROM A PLACE OUTSIDE THE UNITED KINGDOM) OR BY FACSIMILE
TRANSMISSION TO THE RELEVANT ADDRESS OR FACSIMILE NUMBER SPECIFIED IN CLAUSE
1.13.2 BELOW OR, FOR THE PURPOSES OF CLAUSE 1.13.3 BELOW ONLY, BY ELECTRONIC
MAIL TO AN ADDRESS FOR THE TIME BEING NOTIFIED FOR THAT PURPOSE TO THE PARTY
GIVING NOTICE.


 


1.13.2              ALL NOTICES MUST BE MARKED FOR THE ATTENTION OF THE
ADDRESSEE.


 


THE RELEVANT DETAILS OF THE AUTHORITY AND THE CONTRACTOR AT THE DATE OF THIS
CONTRACT ARE AS SET OUT IN PART 1 (ADDRESSES FOR NOTIFICATIONS IN RELATION TO
THE SITES) OF SCHEDULE 19 (AUTHORISED PERSONS UNDER THE CONTRACT).


 


ANY CHANGE TO THE ADDRESS, FACSIMILE NUMBER OR TO THE ADDRESSEE MUST BE NOTIFIED
BY THE RELEVANT PARTY TO THE OTHER PARTY AS SOON AS REASONABLY PRACTICABLE BY
NOTICE GIVEN IN ACCORDANCE WITH  CLAUSE 1.13 (NOTICES AND COMMUNICATIONS).  THE
PARTIES’ RESPECTIVE ADDRESSES AND FACSIMILE NUMBERS MUST BE WITHIN THE UNITED
KINGDOM.

 

52

--------------------------------------------------------------------------------


 


1.13.3              IF AN ELECTRONIC MAIL ADDRESS HAS BEEN PROVIDED PURSUANT TO
CLAUSE 1.13.1 THE FOLLOWING NOTICES MAY BE SENT BY ELECTRONIC MAIL:


 

1.13.3.1    electronic transmittal of a scanned image of an original executed
Notice;

 

1.13.3.2    day-to-day communication in connection with this Contract and the
documents referred to in it; and

 

1.13.3.3    Authority approval/consent given in accordance with Clause 2.7
(Subcontracting/Procurement) and Paragraph 3.11 of Part 1 of the
Subcontracting/Procurement Schedule (Subcontracting/Procurement Requirements).

 

But Notices referred to in 1.13.3.1 must be followed on the same day by first
class prepaid post (or airmail if posted to or from a place outside the United
Kingdom).

 


1.13.4              IN THE ABSENCE OF EVIDENCE OF EARLIER RECEIPT, ANY NOTICE
SHALL TAKE EFFECT FROM THE TIME THAT IT IS DEEMED TO BE RECEIVED IN ACCORDANCE
WITH CLAUSE 1.13.5  BELOW.


 


1.13.5              SUBJECT TO CLAUSE 1.13.4, A NOTICE IS DEEMED TO BE RECEIVED:


 

1.13.5.1    where delivered by hand, upon delivery at the address of the
addressee;

 

1.13.5.2    where delivered by posted letter, on the third day after posting or,
if posted to or from a place outside the United Kingdom, on the seventh day
after posting;

 

1.13.5.3    where sent by facsimile, on production of a transmission report from
the machine from which the facsimile was sent which indicates that the facsimile
was sent in its entirety to the facsimile number of the recipient; or

 

1.13.5.4    where sent by electronic mail (where applicable), on the second day
after such electronic mail was sent. The place of receipt of electronic mail
shall be deemed to be the postal address of the addressee given in, or amended
in accordance with, Clause 1.13.1 above.

 


1.13.6              A NOTICE RECEIVED OR DEEMED TO BE RECEIVED IN ACCORDANCE
WITH CLAUSE 1.13.5  ABOVE ON A DAY WHICH IS NOT A WORKING DAY OR AFTER 5P.M. ON
ANY WORKING DAY, ACCORDING TO THE LOCAL TIME IN THE PLACE OF RECEIPT, SHALL BE
DEEMED TO BE RECEIVED ON THE NEXT FOLLOWING WORKING DAY.


 


1.13.7              NOTWITHSTANDING CLAUSES 1.13.1 AND 1.13.2, IF THE AUTHORITY
DETERMINES, IN ITS ABSOLUTE DISCRETION, THAT ANY NOTICE IS TO BE PROTECTIVELY
MARKED AND SHOULD BE DELIVERED IN A SECURE MANNER, IT SHALL INFORM THE
CONTRACTOR OF THIS AND SHALL ALSO PROVIDE THE CONTRACTOR WITH DETAILS OF THE
NAME OF THE PERSON TO WHOM SUCH NOTICE SHOULD BE DELIVERED AND THE METHOD BY
WHICH SUCH NOTICE SHOULD BE DELIVERED.

 

53

--------------------------------------------------------------------------------


 

1.14                        Waiver

 

A failure or delay by either Party at any time to enforce any provision of this
Contract or to require performance by the other Party of any provision of this
Contract shall not be construed as a waiver of such provision and shall not
affect the validity of this Contract or any part thereof or the right of the
relevant Party to enforce any provision in accordance with its terms. Any waiver
or release must be specifically granted in writing and signed by the Party
granting it.

 

1.15                        Entire Agreement

 


1.15.1              EACH OF THE PARTIES TO THIS CONTRACT CONFIRMS THAT THIS
CONTRACT TOGETHER WITH THE PARENT BODY AGREEMENT, THE DEED OF INDEMNITY, THE
OVERARCHING COSTS MANAGEMENT AGREEMENT, THE RECORDS AGREEMENT, THE DEED OF
AGREEMENT, THE NOMINATED STAFF SIDE LETTER, THE WORKING CAPITAL SIDE LETTER, THE
DEED OF AGREEMENT FOR FUTURE TRANSFER SCHEME AND THE ESTL SIDE LETTER AND THE
DOCUMENTS REFERRED TO IN THEM, REPRESENTS THE ENTIRE UNDERSTANDING, AND
CONSTITUTES THE WHOLE AGREEMENT, IN RELATION TO ITS SUBJECT MATTER AND
SUPERSEDES ANY PREVIOUS AGREEMENT BETWEEN THE PARTIES WITH RESPECT THERETO AND,
WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, EXCLUDES ANY WARRANTY,
CONDITION OR OTHER UNDERTAKING IMPLIED AT LAW OR BY CUSTOM.


 


1.15.2              THE CONTRACTOR CONFIRMS THAT:


 

1.15.2.1                in entering into this Contract it has not relied on any
representation, warranty, assurance, covenant, indemnity, undertaking or
commitment which is not expressly set out in this Contract, the Parent Body
Agreement or the documents referred to in them; and

 

1.15.2.2                in any event, without prejudice to any liability for
fraudulent misrepresentation or fraudulent misstatement, the only rights or
remedies in relation to any representation, warranty, assurance, covenant,
indemnity, undertaking or commitment given or action taken in connection with
this Contract or the Parent Body Agreement or the documents referred to in them
are those contained or referred to in this Contract, the Parent Body Agreement
or such documents, and for the avoidance of doubt and without limitation, the
Contractor has no other right or remedy (whether by way of a claim for
contribution or otherwise) in tort (including negligence) or for
misrepresentation (whether negligent or otherwise, and whether made prior to,
and/or in, this Contract).

 


1.15.3              THE AUTHORITY CONFIRMS THAT:


 

1.15.3.1                in entering into this Contract it has not relied on any
representation, warranty, assurance, covenant, indemnity, undertaking or
commitment which is not expressly set out in this Contract, the Parent Body
Agreement or the documents referred to in them; and

 

1.15.3.2                in any event, without prejudice to any liability for
fraudulent misrepresentation or fraudulent misstatement, the only rights or
remedies in relation to any representation, warranty, assurance, covenant,
indemnity, undertaking or commitment given or action taken in connection with
this Contract or the Parent Body Agreement or the documents referred to in them
are those

 

54

--------------------------------------------------------------------------------


 

contained or referred to in this Contract, the Parent Body Agreement or such
documents, and for the avoidance of doubt and without limitation, the Authority
has no other right or remedy (whether by way of a claim for contribution or
otherwise) in tort (including negligence) or for misrepresentation (whether
negligent or otherwise, and whether made prior to, and/or in, this Contract).

 

1.16                        Corrupt Gifts

 


1.16.1              CONTRACTOR WARRANTY AND UNDERTAKING


 


THE CONTRACTOR WARRANTS THAT IN ENTERING INTO THIS CONTRACT IT HAS NOT COMMITTED
ANY PROHIBITED ACT AND IT UNDERTAKES NOT TO DO ANY OF THE PROHIBITED ACTS.


 


1.16.2              REMEDIES


 

1.16.2.1    If the Contractor or any Subcontractor or Sub-Sub-Contractor (or
anyone employed by or acting on behalf of any of them) or any of its or their
agents or shareholders commit any Prohibited Act, the Authority shall be
entitled to act in accordance with Clauses 1.16.2.2 to 1.16.2.4 below.

 

1.16.2.2    If the Prohibited Act is committed by an Employee, the Authority may
give notice to the Contractor requiring the Contractor within thirty (30)
Calendar Days of receipt of such notice to procure the performance of such part
of the Tasks by another person.

 

1.16.2.3    If the Prohibited Act is committed by a Subcontractor or
Sub-Sub-Contractor or by an employee of either of them not acting independently,
the Authority may give notice to the Contractor requiring the Contractor within
thirty (30) Calendar Days of receipt of such notice to terminate the relevant
Subcontract or require the Subcontractor to terminate the relevant Sub Sub
Contract and procure the performance of such part of the Tasks by another
person.

 

1.16.2.4    If the Prohibited Act is committed by an employee of a Subcontractor
or Sub-Sub-Contractor acting independently of them, the Authority may give
notice to the Contractor requiring the Contractor within thirty (30) Calendar
Days of receipt of such notice to procure that the Subcontractor or
Sub-Sub-Contractor (as the case may be procures the performance of such part of
the Tasks by another person.

 

1.16.2.5    If the Prohibited Act is committed by a person not falling within
Clauses 1.16.2.2 to 1.16.2.4 above, the Authority may give notice to the
Contractor requiring the Contractor within thirty (30) Calendar Days of receipt
of such notice to procure the termination of such person’s involvement in the
Tasks and (if necessary) procure the performance of such part of the Tasks by
another person.

 

1.16.2.6    Any notice under this 1.16 (Corrupt Gifts) shall specify:

 

1.16.2.6.1      the nature of the Prohibited Act; and

 

1.16.2.6.2      the identity of the person whom the Authority believes has
committed the Prohibited Act.

 

55

--------------------------------------------------------------------------------


 


IN THIS CLAUSE 1.16 (CORRUPT GIFTS), “ACTING INDEPENDENTLY” SHALL MEAN WHERE A
PERSON DOES NOT ACT UNDER THE AUTHORITY OF OR WITH THE KNOWLEDGE OF A DIRECTOR
OR OTHER MANAGEMENT  OF A  SUBCONTRACTOR OR SUB-SUB-CONTRACTOR AND “NOT ACTING
INDEPENDENTLY” SHALL BE CONSTRUED ACCORDINGLY.


 


1.16.2A     THE AUTHORITY ACKNOWLEDGES THAT THE CONTRACTOR MAY NOT HAVE RIGHTS
TO SECURE COMPLIANCE WITH CLAUSE 1.16.2 BY SOME SUB-SUB-CONTRACTORS WITH WHOM IT
ENTERED INTO SUB SUB CONTRACTS BEFORE THE EFFECTIVE DATE.


 

1.16.2A.1       The Contractor shall not be in breach of Clause 1.16.2 nor be
deemed to have committed a Prohibited Act if having used reasonable endeavours
to do so it fails to secure compliance by a Sub-Sub-Contractor with clause
1.16.2 in the circumstances referred to in this Clause 1.16.2A.1.

 

1.17                        Variation

 


1.17.1              EXCEPT WHERE OTHERWISE PROVIDED IN THIS CONTRACT, NO
VARIATION OF THIS CONTRACT (OR ANY DOCUMENT REFERRED TO IN IT) SHALL BE
EFFECTIVE UNLESS IT IS IN WRITING (WHICH FOR THIS PURPOSE, DOES NOT INCLUDE
ELECTRONIC MAIL) SIGNED BY OR ON BEHALF OF EACH OF THE PARTIES. THE EXPRESSION
“VARIATION” INCLUDES SUPPLEMENT, DELETION OR REPLACEMENT, HOWSOEVER EFFECTED.


 

1.18                        Assignment

 


1.18.1              SUBJECT TO CLAUSE 2.7 (SUBCONTRACTING/PROCUREMENT), THE
CONTRACTOR SHALL NOT WITHOUT THE AUTHORITY’S PRIOR WRITTEN CONSENT, ASSIGN
(WHETHER ABSOLUTELY OR BY WAY OF SECURITY AND WHETHER IN WHOLE OR IN PART),
TRANSFER, MORTGAGE, CHARGE OR OTHERWISE DISPOSE IN ANY MANNER WHATSOEVER OF THE
BENEFIT OF THIS CONTRACT OR ANY PART OF IT AND SHALL NOT DELEGATE IN ANY MANNER
WHATSOEVER ITS PERFORMANCE UNDER THIS CONTRACT.


 


1.18.2              THE AUTHORITY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE CONTRACTOR, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF THIS CONTRACT OR ANY
PART THEREOF OR ANY BENEFIT OR INTEREST THEREIN OR THEREUNDER UNLESS TO THE
CROWN OR ANOTHER MANIFESTATION OR AGENCY OF THE CROWN OR UNLESS THE OBLIGATIONS
OF THE PERSON TO WHOM AND IN WHOSE FAVOUR ANY SUCH INTEREST IS ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF ARE FULLY AND UNCONDITIONALLY GUARANTEED BY
THE CROWN.


 

1.19                        Contracts (Rights of Third Parties) Act 1999

 

No term of this Contract is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a Party to this Contract other than the
Parent Body Organisation and, in respect of Clause 1.20 (Shared Services) only,
the Secretary of State.

 

56

--------------------------------------------------------------------------------


 

1.20                        Shared Services

 


1.20.1              THE CONTRACTOR ACKNOWLEDGES THAT THE AUTHORITY IS DEVELOPING
A SHARED SERVICES PROJECT. IN ORDER TO ALLOW THE IMPLEMENTATION OF THE SHARED
SERVICES PROJECT,  THE AUTHORITY AND THE CONTRACTOR AGREE THE FOLLOWING:


 

1.20.1.1    The Contractor agrees to use its reasonable endeavours to assist the
Authority with the development and implementation of the Shared Services
Project;

 

1.20.1.2    The Contractor acknowledges that the Authority may require changes
to the Life Time Plan in accordance with Part 2 of the Programme Management
Schedule (setting the LTP and Change Control) in order to implement the Shared
Services Project.

 

1.20.2              Section 40(2) of the Energy Act provides that a Future
Transfer Scheme which would operate to transfer property, rights and liabilities
to a publicly owned company (as defined in the Energy Act) or the Authority from
the Contractor can be carried out only if the Contractor consents to that Future
Transfer Scheme.

 


1.20.2              FOR FUTURE TRANSFER SCHEMES THAT MEET THE REQUIREMENTS SET
DOWN IN CLAUSE 1.20.3, THE CONTRACTOR AGREES THAT WHENEVER DURING THIS CONTRACT,
A FUTURE TRANSFER SCHEME OR FUTURE TRANSFER SCHEMES HAS OR HAVE BEEN PROPOSED BY
THE SECRETARY OF STATE, UNDER WHICH PROPERTY, RIGHTS OR LIABILITIES ARE PROPOSED
TO BE TRANSFERRED FROM THE CONTRACTOR BY VIRTUE OF SECTION 40(2) OF THE ENERGY
ACT, THE CONTRACTOR WILL CONSENT TO THEIR TRANSFER IN ACCORDANCE WITH SUCH 
FUTURE TRANSFER SCHEME(S) (AND SUCH CONSENT WILL CONSTITUTE ‘CONSENT IN
ACCORDANCE WITH A NUCLEAR TRANSFER SCHEME’) FOR THE PURPOSES OF SECTION 40 OF
THE ENERGY ACT.


 


1.20.3              THE REQUIREMENTS DESCRIBED IN CLAUSE 1.20.2 ARE THAT:


 

1.20.3.1    the Future Transfer Scheme(s) is/are designed to facilitate the
Shared Services Project;

 

1.20.3.2    the Future Transfer Scheme(s) does/do not operate to transfer rights
or liabilities in relation to any Nominated Staff or employment contracts
related to Nominated Staff (including but not limited to Secondment Agreements);
and

 

1.20.3.3    the Future Transfer Scheme(s) does/do not operate to alter the
Parties to this Contract or the Parent Body Agreement.

 


1.20.4              THE PROVISIONS OF THIS CLAUSE 1.20 CONFER RIGHTS AND
BENEFITS ON THE SECRETARY OF STATE WHICH RIGHTS AND BENEFITS ARE INTENDED TO BE
ENFORCEABLE BY THE SECRETARY OF STATE UNDER THE CONTRACTS (RIGHTS OF THIRD
PARTIES) ACT 1999.


 

1.21                        Consents —

 


1.21.1              NO EXCLUSION OR LIMITATION


 

1.21.1.1    Neither the giving of any approval or consent, knowledge of the
terms of any agreement or document (including, without limitation, any
Specification or any document approved pursuant to this

 

57

--------------------------------------------------------------------------------


 

Contract, the Parent Body Agreement or any documents referred to in them) nor
the review of any document nor any course of action by or on behalf of the
Authority shall:

 

1.21.1.2    exclude or limit any of the Contractor’s obligations or liabilities
under or in connection with this Contract; or

 

1.21.1.3    affect the Authority’s entitlement to determine the Incentive Fee in
accordance with Clauses 6.11.3 and 6A.11.5 (Performance Based Incentive
Arrangements) and Part 2 of the Finance Schedule (Use of Performance Based
Incentives).

 

1.21.1.4    Subject to 1.21.1. 5 below, where any provision of this Contract
refers to persons acting at the Authority’s direction or with the Authority’s
authority (or words to that effect), that wording shall not of itself result in
the Authority being liable under this Contract or otherwise for the actions of
the Contractor.

 

1.21.1.5    The Contractor will be provided with a copy of each Authority
representative’s Delegation of Authority in order to satisfy itself of that
representative’s scope of authority and is entitled to rely on such Delegations
of Authority in following instructions given in accordance with such Delegation
of Authority.

 


1.21.2              EXAMINATION


 

Without limitation to Clause 1.21.1 (No Exclusion or Limitation), no enquiry or
examination or lack of enquiry or examination by the Authority into any matter
nor any comment, rejection or approval expressed by such person in regard
thereto, either with or without modifications, (nor any absence of the same)
shall in any respect relieve or absolve the Contractor from any obligation or
liability under or in connection with this Contract.

 


1.21.3              INSPECTIONS


 

Notwithstanding any inspection by the Authority under this Contract, the Parent
Body Agreement or any documents referred to in them, or the failure of the
Authority to make any inspection under this Contract, the Parent Body Agreement
or any documents referred to in them, the Contractor’s responsibility under this
Contract shall not be relieved or absolved or otherwise modified.

 


1.21.4              CONTRACTOR’S DOCUMENTS


 

The Contractor shall be solely responsible for any discrepancies, errors or
omissions in any documents that it prepares or has prepared in accordance with
this Contract and for any failure of such documents to comply with this
Contract, notwithstanding that any such documents have been seen or acknowledged
or approved or not objected to or commented on (or not commented on) by the
Authority.

 

1.22                        Approvals

 

If the Contractor fails to seek the Authority’s approval where it is obliged to
do so under this Contract, the Authority shall be entitled to reduce the
Incentive Fee in

 

58

--------------------------------------------------------------------------------


 

accordance with Paragraph 3.11.4.1 of Part 2 of the Finance Schedule (Use of
Performance Based Incentives).

 

1.23                        Counterparts

 

This Contract may be executed in any number of counterparts and by the Parties
to it on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

 

1.24                        Governing Law and Jurisdiction

 


1.24.1              THIS CONTRACT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF ENGLAND AND WALES.


 


1.24.2              SUBJECT TO PART 13 (DISPUTE MANAGEMENT), IF ANY CLAIM, LEGAL
ACTION OR PROCEEDINGS ARISE OUT OF OR IN CONNECTION WITH A DISPUTE CONCERNING
THIS CONTRACT AND ANY MATTER ARISING THERE FROM, EACH PARTY IRREVOCABLY:


 

1.24.2.1    agrees to submit to the exclusive jurisdiction of the courts of
England and Wales; and

 

1.24.2.2    waives any right that it may have to object to an action being
brought in the courts of England and Wales on the grounds of inconvenient forum
or to claim that those courts do not have jurisdiction

 

1.25                        Claims Handling

 

Subject to Clause 8 (Intellectual Property),  the Authority and the Contractor
agree that in respect of any claim received from Third Parties they shall comply
with the procedures in respect of such claims which they are obliged to follow
pursuant to clause 8 of the Parent Body Agreement.

 

1.26                        LC35

 

In the Authority’s view, LC35 does not impose any financial obligations on the
Contractor or its Parent Body Organisation.

 

Where no contract is in place between a contractor and/or its parent body
organisation and the Authority in respect of a site which has been designated to
the Authority, the Authority has financial responsibility for that site.

 

Where a contract is in place between a contractor and/or its parent body
organisation and the Authority, then the financial obligations imposed on the
contractor and/or its parent body organisation are as set out in that contract.

 

1.27                        Knowledge Management

 


1.27.1              THE CONTRACTOR SHALL ADOPT A KNOWLEDGE MANAGEMENT POLICY,
(“CONTRACTOR KNOWLEDGE MANAGEMENT POLICY”) THAT IS CONSISTENT WITH THE KNOWLEDGE
MANAGEMENT POLICY AND, AT THE AUTHORITY’S WRITTEN REQUEST, PARTICIPATE IN THE
AUTHORITY’S KNOWLEDGE MANAGEMENT INITIATIVES.

 

59

--------------------------------------------------------------------------------


 


1.27.2              THE CONTRACTOR ACKNOWLEDGES AND AGREES THAT ADOPTION AND
COMPLIANCE WITH THE CONTRACTOR KNOWLEDGE MANAGEMENT POLICY WILL FACILITATE:


 

1.27.2.1    the identification and analysis of available and required knowledge,
and the subsequent planning and control of actions to develop knowledge assets
so as to fulfil the Authority’s and the Contractor’s organisational objectives;

 

1.27.2.2    a systematic and organised attempt to use knowledge within the
Contractor’s organisation to transform its ability to store and use knowledge to
improve performance.

 

60

--------------------------------------------------------------------------------


 

PART 2 : CONTRACTOR’S OBLIGATIONS

 

2.1                               Nature of Contractor’s Obligations


 

The Contractor shall:

 


2.1.1                     WITHOUT PREJUDICE TO THE UNDERNOTED ABSOLUTE
OBLIGATIONS, USE ITS REASONABLE ENDEAVOURS TO PROVIDE ALL OF THE TASKS FOR THE
RELEVANT CONTRACT YEAR SET OUT IN THE LTP INSOFAR AS THEY ARE ADDITIONAL TO
THOSE LISTED IN CLAUSES 2.1.2 TO 2.1.109 BELOW AND, INSOFAR AS IN RELATION TO
THOSE TASKS FOR WHICH IT IS REQUIRED, APPROVAL UNDER PART 3 OF THE PROGRAMME
MANAGEMENT SCHEDULE (PROJECT VALIDATION AND FINANCIAL SANCTION) HAS BEEN
RECEIVED. FOR THE AVOIDANCE OF DOUBT, THE CONTRACTOR MUST USE ITS REASONABLE
ENDEAVOURS TO OBTAIN THE RELEVANT APPROVALS UNDER PART 3 OF THE PROGRAMME
MANAGEMENT SCHEDULE (PROJECT VALIDATION AND FINANCIAL SANCTION);


 


2.1.2                     KEEP THE SITES SECURE IN ACCORDANCE WITH THE INTERNAL
PROCEDURES RELATING TO SAFETY AND SITE SECURITY;


 


2.1.3                     COMPLY WITH ALL APPLICABLE LAW;


 


2.1.4                     COMPLY WITH ALL APPLICABLE REGULATORY REQUIREMENTS ;


 


2.1.5                     MEET HISTORICAL COSTS IN ACCORDANCE WITH CLAUSE 6.5
AND 6A.5 HISTORICAL COSTS


 


2.1.6                     COMPLY WITH CLAUSE 2.2 (STANDARD OF PERFORMANCE);


 


2.1.7                     COMPLY WITH THE CUSTOMER CONTRACTS IN ACCORDANCE WITH
THEIR TERMS;


 


2.1.8                     BE AWARE AND, WHERE APPROPRIATE HAVE REASONABLE REGARD
TO THE AUTHORITY POLICIES AND PROCEDURES;


 


2.1.9                     EXCEPT TO THE EXTENT OTHERWISE PROVIDED AND SUBJECT TO
CLAUSE 2.1.10 BELOW, COMPLY WITH ANY OF ITS OTHER OBLIGATIONS UNDER PARTS 1 TO
14 OF THIS CONTRACT NOT EXPRESSLY MADE AN ABSOLUTE OBLIGATION SAVE WHERE SUCH
COMPLIANCE WILL RESULT IN THE CONTRACTOR BREACHING CLAUSE 2.1.1 ABOVE; AND


 


2.1.10              SUBJECT TO CLAUSE 8, AT THE REQUEST OF THE AUTHORITY SHARE
INFORMATION IN RELATION TO PROCESSES, KNOWLEDGE, EXPERIENCE AND KNOW HOW AND
PARTICIPATE IN INITIATIVES MADE BY THE AUTHORITY IN RELATION TO SUCH SHARING AND
SHALL CO-OPERATE WITH THE AUTHORITY OR ITS NOMINEE TO FACILITATE SUCH SHARING.


 

2.2                               Standard of Performance

 

The Contractor shall comply with  its obligations under this Contract:

 

2.2.1                     in a safe, secure, efficient and cost effective
manner; and

 

2.2.2                    exercising the degree of skill and care, diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled and experienced contractor engaged (in the United Kingdom or in any
jurisdiction with Analogous Standards) in activities of a similar scope and
complexity to those that are the subject of this Contract and under the same or
similar

 

61

--------------------------------------------------------------------------------


 

circumstances, where such contractor is seeking to comply with its contractual
obligations and all applicable Law and Regulatory Requirements (“Good Industry
Practice”). “Analogous Standards” means the level of duty to exercise skill and
care to which a skilled, diligent and prudent contractor would reasonably and
ordinarily be subject in any jurisdiction where there is experience of nuclear
operations and/or decommissioning activities which have at least equivalent
standards to those of the United Kingdom provided that for the purposes of
assessing compliance with:

 

2.2.2.1           Regulatory Requirements, the only regulatory standards against
which the Contractor will be judged under this Contract will be those related to
the United Kingdom; and

 

2.2.2.2           Analogous Standards, any regulatory or other constraints to
which the Contractor is subject and which would not reasonably be expected to
constrain a contractor in the relevant jurisdiction or jurisdictions shall be
taken into account; and

 

2.2.3                     in a transparent and co-operative manner with both the
Authority and the Regulators; and

 

2.2.4                     ensuring that all aspects of any works, services or
undertakings comply with the requirements of this Contract; and ensuring that
all aspects of any works, services or undertakings supplied in the course of
providing the Tasks meet all standards, specifications and requirements as may
be set out in the NTWP, relevant PBIs, other standards or specifications issued
by the Authority from time to time and/or this Contract and are fit for all
purposes and requirements set out in this Contract and the NTWP and comply with
Part 1 (Subcontracting/Procurement Requirements) of the
Subcontracting/Procurement Schedule where relevant; and

 

2.2.5                     in a manner that is consistent with the Authority
discharging its functions and statutory duties and that would reasonably be
expected not to lower the reputation of the Authority in the eyes of any Third
Party insofar as the same may be reasonably ascertained, provided that no action
taken by the Contractor pursuant to Part 13 (Dispute Management) shall amount to
a breach of this Clause 2.2.5; and

 

2.2.6                     in a manner which enables the Authority to fulfil its
statutory functions and duties and the Contractor to fulfil its obligations
under its Nuclear Site Licences; Ofgem licences and Part 1 of the Electricity
Interface Obligations Schedule (Allocation of responsibilities under Industry
Documents); and

 

2.2.7                     in respect of the Commercial Operations Tasks, in a
professional manner befitting an adviser acting with reasonable competence, with
integrity, impartiality, objectivity and confidentiality, avoiding conflicts of
interest (and for the avoidance of doubt, notifying the Authority promptly of
any potential for conflict of interest which arises).

 

2.3                               No activities outside current Contract Year of
LTP

 

2.3.1                     In any Contract Year, the Contractor shall not
undertake any activities which are not (in the reasonable opinion of the
Authority) included in the relevant Contract Year of the LTP or otherwise
necessary to the compliant

 

62

--------------------------------------------------------------------------------


 

performance of this Contract in the relevant Contract Year (except in relation
to meeting  Historical Costs and other Transitional Activities),  unless:

 

2.3.1.1                                   the Contractor is permitted to do so
pursuant to the Authority approval of a Change Control Request in accordance
Part 2 of the Programme Management Schedule (Setting the LTP and Change
Control); or

 

2.3.1.2                                   the Contractor is permitted to do so
pursuant to Part 1 (Statement of Work) of the Lifetime Plan Schedule.

 

2.3.1.3                                   the Contractor is directed to do so
pursuant to a direction issued by the Authority in accordance with Clause 3.1
(Authority Directions); or

 

2.3.1.4                                   the Contractor is permitted to do so
by its Permitted Activities or a consent given by the Authority under Clause 3.6
(Authority Rights in respect of Customer Contracts) or is instructed to do so by
the Authority pursuant to Clause 3.6 (Authority Rights in respect of Customer
Contracts); or

 

2.3.1.5                                   the Contractor is obliged to do so or
has the right to do so under the Records Agreement; or

 

2.3.1.6                                   the Authority otherwise agrees in
writing and in such terms as the Authority determines.

 

2.3.1.7                                   such works, operations, services or
other activities constitute an Emergency Action in accordance with Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control).

 

2.3.2                                 For the avoidance of doubt:

 

2.3.2.1                                   the Contractor’s performance of,
compliance with or entry into Customer Contracts and/or Subcontracts which are
structured with multi-year incentives or obligations shall not, in itself,
constitute a breach of  Clause 2.3 (No activities outside current Contract Year
of LTP); and

 

2.3.2.2                                   the Contractor exceeding the budget
set out in the LTP for the corresponding activity in the current Contract Year
shall not, in itself, constitute a breach of  Clause 2.3.1 (this is without
prejudice to the Contractor’s obligation to comply with Clause 2.6 (Setting the
LTP and Change Control) and Part 2 of the Programme Management  Schedule
(Setting the LTP and Change Control) where applicable); and

 

2.3.2.3                                   Category III Changes (which do not
require the prior approval of the Authority) shall not constitute a breach of
Clause 2.3.1; and

 

2.3.2.4                  the Contractor may carry out any works, operations,
services or other activities which constitute an Emergency Action.

 

63

--------------------------------------------------------------------------------

 

2.3.3                                 Cost and Risk of activities outside LTP

 

Activities undertaken by the Contractor which are not set out in the current
Contract Year of the LTP and are not otherwise permitted in accordance with
Clause 2.3 (No activities outside current Contract Year of LTP) above, are done
so entirely at the risk of the Contractor as to:

 

2.3.3.1                                   the Costs incurred which shall be
Disallowable Costs in accordance with Part 4 of the Finance Schedule  (Costs
Principles and Procedures); and

 

2.3.3.2                                   any Costs which will also be
Disallowable Costs in accordance with Part 4 of the Finance Schedule (Costs
Principles and Procedures) which arise directly as a result of such activities
being undertaken,

 

except that where there is a valid claim against an insurer in respect of
insurance, the premium costs of which have been met by the Authority (either
directly or as a reimbursed Allowable Cost), the Authority agrees that it will
make a claim and that if proceeds are recovered which reimburse the relevant
Costs, the Authority will set off those proceeds against any claim it may make
against the against the Contractor under Part 11 (Indemnity, Liability and
Insurance) of this Contract in respect of the Contractor’s breach of Clause
2.3.1 above. If the Authority so requires, the Contractor will co-operate fully
in the provision of information and/or process the insurance claim on its behalf
and the Costs of so doing will be Allowable.

 

2.4                               Quality Management System

 

2.4.1                     The Contractor shall procure that all aspects of its
performance of this Contract are the subject of proper quality management
systems and in accordance with Good Industry Practice.

 

2.4.2                     The Contractor’s quality management systems shall be
internationally accepted quality management systems. The Contractor will
maintain and ensure continued compliance with those quality management systems
at all times during the Contract.

 

2.4.3                     The Contractor shall monitor, review and update its
quality management systems from time to time as necessary to comply with Good
Industry Practice and to ensure continued accreditation.

 

2.4.4                     The Contractor shall submit any changes it considers
necessary to its quality management systems to the Authority for approval if
such a change will affect (or is likely to affect) or will lead (or is likely to
lead) to the loss of the Contractor’s accreditation. The Authority may only
withhold its consent to such a change if, in its reasonable opinion, the
proposed change is not in accordance with internationally accepted quality
management systems at the time of the request.

 

2.4.5                     When responding to any Contractor request for the
Authority’s approval of changes to the Contractor’s quality management systems,
the Authority shall:

 

2.4.5.1                                   respond in writing and without
unreasonable delay; and

 

64

--------------------------------------------------------------------------------


 

2.4.5.2                                   provide reasons for any determination
that the Contractor’s proposed changes to its quality management systems are
unsuitable.

 

2.4.6                     For the avoidance of doubt, where Customer Contracts
place specific obligations on the Contractor in relation to its quality
management systems the Authority shall have due regard to such obligations in
reaching its determination.

 

2.5                               Socio-Economic Development

 

2.5.1                     The Contractor shall be required to give encouragement
and support to activities which benefit the social and/or economic life of
communities living near each Site or that produce other environmental benefits
for such communities and the Authority undertakes that it shall allocate a sum
from the BCWS in each Contract Year which shall be used by the Contractor for
such purposes.

 

2.5.2                     No later than forty-five (45) Calendar Days after the
Commencement Date and, thereafter, annually and concurrently with the LTP
submission (in accordance with Paragraph 7 (NTWP and LTP) of Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control) the
Contractor shall submit to the Authority a Socio-Economic Development Plan which
shall, to the reasonable satisfaction of the Authority, provide details of:

 

2.5.2.1                                   the events, activities or functions
which the Contractor intends to fund pursuant to its obligations under Clause
2.5.1 above;

 

2.5.2.2                                   the costs of these intended events,
activities or functions;

 

2.5.2.3                                   the reasons for the selection of these
events by the Contractor; and

 

2.5.2.4                                   the ways in which social or economic
benefits are intended to be conferred on the relevant communities as a result.

 

Until such time as the Contractor’s first Socio-Economic Development Plan is
submitted to and approved by the Authority after the Commencement Date, the
Contractor shall follow any spend profile that it has in place on the
Commencement Date and, in any event, shall act prudently in respect of any costs
it incurs in respect of such Socio-Economic Development Plan prior to obtaining
the Authority’s approval to its proposal.

 

2.5.3                     Within thirty (30) Calendar Days of submission by the
Contractor, the Authority shall review the Contractor’s Socio-Economic
Development Plan for that Contract Year and may require changes to be made. In
so doing, the Authority shall:

 

2.5.3.1                                   respond in writing and without
unreasonable delay;

 

2.5.3.2                                   provide reasons for any determination
that the Contractor’s proposed events, activities or functions are unsuitable;
and

 

65

--------------------------------------------------------------------------------


 

2.5.3.3                                   not wilfully impede the Contractor
from being able to comply with any schedule set out in such Socio-Economic
Development Plan.

 

2.5.4                     Once approved, the Contractor will be required to
comply with the terms of its Socio-Economic Development Plan as changed (if at
all) in accordance with Clause 2.5.3 and use the funding allocated to this in
the LTP for the events, activities or functions as specified therein.

 

2.6                               Setting The LTP And Change Control


 


2.6.1                     THE CONTRACTOR SHALL PREPARE THE LTP FOR EACH CONTRACT
YEAR IN ACCORDANCE WITH PARAGRAPH 7 (LTP AND LCBL) OF PART 2 OF THE PROGRAMME
MANAGEMENT SCHEDULE  (SETTING THE LTP AND CHANGE CONTROL).


 


2.6.2                     IF THE CONTRACTOR WISHES TO ADD A NEW TASK TO THE LTP
OR MAKE ANY CHANGE TO THE SCOPE, COST OR SCHEDULE OF THE TASKS SET OUT IN THE
LTP, FUNDING AT PSWBS CATEGORY LEVELS, THE CURRENT BUDGET, THE CAPITAL BUDGET
AND/OR THE SLC ANNUAL FUNDING LIMIT IT MUST COMPLY WITH THE PROVISIONS OF PART 2
OF THE PROGRAMME MANAGEMENT SCHEDULE (SETTING THE LTP AND CHANGE CONTROL).


 

2.7                               Subcontracting/Procurement


 

The Contractor shall, when entering into any subcontract arrangements, comply
with the provisions of Parts 1 and 2 of the Subcontracting/Procurement Schedule
(as applicable).

 

2.8                               Contractor’s Internal Procedures

 

2.8.1                     The Contractor shall ensure that it has in place all
such Internal Procedures as may be necessary to satisfy its legal obligations
and to ensure that it is able to operate safely, securely and efficiently. 
Subject to Paragraph 2 of Part 1 of the Programme Management Schedule (Programme
Controls), the Contractor shall also ensure that it has in place Internal
Procedures that comply with the Authority’s procedures as listed in Part 1 of
the Programme Management Schedule (Programme Controls).

 

2.8.2                     The Contractor shall, upon the Authority’s request,
supply a detailed list of all existing and applicable  Internal  Procedures
together with  copies of  any such Internal Procedures as may be required by the
Authority.

 

2.8.3                     When requested by the Authority to do so, the
Contractor shall provide to the Authority the underlying basis and rationale for
the creation or modification of any such Internal Procedures and if requested,
how this reflects Good Industry Practice.

 

2.8.4                     The Contractor shall within the reasonable time (if
any) specified by the Authority prepare and submit for the Authority’s approval
any further Internal Procedures and modifications to existing Internal
Procedures reasonably identified as being required by the Authority.

 

2.8.5                     Failure to comply with an Authority Internal Procedure
change request

 

If the Contractor:

 

66

--------------------------------------------------------------------------------


 

2.8.5.1                                   fails to comply with the Authority’s
request to introduce a new Internal Procedure within the time specified in
Clause 2.8.4; and/or

 

2.8.5.2                                   fails persistently to establish or
comply with an Internal Procedure to the extent that the Authority reasonably
considers that such non-compliance materially hinders the Contractor’s ability
to perform its obligations in accordance with this Contract, and when requested
by the Authority does not to the satisfaction of the Authority substantiate the
reason for this action or inaction, then the Authority shall be entitled to
reduce the Incentive Fee in accordance with Paragraph 3.11.4.2 of Part 2 of the
Finance Schedule  (Use of Performance Based Incentives).

 

2.9                               Inter-SLC Service Contracts

 

2.9.1                     To govern each operational interrelationship between
the Contractor and other SLCs or between the Contractor and UKAEA, each of which
shall take effect under both this Contract and the Site Management and
Operations Contracts between the Authority and such other SLCs or UKAEA (as the
case may be) the Contractor, to the extent that it has not complied with the
obligation prior to the Effective Date, as soon as reasonably practicable after
the Effective Date enter into Inter-SLC Service Contracts in accordance with the
pro forma template included as Part 2 of the Subcontracting/Procurement
Schedule, and

 

2.9.1.1                                   where the Contractor, either on its
own behalf, or on behalf of another SLC or UKAEA, wishes to make a material
deviation from the pro forma template in Part 2 of the
Subcontracting/Procurement Schedule it shall seek the Authority’s prior written
approval.

 

2.9.1.2                                   where the scope of the operational
interrelationship is to be subject to competition and where such competition
will include contractors external to other SLCs or UKAEA then the Contractor may
use its standard terms and conditions for both the competition and any ensuing
contract.

 

2.9.2                     Each Inter-SLC Service Contract shall set out the
goods and/or services to be provided by or to the Contractor and the associated
operational responsibilities of the Contractor and the relevant SLC or UKAEA (as
the case may be) in respect of the supply of such goods and/or services
including any payment obligations, a specification of the goods and/or services
to be supplied, the performance standard required of the supplier and the
actions required of the person to whom the goods and/or services are supplied in
order to facilitate their supply.

 

2.9.3                     Compliance

 

The Contractor shall:

 

2.9.3.1           perform its responsibilities as set out in the Inter-SLC
Service Contracts; and

 

67

--------------------------------------------------------------------------------


 

2.9.3.2           ensure that such Inter-SLC Service Contracts are up to date to
enable the Contractor to perform its obligations under this Contract and comply
with applicable Law or Regulatory Requirements.

 

2.9.4                     Review of  Inter-SLC Service Contracts

 

2.9.4.1           If requested by the Authority, the Contractor shall supply for
the Authority’s review such Inter-SLC Service Contracts (regardless of the
manner in which they are held, stored or collated) as the Authority requires. 
Annually, the Contractor will provide a  schedule of  Inter-SLC Service
Contracts and an updated  schedule each time  Inter-SLC Service Contracts are
amended or created.

 

2.9.4.2           The Authority may request changes to any Inter-SLC Service
Contract, on the grounds that, in the Authority’s reasonable opinion the
required changes to the Inter-SLC Service Contract would materially enhance the
Contractor’s ability to perform its obligations under this Contract and/or the
relevant SLC’s or UKAEA’s ability (as the case may be) to perform its
obligations under its Site Management and Operations Contract; and/or

 

2.9.4.3           The Authority (acting reasonably) shall submit to the
Contractor its request for a change to the Inter-SLC Service Contract in writing
as soon as practicable, specifying:

 

2.9.4.3.1             the grounds upon which the change is requested;

 

2.9.4.3.2             the nature of the change requested and to whose
responsibilities; and

 

2.9.4.3.3             the reasonable period of time within which the Contractor
shall be required to submit the revised Inter-SLC Service Contract for Authority
review, and, at the same time, the Authority shall serve the same notification
on the other relevant SLC or UKAEA (as the case may be) in accordance with its
rights under its Site Management and Operations Contract with the relevant SLC
or UKAEA (as the case may be) requiring that SLC or UKAEA (as the case may be)
to revise the relevant Inter-SLC Service Contract in the same manner.

 

2.9.4.3.4             Upon receipt of the Authority’s written notification
pursuant to Clause 2.9.4.3, the Contractor shall work together with the relevant
SLC or UKAEA (as the case may be) to revise the Inter-SLC Service Contract in
accordance with the Authority’s notification and shall submit to the Authority
the revised Inter-SLC Service Contract in accordance with the time period
specified pursuant to Clause 2.9.4.3.3 (Review of Inter-SLC Service Contracts).

 

2.9.4.3.5             In any review of Inter-SLC Service Contracts, the
Authority will consider the obligations and duties placed on the Contractor by
applicable Law and Regulatory Requirements, in order to avoid conflict between
the

 

68

--------------------------------------------------------------------------------


 

relevant Inter-SLC Service Contracts and those obligations and duties.

 

2.9.4.4           Confirmation by Authority

 

Without prejudice to the Authority’s rights under Clauses 2.9.4.1 and 2.9.4.2 to
request the review of and to require changes to any Inter-SLC Service Contract,
if, within thirty (30) Calendar Days of receipt of a Inter-SLC Service Contract
submitted to the Authority by the Contractor for review in accordance with
Clause 2.9.4.1 or in accordance with Clause 2.9.4.3.4, the Authority has not
responded, whether to request further changes or to confirm that no changes are
required or to specify a further time period, the Authority shall be deemed to
have confirmed its acceptance of the relevant Inter-SLC Service Contract in the
form submitted to it by the Contractor. The provisions of the existing Inter-SLC
Service Contract (if any) shall prevail until such time as the Authority has
responded or is deemed to have responded in accordance with this Clause 2.9.4.4
(Confirmation by Authority).

 

2.9.4.5           Failure to comply

 

If the Contractor:

 

2.9.4.5.1.          fails to supply a Inter-SLC Service Contract for review in
accordance with Clause 2.9.4.1 (Review of Inter-SLC Service Contracts); and/or

 

2.9.4.5.2             fails to comply with the Authority’s request for change to
a Inter-SLC Service Contract within the time specified in Clause 2.9.4.3; and/or

 

2.9.4.5.3             fails persistently to comply with a Inter-SLC Service
Contract to the extent that the Authority reasonably considers that such
non-compliance materially hinders the Contractor’s ability to perform its
obligations in accordance with this Contract and/or the relevant SLC’s or
UKAEA’s ability (as the case may be) to perform its obligations under its Site
Management and Operations Contract with the Authority,

 

and, when requested by the Authority, does not to the satisfaction of the
Authority substantiate the reason for this action or inaction, then the
Authority shall be entitled to reduce the Incentive Fee in accordance with
Paragraph 3.11.4 of  Part 2 of the Finance Schedule  (Use of Performance Based
Incentives).

 

2.10                        Assumption of Existing Agreements

 

2.10.1             Subject to Clause 2.10.2 below, all extant rights and
obligations under all Existing Agreements shall continue in full effect in
accordance with the terms of those agreements.

 

2.10.2             Within ninety (90) Calendar Days of the Commencement Date, or
such later date as the Authority may determine and notify to the Contractor, the

 

69

--------------------------------------------------------------------------------


 

Authority shall review the provisions of all Existing Agreements with Affiliates
entered into on or after the date sixty (60) Calendar Days prior to the
Commencement Date (“Recent Existing Agreements”).

 

2.10.3             If any Recent Existing Agreement with an Affiliate does not
comply with the requirements of Paragraph 3.13 (Flowdown of Contractual
Obligations) of Part 1 of Subcontracting/Procurement Schedule
(Subcontracting/Procurement Requirements), or, in the Authority’s reasonable
opinion, has terms relating to price which do not provide value for money, the
Authority will require that the Contractor provides written justification for
the non-compliant terms and/or the terms relating to price. The Authority may
require the Contractor to renegotiate any non-compliant term or terms relating
to price so that the Recent Existing Agreement is fully compliant with Part 1 of
Sub-contracting/Procurement Schedule (Subcontracting/Procurement Requirements)
and/or provides, in the Authority’s reasonable opinion, value for money and the
Contractor shall provide evidence to the Authority within a timeframe determined
by the Authority (acting reasonably) of such full compliance.

 

2.10.4             If, in the reasonable opinion of the Authority, a Recent
Existing Agreement with an Affiliate is not necessary to the Contractor’s
performance of its obligations under this Contract it shall require that the
Contractor exercise its rights to terminate such Recent Existing Agreement for
convenience within a timeframe determined by the Authority acting reasonably.

 

2.11                        Health and Safety

 

2.11.1               Where the CDM Regulations are applicable to any project
which is being carried out pursuant to this Contract:

 

2.11.1.1    the Contractor warrants to the Authority that it is and shall
continue to be competent and appropriately resourced to perform the duties
imposed on a client by the CDM Regulations;

 

2.11.1.2    the Contractor:

 

2.11.1.2.1       shall, where the relevant project is commenced prior to the
coming into force of CDM 2007, (1) make and serve on the Executive a declaration
pursuant to and in the form (if any) required by the CDM Regulations that the
Contractor will act as the only client in relation to the project for all the
purposes of the CDM Regulations; (2) forthwith send a copy of such declaration
to the Authority and (3) upon receipt of notice from the Executive that it has
received such declaration the Contractor, shall send a copy of such notice to
the Authority; or

 

2.11.1.2.2       where the relevant project is commenced after the coming into
force of CDM 2007, hereby elects to be treated for the purposes of the CDM
Regulations as the only client in respect of the project in question to the
extent that the CDM Regulations so permit.

 

2.11.1.3 the Contractor shall not and shall not seek to withdraw, terminate or
in any manner derogate from its declaration or election (as the case

 

70

--------------------------------------------------------------------------------


 

may be) that it will act as, and its acceptance of its responsibilities as, the
only client for all the purposes of the CDM Regulations.

 

2.11.1.4    if the project in question has been commenced prior to the coming
into force of CDM 2007 and the Contractor has served a declaration that it is
the Authority’s agent for the purposes of the project in question, then the
Authority hereby requests the Contractor, and the Contractor hereby consents, to
continue to act as the agent of the Authority for the purpose of such project
after the coming into force of CDM 2007. Provided that, in such case:

 

2.11.1.4.1       the Contractor shall be subject to such requirements and
prohibitions as are placed by CDM 2007 on the Authority;

 

2.11.1.4.2       the Contractor shall comply with such obligations as are placed
on a client under CDM 2007 and in particular shall ensure that the relevant
planning supervisor and principal contractor are reappointed in writing as CDM
co-ordinator and principal contractor respectively for the purposes of CDM 2007;
and

 

2.11.1.4.3       the Contractor shall cease to act as the Authority’s agent for
the purposes of the project in question upon the earlier of the revocation of
such agency by the Authority, the end of the project in question, or the lapse
of a period of five years from the date when CDM 2007 came into force.

 

2.11.2               The Contractor shall observe, perform and discharge and
shall procure the observance, performance and discharge of:

 

2.11.2.1                                                    all the obligations,
requirements and duties arising under the CDM Regulations in connection with any
project; and

 

2.11.2.2                                                    any code of practice
for the time being approved by the Health and Safety Commission pursuant to the
Health and Safety at Work etc. Act 1974 in connection with the CDM Regulations.

 

In this Clause 2.11 (Health and Safety), “client”, “project”, “CDM
co-ordinator”, “planning supervisor”, “principal contractor” and “the Executive”
have the same meanings as in the CDM Regulations.

 

71

--------------------------------------------------------------------------------


 

PART 3:  RIGHTS AND OBLIGATIONS OF AUTHORITY

 

3.1                               Authority Directions

 


3.1.1                     NOTHING IN THIS CLAUSE 3.1 SHALL, OR IS INTENDED TO:


 

3.1.1.1           BIND THE AUTHORITY AS TO THE PARTICULAR MANNER IN WHICH ANY
STATUTORY POWER IS EXERCISED IN THE FUTURE; AND/OR

 

3.1.1.2           OTHERWISE ACT AS A FETTER ON THE FUTURE DISCRETION OF THE
AUTHORITY IN EXERCISING ITS RIGHTS OR ACTING IN ACCORDANCE WITH ITS OBLIGATIONS.

 


3.1.2                     WITHOUT PREJUDICE TO CLAUSE 3.1.1 ABOVE, THE
CONTRACTOR SHALL BE RELIEVED FROM THE DUTY TO COMPLY WITH ANY AUTHORITY
DIRECTION ISSUED PURSUANT TO SECTION 18 OF THE ENERGY ACT AND SHALL HAVE NO
LIABILITY RESULTING FROM ANY SUCH AUTHORITY DIRECTION SAVE IN EITHER CASE IN ANY
ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES:


 

3.1.2.1           A CONTRACTOR DEFAULT HAS OCCURRED; AND/OR

 

3.1.2.2           AN AUTHORITY DEFAULT HAS OCCURRED OR THE AUTHORITY HAS
OTHERWISE GIVEN A TERMINATION NOTICE IN ACCORDANCE WITH CLAUSE 12.8 (TERMINATION
FOR CONVENIENCE); AND/OR

 

3.1.2.3           AT ANY TIME THE AUTHORITY BELIEVES, IN ITS SOLE OPINION, THAT
IN VIEW OF THE NATIONAL INTEREST, THE REQUIREMENTS OF NATIONAL SECURITY, THE
OCCURRENCE OF A STATE OF WAR OR OTHER EMERGENCY (WHETHER OR NOT INVOLVING
HOSTILITIES), THE OCCURRENCE OR POSSIBLE OCCURRENCE OF A MAJOR ACCIDENT, CRISIS
OR NATIONAL DISASTER, IT IS NECESSARY OR DESIRABLE FOR THE AUTHORITY TO EXERCISE
ITS POWERS UNDER SECTION 18 OF THE ENERGY ACT; AND/OR

 

3.1.2.4           AT ANY TIME THE AUTHORITY BELIEVES, IN ITS SOLE OPINION, THAT
A GRIEVOUS RISK TO LIFE OR LIMB OF ANY PERSON OR A SERIOUS RISK TO PROPERTY, THE
ENVIRONMENT OR THE SECURITY OF ANY SITE EXISTS.

 


3.1.3                     FOR THE AVOIDANCE OF DOUBT, IN THE EVENT OF THE
OCCURRENCE OF ANY ONE OR MORE OF THE CIRCUMSTANCES SPECIFIED IN CLAUSES 3.1.2.1
TO 3.1.2.4 ABOVE, NOTWITHSTANDING ANY OTHER PROVISION OF THIS CONTRACT, THE
AUTHORITY WILL NOTIFY THE CONTRACTOR THAT SUCH CIRCUMSTANCES EXIST, AND:


 

3.1.3.1           THE CONTRACTOR SHALL COMPLY WITH ANY RELEVANT AUTHORITY
DIRECTION (AND SHALL BE SUBJECT TO ITS STATUTORY DUTY TO DO SO UNDER SECTION 18
OF THE ENERGY ACT);

 

3.1.3.2           THE CONTRACTOR SHALL BE RELIEVED OF ITS DUTY TO PERFORM ITS
OBLIGATIONS UNDER THIS CONTRACT, TO THE EXTENT THAT COMPLIANCE WITH THE TERMS OF
SUCH AUTHORITY DIRECTION IS INCONSISTENT WITH THE PERFORMANCE OF ANY OF SUCH
OBLIGATIONS (BUT THE CONTRACTOR SHALL CONTINUE TO PERFORM ITS REMAINING
OBLIGATIONS UNDER THIS CONTRACT SAVE AS OTHERWISE SPECIFIED IN THE RELEVANT
AUTHORITY DIRECTION AND/OR TO THE EXTENT COMPLIANCE WITH SUCH OBLIGATIONS IS
INCONSISTENT WITH SUCH AUTHORITY DIRECTION); AND

 

72

--------------------------------------------------------------------------------


 

3.1.3.3           THE AUTHORITY SHALL, WHEN GIVING ANY AUTHORITY DIRECTION, ACT
IN ACCORDANCE WITH ITS POWERS UNDER THE ENERGY ACT.

 

3.2                               Compliance with Law and Regulatory
Requirements


 

The Authority shall comply with applicable Law and Regulatory Requirements in
relation to the performance of its obligations and the exercise of its rights
under this Contract, and/or otherwise connected with its use, occupation,
control or management of the Sites.

 

3.3.                            Not Wilfully Impede Performance of the Tasks


 


3.3.1                     WITHOUT PREJUDICE TO CLAUSE 3.1 (AUTHORITY
DIRECTIONS), AND ITS RIGHTS UNDER THIS CONTRACT, THE AUTHORITY SHALL:


 

3.3.1.1           CO-OPERATE WITH THE CONTRACTOR TO FACILITATE THE PERFORMANCE
OF ITS OBLIGATIONS UNDER THIS CONTRACT; AND

 

3.3.1.2           NOT WILFULLY IMPEDE THE CONTRACTOR IN PERFORMING ITS
OBLIGATIONS UNDER THIS CONTRACT.

 


3.3.2                     THE CONTRACTOR SHALL NOT HAVE ANY LIABILITY TO THE
AUTHORITY UNDER THIS CONTRACT TO THE EXTENT THAT THE AUTHORITY HAS NOT COMPLIED
WITH ITS OBLIGATIONS PURSUANT TO CLAUSE 3.3.1 ABOVE IN ANY MATERIAL RESPECT.


 

3.4                               Authority responses


 


3.4.1                     UNLESS OTHERWISE EXPRESSLY SPECIFIED IN THIS CONTRACT
OR AGREED BETWEEN THE PARTIES, WHERE THE AUTHORITY IS REQUIRED TO RESPOND IN
WRITING TO THE CONTRACTOR ON ANY MATTER, THE AUTHORITY SHALL USE REASONABLE
ENDEAVOURS TO DO SO WITHIN THIRTY (30) CALENDAR DAYS OF RECEIPT OF SUCH A
REQUEST.


 


3.4.2                     WHERE THE AUTHORITY DOES NOT RESPOND WITHIN THE
RELEVANT PERIOD, AND THERE IS AN IMPACT ON THE COST OR SCHEDULE OF THE TASKS AS
A RESULT OF SUCH AUTHORITY DELAY, THE CONTRACTOR SHALL BE ENTITLED TO BRING A
CHANGE PROPOSAL IN ACCORDANCE WITH CLAUSE 2.6 (SETTING THE LTP AND CHANGE
CONTROL) TO ADDRESS SUCH IMPACT.


 

3.5                               Failure of Performance


 

If at any time during the period of this Contract, either Party becomes aware
of:

 


3.5.1                     A FAILURE BY THE OTHER PARTY TO PERFORM ANY
OBLIGATIONS TO WHICH IT IS SUBJECT PURSUANT TO THIS CONTRACT; AND/OR


 


3.5.2                     A DEFECT OF ANY NATURE IN THE PERFORMANCE AND
PROVISION OF ANY TASKS BY THE CONTRACTOR AND ANY SUBCONTRACTOR, OR
SUB-SUB-CONTRACTOR


 

which in either case, in the reasonable opinion of that Party, has an adverse
effect on the proper performance of this Contract it shall immediately notify
the other Party.

 

In particular, but without limiting the foregoing, each Party shall immediately
notify the other Party of any failure of performance or defect of which it
becomes aware which may give rise to any liability to the other Party.

 

73

--------------------------------------------------------------------------------

 


3.6.         AUTHORITY RIGHTS IN RESPECT OF CUSTOMER CONTRACTS

 


3.6.1       NEW BUSINESS AND AMENDMENTS TO CUSTOMER CONTRACTS

 

3.6.1.1    EXCEPT TO THE EXTENT THAT THE CONTRACTOR HAS PERMITTED ACTIVITIES
PURSUANT TO CLAUSE 3.6.4 (PERMITTED ACTIVITIES) AND SUBJECT TO THE AUTHORITY’S
RIGHTS UNDER CLAUSE 3.6.3 (AUTHORITY’S RIGHT TO INSTRUCT), THE CONTRACTOR SHALL
NOT ENTER INTO NEW CUSTOMER CONTRACT  (A “NEW CUSTOMER CONTRACT”) NOR AMEND ANY
EXISTING CUSTOMER CONTRACT (OR SUGGEST TO THE COUNTERPARTY ANY AMENDMENT OTHER
THAN ON A WITHOUT PREJUDICE BASIS) UNLESS THE AUTHORITY HAS GIVEN ITS PRIOR
WRITTEN CONSENT PURSUANT TO PARAGRAPH 3.5 OF THE PART 1 OF THE COMMERCIAL
SCHEDULE (CUSTOMER CONTRACTS).

 

3.6.1.2    IN SEEKING THE AUTHORITY’S PRIOR WRITTEN CONSENT TO A NEW CUSTOMER
CONTRACT OR AN AMENDMENT (AN “AMENDMENT”) TO AN EXISTING CUSTOMER CONTRACT, THE
CONTRACTOR SHALL CONSULT WITH THE AUTHORITY IN ACCORDANCE WITH PARAGRAPH 1 OF
PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS) AND THE PROCEDURE SET OUT
IN PARAGRAPHS 1 TO 3 OF PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS)
SHALL APPLY (AS APPLICABLE).

 


3.6.2       AUTHORITY’S RIGHT TO BE CONSULTED IN RESPECT OF CUSTOMER CONTRACTS


 

Except to the extent that the Contractor has Permitted Activities pursuant to
Clause 3.6.4 (Permitted Activities), the Contractor shall consult the Authority
in respect of the exercise of any discretion under the Customer Contracts
including:

 

3.6.2.1    WHETHER OR NOT TO EXERCISE ANY RIGHTS UNDER THE RELEVANT CUSTOMER
CONTRACT (INCLUDING ANY RIGHTS TO TERMINATE);

 

3.6.2.2    WHETHER OR NOT TO WAIVE (OR CHOOSE NOT TO ENFORCE) ANY OBLIGATIONS OF
THE COUNTERPARTY UNDER THE RELEVANT CUSTOMER CONTRACT IN WHOLE OR IN PART OR TO
SEEK OR ACCEPT A WAIVER FROM THE COUNTERPARTY OF THE CONTRACTOR’S OBLIGATIONS
UNDER THE RELEVANT CUSTOMER CONTRACT;

 

3.6.2.3    CHOOSING BETWEEN ANY OPTIONS THAT ARISE CONCERNING THE MANNER IN
WHICH THE CONTRACTOR COULD PERFORM THE RELEVANT CUSTOMER CONTRACT;

 

3.6.2.4    WHEN THE CONTRACTOR IS UNCERTAIN ABOUT WHAT IT IS REQUIRED TO DO
UNDER THE RELEVANT CUSTOMER CONTRACT;

 

3.6.2.5    HOW TO MITIGATE ANY PROBLEMS THAT ARISE UNDER OR IN CONNECTION WITH
ANY CUSTOMER CONTRACT,

 

and the procedure set out in Paragraph 1 of Part 1 the Commercial  Schedule
(Customer Contracts)  shall apply.

 


3.6.3       AUTHORITY’S RIGHT TO INSTRUCT


 

3.6.3.1    NOTWITHSTANDING THE PERMITTED ACTIVITIES UNDER CLAUSE 3.6.4
(PERMITTED ACTIVITIES), THE AUTHORITY SHALL BE ENTITLED TO INSTRUCT THE
CONTRACTOR TO EXERCISE OR NOT EXERCISE ITS RIGHTS, OR PERFORM OR NOT PERFORM ITS
OBLIGATIONS, OR OTHERWISE ACT, IN A SPECIFIED MANNER IN

 

74

--------------------------------------------------------------------------------


 

RELATION TO ANY OF THE CUSTOMER CONTRACTS INCLUDING REQUIRING THE CONTRACTOR TO:

 

3.6.3.1.1    SEEK TO AMEND ANY CUSTOMER CONTRACT EITHER THROUGH THE CUSTOMER
CONTRACT’S VARIATION MECHANISM OR THROUGH THE MUTUAL AGREEMENT OF THE PARTIES TO
THE CUSTOMER CONTRACT;

 

3.6.3.1.2    RESIST AN AMENDMENT PROPOSED BY A COUNTERPARTY TO THE RELEVANT
CUSTOMER CONTRACT;

 

3.6.3.1.3    ENTER OR NOT ENTER INTO A NEW CUSTOMER CONTRACT IN ACCORDANCE WITH
TIMESCALES, WITH COUNTERPARTIES AND ON TERMS SPECIFIED BY THE AUTHORITY;

 

3.6.3.1.4    ENFORCE OR NOT ENFORCE THE COUNTERPARTY’S OBLIGATIONS UNDER A
CUSTOMER CONTRACT;

 

3.6.3.1.5    TERMINATE OR NOT TERMINATE A CUSTOMER CONTRACT;

 

3.6.3.1.6    WAIVE OR NOT WAIVE ANY OF THE COUNTERPARTY’S OBLIGATIONS UNDER A
CUSTOMER CONTRACT.

 

3.6.3.2    IF THE AUTHORITY WISHES TO ISSUE INSTRUCTIONS TO THE CONTRACTOR
PURSUANT TO CLAUSE 3.6.3.1 ABOVE, THE AUTHORITY SHALL, WHERE PRACTICABLE,
DISCUSS THE RELEVANT ISSUE WITH THE CONTRACTOR AND THE CONTRACTOR SHALL ASSIST
THE AUTHORITY IN OBTAINING ANY INFORMATION THAT THE AUTHORITY MAY REASONABLY
REQUIRE. DURING SUCH DISCUSSION, THE CONTRACTOR SHALL (HAVING REGARD TO THE
PRELIMINARY NATURE OF THE AUTHORITY’S WISH TO ISSUE INSTRUCTIONS) INFORM THE
AUTHORITY OF ANY IMPACT OF WHICH THE CONTRACTOR IS AWARE THAT THE RELEVANT ISSUE
MAY HAVE UPON THE AUTHORITY, THE CONTRACTOR, ANY SUBCONTRACT OR SERIES OF
SUBCONTRACTS, THE PERFORMANCE OF OR TERMS OF THIS CONTRACT (INCLUDING THE
APPLICATION OF PART 4 OF THE FINANCE SCHEDULE  (COSTS PRINCIPLES AND
PROCEDURES)) OR THE CUSTOMER CONTRACTS.

 

3.6.3.3    IF THE AUTHORITY WISHES TO ISSUE INSTRUCTIONS TO THE CONTRACTOR
PURSUANT TO CLAUSE 3.6.3.1 ABOVE, THE AUTHORITY SHALL SERVE AN INSTRUCTIONS
NOTICE ON THE CONTRACTOR SETTING OUT THE INFORMATION LISTED AT PARAGRAPH 4.1 OF
PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS) AND THE PARTIES SHALL
FOLLOW THE PROCEDURE SET OUT IN PARAGRAPHS 4 AND 5 OF PART 1 OF THE COMMERCIAL
SCHEDULE (CUSTOMER CONTRACTS).

 


3.6.4       PERMITTED ACTIVITIES


 

3.6.4.1    SUBJECT TO CLAUSES 3.6.3 (AUTHORITY’S RIGHT TO INSTRUCT) AND 3.6.4.2
TO 3.6.4.4 (INCLUSIVE), THE CONTRACTOR SHALL BE ENTITLED TO TAKE SUCH ACTION IN
RELATION TO NEW OR EXISTING CUSTOMER CONTRACTS AS IS PERMITTED BY THE PERMITTED
ACTIVITIES WITHOUT SEEKING THE CONSENT OF OR CONSULTING WITH THE AUTHORITY UNDER
PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS) PROVIDED THAT, UNLESS THE
AUTHORITY AGREES OTHERWISE, THE CONTRACTOR SHALL ENSURE THAT:

 

3.6.4.1.1    NO NEW CUSTOMER CONTRACT OR NO AMENDMENT (AS THE CASE MAY BE)
CONTAINS ANY TERM WHICH:

 

75

--------------------------------------------------------------------------------


 

3.6.4.1.1.2     PROVIDES THE COUNTERPARTY TO THE CUSTOMER CONTRACT WITH A RIGHT
OF CONSENT OR A RIGHT OF TERMINATION IF THE CONTRACTOR IS SUBJECT TO A CHANGE IN
CONTROL;

 

3.6.4.1.1.3     DIRECTLY OR INDIRECTLY EXCLUDES OR ATTEMPTS TO EXCLUDE ANY RIGHT
OF THE AUTHORITY WHICH ARISES UNDER THE CONTRACTS (RIGHTS OF THIRD PARTIES) ACT
1999 OR IN ANY OTHER WAY SEEKS TO PREVENT THE AUTHORITY FROM ENFORCING THE TERMS
OF THE CUSTOMER CONTRACT;

 

3.6.4.1.2    NOT USED

 

3.6.4.1.3    NOT USED

 

3.6.4.1.4    ANY NEW CUSTOMER CONTRACT INCLUDES:

 

3.6.4.1.4.1     PROVISIONS ALLOWING THE DISCLOSURE TO THE AUTHORITY BY THE
CONTRACTOR OF SUCH CUSTOMER CONTRACT AND ANY INFORMATION PASSING BETWEEN THE
PARTIES IN RELATION TO IT AND, WHERE PERMITTED UNDER PART 10 (CONFIDENTIALITY,
SECURITY AND COMPLIANCE WITH LAW), DISCLOSURE BY THE AUTHORITY TO THIRD PARTIES;

 

3.6.4.1.4.2     AN ACKNOWLEDGEMENT BY THE COUNTERPARTY TO THE CUSTOMER CONTRACT
OF THE CONTRACTOR’S OBLIGATIONS TO COMPLY WITH, AND THE AUTHORITY’S RIGHTS
UNDER,  CLAUSES 4.1 (REPORTING AND REVIEWING), 4.2 (RECORDS), 4.5 (INSPECTION
AND AUDIT) AND PART 10 (CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW) AND A
WAIVER OF ANY LIABILITY THAT MAY ARISE UNDER THE CUSTOMER CONTRACT AS A RESULT
OF THE CONTRACTOR COMPLYING WITH ITS OBLIGATIONS UNDER SUCH CLAUSES OF THIS
CONTRACT;

 

3.6.4.1.4.3     AN OBLIGATION ON THE COUNTERPARTY TO THE CUSTOMER CONTRACT TO
MAKE ITS EMPLOYEES AVAILABLE FOR THE PURPOSES OF THE AUTHORITY’S AUDIT UNDER
CONTRACT CLAUSE 4.5 (INSPECTION AND AUDIT);

 

3.6.4.1.4.4     IF THE CUSTOMER CONTRACT IS GOVERNED BY ENGLISH LAW, AN
OBLIGATION ON THE COUNTERPARTY TO THE CUSTOMER CONTRACT TO BECOME A PARTY TO THE
DISPUTE RESOLUTION PROCEDURE AND COMPLY WITH THE OBLIGATIONS CONTAINED THEREIN;

 

3.6.4.1.4.5     AN OBLIGATION ON THE COUNTERPARTY TO THE CUSTOMER CONTRACT TO
PERMIT THE AUTHORITY TO

 

76

--------------------------------------------------------------------------------


 

ATTEND MEETINGS BETWEEN THE CONTRACTOR AND THE CUSTOMER AND/OR CUSTOMER GROUPS;

 

3.6.4.1.4.6     A TERMINATION FOR CONVENIENCE PROVISION ENABLING THE CONTRACTOR
TO TERMINATE AT ANY TIME ON GIVING REASONABLE NOTICE TO THE COUNTERPARTY TO THE
CUSTOMER CONTRACT.  IN THE EVENT OF SUCH TERMINATION FOR CONVENIENCE, THE
CONTRACTOR SHALL ONLY AGREE, SUBJECT TO THE AUTHORITY’S APPROVAL, TO PAY THE
RELEVANT COUNTERPARTY’S REASONABLE COSTS ARISING DIRECTLY FROM THE TERMINATION
OF THE CUSTOMER CONTRACT AND SHALL NOT AGREE ANY PAYMENT IN RESPECT OF LOSS OF
ANTICIPATED PROFITS, LOSS OF OPPORTUNITY OR THE CONSEQUENTIAL LOSSES OF
AFFILIATES OF THE COUNTERPARTY;

 

3.6.4.1.4.7     A PROVISION ENSURING THAT THE CUSTOMER CONTRACT IS CAPABLE OF
BEING ASSIGNED TO THE AUTHORITY’S NOMINEE EITHER WITHOUT THE CONSENT OF THE
COUNTERPARTY TO THE CUSTOMER CONTRACT OR WITH THE CONSENT OF THE COUNTERPARTY TO
THE CUSTOMER CONTRACT SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD,

 

3.6.4.1.5    THAT NO AMENDMENTS CONTAINS A TERM WHICH PURPORTS TO DIRECTLY OR
INDIRECTLY EXCLUDE (AS THE CASE MAY BE) ANY OF CLAUSES 3.6.4.1.4.1 TO
3.6.4.1.4.7 ABOVE.

 

3.6.4.1.6    WHERE AN EXISTING CUSTOMER CONTRACT CONTAINS ANY OF THE TERMS IN
CLAUSE 3.6.4.1.1 OR EXCLUDES OR ATTEMPTS TO EXCLUDE (AS THE CASE MAY BE) ANY OF
THE TERMS IN CLAUSE 3.6.4.1.4.1 TO 3.6.4.1.4.7, THE CONTRACTOR SHALL USE
REASONABLE ENDEAVOURS TO ENSURE THAT AN AMENDMENT ALTERS THE TERMS OF THE
EXISTING CUSTOMER CONTRACT SO THAT SUCH EXISTING CUSTOMER CONTRACT DOES NOT
INCLUDE ANY OF THE TERMS IN CLAUSE 3.6.4.1.1 AND DOES NOT EXCLUDE OR ATTEMPT TO
EXCLUDE (AS THE CASE MAY BE) ANY OF THE TERMS IN CLAUSE 3.6.4.1.4 BUT DECLARING
THAT THE EXERCISE OF SUCH REASONABLE ENDEAVOURS SHALL NOT RELIEVE THE CONTRACTOR
OF ANY LIABILITY CONSEQUENT TO THEIR BREACH OF CLAUSES 3.6.4.1.1 AND 3.6.4.1.4;

 

3.6.4.2        In exercising its Permitted Activities, the Contractor shall take
into consideration any current strategy for Customer Contracts of the Authority
as notified to the Contractor by the Authority from time to time.

 

3.6.4.3        NOTWITHSTANDING THE PERMITTED ACTIVITIES, THE IMPLEMENTATION OF
ANY TASK OR THE ADDITION OF ANY NEW TASK TO THE LTP WHICH REQUIRES THREE MILLION
POUNDS (£3,000,000) OR MORE OF COSTS OVER THE LIFETIME OF SUCH TASK OR NEW TASK
(AS APPLICABLE) AND/OR IS NOVEL AND/OR CONTENTIOUS AND/OR REPERCUSSIVE WILL BE
SUBJECT TO THE REQUIREMENTS OF

 

77

--------------------------------------------------------------------------------


 

PART 3 OF THE PROGRAMME MANAGEMENT SCHEDULE  (PROJECT VALIDATION AND FINANCIAL
SANCTION).

 

3.6.4.4        The Authority shall be entitled in its sole discretion at any
time to amend, add or withdraw any Permitted Activity by serving a notice in
writing on the Contractor setting out the relevant amendment, addition or
withdrawal.

 

3.6.4.5        Subject to Clause 3.6.4.6 below, the amendment, addition or
withdrawal of any Permitted Activity shall be effective seven (7) Calendar Days
after the receipt of the Authority’s written notice and the Contractor shall as
soon as practicable amend the Permitted Activities to reflect the amendment,
addition or withdrawal set out in the Authority’s written notice.

 

3.6.4.6        If the Contractor reasonably considers, given the nature of the
Permitted Activity and the circumstances in which it is used, that it is
inappropriate for the relevant Permitted Activity to be amended, added or
withdrawn, the Authority (acting reasonably) shall consider any representations
made to it by the Contractor (including in respect of altering the time period
in which the amendment, addition or withdrawal of the relevant Permitted
Activity becomes effective).

 

3.6.4.7        The Contractor shall be entitled to request any new Permitted
Activities, the amendment of any existing Permitted Activities or the update of
Permitted Activities to reflect the current LTP by following the procedure set
out in Paragraph 6 (Amending Permitted Activities and New Permitted Activities)
of Part 1 of the Commercial Schedule (Customer Contracts).

 

3.6.4.8        If the Contractor is uncertain whether any of its activities in
respect of the Customer Contracts (including any proposed exercise of a
discretion under a Customer Contract, entry into a New Customer Contract or
Amendment to an existing Customer Contract) falls within its Permitted
Activities, it shall consult with the Authority to obtain confirmation of
whether or not the proposed activity is a Permitted Activity or whether the
Contractor is obliged to obtain the Authority’s consent to carry out the
activity.

 

3.6.4.9        For the avoidance of doubt, notwithstanding the Permitted
Activities, the Contractor shall be obliged to comply with its obligations to
seek Authority approval and/or consult with the Authority in accordance with any
provision of this Contract other than this Clause 3.6 (Authority Rights in
Respect of Customer Contracts).

 

3.7          Customer Contract Log

 

Except to the extent that the Contractor has Permitted Activities pursuant to
Clause 3.6.4 (Permitted Activities), the Contractor shall keep a record (a
“Customer Contract Log”) which sets out the progress of:

 


3.7.1       ANY NEW CUSTOMER CONTRACT;


 


3.7.2       ANY AMENDMENT;

 

78

--------------------------------------------------------------------------------


 


3.7.3       ANY EXERCISE OF THE CONTRACTOR’S DISCRETION UNDER A CUSTOMER
CONTRACT; AND


 


3.7.4       ANY EXERCISE OF THE AUTHORITY’S RIGHT TO INSTRUCT PURSUANT TO CLAUSE
3.6.3 (AUTHORITY’S RIGHT TO INSTRUCT),


 

from the initiation of the issue or matter until such issue or matter is
executed, carried out, rejected, abandoned or resolved (as the case may be) in
each case recording the date of any relevant issue or matter and the
Contractor’s, Authority’s and/or counterparty’s action, inaction or response as
applicable.

 

3.8          Customer Contracts Option

 


3.8.1       THE PARTIES ACKNOWLEDGE THAT THE AUTHORITY MAY REQUEST THAT THE
SECRETARY OF STATE MAKES A FUTURE TRANSFER SCHEME TO TRANSFER THE PROPERTY,
RIGHTS OR LIABILITIES OF THE CONTRACTOR UNDER THE CUSTOMER CONTRACTS TO THE
AUTHORITY.  BY VIRTUE OF  SECTION 40(2) OF THE ENERGY ACT, A FUTURE TRANSFER
SCHEME WHICH WOULD OPERATE TO TRANSFER PROPERTY, RIGHTS AND LIABILITIES TO A
PUBLICLY OWNED COMPANY (AS DEFINED IN THE ENERGY ACT) OR THE AUTHORITY FROM THE
CONTRACTOR CAN BE CARRIED OUT ONLY IF THE CONTRACTOR CONSENTS TO THAT FUTURE
TRANSFER SCHEME.


 


3.8.2       WHERE A FUTURE TRANSFER SCHEME HAS BEEN PROPOSED BY THE SECRETARY OF
STATE, UNDER WHICH ONLY THE PROPERTY, RIGHTS OR LIABILITIES OF THE CONTRACTOR
UNDER SOME OR ALL OF THE CUSTOMER CONTRACTS ARE PROPOSED TO BE TRANSFERRED TO
THE AUTHORITY BY VIRTUE OF SECTION 40(2) OF THE ENERGY ACT, THE CONTRACTOR
AGREES THAT IT WILL CONSENT TO SUCH A FUTURE TRANSFER SCHEME (AND SUCH CONSENT
WILL CONSTITUTE “CONSENT IN ACCORDANCE WITH A NUCLEAR TRANSFER SCHEME”) FOR THE
PURPOSES OF  SECTION 40(2) OF THE ENERGY ACT.


 


3A           FINANCIAL MATTERS RELATING TO ESTL


 


3A.1       ALL TRADING COSTS AND ALLOWABLE COSTS INCURRED OR INCENTIVE FEE
EARNED BY THE CONTRACTOR OR ESTL IN PERFORMANCE OF THE TRADING ACTIVITIES, THE
ADVISORY ACTIVITIES AND THE AGENCY ACTIVITIES UNDERTAKEN PRIOR TO THE ESTL
TRANSFER DATE IN ACCORDANCE WITH THE RELEVANT NTWP(S) APPLICABLE PRIOR TO THE
ESTL TRANSFER DATE SHALL BE MET BY THE AUTHORITY IN ACCORDANCE WITH AND SUBJECT
TO THE TERMS OF THIS CONTRACT, WHETHER FALLING DUE, BEFORE OR AFTER THE ESTL
TRANSFER DATE.


 


3A.2       ALL TRADING COSTS INCURRED IN RESPECT OF THE GENERATION ACTIVITIES
UNDERTAKEN PRIOR TO THE EFFECTIVE DATE IN ACCORDANCE WITH THE RELEVANT
NTWP(S) APPLICABLE PRIOR TO THE EFFECTIVE DATE SHALL BE MET BY THE AUTHORITY IN
ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS CONTRACT, WHETHER FALLING DUE
BEFORE OR AFTER THE EFFECTIVE DATE.


 


3A.3       ANY COSTS INCURRED BY THE CONTRACTOR AS A RESULT OF COMPLYING WITH
ITS OBLIGATIONS UNDER PART 1 (ALLOCATION OF RESPONSIBILITIES UNDER INDUSTRY
DOCUMENTS) AND PART 2 (BETS INTERFACES) OF THE ELECTRICITY INTERFACE OBLIGATIONS
SCHEDULE WHICH ARE OUTSIDE THE RELEVANT SITE’S NTWP SHALL NEVERTHELESS BE
ALLOWABLE, PROVIDED THAT:-


 


3.A.3.1   THE CONTRACTOR DID NOT UNDERTAKE THE RELEVANT ACTIVITY WHICH RESULTS
IN SUCH COSTS PRIOR TO THE ESTL TRANSFER DATE OTHERWISE THAN IN ACCORDANCE WITH
THE RELEVANT NTWP(S) IN EXISTENCE AT THAT TIME; AND

 

79

--------------------------------------------------------------------------------


 


3.A.3.2   THE CONTRACTOR COMPLIES WITH THE PROVISIONS OF PART 2 OF THE PROGRAMME
MANAGEMENT SCHEDULE (SETTING THE LTP AND CHANGE CONTROL) IN RESPECT OF SUCH
COSTS.


 

3A.4       Without prejudice to the Contractor’s or ESTL’s (as applicable) other
obligations under this Contract, the Contractor or ESTL (as applicable) having
incurred Trading Costs shall not, in itself, constitute a breach of Clause 2.3.

 

3A.5       All costs reasonably incurred in the first three Months following the
ESTL Transfer Date by the Contractor and / or ESTL in respect of the winding up
of ESTL or in respect of complying with its obligations under Clause 3E
(Advisory Activities Transition) of this Contract (including, in each case,
costs relating to the secondment of the Contractor’s employees to ESTL) shall be
deemed to be Allowable Costs under this Contract.  Following the expiry of that
three Month period, costs reasonably incurred by the Contractor and / or ESTL in
respect of the winding up of ESTL, other than costs relating to the Contractor’s
employees seconded to ESTL, shall be Allowable Costs under this Contract.
Provided that where any of the costs referred to in this clause 3A.5 are
incurred in the performance of activities which are outside the relevant Site’s
NTWP, the Contractor shall comply with the provisions of Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control).

 

3B:         ELECTRICITY INTERFACE OBLIGATIONS

 

3B.1       The Authority shall fulfil its obligations and shall procure that
British Energy Trading Services Limited fulfils its obligations as set out in
Part 1 (Allocation of Responsibilities under Industry Documents) and Part 2
(BETS Interfaces) of the Electricity Interface Obligations Schedule.

 

3B.2       The Contractor shall fulfil its obligations as set out in Part 1
(Allocation of Responsibilities under Industry Documents) and Part 2 (BETS
Interfaces) of the Electricity Interface Obligations Schedule.

 

3B.3       The Authority shall be relieved from its obligations, and from
procuring that British Energy Trading Services Limited fulfils its obligations,
as set out in Part 1 (Allocation of Responsibilities under Industry Documents)
and Part 2 (BETS Interfaces) of the Electricity Interface Obligations Schedule,
or part thereof, to the extent that the Authority and/or British Energy Trading
Services Limited is unable to fulfil those obligations as a result of the
Contractor’s failure to fulfil its obligations in Part 1 (Allocation of
Responsibilities under Industry Documents) and Part 2 (BETS Interfaces) of the
Electricity Interface Obligations Schedule.

 

3B.4       The Contractor shall be relieved from its obligations as set out in
Part 1 (Allocation of Responsibilities under Industry Documents) and Part 2
(BETS Interfaces) of the Electricity Interface Obligations Schedule, or part
thereof, and shall not have any other liability to the Authority under this
Contract in respect of any breach of those obligations, in each case to the
extent that the Contractor is unable to fulfil its obligations under this
Contract as a result of the Authority’s failure to fulfil its obligations and/or
the Authority’s failure to procure the fulfilment by British Energy Trading
Services Limited of its obligations in Part 1 (Allocation of Responsibilities
under Industry Documents) and Part 2 (BETS Interfaces) of the Electricity
Interface Obligations Schedule.

 

80

--------------------------------------------------------------------------------


 

3B.5       The Authority’s Right to Instruct

 


3B.5.1    THE AUTHORITY SHALL BE ENTITLED TO AMEND THE PARTIES’ OBLIGATIONS AS
SET OUT IN PART 1 (ALLOCATION OF RESPONSIBILITIES UNDER INDUSTRY DOCUMENTS) AND
PART 2 (BETS INTERFACES) OF THE ELECTRICITY INTERFACE OBLIGATIONS SCHEDULE
WHERE, IN THE AUTHORITY’S REASONABLE OPINION, SUCH AMENDMENT:


 

(A)          is required to reflect the Authority’s obligations and/or British
Energy Trading Services Limited’s obligations under the Trading Contract;

 

(B)          would materially enhance the Contractor’s and/or the Authority’s
and/or British Energy Trading Services Limited’s ability to fulfil its
obligations as set out in Part 1 (Allocation of Responsibilities under Industry
Documents) and Part 2 (BETS Interfaces) of the Electricity Interface Obligations
Schedule; or

 

(C)          would materially enhance the Authority’s ability to fulfil its
obligations to any other SLC.

 


3B.5.2    THE AUTHORITY (ACTING REASONABLY) SHALL SUBMIT ITS INSTRUCTIONS IN
RESPECT OF AN AMENDMENT TO PART 1 (ALLOCATION OF RESPONSIBILITIES UNDER INDUSTRY
DOCUMENTS) AND PART 2 (BETS INTERFACES) OF THE ELECTRICITY INTERFACE OBLIGATIONS
SCHEDULE TO THE CONTRACTOR SETTING OUT:


 

(A)          the grounds upon which the instruction is given; and

 

(B)          the amendments required.

 

The instructions of the Authority in respect of such an amendment shall take
into account the obligations and duties placed on the Contractor by applicable
Law and Regulatory Requirements (including applicable requirements under the
Industry Documents to which the Contractor is a party), in order to avoid
conflict between such instructions and those obligations and duties.

 


3B.5.3    ANY INSTRUCTION ISSUED BY THE AUTHORITY PURSUANT TO THIS CLAUSE 3D.5
SHALL BE DEEMED TO BE A CHANGE DIRECTED BY THE AUTHORITY AND THE CONTRACTOR
SHALL BE ENTITLED TO PREPARE AND SUBMIT TO THE AUTHORITY A CHANGE PROPOSAL IN
ACCORDANCE WITH PART 2 OF THE PROGRAMME MANAGEMENT SCHEDULE (SETTING THE LTP AND
CHANGE CONTROL).


 

3B.6       Electricity Generated

 


WITH EFFECT FROM THE ESTL TRANSFER DATE, THE AUTHORITY SHALL HOLD ALL RIGHTS AND
BENEFITS ARISING FROM ALL ELECTRICITY GENERATED AT THE SITES AND SUCH
ELECTRICITY SHALL BE AND BECOME AN AUTHORITY ASSET.


 

3C           ADVISORY ACTIVITIES TRANSITION

 

3C.1       For a period of three Months from the ESTL Transfer Date, ESTL shall
be required to use its reasonable endeavours:

 

3C.1.1    in the event that the Authority appoints, or proposes to appoint, any
advisors to provide it with some or all of the Advisory Activities or any other
Advisory Activities of a similar nature either in conjunction with, separate
from or in place of ESTL (an “Incoming Advisor”), to co-operate with the
Authority and any Incoming

 

81

--------------------------------------------------------------------------------


 

Advisor in order to effect an orderly transfer of the provision of such Advisory
Activities to the Authority from ESTL to the Incoming Advisor;

 

3C.1.2    save to the extent that ESTL must comply with applicable Law and
Regulatory Requirements, not to take any action which is intended to prevent,
prejudice or frustrate the transition between ESTL and the Incoming Advisor;

 

3C.1.3    if the Authority appoints, or proposes to appoint, an Incoming
Advisor,:

 

3C.1.3.1                 subject to the provisions of Part 10 (Confidentiality,
Security and Compliance with Law), and if so requested by the Authority, to
provide the Authority and/or an Incoming Advisor with access to the personnel of
ESTL and all books, records and other materials kept by or on behalf of ESTL in
connection with its provision of the Advisory Activities for the purpose of
assisting the Authority and/or an Incoming Advisor in relation to any tender
process regarding the selection of an Incoming Advisor; and

 

3C.1.3.2                 to make available to the Authority and/or an Incoming
Advisor such information (including, without limitation, computer models and
financial and operational information) as the Authority and/or an Incoming
Advisor reasonably require in connection with the selection of an Incoming
Advisor and on an ongoing basis following the appointment of an Incoming
Advisor, and to assist in the verification of the information.

 

PART 4 PERFORMANCE MANAGEMENT, PERFORMANCE ASSURANCE AND RECORDS

 


4.1          REPORTING AND REVIEWING

 


4.1.1       REPORTING AND REVIEWING PROGRAMME


 

The Contractor shall implement systems and processes on the Sites for a
performance reporting and reviewing programme in a manner reasonably
satisfactory to the Authority,

 


4.1.2       REQUIRED REPORTS


 

The Contractor shall submit to the Authority:

 


4.1.2.1        A MONTHLY PROGRESS REPORT CONTAINING THE INFORMATION REQUIRED BY
THE AUTHORITY PROCEDURES CONTAINED IN PART 1 OF THE PROGRAMME MANAGEMENT
SCHEDULE (PROGRAMME CONTROLS) FOR EACH SITE AND IN CONSOLIDATED FORMAT FOR THE
SITES IN ELECTRONIC FORMAT AND IN A FORM REASONABLY SATISFACTORY TO THE
AUTHORITY; AND SUBJECT TO PARAGRAPH 2 PART 1 OF THE PROGRAMME MANAGEMENT
SCHEDULE (PROGRAMME CONTROLS) SUCH OTHER INFORMATION AS THE AUTHORITY MAY FROM
TIME TO TIME REASONABLY REQUIRE AND NOTIFY TO THE CONTRACTOR.  THE CONTRACTOR
SHALL PROVIDE THE REPORTS LISTED AT SCHEDULE 13 (REPORTING SCHEDULE)


 


4.1.2.2        SUCH OTHER REPORTS AS MAY BE AGREED BETWEEN THE AUTHORITY AND THE
CONTRACTOR PRIOR TO EACH CONTRACT YEAR; AND

 

82

--------------------------------------------------------------------------------


 


4.1.2.3        SUCH OTHER REPORTS AS MAY REASONABLY BE REQUESTED BY THE
AUTHORITY IN CONNECTION WITH ITS STATUTORY FUNCTIONS AND DUTIES FROM TIME TO
TIME IN WRITING; AND


 

4.1.2.4        the Monthly Progress Report shall include notification to the
Authority once 75% of the SLC Annual Funding Limit and/or any ASFL and/or each
PSWBS category level has been spent.

 


4.1.3       OBJECTIONS TO REPORTS


 


4.1.3.1        IF THE AUTHORITY CONSIDERS THAT ANY REPORT EITHER HAS NOT BEEN
COMPILED IN ACCORDANCE WITH THE REQUIREMENTS OF THIS CONTRACT OR HAS BEEN BASED
ON ERRONEOUS INFORMATION OR DATA, IT MAY SERVE A NOTICE TO THAT EFFECT ON THE
CONTRACTOR WITHIN THIRTY (30) CALENDAR DAYS OF RECEIPT OF THE REPORT, OBJECTING
TO IT AND THE PARTIES SHALL ENDEAVOUR TO AGREE ANY CONSEQUENT AMENDMENTS TO THE
REPORT IN THE LIGHT OF THE AUTHORITY’S OBJECTIONS.


 


4.1.3.2        IF ANY SUCH OBJECTION HAS NOT BEEN RESOLVED BY AGREEMENT BETWEEN
THE AUTHORITY AND THE CONTRACTOR WITHIN SIXTY (60) CALENDAR DAYS AFTER SERVICE
OF SUCH NOTICE, THE MATTER SHALL BE RESOLVED IN ACCORDANCE WITH PART 13 (
DISPUTE MANAGEMENT).


 


4.1.3.3        IF, FOLLOWING THE SUBMISSION OF ANY REPORT, BUT PRIOR TO ANY
OBJECTION RAISED BY THE AUTHORITY PURSUANT TO THIS CLAUSE 4.1.3 (OBJECTIONS TO
REPORTS), THE CONTRACTOR CONSIDERS THAT SUCH REPORT CONTAINS A MATERIAL ERROR,
THE CONTRACTOR SHALL NOTIFY THE AUTHORITY IMMEDIATELY OF SUCH ERROR AND SHALL
REFLECT AND CLEARLY IDENTIFY UPON BECOMING AWARE THE REQUIRED CORRECTION(S) IN
THE RELEVANT SUBSEQUENT REPORT WHERE APPLICABLE (FOR EXAMPLE THE NEXT MONTHLY
REPORT OF THE SAME TYPE). IF THERE WILL BE NO SUBSEQUENT REPORT SUBMITTED TO THE
AUTHORITY (FOR EXAMPLE BECAUSE THE ORIGINAL REPORT WAS NOT OF A TYPE REGULARLY
REQUIRED), THE CONTRACTOR SHALL CORRECT THE RELEVANT ORIGINAL REPORT AS SOON AS
REASONABLY PRACTICABLE AND IN ANY EVENT IN ACCORDANCE WITH ANY APPLICABLE
AUTHORITY PROCEDURES AS SET OUT IN PART 1 OF THE PROGRAMME MANAGEMENT SCHEDULE
(PROGRAMME CONTROLS).


 


4.1.4       REVISIONS TO REPORTS


 

If;

 


4.1.4.1        THE RESOLUTION (WHETHER BY AGREEMENT OR DETERMINATION IN
ACCORDANCE WITH PART 13 (DISPUTE MANAGEMENT) OF ANY OBJECTION MADE PURSUANT TO
CLAUSE 4.1.3 (OBJECTIONS TO REPORTS); OR


 


4.1.4.2        THE CORRECTION OF ANY CALCULATION PURSUANT TO ANY PROVISION OF
THIS CONTRACT,


 

in either case requires corrections to be made to any Report submitted by the
Contractor pursuant to Clause 4.1.2 (Required Reports), the Contractor shall
reflect and clearly identify the required corrections in the relevant subsequent
Report (for example the next monthly report of the same type) where applicable.
If there will be no subsequent Report submitted to the Authority (for example
because the original report was not of a type regularly required),

 

83

--------------------------------------------------------------------------------

 

the Contractor shall correct the relevant original Report and re-submit to the
Authority and the provisions of Clause 4.1.3 (Objections to Reports) and this
Clause 4.1.4 (Revisions to Reports) shall apply in respect of the re-submitted
Report.

 


4.1.5       OBLIGATION TO REPORT


 


4.1.5.1        WITHOUT PREJUDICE TO ANY OTHER OBLIGATION ON THE CONTRACTOR UNDER
THIS CONTRACT TO REPORT AND NOTWITHSTANDING THE CONTRACTOR’S RIGHT TO CARRY OUT
PERMITTED ACTIVITIES, THE CONTRACTOR SHALL, AS OFTEN AS REASONABLY NECESSARY TO
KEEP THE AUTHORITY PROPERLY AND FULLY INFORMED AND ON A REGULAR BASIS, NOTIFY
THE AUTHORITY IN AS MUCH DETAIL AS PRACTICABLE OF ANY MATTERS OF WHICH THE
CONTRACTOR BECOMES AWARE, WHICH HAVE AFFECTED, OR WHICH MAY AFFECT, THE
COMMERCIAL OPERATIONS TASKS AND/OR THE CUSTOMER CONTRACTS AND ABOUT WHICH THE
AUTHORITY MAY REASONABLY BE EXPECTED TO WISH TO BE INFORMED INCLUDING (AND
WITHOUT PREJUDICE TO THE GENERALITY OF THIS CLAUSE 4.1.5):


 

4.1.5.1.1        ANY BREACH OR IMPENDING BREACH BY THE CONTRACTOR AND/OR THE
COUNTERPARTY TO ANY CUSTOMER CONTRACT;

 

4.1.5.1.2        ANY IMPENDING EVENT THAT WILL REQUIRE THE AUTHORITY’S CONSENT
UNDER CLAUSE 3.6 (AUTHORITY RIGHTS IN RESPECT OF CUSTOMER CONTRACTS);

 

4.1.5.1.3        ANY EXERCISE OF THE CONTRACTOR’S PERMITTED ACTIVITIES;

 

4.1.5.1.4        ANY MATERIAL CHANGE IN THE FINANCIAL POSITION OF A COUNTERPARTY
TO A CUSTOMER CONTRACT;

 

4.1.5.1.5        ANY CHANGE OR IMPENDING CHANGE IN THE BUSINESS STRATEGY OF A
COUNTERPARTY TO A CUSTOMER CONTRACT;

 

4.1.5.1.6        ANY CHANGE IN CONTROL OF A COUNTERPARTY TO A CUSTOMER CONTRACT
PARTICULARLY WHERE SUCH CHANGE IN CONTROL WILL OR IS LIKELY TO ADVERSELY AFFECT
THE COUNTERPARTY’S FINANCIAL POSITION OR FUTURE PERFORMANCE UNDER THE CUSTOMER
CONTRACT(S) TO WHICH IT IS A PARTY;

 

4.1.5.1.7        ANY CHANGE TO THE KEY MANAGEMENT PERSONNEL WITH WHOM THE
CONTRACTOR LIAISES WHICH MIGHT ADVERSELY AFFECT THE FUTURE BUSINESS RELATIONSHIP
WITH THE COUNTERPARTY TO THE CUSTOMER CONTRACT;

 

4.1.5.1.8        ANY ACTUAL OR THREATENED LABOUR DISPUTES AFFECTING THE
COUNTERPARTY TO THE CUSTOMER CONTRACTS;

 

4.1.5.1.9        ANY CHANGE IN THE POLICY OF OTHER PUBLIC AUTHORITIES INCLUDING,
IN PARTICULAR, PUBLIC AUTHORITIES OUTSIDE THE UNITED KINGDOM, WHICH MIGHT
ADVERSELY AFFECT THE PERFORMANCE OF THE CUSTOMER CONTRACTS OR THE CONTRACTOR’S
RELATIONSHIPS WITH COUNTERPARTIES TO THE CUSTOMER CONTRACTS;

 

84

--------------------------------------------------------------------------------


 

4.1.5.1.10      ANY ISSUE WHICH AFFECTS OR MAY AFFECT THE SUPPLY CHAIN UNDER ANY
SUBCONTRACT OR SERIES OF SUBCONTRACTS WHICH RELATE(S) TO THE CUSTOMER CONTRACTS.

 


4.1.5.2        THE CONTRACTOR SHALL ALSO FORTHWITH REPORT TO THE AUTHORITY ANY
EXERCISE OF ITS RIGHT:


 

4.1.5.2.1        TO CHALLENGE ANY THREATENED OR ACTUAL REVOCATION OF A NUCLEAR
SITE LICENCE OR ANY OTHER REGULATORY PERMIT OR CONSENT WHICH IS ESSENTIAL TO THE
CONTRACTOR’S ABILITY TO OPERATE THE SITES OR CARRY OUT THE COMMERCIAL OPERATIONS
TASKS IN ACCORDANCE WITH LAW; OR

 

4.1.5.2.2        TO APPLY FOR, OR RESIST, OR JOIN INTO AN INJUNCTION WHICH THE
CONTRACTOR, ACTING REASONABLY, CONSIDERS URGENT AND NECESSARY TO THE
CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS TO THE AUTHORITY.

 


4.2          RECORDS

 


4.2.1       REQUIRED RECORDS


 

The Contractor shall hold and make the following records available to the
Authority in accordance with the open access, inspection and audit rights set
out Clause 4.5 (Inspection and Audit).

 


4.2.1.1        ALL STATUTORY AND, REGULATORY RECORDS AND REPORTS REQUIRED TO BE
KEPT (AND/OR SUBMITTED TO THE REGULATORS) BY THE CONTRACTOR IN ITS CAPACITY AS
EMPLOYER, AS NUCLEAR SITE LICENSEE AND AS HOLDER OF ANY PERMIT, CONSENT OR OTHER
AUTHORISATION ISSUED BY ANY REGULATOR;


 


4.2.1.2        BOOKS OF ACCOUNT AND OTHER INFORMATION SET OUT IN CLAUSE 4.2.2
(BOOKS OF ACCOUNT AND OTHER INFORMATION); AND


 


4.2.1.3        SUCH OTHER INFORMATION AS WOULD NORMALLY BE EXPECTED TO BE 
CREATED, RECEIVED AND MAINTAINED AS EVIDENCE AND INFORMATION BY AN ORGANISATION
OR PERSON CARRYING ON THE BUSINESS OF THE CONTRACTOR IN PURSUANCE OF LEGAL
OBLIGATIONS OR IN THE TRANSACTION OF BUSINESS WHICH IS NOT ALREADY REQUIRED TO
BE KEPT BY THE CONTRACTOR PURSUANT TO CLAUSE 4.2.1.1 OR CLAUSE 4.2.1.2 AND WHICH
MAY BE REASONABLY REQUIRED BY THE AUTHORITY FROM TIME TO TIME IN ORDER TO COMPLY
WITH ITS STATUTORY FUNCTIONS AND/OR DUTIES OR OTHERWISE,


 


(TOGETHER THE “RECORDS”) IN SUCH CONDITION, FORMAT AND DETAIL AS IS SUITABLE FOR
THEIR INTENDED PURPOSE, OR IN RELATION TO CLAUSE 4.2.1.3 ABOVE AS REQUIRED BY
THE AUTHORITY, AND FOR THE PERIOD SPECIFIED IN CLAUSE 4.3 (RETENTION OF
RECORDS).


 


4.2.2       BOOKS OF ACCOUNT AND OTHER INFORMATION


 


4.2.2.1        BOOKS OF ACCOUNT


 

The Contractor shall maintain, on a current and accurate basis, books of account
relating to its activities under this Contract in accordance with:

 

85

--------------------------------------------------------------------------------


 

4.2.2.1.1        UK GENERALLY ACCEPTED ACCOUNTING PRACTICE (UK GAAP), CONSISTING
OF ALL EXTANT STATEMENTS OF STANDARD ACCOUNTING PRACTICE (SSAPS), FINANCIAL
REPORTING STANDARDS (FRSS), URGENT ISSUES TASK FORCE ABSTRACTS AND ANY RELEVANT
INDUSTRY-SPECIFIC AUTHORITATIVE GUIDANCE; OR

 

4.2.2.1.2        INTERNATIONAL GENERALLY ACCEPTED ACCOUNTING PRACTICE,
COMPRISING TO THE EXTENT ADOPTED BY THE EUROPEAN COMMISSION, ALL EXTANT
INTERNATIONAL FINANCIAL REPORTING STANDARDS (IFRSS), INTERNATIONAL ACCOUNTING
STANDARDS (IASS), INTERPRETATIONS OF THE INTERNATIONAL FINANCIAL REPORTING
INTERPRETATIONS COMMITTEE AND ITS PREDECESSOR BODY, AND OTHER RELEVANT
INDUSTRY-SPECIFIC AUTHORITATIVE GUIDANCE; AND

 

4.2.2.1.3        THE COMPANIES ACT 1985; AND

 

4.2.2.1.4        PART 4 OF THE FINANCE SCHEDULE (COSTS PRINCIPLES AND
PROCEDURES); AND

 

4.2.2.1.5        AN OPEN BOOK SYSTEM.

 


4.2.2.2        FURTHER INFORMATION


 

Without prejudice to information provided by the Contractor to the Authority
pursuant to this Contract the Contractor shall, provide to the Authority such
further information as the Authority may at any time reasonably request on
reasonable notice.

 


4.2.2.3        FINANCIAL INFORMATION


 

Without prejudice to the generality of Clause 4.2.2.2 (Further Information), the
Contractor shall furnish to the Authority as soon as they become publicly
available and, in any event, not later than ninety (90) Calendar Days after the
close of its statutory accounting period a copy of the audited financial
statements of the Contractor, prepared in accordance with UK generally accepted
accounting principles and practices for such period, including in each case a
balance sheet prepared as at the end of such accounting period, a profit and
loss account, cash flow statement in respect of such accounting period and a
reconciliation of total Allowable Costs claimed within such accounting period.

 


4.2.2.4        AUTHORITY ACCOUNTS


 

The Contractor shall maintain, in accordance with the Authority’s reasonable
instructions from time to time including as to its then current accounting
policy, on a current and accurate basis books of account recording the
Authority’s interest in the Authority Assets and the Sites and any associated
liabilities.

 

4.3          Retention of Records

 

The Contractor shall retain all Records for either:

 

86

--------------------------------------------------------------------------------


 


4.3.1       A PERIOD OF TWELVE (12) YEARS AFTER THE EXPIRY OR EARLIER
TERMINATION OF THIS CONTRACT OR SUCH LONGER PERIOD AS MAY BE REQUIRED BY
APPLICABLE LAW OR REGULATORY REQUIREMENT; OR


 


4.3.2       IN RELATION TO CERTAIN RECORDS AS IDENTIFIED BY THE AUTHORITY AND
NOTIFIED TO THE CONTRACTOR FROM TIME TO TIME, FOR SUCH LONGER PERIOD AS MAY
REASONABLY BE REQUIRED BY THE AUTHORITY.


 

4.4          Information Asset Register

 


4.4.1       THE AUTHORITY SHALL CREATE AND THEN MAINTAIN AN ACCURATE INFORMATION
ASSET REGISTER WITHIN EIGHTEEN (18) MONTHS OF THE COMMENCEMENT DATE.


 


4.4.2       IN RESPECT OF THE SITES, THE CONTRACTOR SHALL SUBMIT TO THE
AUTHORITY SUCH METADATA AS IS REQUIRED BY THE AUTHORITY (ACTING REASONABLY) FOR
THE INFORMATION ASSET REGISTER VIA ELECTRONIC TRANSFER AT SUCH INTERVALS AS ARE
NOTIFIED TO THE CONTRACTOR BY THE AUTHORITY, ACTING REASONABLY, AND SHALL ENSURE
THAT ALL SUCH METADATA CONFORMS TO THE E-GOVERNMENT METADATA STANDARD (E-GMS).


 

4.4.3       To the extent that the Authority considers, in its absolute
discretion, that any metadata to be contributed by the Contractor pursuant to
Clause 4.4.2 above should be protectively marked, the Authority shall inform the
Contractor of the method by which the Authority requires the Contractor to
deliver such protectively marked metadata.

 


4.5          INSPECTION AND AUDIT

 

4.5.1       Site Access

 

Subject to compliance with applicable Law and Regulatory Requirements and the
Contractor’s Internal Procedures relating to safety and Site security, the
Authority and its duly authorised representatives (including advisers,
consultants, and agents on behalf of the Authority) (together “Authority
Agents”) shall have the right, whether required by the National Audit Office or
otherwise, to enter at all times onto all parts of the Sites and their
facilities, installations, structures and outbuildings and, in respect of the
Commercial Operations Tasks, any other areas and locations which the Contractor
uses in its performance of such Commercial Operations Tasks.

 


4.5.2       INSPECTION AND AUDIT


 


4.5.2.1        SUBJECT TO CLAUSE 4.5.3 BELOW, THE AUTHORITY AND ANY AUTHORITY
AGENT, ACTING REASONABLY, AND SUBJECT TO COMPLIANCE WITH ALL APPLICABLE LAW AND
REGULATORY REQUIREMENTS AND THE CONTRACTOR’S INTERNAL PROCEDURES, RELATING TO
SAFETY AND SITE SECURITY, SHALL BE ENTITLED TO CARRY OUT FOR THE PURPOSE OF
FULFILLING THE AUTHORITY’S STATUTORY FUNCTIONS AND DUTIES AND CONTRACTUAL RIGHTS
PURSUANT TO THIS CONTRACT:


 

4.5.2.1.1        ANY AUDIT, INSPECTION, REVIEW, PERIODIC MONITORING AND SPOT
CHECKS OF ANY OF THE CONTRACTOR’S ACTIVITIES IN CONNECTION WITH THIS CONTRACT
AND ANY ASPECT OF THE CONTRACTOR’S PERFORMANCE OF THIS CONTRACT AS REQUIRED BY
THE AUTHORITY OR WHERE THE SAME SHALL HAVE BEEN REQUESTED BY THE NATIONAL AUDIT
OFFICE OR OTHERWISE;

 

87

--------------------------------------------------------------------------------


 

4.5.2.1.2        AUDITS, INSPECTIONS, REVIEWS, PERIODIC MONITORING AND SPOT
CHECKS OF ALL INFORMATION REQUIRED TO BE KEPT BY THE CONTRACTOR;

 

4.5.2.1.3        AUDITS OF THE CONTRACTOR’S COMPLIANCE WITH ITS INTER-SLC
SERVICE CONTRACTS, INTERNAL PROCEDURES, QUALITY MANAGEMENT SYSTEMS, PROCEDURES
REQUIRED BY REGULATORY REQUIREMENTS AND ANY OPERATING PROCEDURES, POLICIES OR
STANDARDS ANCILLARY TO, OR USED IN CONNECTION OR ACCORDANCE WITH, THE SAME;

 

4.5.2.1.4        INSPECTIONS AND TESTS TO DETERMINE THE QUALITY OF ANY OF THE
TASKS PERFORMED OR PROCURED;

 

4.5.2.1.5        INTERVIEWS WITH ANY EMPLOYEES, SECONDEES OR OTHER PERSONNEL OF
THE CONTRACTOR AND, TO THE EXTENT THAT THE CONTRACTOR IS ABLE TO PROCURE IT,
WITH THE COUNTERPARTIES TO THE CUSTOMER CONTRACTS AND ANY OFFICERS, EMPLOYEES OR
PERSONNEL OF SUCH COUNTERPARTIES; AND

 

4.5.2.1.6        THE COPYING AND COLLATION OF ANY INFORMATION HELD IN ELECTRONIC
OR PAPER FORM.

 


4.5.3       THE AUTHORITY AND ANY AUTHORITY AGENT SHALL BE ENTITLED TO CARRY OUT
THE MATTERS REFERRED TO IN CLAUSE 4.5.2 ABOVE AT ANY TIME OR FREQUENCY, PROVIDED
ALWAYS THAT THE AUTHORITY OR AUTHORITY AGENT AS APPLICABLE SHALL:


 


4.5.3.1        ACT REASONABLY AT ALL TIMES; AND


 


4.5.3.2        USE ALL REASONABLE ENDEAVOURS TO MINIMISE ANY DISRUPTION TO THE
PROVISION OF THE TASKS BY THE CONTRACTOR, A SUBCONTRACTOR, OR A
SUB-SUB-CONTRACTOR AS APPLICABLE.


 


4.5.3.3        FOR THE PURPOSES OF CLAUSE 4.5.2.1 ABOVE, THE CONTRACTOR SHALL
PROVIDE ALL REASONABLE CO-OPERATION INCLUDING:


 

4.5.3.3.1        GRANTING, OR PROCURING THE GRANT OF TIMELY ACCESS TO ANY
EQUIPMENT (INCLUDING ALL COMPUTER HARDWARE AND SOFTWARE AND DATABASES) USED IN
THE PERFORMANCE OF THIS CONTRACT, WHEREVER SITUATED. TO THE EXTENT THAT SUCH
ACCESS IS REQUIRED TO EQUIPMENT WHICH DOES NOT BELONG TO THE CONTRACTOR OR
ACCESS IS NOT WITHIN THE CONTRACTOR’S CONTROL, THE CONTRACTOR SHALL (AND SHALL
ONLY BE OBLIGED TO) USE ALL REASONABLE EFFORTS TO PROCURE SUCH ACCESS;

 

4.5.3.3.2        GRANTING TIMELY ACCESS TO ANY DATA DICTIONARY AND THE FIELDS
AND RECORDS WITHIN IT TO ENABLE DATA TO BE DOWNLOADED FROM ANY COMPUTER SYSTEMS
OPERATED BY THE CONTRACTOR; AND

 

4.5.3.3.3        ENSURING THAT APPROPRIATE SECURITY SYSTEMS ARE IN PLACE TO
PREVENT UNAUTHORISED ACCESS TO, EXTRACTION OF AND/OR ALTERATION OF INFORMATION
DURING THE AUDIT.

 

88

--------------------------------------------------------------------------------


 


4.5.4       THE CONTRACTOR AGREES THAT THE COMPTROLLER AND AUDITOR GENERAL
SHALL, AND FOR THE PURPOSES OF CLAUSE 4.5.2.1 ABOVE, THE AUTHORITY AND ANY
AUTHORITY AGENT SHALL HAVE ACCESS TO SUCH OF THE CONTRACTOR’S FACILITIES,
INFORMATION, BOOKS OF ACCOUNT, RECORDS AND OTHER DOCUMENTATION (INCLUDING ANY
STORED IN ELECTRONIC FORM) (“DATA”) AND PERSONNEL AS THEY REASONABLY CONSIDER
NECESSARY FOR THE PERFORMANCE OF THEIR DUTIES TO THE EXTENT ALLOWED UNDER THE
DPA.


 


4.5.5       THE CONTRACTOR AGREES THAT THE AUTHORITY AND ANY AUTHORITY AGENT
SHALL BE ENTITLED TO REQUEST AND RECEIVE AT ANY TIME, A REASONABLE NUMBER OF
COPIES OF ANY DATA ON DEMAND, WHETHER FOR THE PURPOSES OF THIS CONTRACT OR FOR
ANY OTHER REASONABLE PURPOSE, INCLUDING, BUT NOT LIMITED TO, INVITING TENDERS AS
PART OF A COMPETITION FOR THE RIGHT TO MANAGE AND OPERATE THE SITES AND CARRY
OUT THE COMMERCIAL OPERATION TASKS TO THE EXTENT ALLOWED UNDER THE DPA.


 


4.5.6       THE AUTHORITY SHALL PROCURE THAT THE AUTHORITY AGENTS SHALL BE
SUITABLY QUALIFIED THIRD PARTIES ENTITLED TO HAVE THE ACCESS RIGHTS AND/OR
UNDERTAKE ANY OF THE INSPECTIONS OR AUDITS REFERRED TO IN THIS CLAUSE 4.5
(INSPECTION AND AUDIT) ON THE AUTHORITY’S BEHALF. SUCH AUTHORITY AGENTS SHALL
REPORT THEIR FINDINGS DIRECTLY TO THE AUTHORITY. THE CONTRACTOR IS ENTITLED TO
OBJECT TO THE AUTHORITY USE OF ANY AUTHORITY AGENT ON THE GROUNDS THAT SUCH
AUTHORITY AGENT IS A DIRECT COMPETITOR OF THE PARENT BODY ORGANISATION IN THE
FIELD OF NUCLEAR DECOMMISSIONING AND CLEAN UP OR ANY OTHER ACTIVITIES CARRIED ON
AT THE SITE UNDER THIS CONTRACT. IF THE CONTRACTOR SO OBJECTS, IT MUST NOTIFY
THE AUTHORITY IN WRITING SPECIFYING THE REASONS FOR SUCH OBJECTION AND THE
AUTHORITY, ACTING REASONABLY, SHALL CONSIDER WHETHER TO USE A DIFFERENT
AUTHORITY AGENT.


 


4.5.7       THE CONTRACTOR SHALL:


 


4.5.7.1        FULLY CO-OPERATE IN RELATION TO THE PROVISIONS OF THIS CLAUSE 4.5
(INSPECTION AND AUDIT);


 


4.5.7.2        PROVIDE THE AUTHORITY OR ANY AUTHORITY AGENT WITH ALL INFORMATION
REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF THE AUTHORITY’S RIGHTS
UNDER THIS CLAUSE 4.5 (INSPECTION AND AUDIT); AND


 


4.5.7.3        KEEP ALL RECORDS AND OTHER RELEVANT DOCUMENTATION RELATING TO THE
CONTRACTOR’S QUALITY MANAGEMENT SYSTEM AND ALL INFORMATION REQUIRED TO BE HELD
BY THE CONTRACTOR IN GOOD ORDER AND IN SUCH FORM AS TO BE CAPABLE OF AUDIT
(INCLUDING BY ELECTRONIC MEANS) BY THE AUTHORITY OR BY ANY AUTHORITY AGENT AND:


 

4.5.7.3.1        MAKE SUCH RECORDS AVAILABLE FOR INSPECTION BY THE AUTHORITY OR
ANY AUTHORITY AGENT AT ALL REASONABLE TIMES; AND

 

4.5.7.3.2        AT THE AUTHORITY’S OR ANY AUTHORITY AGENT’S REQUEST, MAKE
AVAILABLE TO THE AUTHORITY OR AUTHORITY AGENT AS APPLICABLE ANY SOFTWARE
NECESSARY TO REVIEW SUCH RECORDS.

 

89

--------------------------------------------------------------------------------


 


4.5.8       THE AUTHORITY SHALL:

 


4.5.8.1        IMPLEMENT AND MAINTAIN PROCEDURES FOR NOTIFYING ALL AUTHORITY
AGENTS OF THE CONTRACTOR’S INTERNAL PROCEDURES RELATING TO SAFETY AND SITE
SECURITY;


 


4.5.8.2        USE REASONABLE ENDEAVOURS TO ENSURE THAT ALL AUTHORITY AGENTS
COMPLY WITH THE RELEVANT RULES AND REQUIREMENTS;


 


4.5.8.3        NOTIFY THE CONTRACTOR THAT AN AUTHORITY AGENT ACTING ON BEHALF OF
THE AUTHORITY IN ACCORDANCE WITH THIS CLAUSE 4.5 (INSPECTION AND AUDIT) IS DULY
AUTHORISED; AND


 


4.5.8.4        PROCURE THAT THE AUTHORITY AGENT HAS, IN THE AUTHORITY’S
REASONABLE OPINION, INSURANCE THAT IS ADEQUATE AND SUITABLE TO ACCORD WITH THE
RIGHTS OF ACCESS, AUDIT AND INSPECTION THAT THE AUTHORITY MAY GRANT TO SUCH
AUTHORITY AGENT UNDER THIS CLAUSE 4.5 (INSPECTION AND AUDIT).


 


4.5.9       PROVISION OF FACILITIES


 


4.5.9.1        SUBJECT TO COMPLIANCE WITH REGULATORY REQUIREMENTS, DURING ANY
INSPECTION OR AUDIT OF THE SITES (PURSUANT TO THIS CLAUSE 4.5 (INSPECTION AND
AUDIT), THE CONTRACTOR SHALL (ON REQUEST BY THE AUTHORITY OR THE AUTHORITY
AGENT) MAKE AVAILABLE SUCH SUITABLE OFFICE ACCOMMODATION ON THE SITES (OR, IN
RESPECT OF THE COMMERCIAL OPERATIONS TASKS, AT ANY OTHER LOCATIONS WHICH THE
CONTRACTOR USES IN ITS PERFORMANCE OF SUCH COMMERCIAL OPERATIONS TASKS) AND SUCH
OTHER FACILITIES AS THE AUTHORITY OR AUTHORITY AGENT MAY REASONABLY REQUIRE FOR
THE PURPOSES OF EXERCISING THE AUTHORITY’S RIGHTS OF ACCESS, INSPECTION AND
AUDIT PURSUANT TO THIS CLAUSE 4.5 (INSPECTION AND AUDIT).


 


4.5.9.2        ALL ACCOMMODATION PROVIDED SHALL BE ADEQUATELY FURNISHED, LIT,
HEATED AND VENTILATED AND SHALL INCLUDE SUITABLE ACCESS TO CLOAKROOMS AND IT AND
COMMUNICATION FACILITIES.


 


4.5.10     CO-OPERATION WITH REGULATORS


 

The Authority undertakes to the Contractor that it will co-operate with the
Regulators in exercising its rights under this Contract and will use reasonable
endeavours to synchronise the Authority’s audits and inspections with those of
the Regulators where reasonably practical.

 


4.5.11     EXAMINATION BY NATIONAL AUDIT OFFICE


 

For the purpose of:

 


4.5.11.1     THE EXAMINATION AND CERTIFICATION OF THE ACCOUNTS OF THE AUTHORITY;
OR


 


4.5.11.2     ANY EXAMINATION PURSUANT TO SECTION 6(1) OF THE NATIONAL AUDIT ACT
1983, OR ANY RE-ENACTMENT THEREOF, OF THE ECONOMY, EFFICIENCY AND EFFECTIVENESS
WITH WHICH THE AUTHORITY HAS USED ITS RESOURCES.


 

the Comptroller and Auditor General may examine such documents relating to
expenditure and income as he may reasonably require which are owned,

 

90

--------------------------------------------------------------------------------


 

held or otherwise within the control of the Contractor and may require the
Contractor to produce such oral or written explanations as he considers
necessary.  The Contractor agrees that they will make such documentation
available to the Comptroller and Auditor General.

 


4.5.12     AUDIT FINDINGS AND CORRECTIVE ACTION


 


4.5.12.1     THE CONTRACTOR SHALL BE ENTITLED TO RECEIVE A COPY OF THE
AUTHORITY’S AUDIT FINDINGS ONCE COMPLETED IN RELATION TO ANY AUDIT CARRIED OUT
IN ACCORDANCE WITH THIS CLAUSE 4.5 (INSPECTION AND AUDIT), SUBJECT TO ANY
REDACTION REASONABLY REQUESTED BY AN AUTHORITY AGENT.


 


4.5.12.2     WITHIN THIRTY (30) CALENDAR DAYS OF THE CONTRACTOR’S RECEIPT OF THE
AUDIT FINDINGS, THE PARTIES SHALL HOLD AN AUDIT CLOSE-OUT MEETING.


 


4.5.12.3     AT THE AUDIT CLOSE-OUT MEETING, AND WHERE APPLICABLE, THE
CONTRACTOR SHALL HAVE THE OPPORTUNITY TO DEMONSTRATE TO THE SATISFACTION OF THE
AUTHORITY THAT SOME OR ALL OF THE RELEVANT AUDIT FINDINGS ARE INCORRECT.


 


4.5.12.4     IF, AT THE AUDIT CLOSE-OUT MEETING, THE AUTHORITY CONSIDERS THAT
CERTAIN CORRECTIVE ACTION IS REQUIRED, THE CONTRACTOR SHALL WITHIN THIRTY (30)
CALENDAR DAYS OF THE AUDIT CLOSE-OUT MEETING (OR SUCH OTHER DATE AS AGREED
BETWEEN THE PARTIES) EITHER:


 

4.5.12.4.1          CARRY OUT THE CORRECTIVE ACTION; OR

 

4.5.12.4.2          PROPOSE TO THE AUTHORITY, AND OBTAIN THE AUTHORITY’S
APPROVAL FOR, A PLAN FOR CARRYING OUT THE CORRECTIVE ACTION.

 


4.5.13     WHERE THE CONTRACTOR PROPOSES A PLAN FOR THE CORRECTIVE ACTION IN
ACCORDANCE WITH CLAUSE 4.5.12.4.2 ABOVE, THE AUTHORITY SHALL HAVE THIRTY (30)
CALENDAR DAYS TO NOTIFY THE CONTRACTOR WHETHER IT ACCEPTS SUCH PROPOSED PLAN FOR
THE CORRECTIVE ACTION (SUCH ACCEPTANCE NOT TO BE UNREASONABLY WITHHELD). FAILURE
OF THE AUTHORITY TO PROVIDE SUCH NOTIFICATION WITHIN THE ABOVE PERIOD  SHALL
CONSTITUTE DEEMED ACCEPTANCE BY THE AUTHORITY. WHERE THE AUTHORITY ACCEPTS OR IS
DEEMED TO ACCEPT THE CONTRACTORS’ PLAN THE CONTRACTOR SHALL UPON SUCH ACCEPTANCE
OR DEEMED ACCEPTANCE IMPLEMENT THE PLAN FOR THE CORRECTIVE ACTION. WHERE THE
AUTHORITY NOTIFIES THE CONTRACTOR THAT IT DOES NOT ACCEPT THE PLAN FOR THE
CORRECTIVE ACTION, THE PARTIES SHALL ENDEAVOUR WITHIN THE FOLLOWING THIRTY (30)
CALENDAR DAYS TO AGREE ANY NECESSARY AMENDMENTS TO THE PLAN FOR THE CORRECTIVE
ACTION. IN THE ABSENCE OF AGREEMENT WITHIN SUCH THIRTY (30) CALENDAR DAY PERIOD,
THE QUESTION OF WHETHER OR NOT THE AUTHORITY’S WITHHOLDING OF ACCEPTANCE IS
REASONABLE MAY BE REFERRED BY EITHER PARTY TO BE RESOLVED IN ACCORDANCE WITH
PART 13 (DISPUTE MANAGEMENT).


 


4.5.14     BOOKS OF AUDIT FINDINGS


 

The Contractor shall maintain books containing the findings of audits carried
out pursuant to Clause 4.5 (Inspection and Audit) together with any relevant
correction reports setting out the Corrective Action taken as a result of such
audit findings in accordance with Clause 4.5.12 (Audit Findings and Corrective
Action).

 

91

--------------------------------------------------------------------------------


 


4.5.15     GOOD PRACTICE


 

Without prejudice to Clause 8.4 (Authority’s Rights to IP developed by or on
behalf of the Contractor and Subcontractors), the Authority reserves the right
to use any best practice identified during any inspection or audit carried out
pursuant to this Clause 4.5 (Inspection and Audit) and/or at any Audit Close-Out
Meeting, including the right to promulgate such good practice across all nuclear
sites designated under section 3 of the Energy Act.

 


4.5.16     RECORDS RELATING TO AUTHORITY’S PROPERTY


 

Without prejudice to the generality of this Clause 4.5 (Inspection and Audit),
the Contractor shall provide the Authority, any Authority Agent and the
Comptroller and Auditor General (and any of its authorised representatives) with
full access to, the right of inspection of, and extraction from all records
whether manual or on computer that relate to the Authority’s property (both real
and personal) leased to or otherwise made available to the Contractor. All such
records shall be retained by the Contractor for the period specified in Clause
4.3 (Retention of Records).

 


4.5.17     CONTRACTOR’S OBLIGATIONS PERSIST


 

The Contractor shall not be excused from performance of any aspect of its
obligations under this Contract for any period of time during which the
Authority and/or the Comptroller and Auditor General are exercising their
respective rights in accordance with this Clause 4.5 (Inspection and Audit). If,
as a result of any Authority or National Audit Office inspection or audit, the
Contractor is prevented from performing its obligations under this Contract
despite having used reasonable endeavours to so perform, the Contractor shall be
entitled to bring a Change Proposal in accordance with Clause 2.6 (Setting the
LTP and Change Control) and Part 2 of the Programme Management Schedule (Setting
the LTP and Change Control) to seek to address the impact of such inspection or
audit.

 


4.5.18     CONFIDENTIALITY


 

The Parties obligations under this Clause 4.5 (Inspection and Audit) shall be
subject to the obligations set out in Part 10 (Confidentiality, Security and
Compliance with Law).

 

92

--------------------------------------------------------------------------------


 

PART 5 EMPLOYEES

 

5.1          Nominated Staff

 


5.1.1       THE CONTRACTOR SHALL ENTER, AND SHALL PROCURE THAT THE PARENT BODY
ORGANISATION AND EACH PERSON WHO IS A NAMED MEMBER OF  NOMINATED STAFF (OR IS
APPOINTED AS A REPLACEMENT FOR NOMINATED STAFF) ENTERS, INTO A SECONDMENT
AGREEMENT IN THE FORM ATTACHED AT PART 3 OF THE EMPLOYEE SCHEDULE (PRO FORMA
SECONDMENT AGREEMENT).


 


5.1.2       SUBJECT TO CLAUSE 5.1.3 BELOW, THE CONTRACTOR SHALL NOT PERMIT ANY
OF THE NOMINATED STAFF TO BE WITHDRAWN FROM FULL TIME EMPLOYMENT ON A SITE
WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF THE AUTHORITY (SUCH CONSENT
NOT TO BE UNREASONABLY WITHHELD) AS TO THE SUITABILITY AND ADEQUACY OF A
REPLACEMENT WHO MUST HAVE A LEVEL OF SKILLS AND EXPERIENCE BROADLY COMPARABLE TO
THAT OF THE NOMINATED STAFF BEING WITHDRAWN, OR IF MORE APPROPRIATE DEPENDING ON
THE RELEVANT JOB POSITION, HAVE THE NECESSARY SKILLS AND EXPERIENCE REQUIRED FOR
THAT JOB POSITION.


 


5.1.3       WHERE THE WITHDRAWAL FROM FULL TIME EMPLOYMENT OF NOMINATED STAFF
AND/OR APPOINTMENT OF A REPLACEMENT FOR A PERSON NAMED NOMINATED STAFF IN
ACCORDANCE WITH THIS CLAUSE 5.1 (NOMINATED STAFF) REQUIRES THE APPROVAL OF THE
REGULATORS, THE CONTRACTOR SHALL PROCURE ALL SUCH APPROVALS AS ARE NECESSARY
BEFORE MAKING THE WITHDRAWAL AND/OR REPLACEMENT AS APPLICABLE.


 


5.1.4       IN THE EVENT THAT INDIVIDUAL PERSONS DESIGNATED NOMINATED STAFF ARE
WITHDRAWN AND REPLACED IN ACCORDANCE WITH CLAUSES 5.1.1 TO 5.1.3 ABOVE, THEM THE
CONTRACTOR SHALL ENTER, AND SHALL PROCURE THAT THE PARENT BODY ORGANISATION AND
EACH REPLACEMENT SHALL ENTER INTO A SECONDMENT AGREEMENT IN TERMS SUBSTANTIVELY
TO THE TERM OF THE PRO FORMA SECONDMENT AGREEMENT ATTACHED AT PART 3 OF THE
EMPLOYEE SCHEDULE.


 

5.2          Key Personnel

 


5.2.1       THE AUTHORITY SHALL BE ENTITLED TO IDENTIFY AND NAME INDIVIDUALS,
WHETHER EMPLOYEES OR NOMINATED STAFF, AS KEY PERSONNEL IN ITS ABSOLUTE
DISCRETION. THE INDIVIDUALS SO NAMED BY THE AUTHORITY ARE LISTED IN PART 2 OF
THE EMPLOYEE SCHEDULE (KEY PERSONNEL). SUCH LIST MAY BE AMENDED FROM TIME TO
TIME BY THE AUTHORITY WHETHER TO TAKE ACCOUNT OF THE REPLACEMENT OF ANY
INDIVIDUAL AS A MEMBER OF KEY PERSONNEL OR TO ADD ANY NEW PERSON OR TO REMOVE
ANY PERSON FROM SUCH LIST.


 


5.2.2       SUBJECT TO CLAUSES 5.2.3 BELOW, THE CONTRACTOR SHALL NOT AND SHALL
PROCURE THAT THE PARENT BODY ORGANISATION SHALL NOT:


 

5.2.2.1    dismiss (either summarily or on notice);

 

5.2.2.2    suspend for more than 5 Calendar Days;

 

5.2.2.3    change the job description of,

 

5.2.2.4    subject to Clause 5.8.4 (Terms and Conditions of Employment) alter
any material term or condition of the contract or terms of employment of;

 

93

--------------------------------------------------------------------------------

 

5.2.2.5      redeploy or reallocate to other services

 

any Key Personnel without the prior written consent of the Authority (such
consent not to be unreasonably withheld);

 

5.2.2.6      do anything (by act or omission) which is, or may be, a breach of
the contract or terms of employment of, any Key Personnel.

 


5.2.3      WHERE EITHER THE CONTRACTOR OR THE PARENT BODY ORGANISATION INTENDS
TO WITHDRAW FROM EMPLOYMENT ANY MEMBER OF KEY PERSONNEL OR NOMINATED STAFF, THE
CONTRACTOR MUST AND SHALL PROCURE THAT THE PARENT BODY ORGANISATION WILL:


 

5.2.3.1   obtain the prior written consent of the Authority (such consent not to
be unreasonably withheld) as to the suitability and adequacy of a replacement
who must have a level of skills and experience comparable to that of the member
of Nominated Staff or Key Personnel being withdrawn, or if more appropriate
depending on the relevant job position, have the necessary skills and experience
required for that job position; and

 

5.2.3.2   where such withdrawal and/or appointment of a replacement member of
Nominated Staff or Key Personnel in accordance with this Clause 5.2.3 requires
the approval of the Regulators, procure all such approvals as are necessary
before making the withdrawal and/or replacement as applicable.

 


5.2.4      NOTHING IN THIS CLAUSE 5.2 (KEY PERSONNEL) WILL PREVENT THE EITHER
CONTRACTOR OR THE PARENT BODY ORGANISATION FROM IMMEDIATELY DISMISSING OR
SUSPENDING FROM THEIR DUTIES ANY KEY PERSONNEL OR NOMINATED STAFF WHERE, IN THE
REASONABLE OPINION OF THE CONTRACTOR OR THE PARENT BODY ORGANISATION, SUCH
ACTION IS:


 

5.2.4.1      necessary to comply with any applicable Law or Regulatory
Requirements; and/or

 

5.2.4.2      required to safeguard the health and wellbeing of any employee on
any Site; and/or

 

5.2.4.3      justified on the grounds that any member of the Key Personnel or
Nominated Staff has committed an act of gross misconduct; and/or

 

5.2.4.4      justified on the grounds that any member of the Key Personnel or
Nominated Staff has failed a drugs and/or alcohol test.

 


5.2.5      ORGANISATIONAL CHANGE


 

Subject to Regulatory Requirements, the Contractor shall not make any material
change to the organisational structure of the Contractor without previously
having consulted the Authority.

 

5.3                Non-Contract Activities

 

The Contractor shall ensure and procure that the Employees and the Nominated
Staff are engaged solely in the performance of the Tasks and the Contractor’s
other

 

94

--------------------------------------------------------------------------------


 

obligations under this Contract and/or the performance of the Contractor’s
obligations to the Authority in relation to other sites under the Energy Act or
another Site Management and Operations Contract, save as may otherwise be
expressly agreed in writing in advance with the Authority pursuant to Clause 16
(Provision of Staff to the SLC) of the Parent Body Agreement or as permitted by
the Contractor’s HR Internal Procedures.

 

If any Employee and/or any Nominated Staff perform the Contractor’s obligations
to the Authority in relation to other sites under the Energy Act or another Site
Management and Operations Contract, the Contractor shall ensure that such
Employee’s or Nominated Staff’s time (as the case may be) is apportioned and
charged to the relevant Site or site.

 

5.4                Notice to Authority of Disputes

 


5.4.1      THE CONTRACTOR SHALL NOTIFY THE AUTHORITY OF THE EXISTENCE AND
DETAILS OF ANY GRIEVANCE MADE IN ACCORDANCE WITH APPLICABLE STATUTORY GRIEVANCE
PROCEDURES OR DISPUTE (WHETHER ACTUAL, PENDING OR THREATENED) BETWEEN:


 

5.4.1.1      the Contractor and any of the Employees or Nominated Staff; and/or

 

5.4.1.2   the Contractor and any of the Contractor’s Subcontractors engaged in
connection with this Contract and/or their employees; and/or

 

5.4.1.3   the Contractor and any trade union or other body representing any such
person in Clause 5.4.1.1 or 5.4.1.2 above.

 

Such notification will be made as soon reasonably practicable after the
Contractor becomes aware of any such grievance or dispute and the Contractor
shall provide such level of detail as the Authority reasonably requires.

 


5.4.2           THE CONTRACTOR SHALL KEEP THE AUTHORITY INFORMED WITH UPDATES
AND PROGRESS REPORTS ON ANY DISPUTE NOTIFIED PURSUANT TO CLAUSE 5.4.1 ABOVE
TOGETHER WITH ANY PROPOSED SETTLEMENTS OR DEVELOPMENTS WHICH MAY AFFECT THE
APPROVED FUNDING CATEGORIES IN THE LTP AND/OR LCBL.


 

5.5                Maintenance Skills

 

The Contractor acknowledges the responsibility of the Authority under section
9(2)(a) of the Energy Act in relation to the maintenance and development in the
United Kingdom of a skilled workforce and shall comply with the provisions of
Clause 2.7 (Subcontracting/Procurement). In particular, the Contractor shall:

 


5.5.1           WHEN CONSIDERING REDUNDANCIES OR ANY OTHER PROGRAMME INVOLVING A
REDUCTION OF EMPLOYEE OR NOMINATED STAFF NUMBERS AND/OR WHEN MAKING MAKE-OR-BUY
DECISIONS PURSUANT TO ITS MAKE-OR-BUY PLAN, TAKE INTO ACCOUNT THE AUTHORITY’S
DUTY TO MAINTAIN AND DEVELOP IN THE UNITED KINGDOM A SKILLED WORKFORCE UNDER
SECTION 9(2)(A) OF THE ENERGY ACT;


 


5.5.2           CONSIDER AND PLAN FUTURE SKILLS REQUIREMENTS AND PREDICT
POSSIBLE SKILLS SHORTAGES AND NEEDS AND, IN EACH CASE, TRAIN EMPLOYEES AND
NOMINATED STAFF AND RECRUIT AND TRAIN ADDITIONAL EMPLOYEES ACCORDINGLY; AND,

 

95

--------------------------------------------------------------------------------


 


5.5.3           ENSURE THAT WHEN IT REPLACES ANY OF THE EMPLOYEES PURSUANT TO
THIS CLAUSE 5 (EMPLOYEES), THE REPLACEMENT HAS A LEVEL OF SKILLS AND EXPERIENCE
WHICH:


 

5.5.3.1      is at least broadly comparable to that of the Employee that he or
she is replacing; or

 

5.5.3.2   if more appropriate depending on the relevant job position, matches
the necessary skills and experience required for that job position.

 

5.6                Authority Approval of Redundancy

 


5.6.1           SUBJECT TO CLAUSE 5.1 (NOMINATED STAFF) AND 5.2 (KEY PERSONNEL),
THE CONTRACTOR SHALL PROCURE THAT THE PARENT BODY ORGANISATION OBTAIN THE PRIOR
WRITTEN CONSENT OF THE AUTHORITY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD)
IN ADVANCE OF:


 

5.6.1.1   commencing and/or continuing a Redundancy programme or any other
programme involving the reduction of employee numbers such as a voluntary early
release scheme; and/or

 

5.6.1.2   suspending or terminating the employment of 5 or more Employees within
any period of one (1) Month or less or 15 or more Employees within any period of
3 months or less;

 

5.6.2           Nothing in this Clause 5.6 (Authority Approval of Redundancy)
will prevent the Contractor from immediately dismissing or suspending from their
duties or procuring such dismissal or suspension by the Parent Body Organisation
any Employees or from procuring the immediate dismissal or suspension of
Nominated Staff by the Parent Body Organisation where, in the reasonable opinion
of the Contractor, such action is:

 

5.6.2.1      necessary to comply with any applicable Law or Regulatory
Requirements;

 

5.6.2.2      required to safeguard the health and wellbeing of any employee on
any Site;

 

5.6.2.3      justified on the grounds that any Employee has committed an act of
gross misconduct; and/or

 

5.6.2.4      justified on the grounds that any Employee has failed an alcohol
and/or drugs test.

 

5.7                Non-Discrimination

 

The Contractor shall, in respect of the Employees, comply with, and shall
procure that the Parent Body Organisation and those of its agents, Employees and
Nominated Staff who carry out activities on any Site shall, comply with, the:

 


5.7.1           SEX DISCRIMINATION ACT 1975 AND SEX DISCRIMINATION ACT 1986;


 


5.7.2           RACE RELATIONS ACT 1976;


 


5.7.3           DISABILITY DISCRIMINATION ACT 1995;


 


5.7.4           HUMAN RIGHTS ACT 1998;

 

96

--------------------------------------------------------------------------------


 


5.7.5           EQUAL PAY ACT 1970;


 


5.7.6           EMPLOYMENT RIGHTS ACT 1996;


 


5.7.7           EMPLOYMENT EQUALITY (SEXUAL ORIENTATION) REGULATIONS 2003;


 


5.7.8           EMPLOYMENT EQUALITY (RELIGION OR BELIEF) REGULATIONS 2003;


 


5.7.9           EMPLOYMENT EQUALITY (AGE) REGULATIONS 2006; AND


 


5.7.10       ANY OTHER LEGAL OR STATUTORY REQUIREMENT, MODIFICATION OR
RE-ENACTMENT RELATING TO DISCRIMINATION IN EMPLOYMENT, AND SHALL PROCURE THAT
THE PARENT BODY ORGANISATION AND THOSE OF ITS AGENTS WHO CARRY ON ACTIVITIES ON
ANY SITE OPERATE AN APPROPRIATE EQUAL OPPORTUNITIES POLICY.


 

5.8                Terms and Conditions of Employment

 


5.8.1           THE CONTRACTOR SHALL KEEP AND MAINTAIN ADEQUATE HR INTERNAL
PROCEDURES AND RECORDS TO ENABLE IT TO MANAGE ITS EMPLOYEES. SUCH HR INTERNAL
PROCEDURES AND RECORDS SHALL CONTAIN, AMONGST OTHER THINGS, ALL EMPLOYEES’ UP TO
DATE TERMS AND CONDITIONS OF EMPLOYMENT AND DETAILS OF REMUNERATION INCLUDING
BONUS SCHEMES.


 


5.8.2           THE CONTRACTOR SHALL OBTAIN THE PRIOR WRITTEN CONSENT OF THE
AUTHORITY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) BEFORE MAKING ANY
CHANGE TO ITS HR INTERNAL PROCEDURES AND RECORD KEEPING SYSTEMS WHERE SUCH
CHANGE WILL CAUSE A SIGNIFICANT INCREASE IN THE COSTS OF OPERATING THE SITES
AND/OR PERFORMING ITS OBLIGATIONS UNDER THIS CONTRACT.


 


5.8.3           WITHOUT PREJUDICE TO THE GENERALITY OF CLAUSE 5.8.2 THE
CONTRACTOR SHALL NOT (OTHER THAN WHEN IT IS LEGALLY REQUIRED TO DO SO), WITHOUT
THE PRIOR WRITTEN CONSENT OF THE AUTHORITY MAKE OR AGREE ANY CHANGES TO ITS
PROCEDURES AND POLICIES RELATING TO THE TERMS AND CONDITIONS OF EMPLOYEES,
INCLUDING PROCEDURES AND POLICIES WHICH RELATE TO:


 


5.8.3.1   THE INCLUSION, INCREASE OR RECLASSIFICATION IN WAGES, SALARY, OTHER
ELEMENTS OF PAY, BENEFITS OR EMOLUMENTS AS PENSIONABLE OR NON-PENSIONABLE;


 


5.8.3.2   INCREASES IN WAGES, SALARY, OTHER ELEMENTS OF PAY, BENEFITS OR
EMOLUMENTS; AND


 


5.8.3.3   THE AGREEMENT OR APPROVAL OF ANY SEVERANCE OR REDUNDANCY AUGMENTATIONS
TO ANY WAGES, SALARY, OTHER ELEMENTS OF PAY, BENEFITS OR EMOLUMENTS


 


IN EACH CASE THE EFFECT OF WHICH MAY INCREASE THE COSTS INCURRED BY THE
AUTHORITY IN RELATION TO EMPLOYEES.


 


5.8.4           SUBJECT TO COMPLIANCE WITH RELEVANT EMPLOYMENT LAW, THE
CONTRACTOR SHALL MAKE SUCH ADDITIONS TO, OMISSIONS FROM, OR OTHER CHANGES TO THE
EMPLOYMENT CONTRACTS OF EMPLOYEES FROM TIME AS REQUIRED TO BE MADE BY THE
AUTHORITY.

 

97

--------------------------------------------------------------------------------


 

5.9                Trade Union Agreements

 


5.9.1           THE CONTRACTOR SHALL COMPLY WITH AND DISCLOSE TO THE AUTHORITY
THE TERMS OF ALL AGREEMENTS IT HAS MADE WITH TRADE UNIONS OR OTHER BODIES
REPRESENTING ANY OF THE EMPLOYEES WHERE THOSE AGREEMENTS RELATE TO ANY OF THE
EMPLOYEES.


 


5.9.2           THE CONTRACTOR SHALL DISCLOSE TO THE AUTHORITY THE TERMS OF ALL
AGREEMENTS ENTERED INTO WITH TRADE UNIONS OR OTHER BODIES REPRESENTING ANY OF
THE EMPLOYEES AND SHALL KEEP THE AUTHORITY FULLY INFORMED OF ANY CHANGES TO ANY
SUCH AGREEMENT OR OF ANY NEW AGREEMENTS ENTERED INTO WHICH RELATE TO ANY OF THE
EMPLOYEES.


 

5.10            Termination Costs

 

The Authority shall recover, in accordance with its rights under Clause 7
(Parent Body Organisation Indemnities) of the Parent Body Agreement, all costs,
claims, losses, liabilities and expenses which arise out of the termination of
the employment of any of the Nominated Staff (or their replacements) from the
Parent Body Organisation by claiming under the Parent Body Organisation
Indemnities. Where the Authority makes a claim against the Parent Body
Organisation pursuant to this Clause 5.10 (Termination Costs), it shall do so by
serving a Demand on the Parent Body Organisation specifying the amount due.

 

5.11            Removal of Contractor or Subcontractor Employees from Sites

 

If:

 


5.11.1       THERE IS A CONTRACTOR DEFAULT (WHETHER OR NOT REMEDIED TO THE
SATISFACTION OF THE AUTHORITY IN ACCORDANCE WITH CLAUSE 12.4 (TERMINATION OR
REMEDY FOR CONTRACTOR DEFAULT)) AND THE AUTHORITY:


 

5.11.1.1  has made all reasonable enquiries into the circumstances in which the
Contractor Default occurred; and

 

5.11.1.2  believes, acting reasonably, that:

 

5.11.1.2.1   THE CONTRACTOR DEFAULT MAY FAIRLY BE ATTRIBUTABLE IN WHOLE OR IN
SUBSTANTIVE PART TO ANY PARTICULAR EMPLOYEE OR MEMBER OF NOMINATED STAFF; AND

 

5.11.1.2.2   IF THE RELEVANT EMPLOYEE WERE TO CONTINUE IN THE EMPLOYMENT OF THE
CONTRACTOR, IT WOULD ADVERSELY AFFECT THE CONTRACTOR’S ABILITY TO FULFIL ITS
OBLIGATIONS TO THE AUTHORITY;

 

or

 


5.11.2       THE AUTHORITY REASONABLY BELIEVES THAT THE PRESENCE ON THE SITES OF
AN EMPLOYEE OR SUBCONTRACTOR’S EMPLOYEE OR A NOMINATED STAFF REPRESENTS A THREAT
TO HEALTH, SAFETY, SECURITY OR THE ENVIRONMENT, THEN THE AUTHORITY SHALL BE
ENTITLED TO REQUEST THAT ANY SUCH EMPLOYEE, SUBCONTRACTOR’S EMPLOYEE OR
NOMINATED STAFF AS APPLICABLE BE REMOVED FROM THE SITES.


 


5.11.3       THE CONTRACTOR SHALL COMPLY WITH ANY REQUEST MADE BY THE AUTHORITY
PURSUANT TO THIS CLAUSE 5.11.

 

98

--------------------------------------------------------------------------------


 

5.12            PENSIONS (Pre Sale)

 


5.12.1       ENERGY ACT REQUIREMENTS


 

The Contractor shall not do or omit to do anything that shall cause the
Authority to be in breach of any of  its duties and obligations under Part 3
and/or Part 4 of Schedule  8 to the Energy Act. In the event of any breach of
this undertaking, the Contractor shall do all things necessary, as directed by
the Authority, to restore the rights and benefits of relevant Employees as
referred to therein.

 


5.12.2       PARTICIPATION IN COMBINED NUCLEAR PENSION PLAN


 

The Contractor shall, on the Sale Date, enter into the Deed of Participation in
the form attached as Part 4 of the Employee Schedule.  If for any reason the
Deed of Participation is not executed as aforesaid the Contractor shall be
deemed to have entered into the Deed of Participation and shall be bound by and
shall comply with the same as if the terms thereof were fully set out  herein. 
For the avoidance of doubt, it is not expected that Employees or Nominated Staff
who are currently members of the Electricity Supply Pension Scheme will transfer
to the Combined Nuclear Pension Plan.

 


5.12.3       PARTICIPATION IN OTHER APPLICABLE SCHEMES


 


THE CONTRACTOR SHALL PARTICIPATE IN SUCH OF THE OTHER APPLICABLE SCHEMES AS THE
AUTHORITY MAY AT ANY TIME DIRECT IN RESPECT OF THOSE OF THE EMPLOYEES WHO WERE
EMPLOYEES ON THE COMMENCEMENT DATE WHERE THIS IS NECESSARY IN RECOGNITION OF THE
AUTHORITY’S DUTIES AND OBLIGATIONS UNDER SCHEDULE 8 OF THE ENERGY ACT AND WHO
ARE NOT IN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF THE DEED OF
PARTICIPATION AND IN RESPECT OF THOSE WHO BECOME EMPLOYEES OR NOMINATED STAFF
AFTER THAT DATE AND WHO ARE NOT OTHERWISE IN THE CLASS OF  EMPLOYEES REFERRED TO
IN CLAUSE 2.3 OF THE DEED OF PARTICIPATION OR AT ANY TIME HEREAFTER CEASE TO BE
WITHIN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF THE DEED OF
PARTICIPATION.. IN EACH CASE, THE CONTRACTOR’S OBLIGATIONS SHALL BE SUBJECT TO
SUCH CONSENTS AS MAY BE REQUIRED UNDER THE GOVERNING DOCUMENTATION OF THE
APPLICABLE SCHEMES, WHICH CONSENTS THE CONTRACTOR AND THE AUTHORITY WILL EACH
USE THEIR REASONABLE ENDEAVOURS TO PROCURE.


 


5.12.4       THE CONTRACTOR SHALL NOT PARTICIPATE IN ANY OTHER PENSION SCHEME IN
RESPECT OF THE EMPLOYEES OR NOMINATED STAFF WITHOUT THE CONSENT OF THE
AUTHORITY.


 


5.12.5       THE CONTRACTOR SHALL NOT TAKE OR FAIL TO TAKE ANY ACTION WHICH
WOULD CAUSE IT TO CEASE TO PARTICIPATE IN ANY APPLICABLE SCHEME WITHOUT THE
CONSENT OF THE AUTHORITY.


 


5.12.6       AUTHORITY RIGHTS AND CONTRACTOR OBLIGATIONS IN RESPECT OF
APPLICABLE SCHEMES


 

The Contractor shall, in respect of all Applicable Schemes in which it
participates under Clauses 5.12.2 and/or 5.12.3,

 

5.12.6.1        appoint the Authority as its nominee for the purposes of
consultation on the investment strategy of the Applicable Schemes under section
35 of the Pensions Act 1995. The Contractor

 

99

--------------------------------------------------------------------------------


 

acknowledges that the Authority may take account of its own interests as well as
those of the Contractor when discussing investment strategy with the trustees
(or if there are no applicable trustees the administrator) or managers of the
Applicable Schemes. In respect of any Applicable Scheme to which section 35 of
the Pensions Act 1995 does not apply, any powers held by the Contractor under
the Scheme to influence notional investment strategy shall be delegated to the
Authority.

 

5.12.6.2    appoint the Authority as its nominee for the purposes of
consultation on the member nominated trustee provisions of the Pensions Act 1995
and the Pensions Act 2004.

 

5.12.6.3     not exercise or consent to the exercise of any powers or
discretions in relation to the Applicable Schemes without the consent of the
Authority and shall exercise any such powers or discretions and shall give such
consents in such a way as the Authority may direct.

 

5.12.6.4     Without limiting the obligations in Clauses 5.12.2 and 5.12.3 and
5.12.6 above in any way, the Contractor shall in relation to Applicable Schemes
in which it participates under Clauses 5.12.2 and/or 5.12.3

 

5.12.6.4.1  AGREE TO THE SUBSTITUTION OF THE AUTHORITY AS PRINCIPAL EMPLOYER OF
THE APPLICABLE SCHEME IF THE AUTHORITY SO REQUESTS AND IF SUCH SUBSTITUTION IS
PERMITTED UNDER THE GOVERNING DOCUMENTATION OF THE APPLICABLE SCHEME;

 

5.12.6.4.2  SET OR AGREE EMPLOYER CONTRIBUTION RATES AS DIRECTED BY THE
AUTHORITY;

 

5.12.6.4.3  COMPLY  WITH THE SCHEME DOCUMENTS AND, IN RESPECT OF APPLICABLE
SCHEMES OTHER THAN THE CNPP, COMPLY WITH THE TRUST DEEDS OR SUCH OTHER GOVERNING
DOCUMENTS AND RULES OF THE RELEVANT APPLICABLE SCHEMES RELEVANT TO IT AS
EMPLOYER;

 

5.12.6.4.4  PAY ALL SUMS DUE TO THE SCHEME TRUSTEE OR THE TRUSTEES (OR IF THERE
ARE NO APPLICABLE TRUSTEES THE ADMINISTRATOR) OF OTHER APPLICABLE SCHEMES AS AND
WHEN THEY FALL DUE;

 

5.12.6.4.5  COMPLY WITH ADMINISTRATION SYSTEMS AND RISK MANAGEMENT PROCEDURES AS
REASONABLY REQUIRED BY THE AUTHORITY OR THE RELEVANT APPLICABLE SCHEME;

 

5.12.6.4.6  COMPLY WITH ALL OBLIGATIONS WHENEVER ARISING TO CONSULT IN RESPECT
OF MATTERS RELATED TO PENSIONS AND DISCLOSE ALL RELEVANT INFORMATION IN ADVANCE
OF ITS ISSUANCE TO THE AUTHORITY AND IN CONNECTION THEREWITH COOPERATE AND
LIAISE WITH THE AUTHORITY AS REASONABLY REQUIRED BY THE AUTHORITY

 

5.12.6.5 where it has power, amend the Applicable Schemes as directed by the
Authority and not amend the Applicable Schemes otherwise;

 

100

--------------------------------------------------------------------------------


 

5.12.6.5.1  NOT AGREE TO THE FUNDING OF ANY DEFICIT OR THE TREATMENT OF ANY
SURPLUS WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12.6.5.2  NOT MAKE ANY AUGMENTATIONS TO BENEFITS WITHOUT CONSENT OF THE
AUTHORITY;

 

5.12.6.5.3  NOT ADMIT ANY OTHER EMPLOYER TO THE APPLICABLE SCHEME WITHOUT THE
CONSENT OF THE AUTHORITY;

 

5.12.6.5.4  NOT TERMINATE (OR ALLOW TO TERMINATE) THE SERVICE OF ANY EMPLOYEES
OR NOMINATED STAFF IN CIRCUMSTANCES WHERE AN ENHANCED BENEFIT WOULD BE DUE UNDER
THE APPLICABLE SCHEMES WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12.6.5.5  NOT WIND UP THE SCHEME OR ANY PART OR SECTION OF IT  WITHOUT THE
CONSENT OF THE AUTHORITY;

 

5.12.6.5.6  COMPLY WITH ITS OBLIGATIONS AS EMPLOYER ARISING UNDER THE GENERAL
LAW RELATING TO PENSIONS; AND

 

5.12.6.6  except where and to the extent required by law, not make, without the
consent of the Authority, any announcements or issue any, material, information 
or issue any publicity or advertising in any media or form whatsoever affecting
or relating to pension arrangements such consent not to be unreasonably withheld
or delayed.

 

5.12A        PENSIONS (Post Sale)

 


5.12A.1   ENERGY ACT REQUIREMENTS


 

The Contractor shall not do or omit to do anything that shall cause the
Authority to be in breach of any of its duties and obligations under Part 3
and/or Part 4 of Schedule  8 to the Energy Act. In the event of any breach of
this undertaking, the Contractor shall do all things necessary, as directed by
the Authority, to restore the rights and benefits of relevant Employees as
referred to therein.

 


5.12A.2   PARTICIPATION IN COMBINED NUCLEAR PENSION PLAN


 

The Contractor shall, on the date of execution of this Agreement, enter into the
Deed of Participation in the form attached as Part 4 of the Employee Schedule. 
If for any reason the Deed of Participation is not executed as aforesaid the
Contractor shall be deemed to have entered into the Deed of Participation and
shall be bound by and shall comply with the  same as if the terms thereof were
fully set out  herein.  For the avoidance of doubt, it is not expected that
Employees or Nominated Staff who are currently members of the Electricity Supply
Pension Scheme will transfer to the Combined Nuclear Pension Plan.

 


5.12A.3   PARTICIPATION IN OTHER APPLICABLE SCHEMES


 


THE CONTRACTOR SHALL PARTICIPATE IN SUCH OF THE OTHER APPLICABLE SCHEMES AS THE
AUTHORITY MAY AT ANY TIME DIRECT IN RESPECT OF THOSE OF THE EMPLOYEES WHO WERE
EMPLOYEES ON THE COMMENCEMENT DATE WHERE THIS IS NECESSARY IN RECOGNITION OF THE
AUTHORITY’S DUTIES AND OBLIGATIONS UNDER SCHEDULE 8 OF THE

 

101

--------------------------------------------------------------------------------


 


ENERGY ACT AND WHO ARE NOT IN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3
OF THE DEED OF PARTICIPATION AND IN RESPECT OF THOSE WHO BECOME EMPLOYEES OR
NOMINATED STAFF AFTER THAT DATE AND WHO ARE NOT OTHERWISE IN THE CLASS OF 
EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF THE DEED OF PARTICIPATION OR AT ANY TIME
HEREAFTER CEASE TO BE WITHIN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF
THE DEED OF PARTICIPATION.. IN EACH CASE, THE CONTRACTOR’S OBLIGATIONS SHALL BE
SUBJECT TO SUCH CONSENTS AS MAY BE REQUIRED UNDER THE GOVERNING DOCUMENTATION OF
THE APPLICABLE SCHEMES, WHICH CONSENTS THE CONTRACTOR AND THE AUTHORITY WILL
EACH USE THEIR REASONABLE ENDEAVOURS TO PROCURE.


 


5.12A.4      THE CONTRACTOR SHALL NOT PARTICIPATE IN ANY OTHER PENSION SCHEME IN
RESPECT OF THE EMPLOYEES OR NOMINATED STAFF WITHOUT THE CONSENT OF THE
AUTHORITY.


 


5.12A.5      THE CONTRACTOR SHALL NOT TAKE OR FAIL TO TAKE ANY ACTION WHICH
WOULD CAUSE IT TO CEASE TO PARTICIPATE IN ANY APPLICABLE SCHEME WITHOUT THE
CONSENT OF THE AUTHORITY.


 


5.12A.6      AUTHORITY RIGHTS AND CONTRACTOR OBLIGATIONS IN RESPECT OF
APPLICABLE SCHEMES


 

The Contractor shall, in respect of all Applicable Schemes in which it
participates under Clauses 5.12A.2 and/or 5.12A.3,

 

5.12A.6.1           appoint the Authority as its nominee for the purposes of
consultation on the investment strategy of the Applicable Schemes under section
35 of the Pensions Act 1995. The Contractor acknowledges that the Authority may
take account of its own interests as well as those of the Contractor when
discussing investment strategy with the trustees (or if there are no applicable
trustees the administrator) or managers of the Applicable Schemes. In respect of
any Applicable Scheme to which section 35 of the Pensions Act 1995 does not
apply, any powers held by the Contractor under the Scheme to influence notional
investment strategy shall be delegated to the Authority.

 

5.12A.6.2           appoint the Authority as its nominee for the purposes of
consultation on the member nominated trustee provisions of the Pensions Act 1995
and the Pensions Act 2004.

 

5.12A.6.3           not exercise or consent to the exercise of any powers or
discretions in relation to the Applicable Schemes without the consent of the
Authority and shall exercise any such powers or discretions and shall give such
consents in such a way as the Authority may direct.

 

5.12A.6.4           Without limiting the obligations in Clauses 5.12A.3 and
5.12A.4 and 5.12A.6 in any way, the Contractor shall in relation to Applicable
Schemes in which it participates under Clauses 5.12A.2 and/or 5.12A.3

 

5.12A.6.4.1      AGREE TO THE SUBSTITUTION OF THE AUTHORITY AS PRINCIPAL
EMPLOYER OF THE APPLICABLE SCHEME IF THE AUTHORITY SO REQUESTS AND IF SUCH
SUBSTITUTION IS PERMITTED UNDER THE GOVERNING DOCUMENTATION OF THE APPLICABLE
SCHEME;

 

102

--------------------------------------------------------------------------------


 

5.12A.6.4.2      SET OR AGREE EMPLOYER CONTRIBUTION RATES AS DIRECTED BY THE
AUTHORITY;

 

5.12A.6.4.3      COMPLY  WITH THE SCHEME DOCUMENTS AND, IN RESPECT OF APPLICABLE
SCHEMES OTHER THAN THE CNPP, COMPLY WITH THE TRUST DEEDS OR SUCH OTHER GOVERNING
DOCUMENTS AND RULES OF THE RELEVANT APPLICABLE SCHEMES RELEVANT TO IT AS
EMPLOYER;

 

5.12A.6.4.4      PAY ALL SUMS DUE TO THE SCHEME TRUSTEE OR THE TRUSTEES (OR IF
THERE ARE NO APPLICABLE TRUSTEES THE ADMINISTRATOR) OF OTHER APPLICABLE SCHEMES
AS AND WHEN THEY FALL DUE;

 

5.12A.6.4.5      COMPLY WITH ADMINISTRATION SYSTEMS AND RISK MANAGEMENT
PROCEDURES AS REASONABLY REQUIRED BY THE AUTHORITY OR THE RELEVANT APPLICABLE
SCHEME;

 

5.12A.6.4.6      COMPLY WITH ALL OBLIGATIONS WHENEVER ARISING TO CONSULT IN
RESPECT OF MATTERS RELATED TO PENSIONS AND DISCLOSE ALL RELEVANT INFORMATION IN
ADVANCE OF ITS ISSUANCE TO THE AUTHORITY AND IN CONNECTION THEREWITH COOPERATE
AND LIAISE WITH THE AUTHORITY AS REASONABLY REQUIRED BY THE AUTHORITY

 

5.12A.6.5                      where it has power, amend the Applicable Schemes
as directed by the Authority and not amend the Applicable Schemes otherwise;

 

5.12A.6.5.1      NOT AGREE TO THE FUNDING OF ANY DEFICIT OR THE TREATMENT OF ANY
SURPLUS WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12A.6.5.2      NOT MAKE ANY AUGMENTATIONS TO BENEFITS WITHOUT CONSENT OF THE
AUTHORITY;

 

5.12A.6.5.3      NOT ADMIT ANY OTHER EMPLOYER TO THE APPLICABLE SCHEME WITHOUT
THE CONSENT OF THE AUTHORITY;

 

5.12A.6.5.4      NOT TERMINATE (OR ALLOW TO TERMINATE) THE SERVICE OF ANY
EMPLOYEES OR NOMINATED STAFF IN CIRCUMSTANCES WHERE AN ENHANCED BENEFIT WOULD BE
DUE UNDER THE APPLICABLE SCHEMES WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12A.6.5.5      NOT WIND UP THE SCHEME OR ANY PART OR SECTION OF IT  WITHOUT
THE CONSENT OF THE AUTHORITY;

 

5.12A.6.5.6      COMPLY WITH ITS OBLIGATIONS AS EMPLOYER ARISING UNDER THE
GENERAL LAW RELATING TO PENSIONS; AND

 

5.12A.6.6                      except where and to the extent required by law,
not make, without the consent of the Authority, any announcements or issue any,
material, information  or issue any publicity or advertising in any media or
form whatsoever affecting or relating to pension

 

103

--------------------------------------------------------------------------------


 

arrangements such consent not to be unreasonably withheld or delayed.

 

PART 6: FINANCE (Pre Sale)

 

6.1                Funding Limits

 

The Contractor must fulfil its obligation to perform the Tasks and its other
obligations under this Contract within the SLC Funding Limit, Current Budget,
Capital Budget and PSWBS Category Levels (in each case as amended in accordance
with Part 2 (Setting the LTP and Change Control) of the Programme Management
Schedule if applicable) set by the Authority for each Contract Year as specified
in Part 1 of the Finance Schedule (Funding Limits and Available Incentive Fee).

 

6.2.              Determination of Funding Limits and Compliance with Funding
Limits

 

6.2.1           Prior to each Contract Year, the Authority shall determine and
notify the Contractor in respect of the Site and the Sites of the SLC Annual
Funding Limit and Annual Site Funding Limits, the Site Current Budgets, the
Current Budget, the Site Capital Budgets and the Capital Budget for that
Contract Year in accordance with Part 2 of the Programme Management Schedule
(Setting the LTP and Change Control).

 

6.2.2           Subject to Clause 6.2.3 below, if the Contractor breaches the
SLC Annual Funding Limit and/or Current Budget without the express written
consent of the Authority obtained pursuant to Clause 2.6 (Setting the LTP and
Change Control), the costs incurred in excess of such SLC Annual Funding Limit
and/or Current Budget, as applicable, shall be Disallowable Costs.

 

6.2.3           To the extent that the Contractor’s breach of the SLC Annual
Funding Limit and/or Current Budget arises as a direct result of an event listed
at Paragraph 11 of Part 2 (Changes that the Authority Cannot Refuse) of the
Programme Management Schedule (Setting the LTP and Change Control) then the
costs incurred in excess of such SLC Annual Funding Limit and/or Current Budget
shall not be Disallowable Costs.

 

6.3                Restrictions on Payment to Parent Body Organisation

 

Subject to Clauses 6.11.8 (Payments to Parent), the Contractor shall not without
the prior written consent of the Authority make any payment to the Parent Body
Organisation.

 

6.4                Other Financial Restrictions

 

6.4.1          The Contractor shall not without the prior written consent of the
Authority:

 

6.4.1.1   dispose, let or otherwise part with the possession of the whole of or
any part of the Sites, business, undertaking or asset including any asset
subject to a finance or operating lease;

 

6.4.1.2   make any change to its accounting reference date;

 

6.4.1.3   make any change to the Accounting Policies and Procedures save as
required by applicable Law, UK generally accepted accounting principles or HM
Treasury’s Government Reporting Requirements;

 

6.4.1.4   create or permit to subsist any Security Interest over any Authority
Assets or give any guarantee or indemnity to or for the benefit of any person or
otherwise assume liability or become obliged (actually or contingently) in
respect of any obligation of any other person, in each case other than as
permitted by this Contract save that nothing in this

 

104

--------------------------------------------------------------------------------


 

Clause 6.4.1.4 is intended to prevent the creation of any liens in the course of
performance of this Contract;

 

6.4.1.5   borrow (including intra-group) or make any payment under any
intra-group borrowings;

 

6.4.1.6   create or acquire any subsidiary or dispose of any shareholding in a
subsidiary or make or have any investment in any other entity, except for the
deposit of cash in the Contractor’s Fee Account, or the Contractor’s Payment
Account ;

 

6.4.1.7   commence any litigation or arbitration other than:

 

6.4.1.7.1       in accordance with Clause 7.6 (Necessary Consents), Part 8
(Intellectual Property) or Clause 1.25 (Claims Handling);

 

6.4.1.7.2       in accordance with the Dispute Resolution Procedure;

 

6.4.1.7.3       in any attempt to commence judicial review proceedings against
the Authority in connection with this Contract;

 

6.4.1.7.4       to challenge any threatened or actual revocation of the Nuclear
Site Licence or any other regulatory permit or consent which is essential to the
Contractor’s ability to operate any Site or carry out the Commercial Operations
Tasks in accordance with Law; or

 

6.4.1.7.5       to apply for or resist or join into an injunction which the
Contractor, acting reasonably, considers urgent and necessary to the
Contractor’s performance of its obligations to the Authority;

 

6.4.1.8   incur any liability or financial indebtedness except as permitted by
this Contract;

 

6.4.1.9   make any loan or grant any credit, or have or permit to subsist any
loan or any credit, to any person (other than the deposit of cash with a
financial institution or Office of the Paymaster General as permitted by this
Contract);

 

6.4.1.10 enter into any finance or operating leases;

 

6.4.1.11 notwithstanding the Permitted Activities, enter into any Customer
Contract or Subcontract where a disproportionate element of liability, cost or
benefit is likely to crystallise after the expiry of this Contract; and

 

6.4.1.12 make payment of any management or other charges to the Parent Body
Organisation or to any of its Affiliates:

 

6.4.1.12.1     in excess of those set out in Subcontracts specifically approved
by the Authority pursuant to Clause 2.7 (Subcontracting/Procurement);

 

6.4.1.12.2     unless under an Existing Agreement which is not a Recent Existing
Agreement;

 

6.4.1.12.3     unless in respect of a Recent Existing Agreement which is
awaiting the Authority’s review pursuant to Clause 2.10 (Assumption of Existing
Agreements);

 

6.4.1.12.4     in excess of those set out in Recent Existing Agreements approved
or amended by the Authority pursuant to Clause 2.10 (Assumption of Existing
Agreements);

 

105

--------------------------------------------------------------------------------


 

6.4.1.12.5     unless pursuant to Clauses 6.11.8 (Payment to Parent);

 

6.4.1.12.6     unless as agreed under an Advance Agreement

 

6.4.1.13 undertake hedging activities (except in accordance with the Currency
Hedging Strategy).

 

6.4.2           For the purposes of Clause 6.4 (Other Financial Restrictions),
other than where the Authority has expressly given or withheld its consent in
writing, the Contractor shall be deemed to have the prior written consent of the
Authority to carry out any of the activities in Clauses 6.4.1.1 to 6.4.1.13
(Other Financial Restrictions) to the extent the relevant activity is expressly:

 

6.4.2.1      set out in the then current Contract Year of the LTP;

 

6.4.2.2   contained in a Subcontract or Customer Contract which is specifically
approved by the Authority. For the avoidance of doubt and notwithstanding any
other provision of this Contract, any Subcontract or Customer Contract which
enables the Contractor to do any of the matters set out in Clause 6.4 (Other
Financial Restrictions) requires the approval of the Authority notwithstanding
the Permitted Activities;

 

6.4.2.3   contained in an Internal Procedure reviewed by the Authority and
accepted or deemed to have been accepted by the Authority in accordance with
Clause 2.8  (Contractor’s Internal Procedure);

 

6.4.2.4   save in the case of Clause 6.4.1.11, a Permitted Activity or otherwise
approved by the Authority in accordance with Clause 3.6.2 (Authority’s right to
be consulted in respect of Customer Contracts); or

 

6.4.2.5   in the case of Clause 6.4.,2.1, permitted by Clause 6.4.1.12.5.

 

6.5                Historical Costs

 

6.5.1           Without prejudice to Clause 6.5.4, the Contractor shall
determine whether any cost, claim or liability which relates to the period prior
to 1 April 2005 falls within the definition of a BNF Historical Cost or a
Contractor Historical Cost or a BNF Historical Trading Cost or a Contractor
Historical Trading Cost, in accordance with the provisions of the Overarching
Costs Management Agreement.

 

6.5.2           The Contractor shall mitigate, to the extent reasonably
possible, all Contractor Historical Costs and meet such Contractor Historical
Costs subject, where relevant, to the provisions of Clause 1.25 (Claims
Handling).

 

6.5.3           Where the Contractor, in error, has paid a BNF Historical Cost
or a BNF Historical Trading Cost, the Contractor shall reclaim such BNF
Historical Cost or Group BNF Historical Trading Cost from the relevant BNF
Company in accordance with the terms of the Overarching Costs Management
Agreement. The Contractor shall pay any amounts reclaimed pursuant to this
Clause 6.5.3 to the Authority as Category I Revenue.

 

6.5.4           The treatment of pension deficit contributions in relation to
the Applicable Schemes shall not be dealt with under this Clause 6.5 (Historical
Costs). Such deficit contributions shall be made in accordance with the Schedule
of Contributions for the relevant Applicable Scheme prepared under section 58
Pensions Act 1995 or section 227 Pensions Act 2004 together with any other
obligations as to funding imposed by the documents governing the Applicable
Schemes.

 

106

--------------------------------------------------------------------------------


 

6.6                Cashflow

 

6.6.1           Payments Account

 

6.6.1.1 The Contractor is entitled to drawdown funds from the OPG Payments
Account on a daily basis which it requires:

 

(A)               to meet its obligations to make payments to creditors as they
Fall Due and in accordance with Government Payment Obligations (save as
otherwise agreed by the Authority in writing), such obligations to creditors
incurred in the Contractor’s proper performance of its obligations under the
Contract (but excluding any costs properly to be met from a Customer Ringfenced
Account); and

 

(B)               to fund any foreign currency hedging activities carried out in
accordance with the Currency Hedging Strategy or to which the Authority has
given its prior written consent in accordance with Clause 6.4.1.13 above (Other
Financial Restrictions)

 

6.6.1.2     Each drawdown of funds must be authorised on behalf of the
Contractor and on behalf of the Authority.  Both the Contractor and the
Authority shall have, maintain and comply with effective internal procedures to
ensure secure and timely drawdown of funds.

 

6.6.1.3

 

(A)               The Contractor will advise the Authority of the amount to be
drawn down from the OPG Payment Account on a daily basis, within a timeframe
notified by the Authority, acting reasonably from time to time.

 

(B)               The Contractor will provide such supporting information
relating to the drawdown from the OPG Payments Account as the Authority, acting
reasonably, requires and notifies to the Contractor from time to time.  The
supporting information will include a transaction analysis report, the relevant
daily statement, an explanation of any variance from the latest cash flow
forecast, an explanation for an opening balance on any of the Contractor’s bank
accounts other than zero (other than any Customer Ringfenced Accounts or Foreign
Exchange Accounts) and, on a monthly basis, a report on balances in all foreign
currency bank accounts held by or on behalf of the Contractor.

 

6.6.1.4     If the Authority reasonably believes that the Contractor intends to
use all or part of any drawdown of funds from the OPG Payments Account for
purposes which are fraudulent or otherwise illegal or contrary to public policy
the Authority will not authorise the drawdown of such funds until it is
satisfied, acting reasonably, that such of the funds are to satisfy the proper
purposes of the Contractor in its performance of this Contract.  The Authority
shall no later than five (5) Calendar Days after withholding its  authorisation,
inform the Contractor that it has not authorised the release of such funds and
shall inform the Contractor of the amount withheld and the reason or reasons for
the lack of authorisation.

 

6.6.1.5      Funds drawn down by the Contractor pursuant to Clause 6.6.1.1 above
shall be transferred only into the Contractor’s Payments Account, from which the
Contractor shall only:

 

(A)                make payments to creditors as they Fall Due and in accordance
with Government Payment Obligations (save as otherwise agreed by the Authority);
or

 

107

--------------------------------------------------------------------------------


 

(B)                Transfer monies into the Foreign Exchange Accounts to fund
any foreign currency hedging activities carried out in accordance with the
Currency Hedging Strategy or to which the Authority has given its prior written
consent in accordance with Clause 6.4.1.13 above (Other Financial Restrictions)
and/or to make payments to creditors as they Fall Due and in accordance with
Government Payment Obligations (save as otherwise agreed by the Authority in
writing),

 

and the Contractor shall accurately record such transfers of funds and payments
to creditors on the Ledger for the Site to which such transfer or payment
relates.

 

6.6.1.6     The balance of any funds transferred from the OPG Payments Account
into the Contractor’s Payments Account or ESTL’s Capital Adequacy Account and
recorded on the relevant site ledger (as applicable) and not paid out to
creditors or required to meet the Capital Adequacy Requirements or required to
fund deposits to be made pursuant to any of the Cash Credit Support Agreements
(subject to any restrictions imposed by the Authority pursuant to Clause 3.6
and/or set out in the Permitted Activities and the Trading Limits) or to fund
any foreign currency hedging activities carried out in accordance with the
Currency Hedging Strategy or which the Authority has given its prior written
consent in accordance with Clause 6.4.1.13 (Other Financial Restrictions) shall
reduce the Contractor’s or ESTL’s (as applicable) requirement for and
entitlement to further drawdowns of funds from the OPG Payments Account by an
equal amount.

 

6.6.1.7     If the Authority, acting reasonably, considers that the balance of
funds in any  Foreign Exchange Account is surplus to the requirements of the
Contractor’s or ESTL’s (as applicable) performance of its obligations under this
Contract, or if the balance of funds in ESTL’s Capital Adequacy Account is
surplus to ESTL’s Capital Adequacy Requirements, or if amounts on deposit
pursuant to any of the Cash Credit Support Agreements is in excess of any
restrictions imposed by the Authority pursuant to Clause 3.6 and/or set out in
the Permitted Activities and the Trading Limits, then the Authority shall be
entitled to require the Contractor or ESTL (as applicable) to withdraw such
surplus funds from such Foreign Exchange Account or the Capital Adequacy Account
(as the case may be) or the relevant account in relation to the relevant Cash
Credit Support Agreement and pay such surplus funds to the Authority as Category
1 Revenue within twenty-one (21) Calendar Days of the Contractor’s or ESTL’s (as
applicable) withdrawal of such surplus funds.

 

6.6.1.8      The Contractor shall record on the relevant Site Trading Ledger all
funds drawndown to meet Trading Costs. Trading Costs correctly recorded on the
relevant Site Trading Ledger shall not reduce the available balance of any
Annual Site Funding Limit, Current Budget, Capital Budget or PSWBS Category
Level.

 

6.6.2           Cashflow Forecasting

 

6.6.2.1      The Contractor shall submit to the Authority a cashflow forecast in
a form and at a frequency to be determined by the Authority, acting reasonably,
and notified to the Contractor from time to time.

 

6.6.2.2    The timeliness and accuracy of the cashflow forecast as determined in
accordance with Clause 6.6.2.1 as compared with the Contractor’s requests to the
Authority for payment into the Contractor’s Payments Account  as well as the
Contractor’s adherence to the Authority’s reasonable requirements from time to
time (which the Authority shall notify to the Contractor) shall be a

 

108

--------------------------------------------------------------------------------


 

criterion under which the Authority shall be entitled to reduce the Incentive
Fee in accordance with Paragraph 3.11.4.1 of Part 2 of the Finance Schedule (Use
of Performance Based Incentives) but declaring that in any Contract Year the
amount by which the Authority shall be entitled to reduce the Incentive Fee on
the basis of such criterion shall be limited to the sum being 50% of the Total
Incentive Fee payable to the Contractor in respect of such Contract Year for the
Sixth Site.

 

6.6.3           Reimbursement

 

6.6.3.1    Should the Contractor become aware that it has drawn down funds from
the OPG Payments Account in respect of payments which relate to a Disallowable
Cost, it shall use its best endeavours to procure that within thirty (30)
Calendar Days of such drawdown the Parent Body Organisation pays a sum equal to
the amount of such drawn down funds to the Authority.

 

6.6.3.2    Should the Authority become aware that the Contractor has drawn down
funds from the OPG Payments Account for payments which relate to a Disallowable
Cost, it shall be entitled to require the Contractor to take the actions
described in Clause 6.6.3.1 above.

 

6.7                Not Used

 

6.8                Customer Ringfenced Accounts

 

6.8.1      The Contractor is entitled to draw down funds from Customer
Ringfenced Accounts in accordance with the legally binding provisions and/or
documented understandings with the relevant customer(s) (where inconsistent with
legally binding provisions the legally binding provisions shall prevail)
governing withdrawal from such Customer Ringfenced Accounts to meet such costs
as it is entitled to meet from Customer Ringfenced Accounts.

 

6.8.2      For the avoidance of doubt, funds in Customer Ringfenced Accounts
shall not constitute Category I revenue or Category II Revenue unless or until
released from such Customer Ringfenced Accounts as revenue in accordance with
the terms governing the operation of such accounts.

 

6.9                Determination of Revenue Category

 

6.9.1      Subject to Clause 6.9.4, in each Contract Year during the setting of
the LTP for the next Contract Year pursuant to Paragraph 7 (NTWP and LTP) of
Part 2 of the Programme Management Schedule (Setting the LTP and Change
Control), the Authority shall in respect of any Site or Sites be entitled,
acting reasonably and in consultation with the Contractor, to:

 

6.9.1.1   amend the definition of Category II Revenue so that revenue which
would otherwise have fallen into the definition of Category I Revenue falls into
the definition of Category II Revenue for all succeeding Contract Years; and/or

 

6.9.1.2   amend categories of revenue within or delete categories of revenue
from the definition of Category I Revenue and/or Category II Revenue for all
succeeding Contract Years.

 

6.9.2      If the amount of Category II Revenue received by the Contractor to
date in the current Contract Year exceeds the amount forecast by the Contractor
in the LTP as receivable for that Contract Year in respect of any Site as set
out in Finance Schedule Part 1 (Funding Limits and Available Incentive Fee), the
Authority shall be entitled in respect of such Site at any time thereafter in
the current Contract Year, acting reasonably, to treat the excess revenue
falling within the definition of Category II Revenue for such Site as revenue
falling into the definition of Category I Revenue for any Site.

 

109

--------------------------------------------------------------------------------

 

 

6.9.3                     Prior to setting the Funding Limits for the next
Contract Year in accordance with Paragraph 7 (NTWP and LTP) of Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control), the
Authority shall (acting reasonably and in consultation with the Contractor) be
entitled at any time to add new categories of revenue to the definition of
Category I Revenue and/or Category II Revenue to the extent that such categories
of revenue are not already accounted for as Category I Revenue or Category II
Revenue in the current Contract Year’s LTP.

 

6.9.4                     The assumption is that monies received or receivable
by the Contractor shall predominantly be treated as Category I Revenue. Any
dispute as to whether monies received or receivable by the Contractor are to be
treated as Category I Revenue or Category II Revenue shall be determined by the
Authority acting reasonably.

 

6.10                        Receipts Accounts

 

The Contractor shall pay all Category I Revenue and Category II Revenue into the
Contractor’s Receipts Accounts within nine (9) Working Days of its receipt of
such Revenue and shall transfer the entire balance of the Contractor’s Receipts
Account on a daily basis to the OPG Receipts Account, in either case other than
as specifically instructed in writing by the Authority.

 

6.11                        Reimbursement

 

6.11.1              Allowable and Disallowable Costs

 

6.11.1.1    The Contractor acknowledges that the Authority is entitled to be
reimbursed by the Parent Body Organisation for any payments which relate to
Disallowable Costs.

 

6.11.1.2    The Contractor must determine whether a payment in respect of a Cost
is an Allowable Cost or a Disallowable Cost in accordance with Part 4 of the
Finance Schedule (Costs Principles and Procedures).

 

6.11.1.3    The Contractor shall be entitled to agree in advance with the
Authority as to whether certain Costs it proposes to incur are Allowable Costs
by entering into Advance Agreements with the Authority pursuant to the process
set out in Part 4 of the Finance Schedule (Costs Principles and Procedures).

 

6.11.1.4    Should the Contractor become aware that it has incorrectly
determined an Allowable Cost as a Disallowable Cost and accordingly wishes to
claim such Cost as an Allowable Cost, it shall be entitled to make such claim.

 

6.11.2              If the Parties cannot agree whether a particular Cost is an
Allowable Cost or a Disallowable Cost according to this Clause 6 or Part 4 of
the Finance Schedule (Costs Principles and Procedures), the matter shall be
resolved in accordance with Part 13 (Dispute Management).

 

6.11.3              Performance Based Incentive Arrangements

 

6.11.3.1 The PBIs shall be prepared and determined, and the PBI shall be
calculated and paid, in accordance with Part 2 (Use of Performance Based
Incentives) of the Finance Schedule.

 

6.11.3.2. The Contractor may propose, and the Authority may require the
Contractor to bring forward, changes to PBIs at any time during the

 

110

--------------------------------------------------------------------------------


 


CONTRACT YEAR IN ACCORDANCE WITH PART 2 OF THE FINANCE SCHEDULE (USE OF
PERFORMANCE BASED INCENTIVES).

 

6.11.4                      Incentive Fee

 

6.11.4.1                The Incentive Fee shall be calculated, in accordance
with Part 2 (Use of Performance Based Incentives) of the Finance Schedule.

 

6.11.5                      Alternative Basis of Remuneration –

 

6.11.5.1                Should the Parties agree to utilise an alternative basis
of remuneration to reimbursement of Allowable Costs and Incentive Fee they shall
as appropriate agree:

 

6.11.5.1.1                  the basis of remuneration; and

 

6.11.5.1.2                  the work or services to which it relates; and

 

6.11.5.1.3                  the terms and conditions upon which such work or
services is to be performed; and

 

6.11.5.1.4                  to the extent the terms of this Contract are not
applicable and/or to the extent that any additional terms or conditions are
required or require to be amended, the deletions from and additions to and
amendments of this Contract; and

 

6.11.5.1.5                  the relevant rates and prices, any profit, overhead
and incentive arrangements; and

 

6.11.5.1.6                  the method of and basis for variation and adjustment

 

and the Parties shall document the same in a written agreement to be attached as
a supplemental agreement to this Contract.

 

6.11.5.2                For the avoidance of doubt any such supplemental
agreement:

 

6.11.5.2.1                  shall apply only in respect of the work and services
specified therein and shall have no other effect upon the terms of this
Contract; and

 

6.11.5.2.2                  shall contain provisions allocating responsibility
for the costs of additional works needed as a consequence of the Contractor’s
failure to comply with the requirements of this Contract in accordance with
Part 7 of the Finance Schedule (Provisions Applying to Defective Performance of
Alternative Remuneration Tasks).

 

6.11.6              Payment of Incentive Fee

 

6.11.6.1                Where any amount of Incentive Fee is awarded
provisionally pursuant to Part 2 of the Finance Schedule (Use of Performance
based Incentives), the Contractor may issue a VAT invoice for the net amount of
the Incentive Fee plus VAT seeking payment of such amount into the Contractor’s
Fee Account and, subject to the sum sought being properly due and to Clause
6.11.6.3 below, the Authority will make such payment.

 

6.11.6.2                If Clause 6.11.6.1 applies, the Authority subject to
Clauses 6.11.6.3, 6.11.6.4, 6.11.6.5 and 6.11.6A.4 will pay a maximum of 5
(five) per cent of the Contractor’s Available Incentive Fee for the relevant
Contract Year on the last Working Day in each Month within the Contract Year in
respect of provisionally awarded Incentive Fee unless, subject to Clause
6.11.6.3 below the Authority in its sole discretion, agrees to pay a higher
amount

 

111

--------------------------------------------------------------------------------


 

of provisionally awarded Incentive Fee in any Month within the Contract Year,
subject always to a maximum figure equal to 60% of the Available Incentive Fee
within any Contract Year.

 

6.11.6.3                Notwithstanding Clauses 6.11.6.1 and 6.11.6.2 above, the
Authority will not pay more than 60% of the Available Incentive Fee to the
Contractor in respect of provisionally awarded Incentive Fee in any Contract
Year.

 

6.11.6.4                The Authority may during the seventh Month and during
the tenth Month of each Contract Year require the Contractor to provide such
information as the Authority may reasonably require in order to satisfy itself
so far as reasonably practicable at that stage of the Contract Year that the
total of the payments made by the Authority pursuant to Clause 6.11.6.2 for the
Contract Year will not exceed the total of the Incentive Fee payable for such
Contract Year.  In the event that the Authority reasonably believes on the basis
of such information or otherwise that the total of the payments made by the
Authority pursuant to Clause 6.11.6.2 for the Contract Year will exceed the
amount of the Authority’s reasonable estimate of the total Incentive Fee which
will be payable in respect of such Contract Year, the Authority may decide to
reduce its monthly payment pursuant to Clause 6.11.6.2 so that the total of such
payments for the Contract Year is equal to the amount being the Authority’s
reasonable estimate of the total Incentive Fee which shall be payable in respect
of such Contract Year.

 

6.11.6.5                In the event that the Authority reasonably believes on
the basis of the information provided pursuant to Clause 6.11.6.4 or otherwise
that the total of the payments made by the Authority pursuant to Clause 6.11.6.2
in any Contract Year exceeds the Authority’s reasonable estimate of the total
Incentive Fee payable in respect of such Contract Year, the Authority shall be
entitled to make no further payments during such Contract Year pursuant to
Clause 6.11.6.2 and may during the remaining period of such Contract Year deduct
the amount by which the total of the payments so made exceeds the Authority’s
reasonable estimate as aforesaid from any amounts of Budgeted Efficiency Gain
Fee which would but for this provision remain to be paid pursuant to clause
6.11.6.2.

 

6.11.6A                 Payment of Budgeted Efficiency Gain Fee

 

6.11.6A.1                    Subject to Clauses 6.11.6A.3, 6.11.6A.4 and
6.11.6.5, the Authority will pay 5 (five) per cent of the Budgeted Efficiency
Gain Fee for the relevant Contract Year on the last Working Day in each Month
within that Contract Year on account of Efficiency Gain Fee.  The Contractor
will issue a VAT invoice for the net amount of the Budgeted Efficiency Gain Fee
plus VAT.

 

6.11.6A.2                               The Authority will not pay more than 60%
of the Budgeted Efficiency Gain Fee to the Contractor on account of Efficiency
Gain Fee in any Contract Year.

 

6.11.6A.3                               The Authority may during the seventh
Month and during the tenth Month of each Contract Year require the Contractor to
provide such information as the Authority may reasonably

 

112

--------------------------------------------------------------------------------


 

require in order to satisfy itself so far as reasonably practicable at that
stage of the Contract Year that the total of the payments made by the Authority
pursuant to Clause 6.11.6A.2 for the Contract Year will not exceed the total of
the Efficiency Gain Fee payable for such Contract Year.  In the event that the
Authority reasonably believes on the basis of such information or otherwise that
the total of the payments made by the Authority pursuant to Clause 6.11.6A.1 for
the Contract Year will exceed 80% of the amount of the Authority’s reasonable
estimate of the total Efficiency Gain Fee which will be payable in respect of
such Contract Year, the Authority may decide to reduce its monthly payments
pursuant to Clause 6.11.6A.1so that the total of such payments for the Contract
Year is equal to the amount being 80% of the Authority’s reasonable estimate of
the total Efficiency Gain Fee which will be payable in respect of such Contract
Year.

 

6.11.6A.4                               In the event that the Authority
reasonably believes on the basis of the information provided pursuant to Clause
6.11.6A.3 or otherwise that the total of the payments made by the Authority
pursuant to Clause 6.11.6A.1 in any Contract Year exceeds the Authority’s
reasonable estimate of the total Efficiency Gain Fee payable in respect of such
Contract Year, the Authority shall be entitled to make no further payments
during such Contract Year pursuant to Clause 6.11.6A.1 and may during the
remaining period of such Contract Year deduct the amount by which the total of
the payments so made exceeds the Authority’s reasonable estimate as aforesaid
from any amounts of provisionally awarded Incentive Fee which would but for this
provision remain to be paid pursuant to Clause 6.11.6A.1.

 

6.11.7                      Contractor’s Fee Account

 

Any interest accruing on amounts in the Contractor’s Fee Account shall be for
the account of the Contractor.

 

6.11.8                      Payments to Parent

 

6.11.8.1                Within fourteen (14) Calendar Days of the Authority’s
determination pursuant to Clause 6.2 (Determination of Funding Limits and
Compliance with Funding Limits) and the final determination of Incentive Fee
undertaken pursuant to Paragraph 3.11 (Final Determination of, and Adjustment
to, Incentive Fee) of Part 2 of the Finance Schedule (Use of Performance Based
Incentives), taking account of the Annual Reconciliation Reports, the Authority
will calculate the Year End Sum which shall be an amount equal to the Final
Incentive Fee minus:

 

6.11.8.1.1                  the Total Provisional Incentive Fee paid by the
Authority to the Contractor;

 

6.11.8.1.2                  an amount in respect of any Disallowable Costs not
otherwise reimbursed to the Authority; and

 

6.11.8.1.3                  any amount owing from the Parent Body Organisation
to the Contractor or the Authority pursuant to this Contract or the Parent Body
Agreement.

 

113

--------------------------------------------------------------------------------


 

6.11.8.2                If the Year End Sum is a positive figure then the
Authority shall pay an amount equal to the Year End Sum into the Contractor’s
Fee Account within thirty (30) Calendar Days of the Authority’s calculation of
the Year End Sum. If the Year End Sum is a negative figure then the Authority
shall serve a Demand on the Parent Body Organisation requiring that the Parent
Body Organisation pays an amount equal to the Year End Sum to the Authority
within thirty (30) Calendar Days of receipt of such Demand.

 

6.11.8.3                If the Year End Sum is a positive figure then the
Contractor shall issue a VAT invoice to the Authority for the sum as defined in
6.11.8.2 plus VAT.

 

6.11.8.4                Upon expiry or termination of this Contract, if the
final form Annual Reconciliation Report has been referred to the Dispute
Resolution procedure, the Authority shall calculate the Year End Sum whether
that be a positive or negative sum and to the extent that such Year End Sum is
undisputed then Clause 6.11.8.2 shall apply in respect of that undisputed
amount.  Following agreement or determination of the disputed amounts under the
Annual Reconciliation Report, Clauses 6.11.8.1 and 6.11.8.2 shall apply as
appropriate.

 

6.11.8.5                The Authority hereby gives its consent to the Contractor
paying such amount of the provisionally awarded Incentive Fee and of the Year
End Sum (if the Year End Sum is a positive figure) to the Parent Body
Organisation as the Contractor thinks fit and proper.

 

6.11.9                      Currency of Contract

 

All amounts of money in this Contract are expressed in pounds sterling (£). If
the United Kingdom joins European Monetary Union any figure expressed in “£” and
“sterling” in this Contract shall be converted into euro at the rate for
conversion of sterling into euro established by the Council of the European
Union pursuant to the Treaty (including compliance with rules relating to
rounding in accordance with European Community regulations) and any reference to
a figure in “£” or “sterling” shall mean that figure adjusted into euro.

 

6.12                        Not used

 

6.13                        Funding Limits

 

6.13.1              Expenditure and accruals shall attrite the Funding Limits in
accordance with the provisions of Part 4 of the Finance Schedule (Cost
Principles and Procedures).

 

6.13.2              Within Fourteen (14) Calendar Days of the end of each Month,
the Contractor shall provide the Authority with a report for each Site (in such
a form and containing such information as the Authority may reasonably require
from time to time) setting out each of the following in respect of the relevant
previous Month:

 

6.13.2.1                the funds paid out by the Contractor from the OPG
Payments Account in accordance with Clause 6.6.1 (Payments Account) and recorded
on the relevant site ledger;

 

114

--------------------------------------------------------------------------------


 

6.13.2.2

the amounts received by the Contractor of Category I Revenue, Category II
Revenue or otherwise (including any amounts released as revenue form the
Customer Ringfenced Accounts);

 

 

6.13.2.3

the amounts expended by the Contractor in the proper performance of its
obligations under this Contract in respect of Allowable Costs;

 

 

6.13.2.4

a reconciliation between the drawdowns authorised on behalf of the Authority and
the sums drawn down by the Contractor;

 

 

6.13.2.5

not used;

 

 

6.13.2.6

the amounts drawn down from the Customer Ringfenced Accounts; and

 

 

6.13.2.7

any movements into and out of the Foreign Exchange Accounts, and

 

with all relevant supporting documents and any other applicable information (and
in such a form) as the Authority may reasonably require from time to time (each
such reporting being a “Monthly Reconciliation Report”),

 

and within sixty (60) Calendar Days of the end of each Contract Year (or if, at
the end of the Contract Year, the Authority exercises its Call Option and shares
are transferred pursuant to the provisions of the Parent Body Agreement), the
Contractor shall provide the Authority with a report for each Site in the same
form as the Monthly Reconciliation Report or as otherwise reasonably required by
the Authority in respect of that previous Contract Year (the “Annual
Reconciliation Report”).

 

6.14                        Reports

 

6.14.1                        The Contractor shall prepare and submit to the
Authority periodic reports for each Site (including the Annual Reconciliation
Reports) showing the amounts of expenditure expended and/or accrued against each
Funding Limit in accordance with Clause 4.1 (Reporting and Reviewing).

 

6.14.2                        Following the end of each Contract Year and within
ninety (90) Calendar Days of its receipt of the Contractor’s Annual
Reconciliation Reports, the Authority shall notify the Contractor that it either
agrees the Annual Reconciliation Reports or that it requires the Contractor to
amend and re-submit them (indicating those reports and sections therein which it
requires to be amended). Within thirty (30) Calendar Days of such notification
from the Authority, the Contractor shall either submit revised Annual
Reconciliation Reports incorporating all amendments required by the Authority
(and the Authority shall notify the Contractor of its agreement to the revised
Annual Reconciliation Reports within a further thirty (30) Calendar Day period)
or notify the Authority that it does not accept any one or more of the
amendments requested by the Authority (identifying the relevant amendments). In
the event that the Contractor does not accept any or all of the Authority’s
requested amendments, the Parties shall consult each other with a view to
agreeing revised Annual Reconciliation Reports but if they cannot agree the
final form Annual Reconciliation Reports within fourteen (14) Calendar Days of
first notification by the Contractor to the Authority that it does not accept
all of the Authority’s amendments, the matter shall he resolved, and the final
form Annual Reconciliation Reports determined, in accordance with the Dispute
Management Schedule.

 

6.14.3                        The amount of expenditure and accruals reported
against each Funding Limit shall be reduced by the amount of Category II Revenue
reported

 

115

--------------------------------------------------------------------------------


 

against the relevant Funding Limit. The Contractor shall report Category II
Revenue.

 

6.14.4                        Within fourteen (14) Calendar Days of the
agreement or determination of the Agreed Reconciliation Reports pursuant to
Clause 6.14.2 above, the Authority shall determine whether or not the Contractor
has complied with Clause 6.13.1 (Funding Limits) and, if the Contractor has not
complied with Clause 6.13.1 (Funding Limits), the Authority will serve a Demand
on the Contractor in respect of sums paid by the Authority as Allowable Costs
which pursuant the procedures in this clause 6.14 are agreed or determined to be
Disallowable Costs.

 

6.14.5                        The Contractor shall provide any information
reasonably requested by the Authority that enables the Authority to comply with
its State Aid reporting obligations to the Department of Trade and Industry.

 

6.15                        Costs Transparency and Auditing

 

6.15.1                        At any time the Authority or the Authority’s
Agents may choose to exercise the rights set out in Clause 4.5 (Inspection and
Audit) to audit the Contractor’s determination of Costs as Allowable Costs or
Disallowable, or the reconciliation between payments made and accruals.

 


6.15.2                        THE CONTRACTOR SHALL ADOPT A SYSTEM OF COST
TRANSPARENCY AND OPEN BOOK ACCOUNTING WHICH PROVIDES FOR THE COST COMPONENTS,
COST LEVELS AND COST BUILD UP AND CALCULATION FOR EACH AND EVERY ITEM OF COST
THAT IS USED ON THE FORMULATION OF THE RATE, PRICES AND SUMS UNDER THIS
CONTRACT, INCLUDING THOSE RELATING TO SUBCONTRACTS, WHICH RELATE TO THE
CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS CONTRACT TO BE CALCULATED
AND MADE AVAILABLE TO THE AUTHORITY. THE CONTRACTOR SHALL, AT THE REQUEST OF THE
AUTHORITY, MAKE SUCH OF ITS RECORDS AVAILABLE TO THE AUTHORITY AS ARE NECESSARY
FOR THE AUTHORITY TO VERIFY THAT A SYSTEM OF COST TRANSPARENCY HAS AND IS BEING
ADOPTED. THE CONTRACTOR SHALL ENSURE THAT ITS SUBCONTRACTORS ALSO COMPLY WITH
SUCH COST TRANSPARENCY AND REPORTING PROVISIONS BY INCLUDING SUCH PROVISIONS IN
ITS SUBCONTRACTS. THE AUTHORITY SHALL HAVE THE RIGHT TO ACCESS TO THE BUILD UP
AND CALCULATIONS FOR EACH AND EVERY ITEM OF COST THAT IS USED IN THE FORMULATION
OF THE RATES, PRICES AND SUMS UNDER THIS CONTRACT. THE AUTHORITY SHALL HAVE THE
RIGHT TO AUDIT THE CONTRACTOR’S SUBCONTRACTORS AND AFFILIATES ON THE SAME BASIS.

 

6.16                        Reconciliation for Mid-Year Termination

 

6.16.1                        If the last day of the final Contract Year is any
day other than 31 March (or if the Authority exercises its Call Option under the
provisions of the Parent Body Agreement) ,the Authority shall require the
Contractor to produce an Annual Reconciliation Report (subject to any
modifications necessary to deal with mid-year termination, where relevant)
showing the information listed in Clauses 6.13.2.1 to 6.13.2.7 above for the
Contract Year up to the date of termination, within sixty (60) Calendar Days of
such date of termination.

 

6.16.2                        The Contractor shall propose an equitable
apportionment of the ASFL for the then current Contract Year for each Site based
on progress as against the costs, scope and schedule in the then current
Contract Year of the LTP for each Site in accordance with Paragraph 6
(Accounting Basis) of Part 4 of the Finance Schedule (Costs Principles and
Procedures). If the Parties fail to agree on such apportionments proposed by the
Contractor, the matter shall be resolved and determined in accordance with the
Dispute management Schedule.

 

116

--------------------------------------------------------------------------------


 

6.16.3                          The Contractor and the Authority shall comply
with the provisions of Clauses 6.14.2, 6.14.3 and 6.14.4 above.

 

6.16.4                          Within fourteen (14) Calendar Days of agreement
or determination of the Annual Reconciliation Reports the Authority shall,
acting reasonably, determine the amount of Incentive Fee for each Site to which
the Contractor is entitled, taking account of the profile of the PBIs in the
context of mid-year termination of the Contract and of the Annual Reconciliation
Report agreed or determined pursuant to Clause 6.16.3 above and in accordance
with Part 2 of the Finance Schedule (Use of Performance Based Incentives).

 

6.16.5                          Within fourteen (14) Calendar Days of the
agreement or determination of the Incentive Fee to which the Contractor is
entitled the Authority shall calculate the Year End Sum in accordance with
Clause 6.11.8 (Payments to Parent) above. If the Year End Sum is a positive
figure then the Authority shall pay an amount equal to the Year End Sum into the
Contractor’s Fee Account within thirty (30) Calendar Days of the Authority’s
calculation of the Year End Sum. If the Year End Sum is a negative figure then
the Authority shall serve a Demand on the Parent Body Organisation requiring
that the Parent Body Organisation pays an amount equal to the Year End Sum to
the Authority within thirty (30) Calendar Days of receipt of such Demand.

 

6.16.6                          Notwithstanding the termination of this
Contract, the Authority hereby gives its consent to the Contractor paying the
Year End Sum (if a positive figure) to the Parent Body Organisation unless for
the Contractor to do so would be contrary to Law.

 

6.17                        DIRECT AND INDIRECT TAXATION

 


6.17.1              TAX – GENERAL


 

6.17.1.1    The Contractor agrees to take all reasonable actions to meet its
Taxation compliance obligations, and in particular to assist in the reduction or
elimination of any irrecoverable Taxation.

 


6.17.2 CORPORATION TAX

 

The Contractor:

 


6.17.2.1                            AGREES TO PREPARE AND SUBMIT TO HMRC
CORPORATION TAX COMPUTATIONS ON THE BASIS OF THE PRINCIPLES AGREED BETWEEN HMRC
AND THE AUTHORITY IN THE CODE OF PRACTICE 10 SUBMISSION (THE “COP 10”);

 


6.17.2.2                            UNDERTAKES NOT TO SEEK AGREEMENT FROM HMRC
TO A TREATMENT OF ANY ITEM IN THE CORPORATION TAX COMPUTATIONS WHICH IS
INCONSISTENT WITH THE COP 10, UNLESS THE AUTHORITY EXPRESSLY CONSENTS IN
WRITING.

 

6.17.2.3                            shall produce a tax pack in respect of the
accounting records maintained by the SLC on behalf of the Authority in the form
and to the frequency and timescales reasonably required by the Authority and
respond to any queries on a timely basis such that the Authority is able to meet
its taxation obligations

 

117

--------------------------------------------------------------------------------


 


6.17.3 VAT

 


6.17.3.1    THE CONTRACTOR AGREES TO CHARGE VAT, ISSUE VAT INVOICES AND COMPLY
WITH VAT COMPLIANCE OBLIGATIONS ON THE BASIS OF THE VAT AGREEMENT AND IN
PARTICULAR:

 

6.17.3.1.1                                AGREES TO REGISTER AND MAINTAIN
REGISTRATION FOR THE PURPOSES OF THE VATA;

 

6.17.3.1.2                                AGREES PROPERLY TO CHARGE VAT AND
ISSUE VAT INVOICES IN RESPECT OF SUPPLIES MADE TO THIRD PARTY CUSTOMERS;

 

6.17.3.1.3                                AGREES PROPERLY TO CHARGE VAT AND
ISSUE VAT INVOICES IN RESPECT OF THE REIMBURSEMENT OF ALLOWABLE COSTS BY THE
AUTHORITY;

 

6.17.3.1.4                                AGREES PROPERLY TO CHARGE VAT AND
ISSUE VAT INVOICES AND CREDIT NOTES AS APPROPRIATE IN RESPECT OF THE INCENTIVE
FEE;

 

6.17.3.1.5                                AGREES PROPERLY TO PREPARE AND SUBMIT
VAT RETURNS ON A TIMELY BASIS TO HM CUSTOMS AND EXCISE AND TO SEEK RECOVERY AS
FAR AS POSSIBLE OF VAT INCURRED IN RESPECT OF GOODS AND SERVICES SUPPLIED TO THE
CONTRACTOR; AND

 

6.17.3.1.6                                AGREES NOT TO ACT IN ANY WAY
INCONSISTENTLY WITH THE PRINCIPLES SET OUT IN THIS CONTRACT.

 


6.17.3.2                                          THE AUTHORITY SHALL CHARGE VAT
IN RESPECT OF THE FEE FOR THE PROPERTY LICENCE FOR THE SITES AND THE FEE FOR THE
LICENCE OF THE AUTHORITY IP TO THE CONTRACTOR, AND SHALL PROPERLY ISSUE VAT
INVOICES IN RESPECT THEREOF.

 


6.17.3.3                                          THE AUTHORITY WARRANTS THAT IT
HAS ELECTED TO WAIVE EXEMPTION FROM VAT IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH 2 OF SCHEDULE 10 TO VATA IN RESPECT OF THE SITES.

 


6.17.4              WITHHOLDING TAXES

 


6.17.4.1                                          ANY PAYMENT MADE BY THE
AUTHORITY OR THE CONTRACTOR UNDER, OR PURSUANT TO THE TERMS OF, THIS CONTRACT
SHALL BE MADE FREE AND CLEAR OF ALL TAXATION WHATSOEVER SAVE ONLY FOR ANY
DEDUCTIONS OR WITHHOLDINGS REQUIRED BY APPLICABLE LAW.

 


6.17.4.2                                          THE AUTHORITY WARRANTS THAT IT
IS A COMPANY RESIDENT IN THE UNITED KINGDOM FOR THE PURPOSES OF PART 15 OF THE
INCOME TAX ACT 2007.

 


6.17.4.3                                          THE CONTRACTOR WARRANTS THAT
IT IS A COMPANY RESIDENT IN THE UNITED KINGDOM FOR THE PURPOSES OF PART 15 OF
THE INCOME TAX ACT 2007.

 


6.17.4.4                                          WHERE THE CONTRACTOR IS OR
WILL BE REQUIRED TO ACCOUNT UNDER THIS CONTRACT TO THE AUTHORITY IN RESPECT OF
ANY RECEIPT FROM A THIRD PARTY, AND SUCH RECEIPT IS OR MAY BE SUBJECT TO
DEDUCTIONS OR WITHHOLDINGS IN RESPECT OF TAXATION, THE CONTRACTOR IS REQUIRED TO
TAKE REASONABLE ACTION NECESSARY TO

 

118

--------------------------------------------------------------------------------


 


OBTAIN THE PAYMENT WITHOUT SUCH DEDUCTION OR WITHHOLDING, OR TO RECOVER ALL OR
PART OF THE DEDUCTION OR WITHHOLDING.

 


6.17.5              EMPLOYEE TAXES

 

The Contractor undertakes properly to make all National Insurance Contributions
and sums payable to HMRC under the PAYE system in respect of emoluments and
benefits paid or payable, and to make all deductions and retentions as should be
made in accordance with the applicable Law.

 


6.17.6              TAX RETURNS

 

The Contractor agrees that the Authority may, at the Authority’s request, review
tax returns and tax correspondence prior to their submission to the relevant tax
Authority and that the Contractor will take into account the Authority’s
reasonable comments provided that the timing of the provision of such comments
takes into account any deadline for the relevant submission of which the
Authority is aware and provided that the tax return or tax correspondence
relates to a matter for which the Authority has financial responsibility.

 

6.17.7              Construction Industry Scheme Regulations

 

6.17.7.1                                        For the purposes of this Clause
6.17.7, “CIS” means the scheme prescribed by Chapter IV of Part XIII of the
Income and Corporation Taxes Act 1988 and/or the scheme prescribed by Chapter 3
of Part 3 of the Finance Act 2004, in either case to the extent that such scheme
is in force.

 

6.17.7.2                                        The Contractor shall comply with
the obligations imposed on it by the CIS and the obligation of the Authority to
make any payment under this Contract is subject to the provisions of the CIS.

 

119

--------------------------------------------------------------------------------

 

PART 6A : FINANCE (Post-Sale)

 

6A.1                      Funding Limits

 

The Contractor must fulfil its obligation to perform the Tasks and its other
obligations under this Contract within the SLC Annual Funding Limit, Current
Budget, Capital Budget and PSWBS Category Levels (in each case as amended in
accordance with Part 2 (Setting the LTP and Change Control) of the Programme
Management Schedule if applicable) set by the Authority for each Contract Year
as specified in Part 1 of the Finance Schedule (Funding Limits and Available
Incentive Fee).

 

6A.2.                   Determination of Funding Limits and Compliance with
Funding Limits

 

6A.2.1            Prior to each Contract Year, the Authority shall determine and
notify the Contractor of the SLC Annual Funding Limit and Annual Site Funding
Limits, the Current Budget and the Capital Budget for that Contract Year in
accordance with Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control).

 

6A.2.2            Subject to Clause 6A.2.3 below, if the Contractor breaches the
SLC Annual Funding Limit and/or Current Budget without the express written
consent of the Authority obtained pursuant to Clause 2.6 (Setting the LTP and
Change Control), the costs incurred in excess of such SLC Annual Funding Limit
and/or Current Budget, as applicable, shall be Disallowable Costs.

 

6A.2.3            To the extent that the Contractor’s breach of the SLC Annual
Funding Limit and/or Current Budget arises as a direct result of an event listed
at Paragraph 11 of Part 2 (Changes that the Authority Cannot Refuse) of the
Programme Management Schedule (Setting the LTP and Change Control) then the
costs incurred in excess of such SLC Annual Funding Limit and/or Current Budget
shall not be Disallowable Costs

 

6A.3                      Restrictions on Payment to Parent Body Organisation

 

Subject to Clauses 6A.12.6 (Payments to Parent), the Contractor shall not
without the prior written consent of the Authority make any payment to the
Parent Body Organisation

 

6A.4                      Other Financial Restrictions

 

6A.4.1            The Contractor shall not without the prior written consent of
the Authority:

 

6A.4.1.1                                                dispose, let or
otherwise part with the possession of the whole of or any part of the Sites,
business, undertaking or asset including any asset subject to a finance or
operating lease;

 

6A.4.1.2                                                make any change to its
accounting reference date;

 

6A.4.1.3                                                make any change to the
Accounting Policies and Procedures save as required by applicable Law, UK
generally accepted accounting principles or HM Treasury’s Government Reporting
Requirements;

 

6A.4.1.4                                                create or permit to
subsist any Security Interest over any Authority Assets or give any guarantee or
indemnity to or for the benefit of any person or otherwise assume liability or
become obliged (actually or contingently) in respect of any obligation of any
other person, in each case other than as permitted by this Contract save that
nothing in this Clause 6A.4.1.4 is intended to prevent the creation of any liens
in the course of performance of this Contract;

 

120

--------------------------------------------------------------------------------


 

6A.4.1.5                                                save for borrowings
under an Approved Working Capital Facility, borrow (including intra-group) or
make any payment under any intra-group borrowings;

 

6A.4.1.6                                                create or acquire any
subsidiary or dispose of any shareholding in a subsidiary or make or have any
investment in any other entity, except for the deposit of cash in the
Contractor’s Fee Account, or the Contractor’s Payment Account ;

 

6A.4.1.7                                                commence any litigation
or arbitration other than:

 

6A.4.1.7.1                                        in accordance with Clause 7.6
(Necessary Consents), Part 8 (Intellectual Property) or Clause 1.25 (Claims
Handling);

 

6A.4.1.7.2                                        in accordance with the Dispute
Resolution Procedure;

 

6A.4.1.7.3                                        in any attempt to commence
judicial review proceedings against the Authority in connection with this
Contract;

 

6A.4.1.7.4                                        to challenge any threatened or
actual revocation of the Nuclear Site Licence or any other regulatory permit or
consent which is essential to the Contractor’s ability to operate any Site or
carry out the Commercial Operations Tasks in accordance with Law; or

 

6A.4.1.7.5                                        to apply for or resist or join
into an injunction which the Contractor, acting reasonably, considers urgent and
necessary to the Contractor’s performance of its obligations to the Authority;

 

6A.4.1.8                                                incur any liability or
financial indebtedness except pursuant to an Approved Working Capital Facility
or as permitted by this Contract;

 

6A.4.1.9                                                make any loan or grant
any credit, or have or permit to subsist any loan or any credit, to any person
(other than the deposit of cash with a financial institution or Office of the
Paymaster General as permitted by this Contract);

 

6A.4.1.10                                           enter into any finance or
operating leases;

 

6A.4.1.11                                           notwithstanding the
Permitted Activities, enter into any Customer Contract or Subcontract where a
disproportionate element of liability, cost or benefit is likely to crystallise
after the expiry of this Contract; and

 

6A.4.1.12                                           make payment of any
management or other charges to the Parent Body Organisation or to any of its
Affiliates:

 

6A.4.1.12.1                                 in excess of those set out in
Subcontracts specifically approved by the Authority pursuant to Clause 2.7
(Subcontracting/Procurement);

 

6A.4.1.12.2                                 unless under an Existing Agreement
which is not a Recent Existing Agreement;

 

6A.4.1.12.3                                 unless in respect of a Recent
Existing Agreement which is awaiting the Authority’s review pursuant to Clause
2.10 (Assumption of Existing Agreements);

 

121

--------------------------------------------------------------------------------


 

6A.4.1.12.4                                 in excess of those set out in Recent
Existing Agreements approved or amended by the Authority pursuant to Clause 2.10
(Assumption of Existing Agreements);

 

6A.4.1.12.5                                 unless pursuant to Clauses 6A.12.6
(Payments to Parent); or

 

6A.4.1.12.6                                 unless as agreed under an Advance
Agreement;

 

6A.4.1.13                                           undertake hedging activities
(except in accordance with the Currency Hedging Strategy).

 

6A.4.2            For the purposes of Clause 6A.4 (Other Financial
Restrictions), other than where the Authority has expressly given or withheld
its consent in writing, the Contractor shall be deemed to have the prior written
consent of the Authority to carry out any of the activities in Clauses 6A.4.1.1
to 6A.4.1.13 (Other Financial Restrictions) to the extent the relevant activity
is expressly:

 

6A.4.2.1                                                set out in the then
current Contract Year of the LTP;

 

6A.4.2.2                                                contained in a
Subcontract or Customer Contract which is specifically approved by the
Authority. For the avoidance of doubt and notwithstanding any other provision of
this Contract, any Subcontract or Customer Contract which enables the Contractor
to do any of the matters set out in Clause 6A.4 (Other Financial Restrictions)
requires the approval of the Authority notwithstanding the Permitted Activities;

 

6A.4.2.3                                                contained in an Internal
Procedure reviewed by the Authority and accepted or deemed to have been accepted
by the Authority in accordance with Clause 2.8  (Contractor’s Internal
Procedure);

 

6A.4.2.4                                                save in the case of
Clause 6A.4.1.11, a Permitted Activity or otherwise approved by the Authority in
accordance with Clause 3.6A.2 (Authority’s right to be consulted in respect of
Customer Contracts); or

 

6A.4.2.5                                                in the case of Clause
6A.4.2.1, permitted by Clause 6A.4.1.12.5.

 

6A.5                      Historical Costs

 

6A.5.1            Without prejudice to Clause 6A.5.4, the Contractor shall
determine whether any cost, claim or liability which relates to the period prior
to 1 April 2005 falls within the definition of a BNF Historical Cost or a
Contractor Historical Cost or a BNF Historical Trading Cost or a Contractor
Historical Trading Cost, in accordance with the provisions of the Overarching
Costs Management Agreement.

 

6A.5.2            The Contractor shall mitigate, to the extent reasonably
possible, all Contractor Historical Costs and, subject to Clause 6A.7 in respect
of Exceptional Costs, meet such Contractor Historical Costs subject, where
relevant, to the provisions of Clause 1.25 (Claims Handling).

 

6A.5.3            Where the Contractor, in error, has paid a BNF Historical Cost
or a BNF Historical Trading Cost the Contractor shall reclaim such BNF
Historical Cost or a BNF Historical Trading Cost from the relevant BNF Company
in accordance with the terms of the Overarching Costs Management Agreement. The
Contractor shall pay any amounts reclaimed pursuant to this Clause 6A.5.3 to the
Authority as Category I Revenue.

 

122

--------------------------------------------------------------------------------


 

6A.5.4            The treatment of pension deficit contributions in relation to
the Applicable Schemes shall not be dealt with under this Clause 6A.5
(Historical Costs). Such deficit contributions shall be made in accordance with
the Schedule of Contributions for the relevant Applicable Scheme prepared under
section 58 Pensions Act 1995 or section 227 Pensions Act 2004 together with any
other obligations as to funding imposed by the documents governing the
Applicable Schemes.

 

6A.6                      Cashflow

 

6A.6.1            Costs and Capital

 

6A.6.1.1                                                Working Capital

 

6A.6.1.1.1                                        The Contractor shall be
responsible for ensuring that it has sufficient working capital to enable it to
meet its obligations under the Contract.

 

6A.6.1.1.2                                        The Contractor shall make
payments to creditors as they Fall Due and in accordance with the Government
Payment Obligations (save as otherwise agreed by the Authority in writing) but
excluding any costs properly to be met from a Customer Ringfenced Account

 

6A.6.1.1.3                                        Unless the Authority approves
otherwise in writing, the working capital required under Clause 6A.6.1.1.1 shall
be provided by the Contractor entering into one or more Approved Working Capital
Facilities.

 

6A.6.1.1.4                                        All drawings under an Approved
Working Capital Facility shall be transferred only into the Contractor’s Payment
Account.  The Contractor shall pay creditors out of the Contractor’s Payments
Account including, without limitation, Working Capital Costs.

 

6A.6.2            Cashflow Forecasting

 

6A.6.2.1                                                The Contractor shall
submit to the Authority a cashflow forecast in a form and at a frequency to be
determined by the Authority, acting reasonably, and notified to the Contractor
from time to time.

 

6A.6.2.2                                                The timeliness and
accuracy of the cashflow forecast as determined in accordance with Clause
6A.6.2.1. as compared with the Monthly Invoice and the Contractor’s requests for
payment under Clause 6A.7 as well as the Contractor’s adherence to the
Authority’s reasonable requirements from time to time (which the Authority shall
notify to the Contractor) shall be a criterion under which the Authority shall
be entitled to reduce the Incentive Fee in accordance with Paragraph 3.11.4.1 of
Part 2 of the Finance Schedule (Use of Performance Based Incentives) but
declaring that in any Contract Year the amount by which the Authority shall be
entitled to reduce the Incentive Fee on the basis of such criterion shall be
limited to the sum being 50% of the Total Incentive Fee payable to the
Contractor in respect of such Contract Year for the Sixth Site.

 

123

--------------------------------------------------------------------------------


 

6A.7                      Exceptional Costs

 

6A.7.1            Subject to the Contractor complying with the provisions of
Clauses 6A.7.2 and 6A.7.3 the Authority acknowledges that it is responsible for
providing the funds to the Contractor to enable it to pay creditors in so far as
the relevant obligations to make payments to those creditors are in respect of
Exceptional Costs including Exceptional Historical Costs and Exceptional Pension
Costs.  The provision of such funds is to be made in accordance with Clause
6A.7.2.1 in respect of Exceptional Costs other than Exceptional Historical Costs
and Exceptional Pension Costs, Clause 6A.7.2.2 in respect of Exceptional
Historical Costs and Clause 6A.7.3 in respect of Exceptional Pension Costs.

 

6A.7.2.         Information

 

6A.7.2.1                                                If the Contractor
becomes aware that it will incur an Exceptional Cost , it shall seek the
Authority’s prior written consent to the incurrence of such a Cost (an
“Exceptional Cost Agreement”).  The Contractor shall not incur any Exceptional
Cost without obtaining the Authority’s prior written consent under an
Exceptional Cost Agreement.  For the avoidance of doubt, the Authority will make
payment in relation to an Exceptional Cost only where the Authority’s consent to
the incurrence of such Exceptional Cost has been obtained pursuant to an
Exceptional Cost Agreement.  In relation to any Exceptional Cost for which it
seeks funding, the Contractor shall provide to the Authority a VAT invoice or
cost statement as appropriate with all relevant supporting documents and any
other applicable information in such a form as the Authority may reasonably
require from time to time (such information being “Exceptional Costs
Information”). Following receipt of the Exceptional Cost Information, and
subject to clause 6A.7.4 below, the Authority will in respect of any Exceptional
Cost not being an Exceptional Historical Cost or an Exceptional Pension Cost
make payment thereof by electronic transfer of funds to the Contractor’s Payment
Account no later than the date specified in the notice issued by the Authority
pursuant to Part 6 of the Finance Schedule (Cashflow Forecasting and Calculating
Dates for Payment) as being the date by which such funds are to be credited to
said Contractor’s Payment Account.

 

6A.7.2.2                                                In relation to any
Exceptional Historical Cost for which it seeks funding, the Contractor shall
provide to the Authority in such form as the Authority may reasonably require
from time to time, as soon as it becomes aware of the liability, a VAT invoice
with all relevant supporting documents and any other applicable information
including the due date for payment to the supplier of the Exceptional Historical
Cost and the date on which the Authority will need to have transferred funds
into the Contractor’s Payment Account in order for the amount in respect of that
Exceptional Historical Cost to be paid to the supplier (such information being
“Exceptional Historical Costs Information”). Following receipt of the
Exceptional Historical Costs Information, and subject to Clause 6A.7.4 below,
the Authority will, at least the Working Day before the due date for payment of
the Exceptional Historical Cost to the supplier, make payment in respect of the
relevant Exceptional Historical Cost to the Contractor by electronic transfer of
funds to the Contractor’s Payments Account.

 

6A.7.3            In relation to any Exceptional Pension Costs for which it
seeks funding, the Contractor will provide to the Authority either :

 

124

--------------------------------------------------------------------------------


 

6A.7.3.1                                                details of the amount
which the Contractor (or any subsidiary of the Contractor) will be liable to pay
under the schedule of contributions (prepared under section 227 of the Pensions
Act 2004) or under the governing documents of the scheme; or

 

6A.7.3.2                                                a demand for payment
made in accordance with the Scheme Document of the CNPP or, in respect of
Applicable Schemes other than the CNPP, the governing documents governing the
Applicable Scheme,

 

as appropriate (and in such form as the Authority may reasonably require from
time to time such information being “Exceptional Pension Costs Information”). 
As soon as the Contractor becomes aware of the Exceptional Pensions Cost
Information, and in any event no later than 8 (eight) Working Days before the
due date for payment by the Contractor, the Contractor will submit such
Exception Pensions Cost Information to the Authority.  Following receipt of the
Exceptional Pension Costs Information and subject to clause 6A.7.4 below, the
Authority will, at least the Working Day before the due date for payment of the
Exceptional Pension Costs by the Contractor, make payment in respect of the
relevant Exceptional Pension Costs to the Contractor by electronic transfer of
funds to the Contractor’s Payments Account.  The Contractor shall immediately on
receipt of the funds referred to herein remit the same to the relevant pension
fund.

 

6A.7.4            The due date for payment of a sum otherwise due under Clause
6A.7.2 or Clause 6A.7.3 (as applicable) shall be delayed to the date hereinafter
specified where the Authority acting reasonably has sought further information
from the Contractor (in addition to Exceptional Costs Information or Exceptional
Historical Costs Information or Exceptional Pension Costs Information) which is
necessary to enable the Authority to satisfy itself that the Cost in relation to
which the Contractor is seeking funds has been properly incurred and/or is an
Exceptional Cost.  In such circumstances, the due date for payment of the amount
in respect of which clarification has been sought as aforesaid shall be the date
falling five (5) Working Days after the Authority receives to its reasonable
satisfaction the information sought under this Clause 6A.7.4 where such date is
later than the date at which the Exceptional Costs, the Exceptional Historical
Costs or the Exceptional Pension Costs would be due pursuant to Clause 6A.7.2 or
6A.7.3. Any dispute in relation to the repayment of amounts by the Authority
pursuant to this Clause 6A.7.4 will be resolved in accordance with Part 13
(Dispute Management).

 

6A.7.5            Following its receipt of funds into the Contractor’s Payments
Account from the Authority pursuant to Clause 6A.7.4, the Contractor shall make
payments in respect of Exceptional Costs to creditors as soon as practicable and
otherwise in accordance with the Government Payment Obligations (save as
otherwise agreed by the Authority in writing).

 

6A.7A             Trading Costs

 

The Contractor shall record on the relevant Site Trading Ledger all costs to be
treated as Trading Costs. The Contractor shall be entitled to be reimbursed all
Trading Costs correctly recorded on the relevant Site Trading Ledger as
Exceptional Costs to the extent that funds to meet such costs have not been
drawndown prior to the Sale Date. Provided that, for the purposes of clause 6A.7
above, the Authority shall be deemed to have consented to the incurrence of any
Trading Costs.

 

125

--------------------------------------------------------------------------------


 

6A.8                      Customer Ringfenced Accounts

 

6A.8.1            The Contractor is entitled to draw down funds from Customer
Ringfenced Accounts in accordance with the legally binding provisions and/or
documented understandings with the relevant customer(s) (where inconsistent with
legally binding provisions the legally binding provisions shall prevail)
governing withdrawal from such Customer Ringfenced Accounts to meet such costs
as it is entitled to meet from Customer Ringfenced Accounts.

 

6A.8.2            For the avoidance of doubt, funds in Customer Ringfenced
Accounts shall not constitute Category I Revenue or Category II Revenue unless
or until released from such Customer Ringfenced Accounts as revenue in
accordance with the terms governing the operation of such accounts.

 

6A.9                      Determination of Revenue Category

 

6A.9.1            Subject to Clause 6A.9.4, in each Contract Year during the
setting of the LTP for the next Contract Year pursuant to Paragraph 7 (NTWP and
LTP) of Part 2 of the Programme Management Schedule (Setting the LTP and Change
Control), the Authority shall in respect of any Site or Sites be entitled,
acting reasonably and in consultation with the Contractor, to:

 

6A.9.1.1                                                amend the definition of
Category II Revenue so that revenue which would otherwise have fallen into the
definition of Category I Revenue falls into the definition of Category II
Revenue for all succeeding Contract Years; and/or

 

6A.9.1.2                                                amend categories of
revenue within or delete categories of revenue from the definition of Category I
Revenue and/or Category II Revenue for all succeeding Contract Years.

 

6A.9.2            If the amount of Category II Revenue received by the
Contractor to date in the current Contract Year exceeds the amount forecast by
the Contractor in the LTP as receivable for that Contract Year in respect of any
Site as set out in Finance Schedule Part 1 (Funding Limits and Available
Incentive Fee), the Authority shall be entitled in respect of such Site at any
time thereafter in the current Contract Year, acting reasonably, to treat the
excess revenue falling within the definition of Category II Revenue for such
Site as revenue falling into the definition of Category I Revenue for any Site.

 

6A.9.3            Prior to setting the Funding Limits for the next Contract Year
in accordance with Paragraph 7 (NTWP and LTP) of Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control), the Authority shall
(acting reasonably and in consultation with the Contractor) be entitled at any
time to add new categories of revenue to the definition of Category I Revenue
and/or Category II Revenue to the extent that such categories of revenue are not
already accounted for as Category I Revenue or Category II Revenue in the
current Contract Year’s LTP.

 

6A.9.4            The assumption is that monies received or receivable by the
Contractor shall predominantly be treated as Category I Revenue. Any dispute as
to whether monies received or receivable by the Contractor are to be treated as
Category I Revenue or Category II Revenue shall be determined by the Authority
acting reasonably.

 

6A.9A             Surplus ESTL Funds

 

6A.9A.1               Without prejudice to clause 6A.11.4 below, if the
Authority, acting reasonably, considers that the balance of funds on ESTL’s
Capital Adequacy Account is surplus to ESTL’s Capital Adequacy Requirements, or
if amounts on deposit pursuant to any of the Cash Credit Support

 

126

--------------------------------------------------------------------------------


 

Agreements is in excess of any restrictions imposed by the Authority pursuant to
Clause 3.6 and/or set out in the Permitted Activities and the Trading Limits,
then the Authority shall be entitled to require the Contractor or ESTL (as
applicable) to withdraw such surplus funds from the Capital Adequacy Account or
the relevant account in relation to the relevant Cash Credit Support Agreement
and pay such surplus funds to the Authority as Category 1 Revenue within
twenty-one (21) Calendar Days of the Contractor’s or ESTL’s (as applicable)
withdrawal of such surplus funds.

 

6A.10               Receipts Accounts

 

6A.10.1     Unless specifically instructed in writing by the Authority, the
Contractor shall pay all Category I Revenue and Category II Revenue into the
Contractor’s Receipts Accounts on receipt of such Revenue and shall transfer the
entire balance of the Contractor’s Receipts Account on a daily basis to the OPG
Receipts Account.

 

6A.10.2     If the Contractor becomes aware that an amount so transferred to the
OPG Receipts Account was paid into the Contractor’s Receipts Account in error
and so should not have been so transferred, then the Contractor shall inform the
Authority immediately of the amount, the date of transfer and the reason for the
error (an “Overpayment Notice”).  The Contractor will use all reasonable
endeavours to make such claim within 15 days following the end of the month in
which a receipt has been transferred by the Contractor to the OPG Receipts
Account under Clause 6A.10.1 above.  In the event that, exercising such
reasonable endeavours, the Contractor is unable to make such claim as aforesaid,
the Contractor shall make such claim as soon as reasonably practicable after the
expiry of fifteen (15) days following the end of the month in which a receipt
has been transferred by the Contractor to the OPG Receipts Account under Clause
6A.10.1 above.  The Contractor will provide along with the Overpayment Notice or
as soon as reasonably practicable following the Authority’s receipt of an
Overpayment Notice all relevant supporting documents and information (and in
such a form) as the Authority may reasonably require in order to satisfy itself
that the payment into the Contractor’s Receipts Account was made in error. As
soon as reasonably practicable following receipt of an Overpayment Notice and
receipt of such supporting documentation and information as the Authority may
reasonably require, the Authority shall repay the amounts paid in error as
aforesaid into the Contractor’s Receipt Account.

 

6A.10.3.                                                If the Parties cannot
agree whether an amount was paid into the Contractor’s Receipts Account in error
or if there is any disagreement regarding the amount paid in error the matter
shall be resolved in accordance with Part 13 (Dispute Management).

 

6A.11               Reimbursement

 

6A.11.1     Basis of Reimbursement

 

6A.11.2     Payment to the Contractor shall, except and to the extent otherwise
set out in the Finance Schedule or otherwise agreed between the Parties, be on
the basis of reimbursement of Allowable Costs incurred together with any Fee
and/or Incentive Fee due.

 

6A.11.3     Allowable and Disallowable Costs

 

6A.11.3.1       The Authority acknowledges that it is responsible for
reimbursing the Contractor for payments in respect of Allowable Costs the
Contractor makes to creditors out of the Contractor’s Payments

 

127

--------------------------------------------------------------------------------


 

Account or which are Transitional Balances (but not in the case of payments
properly to be met from a Customer Ringfenced Account or in respect of
Exceptional Costs) insofar as the relevant obligations to make such payments
were incurred in the Contractor’s performance of its obligations under this
Contract. Such reimbursement is to be made on the basis provided in Clause 6A.12
(Invoicing and Payment).

 

6A.11.3.2       The Contractor acknowledges that it is not entitled to be
reimbursed by the Authority under Clause 6A.11.3.1 in respect of payments to
creditors which are Disallowable Costs and that, to the extent that the
Authority has paid or reimbursed Disallowable Costs or Costs claimed as
Allowable Costs in excess of the Costs referred to in Clause 6A.11.3.1, the
Authority is entitled to be reimbursed by the Contractor.

 

6A.11.3.3       The Contractor must determine whether a payment in respect of a
Cost is an Allowable Cost or a Disallowable Cost in accordance with Part 4 of
the Finance Schedule (Costs Principles and Procedures).

 

6A.11.3.4       The Contractor shall be entitled to agree in advance with the
Authority as to whether certain Costs it proposes to incur are Allowable Costs
by entering into Advance Agreements with the Authority pursuant to the process
set out in Part 4 of the Finance Schedule (Costs Principles and Procedures).

 

6A.11.3.5       Should the Contractor become aware that it has incorrectly
determined an Allowable Cost as a Disallowable Cost and accordingly wishes to
claim such Cost as an Allowable Cost, it shall be entitled to make such claim.

 

6A.11.3.6       If the Parties cannot agree whether a particular Cost is an
Allowable Cost or a Disallowable Cost according to this Clause 6A.11.3 or Part 4
of the Finance Schedule (Costs Principles and Procedures), the matter shall be
resolved in accordance with Part 13 (Dispute Management).

 

6A.11.4     ESTL Funds

 

6A.11.4.1                   Without prejudice to clause 6A.9A above, the
Authority shall be entitled to require the Contractor or ESTL (as applicable) to
withdraw the balance of any funds held on ESTL’s Capital Adequacy Account and
recorded on the relevant site ledger (as applicable) and not paid out to
creditors or required to meet the Capital Adequacy Requirements or required to
fund deposits to be made pursuant to any of the Cash Credit Support Agreements
(subject to any restrictions imposed by the Authority pursuant to Clause 3.6
and/or set out in the Permitted Activities and the Trading Limits) from the
Capital Adequacy Account and pay such surplus funds to the Authority as Category
1 Revenue within twenty-one (21) Calendar Days of the Contractor’s or ESTL’s (as
applicable) withdrawal of such surplus funds.

 

6A.11.5                             Performance Based Incentive Arrangements

 

6A.11.5.1       The PBIs shall be prepared and determined, and the PBIs shall be
calculated and paid, in accordance with Part 2 (Use of Performance Based
Incentives) of the Finance Schedule.

 

128

--------------------------------------------------------------------------------


 

6A.11.5.2       The Contractor may propose, and the Authority may require the
Contractor to bring forward, changes to PBIs at any time during the Contract
Year in accordance with Part 2 of the Finance Schedule (Use of Performance Based
Incentives).

 

6A.11.6     Incentive Fee

 

6A.11.6.1       The Incentive Fee shall be calculated, in accordance with Part 2
(Use of Performance Based Incentives) of the Finance Schedule.

 

6A.11.7     Alternative Basis of Remuneration

 

6A.11.7.1       Should the Parties agree to utilise an alternative basis of
remuneration to reimbursement of Allowable Costs and Incentive Fee they shall as
appropriate agree:

 

6A.11.7.1.1                     the basis of remuneration; and

 

6A.11.7.1.2         the work or services to which it relates; and

 

6A.11.7.1.3         the terms and conditions upon which such work or services is
to be performed; and

 

6A.11.7.1.4         to the extent the terms of this Contract are not applicable
and/or to the extent that any additional terms or conditions are required or
require to be amended, the deletions from and additions to and amendments of
this Contract; and

 

6A.11.7.1.5         the relevant rates and prices, any profit, overhead and
incentive arrangements; and

 

6A.11.7.1.6         the method of and basis for variation and adjustment

 

and the Parties shall document the same in a written agreement to be attached as
a supplemental agreement to this Contract.

 

6A.11.7.2       For the avoidance of doubt any such supplemental agreement:

 

6A.11.7.2.1         shall apply only in respect of the work and services
specified therein and shall have no other effect upon the terms of this
Contract; and

 

6A.11.7.2.2         shall contain provisions allocating responsibility for the
Costs of additional works needed as a consequence of the Contractor’s failure to
comply with the requirements of this Contract in accordance with Part 7 of the
Finance Schedule (Provisions Applying to Defective Performance of Alternative
Remuneration Tasks).

 

6A.12               Invoicing and Payment

 

6A.12.1     Invoicing of Allowable Costs and Other Costs

 

6A.12.1.1                   Not later than the earlier of the twelfth (12th)
Working Day or the fifteenth (15th) Calendar Day of the Month immediately
following the relevant Month during which the Contractor incurs Allowable Costs
for which it seeks reimbursement in accordance with Clause 6A.11.3.1 and
Exceptional Costs for which it seeks payment the Contractor will issue a VAT
invoice (the “Monthly Invoice”).

 

129

--------------------------------------------------------------------------------

 

6A.12.1.2                   In the event that any Monthly Invoice is received by
the Authority after the earlier of the twelfth (12th) Working Day or the
fifteenth (15th) Calendar Day of the Month immediately following the relevant
Month during which the Contractor incurs Allowable Costs for which it seeks
reimbursement in accordance with Clause 6A.11.3.1 and Exceptional Costs for
which it seeks payment, such Monthly Invoice shall be deemed to have been
received by the Authority on the twelfth (12th) Working Day of the Month
following receipt of the same.  The dates for payment of the Allowable Costs and
Exceptional Costs stated in such Monthly Invoice shall be amended to reflect the
dates for payment which would have been stated therein had the Allowable Costs
and Exceptional Costs to which it relates been reimbursed and due to be paid in
the relevant Month immediately prior to the date at which such Monthly Invoice
is deemed to have been received by the Authority. Notwithstanding the foregoing,
the Authority shall use all reasonable endeavours to make payment of all sums
due consequent to such Monthly Invoice as soon as reasonably practicable in
order to minimise the Contractor’s liabilities in respect of Working Capital
Costs.

 

6A.12.1.3                   The Monthly Invoice shall be prepared in accordance
with Clause 6A.12.1.4 and shall be accompanied by

 

6A.12.1.3.1         a description of the work and/or services to which it
relates.

 

6A.12.1.3.2         a breakdown setting out in reasonable detail the Allowable
Costs incurred and the Exceptional Cost to be paid and an explanation of what
they relate to;

 

6A.12.1.3.3         adequate documentation supporting the sums claimed, and

 

6A.12.1.3.4         any other information or documentation that the Authority
may from time to time require and notify to the Contractor.

 

6A.12.1.3.5         details of the due dates for payment of Exceptional Costs
and Allowable Costs together with the amount of such Exceptional Costs and
Allowable Costs gross and net of VAT all in accordance with Part 6 of the
Finance Schedule (Cashflow Forecasting and Calculating Dates for Payment); and

 

6A.12.1.3.6         an analysis of all amounts paid by the Authority against
amounts due on the invoice in accordance with Part 6 of the Finance Schedule
(Cashflow Forecasting and Calculating Dates for Payment)

 

6A.12.1.4                   The Monthly Invoice shall be prepared on an accruals
accounting basis in accordance with UK GAAP (and not a cash accounting basis)
save in respect of purchase of stock as provided below.

 

Any Allowable Costs will be shown exclusive of any VAT payable by the Contractor
and the Monthly Invoice shall calculate the VAT payable by the Authority to the
Contractor in respect of such Allowable Costs.

 

130

--------------------------------------------------------------------------------


 

In respect of purchases of stock by the Contractor, the Monthly Invoice shall be
adjusted to reflect the value (excluding VAT) of actual purchases during the
relevant Month (as compared with value of stock consumed in that Month).  Such
stock shall be the property of the Authority and the Monthly Invoice will treat
its purchase by the Contractor on behalf of the Authority as a taxable supply.

 

6A.12.1.5                   Subject to Clause 6A.12.1.2 the Authority shall
reimburse the Contractor in respect of Allowable Costs as shown in each Monthly
Invoice complying with Clauses 6A.12.1.3 and 6A.12.1.4 in accordance with the
provisions of Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment) to this Contract.

 

Payment shall be made by electronic transfer of funds into the Contractor’s
Payments Account.

 

6A.12.1.6                   The due date for payment of a sum otherwise due
under Clause 6A.12.1.5 shall be delayed to the date hereinafter specified where
the Authority has sought further information from the Contractor (in addition to
that included or accompanying any Monthly Invoice) to enable the Authority to
satisfy itself that the Cost in relation to which the Contractor is seeking
reimbursement has been properly incurred as an Allowable Cost,.  In such
circumstances, the due date for payment of the Allowable Cost in respect of
which clarification has been sought shall be the date falling five (5) Working
Days after the Authority receives, to its reasonable satisfaction, the
information sought under this Clause 6A.12.1.6 where such date is later than the
date at which such Allowable Cost would be due to be reimbursed by the Authority
pursuant to Clause 6A.12.1.5.   Any dispute in relation to the reimbursement of
amounts to the Contractor pursuant to this Cluase 6A.12.1.6 will be resolved in
accordance with Part 13 (Dispute Management).

 

6A.12.1.7                   Where the Contractor becomes aware that an amount in
relation to which it is to seek reimbursement under Clause 6A.12.1 (Invoicing of
Allowable Costs and Other Costs) and Clause 6A.7 (Exceptional Costs) exceeds the
relevant amount specified in the cashflow forecast submitted by the Contractor
under Clause 6A.6.2 (Cashflow Forecasting) the Contractor will take immediate
steps to notify the Authority that the amount exceeds the relevant amount
specified in the cashflow forecast.  Upon receiving the notice, the Authority
will review its cash flow position with a view to reimbursing the Contractor in
accordance with Clauses 6A.12.1 and 6A.7. Where reimbursement under Clauses
6A.12.1 and 6A.7 is not possible as a result of the Authority’s cash flow
position, the Authority will not reimburse the Contractor in accordance with
Clauses 6A.12.1 and 6A.7 in respect of the amount which exceeds the relevant
amount specified in the cashflow forecast. In this event, the Contractor and the
Authority will use their best endeavours to enable the Authority to reimburse to
the Contractor the amount which exceeds the relevant amount specified in the
cashflow forecast as soon as practicable after any reimbursement would have been
due under Clauses 6A.12.1 and 6A.7 but for that amount

 

131

--------------------------------------------------------------------------------


 

exceeding the relevant amount specified in the cashflow forecast and the due and
final dates in respect of such amounts shall be delayed accordingly.

 

6A.12.2     Transitional Balances

 

6A.12.2.1                   The Contractor shall deliver to the Authority by no
later than the earlier of the twelfth (12th) Working Day or the fifteenth (15th)
Calendar Day following the Sale Date a statement which specifies all
Transitional Balances of which the Contractor is aware (the “Provisional
Transitional Balance Statement”) together with a schedule specifying the dates
which the Contractor proposes to be the dates at which the Authority is to
reimburse the Transitional Balances specified in the Provisional Transitional
Balance Statement (the “Provisional Payment Schedule”) which Provisional
Transitional Balance Statement and Provisional Payment Schedule shall be in
accordance with the requirements of Part 6 of the Finance Schedule (Cashflow
Forecasting and Calculating Dates for Payment).

 

6A.12.2.2                   The Contractor shall notify the Authority as soon as
it becomes reasonably apparent that the date at which they shall become due to
make payment of the sum comprised in any Transitional Balance to their supplier
will be after the Transitional Balance Payment Date. In such circumstances the
Transitional Balance Payment Date shall be revised in accordance with Part 6 of
the Finance Schedule (Cashflow Forecasting and Calculating Dates for Payment).

 

6A.12.2.3                   The Contractor shall notify the Authority that it is
seeking payment of any Transitional Balance and shall within such notification
identify the Transitional Balance Payment Date for such Transitional Balance.
Such notification shall be accompanied by all records and information necessary
to establish either;

 

6A.12.2.3.1         that the amount of the Transitional Balance stated in the
Provisional Transitional Balance Statement is an accurate valuation of the sum
due to be reimbursed to the Contractor in respect of the Allowable Cost to which
the Transitional Balance relates; or

 

6A.12.2.3.2         where the amount stated in the Provisional Transitional
Balance Statement is not an accurate valuation as detailed at Clause
6A.12.2.3.1, the sum which is the proper amount due to be reimbursed to the
Contractor in respect of the Allowable Cost to which the Transitional Balance
relates.

 

6A.12.2.4                   The Authority shall make payment of any Transitional
Balances properly due as Allowable Cost at the later of the Transitional Balance
Payment Date or the date falling 10 Working Days after receipt by the Authority
of the notification and all records and information to be submitted by the
Contractor pursuant to Clause 6A.12.2.3

 

6A.12.2.5                   The Contractor shall comply with the whole
requirements of Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment).

 

132

--------------------------------------------------------------------------------


 

6A.12.3     Termination Invoice

 

6A.12.3.1                   The Contractor shall deliver to the Authority by no
later than the twelfth (12th) Working Day following the last day of the final
Contract Year a VAT invoice (the “Provisional Termination Invoice”) which
specifies all Allowable Costs incurred of which the Contractor is aware for
which it would have sought reimbursement in accordance with Clause 6A.12.1.1 but
in respect of which it has not delivered to the Authority a Monthly Invoice. The
provisions of clause 6A.12.1.2 to 6A.12.1.6 will apply to the Provisional
Termination Invoice as if references therein to “Monthly Invoice” were
references to “Provisional Termination Invoice”.

 

6A.12.3.2                   The Contractor shall deliver to the Authority by no
later than the sixtieth (60th) Working Day following the last day of the final
Contract Year a VAT invoice (the “Final Termination Invoice”) which specifies
all Allowable Costs other than Allowable Costs specified in the Provisional
Termination Invoice for which it would have sought reimbursement in accordance
with clause 6A.12.1.1 but in respect of which it has not delivered to the
Authority a Monthly Invoice.  The provisions of clause 6A.12.1.2 to 6A.12.1.6
will apply to the Final Termination Invoice as if references therein to “Monthly
Invoice” were references to “Final Termination Invoice”.

 

6A.12.4     Payment of Incentive Fee

 

6A.12.4.1                   Subject to Clauses 6A.12.4.3, 6A.12.4.4, 6A.12.4.5
and 6A.12.4A.4 below, the Authority will pay 5 (five) per cent of the
Contractor’s Available Incentive Fee for the relevant Contract Year on the last
Working Day in each Month within that Contract Year in respect of provisionally
awarded Incentive Fee. The Contractor will issue a VAT invoice for the net
amount of the Incentive Fee plus VAT.

 

6A.12.4.2                   In addition to any payments made by the Authority
pursuant to Clause 6A.12.4.1 above, where any amount of Incentive Fee is awarded
provisionally pursuant to Paragraph 3.10 (Provisional Payment of Incentive Fee)
of Part 2 of the Finance Schedule (Use of Performance Based Incentives), the
Contractor will submit a VAT invoice to the Authority requesting payment of such
amount into the Contractor’s Fee Account and, subject to Clause 6A.12.4.3 below,
the Authority will make such payment.

 

6A.12.4.3                   Notwithstanding Clauses 6A.12.4.1 and 6A.12.4.2
above, the Authority will not pay more than 60% of the Available Incentive Fee
to the Contractor in respect of provisionally awarded Incentive Fee in any
Contract Year.

 

6A.12.4.4                   The Authority may during the seventh Month and
during the tenth Month of each Contract Year require the Contractor to provide
such information as the Authority may reasonably require in order to satisfy
itself so far as reasonably practicable at that stage of the Contract Year that
the total of the payments made by the Authority pursuant to Clause 6A.12.4.1 for
the Contract Year will not exceed the total of the Incentive Fee payable for
such Contract Year.  In the event that the Authority

 

133

--------------------------------------------------------------------------------


 

reasonably believes on the basis of such information or otherwise that the total
of the payments made by the Authority pursuant to Clause 6A.12.4.1 for the
Contract Year will exceed the amount of the Authority’s reasonable estimate of
the total Incentive Fee which will be payable in respect of such Contract Year,
the Authority may decide to reduce its monthly payment pursuant to Clause
6A.12.4.1 so that the total of such payments for the Contract Year is equal to
the amount being the Authority’s reasonable estimate of the total Incentive Fee
which shall be payable in respect of such Contract Year.

 

6A.12.4.5                   In the event that the Authority reasonably believes
on the basis of the information provided pursuant to Clause 6A.12.4.4 or
otherwise that the total of the payments made by the Authority pursuant to
Clause 6A.12.4.1 in any Contract Year exceeds the Authority’s reasonable
estimate of the total Incentive Fee payable in respect of such Contract Year,
the Authority shall be entitled to make no further payments during such Contract
Year pursuant to Clause 6A.12.4.1 and may during the remaining period of such
Contract Year deduct the amount by which the total of the payments so made
exceeds the Authority’s reasonable estimate as aforesaid from any amounts of
Budgeted Efficiency Gain Fee which would but for this provision remain to be
paid pursuant to clause 6A.12.4A.1.

 

6A.12.4A Payment of Budgeted Efficiency Gain Fee

 

6A.12.4A.1          Subject to Clause 6A.12.4A.3, 6A.12.4A.4 and 6A.12.4.5, the
Authority will pay 5 (five) per cent of the Budgeted Efficiency Gain Fee for the
relevant Contract Year on the last Working Day in each Month within that
Contract Year on account of Efficiency Gain Fee.  The Contractor will issue a
VAT invoice for the net amount of the Budgeted Efficiency Gain Fee plus VAT.

 

6A.12.4A.2          The Authority will not pay more than 60% of the Budgeted
Efficiency Gain Fee to the Contractor on account of Efficiency Gain Fee in any
Contract Year.

 

6A.12.4A.3          The Authority may during the seventh Month and during the
tenth Month of each Contract Year require the Contractor to provide such
information as the Authority may reasonably require in order to satisfy itself
so far as reasonably practicable at that stage of the Contract Year that the
total of the payments made by the Authority pursuant to Clause 6A.12.4A.1 for
the Contract Year will not exceed the total of the Efficiency Gain Fee payable
for such Contract Year.   In the event that the Authority reasonably believes on
the basis of such information or otherwise that the total of the payments made
by the Authority pursuant to clause 6A.12.4A.1 for the Contract Year will exceed
80% of the amount of the Authority’s reasonable estimate of the total Efficiency
Gain Fee which will be payable in respect of such Contract Year, the Authority
may decide to reduce its monthly payments pursuant to Clause 6A.12.4A.1 so that
the total of such payments for the Contract Year is equal to the amount being
80% of the Authority’s reasonable estimate of the total Efficiency Gain Fee
which will be payable in respect of such Contract Year.

 

134

--------------------------------------------------------------------------------


 

6A.12.4A.4          In the event that the Authority reasonably believes on the
basis of the information provided pursuant to Clause 6A.12.4A.3 or otherwise
that the total of the payments made by the Authority pursuant to Clause
6A.12.4A.1 in any Contract Year exceeds the Authority’s reasonable estimate of
the total Efficiency Gain Fee payable in respect of such Contract Year, the
Authority shall be entitled to make no further payments during such Contract
Year pursuant to Clause 6A.12.4A.1 and may during the remaining period of such
Contract Year deduct the amount by which the total of the payments so made
exceeds the Authority’s reasonable estimate as aforesaid from any amounts of
provisionally awarded Incentive Fee which would but for this provision remain to
be paid pursuant to Clause 6A.12.4.1.

 

6A.12.5     Contractor’s Fee Account

 

Any interest accruing on amounts in the Contractor’s Fee Account shall be for
the account of the Contractor.

 

6A.12.6     Payments to Parent

 

6A.12.6.1                   Within fourteen (14) Calendar Days of the
Authority’s determination pursuant to Clause 6A.2 (Determination of Funding
Limits and Compliance with Funding Limits) and the final determination of
Incentive Fee undertaken pursuant to Paragraph 3.11 (Final Determination of, and
Adjustment to, Incentive Fee) of Part 2 of the Finance Schedule (Use of
Performance Based Incentives), taking account of the Annual Reconciliation
Reports, the Authority will calculate the Year End Sum which shall be an amount
equal to the Final Incentive Fee and the Efficiency Gain Fee minus:

 

6A.12.6.1.1         the Total Provisional Incentive Fee paid by the Authority to
the Contractor;

 

6A.12.6.1.1A                                                the Budgeted
Efficiency Gain Fee paid by the Authority to the Contractor;

 

6A.12.6.1.2         an amount in respect of any Disallowable Costs not otherwise
reimbursed to the Authority; and

 

6A.12.6.1.3         any amount owing from the Parent Body Organisation to the
Contractor or the Authority pursuant to this Contract or the Parent Body
Agreement.

 

6A.12.6.2                   If the Year End Sum is a positive figure then the
Authority shall pay an amount equal to the Year End Sum into the Contractor’s
Fee Account within thirty (30) Calendar Days of the Authority’s calculation of
the Year End Sum. If the Year End Sum is a negative figure then the Authority
shall serve a Demand on the Parent Body Organisation requiring that the Parent
Body Organisation pays an amount equal to the Year End Sum to the Authority
within thirty (30) Calendar Days of receipt of such Demand.

 

6A.12.6.3                   If the Year End Sum is a positive figure then the
Contractor shall issue a VAT invoice to the Authority for the sum as defined in
6A.12.6.2 plus VAT.

 

135

--------------------------------------------------------------------------------


 

6A.12.6.4                   Upon expiry or termination of this Contract, if the
final form Annual Reconciliation Report has been referred to the Dispute
Resolution Procedure, the Authority shall calculate the Year End Sum whether
that be a positive or negative sum and to the extent that such Year End Sum is
undisputed Clause 6A.12.6.2 shall apply in respect of that undisputed amount. 
Following agreement or determination of the disputed amounts under the Annual
Reconciliation Report, Clauses 6A.12.6.1 and 6A.12.6.2 shall apply as
appropriate.

 

6A.12.6.5                   The Authority hereby gives its consent to the
Contractor paying such amount of the provisionally awarded Incentive Fee, the
Budgeted Efficiency Gain Fee and of the Year End Sum (if the Year End Sum is a
positive figure) to the Parent Body Organisation as the Contractor thinks fit
and proper.

 

6A.12.7     Payment

 

6A.12.7.1                   Sums payable to the Contractor shall become due from
the Authority to the Contractor on the date or dates specified in Clauses
6A.7.2.1, 6A.7.2.2 and 6A.7.3 (all as modified by the operation of Clause
6A.7.4); Clauses 6A.12.1.5 (as modified by the operation of clause 6A.12.1.6);
Clause 6A.12.2.4   and on the dates of the invoices referred to in Clauses
6A.12.4.1 and 6A.12.4A.1 and shall (subject to Clauses 6A.12.4.3) be paid by the
Authority to the Contractor by the date or dates specified or calculated in
accordance with in Clauses 6A.7.2.1, 6A.7.2.2 and 6A.7.3 (all as modified by
Clause 6A.7.4);  Clause 6A.12.1.5 (as modified by the operation of Clause
6A.12.1.6); Clause 6A.12.2.4 and the dates stated for payment in Clauses
6A.12.4.1 and 6A.12.4A.1 (“the Final Date for Payment”).

 

6A.12.7.2                   Not used

 

6A.12.7.3                   If at any time the Authority fails to make any
payment by the Final Date for Payment then the Contractor shall so notify the
Authority in writing and such sum as remains unpaid shall bear interest at the
Interest Rate from the date of the Contractor’s notice referred to herein until
the date the same is paid by the Authority to the Contractor.

 

6A.12.7.4                   Without prejudice to the Authority’s rights under
Clauses 6A.7.4 and 6A.12.1.6 the Authority shall be entitled to set off against
any money otherwise due under this Contract the amount of any claim for loss
and/or expense which has actually been incurred by the Authority by reason of
any breach of or failure to observe the provisions of this Contract by the
Contractor provided always:

 

6A.12.7.4.1         the amount of the set off has been quantified in detail and
with reasonable accuracy by the Authority: and

 

6A.12.7.4.2         the Authority has given to the Contractor notice in writing
(the “Effective Notice”) specifying its intention to set off the amount
quantified in accordance with Clause 6A.12.7.4.1 and the grounds on which such
set off is claimed to be made.  Where there is more than one ground the
Authority shall state in the Effective Notice each of the grounds on which the
set off is claimed to be made and the

 

136

--------------------------------------------------------------------------------


 

amounts attributable to each of them.  The Effective Notice shall be given not
less than seven (7) days before the money from which the amount is to be set off
becomes due to the Contractor provided that the Effective Notice shall not be
binding insofar as the Authority may amend it in preparing its pleadings for any
Legal Proceedings.

 

6A.12.7.5                   The rights of the Parties in respect of set off are
fully set out herein and no other rights whatsoever shall be implied as terms of
this Contract relating to set off.

 

6A.12.8      Currency of Contract

 

All amounts of money in this Contract are expressed in pounds sterling (£). If
the United Kingdom joins European Monetary Union any figure expressed in “£” and
“sterling” in this Contract shall be converted into euro at the rate for
conversion of sterling into euro established by the Council of the European
Union pursuant to the Treaty (including compliance with rules relating to
rounding in accordance with European Community regulations) and any reference to
a figure in “£” or “sterling” shall mean that figure adjusted into euro.

 

6A.13               Funding Limits

 

6A.13.1     Expenditure and accruals shall attrite the Funding Limits in
accordance with the provisions of Part 4 of the Finance Schedule (Cost
Principles and Procedures).

 

6A.13.2     Within Fourteen (14) Calendar Days of the end of each Month, the
Contractor shall provide the Authority with a report for each Site (in such a
form and containing such information as the Authority may reasonably require
from time to time) setting out each of the following in respect of the relevant
previous Month:

 

6A.13.2.1                   the funds paid out by the Contractor from the
Contractor’s Payments Account;

 

6A.13.2.2                   the amounts received by the Contractor of Category I
Revenue, Category II Revenue or otherwise (including any amounts released as
revenue form the Customer Ringfenced Accounts);

 

6A.13.2.3                   the amounts expended by the Contractor in the proper
performance of its obligations under this Contract in respect of Allowable
Costs;

 

6A.13.2.4                   a reconciliation between the Monthly Invoice sent to
the Authority and cash payments made by the Contractor;

 

6A.13.2.5                   any payments made by the Authority pursuant to
Clauses 6A.7.2 and 6A.7.3 to meet Exceptional Costs ;

 

6A.13.2.6                   the amounts drawn down from the Customer Ringfenced
Accounts; and

 

6A.13.2.7                   any movements into and out of the Foreign Exchange
Accounts, and

 

6A.13.2.8                   an analysis of the daily cash balances in the month
against that forecast having regard to the cashflow forecast agreed or
determined pursuant to Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment).

 

137

--------------------------------------------------------------------------------


 

with all relevant supporting documents and any other applicable information (and
in such a form) as the Authority may reasonably require from time to time (each
such reporting being a “Monthly Reconciliation Report”),

 

and within sixty (60) Calendar Days of the end of each Contract Year (or if, at
the end of the Contract Year, the Authority exercises its Call Option and shares
are transferred pursuant to the provisions of the Parent Body Agreement), the
Contractor shall provide the Authority with a report for each Site in the same
form as the Monthly Reconciliation Report or as otherwise reasonably required by
the Authority in respect of that previous Contract Year (the “Annual
Reconciliation Report”).

 

6A.14               Reports

 

6A.14.1     The Contractor shall prepare and submit to the Authority periodic
reports for each Site (including the Annual Reconciliation Reports) showing the
amounts of expenditure expended and/or accrued against each Funding Limit in
accordance with Clause 4.1 (Reporting and Reviewing).

 

6A.14.2     Following the end of each Contract Year and within ninety (90)
Calendar Days of its receipt of the Contractor’s Annual Reconciliation Reports,
the Authority shall notify the Contractor that it either agrees the Annual
Reconciliation Reports or that it requires the Contractor to amend and re-submit
them (indicating those reports and sections therein which it requires to be
amended). Within thirty (30) Calendar Days of such notification from the
Authority, the Contractor shall either submit revised Annual Reconciliation
Reports incorporating all amendments required by the Authority (and the
Authority shall notify the Contractor of its agreement to the revised Annual
Reconciliation Reports within a further thirty (30) Calendar Day period) or
notify the Authority that it does not accept any one or more of the amendments
requested by the Authority (identifying the relevant amendments). In the event
that the Contractor does not accept any or all of the Authority’s requested
amendments, the Parties shall consult each other with a view to agreeing revised
Annual Reconciliation Reports but if they cannot agree the final form Annual
Reconciliation Reports within fourteen (14) Calendar Days of first notification
by the Contractor to the Authority that it does not accept all of the
Authority’s amendments, the matter shall he resolved, and the final form Annual
Reconciliation Reports determined, in accordance with the Dispute Management
Schedule.

 

6A.14.3     The amount of expenditure and accruals reported against each Funding
Limit shall be reduced by the amount of Category II Revenue reported against the
relevant Funding Limit. The Contractor shall report Category II Revenue.

 

6A.14.4     Within fourteen (14) Calendar Days of the agreement or determination
of the Agreed Reconciliation Reports pursuant to Clause 6A.14.2 above, the
Authority shall determine whether or not the Contractor has complied with Clause
6A.13.1 (Funding Limits) and, if the Contractor has not complied with Clause
6A.13.1 (Funding Limits), the Authority will serve a Demand on the Contractor in
respect of sums paid by the Authority as Allowable Costs which pursuant the
procedures in this clause 6A.14 are agreed or determined to be Disallowable
Costs

 

6A.14.5     The Contractor shall provide any information reasonably requested by
the Authority that enables the Authority to comply with its State Aid reporting
obligations to the Department of Trade and Industry.

 

138

--------------------------------------------------------------------------------


 

6A.15               Costs Transparency and Auditing

 

6A.15.1     At any time the Authority or the Authority’s Agents may choose to
exercise the rights set out in Clause 4.5 (Inspection and Audit) to audit the
Contractor’s determination of Costs as Allowable Costs or Disallowable, the
Contractor’s claims for reimbursement of Allowable Costs or the reconciliation
between payments made and accruals.

 

6A.15.2     The Contractor shall adopt a system of cost transparency and open
book accounting which provides for the cost components, cost levels and cost
build up and calculation for each and every item of cost that is used on the
formulation of the rates prices and sums under this Contract, including those
relating to Subcontracts, which relate to the Contractor’s performance of its
obligations under this Contract to be calculated and made available to the
Authority. The Contractor shall, at the request of the Authority, make such of
its records available to the Authority as are necessary for the Authority to
verify that a system of cost transparency has and is being adopted. The
Contractor shall ensure that its Subcontractors also comply with such cost
transparency and reporting provisions by including such provisions in its
Subcontracts. The Authority shall have the right to access to the build up and
calculations for each and every item of cost that is used in the formulation of
the rates, prices and sums under this Contract. The Authority shall have the
right to audit the Contractor’s Subcontractors and Affiliates on the same basis.

 

6A.16               Reconciliation for Mid-Year Termination

 

6A.16.1     If the last day of the final Contract Year is any day other than 31
March (or if the Authority exercises its Call Option under the provisions of the
Parent Body Agreement or terminates the Parent Body Agreement as a result of the
default or insolvency of the Parent Body Organisation notwithstanding the
continuation of this Contract), the Authority shall require the Contractor to
produce an Annual Reconciliation Report (subject to any modifications necessary
to deal with mid-year termination, where relevant) showing the information
listed in Clauses 6A.13.2.1 to 6A.13.28 above for the Contract Year up to the
date of termination, within sixty (60) Calendar Days of such date of
termination.

 

6A.16.2     The Contractor shall propose an equitable apportionment of the ASFL
for the then current Contract Year for each Site based on progress as against
the costs, scope and schedule in the then current Contract Year of the LTP for
each Site in accordance with Paragraph 6 (Accounting Basis) of Part 4 of the
Finance Schedule (Costs Principles and Procedures). If the Parties fail to agree
on such apportionments proposed by the Contractor, the matter shall be resolved
and determined in accordance with the Dispute Management Schedule.

 

6A.16.3     The Contractor and the Authority shall comply with the provisions of
Clauses 6A.14.2, 6A.14.3 and 6A.14.4 above.

 

6A.16.4     Within fourteen (14) Calendar Days of agreement or determination of
the Annual Reconciliation Reports the Authority shall, acting reasonably,
determine the amount of Incentive Fee for each Site and the amount of Efficiency
Gain Fee to which the Contractor is entitled, taking account of the profile of
the PBIs in the context of mid-year termination of the Contract or the Parent
Body Agreement as appropriate and of the Annual Reconciliation Report agreed or
determined pursuant to Clause 6A.16.3 above and in accordance with Part 2 of the
Finance Schedule (Use of Performance Based Incentives).

 

139

--------------------------------------------------------------------------------


 

6A.16.5     Within fourteen (14) Calendar Days of the agreement or determination
of the Incentive Fee to which the Contractor is entitled the Authority shall
calculate the Year End Sum in accordance with Clause 6A.12.6 (Payments to
Parent) above. If the Year End Sum is a positive figure then the Authority shall
pay an amount equal to the Year End Sum into the Contractor’s Fee Account within
thirty (30) Calendar Days of the Authority’s calculation of the Year End Sum. If
the Year End Sum is a negative figure then the Authority shall serve a Demand on
the Parent Body Organisation requiring that the Parent Body Organisation pays an
amount equal to the Year End Sum to the Authority within thirty (30) Calendar
Days of receipt of such Demand.

 

6A.16.6     Notwithstanding the termination of this Contract or the Parent Body
Agreement as appropriate, the Authority hereby gives its consent to the
Contractor paying the Year End Sum (if a positive figure) to the Parent Body
Organisation unless for the Contractor to do so would be contrary to Law.

 


6A.17               DIRECT AND INDIRECT TAXATION

 

6A.17.1     Tax – general

 

6A.17.1.1       The Contractor agrees to take all reasonable actions to meet its
Taxation compliance obligations, and in particular to assist in the reduction or
elimination of any irrecoverable Taxation.

 

6A.17.1.2       The Authority shall retain the right to discuss the new VAT
regime with the Contractor at Sale Date to assess the cashflow implications for
the Authority and to review the first VAT return (and subsequent VAT returns as
it may consider necessary) prepared and submitted to HMRC after the Sale Date to
understand any changes to the previously anticipated cashflow forecast and to
make any appropriate amendments to the cashflow profile.

 

6A.17.2     Corporation Tax

 

The Contractor:

 

6A.17.2.1       agrees to prepare and submit to HMRC corporation tax
computations on the basis of the principles agreed between HMRC and the
Authority in the Code of Practice 10 Submission (the “COP 10”);

 

6A.17.2.2       undertakes not to seek agreement from HMRC to a treatment of any
item in the corporation tax computations which is inconsistent with the COP 10,
unless the Authority expressly consents in writing.

 

6A.17.2.3       shall produce a tax pack in respect of the accounting records
maintained by the SLC on behalf of the Authority in the form and to the
frequency and timescales reasonably required by the Authority and respond to any
queries on a timely basis such that the Authority is able to meet its taxation
obligations

 

6A.17.3     VAT

 

6A.17.3.1       The Contractor agrees to charge VAT, issue VAT invoices and
comply with VAT compliance obligations on the basis of the VAT Agreement and in
particular:

 

140

--------------------------------------------------------------------------------


 

6A.17.3.1.1         AGREES TO REGISTER AND MAINTAIN REGISTRATION FOR THE
PURPOSES OF THE VATA;

 

6A.17.3.1.2         AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES IN
RESPECT OF SUPPLIES MADE TO THIRD PARTY CUSTOMERS;

 

6A.17.3.1.3         AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES IN
RESPECT OF THE REIMBURSEMENT OF ALLOWABLE COSTS BY THE AUTHORITY;

 

6A.17.3.1.4         AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES AND
CREDIT NOTES AS APPROPRIATE IN RESPECT OF THE INCENTIVE FEE;

 

6A.17.3.1.5         AGREES PROPERLY TO PREPARE AND SUBMIT VAT RETURNS ON A
TIMELY BASIS TO HM CUSTOMS AND EXCISE AND TO SEEK RECOVERY AS FAR AS POSSIBLE OF
VAT INCURRED IN RESPECT OF GOODS AND SERVICES SUPPLIED TO THE CONTRACTOR; AND

 

6A.17.3.1.6         AGREES NOT TO ACT IN ANY WAY INCONSISTENTLY WITH THE
PRINCIPLES SET OUT IN THIS CONTRACT.

 

6A.17.3.2       The Authority shall charge VAT in respect of the fee for the
Property Licence for the Sites and the fee for the licence of the Authority IP
to the Contractor, and shall properly issue VAT invoices in respect thereof.

 

6A.17.3.3       The Authority warrants that it has elected to waive exemption
from VAT in accordance with the provisions of Paragraph 2 of Schedule 10 to VATA
in respect of the Sites.

 

6A.17.4     Withholding Taxes

 

6A.17.4.1       Any payment made by the Authority or the Contractor under, or
pursuant to the terms of, this Contract shall be made free and clear of all
taxation whatsoever save only for any deductions or withholdings required by
applicable Law.

 

6A.17.4.2       The Authority warrants that it is a company resident in the
United Kingdom for the purposes of Part 15 of the Income Tax Act 2007.

 

6A.17.4.3       The Contractor warrants that it is a company resident in the
United Kingdom for the purposes of Part 15 of the Income Tax Act 2007.

 

6A.17.4.4       Where the Contractor is or will be required to account under
this Contract to the Authority in respect of any receipt from a Third Party, and
such receipt is or may be subject to deductions or withholdings in respect of
Taxation, the Contractor is required to take reasonable action necessary to
obtain the payment without such deduction or withholding, or to recover all or
part of the deduction or withholding.

 

6A.17.5     Employee Taxes

 

The Contractor undertakes properly to make all National Insurance Contributions
and sums payable to HMRC under the PAYE system in respect of emoluments and
benefits paid or payable, and to make all deductions and retentions as should be
made in accordance with the applicable Law.

 

141

--------------------------------------------------------------------------------


 

6A.17.6     Tax Returns

 

The Contractor agrees that the Authority may, at the Authority’s request, review
tax returns and tax correspondence prior to their submission to the relevant tax
Authority and that the Contractor will take into account the Authority’s
reasonable comments provided that the timing of the provision of such comments
takes into account any deadline for the relevant submission of which the
Authority is aware and provided that the tax return or tax correspondence
relates to a matter for which the Authority has financial responsibility.

 

6A.17.7     Construction Industry Scheme Regulations: Sections 559-567 Income
and Corporation Taxes Act 1988

 

6A.17.7.1                   For the purposes of this Clause 6A.17.7, “CIS” means
the scheme prescribed by Chapter IV of Part XIII of the Income and Corporation
Taxes Act 1988 and/or the scheme prescribed by Chapter 3 of Part 3 of the
Finance Act 2004, in either case to the extent that such scheme is in force.

 

6A.17.7.2                   The Contractor shall comply with the obligations
imposed on it by the CIS and the obligation of the Authority to make any payment
under this Contract is subject to the provisions of the CIS.

 

142

--------------------------------------------------------------------------------

 

PART 7 REAL ESTATE AND ASSET MANAGEMENT

 


7.1          RIGHT TO OCCUPY SITES


 

7.1.1       From the Commencement Date until the expiry or earlier termination
of this Contract, the Authority licences the Contractor:

 

7.1.1.1        to use and occupy the Licensed Nuclear Site Area (including the
facilities and installations thereon and any easements appurtenant thereto); and

 

7.1.1.2        to use and occupy such part or parts of the Authority Land (other
than the Licensed Nuclear Site Area) (including the facilities and installations
thereon and rights and easements appurtenant thereto) previously specified by
the Authority and which the Contractor from time to time properly requires for
the purpose of performing its obligations under this Contract and which at the
date of this Contract comprises the land shown coloured blue on the plans marked
“Chapelcross”, “Hunterston A”, “Oldbury”, “Trawsfynydd” and “Wylfa” attached at
Part 1 (Nuclear Licensed Site Area Plan) and Part 2 (Site Boundary Plan) of the
Property Schedule and the Ancillary Properties (but excluding any land that is
the subject of an Off-Site Tenancy Document); and

 

7.1.1.3        to use and occupy any part or parts of the Licensed Nuclear Site
Area that are the subject of a Tenancy Document where (and for so long as) the
lawful right of occupation by the person with the benefit of the relevant
Tenancy Document has been properly suspended by the Authority (or its agent) in
accordance with the terms of the relevant Tenancy Document; and

 

7.1.1.4        to use the Authority Assets; and

 

7.1.1.5        to sell Authority Assets in accordance with the terms of the
Customer Contracts; and

 

7.1.1.6        to use (in common with the Authority and all those authorised by
it) such roads, accessways and pathways over and upon the Authority Land (but
outside a Site) as notified by the Authority to the Contractor from time to time
for the purposes of access to and from such Site; and

 

7.1.1.7        to exercise the rights reserved in favour of the landlord
pursuant to any Off-Site Tenancy Document insofar as it may relate to the Sites)

 

TO ENABLE THE CONTRACTOR TO:

 

1) PERFORM ITS OBLIGATIONS UNDER THIS CONTRACT; AND

 

2) DISCHARGE ITS OBLIGATIONS PURSUANT TO THE NUCLEAR SITE LICENCE AND ALL OTHER
RELEVANT REGULATORY REQUIREMENTS; AND

 

3) USE THE SITES AND THE AUTHORITY ASSETS FOR ANY OTHER USE THAT THE AUTHORITY
HAS CONSENTED TO IN WRITING,

 

(THE “PROPERTY LICENCE”).

 

143

--------------------------------------------------------------------------------


 

7.1.2       The Contractor agrees and undertakes with the Authority:

 

7.1.2.1        to pay to the Authority the Property Licence Fee in advance by
way of one payment on 1 April each year (the first payment being due on the date
of this Contract); and

 

7.1.2.2        not to impede in any way the Authority or its officers servants
or agents in the exercise of the Authority’s rights of possession and ownership
of any Site provided that (in respect of the part of the Site that comprises the
Licensed Nuclear Site Area) the Authority agrees that in exercising its rights
of possession and ownership the Authority shall not do anything that would
contravene the terms of the Nuclear Site Licence and shall at all times comply
with any proper regulations relating to the Licensed Nuclear Site Area made by
the Contractor (in its capacity as the holder of the Nuclear Site Licence)
(which the Contractor agrees shall not materially adversely affect the exercise
of the Authority’s rights) and notified to the Authority from time to time; and

 

7.1.2.3        to perform and observe all covenants restrictions provisions and
stipulations affecting the Sites and not to interfere with any rights easements
or other like matters affecting the Sites.

 

7.1.3           The licence granted to the Contractor by Clause 7.1.1 above is
personal to the Contractor and shall not be capable of being assigned or in any
way otherwise dealt with or disposed of provided that the Contractor may with
the prior written consent of the Authority (at the Authority’s sole discretion)
and subject to the Contractor complying with the terms of any necessary
Regulatory Requirements grant:

 

7.1.3.1        SUB-LICENCES OF ANY PART OF THE LICENSED NUCLEAR SITE AREA TO
AUTHORISED SUBCONTRACTORS AND/OR THE CONSTABULARY; AND

 

7.1.3.2        SUB-LICENCES OF ANY PART OF THE SITES (EXCLUDING THE LICENSED
NUCLEAR SITE AREA) TO ANY THIRD PARTY ENGAGED BY THE CONTRACTOR FOR THE PROPER
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS CONTRACT AND/OR THE CONSTABULARY.

 

7.1. 4          If the Authority has granted its consent to a Subcontract
pursuant to Part 1 (Subcontracting/Procurement Requirements) of the
Subcontracting/ Procurement Schedule, such consent shall constitute the
Authority’s prior written consent in respect of the sub-licence to the relevant
Subcontractor for the purposes of Clause 7.1.3.1.

 

7.1. 5          Without prejudice to the requirement to obtain the Authority’s
prior written consent under Clause 7.1.3.1, if the Contractor has notified the
Authority of its proposed entry into a Subcontract in accordance with Paragraph
3.11 (Notification of Subcontracts not Requiring Authority Approval) of Part 1
(Subcontracting/Procurement Requirements) of the Subcontracting/ Procurement
Schedule, such notification shall constitute the Contractor’s notification and
the Authority’s consent in respect of the sub-licence to the relevant
Subcontractor for the purposes of Clause 7.1.3.1.

 

7.1. 6          If the Contractor is not required to notify the Authority of its
entry into a Subcontract nor required to obtain the Authority’s prior written
consent to the entry into such Subcontract under Part 1
(Subcontracting/Procurement Requirements) of the Subcontracting/Procurement
Schedule then, for the purposes of Clause 7.1.3.1, the Authority shall be deemed
to have given its prior written consent in respect of the sub-licence to the
relevant Subcontractor.

 

144

--------------------------------------------------------------------------------


 

7.1.7       The licence granted to the Contractor by Clause 7.1.1 above is
granted subject to:

 

7.1.7.1        the Authority’s proprietary rights in respect of the Sites; and

 

7.1.7.2        the rights, covenants, conditions and other matters affecting the
Sites; and

 

7.1.7.3        the rights of any third parties from time to time subsisting in
relation to the Sites; and

 

7.1.7.4        the Tenancy Documents (to the extent that they relate to the
Site) and the Off-Site Tenancy Documents.

 

7.1.8       The Contractor shall not by virtue of the licence granted by Clause
7.1.1 above (or otherwise) claim to be or become entitled to any estate right or
interest in or exclusive possession of any of the land of the Authority and/or
the Authority Assets and nothing contained in this Clause 7.1 shall be construed
as creating a legal or equitable demise of the Sites.

 

7.1.9       For the avoidance of doubt, notwithstanding the provisions of clause
7.1.8 the Authority served on the Contractor notices dated 25 April 2007 in
accordance with the terms of section 38A(3)(a) of the Landlord and Tenant Act
1954 and the Contractor or a person duly authorised by the Contractor made
statutory declarations in accordance with Paragraph 3 and 4 of schedule 2 of the
Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 and
accordingly the Authority and the Contractor confirm and agree that the
provisions of sections 24 to 28 (inclusive) of the Landlord and Tenant Act 1954
are excluded in relation to any right of occupation created by this Contract.

 

7.1.10     Nothing contained in this Contract shall imply or warrant that the
Sites may (whether under statute or otherwise) be used for any purpose for which
the Contractor uses or intends to use the Sites.

 

7.1.11     The Ancillary Properties may only be used for the purposes specified
by the Authority from time to time.

 

7.1.12     The Contractor agrees that it shall not claim any proprietary
interest or right in the Sites.

 

7.2          Objects of antiquity or value


 

The Contractor shall notify the Authority of all objects of antiquity or value
discovered in the course of the performance of this Contract. All such objects
shall belong to and be at the disposal of the Authority.

 

7.3          Condition of Sites and Authority Assets

 

The Authority shall not give any warranty as to the condition of each Site or
the Authority Assets.

 

145

--------------------------------------------------------------------------------



 

7.4          Use of Sites and Authority Assets


 


7.4.1       THE CONTRACTOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF THE
AUTHORITY, USE THE AUTHORITY ASSETS (OR PART THEREOF) OTHER THAN IN FULFILMENT
OF ITS OBLIGATIONS UNDER THIS CONTRACT, APPLICABLE LAW AND REGULATORY
REQUIREMENTS.


 


7.4.2       THE AUTHORITY SHALL BE ENTITLED TO REQUIRE THAT:


 

7.4.2.1    ANY MOVABLE AUTHORITY ASSET BE REDEPLOYED FOR USE ON BEHALF OF THE
AUTHORITY AT ANY PLACE OUTSIDE A SITE PROVIDED THAT SUCH REDEPLOYMENT WILL NOT
IMPEDE OR PREVENT THE CONTRACTOR FROM PERFORMING ITS OBLIGATIONS UNDER THIS
CONTRACT; AND/OR

 

7.4.2.2    THE CONTRACTOR UTILISE ANY OTHER MOVABLE ASSET DEPLOYED TO SUCH SITE
BY THE AUTHORITY IN THE CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
CONTRACT.

 


7.4.3       THE CARE AND MAINTENANCE OF ANY AUTHORITY ASSET REDEPLOYED PURSUANT
TO CLAUSE 7.4.2.1 ABOVE SHALL BE THE RESPONSIBILITY OF THE AUTHORITY UNTIL SUCH
TIME AS THE AUTHORITY ASSET IS RETURNED TO THE RELEVANT SITE. THE CARE AND
MAINTENANCE OF ANY OTHER MOVABLE ASSET DEPLOYED TO THE RELEVANT SITE PURSUANT TO
CLAUSE 7.4.2.2 ABOVE SHALL BE THE RESPONSIBILITY OF THE CONTRACTOR UNTIL THE
AUTHORITY PROCURES THE REMOVAL OF SUCH MOVABLE ASSET FROM THE SITE.


 

7.5          Maintenance of Sites and Authority Assets


 


7.5.1       SAVE TO THE EXTENT THAT IT IS THE RESPONSIBILITY OF A THIRD PARTY
PURSUANT TO A TENANCY DOCUMENT OR AN OFF-SITE TENANCY DOCUMENT, THE CONTRACTOR
SHALL MAINTAIN THE SITES IN ACCORDANCE WITH THE PROVISIONS OF THE LTP AND SHALL
MAINTAIN, SERVICE AND REPAIR THE AUTHORITY ASSETS IN ACCORDANCE WITH THE
CONTRACTOR’S INTERNAL PROCEDURE RELATING TO ASSET MANAGEMENT.


 


7.5.2       THE CONTRACTOR SHALL CREATE AND MAINTAIN A CURRENT AND ACCURATE
SITE  MAINTENANCE REGISTER AND SUPPLY A COPY OF THAT REGISTER TO THE AUTHORITY
UPON REQUEST.


 


7.5.3       THE CONTRACTOR SHALL CREATE THE ASSET REGISTER WHICH SHALL BE
COMPLETED NO LATER THAN 12 MONTHS AFTER THE DATE OF THIS CONTRACT.


 

7.5.4           The Contractor shall maintain the Asset Register as current and
accurate and shall allow the Authority to inspect the Asset Register at any time
upon reasonable notice.

 

7.5.5           The Contractor will throughout the period of the Contract
appoint and keep appointed a suitability qualified person, who shall have been
previously approved by the Authority (such approval not to be unreasonably
withheld), to liaise with the Authority in connection with the Contractor’s
compliance with its obligations under Schedule 18 (Contractor’s Obligations in
relation to the Sites).

 

7.6          Necessary Consents


 

7.6.1           The Contractor shall be required to maintain and procure a
Nuclear Site Licence and Environmental Agency licences, authorisations, permits
or

 

146

--------------------------------------------------------------------------------


 

consents or any other licence or permit necessary to enable it to access, occupy
and use each of the Sites for the purpose of fulfilling its obligations under
this Contract.

 

7.6.2           Save as provided in Clause 7.6.1 above, the Contractor shall
only be obliged to use reasonable endeavours to procure any Consent necessary
for the purpose of fulfilling its obligations under this Contract.

 

7.6.3           The Authority will provide reasonable co-operation and
assistance to the Contractor in the procuring of any Consent.

 

7.6.4           Where a Consent is required by the Contractor, but such Consent
can only be obtained by the Authority, the Authority shall take all reasonable
steps to obtain such Consent for the benefit of the Contractor.

 

7.7.         Right to Acquire  New Assets


 

7.7.1           New Assets acquired by the Contractor in performing the Contract
shall be acquired in the name of the Authority and shall pass into the immediate
ownership of the Authority and become Authority Assets.

 

7.7.2           Upon acquiring any New Assets, the Contractor shall promptly and
accurately record such acquisition(s) on the Asset Register.

 

7.7.3           Any New Assets must be purchased in accordance with the
requirements of Part 1 (Subcontracting/Procurement Requirements) attached at the
Subcontracting/Procurement Schedule.

 

7.8          Customer Contracts


 

7.8.1           Without prejudice to Clause 3.6.3 (Authority’s right to
instruct) and Clause 7.1.3 if, at the Commencement Date, the terms of any
Customer Contract provide to the Customer (and/or an agent of the Customer)
rights of access to and use of the Authority Assets the Sites and their
facilities, installations, structures and outbuildings, if the Customer (and/or
an agent of the Customer) wishes to exercise such rights, the Authority shall
allow the Contractor to fulfil its obligations under such Customer Contract by,
upon notice from the Contractor to the Authority, permitting the Customer
(and/or an agent of the Customer) such access and such use required under the
terms of the relevant Customer Contract subject always to the applicable Law and
Regulatory Requirements.

 

7.8.2           If a Customer Contract provides for the transfer of title in
Authority Assets to the Customer, the Contractor shall request the Authority’s
prior written consent to such transfer of title in accordance with the terms of
the Customer Contracts.

 

7.9          Contractor’s obligations relating to the Site


 

The Contractor shall observe and perform the obligations set out in Schedule 18
(Contractor’s Obligations in Relation to the Site).

 

147

--------------------------------------------------------------------------------


 

PART 8 - INTELLECTUAL PROPERTY

 

8.1          Licence of Authority IP to Contractor

 

8.1.1          The Authority hereby grants to the Contractor a non-transferable,
non-exclusive, royalty-free licence of the Authority IP to use during the Term
for the purpose of fulfilling its obligations under this Contract in
consideration of a fee of £1,000 per annum.  The Contractor shall have the right
to sub-license the Authority IP to Subcontractors approved by the Authority for
use in performance of their Subcontracts, but shall have no other rights to
sub-license without the prior written approval of the Authority (such approval
not to be unreasonably withheld).

 

8.1.2          The Contractor acknowledges that nothing in this Contract shall
constitute any representation or warranty by the Authority in respect of the
Authority IP and, in particular, acknowledges that the Authority does not
represent or warrant that any registered Authority IP is valid or that any
application for registration or grant will proceed to registration or grant or
will remain registered.

 

8.1.3          The Contractor acknowledges that nothing in this Contract shall
constitute any representations or warranties that the Contractor’s exercise of
rights granted under this Contract shall not infringe any valid intellectual
property rights of third parties.

 

8.2          The fee payable in Clause 8.1 is a VAT exclusive amount and is
payable in advance by way of one payment on 1 April in each Contract Year (the
first payment being due on the Commencement Date).

 

8.3          IP Contributed by Parent Body Organisation

 

Licence to Authority and Contractor

 

8.3.1          Any IP made available to the Contractor by the Parent Body
Organisation for the purpose of fulfilling its obligations under this Contract
whether such IP is owned by the Parent Body Organisation or licensed to the
Parent Body Organisation with appropriate sub-license rights, (“Parent IP”)
shall also be, and is hereby, licensed in perpetuity to the Authority in its
current application as of the date of commencement of this Contract for
utilisation in the Authority Field of Use without payment of royalty fees
(except to the extent otherwise agreed) and then sub-licensed in perpetuity by
the Authority to the Contractor who in turn shall be entitled to grant
sub-licences to its Subcontractors under this Agreement in each case without
payment of royalty fees.  Subject to the Parent Body Organisation’s consent
(such consent not to be unreasonably withheld or delayed), the Authority shall
have the right to sub-license the Parent IP to other site licensee companies for
use in relation to their activities falling within the Authority Field of Use on
any Designated Sites without payment of royalty fees.  The Authority’s right to
use and sub-license the Parent IP shall remain in force both during the term of
this Contract and after this Contract has expired or has been terminated until
the Authority reasonably determines that the Parent IP is no longer needed in
relation to any Designated Sites for which the Authority has obtained the rights
to use the IP.

 

148

--------------------------------------------------------------------------------


 

8.3.2          Any Parent IP that is directly or indirectly required to enable
the Authority or its licensees to use or exploit any Developed IP shall also be
licensed in perpetuity to the Authority for utilisation in the Authority Field
of Use without payment of royalty fees (except to the extent otherwise agreed).
The Authority shall have the right to sub-license such Parent IP to the
Contractor who in turn shall be entitled to grant sub-licences to its
Subcontractors under this Agreement in each case without payment of royalty
fees.  The Authority shall have the right to sub-license such Parent IP to other
site licensee companies for use in relation to their activities falling within
the Authority Field of Use without payment of royalty fees who shall be entitled
to grant sub-licences to their subcontractors for use in relation to their
activities falling within the Authority Field of Use, without payment of royalty
fees.  The Authority’s right to use and sub-license the Parent IP shall remain
in force both during the term of this Agreement and after this Agreement has
expired or has been terminated until the Authority reasonably determines that
the Parent IP is no longer needed to enable the use of any Developed IP.

 

Licence of new or additional Parent IP

 

8.3.3          If during the term of this Contract, the Parent Body Organisation
wishes to make available to the Contractor, for the Contractor’s use at the Site
to fulfil its activities falling within the Authority’s Field of Use, new or
additional Parent IP beyond such Parent IP made available to the Contractor as
of the date of commencement of this Contract, such new or additional Parent IP
shall be licensed in accordance with this Clause 8.3 (IP Contributed by Parent
Body Organisation).

 

Licensing of Parent IP contained in Developed IP

 

8.3.4          For the avoidance of doubt, Parent IP that is contained in or
forms the basis or background of any IP developed by or on behalf of the
Contractor (including by Subcontractors) or is otherwise required for the use of
such Developed IP, either during the term of this Contract or after this
Contract has expired or terminated shall, with respect to such Parent IP, be
treated for licensing purposes in a manner consistent with this Clause 8.3 (IP
Contributed by Parent Body Organisation).

 

8.3.5          The Contractor shall have the further right to sub-license Parent
IP licensed to it under this Clause 8.3 (IP Contributed by Parent Body
Organisation) to Subcontractors approved by the Authority for use in the
performance of their Subcontracts.  Such sub-licence of Parent IP to the
Contractor’s Subcontractors shall contain terms that are materially similar to
the terms contained in the Authority’s licence from the Parent Body Organisation
and the Contractor’s follow-on licence from the Authority.

 

Infringement of Parent IP by Third Parties

 

8.3.6          In the case of any infringement or suspected infringement by any
Third Party of Parent IP which is licensed to the Authority pursuant to this
Clause 8.3 (IP Contributed by Parent Body Organisation), the Contractor, in
consultation with the Authority, shall promptly notify the Parent Body
Organisation and shall take such reasonable direction as the Parent Body
Organisation may provide for purposes of the Parent Body Organisation’s response
to such infringement or suspected infringement.

 

149

--------------------------------------------------------------------------------


 

Use of unlicensed Parent IP

 

8.3.7          If the Contractor uses IP for the purposes of fulfilling its
obligations in relation to the Site under this Contract where that IP is owned
by or is licensed to the Parent Body Organisation but has not been licensed to
the Authority for the Authority Field of Use, a retrospective licence for such
use will be deemed to be granted to the Authority to the extent permitted under
the sub-licence rights granted by the Parent Body Organisation under this Clause
8.3 (IP Contributed by Parent Body Organisation).  The Authority will have the
same rights as it has in relation to Parent IP under this Clause 8.3 (IP
Contributed by Parent Body Organisation).

 

8.4          Authority’s Rights to IP developed by or on behalf of the
Contractor and Subcontractors

 

The Contractor shall establish procedures (which shall be audited on reasonable
notice by the Authority from time to time) under which the identification,
protection, exploitation and ownership of Developed IP is evaluated in
accordance with the principles set out in the provisions of this Clause 8.4 and
under which the Contractor shall seek approval from the Authority as required
under this Clause 8.4.  IP created by or on behalf of the Contractor and/or by
Subcontractors during the performance of this Contract (“Developed IP”) shall be
owned in accordance with the provisions of this Clause 8.4:

 

Ownership by Authority of Developed IP created by the Contractor

 

8.4.1       Ownership of any Developed IP created by the Contractor shall vest
in the Authority, subject to any pre-existing rights of third parties and of the
Parent Body Organisation and the Contractor hereby assigns to the Authority all
its right, title and interest in any Developed IP created by it on or at any
time after the date hereof.

 

Ownership of Developed IP by the Authority

 

8.4.2       Without prejudice to Clause 8.4.1 the Authority shall own any
Developed IP which the Authority determines (i) raises or which may raise
security issues relating to the use of such Developed IP (including without
limitation where the use or disclosure of such Developed IP could compromise the
security of any Designated Site, facilities, equipment or materials relating to
any Designated Site) and/or (ii) is of strategic interest to the Authority
and/or to United Kingdom business.

 

8.4.3       As between the Authority and the Contractor, the Authority shall own
any and all IP in all output (including information, results, test data, safety
cases and other reports) obtained by and arising from the application and use of
any IP including Developed IP.

 

Ownership of Developed IP by Subcontractors

 

8.4.4       Save in the circumstances identified in Clauses 8.4.2 and 8.4.3 and
subject to the provisions of Clauses 8.4.6 and 8.4.10, Developed IP that is
created by or on behalf of any Subcontractor under its Subcontract and which is
based on or derived from IP owned by the Subcontractor immediately prior to the
commencement of the Subcontract shall be owned by the Subcontractor (subject to
any pre-existing rights of third parties).

 

150

--------------------------------------------------------------------------------


 

8.4.5       Ownership of Developed IP that is created by or on behalf of any
Subcontractor under its Subcontract and which is not based on or derived from IP
owned by the Subcontractor immediately prior to the commencement of the
Subcontract shall be owned by the Authority.  The Authority acknowledges that it
may be appropriate for such Developed IP that falls outside the provisions of
Clauses 8.4.2 and 8.4.3 to be owned by the Subcontractor.  The Contractor, on
behalf of any Subcontractor, may give written notice to the Authority that the
Subcontractor wishes to retain ownership of such Developed IP.  Following
receipt of such notice, the Authority, in consultation with the Contractor on
behalf of any Subcontractor, shall determine the ownership of such Developed IP
(such determination to be in the sole discretion of the Authority).

 

Access to and use of information by the Authority

 

8.4.6       Notwithstanding ownership of any Developed IP by the Subcontractor
and without prejudice to the provisions of Clause 4.2 (Records) and Clause 4.5
(Inspection and Audit), the Contractor shall ensure that the Authority shall be
entitled to access, use and disclose all and any information created, received
or maintained by or on behalf of the Subcontractor whether from use or
application of the Developed IP or otherwise that is reasonably required by the
Authority for any purpose.

 

Further Assurance

 

8.4.7       In respect of any Developed IP owned by the Authority pursuant to
Clauses 8.4.1, 8.4.2, 8.4.3 and 8.4.5 the Contractor shall (and shall procure
that any Subcontractor shall) execute such further documents and do such further
acts as the Authority reasonably requires to give full effect to the terms of
this Clause 8 (Intellectual Property) and perfect the Authority’s title to any
such Developed IP.

 

Identification of IP owned by the Subcontractor and Licence of IP owned by the
Subcontractor to Authority

 

8.4.8       The Contractor shall procure that any Subcontractor identifies and
declares to the Contractor prior to entering into its Subcontract any IP which
the Subcontractor owns immediately prior to the commencement of the Subcontract
which is to be used in the performance of the Subcontract.  In respect of any
such IP, the Contractor shall procure that the Subcontractor shall grant to the
Authority a non-exclusive, perpetual, irrevocable, royalty-free licence to use
such IP within the Authority Field of Use together with the right to license
such IP to the Contractor SLC without the consent of the Subcontractor and
permitting the Contractor itself to sub-license its rights under any such
sub-licence to any of its sub-contractors without the consent of the
Subcontractor.

 

Licence to the Authority of IP licensed to the Subcontractor

 

8.4.9       In respect of any third party IP that is licensed to the
Subcontractor immediately prior to the commencement of the Subcontract or at any
time during the term of the Subcontract and is used by the Subcontractor in the
performance of its Subcontract, the Contractor shall procure that the
Subcontractor shall use all reasonable endeavours to procure a licence for the
Authority on reasonable terms which enables the Authority to use and to

 

151

--------------------------------------------------------------------------------


 

license that IP within in the Authority Field of Use to the Contractor without
the consent of the licensor, and permitting the Contractor itself to sub-license
its rights under any such sub-licence to any of its sub-contractors without the
consent of the licensor.

 

Licence of Developed IP from Subcontractor to Authority

 

8.4.10     Subject to Clause 8.4.11 the event that any Developed IP is owned by
a Subcontractor, the Contractor shall procure that the Subcontractor shall grant
to the Authority a non-exclusive, perpetual, irrevocable, royalty-free licence
to use such Developed IP within the Authority Field of Use together with the
right to license such Developed IP to any third party including any other site
licensee company without the consent of the Subcontractor, and permitting any
other site licensee company itself to sub-license its rights under any such
sub-licence to any of its sub-contractors without the consent of the
Subcontractor.

 

Licence of Background IP from Subcontractor to Authority

 

8.4.11     The Contractor shall procure that any Subcontractor shall grant to
the Authority a non-exclusive, perpetual, irrevocable, royalty-free licence to
use any IP owned by that Subcontractor that is contained in or forms the basis
or background of any Developed IP (“Background IP”) together with the right to
license such Background IP to the Contractor who in turn shall be entitled to
grant sub-licenses to its Subcontractors under this Agreement in each case
without payment of royalty fees.  The Authority shall have the right to
sub-license such Background IP to other site licenses companies for use in
relation to their activities falling within the Authority Field of Use without
payment of royalty fees who shall be entitled to grant sub-licences to their
subcontractors for use in relation to their activities falling within the
Authority Field of Use, without payment of royalty fees.

 

Contractor’s Notification of Developed IP

 

8.4.12     The Contractor shall procure that any Subcontractor shall promptly
notify the Contractor of any IP which is created and/or developed by the
Subcontractor during the performance of its Subcontract. The Contractor shall
promptly notify the Authority of any such Developed IP and any Developed IP
created by the Contractor itself.  To the extent that the ownership of Developed
IP created by or on behalf of the Subcontractor has not been determined prior to
the commencement of the Subcontract the Authority may determine whether such
Developed IP should be owned by the Authority in accordance with the provisions
of Clauses 8.4.2, 8.4.3 and 8.4.5.

 

Use of Developed IP by the Subcontractor

 

8.4.13     If the Authority so requires, the Contractor shall procure that, in
the event that the Subcontractor exploits or licenses the use of Developed IP
owned by the Subcontractor outside the Authority Field of Use, the Subcontractor
shall negotiate in good faith with the Authority appropriate payment (which may
include royalties and/or lump sum payments) to the Authority.

 

152

--------------------------------------------------------------------------------


 

Licence to Parent Body Organisation

 

8.4.14     Subject to the reasonable terms of the Authority (which may include
payment of reasonable royalties or fees) the Authority will grant to the Parent
Body Organisation a world-wide licence (which is freely assignable or
sub-licensable) to use for purposes other than activities falling within the
Authority’s Field of Use any Developed IP which vests in the Authority pursuant
to Clauses 8.4.1, 8.4.2, or 8.4.5 provided that where the basis or background of
the Developed IP is Parent IP such licence to the Parent Body Organisation shall
be on an exclusive basis.  The Authority shall execute such further documents
and do such further acts as the Parent Body Organisation reasonably requires to
give full effect to the terms of this Clause 8.4.14.

 

Exclusion of Parent IP from Developed IP

 

8.4.15     For the avoidance of doubt Developed IP created by or on behalf of
the Contractor (including Subcontractors) and which vests in the Authority
pursuant to Clause 8.4.1, 8.4.2, 8.4.3 or 8.4.5 above shall exclude any Parent
IP under Clause 8.3 or any Third Party IP under Clause 8.7 that may form the
basis or background of such Developed IP.

 

Protection of Developed IP

 

8.4.16     Where any Developed IP vests in the Authority pursuant to Clauses
8.4.1, 8.4.2, 8.4.3 or 8.4.5, the Contractor shall seek (and shall procure that
any relevant Subcontractor seeks) reasonable and necessary protection in respect
of such Developed IP by way of patent applications or otherwise as the Authority
may direct.  The Contractor shall keep the Authority advised as to all
developments with respect to any such applications and assign the rights arising
therefrom to the Authority.

 

Warranty

 

8.4.17     The Contractor warrants (and shall procure that any Subcontractor
warrants) that the use and licensing of any Developed IP shall not infringe the
IP rights of any Third Party.

 

Register of IP

 

8.4.18     The Contractor shall (and shall procure that any Subcontractor shall)
maintain an up to date register of the details of all Developed IP including
details of the owner of such Developed IP, and the terms on which any Developed
IP is licensed by the Contractor (or Subcontractor, as the case may be) to any
third party.

 

8.5          Infringement of IP owned by the Authority

 

8.5.1          The Contractor shall immediately give notice in writing to the
Authority if it becomes aware of any:

 

(A)          actual, suspected or threatened infringement of any of the IP owned
by the Authority (including Developed IP which vests in the Authority pursuant
to Clause 8.4 above) (“Authority Owned IP”); or

 

153

--------------------------------------------------------------------------------

 

(B)                              allegation, complaint, claims, actions or
proceedings made, raised or threatened by any Third Party that Authority Owned
IP infringes the rights of any Third Party.

 

8.5.2                              In the case of any actual or threatened
infringement or suspected infringement by any Third Party of Authority Owned IP:

 

(A)                              the Contractor shall, in consultation with the
Authority, decide what action, if any, to take including the bringing of
proceedings in the name of the Authority;

 

(B)                              the Contractor shall, subject to the
Authority’s approval (not to be unreasonably withheld or delayed), have control
over and conduct of any such claims and proceedings;

 

(C)                              the Contractor shall keep the Authority
informed as to all developments and steps taken by it or by any Third Party in
relation to any infringement or suspected infringement;

 

(D)                              the Contractor shall not make any admission
other than to the Authority and the Authority will provide the Contractor with
all assistance as it may reasonably require and request in connection with the
Contractor conduct of any claims, actions  or proceedings.  Such assistance may
include the Authority at its cost, agreeing to be joined as a party in any such
claims, actions or proceedings brought by the Contractor pursuant to Clause
8.5.2(B).

 

(E)                               any award of costs or damages or other
compensation payment recovered in connection with any of the matters in this
Clause 8.5 shall be for the account of the Authority as Category I Revenue.

 

8.6                              Access to and use of information by the
Authority

 

Without prejudice to the provisions of Clause 4.2 (Records) and Clause 4.5
(Inspection and Audit), the Contractor shall ensure that the Authority shall be
entitled to access, use and disclose all and any information created, received
or maintained by or on behalf of the Subcontractor whether from use or
application of the Developed IP or otherwise that is reasonably required by the
Authority for any purpose.

 

8.7                              Third Party IP

 

8.7.1                              In the event that the Contractor wishes to
use third party IP for the purpose of fulfilling its obligations in relation to
a Site under this Contract (“Third Party IP”) it shall discuss with the
Authority whether the Authority wishes to have a licence of the Third Party IP. 
In the event that the Authority indicates a desire to have such a licence the
Contractor shall use all reasonable endeavours to procure a licence for the
Authority on reasonable terms which enable the Authority to use and to
sub-license to the Contractor the Third Party IP and, if the Authority indicates
a further desire, the Contractor shall use all reasonable endeavours also to
procure for the Authority, the right to sub-license the Third Party IP to other
site licensee companies for use in relation activities falling within the
Authority Field of Use on any other Designated Sites.  The Contractor also shall
use all reasonable endeavours to procure that any licence from the Third Party
to the Authority shall remain in force until the Authority reasonably

 

154

--------------------------------------------------------------------------------


 

determines that the Third Party IP is no longer needed in relation to the
carrying out of its functions in relation to the Site and, where applicable, any
other Designated Site.  For the avoidance of doubt this Clause 8.7.1 shall not
apply to IP that is licensed by a third party to any Subcontractor to which the
provisions of Clause 8.4.9 apply.

 

8.7.2                              The Contractor shall (and shall procure that
any Subcontractor shall) maintain an up to date register of the details of any
Third Party IP licensed to the Contractor or the Subcontractor (as the case may
be) for the purposes of this Contract or any subcontract relating thereto
including the principal terms in respect thereof.

 

8.8                              Contractor’s obligation to protect IP

 

The Contractor shall take all such reasonable and necessary steps to protect IP
owned by the Authority including Developed IP.  Among other things, the
Contractor shall keep the Authority informed of all matters relevant to the
protection of the IP owned by the Authority and, if requested by the Authority,
make applications for patents, diligently prosecute any patent applications,
respond to oppositions filed by third parties, assign the patent rights to the
Authority and maintain any patents (including the payment of renewal fees). The
Authority, at its cost, will provide the Contractor with all assistance as it
may reasonably require and request in the protection and maintenance of the IP
owned by the Authority.

 

8.9                              Use and Sharing of Information and Know-How

 

Subject to Part 10 (Confidentiality, Security and Compliance with Law), the
Contractor shall share information and know-how relating to activities falling
within the Authority’s Field of Use with the Authority and with third parties as
directed by the Authority.

 

8.10                       Back-up and Storage

 

The Contractor shall ensure the back-up of and storage in safe custody of all
electronic data, material and documents required to be maintained and retained
under this Contract in accordance with its Internal Procedures relating to
records and data management.

 

8.11                       Documents and Other Materials

 

8.11.1                       At the Authority’s request the Contractor shall
provide to the Authority any documents and other materials in any form and any
other articles (including copies) in its possession or control bearing or
embodying any of the Authority IP created on or after the Commencement Date
subject to any pre-existing rights of third parties and the Parent Body
Organisation.

 

8.11.2                       In the event of expiry or termination of this
Contract, the Contractor shall preserve and shall deliver-up to the Authority
all documents and other materials in any form and all other articles (including
copies) in its possession or control bearing or embodying any of the Authority
IP subject to any pre-existing rights of third parties and the Parent Body
Organisation.

 

155

--------------------------------------------------------------------------------


 

PART 9 INFORMATION TECHNOLOGY

 


9.1          NISR AND OTHER STATUTORY OBLIGATIONS


 


9.1.1                     THE CONTRACTOR SHALL AT ALL TIMES COMPLY WITH, AND THE
PROVISIONS OF THIS CLAUSE 9.1 (NISR AND OTHER STATUTORY OBLIGATIONS) SHALL BE
WITHOUT PREJUDICE TO ANY OBLIGATIONS, RESTRICTIONS OR DIRECTIONS IMPOSED ON THE
CONTRACTOR BY:


 

9.1.1.1      THE PROVISIONS OF THE NISR AND ANY DIRECTION OR APPROVAL GIVEN BY
THE OCNS PURSUANT THERETO; AND

 

9.1.1.2      ANY OTHER APPLICABLE LAW OR REGULATIONS RELEVANT TO INFORMATION
SECURITY.

 


9.1.2                     THE CONTRACTOR SHALL, IF REQUESTED BY THE AUTHORITY,
PROMPTLY PROVIDE TO THE AUTHORITY ALL INFORMATION AND DOCUMENTS NECESSARY TO
EVIDENCE SUCH COMPLIANCE.


 


9.1.3                     THE CONTRACTOR SHALL PROMPTLY NOTIFY THE AUTHORITY IN
THE EVENT THAT THE CONTRACTOR BECOMES AWARE OF:


 

9.1.3.1      ANY BREACH OF CLAUSE 9.1.1; OR

 

9.1.3.2      ANY NOTICE RECEIVED BY THE CONTRACTOR ALLEGING A BREACH OR A
POSSIBLE BREACH OF THE MATTERS REFERRED TO IN CLAUSE 9.1.1.1 AND 9.1.1.2

 

and the Contractor shall provide to the Authority all such information in
relation thereto as the Authority reasonably requests.

 

9.2          Access to Authority IT Systems and the Site IT Systems


 

In the event that, with the agreement of the Authority, the Contractor has
access to any Authority IT Systems, the Contractor shall comply with such
reasonable requirements in relation to the security thereof as the Authority
shall specify from time to time in writing. In the event that, pursuant to this
Contract or otherwise with the agreement of the Contractor, the Authority has
access to any of the Site IT Systems, the Authority shall comply with such
reasonable requirements in relation to the security thereof as the Contractor
shall specify from time to time in writing.

 

9.3          Inspections


 

Without prejudice or limitation to the Contractor’s obligations under Clause 4.5
(Inspection and Audit), the Contractor shall allow the Authority to co-ordinate
any inspection by or on behalf of the Authority of the Site IT Systems with any
inspection thereof being performed by or on behalf of the OCNS, and shall permit
the OCNS to share with the Authority the results of any such inspection by or on
behalf of the OCNS.

 

9.4          Maintenance and Support and Business Continuity


 


9.4.1                     WITHOUT PREJUDICE TO THE CONTRACTOR’S OBLIGATIONS
UNDER THE LTP, THE CONTRACTOR SHALL AT ALL TIMES ENSURE THAT THE CRITICAL SITE
IT SYSTEMS ARE MAINTAINED AND SUPPORTED IN ACCORDANCE WITH GOOD INDUSTRY
PRACTICE, AND IN PARTICULAR, SUBJECT TO THE PROVISIONS IN PART 1 OF THE
INFORMATION TECHNOLOGY

 

156

--------------------------------------------------------------------------------


 


SCHEDULE (CRITICAL IT SYSTEMS), THE CONTRACTOR SHALL AT ALL TIMES ENSURE THAT
ALL MATERIAL COMPONENTS OF CRITICAL SITE IT SYSTEMS ARE OF A VERSION WHICH IS
SUPPORTED BY THE MANUFACTURER OR SUPPLIER THEREOF.


 


9.4.2                     THE CONTRACTOR SHALL AT ALL TIMES MAINTAIN AND PUT
INTO EFFECT IT AND BUSINESS CONTINUITY AND DISASTER RECOVERY PLANS, CONSISTENT
WITH ISO/IEC 17799 AND GOOD INDUSTRY PRACTICE, IN RESPECT OF THE CRITICAL SITE
IT SYSTEMS THAT ARE IDENTIFIED IN THE COLUMN OF PART 1 OF THE INFORMATION
TECHNOLOGY SCHEDULE THAT DETAILS THE REQUIREMENT TO COMPLY WITH THIS CLAUSE.


 

9.5          Changes to Site IT Systems


 


9.5.1                     WITHOUT PREJUDICE TO THE CONTRACTOR’S OBLIGATION TO
COMPLY WITH THE REGULATORY REQUIREMENTS OF THE OCNS AND THE HSE IN RESPECT OF
THE SITE IT SYSTEMS AND ITS ABILITY TO MAKE EMERGENCY FIXES TO THE SITE IT
SYSTEMS IN ACCORDANCE WITH THE CONTRACTOR’S DOCUMENTED INTERNAL PROCEDURES
(WHICH PROCEDURES SHALL MEET WITH THE AUTHORITY’S APPROVAL), THE CONTRACTOR
SHALL NOT WITHOUT THE AUTHORITY’S PRIOR WRITTEN CONSENT MAKE ANY MATERIAL
ALTERATION TO ANY OF THE CRITICAL SITE IT SYSTEMS, INCLUDING WITHOUT LIMITATION:


 

9.5.1.1     THE INTRODUCTION OF ANY NEW DATA OR VOICE CIRCUITS TO OR FROM A SITE
OR NEW OR ALTERED INTERFACES TO EXTERNAL IT SYSTEMS;

 

9.5.1.2     THE INTRODUCTION OF ANY NEW OR ALTERED SOFTWARE WHICH REQUIRES `THE
RECONFIGURATION OF ANY APPLICATION EXTERNAL TO THE SITES AND NOT MAINTAINED BY
THE CONTRACTOR, OR WHICH ALTERS THE INTERFACES REFERRED TO IN CLAUSE 9.8; AND

 

9.5.1.3     ANY ALTERATION WHICH HAS OR MAY HAVE A MATERIAL IMPACT ON SAFETY AT
THE SITES AND/OR THE SECURITY OF A CRITICAL SITE IT SYSTEM.

 


9.5.2                     WITHOUT PREJUDICE TO THE CONTRACTOR’S OBLIGATION TO
COMPLY WITH THE REGULATORY REQUIREMENTS OF THE OCNS AND THE HSE IN RESPECT OF
THE SITE IT SYSTEMS AND ITS ABILITY TO MAKE EMERGENCY FIXES TO THE SITE IT
SYSTEMS IN ACCORDANCE WITH THE CONTRACTOR’S DOCUMENTED INTERNAL PROCEDURES
(WHICH PROCEDURES SHALL MEET WITH THE AUTHORITY’S APPROVAL), THE CONTRACTOR
SHALL NOT WITHOUT THE AUTHORITY’S PRIOR WRITTEN CONSENT MAKE ANY MATERIAL
ALTERATION TO ANY OF THE SITE IT SYSTEMS WHICH WOULD ADVERSELY AFFECT THE
SEPARABILITY OF THE SITE IT SYSTEMS FROM ANY IT SYSTEMS OWNED OR OPERATED BY THE
CONTRACTOR’S AFFILIATES OR ANY IT SYSTEMS EXTERNAL TO THE SITES.


 


9.5.3                     ANY CHANGE TO THE HARDWARE OR SOFTWARE COMPRISED IN A
SITE IT SYSTEM SHALL BE REFLECTED IN THE ASSET REGISTER MAINTAINED PURSUANT TO
CLAUSE 7.5 (MAINTENANCE OF SITES AND AUTHORITY ASSETS).


 

9.6          Deposit of Source Code


 


9.6.1                     SUBJECT TO THE PROVISIONS IN PART 2 OF THE INFORMATION
TECHNOLOGY (DEPOSIT SOURCE CODE), THE CONTRACTOR SHALL ADHERE TO GOOD INDUSTRY
PRACTICE IN RELATION TO THE DEPOSIT IN ESCROW OF THE SOURCE CODE OF SOFTWARE
PACKAGES COMPRISED IN THE SITE IT SYSTEMS, HAVING REGARD TO THE MATERIALITY AND
CRITICALITY OF THE SOFTWARE CONCERNED AND THE EASE WITH WHICH THE SAME COULD BE
REPLACED AND, WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, THE
CONTRACTOR SHALL IF SO REQUESTED IN WRITING BY THE AUTHORITY IN RESPECT OF ONE
OR MORE SUCH SOFTWARE PACKAGES TO ENSURE THAT THE SOURCE CODE THEREOF IS

 

157

--------------------------------------------------------------------------------


 


DEPOSITED IN ESCROW WITH THE ESCROW AGENT FOR THE BENEFIT OF THE CONTRACTOR AND
THE AUTHORITY ON THE ESCROW TERMS. THE CONTRACTOR SHALL MAINTAIN A REGISTER OF
THE SOFTWARE PACKAGES DEPOSITED IN ESCROW.


 


9.6.2                     THE CONTRACTOR SHALL ENSURE THAT ANY DEPOSIT MADE IN
ACCORDANCE WITH CLAUSE 9.6.1 IS AT ALL TIMES COMPLETE AND UP TO DATE SUCH THAT
IT ACCURATELY REFLECTS THE RELEVANT SOFTWARE AS THE SAME IS INSTALLED AND USED
BY THE CONTRACTOR FROM TIME TO TIME.


 

9.7          Release of Source Code


 

In the event that any Source Code deposited pursuant to Clause 9.6 is released
in accordance with the applicable escrow terms, the Contractor shall ensure that
the licence referred to in Clause 8.7 (Third Party IP) shall include all IP
subsisting in such Source Code.

 

9.8          Data Interfaces


 

The Contractor shall at all times maintain, and shall produce to the Authority
upon request complete descriptions in such format as the Authority reasonably
requires of all interfaces through which data relating to the Sites is
transmitted or received as between the Contractor and any Third Party and/or as
between the Site IT Systems located on the Sites and any other IT Systems, and
of the nature of the data so transmitted, such descriptions to include full
definition of the relevant interfaces and the format in which such data is
transmitted. During the first six months following the Commencement Date, the
Contractor’s obligation under this Clause 9.8 shall be an obligation to use
reasonable endeavours to maintain and produce such descriptions.

 

9.9          Transferability of Contracts


 


9.9.1                     THE CONTRACTOR SHALL AT ALL TIMES ENSURE THAT, SAVE TO
THE EXTENT OTHERWISE AGREED IN WRITING BY THE AUTHORITY, EACH IT CONTRACT
ENTERED INTO ON OR AFTER THE COMMENCEMENT DATE SHALL PROVIDE THAT THE RIGHTS AND
OBLIGATIONS (IF ANY) OF THE CONTRACTOR THEREUNDER WHICH RELATE TO THE
PERFORMANCE OF THE CONTRACTOR’S OBLIGATIONS UNDER THIS CONTRACT ARE CAPABLE OF
BEING SEPARATELY TRANSFERRED TO THE AUTHORITY OR ITS NOMINEE WITHOUT THE CONSENT
OF ANY COUNTERPARTY TO SUCH IT CONTRACT OR OTHER THIRD PARTY AND WITHOUT
INCURRING ANY PAYMENT OBLIGATION OR OTHER ADDITIONAL LIABILITY UNDER SUCH IT
CONTRACT.


 


9.9.2                     WHERE, HAVING USED ALL REASONABLE ENDEAVOURS TO DO SO,
THE CONTRACTOR IS UNABLE TO PROCURE THE TRANSFERABILITY OF ANY IT CONTRACT
REFERRED TO IN CLAUSE 9.9.1, THE CONTRACTOR SHALL CONSULT WITH THE AUTHORITY AND
GIVE THE AUTHORITY SUCH INFORMATION IN RELATION THERETO AS THE AUTHORITY
REASONABLY REQUESTS. THE AUTHORITY WILL NOT UNREASONABLY WITHHOLD CONSENT TO THE
CONTRACTOR ENTERING INTO SUCH IT CONTRACT WHERE THE CONTRACTOR IS ABLE TO
DEMONSTRATE TO THE AUTHORITY’S REASONABLE SATISFACTION THAT THE PROPOSED
COUNTERPARTY THERETO WILL NOT AGREE TO SUCH TRANSFERABILITY ON COMMERCIALLY
REASONABLE TERMS, AND THERE IS NO ACCEPTABLE ALTERNATIVE TO SUCH COUNTERPARTY.

 

158

--------------------------------------------------------------------------------


 

PART 10: CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW

 

10.1        Confidential Information


 


10.1.1             SUBJECT TO CLAUSES 10.3 TO 10.9 BELOW, EACH PARTY SHALL HOLD
IN CONFIDENCE ALL DOCUMENTS, MATERIALS AND OTHER INFORMATION, WHETHER TECHNICAL
OR COMMERCIAL, SUPPLIED BY OR ON BEHALF OF THE OTHER PARTIES (INCLUDING ALL
DOCUMENTS AND INFORMATION SUPPLIED IN THE COURSE OF PROCEEDINGS UNDER PART 13
(DISPUTE MANAGEMENT) OR THE RULES OF ANY OTHER DISPUTE RESOLUTION PROCEDURE TO
WHICH A DISPUTE IS REFERRED IN ACCORDANCE WITH THIS CONTRACT) AND ALL DOCUMENTS,
MATERIALS AND OTHER INFORMATION OF ANY NATURE RELATING TO A THIRD PARTY WHICH IT
MAY ACQUIRE OR HAVE ACCESS TO DIRECTLY OR INDIRECTLY AND SHALL NOT, EXCEPT WITH
THE WRITTEN AUTHORITY OF THE OTHER PARTY, PUBLISH OR OTHERWISE DISCLOSE THE SAME
OTHERWISE THAN AS EXPRESSLY PROVIDED FOR IN THIS CONTRACT UNLESS OR UNTIL THE
RECIPIENT PARTY CAN DEMONSTRATE THAT ANY SUCH DOCUMENT, MATERIAL OR INFORMATION
IS IN THE PUBLIC DOMAIN THROUGH NO FAULT OF ITS OWN AND THROUGH NO CONTRAVENTION
OF THIS CONTRACT, WHEREUPON TO THE EXTENT THAT IT IS IN THE PUBLIC DOMAIN THIS
OBLIGATION SHALL CEASE.


 

10.1.2              the Contractor shall not make use of this Contract or any
information issued or provided by or on behalf of the Authority in connection
with this Contract otherwise than for the purpose of complying with its
obligations under this Contract and otherwise than as expressly provided for in
this Contract except with the written authority of the Authority.

 

10.2        Contractor right to request confidentiality


 

The Contractor may at any time request in writing, stating reasons, that the
Authority keeps particular information confidential and does not disclose it to
Third Parties. The Contractor may further request in writing at any time that,
where the Authority discloses Information pursuant to Clause 10.3 (Disclosure by
the Authority), the Authority shall make representations to the recipient of
such Information as to the desirability of keeping such Information
confidential. Any such request by the Contractor shall be accompanied by a
document setting out in writing the requested representations. The Authority
shall consider whether to make such representations.

 

10.3        Disclosure by the Authority


 

10.3.1                       The Authority, having considered any request made
by the Contractor under Clause 10.2 (Contractor right to request
confidentiality) may, save for information which relates solely to the business
and operations of the Parent Body Organisation or information which is judged by
OCNS to be security sensitive (unless the recipient of information pursuant to
this Clause 10.3 (Disclosure by the Authority) holds all relevant security
clearances), disclose any and all information acquired by it under or pursuant
to this Contract (the “Information”)

 


10.3.1.1    TO THE PARLIAMENTARY COMMISSIONER FOR ADMINISTRATION, A MINISTER OF
THE CROWN, ANY DEPARTMENT OF THE GOVERNMENT OF THE UNITED KINGDOM, THE UNITED
KINGDOM PARLIAMENT, THE SCOTTISH PARLIAMENT, THE NATIONAL ASSEMBLY OF WALES, THE
MAYOR OF LONDON, GREATER

 

159

--------------------------------------------------------------------------------


 


LONDON AUTHORITY OR ANY DEPARTMENT, OFFICER, AGENT, REPRESENTATIVE, EMPLOYEE,
CONSULTANT OR ADVISER OF ANY OF THEM;


 


10.3.1.2           TO THE REGULATORS;


 


10.3.1.3            TO THE EXTENT REQUIRED BY APPLICABLE LAW OR PURSUANT TO AN
ORDER OF ANY COURT OF COMPETENT JURISDICTION OR UNDER THE DISPUTE RESOLUTION
PROCEDURE;


 


10.3.1.4            TO BIDDERS WHO HAVE PRE-QUALIFIED TO PARTICIPATE IN ANY
RELEVANT FORTHCOMING TENDER PROCESS, UPON OBTAINING AN UNDERTAKING OF
CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1 (CONFIDENTIAL
INFORMATION);


 


10.3.1.5            TO INSURERS UPON OBTAINING AN UNDERTAKING OF CONFIDENTIALITY
EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1 (CONFIDENTIAL INFORMATION);


 


10.3.1.6            TO PROFESSIONAL ADVISERS, UPON OBTAINING AN UNDERTAKING OF
CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1 (CONFIDENTIAL
INFORMATION);


 


10.3.1.6.1      FOR THE PURPOSE OF:


 

10.3.1.6.1.1      THE EXAMINATION AND CERTIFICATION OF THE AUTHORITY’S OR THE
CONTRACTOR’S ACCOUNTS; OR

 

10.3.1.6.1.2                  ANY EXAMINATION PURSUANT TO SECTION  6(1)

 

of the National Audit Act 1983 of the economy, efficiency and effectiveness with
which the Authority has used its resources; and/or

 


10.3.1.6.2      TO CONSULTEES UNDER THE ENERGY ACT


 

10.3.2                       So far as is practicable, the Authority shall give
the Contractor reasonable notice of any proposed disclosure pursuant to Clause
10.3 (Disclosure by the Authority).

 

10.3.3                       Notwithstanding the provisions of Clause 10.1
(Confidential Information), the Authority may, with the consent of the
Contractor not to be unreasonably withheld, further disclose the Information to
persons not referred to in Clause 10.3 (Disclosure by the Authority).

 

10.3.4                       Any determination as to whether it is reasonable
for the Contractor to withhold its consent to disclosure under Clause 10.3.3
above shall have regard to:

 

160

--------------------------------------------------------------------------------



 


10.3.4.1                  COMPLIANCE WITH THE AUTHORITY’S STATUTORY FUNCTIONS
AND DUTIES, INCLUDING IN PARTICULAR THE PROMOTION OF EFFECTIVE COMPETITION AND
VALUE FOR MONEY;


 


10.3.4.2.     RELEVANT GOVERNMENT POLICY;


 


10.3.4.3                  THE REQUIREMENT TO MAINTAIN SECURITY;


 


10.3.4.4                  THE PUBLIC INTEREST; AND


 


10.3.4.5                  THE REQUIREMENT TO MAINTAIN OPENNESS AND TRANSPARENCY.


 

10.4        Publication


 

10.4.1                       The Authority having considered any request made by
the Contractor pursuant to Clause 10.2 (Contractor right to request
confidentiality) may publish, in such form and at such times as it sees fit, the
following:

 


10.4.1.1    AMOUNTS OF PAYMENTS TO THE CONTRACTOR AND ANY REDUCTIONS MADE FROM
THE CONTRACTOR UNDER THIS CONTRACT;


 


10.4.1.2    PERFORMANCE STATISTICS;


 


10.4.1.3    MONITORING REPORTS; AND


 


10.4.1.4    SUCH INFORMATION AS THE AUTHORITY REASONABLY REQUIRES TO PUBLISH
HAVING REGARD TO THE LIST OF CONSIDERATIONS SET OUT IN CLAUSE 10.3.4 ABOVE,
INCLUDING INFORMATION IT INCLUDES IN ITS ANNUAL REPORT.


 


10.4.2              THE AUTHORITY SHALL GIVE THE CONTRACTOR REASONABLE NOTICE OF
ANY PROPOSED PUBLICATION PURSUANT TO THIS CLAUSE 10.4 (PUBLICATION).


 

10.5        Disclosure by the Contractor


 

The Contractor may disclose without the consent of the Authority, any and all
information acquired by it under or pursuant to this Contract save for
information which is judged by OCNS to be security sensitive (unless the
recipient of information pursuant to this Clause 10.5 (Disclosure by the
Contractor) holds all relevant security clearances) to:

 

10.5.1 the Regulators

 


10.5.2 THE EXTENT REQUIRED BY ANY PARLIAMENTARY OBLIGATION, APPLICABLE LAW OR
PURSUANT TO AN ORDER OF ANY COURT OF COMPETENT JURISDICTION OR UNDER THE DISPUTE
RESOLUTION PROCEDURE;


 


10.5.3 INSURERS, UPON OBTAINING AN UNDERTAKING OF CONFIDENTIALITY EQUIVALENT TO
THAT CONTAINED IN CLAUSE 10.1.1 (CONFIDENTIAL INFORMATION);


 


10.5.4 PROFESSIONAL ADVISERS INCLUDING LENDERS, UPON OBTAINING AN UNDERTAKING OF
CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1.1 (CONFIDENTIAL
INFORMATION); AND


 


10.5.5 ANY DEPARTMENT, OFFICER, AGENT, REPRESENTATIVE, EMPLOYEE, CONSULTANT OR
ADVISER OF ANY OF THE ENTITIES REFERRED TO IN CLAUSES 10.5.1 TO 10.5.4 ABOVE
SUBJECT, IN ANY CASE WHERE THE ENTITY IN QUESTION WOULD BE REQUIRED TO PROVIDE
AN UNDERTAKING OF

 

161

--------------------------------------------------------------------------------


 


CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1.1 (CONFIDENTIAL
INFORMATION), TO OBTAINING SUCH AN UNDERTAKING OF CONFIDENTIALITY.


 

10.6        Delivery Up


 

On expiry or termination of this Contract, the Contractor shall ensure or
procure that the Nominated Staff return to the Contractor or the Authority (as
applicable) all documents, materials or any information which is confidential
(in accordance with Clause 10.1 (Confidential Information) belonging to the
Contractor or the Authority.

 

10.7        Damages not the only remedy


 

Without prejudice to any other rights or remedies that the Authority may have,
the Parties acknowledge and agree that damages alone would not be an adequate
remedy for any breach by the Contractor of this Clause 10.1 (Confidentiality)
and that the remedies of injunction and specific performance as well as any
other equitable relief for any threatened or actual breach of this Clause 10.1
(Confidentiality) by the Contractor would be more appropriate remedies.

 

10.8        Freedom of Information Act


 


10.8.1              THIS PART 10 (CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH
LAW) IS SUBJECT TO THE FREEDOM OF INFORMATION ACT 2000 (FOIA), AS AMENDED, AND
THE ENVIRONMENTAL INFORMATION REGULATIONS 2004 (EIR), AS AMENDED TOGETHER WITH
ANY GUIDANCE AND/OR CODES OF PRACTICE ISSUED BY THE INFORMATION COMMISSIONER,
THE DEPARTMENT FOR CONSTITUTIONAL AFFAIRS OR THE LORD CHANCELLOR’S DEPARTMENT.


 


10.8.2              THE CONTRACTOR SHALL FACILITATE THE AUTHORITY’S COMPLIANCE
WITH ITS INFORMATION DISCLOSURE OBLIGATIONS UNDER THE FOIA AND THE EIR IN THE
MANNER PROVIDED FOR IN CLAUSES 10.8.2 TO 10.8.6. AND SHALL ALSO COMPLY WITH A
PROTOCOL TO BE AGREED BETWEEN THE PARTIES FROM TIME TO TIME DETAILING THE
PRACTICAL ARRANGEMENTS AND PROCEDURES TO BE ADOPTED. IF THE AUTHORITY IS
REQUIRED TO PROVIDE INFORMATION AS A RESULT  OF A REQUEST MADE TO IT UNDER THE
FOIA OR EIR AND SUCH INFORMATION IS IN THE POSSESSION OF ANY OF THE CONTRACTOR
OR ANY OF ITS SUBCONTRACTORS THEN THE CONTRACTOR SHALL PROVIDE SUCH INFORMATION
TO THE AUTHORITY AS SOON AS REASONABLY PRACTICABLE.  THE CONTRACTOR SHALL
PROVIDE ALL NECESSARY ASSISTANCE AS REASONABLY REQUESTED BY THE AUTHORITY TO
ENABLE THE AUTHORITY TO RESPOND TO A REQUEST FOR INFORMATION (AS DEFINED UNDER
THE FOIA) WITHIN THE TIME FOR COMPLIANCE SET OUT IN SECTION 10 OF THE FOIA OR
REGULATION 5 OF THE EIR.


 

10.8.3                 The Contractor shall provide a nominated member of staff
with sufficient authority to handle, co-ordinate and be responsible for the
supply of information to the Authority for the purposes of compliance with this
Clause 10.8.

 

10.8.4                 The Authority shall be responsible for determining at its
absolute discretion whether any information provided to the Authority is exempt
from disclosure in accordance with the FOIA or EIR or is to be disclosed in
response to a Request for Information.

 

10.8.5                 The Contractor acknowledges that the Authority may,
acting in accordance with the FOIA or EIR, disclose information without
consulting the

 

162

--------------------------------------------------------------------------------


 

Contractor, or the Authority may, at its discretion, elect to consult the
Contractor and take its view into account.

 

10.8.6                 The Contractor acknowledges that any lists or schedules
provided by it outlining confidential information or commercially sensitive
information are of indicative value only and that the Authority may nevertheless
be obliged to disclose such information in accordance with this Clause 10.8.

 

10.9        National Audit Office


 

The Parties acknowledge and agree that the National Audit Office has the right
to publish details of this Contract (including information considered by the
Parties to be commercially sensitive) in its relevant reports to Parliament.

 


10.10      DATA PROTECTION ACT


 


10.10.1           EACH PARTY TO THIS CONTRACT SHALL ENSURE THAT IT COMPLIES AT
ALL TIMES WITH THE DPA OR SUCH OTHER EQUIVALENT DATA PROTECTION LEGISLATION AS
MAY BE RELEVANT TO ITS PERFORMANCE OF THIS CONTRACT IN RESPECT OF ALL PERSONAL
DATA PROCESSED BY IT.


 


10.10.2           IN RELATION TO ALL DATA, THE CONTRACTOR SHALL AT ALL TIMES
COMPLY WITH THE DPA AS A DATA CONTROLLER IF NECESSARY, INCLUDING MAINTAINING A
VALID UP-TO-DATE REGISTRATION OR NOTIFICATION UNDER THE DPA COVERING THE DATA
PROCESSING TO BE PERFORMED IN CONNECTION WITH ITS OBLIGATIONS UNDER THIS
CONTRACT.


 


10.10.3           THE CONTRACTOR SHALL, AND SHALL PROCURE THAT ANY SUBCONTRACTOR
SHALL, ONLY UNDERTAKE PROCESSING OF PERSONAL DATA REASONABLY REQUIRED IN
CONNECTION WITH THE CONTRACTOR’S OBLIGATIONS UNDER THIS CONTRACT AND SHALL NOT
TRANSFER ANY PERSONAL DATA TO ANY COUNTRY OR TERRITORY OUTSIDE THE EUROPEAN
ECONOMIC AREA.


 


10.10.4           THE CONTRACTOR SHALL NOT DISCLOSE PERSONAL DATA TO ANY THIRD
PARTIES OTHER THAN TO:


 


10.10.4.1                EMPLOYEES, NOMINATED STAFF AND SUBCONTRACTORS TO WHOM
SUCH DISCLOSURE IS REASONABLY NECESSARY IN ORDER FOR THE CONTRACTOR TO CARRY OUT
ITS OBLIGATIONS UNDER THIS CONTRACT; OR


 


10.10.4.2                TO THE EXTENT REQUIRED UNDER A COURT ORDER,


 


PROVIDED THAT DISCLOSURE UNDER CLAUSE 10.10.4.1 ABOVE IS MADE SUBJECT TO WRITTEN
TERMS SUBSTANTIALLY THE SAME AS, AND NO LESS STRINGENT THAN, THE TERMS CONTAINED
IN THIS CLAUSE 10.10 (DATA PROTECTION ACT) AND THAT THE CONTRACTOR SHALL GIVE
NOTICE IN WRITING TO THE AUTHORITY OF ANY DISCLOSURE OF PERSONAL DATA IT OR A
SUBCONTRACTOR IS REQUIRED TO MAKE UNDER CLAUSE 10.10.4.2 ABOVE IMMEDIATELY IT IS
AWARE OF SUCH A REQUIREMENT.


 


10.10.5           THE CONTRACTOR SHALL BRING INTO EFFECT AND MAINTAIN ALL
TECHNICAL AND ORGANISATIONAL MEASURES TO PREVENT UNAUTHORISED OR UNLAWFUL
PROCESSING OF PERSONAL DATA AND ACCIDENTAL LOSS OR DESTRUCTION OF, OR DAMAGE TO,
PERSONAL DATA INCLUDING BUT NOT LIMITED TO TAKING REASONABLE STEPS TO ENSURE THE
RELIABILITY OF EMPLOYEES AND NOMINATED STAFF HAVING ACCESS TO THE PERSONAL DATA.

 

163

--------------------------------------------------------------------------------


 


10.10.6           THE AUTHORITY MAY, AT REASONABLE INTERVALS, REQUEST A WRITTEN
DESCRIPTION OF THE TECHNICAL AND ORGANISATIONAL METHODS EMPLOYED BY THE
CONTRACTOR AND REFERRED TO IN CLAUSE 10.10.5 ABOVE. WITHIN THIRTY (30) CALENDAR
DAYS OF SUCH A REQUEST, THE CONTRACTOR SHALL SUPPLY WRITTEN PARTICULARS OF ALL
SUCH MEASURES DETAILED TO A REASONABLE LEVEL SUCH THAT THE AUTHORITY CAN
DETERMINE WHETHER OR NOT, IN CONNECTION WITH THE PERSONAL DATA, IT IS COMPLIANT
WITH THE DPA.


 

10.11      Publicity


 


10.11.1       ADVERSE PUBLICITY


 

A Party shall notify the other Party as soon as reasonably practicable of any
fact or occurrence of which the notifying Party is aware relating to the
Authority, Contractor or the Parent Body Organisation which could in the
reasonable opinion of the notifying Party be expected to cause adverse publicity
to the Contractor or the Parent Body Organisation in relation to this Contract
or to the Authority generally.

 


10.11.2       ANNOUNCEMENTS


 


10.11.2.1         SUBJECT TO THE REMAINING PROVISIONS OF THIS CLAUSE, NO PARTY
SHALL RELEASE ANY ANNOUNCEMENT OR DESPATCH ANY ANNOUNCEMENT OR CIRCULAR,
RELATING TO THIS CONTRACT UNLESS THE FORM AND CONTENT OF SUCH ANNOUNCEMENT OR
CIRCULAR HAVE BEEN SUBMITTED TO, AND AGREED BY, THE OTHER PARTY.


 


10.11.2.2         NOTHING IN THIS CLAUSE 10.11.2 (ANNOUNCEMENTS) SHALL PROHIBIT
ANY PARTY FROM MAKING ANY ANNOUNCEMENT OR DESPATCHING ANY CIRCULAR AS REQUIRED
BY LAW OR THE RULES OF THE UK LISTING AUTHORITY OR OF THE LONDON STOCK EXCHANGE
OR ANY OTHER REGULATORY BODY IN WHICH CASE, TO THE EXTENT NOT INCONSISTENT WITH
LEGAL OBLIGATIONS OR THE RULES OF THE UK LISTING AUTHORITY OR OF THE LONDON
STOCK EXCHANGE, THE ANNOUNCEMENT SHALL ONLY BE RELEASED OR THE CIRCULAR
DESPATCHED AFTER CONSULTATION WITH THE OTHER PARTY AND AFTER TAKING INTO ACCOUNT
THE REASONABLE REQUIREMENTS OF THE OTHER PARTY AS TO THE CONTENT OF SUCH
ANNOUNCEMENT OR CIRCULAR.

 

164

--------------------------------------------------------------------------------


 

PART 11               INDEMNITY, LIABILITY AND INSURANCE

 

11.1                        The Authority shall notify the Contractor of the
policies it has negotiated in respect of the Contractor Required Insurances.

 

11.2                        The Contractor shall fully co-operate in the
procurement of the Contractor Required Insurances as directed by the Authority.

 

11.3                        Except as expressly directed by the Authority, the
Contractor shall not take out any insurance other than pursuant to Clause 11.2
above.

 

11.4                        The Contractor shall not take any action or fail to
take any reasonable action, or (insofar as it is reasonably within its power)
permit anything to occur in relation to it, which would entitle any insurer to
refuse to pay any claim under:

 

11.4.1              any Contractor Required Insurance(s) under which it is an
insured person; or

 

11.4.2              any insurance taken over by the Authority relating to this
Contractor and the terms of which the Authority has notified the Contractor in
writing.

 

11.5                        The Contractor shall notify the Authority and
relevant insurers immediately on becoming aware of any claim or potential claim
on the Contractor Required Insurance or on any insurance taken out by the
Authority in relation to the Sites, facilities or installations and/or the
activities of the Contractor or Subcontractors and shall follow promptly all
directions given to it by the Authority or the insurers in relation to such
claim or potential claim including in particular full disclosure of all relevant
facts pertaining to the claim or potential claim.

 

11.6                        The Contractor shall either apply the proceeds of
any claims on the Contractor Required Insurance as directed by the Authority or,
at the direction of the Authority remit such amount to the Authority, in either
case within nine (9) Calendar Days of the receipt of such proceeds by the
Contractor.

 

165

--------------------------------------------------------------------------------


 

PART 12               TERMINATION

 

12.1                        Termination Events


 

This Contract shall terminate on the earlier of the expiry of the Term pursuant
to Clause 1.3 (Commencement and Duration) or as a result of:

 


12.1.1              EARLY TERMINATION CAUSED BY CONTRACTOR DEFAULT IN ACCORDANCE
WITH CLAUSE 12.2;


 

12.1.2              early termination caused by Authority Default in accordance
with Clause 12.6;

 

12.1.3              Termination for Convenience by the Authority in accordance
with Clause 12.8; or

 

12.1.4              termination for Long Term Force Majeure in accordance with
Clause 1.9.4.

 

12.2                        Contractor Default


 

The following events shall give rise to an Authority right to terminate for
Contractor Default:

 

12.2.1              Breach of Contractor Obligations

 

12.2.1.1                A MATERIAL BREACH BY THE CONTRACTOR OF ANY OF ITS
OBLIGATIONS UNDER THIS CONTRACT WHICH MATERIALLY AND ADVERSELY AFFECTS THE
PERFORMANCE OF THIS CONTRACT, INCLUDING:

 

12.2.1.2                A FAILURE BY THE CONTRACTOR TO COMPLY WITH APPLICABLE
LAW OR REGULATORY REQUIREMENTS;

 

12.2.1.3                A MATERIAL BREACH BY THE CONTRACTOR OF SECURITY
REQUIREMENTS;

 

12.2.1.4                A FAILURE BY THE CONTRACTOR TO MEET THOSE STANDARDS OF
PERFORMANCE SPECIFIED IN CLAUSE 2.2 (STANDARD OF PERFORMANCE) OTHER THAN THE
STANDARDS SPECIFIED IN CLAUSES 2.2.4 AND 2.2.5;

 

12.2.1.5                A MATERIAL ADVERSE FINDING IS MADE AGAINST THE
CONTRACTOR BY ANY ONE OR MORE OF  THE REGULATORS IN RELATION TO THE CONTRACTOR’S
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS CONTRACT;

 

12.2.1.6                A MATERIAL BREACH BY THE CONTRACTOR OF ITS SUPPLY
OBLIGATIONS TO CUSTOMERS UNDER THE CUSTOMER CONTRACTS;

 

12.2.1.7                A MATERIAL FAILURE BY THE CONTRACTOR TO COMPLY WITH THE
PROVISIONS OF CLAUSES 5.12 AND 5.12A (PENSIONS);

 

12.2.1.8                A MATERIAL FAILURE BY THE CONTRACTOR TO COMPLY WITH THE
PROVISIONS OF PART 10 (CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW);

 

12.2.1.9                A FAILURE BY THE CONTRACTOR TO COMPLY WITH THE
PROVISIONS OF CLAUSE 1.18 (ASSIGNMENT);

 

166

--------------------------------------------------------------------------------


 

12.2.1.10         THE PARENT BODY ORGANISATION UNDERGOES A CHANGE IN CONTROL
WITHOUT HAVING OBTAINED THE PRIOR WRITTEN CONSENT OF THE AUTHORITY TO SUCH
CHANGE;

 

12.2.1.11         PERSISTENT BREACH; OR

 

12.2.1.12         A FAILURE BY THE CONTRACTOR TO REPORT TO THE AUTHORITY A
BREACH OF THE SUBCONTRACTING REQUIREMENTS SET OUT IN PART 1
(SUBCONTRACTING/PROCUREMENT REQUIREMENTS) OF THE SUBCONTRACTING/PROCUREMENT
SCHEDULE; EXCEPT WHERE THE EVENT IN QUESTION WAS CAUSED BY THE AUTHORITY FAILING
TO REIMBURSE THE CONTRACTOR FOR ALLOWABLE COSTS OR TRADING COSTS PURSUANT TO
CLAUSES 6.11 AND 6A.11 (REIMBURSEMENT).

 

12.2.2              Insolvency

 

THE OCCURRENCE OF AN INSOLVENCY EVENT IN RESPECT OF THE CONTRACTOR OR THE PARENT
BODY ORGANISATION EXCEPT WHERE IN THE CASE OF THE CONTRACTOR SUCH INSOLVENCY
EVENT WAS:

 

12.2.2.1                CAUSED BY THE AUTHORITY’S BELIEF THAT FUNDS WERE TO BE
USED FOR A PURPOSE WHICH WAS FRAUDULENT, OTHERWISE ILLEGAL OR CONTRARY TO PUBLIC
POLICY WHICH WAS NOT PROVED CORRECT; OR

 

12.2.2.2                CAUSED BY THE AUTHORITY FAILING TO REIMBURSE THE
CONTRACTOR FOR ALLOWABLE COSTS OR TRADING COSTS PURSUANT TO CLAUSES 6.11 AND
6A.11 ABOVE (REIMBURSEMENT).

 

12.2.3              Revocation of licence

 

12.2.3.1                ANY REVOCATION OF THE NUCLEAR SITE LICENCE, ANY
ENVIRONMENTAL AGENCY OR SCOTTISH ENVIRONMENT PROTECTION AGENCY (AS APPLICABLE)
LICENCE, AUTHORISATION, PERMIT OR CONSENT OR ANY OTHER MATERIAL LICENCE OR
PERMIT HELD BY THE CONTRACTOR THE POSSESSION OF WHICH IS NECESSARY TO ENABLE THE
CONTRACTOR TO OPERATE THE SITE; OR

 

12.2.3.2                UPON RECEIPT OF NOTICE BY THE CONTRACTOR OF THE HSE’S
(OR OTHER RELEVANT BODY’S) INTENTION TO REVOKE SUCH LICENCE OR PERMIT WHERE THE
CONTRACTOR HAS NO ABILITY TO APPEAL, CHALLENGE OR DISCHARGE ANY SUCH INTENTION
TO REVOKE;

 

12.2.3.3.             IN EITHER CASE WHERE SUCH REVOCATION OR THREATENED
REVOCATION IS NOT FOR THE SOLE PURPOSE OF ISSUING A REPLACEMENT LICENCE TO THE
CONTRACTOR.

 

12.2.4              Parent Body Agreement

 

A MATERIAL OR PERSISTENT BREACH BY THE CONTRACTOR OR THE PARENT BODY
ORGANISATION OF THE PARENT BODY AGREEMENT OR UPON THE PARENT BODY AGREEMENT
CEASING TO BE VALID AND BINDING ON THE PARENT BODY ORGANISATION.

 

167

--------------------------------------------------------------------------------


 

12.3                        Termination for Persistent Breach


 

12.3.1              For the purposes of this Clause 12.3 (Termination for
Persistent Breach), “Breach of the Same Type” means the recurrence of any of the
events specified in Clause 12.2.1, whether or not each occurrence was in itself
of a material nature.

 

12.3.2              Except where the occurrence is caused by the Authority
failing to reimburse the Contractor for Allowable Costs or Trading Costs
pursuant to Clauses 6.11 and 6A.11 (Reimbursement) if any of:

 

(I) A BREACH OF THE SAME TYPE; OR

 

(II) A FAILURE TO PAY CREDITORS PURSUANT TO ITS OBLIGATIONS UNDER CLAUSES
6.6.1.1(A) AND 6A.6.1.1.2; OR

 

(III) A FAILURE TO PROTECT THE SUPPLY CHAIN; OR

 

(IV) A FAILURE TO COMPLY WITH CLAUSE 2.2.5 (STANDARD OF PERFORMANCE).

 

12.3.2.1                HAS OCCURRED MORE THAN 2 TIMES IN ANY 3 MONTH PERIOD OR
THE AUTHORITY (ACTING REASONABLY) BELIEVES THAT THE CONTRACTOR IS DEMONSTRATING
A PATTERN OF BEHAVIOUR WHICH IS REASONABLY LIKELY TO LEAD TO A CONTRACTOR
DEFAULT, THEN THE AUTHORITY MAY SERVE A NOTICE ON THE CONTRACTOR;

 

12.3.2.2                SPECIFYING THAT IT IS A FORMAL WARNING NOTICE
(“PERFORMANCE WARNING NOTICE”) GIVING REASONABLE DETAILS OF THE BREACH
SPECIFYING THE AUTHORITY’S CONCERNS; AND

 

12.3.2.3                STATING THAT SUCH BREACH IS A BREACH WHICH, IF IT RECURS
FREQUENTLY OR CONTINUES, MAY RESULT IN A TERMINATION OF THIS CONTRACT, OR
REQUIRING THE CONTRACTOR TO TAKE STEPS TO ADDRESS THOSE CONCERNS BY A SPECIFIED
DATE.

 

12.3.3              If, following service of such a Performance Warning Notice,
the breach specified has continued beyond the specified date or recurred one or
more times within the 6 month period after the date of service, then the
Authority may serve another notice on the Contractor (“Final Performance Warning
Notice”):

 

12.3.3.1                SPECIFYING THAT IT IS THE FINAL WARNING NOTICE;

 

12.3.3.2                STATING THAT THE BREACH SPECIFIED HAS BEEN THE SUBJECT
OF A PERFORMANCE WARNING NOTICE SERVED WITHIN THE SIX (6) MONTH PERIOD PRIOR TO
THE DATE OF SERVICE OF THE FINAL PERFORMANCE WARNING NOTICE; AND

 

12.3.3.3                STATING THAT IF SUCH FAILURE CONTINUES OR RECURS ONE OR
MORE TIMES WITHIN THE THREE (3) MONTH PERIOD AFTER THE DATE OF SERVICE OF THE
FINAL PERFORMANCE WARNING NOTICE, THE SAME MAY CONSTITUTE A CONTRACTOR DEFAULT
WITH THE RESULT THAT THE CONTRACT MAY BE TERMINATED.

 

168

--------------------------------------------------------------------------------


 

12.3.4                          A Performance Warning Notice may not be served
in respect of any breach in respect of which a previous Performance Warning
Notice has already been served until a period of three (3) months has elapsed
since the date of service of the previous Performance Warning Notice or related
Final Performance Warning Notice.

 

12.4                        Termination or Remedy for Contractor Default


 


12.4.1              IF A CONTRACTOR DEFAULT HAS OCCURRED AND THE AUTHORITY
WISHES TO TERMINATE THIS CONTRACT, THE AUTHORITY SHALL SERVE A TERMINATION
NOTICE (THE “AUTHORITY’S TERMINATION NOTICE”) ON THE CONTRACTOR.


 


12.4.2              THE AUTHORITY’S TERMINATION NOTICE SHALL SPECIFY THE TYPE
AND NATURE OF CONTRACTOR DEFAULT THAT HAS OCCURRED, GIVING REASONABLE DETAILS.


 


12.4.3              IN THE CASE OF A CONTRACTOR DEFAULT IN THE TYPE SPECIFIED IN
CLAUSES 12.2.1.1, 12.2.1.2, 12.2.1.6, 12.2.1.7 OR 12.2.1.8  THE AUTHORITY
(ACTING REASONABLY) MAY DECIDE THAT THE CONTRACTOR DEFAULT IS INCAPABLE OF
REMEDY, THE AUTHORITY SHALL SPECIFY THIS IN THE AUTHORITY’S TERMINATION NOTICE
AND THIS CONTRACT SHALL TERMINATE ON THE DATE FALLING THIRTY (30) CALENDAR DAYS
AFTER THE DATE OF RECEIPT BY THE CONTRACTOR OF THE AUTHORITY’S TERMINATION
NOTICE.


 


12.4.4              IN THE CASE OF A CONTRACTOR DEFAULT (INCLUDING, FOR THE
AVOIDANCE OF DOUBT, THE TYPES SPECIFIED IN CLAUSE 12.4.3 ABOVE) WHICH THE
AUTHORITY (ACTING REASONABLY) CONSIDERS IS CAPABLE OF REMEDY, THE AUTHORITY’S
TERMINATION NOTICE SHALL REQUIRE THE CONTRACTOR AT THE CONTRACTOR’S OPTION
EITHER:


 

12.4.4.1             TO REMEDY THE CONTRACTOR DEFAULT WITHIN THIRTY (30)
CALENDAR DAYS OF THE DATE OF THE AUTHORITY’S TERMINATION NOTICE (OR SUCH LONGER
PERIOD AS MAY BE AGREED BY THE AUTHORITY IN ITS ABSOLUTE DISCRETION);

 

12.4.4.2             TO PROPOSE WITHIN THIRTY (30) CALENDAR DAYS OF THE DATE OF
THE AUTHORITY’S TERMINATION NOTICE AND OBTAIN THE AUTHORITY’S APPROVAL TO A
PROGRAMME TO REMEDY THE CONTRACTOR DEFAULT (THE “REMEDIATION PROGRAMME”).

 


12.4.5                       IF THE CONTRACTOR DEFAULT IS NOT REMEDIED WITHIN
THE PERIOD SPECIFIED IN THE AUTHORITY’S TERMINATION NOTICE FOR SUCH REMEDY UNDER
CLAUSE 12.4.4.1, THE AUTHORITY SHALL BE ENTITLED TO TERMINATE THIS CONTRACT
EITHER WITH IMMEDIATE EFFECT OR ON SUCH PERIOD OF NOTICE NOT EXCEEDING 12 MONTHS
AS IT REASONABLY DETERMINES TO BE APPROPRIATE.  IF THE AUTHORITY TERMINATES ON
NOTICE, IT WILL USE ALL REASONABLE ENDEAVOURS, INCLUDING LIAISON WITH THE
REGULATORS, TO ENSURE THAT THE PERIOD OF NOTICE IS AS SHORT AS POSSIBLE.


 

12.5                        Remediation Programme


 


12.5.1                       THE REMEDIATION PROGRAMME SHALL SPECIFY IN DETAIL
HOW THE CONTRACTOR DEFAULT IS PROPOSED TO BE REMEDIED, THE STEPS REQUIRED TO
REMEDY THE CONTRACTOR DEFAULT AND THE LATEST DATE BY WHICH THE CONTRACTOR
ANTICIPATES THAT THE CONTRACTOR DEFAULT WILL BE REMEDIED.


 


12.5.2                       WHERE THE CONTRACTOR PROPOSES A REMEDIATION
PROGRAMME IN ACCORDANCE WITH CLAUSE 12.4.4.2 (TERMINATION OR REMEDY FOR
CONTRACTOR DEFAULT), THE AUTHORITY SHALL HAVE THIRTY (30) CALENDAR DAYS FROM THE
DATE OF RECEIPT OF

 

169

--------------------------------------------------------------------------------


 


THE PROPOSED REMEDIATION PROGRAMME WITHIN WHICH TO NOTIFY THE CONTRACTOR WHETHER
THE AUTHORITY ACCEPTS THE PROPOSED REMEDIATION PROGRAMME (SUCH ACCEPTANCE NOT TO
BE UNREASONABLY WITHHELD).  FAILURE OF THE AUTHORITY TO PROVIDE SUCH
NOTIFICATION SHALL CONSTITUTE DEEMED ACCEPTANCE BY THE AUTHORITY.


 


12.5.3                       WHERE THE AUTHORITY NOTIFIES THE CONTRACTOR THAT IT
DOES NOT ACCEPT THE REMEDIATION PROGRAMME, THE PARTIES SHALL ENDEAVOUR WITHIN
THE FOLLOWING THIRTY (30) CALENDAR DAYS TO AGREE ANY NECESSARY AMENDMENTS TO THE
REMEDIATION PROGRAMME.  IN THE ABSENCE OF AGREEMENT WITHIN SUCH THIRTY (30)
CALENDAR DAY PERIOD, THE QUESTION OF WHETHER OR NOT THE AUTHORITY’S WITHHOLDING
OF ACCEPTANCE IS REASONABLE MAY BE REFERRED BY EITHER PARTY TO BE RESOLVED IN
ACCORDANCE WITH CLAUSE 13 (DISPUTE MANAGEMENT).


 


12.5.4                       WHERE THE CONTRACTOR HAS PUT FORWARD A REMEDIATION
PROGRAMME THAT HAS BEEN ACCEPTED BY THE AUTHORITY OR DETERMINED TO BE REASONABLE
AND THE CONTRACTOR FAILS TO ACHIEVE ANY ELEMENT OF THE REMEDIATION PROGRAMME OR
FAILS TO REMEDY THE CONTRACTOR DEFAULT WITHIN THE DATE SPECIFIED IN THE
REMEDIATION PROGRAMME (AS THE EVENT MAY BE), OR THE REMEDIATION PROGRAMME IS
REJECTED BY THE AUTHORITY AS NOT BEING REASONABLE AND THE DISPUTE RESOLUTION
PROCEDURE DOES NOT FIND AGAINST THAT REJECTION, THEN THE AUTHORITY MAY TERMINATE
THIS CONTRACT EITHER WITH IMMEDIATE EFFECT OR ON SUCH PERIOD OF NOTICE AS IT
REASONABLY DETERMINES TO BE APPROPRIATE.  IF THE AUTHORITY TERMINATES ON NOTICE,
IT WILL USE ALL REASONABLE ENDEAVOURS, INCLUDING LIAISON WITH THE REGULATORS, TO
ENSURE THAT THE PERIOD OF NOTICE IS AS SHORT AS POSSIBLE.


 


12.5.5                       WHERE THE AUTHORITY HAS ISSUED AN AUTHORITY
TERMINATION NOTICE IN THE EVENT OF CONTRACTOR DEFAULT PURSUANT TO CLAUSE 12.2.3
(REVOCATION OF LICENCE) WHICH THE AUTHORITY ACCEPTS (ACTING REASONABLY) HAS
OCCURRED THROUGH NO FAULT OF THE CONTRACTOR, THE AUTHORITY SHALL PROVIDE
REASONABLE ASSISTANCE TO THE CONTRACTOR IN ITS DISCUSSIONS WITH HSE AND/OR EA OR
SEPA AS APPLICABLE TO PROCURE THE REMEDY OF SUCH CONTRACTOR DEFAULT.


 

12.6                        Authority Default


 

12.6.1     The following events shall be an Authority Default:

 


THE AUTHORITY:


 

12.6.1.1                NOT FUNDING OR REIMBURSING ALLOWABLE COSTS OR TRADING
COSTS (EXCEPT TO THE EXTENT THAT SUCH COSTS ARE TREATED AS DISALLOWABLE COSTS IN
ACCORDANCE WITH THIS CONTRACT); OR

 

12.6.1.2                FAILING TO MAKE ANY UNDISPUTED PAYMENT OF INCENTIVE FEE
TO THE CONTRACTOR IN ACCORDANCE WITH CLAUSES 6.11.3 AND 6A.11.5 (PERFORMANCE
BASED INCENTIVE ARRANGEMENTS),

 

12.6.1.3                IN EACH CASE WITHIN THIRTY (30) CALENDAR DAYS OF SUCH
SUM(S) BEING DUE AND PAYABLE; AND

 

12.6.1.4                A MATERIAL BREACH BY THE AUTHORITY OF ITS OBLIGATIONS
UNDER THIS CONTRACT WHICH MATERIALLY AND SUBSTANTIALLY PREVENTS THE PERFORMANCE
OF THE CONTRACTOR’S OBLIGATIONS UNDER THIS CONTRACT.

 

170

--------------------------------------------------------------------------------


 

12.7                        Termination or Remedy for Authority Default


 


12.7.1                       IF AN AUTHORITY DEFAULT HAS OCCURRED AND THE
CONTRACTOR WISHES TO TERMINATE THIS CONTRACT, THE CONTRACTOR SHALL BE ENTITLED
TO SERVE A TERMINATION NOTICE (THE “CONTRACTOR’S TERMINATION NOTICE”) ON THE
AUTHORITY WITHIN TWENTY-EIGHT (28) CALENDAR DAYS OF BECOMING AWARE OF THE
AUTHORITY DEFAULT.


 


12.7.2                       THE CONTRACTOR’S TERMINATION NOTICE SHALL SPECIFY
THE TYPE OF AUTHORITY DEFAULT THAT HAS OCCURRED ENTITLING THE CONTRACTOR TO
TERMINATE.


 


12.7.3                       THIS CONTRACT WILL TERMINATE ON THE DAY FALLING
THIRTY (30) CALENDAR DAYS AFTER THE DATE ON WHICH THE AUTHORITY RECEIVED THE
CONTRACTOR’S TERMINATION NOTICE, UNLESS THE AUTHORITY RECTIFIES THE AUTHORITY
DEFAULT WITHIN TWENTY-ONE (21) CALENDAR DAYS OF RECEIPT OF THE CONTRACTOR’S
TERMINATION NOTICE.


 


12.7.4                       WHERE THE CONTRACTOR HAS TERMINATED THIS CONTRACT
FOR AUTHORITY DEFAULT, THE AUTHORITY SHALL PROVIDE REASONABLE ASSISTANCE TO THE
CONTRACTOR IN ITS DISCUSSIONS WITH HSE REGARDING LICENCE CONDITION 36 AND ITS
DISCUSSIONS WITH EA REGARDING ANY APPLICABLE RSA 93 AUTHORISATION SCHEDULE 1
CONDITION 6 WITH A VIEW TO ENABLING THE CONTRACTOR TO REPLACE THE NOMINATED
STAFF AS SOON AS IS REASONABLY PRACTICAL.


 

12.8                        Termination for Convenience


 

The Authority shall be entitled to terminate this Contract at any time on giving
reasonable notice to the Contractor such notice not being a period less than
twelve (12) Months (“Termination for Convenience”).

 

12.9                        Reasonable Costs on Termination


 

In the event of:

 


12.9.1                       TERMINATION FOR AUTHORITY DEFAULT IN ACCORDANCE
WITH CLAUSE 12.7 (TERMINATION OR REMEDY FOR AUTHORITY DEFAULT);


 


12.9.2                       TERMINATION FOR CONVENIENCE PURSUANT TO CLAUSE 12.8
(TERMINATION FOR CONVENIENCE);


 


12.9.3                       TERMINATION FOR LONG TERM FORCE MAJEURE PURSUANT TO
CLAUSE 1.9.4 (LONG TERM FORCE MAJEURE); OR


 


12.9.4                       TERMINATION FOR AN INSOLVENCY EVENT OF THE
CONTRACTOR WHERE SUCH INSOLVENCY EVENT WAS CAUSED BY ANY OF THE EVENTS LISTED IN
CLAUSE 12.2.2 (INSOLVENCY),


 

the Authority shall pay the Contractor’s reasonable costs (proposed by the
Contractor and agreed by the Authority) arising directly from such termination
of this Contract provided always that the Authority shall not make any payment
in respect of the Contractor’s loss of profits or loss of opportunity or the
consequential losses of Affiliates.

 

171

--------------------------------------------------------------------------------


 

12.10                      Accrued Liabilities


 

Termination of this Contract pursuant to this Clause 12 (Termination) shall be
without prejudice to the Parties’ liabilities which accrued prior to the date of
termination.

 

172

--------------------------------------------------------------------------------

 

PART 13 DISPUTE MANAGEMENT

 

13.1        Requirement to refer disputes

 


13.1.1                       SAVE AS OTHERWISE EXPRESSLY PROVIDED IN THIS
CONTRACT INCLUDING IN CLAUSES 13.2 (REASONABLENESS OF THE AUTHORITY), ANY
DISPUTE OR DIFFERENCE ARISING OUT OF OR IN CONNECTION WITH THIS CONTRACT,
INCLUDING, BUT NOT LIMITED TO, ANY QUESTION REGARDING ITS EXISTENCE,
INTERPRETATION, VALIDITY, CONSTRUCTION OR TERMINATION SHALL BE ATTEMPTED TO BE
RESOLVED BETWEEN THE CONTRACTOR AND THE AUTHORITY. IF ANY DISPUTE OR DIFFERENCE
CANNOT BE SO RESOLVED, IT SHALL BE RESOLVED IN ACCORDANCE WITH THE DISPUTE
RESOLUTION PROCEDURE ATTACHED AT THE DISPUTE MANAGEMENT SCHEDULE.


 


13.1.2                       NEITHER PARTY SHALL COMMENCE ANY CLAIM, LEGAL
ACTION OR PROCEEDINGS UNTIL IT HAS FOLLOWED THE DISPUTE RESOLUTION PROCEDURE,
PROVIDED THAT NOTHING IN THE DISPUTE RESOLUTION PROCEDURE SHALL PREVENT A PARTY
FROM SEEKING INTERIM OR INTERLOCUTORY RELIEF IN THE ENGLISH COURTS.


 

13.2        Reasonableness of the Authority

 


13.2.1                       IN RELATION TO THE CLAUSES AND SCHEDULES LISTED IN
CLAUSE 13.2.2 BELOW PURSUANT TO WHICH THE AUTHORITY SHALL REASONABLY DETERMINE
CERTAIN MATTERS, THE CONTRACTOR MAY ONLY DISPUTE WHETHER A DETERMINATION MADE BY
THE AUTHORITY IS REASONABLE. SUCH DISPUTE SHALL BE ATTEMPTED TO BE RESOLVED
BETWEEN THE CONTRACTOR AND THE AUTHORITY AND IF IT CANNOT BE SO RESOLVED, ONLY
THE ISSUE OF THE REASONABLENESS OF THE AUTHORITY’S DECISION MAY BE REFERRED TO
THE DISPUTE RESOLUTION PROCEDURE. THE AUTHORITY’S DETERMINATION PURSUANT TO THE
RELEVANT CLAUSE SHALL PREVAIL UNLESS AND UNTIL IT IS AGREED OR FOUND TO BE
UNREASONABLE. IN THE EVENT THAT THE AUTHORITY IS FOUND TO HAVE ACTED REASONABLY,
THE CONTRACTOR’S COSTS RELATING TO THE REFERENCE OF THE DISPUTE TO THE DISPUTE
RESOLUTION PROCEDURE SHALL BE DISALLOWABLE AND THE AUTHORITY SHALL CLAIM ITS
RELEVANT COSTS FROM THE PARENT BODY ORGANISATION PURSUANT TO THE PARENT BODY
AGREEMENT. IN THE EVENT THAT THE AUTHORITY IS FOUND TO HAVE ACTED UNREASONABLY,
THE AUTHORITY SHALL BEAR SUCH COSTS.


 


13.2.2                       THE CLAUSES AND SCHEDULES REFERRED TO IN CLAUSE
13.2.1 ABOVE ARE:


 

13.2.2.1                CLAUSE 2.3 (NO ACTIVITIES OUTSIDE CURRENT CONTRACT YEAR
OF LTP), THE AUTHORITY’S DETERMINATION AS TO WHETHER AN ACTIVITY IS OUTSIDE OF
THE LTP; AND

 

13.2.2.2                CLAUSE 4.5.12 (AUDIT FINDINGS AND CORRECTIVE ACTION) IN
RELATION TO THE AUTHORITY’S REASONABLE WITHHOLDING OF ACCEPTANCE TO THE
CONTRACTOR’S PLAN FOR CORRECTIVE ACTION; AND

 

13.2.2.3                CLAUSE 12.4 (TERMINATION OR REMEDY FOR CONTRACTOR
DEFAULT) IN RELATION TO WHETHER THE AUTHORITY HAS ACTED REASONABLY IN
DETERMINING THAT THE CONTRACTOR DEFAULT IS INCAPABLE OF REMEDY; AND

 

13.2.2.4                CLAUSE 12.5 (REMEDIAL PROGRAMME) IN RELATION TO THE
AUTHORITY’S REASONABLE WITHHOLDING OF ACCEPTANCE TO THE CONTRACTOR’S REMEDIAL
PROGRAMME; AND

 

173

--------------------------------------------------------------------------------


 

13.2.2.5                PROGRAMME MANAGEMENT SCHEDULE PART 2 (SETTING THE LTP
AND CHANGE CONTROL) OTHER THAN PARAGRAPH 9.2 (CHANGE DIRECTED BY THE NDA) AND
PARAGRAPH 11 (CHANGES THAT THE AUTHORITY CANNOT REFUSE); AND

 

13.2.2.6                SUBCONTRACTING/PROCUREMENT SCHEDULE PARAGRAPH 1.1.2 OF
PART 1 (SUBCONTRACTING/PROCUREMENT REQUIREMENTS), THE AUTHORITY’S INTERPRETATION
OF THE APPLICABLE EU PROCUREMENT RULES; AND

 

13.2.2.7                FINANCE SCHEDULE PART 4 (COSTS PRINCIPLES AND
PROCEDURES); AND

 

13.2.2.8                FINANCE SCHEDULE PART 2  (USE OF PERFORMANCE BASED
INCENTIVES); AND

 

13.2.2.9                CLAUSE 7.3 (TRANSITIONAL BALANCES) OF FINANCE SCHEDULE
PART 6 (CASHFLOW FORECASTING AND CALCULATING DATES FOR PAYMENT) IN RELATION TO
THE AUTHORITY’S DETERMINATION OF THE TRANSITIONAL BALANCE PAYMENT DATES; AND

 

13.2.2.10         CLAUSE 7.4 (TRANSITIONAL BALANCES) OF FINANCE SCHEDULE PART 6
(CASHFLOW FORECASTING AND CALCULATING DATES FOR PAYMENT) IN RELATION TO THE
AUTHORITY’S DETERMINATION OF THE REVISED TRANSITIONAL BALANCE PAYMENT DATES.

 

174

--------------------------------------------------------------------------------


 

PART 14               RELETTING THE CONTRACT

 

14.1        Acknowledgement


 

The Contractor acknowledges that the Authority may wish, at or before the expiry
of the Term:

 


14.1.1                       TO INVITE PERSONS (INCLUDING THE PARENT BODY
ORGANISATION) TO TENDER FOR THE RIGHT TO OWN THE SHARES IN THE CONTRACTOR AND TO
NEGOTIATE A REPLACEMENT SITE MANAGEMENT AND OPERATIONS CONTRACT TO BE ENTERED
INTO BETWEEN THE CONTRACTOR AND THE AUTHORITY (UPON THE ACQUISITION OF THE
SHARES BY THE INCOMING PARENT); OR


 


14.1.2                       TO ACQUIRE THE SHARES IN THE CONTRACTOR ITSELF.


 

14.2        Preparation for Reletting


 

The Contractor will, if so requested by the Authority, provide the Authority
with access to the personnel of the Contractor and all books, records and other
materials kept by or on behalf of the Contractor in connection with the Tasks
for the purpose of assisting the Authority in relation to the tender and/or
transfer referred to in Clause 14.1 (Acknowledgement) and will supply an
external facing team to assist the Authority with the reletting of the Contract
which team must consist of a sufficient number of sufficiently qualified and
experienced people (in the reasonable opinion of the Contractor). Subject to
Clause 10 (Confidentiality, Security and Compliance with Law) the Authority will
be permitted to make such personnel, including the external facing team, books,
records or other material available to participants in the tender process.

 

14.3        The Contractor will make available to the Authority such information
(including financial and operational information) as the Authority reasonably
requires in connection with such tender and/or transfer and will be required to
assist in the verification of the information.


 

14.4        Parent Body Organisation Bid


 

The Contractor acknowledges the importance to the Authority of:

 


14.4.1                       A FAIR AND UNBIASED COMPETITIVE PROCESS; AND


 


14.4.2                       THE PERCEPTION BY ALL INTERESTED PARTIES THAT THE
COMPETITIVE PROCESS IS FAIR AND UNBIASED.


 


14.5        IF THE PARENT BODY ORGANISATION WISHES TO PARTICIPATE IN THE
COMPETITIVE PROCESS THEN IMMEDIATELY ON RECEIPT OF NOTICE FROM THE AUTHORITY
NOTIFYING THE CONTRACTOR OF THE COMMENCEMENT OF A COMPETITIVE PROCESS FOR THE
SITES, THE CONTRACTOR SHALL DEMONSTRATE TO THE SATISFACTION OF THE AUTHORITY
THAT:

 


14.5.1                       THE CONTRACTOR IS REMAINING IMPARTIAL;


 


14.5.2                       TREATING ALL TENDERERS EQUALLY INCLUDING PROVIDING
THEM WITH EQUALITY OF INFORMATION;


 


14.5.3                       MAKING THE EMPLOYEES (EXCEPT FOR THE NOMINATED
STAFF) EQUALLY AVAILABLE TO ASSIST AND BE CONSULTED BY TENDERERS;


 


14.5.4                       USING ALL REASONABLE ENDEAVOURS TO PROCURE THAT THE
TENDERERS PERCEIVE THAT THEY ARE BEING TREATED EQUALLY;

 

175

--------------------------------------------------------------------------------



 


14.5.5                       THE TIME COSTS FOR ANY NOMINATED STAFF WHO THE
PARENT BODY ORGANISATION IS PERMITTED TO USE IN ITS BID TEAM PURSUANT TO CLAUSE
16 (PROVISION OF STAFF TO THE SLC) OF THE PARENT BODY AGREEMENT WILL BE CHARGED
TO AN APPROPRIATE CORPORATE CENTRE AND WILL NOT BE CHARGED AS ALLOWABLE COSTS;
AND


 


14.5.6                       ALL NOMINATED STAFF AND KEY EMPLOYEES HAVE ENTERED
INTO AN IMPARTIALITY UNDERTAKING IN THE FORM OF PART 5 OF THE EMPLOYEE SCHEDULE
(PRO FORMA IMPARTIALITY UNDERTAKING).


 


14.6        THE CONTRACTOR SHALL NOT ALLOW ANY NOMINATED STAFF TO PARTICIPATE IN
THE COMPETITIVE PROCESS ON BEHALF OF THE PARENT BODY ORGANISATION UNLESS THEY
ARE INDIVIDUALLY NAMED IN THE LIST AGREED BETWEEN THE PARENT BODY ORGANISATION
AND THE AUTHORITY PURSUANT TO CLAUSE 14.4 OF THE PARENT BODY AGREEMENT.  FOR THE
AVOIDANCE OF DOUBT, THE CONTRACTOR SHALL NOT ALLOW ANY EMPLOYEE TO PARTICIPATE
IN THE COMPETITIVE PROCESS.


 

14.7        Employees


 

Save as where otherwise permitted by the Contractor’s Internal Procedures
relating to human resources, and save as where otherwise required by applicable
Law and Regulatory Requirements, during the last twelve (12) Months of the Term,
the Contractor will not be permitted without the prior written consent of the
Authority (such consent not to be unreasonably withheld):

 


14.7.1                       TO VARY OR PURPORT OR PROMISE TO VARY THE TERMS AND
CONDITIONS OF EMPLOYMENT OR PENSIONS TERMS OF ANY EMPLOYEES OR NOMINATED STAFF;


 


14.7.2                       TO CREATE OR GRANT, OR PURPORT OR PROMISE TO CREATE
OR GRANT, TERMS OR CONDITIONS OF EMPLOYMENT FOR ANY EMPLOYEE WHERE THE
EMPLOYMENT OF SUCH EMPLOYEE BY THE CONTRACTOR MAY COMMENCE ON OR AFTER THE END
OF THE TERM IF AND TO THE EXTENT THAT SUCH TERMS OR CONDITIONS ARE MATERIALLY
DIFFERENT FROM THE TERMS OR CONDITIONS OF EMPLOYMENT OF EQUIVALENT EMPLOYEES;


 


14.7.3                       TO INCREASE OR DECREASE THE NUMBER OF EMPLOYEES
SUCH THAT:


 

14.7.3.1                THE TOTAL NUMBER OF EMPLOYEES OR THE TOTAL COST PER
ANNUM TO THE CONTRACTOR OF EMPLOYING ALL EMPLOYEES IS INCREASED; OR

 

14.7.3.2                THE TOTAL NUMBER OF EMPLOYEES IS DECREASED,

 

IN EACH CASE, BY MORE THAN 5 PER CENT DURING SUCH PERIOD OF TWELVE (12) MONTHS;
AND

 


14.7.4                       TO MAKE ANY CHANGES TO THE IDENTITY OF ANY KEY
PERSONNEL OR TO ANY OF THE NOMINATED STAFF.


 

14.8                        Subcontracts


 

Save as permitted by Part 1 of the Subcontractor/Procurement Schedule
(Subcontracting/Procurement Requirements), during the last twelve (12) Months of
the Term, the Contractor will not be permitted to agree to any significant or
material amendment of the terms of any Subcontract without the Authority’s prior
written consent (such consent not to be unreasonably withheld).

 


14.9        THE AUTHORITY MAY REQUIRE THE CONTRACTOR TO TAKE STEPS TO TERMINATE
ANY SUBCONTRACTS THAT WILL CONTINUE BEYOND THE EXPIRY OR EARLIER TERMINATION OF
THE TERM.

 

176

--------------------------------------------------------------------------------


 

14.10      ESTABLISHMENT OF NEW SLC

 


14.10.1                IF THE AUTHORITY NOTIFIES THE CONTRACTOR THAT IT INTENDS
TO ESTABLISH A NEW SLC, THE CONTRACTOR SHALL FULLY COOPERATE WITH ANY REASONABLE
INSTRUCTION OF THE AUTHORITY TO ASSIST IN SUCH ESTABLISHMENT INCLUDING IN
RELATION TO CONSULTATION OF RELEVANT EMPLOYEES REGARDING TRANSFER TO THE NEW
SLC, SEPARABILITY OF IT SYSTEMS, NOVATION OR ASSIGNMENT OF IT CONTRACTS,
CUSTOMER CONTRACTS AND SUBCONTRACTS, THE REQUIREMENT TO PUT LEGALLY BINDING
CONTRACTS IN PLACE BETWEEN THE NEW SLC AND THE CONTRACTOR AND ANY PARTY WITH
WHOM THE CONTRACTOR HAS  INTER-SLC SERVICE CONTRACT AND OBTAINING A NEW NUCLEAR
SITE LICENCE IN RESPECT OF THE RELEVANT SITE.


 

14.10.2                   The Contractor shall have due regard to the
Authority’s intention to establish new SLCs in the performance of its
obligations under this Contract.

 

14.10.3                   Any requirement of the Authority placed on the
Contractor pursuant to this Clause 14.10 (Establishment of New SLC) shall, to
the extent that such requirement is not in the relevant current Contract Year’s
NTWP, be an Authority Change to be included in the NTWP  in accordance with
Paragraph 9 (Change Directed by the NDA) of Part 2 (Setting the LTP and Change
Control) of the Programme Management Schedule.

 


14.11      TRANSITION OUT


 


14.11.1                THE CONTRACTOR UNDERTAKES TO THE AUTHORITY THAT IT WILL
CO-OPERATE WITH THE REASONABLE INSTRUCTIONS OF THE OUTGOING PARENT AND, IN
PARTICULAR, WILL USE ALL REASONABLE ENDEAVOURS TO FACILITATE THE RELEASE OF THE
NOMINATED STAFF OF THE OUTGOING PARENT AS SOON AS IS COMPATIBLE WITH REGULATORY
REQUIREMENTS.


 


14.11.2                SAVE TO THE EXTENT THE CONTRACTOR MUST COMPLY WITH
APPLICABLE LAW AND REGULATORY REQUIREMENTS, THE CONTRACTOR UNDERTAKES TO THE
AUTHORITY NOT TO TAKE ANY ACTION WHICH PREVENTS, PREJUDICES OR FRUSTRATES THE
TRANSITION BETWEEN THE OUTGOING PARENT AND THE INCOMING PARENT.

 

177

--------------------------------------------------------------------------------


 

 

DATED

2007

 

The Nuclear Decommissioning Authority (1)

 

and

 

Magnox Electric Limited (2)

 

and

 

Energy Sales and Trading Limited (3)

 

--------------------------------------------------------------------------------

 

AMENDED, RESTATED AND

CONSOLIDATED SITE MANAGEMENT

AND OPERATIONS CONTRACT

 

IN RESPECT OF

 

MAGNOX ELECTRIC LIMITED FOR

 

SOUTHERN SITES

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

THIS DEED OF AMENDMENT, RESTATEMENT AND CONSOLIDATION is dated             2007

 

BETWEEN

 

(1)                                 THE NUCLEAR DECOMMISSIONING AUTHORITY, a
non-departmental public body whose registered office is at Herdus House,
Westlakes Science and Technology Park, Moor Row, Cumbria, CA2 3HU (the
“Authority”);

 

(2)                                 MAGNOX ELECTRIC LIMITED, a company
incorporated in England and Wales with registered number 2264251 whose
registered office is at 1100 Daresbury Park, Daresbury, Warrington, Cheshire,
WA4 4GB (the “Contractor”); and

 

(3)                                 ENERGY SALES AND TRADING LIMITED, a company
incorporated in England and Wales with registered number 3857761 whose
registered office is at 1100 Daresbury Park, Daresbury, Warrington, Cheshire,
WA4 4GP (“ESTL”),

 

each one a “Party” and together the “Parties”.

 

WHEREAS

 

(A)                               The Authority and the Contractor entered into
contracts on 1 April 2005 relative to the maintenance and operation of sites at
Berkeley, Bradwell and Hinkley (which sites are hereinafter referred to as the
“Non Generating Sites” and which contracts are hereinafter referred to as “Non
Generating Existing Contracts”);

 

(B)                               The Authority, the Contractor and ESTL entered
into a contract on 1 April 2005 relative to the maintenance and operation of
various sites including the sites at Dungeness and Sizewell (which sites at
Dungeness and Sizewell are hereinafter referred to as the “Generating Sites” and
which contract is hereinafter referred to as the “Generating Existing
Contract”);

 

(C)                               The Parties amended the Generating Existing
Contract by a letter of agreement effective from 1 April 2007 (the “ESTL
Transfer Date”) to (1) provide for the appointment by the Authority of British
Energy Trading Services as its agent and contractor to trade electricity,
natural gas and other energy commodities and to provide investment and trading
advice under the Trading Contract; (2) release ESTL from its obligations under
the Generating Existing Contract; (3) release the Authority and Magnox from some
of their respective obligations under the Generating Existing Contract; and
(4) provide for transitional arrangements in connection with the foregoing with
effect from the ESTL Transfer Date.

 

(D)                               The Authority and the Contractor have entered
into this agreement (“Agreement”) in order to consolidate and amend the Non
Generating Existing Contracts in so far as they govern the rights and
obligations of the Authority and the Contractor on and after the Effective Date;

 

(E)                                The Authority, the Contractor and ESTL have
entered into this Agreement in order to consolidate and amend the Generating
Existing Contract insofar as it relates to the Generating Sites and insofar as
it governs the rights and obligations of the Authority, the Contractor and ESTL
on and after the Effective Date and to make provision for certain financial
matters connected with the obligations of the Parties under the Generating
Existing Contract insofar as it relates to the Dungeness Site and the Sizewell
Site; and

 

(F)                                 Recognising that (1) on the Sale Date the
Purchaser will acquire the entire issued share capital of the Parent Body
Organisation pursuant to the Sale and Purchase Agreement and (2) that in
consideration of this certain provisions of the Generating Existing Contract
insofar as it relates to the Generating Sites and the Non Generating Existing
Contracts (together “Existing

 

1

--------------------------------------------------------------------------------


 

Contracts”) which relate to financial matters require to be amended, the Parties
have agreed to provide in the Existing Contracts as amended by this Agreement
for transitional finance and pensions arrangements to take effect on and from
the Sale Date.

 

IT IS AGREED as follows:

 

1.             DEFINITIONS AND INTERPRETATION

 

1.1          Definitions

 

“Effective Date” means the date which is the Effective Date for the purposes of
the Deed of Amendment, Restatement and Consolidation of the Parent Body
Agreement;

 

“Parent Body Agreement” has the meaning given to it in Appendix 1;

 

“Parent Body Organisation” has the meaning given to it in Appendix 1;

 

“Purchaser” has the meaning given to it in Appendix 1;

 

“Sale and Purchase Agreement” has the meaning given to it in Appendix 1;

 

“Sale Date” has the meaning given to it in Appendix 1;

 

“Trading Contract” has the meaning given to it in Appendix 1.

 

1.2          Interpretation

 

1.2.1                     headings and sub-headings are for ease of reference
only and shall not be taken into consideration in the interpretation or
construction of this Deed;

 

1.2.2                     all references to Clauses and Schedules are references
to clauses of and schedules to this Deed;

 

1.2.3                     Appendix 1 is an integral part of this Deed and
reference to this Deed includes reference to Appendix 1;

 

1.2.4                     words importing the singular include the plural and
vice versa;

 

1.2.5                     words importing a particular gender include all
genders;

 

1.2.6                     references to “Party” and “Parties” means a party or
the parties to this Deed, as applicable.

 

2.                                      AMENDMENT, RESTATEMENT AND CONSOLIDATION
OF THE M&O CONTRACT

 

2.1                               With effect on and from the Effective Date,
the Non Generating Existing Contracts and the Generating Existing Contract
insofar as it relates to the Generating Sites shall be amended, restated and
consolidated into the form set out in Appendix 1 and references in the Non
Generating Existing Contracts and the Generating Existing Contract insofar as it
relates to the Generating Sites to “this Contract”, “hereof” and “hereunder” and
expressions of similar import shall be deemed to be references to the Existing
Contracts as amended, restated and consolidated by this Deed.

 

2.2                               For the avoidance of doubt:

 

2

--------------------------------------------------------------------------------


 

(a)                                 the Existing Contracts shall not be
discharged by this Agreement but shall remain in force as amended, restated and
consolidated in Appendix 1; and

 

(b)                                 this Agreement shall not have retrospective
effect and the rights and liabilities of the Parties accruing and obligations of
the Parties arising prior to the Effective Date shall continue to be governed by
the Existing Contracts and shall not be affected by any amendment, restatement
or consolidation pursuant to this Agreement.


 

3                                         GOVERNING LAW

 

This Deed shall be governed by and construed in accordance with English law.

 

4              COUNTERPARTS

 

This Deed may be executed in any number of counterparts, each of which when
executed by one or more of the Parties shall constitute an original, but all of
which shall constitute the same instrument.

 

IN WITNESS WHEREOF this Deed has been executed by the parties hereto.

 

the COMMON SEAL of

 

THE NUCLEAR DECOMMISSIONING AUTHORITY was

 

hereunto affixed in the

 

presence of:

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Secretary/Director

 

 

EXECUTED AS A DEED by

 

 

 

MAGNOX ELECTRIC LIMITED

 

 

 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Director

 

 

EXECUTED AS A DEED by

 

 

 

ENERGY SALES AND TRADING LIMITED

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

Director

 

 

 

 

 

 

 

Director

 

4

--------------------------------------------------------------------------------


 

APPENDIX 1

 

AMENDED, RESTATED AND CONSOLIDATED

SITE MANAGEMENT & OPERATIONS CONTRACT

TERMS AND CONDITIONS

 

5

--------------------------------------------------------------------------------

 

[g361503mo35i001.jpg]

 

Nuclear
Decommissioning
Authority

 

Dr Peter Walkden

 

Magnox North

Our ref: T1-MN-07-NDA- 1987-RR

1100 Daresbury Park

 

Daresbury

 

Warrington

 

WA4 4GB

 

 

Date: 10 November 2009

 

Dear Peter

 

CONTRACT No: NDA-T1-MN-07

 

Subject:                                                   Contract Amendment
No. 13 in respect of Contract Extension

 

In accordance with clause 1.13 — Notices and Communications and 1.17 Variation,
of the above contract, please see attached Contract amendment number 13 dated
10th November 2009.

 

Please acknowledge acceptance of this correspondence within 7 days of the above
date by returning a duly signed and authorised copy of the enclosed contract
amendment.

 

 

Yours sincerely

 

 

/s/ SARA JOHNSTON

 

Sara Johnston

 

NDA Programme Director - Magnox North, Magnox South & RSRL

 

1000 Birchwood Boulevard

 

T + 44 (0) 1925 802303

Millennium Business Park

 

 

Warrington

 

 

WA3 7QL

 

 

 

www.nda.gov.uk

 

--------------------------------------------------------------------------------


 

AMENDMENT TO CONTRACT

 

Contract Number:

 

NDA-T1-MN-07

Contract Name:

 

MAGNOX NORTH AMENDED, RESTATED
AND CONSOLIDATED SITE MANAGEMENT
AND OPERATIONS CONTRACT

Amendment Number:

 

13

Date:

 

10 November 2009

 

Amendment:

 

1.3 Commencement And Duration

 

1.3.2                     Secondary Period

 

In accordance with clause 1.3.2.3 the Authority wishes to extend the Contract
for a further period from 1st April 2010 to 31st March 2012.

 

In addition the Authority shall have the option exercisable in accordance with
the provisions of Clause 1.3.2.2 to require that this Contract is extended on
the same terms and conditions for a further period of up to three (3) years
beyond 31st March 2012, to be awarded in periods of time to be determined by the
NDA, but to align with the transfers of shares to the new Parent Body
Organisation.

 

Signed on behalf of NDA:

 

/s/ TONY GODLEY

Name:

 

Tony Godley

Position:

 

Contract Manager

Date:

 

10 November 2009

 

Contract Amendment Acceptance:

 

I hereby confirm receipt and acceptance of Amendment No. 13 to the above
Contract.

 

Signed on behalf of Contractor:

 

 

Name:

 

 

Position:

 

 

Contractor:

 

Magnox Electric Ltd

Date:

 

 

 

--------------------------------------------------------------------------------

 

 

DATED                      2007

 

The Nuclear Decommissioning Authority (1)

 

and

 

Magnox Electric Limited (2)

 

and

 

Energy Sales and Trading Limited (3)

 

 

--------------------------------------------------------------------------------

 

AMENDED, RESTATED AND
CONSOLIDATED SITE MANAGEMENT
AND OPERATIONS CONTRACT



NDA-T1-37-05

 

--------------------------------------------------------------------------------

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

PART 1

GENERAL

 

 

PART 2

CONTRACTOR’S OBLIGATIONS

 

 

PART 3

RIGHTS AND OBLIGATIONS OF AUTHORITY

 

 

PART 4

PERFORMANCE MANAGEMENT, PERFORMANCE ASSURANCE AND RECORDS

 

 

PART 5

EMPLOYEES

 

 

PART 6

FINANCE (Pre-Sale)

 

 

PART 6A

FINANCE (Post-Sale)

 

 

PART 7

REAL ESTATE AND ASSET MANAGEMENT

 

 

PART 8

INTELLECTUAL PROPERTY

 

 

PART 9

INFORMATION TECHNOLOGY

 

 

PART 10

CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW

 

 

PART 11

INDEMNITY, LIABILITY AND INSURANCE

 

 

PART 12

TERMINATION

 

 

PART 13

DISPUTE MANAGEMENT

 

 

PART 14

RELETTING THE CONTRACT

 

2

--------------------------------------------------------------------------------


 

LIST OF SCHEDULES

 

 

Schedule 1

 

Lifetime Plan Schedule

 

 

Part 1:

 

Statement of Work

 

 

 

 

 

Schedule 2

 

Programme Management Schedule

 

 

Part 1:

 

Programme Controls

 

 

Part 2:

 

Setting the LTP and Change Control

 

 

Part 3:

 

Project Validation and Financial Sanction

 

 

 

 

 

Schedule 3

 

Commercial Schedule

 

 

Part 1:

 

Customer Contracts

 

 

Part 2:

 

Permitted Activities

 

 

 

 

 

Schedule 4

 

Employee Schedule

 

 

Part 1:

 

Nominated Staff

 

 

Part 2:

 

Key Personnel

 

 

Part 3:

 

Pro Forma Secondment Agreement

 

 

Part 4:

 

Deed of Participation

 

 

Part 5:

 

Pro Forma Impartiality Undertaking

 

 

 

 

 

Schedule 5

 

Subcontracting/Procurement Schedule

 

 

Part 1:

 

Subcontracting/Procurement Requirements

 

 

Part 2:

 

Inter-SLC Service Contract Pro Forma

 

 

 

 

 

Schedule 6

 

Finance Schedule

 

 

Part 1

 

Funding Limit and Available Incentive Fee

 

 

Part 2

 

Use of Performance Based Incentives

 

 

Part 3

 

Calculation of Efficiency Gain Fee

 

 

Part 4

 

Costs Principles and Procedure

 

 

Part 5:

 

Not used.

 

 

Part 6:

 

Cashflow Forecasting and Calculating Dates for Payment

 

 

Part 7:

 

Provisions Applying to Defective Performance of Alternative Remuneration Tasks

 

 

 

 

 

Schedule 7

 

Property Schedule

 

 

Part 1:

 

Nuclear Licensed Site Area Plans

 

 

Part 2:

 

Site Boundary Plans

 

 

 

 

 

Schedule 8

 

Intellectual Property Schedule

 

 

Part 1:

 

Parent Supplied Intellectual Property

 

 

 

 

 

Schedule 9

 

Information Technology Schedule

 

 

Part 1:

 

Critical IT Systems

 

 

Part 2:

 

Deposit of Source Code

 

 

 

 

 

Schedule 10

 

Insurance Schedule

 

 

Part 1:

 

Authority and Contractor Insurances

 

 

 

 

 

Schedule 11

 

Not used

 

3

--------------------------------------------------------------------------------


 

Schedule 12

 

Dispute Management Schedule

 

 

Part 1:

 

Dispute Management Procedure

 

 

 

 

 

Schedule 13

 

Reporting Schedule

 

 

Part 1:

 

Monthly Reporting Requirements

 

 

 

 

 

Schedule 14

 

European State Aid

 

 

Part 1:

 

European State Aid Decision

 

 

 

 

 

Schedule 15

 

Not used

 

 

 

 

 

Schedule 16

 

Not used

 

 

 

 

 

Schedule 17

 

Knowledge Management Policy

 

 

Part 1:

 

Authority Knowledge Management Policy

 

 

 

 

 

Schedule 18

 

Contractor’s Obligations in relation to the Sites

 

 

Part 1:

 

Contractor’s Obligations in relation to the Sites

 

 

 

 

 

Schedule 19

 

Authorised Persons under the Contract

 

 

Part 1:

 

Addresses for Notices and Correspondence

 

 

 

 

 

Schedule 20

 

Electricity Interface Obligations Schedule

 

 

Part 1:

 

Allocation of Responsibilities under Industry Documents

 

 

 

 

 

Schedule 21

 

Post Commencement Date Issues to be Resolved

 

 

Part 1:

 

Post Commencement Date Issues to be Resolved

 

4

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on 1 April 2005 and amended by deed of amendment,
restatement and consolidation on                 2007

 

BETWEEN

 

(1)                                 THE NUCLEAR DECOMMISSIONING AUTHORITY, a
non-departmental public body whose registered office is at Herdus House,
Westlakes Science and Technology Park, Moor Row, Cumbria, CA2 3HU (the
“Authority”);

 

(2)                                 MAGNOX ELECTRIC LIMITED, a company
incorporated in England and Wales with registered number 2264251 whose
registered office is at 1100 Daresbury Park, Daresbury, Warrington, Cheshire,
WA4 4GB (the “Contractor”); and

 

(3)                                 ENERGY SALES AND TRADING LIMITED, a company
incorporated in England and Wales with registered number 3857761 whose
registered office is at 1100 Daresbury Park, Daresbury, Warrington, Cheshire WA4
4GP (“ESTL”), each one a “Party” and together the “Parties”.

 

WHEREAS

 

(A)                              The Authority, the Contractor and the Parent
Body Organisation have entered into the Parent Body Agreement on the date
hereof;

 

(B)                                The Parent Body Organisation holds all of the
issued share capital in the Contractor;

 

(C)                                The following events have occurred:

 

(i)                                     the HSE has granted the appropriate
Nuclear Site Licence instrument pursuant to Licence Condition 36 of the
Contractor’s Nuclear Site Licence to enable the necessary organisational changes
to implement this Contract;

 

(ii)                                  the relevant licences, authorisations,
registrations, permits and consents have been obtained from the EA or SEPA (as
applicable); and

 

(iii)                               the Contractor has undertaken to comply with
the site security plan contained in its Internal Procedures relating to Site
security and approved by OCNS;

 

(D)                               The Contractor with the consent of the Parent
Body Organisation has entered into this Contract on the date hereof.

 

PART 1: GENERAL

 

1.1                                 Definitions

 


IN THIS CONTRACT (INCLUDING THE RECITALS, SCHEDULES, APPENDIX AND TABLES OF
CONTENTS) THE FOLLOWING TERMS SHALL, UNLESS THE CONTEXT OTHERWISE REQUIRES, HAVE
THE MEANINGS ASCRIBED BELOW:

 

“1990 Act” means the Town and Country Planning Act 1990 and any other
legislation relating to town and country planning in force from time to time;

 

“Accelerated Works” has the meaning given in Paragraph 3.8.1 of Part 2 of the
Finance Schedule (Use of Performance Based Incentives);

 

5

--------------------------------------------------------------------------------


 

“Accounting Policies and Procedures” means the Contractor’s Internal Procedure
for accounting policies and procedures as created and maintained in accordance
with Clause 2.8;

 

“Actual Cost of Work Performed” or “ACWP” means the cumulative actual and
accrued cost of work on a task or project scheduled and contained in the NTWP
for the current Contract Year as amended in accordance with the change control
procedure contained in Part 2 (Setting the LTP and Change Control) of the
Programme Management Schedule which is actually performed;

 

“Additional Incentive Fee” has the meaning given in Paragraph 3.8.1 of Part 2 of
the Finance Schedule (Use of Performance Based Incentives);

 

“Additional PBI” has the meaning given in Paragraph 3.3 (Additional PBIs) of
Part 2 of the Finance Schedule (Use of Performance Based Incentives);

 

“Adjudicator” has the meaning given to it in Paragraph 4 (Adjudication) of
Part 1 of the Dispute Management Schedule (Dispute Management Procedure);

 

“Advance Agreement” means the agreement between the Authority and the Contractor
in respect of the allowability of a particular cost entered into in accordance
with Paragraph 4 (Advance Agreements) of Part 4 of the Finance Schedule (Costs
Principles and Procedures);

 

“Advisory Activities” means investment advice in relation to the development and
implementation of the Trading Strategy in accordance with the relevant LTP;

 

“Affected Party” has the meaning given in Clause 1.9.1 (Performance of
Obligations);

 

“Affiliate” means:

 

(i)                                      the Parent Body Organisation;

 

(ii)                                   any company which has shareholdings or
any other form of economic interest, either directly or indirectly, of more than
30 (thirty) % in the Parent Body Organisation;

 

(iii)                                wholly owned subsidiaries of the Contractor
or the Parent Body Organisation;

 

(iv)                               a company in which the Contractor and/or the
Parent Body Organisation, either jointly or separately, has shareholdings or any
other form of economic interest totalling more than 30 (thirty) % of the shares
in issue;

 

(v)                                  a company with which the Contractor and/or
the Parent Body Organisation, either jointly or separately, has a Partnering
Arrangement in force;

 

(vi)                               a company in which the Contractor and/or the
Parent Body Organisation, either jointly or separately, has less than a 30
(thirty) % economic interest, but where the economic interest is of such a
nature as to create the perception of a conflict of interest; or

 

(vii)                            a company owned or controlled, directly or
indirectly, to the extent of 30 (thirty) % or more of the outstanding equities,
securities or assets by any of the companies described in (i), (ii) or
(iii) above;

 

6

--------------------------------------------------------------------------------


 

“Agency Activities” means the appointment of ESTL as the Contractor’s authorised
agent to enter into and/or amend Customer Contracts in relation to the Trading
Activities in accordance with the relevant LTP;

 

“Allowable Cost” has the meaning given in Paragraph 3 (Allowable Costs) of
Part 4 of the Finance Schedule (Costs Principles and Procedures) and “Allowable”
shall be construed accordingly;

 

“Amendment” has the meaning given in Clause 3.6.1 (New Business and Amendments
to Customer Contracts);

 

“Ancillary Properties” means:

 

·                  in relation to Berkeley Site, such storage and other
facilities as nominated by the Authority from time to time and which at the date
of this Contract comprises an Emergency Control Centre, Police Headquarters,
Holland House, Cheltenham (used as an emergency control centre), the land known
as Breakheart Quarry (used as a former explosives testing site) and two
pipelines leading from the former Bankside Power Station Southwark onto or under
the riverbed of the River Thames (being redundant pipes);

 

·                  in relation to Bradwell Site, such storage and other
facilities as nominated by the Authority from time to time of which there are
none at the date of this Contract;

 

·                  in relation to Hinkley Site, such storage and other
facilities as nominated by the Authority from time to time and which at the date
of this Contract comprise an administration block, Hinkley Point B Power Station
(used as an administration block) and an area of land on the ‘C’ site (used for
storage of spoil), Hinkley Point B Power Station;

 

·                  in relation to Dungeness Site, such storage and other
facilities as nominated by the Authority from time to time and which at the date
of the Contract comprise a right of way over a level crossing at Lydd, Kent
(used by the Dungeness A nuclear site as a level crossing); and

 

·                  in relation to Sizewell Site, such storage and other
facilities as nominated by the Authority from time to time and which at the date
of the Contract comprise a helicopter landing site, Sizewell B nuclear site
(used by Sizewell A nuclear site as a helicopter landing site), a sub-station on
the Sizewell B nuclear site (used by the Sizewell A nuclear site as a
sub-station), premises known as the District Survey Laboratory, Lover’s Land,
Leiston, Suffolk (used by the Sizewell A nuclear site as a survey laboratory)
and a reservoir at Sizewell B nuclear site (used by the Sizewell A nuclear site
as a reservoir).

 

“Analogous Standards” means the level of duty to exercise skill and care to
which a skilled, diligent and prudent contractor would reasonably and ordinarily
be subject in any jurisdiction where there is experience of nuclear operations
and/or decommissioning activities which have at least equivalent standards to
those of the United Kingdom provided that for the purposes of assessing
compliance with:

 

·                  Regulatory Requirements, the only regulatory standards
against which the Contractor will be judged under this Contract will be those
relating to the United Kingdom; and

·                  Analogous Standards, any regulatory or other constraints to
which the Contractor is subject and which would not reasonably be expected to
constrain a contractor in the relevant jurisdiction or jurisdictions shall be
taken into account.

 

7

--------------------------------------------------------------------------------


 

“Annual Plan” means the Authority’s approved annual plan for relevant Contract
Year published on the Authority’s website from time to time;

 

“Annual Reconciliation Report” means the report to be prepared by the Contractor
at the end of each Contract Year and submitted to the Authority in accordance
with Clauses 6.13 and 6A.13 (Funding Limits);

 

“Annual Procurement Plan” has the meaning given in Paragraph 3.1 (Procurement
Plan) of Part 1 of the Subcontracting/Procurement Schedule (Subcontracting/
Procurement Requirements);

 

“Annual Site Funding Limit” or “ASFL” means the overall funding limit for a Site
as specified in Part 1 of the Finance Schedule (Funding Limits and Available
Incentive Fee) and adjusted (if at all) pursuant to Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control);

 

“Annual Update” has the meaning given in Paragraph 5.4 (Incorporation of
Baseline Changes beyond the current Contract Year) of Part 2 of the Programme
Management Schedule (Setting the NTWP and Change Control);

 

“Appeal” means all or any of the following as the case may be namely:

 

(i)                                     an appeal to the First Secretary of
State in accordance with section 78 of the 1990 Act against a Refusal; or

 

(ii)                                 a Calling-In;

 

“Applicable Schemes” means the UKAEA Combined Pension Scheme including the
Additional Voluntary Contribution Scheme and the Shift Pay Pension Savings Plan,
the BNFL Group Pension Scheme, the Magnox Group of the Electricity Supply
Pension Scheme, the CNPP and any other pension scheme set up and/or maintained
by the Authority pursuant to Section 8 and Schedule 8 of the Energy Act 2004;

 

“Application” means an application including (without limitation) all requisite
plans, drawings, supporting documents, reports, statements and any other
information referred to in the application for a Planning Consent that is
submitted to the Local Authority by the Contractor;

 

“Approval” means that the approval required in relation to the relevant Change
Proposal, as set out in the Appendix to Part 2 of the Programme Management
Schedule (Setting the LTP and Change Control) has been given by the
appropriately authorised individual;

 

“Approved” means in relation to any Change Proposal that it has received
Approval;

 

“Approved Working Capital Facilities” means all loan facilities entered into by
the Contractor which:

 

(i)                                     have been negotiated pursuant to a
funding competition approved by the Authority and are on terms that represent
the best value for money of the proposals made by the proposed lenders pursuant
to such competition or which have otherwise been approved by the Authority; or

 

(ii)                                  have been provided by an Affiliate and are
on terms that represent the best value for money and which have been approved by
the Authority; or

 

8

--------------------------------------------------------------------------------


 

(iii)                               have been negotiated with lenders with whom
the Parent Body Organisation had arrangements prior to its entering into the
Parent Body Agreement, and in relation to which the Authority has given its
prior written consent

 

and “Approved Working Capital Facility” shall be construed accordingly;

 

“Asset Purchase” means a Subcontract for the purchase of supplies, goods,
materials, equipment and/or utilities (including gas, electricity, water,
sewerage, heat, cable and telecommunications) and “Asset Purchases” shall be
construed accordingly. For the avoidance of doubt any Subcontract that relates
to or includes the creation, design, development or building by the
Subcontractor of any supplies, goods, materials, equipments and/or utilities
shall not be an Asset Purchase;

 

“Asset Register” means the asset register to be compiled and maintained by the
Contractor in accordance with Clause 7.5 (Maintenance of Sites and Authority
Assets) to record all the Authority Assets on the Sites;

 

“Associated Allocable Cost” means overhead costs (also known as burden)
associable with activities, such costs to be allocated to activities on a
cause-and-effect or resource consumption basis;

 

[GUIDANCE NOTE: For example, preparation of a proposal for a competed NDA
contract involves engineers whose salaries and wages total ₤50,000.  Associated
Allocable Cost may include the fringe benefits, facilities and computers used by
the engineers totalling ₤40,000.  It would also include the labour and travel of
SLC finance and treasury personnel and senior management when preparing
financial reports, analysing alternatives and making/attending presentations.]

 

“Audit Close-Out Meeting” means a meeting following receipt by the Contractor of
the Authority’s audit findings to discuss those findings generally together with
any areas identified in the findings as requiring Corrective Action;

 

“Authority Agents” means the Authority’s duly authorised representatives
including advisers, consultants and agents acting on behalf of the Authority;

 

“Authority Assets” means all the assets (whether fixed or movable) on or off the
Sites which are currently owned by the Authority (whether leased to the
Contractor or otherwise) including any New Assets acquired by the Contractor on
behalf of the Authority in performing the NTWP pursuant to Clause 7.7 (Right to
Acquire New Assets) but excluding any Subcontracts and Customer Contracts;

 

“Authority Default” means any of the events of default by the Authority set out
in Clause 12.6 (Authority Default);

 

“Authority Direction” means a direction given by the Authority to the Contractor
in accordance with its powers under section 18 of the Energy Act;

 

“Authority Field of Use” means carrying out the Authority’s functions, duties
and powers as prescribed by the Energy Act from time to time;

 

9

--------------------------------------------------------------------------------


 

“Authority IP” means IP owned by or licensed to the Authority which relates to
the activities to be undertaken by the Contractor or the Authority under the
terms of this Contract and includes:

 

(i)                                     Parent IP licensed to the Authority and
the Contractor under the provisions of Clause 8.3 (IP Contributed by Parent Body
Organisation);

 

(ii)                                  IP created on or on behalf of the
Contractor or Subcontractors which vests in the Authority pursuant to Clause 8.4
(Authority’s Rights to IP developed by or on behalf of the Contractor and
Subcontractors);

 

(iii)                               Third Party IP licensed to the Authority
under the provisions of Clause 8.7 (Third Party IP);

 

“Authority IT Systems” means all communications and information technology
systems which are used by the Authority from time to time including all
hardware, networks, Software and data comprised therein;

 

“Authority Land” means the land at the Berkeley Site, the Bradwell Site, the
Dungeness Site, the Hinkley Site and the Sizewell Site shown coloured yellow and
coloured blue on the plans marked “Berkeley”, “Bradwell”, “Dungeness”, “Hinkley”
and “Sizewell” attached at Part 2 of the Property Schedule and the Ancillary
Properties;

 

“Authority Policies and Procedures” means the Authority’s procedures listed in
Part 1 of the Programme Management Schedule (Programme Controls) together with
any other policies and procedures published on the Authority’s website;

 

“Authority’s Property Manager” means the property manager nominated by the
Authority;

 

“Authority’s Termination Notice” has the meaning given to it in Clause 12.4
(Termination or Remedy for Contractor Default);

 

“Available Incentive Fee” means the relevant amount of Incentive Fee for the
relevant Contract Year listed in Part 1 of the Finance Schedule (Funding Limits
and Available Incentive Fee);

 

“Background IP” has the meaning given to it in Clause 8.4.11 (Licence of
Background IP from Subcontractor to Authority);

 

“Balancing and Settlement Code” means the document setting out electricity
balancing and settlement arrangements established by the System Operator
pursuant to its transmission licence;

 

“Balancing System Use of System Charges” means the charges falling within the
definition of that term in the Connection and Use of System Code which Fall Due
to be paid by the Contractor under the Connection and Use of System Code;

 

“Bank Account Details Letter” means the letter agreed between the Contractor,
ESTL and/or the Authority setting out details of the various bank accounts
referred to in this Contract, to be amended from time to time as such details
change;

 

10

--------------------------------------------------------------------------------

 

“Baseline Change” means a change to any aspect of the scope, schedule or cost of
any Tasks contained in the NTWP and LCBL or the addition of any Task to the NTWP
and/or the LCBL;

 

“Baseline Change Proposal” means a proposal to make a Baseline Change;

 

“Baseline Cost” means the cost which the NTWP ascribes to a Task;

 

“Berkeley Site” means the area of land at Berkeley licensed to the Contractor as
shown yellow and blue on the plan marked “Berkeley” relating to Berkley at
Part 2 of the Property Schedule (Site Boundary Plans);

 

“BNF Company” means British Nuclear Fuels plc (Co. no. 5027024) and every
company or other entity which is or will be on or after 1 April 2005 a
subsidiary of British Nuclear Fuels plc (Co. no. 5027024) within the meaning set
out in section 736 of the Companies Act 1985 and, for the purposes of Clauses
6.5 and 6A.5 (Historical Costs) only, means the Authority and Direct Rail
Services (Co. no. 3020822);

 

“BNF Historical Costs” means Historical Costs which are properly attributable to
a BNF Company other than the Contractor, excluding Contractor Historical Costs;:

 

(i)                                      including Liability for Taxation;

 

(ii)                                  including those Historical Costs
transferred into the Contractor by the Transfer Schemes; and

 

(iii)                               excluding those Historical Costs transferred
from the Contractor by the Transfer Schemes; and

 

(iv)                              excluding BNF Historical Costs;

 

“BNF Historical Trading Cost” means Historical Trading Costs which are properly
attributable to a Group Company other than Magnox Limited or ESTL (as
applicable) or any of its Subsidiaries excluding Contractor Historic Trading
Costs;

 

“Bradwell Site” means the area of land at Bradwell licensed to the Contractor as
shown coloured yellow and blue on the plan marked “Bradwell” relating to
Bradwell at Part 2 of the Property Schedule (Site Boundary Plans);

 

“British Energy Pension Costs” means the obligation of Magnox Electric Limited
(Co. no. 2264251) to its section of the Magnox Group of the Electricity Supply
Pension Scheme in respect of liabilities under Regulation 19 of the Electricity
(Protected Persons) (England and Wales) Pension Regulations 1991;

 

“Budgeted Cost of Work Performed” or “BCWP” means the budgeted cost of that
proportion of work scheduled and contained in the NTWP for the
current Contract Year as amended in accordance with the change control procedure
contained in Part 2 (Setting the LTP and Change Control) of the Programme
Management Schedule which is actually performed;

 

“Budgeted Cost of Work Scheduled” or “BCWS” means the budgeted cost of work
scheduled and contained in the NTWP for the current Contract Year as amended in
accordance with the change control procedure contained in Part 2 (Setting the
LTP and Change Control) of the Programme Management Schedule;

 

11

--------------------------------------------------------------------------------


 

“Budgeted Efficiency Gain Fee” means the budgeted element of the Efficiency Gain
Fee as specified in Part 1 of the Finance Schedule (Funding Limits and Available
Incentive Fee);

 

“Calendar Day” means a period of twenty-four hours ending at twelve midnight;

 

“Calling-In” means the calling in by the First Secretary of State under
Section 77 of the 1990 Act of the Application and “Called-In” shall be construed
accordingly;

 

“Capital Adequacy Account” means the account listed as the Capital Adequacy
Account in relation to ESTL in the Bank Account Details Letter;

 

“Capital Adequacy Costs” means amounts paid into the Capital Adequacy Account to
fund ESTL’s Capital Adequacy Requirements;

 

“Capital Adequacy Requirements” means the amount of capital that ESTL must hold
in accordance with the FSA Handbook;

 

“Capital Budget” means that proportion of the SLC Annual Funding Limit which the
Contractor is permitted to spend on Capital Costs, as set out in Part 1 of the
Finance Schedule (Funding Limits and Available Incentive Fee) and adjusted (if
at all) pursuant to Part 2 of the Programme Management Schedule (Setting the LTP
and Change Control);

 

“Capital Costs” means any item of expenditure greater than the relevant
capitalisation threshold for that category of item as notified by the Authority
prior to the start of any Contract Year, for any individual item or connected
group of items such as an information technology system, the consequence of this
expenditure being the recognition of an Authority-funded asset from which
economic benefit will be derived, either immediately or when the asset is
brought into use, by the Authority for a period greater than one year as
determined in accordance with UK GAAP and by the application of Authority’s
accounting policies as notified to the Contractor by the Authority prior to the
start of any Contract Year (and for the purposes of this definition capital
expenditure includes those costs that are directly attributable to bringing the
asset into working condition for its intended use) and “Capital Cost” shall be
construed accordingly;

 

[GUIDANCE NOTE: Such expenditure may include costs incurred in construction of
an asset that is not ready for use at the accounting reference date which should
be categorised as assets under construction.  FCP 1 will set out the Authority’s
Accounting Manual for use by Contractors when providing financial reports to the
Authority including capitalisation thresholds and the basis for attributing
indirect costs.  Until this is completed, the existing policies of BNFp on asset
capitalisation should be used.]

 

“Cash Credit Support Agreements” means the following Customer Contracts:

 

(i)                                                  the Master Services and
Participation Agreement between APX Amsterdam Power Exchange (UK) Limited and
Magnox Electric Limited dated 2nd June 2004;

 

(ii)                                               LCH EnClear OTC Third Party
Clearing Agreement Calyon Financial SNC and Magnox Electric Limited dated
6th August 2004;

 

12

--------------------------------------------------------------------------------


 

(iii)                                            Accession Agreement to the
Network Code between Transco Plc and Magnox Electric Limited dated
5th February 2003;

 

(iv)                                           Accession Agreement to the
Balancing and Settlement Code between Elexon Limited and Magnox Electric Limited
dated August 2000;

 

(v)                                              Counter-indemnity provided to
RWE Trading GMBH (reference number TFPLDG305596); and

 

(vi)                                           Counter-indemnity provided to
Accord Energy Limited (reference number TFPLDG302454)

 

together with any other analogous Customer Contracts approved by the Authority
under Clause 3.6 (Authority Rights in respect of Customer Contracts) under which
the Contractor or ESTL (as applicable) provides credit support by means of
placing cash on deposit with the relevant Customers (including for the avoidance
of doubt with a relevant bank backing credit support provided by the bank);

 

[GUIDANCE NOTE: this is intended to cover receipts from customers for purchase
of ships or construction of assets e.g. to support return of waste]

 

“Category II Change” means a Category II Change as set out further in Part 2 of
the Programme Management Schedule (Setting the LTP and Change Control);

 

“Category III Change” means a Category III Change as set out further in Part 2
of the Programme Management Schedule (Setting the LTP and Change Control);

 

“Category I Revenue” means all monies received and receivable by the Contractor
including:

 

(i)                                                 from the Ministry of
Defence;

 

(ii)                                               in respect of interest (save
for interest earned on the Contractors Fee Account which shall be for the
account of the Contractor in accordance with Clauses 6.11.7 and 6A.12.5
(Contractor’s Fee Account)), dividends from any Subsidiaries and other finance
receipts;

 

(iii)                                           in respect of proceeds from
insurance claims;

 

(iv)                                          from the sale of Authority Assets
save for scrap;

 

(v)                                             in respect of rent and all other
sums due to the Authority (as landlord) pursuant to the terms of any Tenancy
Document collected by the Contractor on behalf of the Authority;

 

(vi)                                          from UKAEA relating to refunds in
respect of early retirement pensions paid to the Employees or Nominated Staff
under the terms of the UKAEA Combined Pension Scheme;

 

(vii)                                       in respect of hedging activities
carried out pursuant to the Currency Hedging Strategy;

 

excluding any monies that fall within the definition of Category II Revenue;

 

13

--------------------------------------------------------------------------------


 

“Category II Revenue” means all monies received and receivable by the
Contractor:

 

(i)                                     from another SLC or UKAEA (as the case
may be) (regardless of whether such monies are received or receivable under a
legally binding contract, an Internal Procedure, an Inter-SLC Service Contract
or otherwise);

 

(ii)                                  from Nexia Solutions Limited in respect of
the supply of services;

 

(iii)                               from the Parent Body Organisation or any
Affiliate (regardless of whether such monies are received or receivable under a
legally binding contract, an Internal Procedure, a Joint Internal Procedure or
otherwise);

 

(iv)                              in consideration for minor income generating
activities not listed at items (ii) to (v) inclusive of the definition of
Category I Revenue (including any local authority grants, apprentice training,
secondment fees, restaurant receipts and bus receipts);

 

(v)                                  from the sale of those Authority Assets
which constitute scrap,

 

excluding in each case any monies that fall within limbs (i) to (vii) of the
definition of Category I Revenue;

 

“CDM Effective Date” means the date upon which the CDM Regulations 2007 came
into force, being 6 April 2007;

 

“CDM Regulations” means the Construction (Design and Management) Regulations
1994 and any modification or replacement of the same, including CDM 2007 when it
has come into force;

 

“CDM 2007” means the Construction (Design and Management) Regulations 2007 and
any modification or replacement of the same;

 

“Change” means a Baseline Change and/or a Funding Change as applicable;

 

“Change in Control” means, in respect of any shareholder being a company, the
obtaining of Control by any person or group of persons acting in concert who did
not previously exercise Control, of:

 

(i)                                      such shareholder; or

 

(ii)                                  any person who (whether directly or by
means of holding Control over one or more other persons) has Control of such
ordinary shareholder;

 

“Change Log” means the document to record Changes maintained by the Contractor
under Part 2 of the Programme Management Schedule (Setting the LTP and Change
Control);

 

“Change Proposal” means a Baseline Change Proposal or a Funding Change Proposal;

 

“Climate Change Levy Exemption Certificates” means the certificates issued from
time to time by Ofgem in respect of electricity pursuant to clause 51B of
Part IV of the Climate Change Levy (General) Regulations 2001 (Statutory
Instrument 2001 No 838);

 

14

--------------------------------------------------------------------------------


 

“Climate Change Levy Exemption Certificates Costs” means those sums which Fall
Due to be paid by the Contractor under contracts relating to the sale or
purchase of Climate Change Levy Exemption Certificates entered into in
accordance with the Permitted Activities, the Trading Limits and the Trading
Strategy;

 

“Collateral Costs” means:

 

(i)                                      those sums which Fall Due to be paid by
the Contractor under the terms of the Counter-Indemnities or, where the relevant
liabilities to Natwest have been settled by BNF Company under the terms of any
relevant counter-indemnity to Natwest (either directly by the Contractor or
reimbursed by the Contractor to BNF Company), the equivalent sums reimbursed by
the Contractor to BNF Company (with no double counting) plus any commission paid
to Natwest (either directly by the Contractor or reimbursed by the Contractor to
BNF Company) for the provision of the bank guarantee(s) and stand-by letters of
credit to which the Counter-Indemnities relate; and/or

 

(ii)                                   amounts placed on deposit with the
counterparties to the Cash Credit Support Agreements to the extent approved by
the Authority or permitted by the Permitted Activities and the Trading Limits;

 

“Combined Pension Scheme” means an unfunded Government-backed pension scheme
with eligibility restricted to members of the public sector ;

 

“Commencement Date” means 1 April 2005;

 

“Commercial Operations Tasks” means those Tasks in the NTWP which generate
Category I Revenue and/or Category II Revenue;

 

“Comptroller and Auditor General” means the Comptroller and Auditor General of
the UK National Audit Office;

 

“Commercial Schedule” means the schedule affixed at Schedule 3;

 

“Connection and Use of System Code” means the document of that name prepared by
NGC pursuant to Condition 7 of its transmission licence;

 

“Consent” means all approvals, consents, licences, authorisations, permissions,
certificates and statutory agreements required from any competent authority and
all consents and agreements from and with Third Parties such consents to include
authorisation from the FSA and any licences required in respect of the supply
and/or generation of gas and electricity;

 

“Constabulary” means the Civil Nuclear Police Authority;

 

“Contracts Manager” means the individual(s) appointed by the Authority to be
contracts manager in relation to this Contract as notified to the Contractor
from time to time;

 

“Contract Year” means a period of 12 Months starting on 1 April and ending on 31
March first occurring thereafter, except for the last Contract Year of this
Contract which shall commence on 1 April and end at the date of any termination
in accordance with Clause 1.3 (Commencement and Duration);

 

15

--------------------------------------------------------------------------------


 

“Contractor Default” means any of the events of default set out in Clause 12.2
(Contractor Default);

 

“Contractor Historical Costs” means Historical Costs which are properly
attributable to the Contractor:

 

(i)                                      including Liability for Taxation;

 

(ii)                                  including those Historical Costs
transferred into the Contractor by the Transfer Schemes; and

 

(iii)                               excluding those Historical Costs transferred
from the Contractor by the Transfer Schemes; and

 

(iv)                              excluding BNF Historical Costs;

 

“Contractor Knowledge Management Policy” has the meaning given to it in clause
1.27.1;

 

“Contractor’s Historical Trading Costs” means Historical Trading Costs which are
properly attributable to the Contractor:

 

(i)                                     including those Historical Trading Costs
transferred into the Contractor by the Transfer Schemes; and

 

(ii)                                  excluding those Historical Trading Costs
transferred from the Contractor by the Transfer Schemes; and

 

(iii)                                excluding BNF Historical Trading Costs;

 

“Contractor’s Fee Account” means the account listed as the Contractor’s Fee
Account in the Bank Account Details Letter;

 

“Contractor’s Payments Account” means a bank account of the Contractor into
which drawings made under the Approved Working Capital Facility are paid and
which is separate from the Contractor’s Receipts Account, and the account listed
as the Contractor’s Payments Account in the Bank Account Details Letter;

 

“Contractor’s Prioritisation Procedure” means the Contractor’s procedure for
prioritising Tasks, created pursuant to Clause 2.8 (Contractor’s Internal
Procedures);

 

“Contractor’s Receipts Account” means the account listed as the Contractor’s
Receipts Account in the Bank Account Details Letter;

 

“Contractor Required Insurances” means the insurances listed in Part 1 of the
Insurance Schedule (Authority and Contractor Insurances);

 

“Contractor’s Termination Notice” has the meaning given in Clause 12.7
(Termination or Remedy for Authority Default);

 

“Contractor VAT” VAT payments payable by the Contractor to the Taxation
Authorities as a result of it complying with its obligations under this
Contract;

 

16

--------------------------------------------------------------------------------


 

“Contractor’s Payments Account” means a bank account of the Contractor into
which drawings made under the Approved Working Capital Facility are paid and
which is separate from the Contractor’s Receipts Account;

 

“Control” means:

 

(a)                                  the power (whether directly or indirectly
and whether by the ownership of share capital, the possession of voting power,
contract or otherwise) to appoint and/or remove all or such of the members of
the board of directors or other governing body of a person as are able to cast a
majority of the votes capable of being cast by the members of that board or body
on all, or substantially all, matters, or otherwise to control or have the power
to control the policies and affairs of that person (and for the purposes of
determining whether the power to appoint or remove directors exists the
provisions of section 736A of the Companies Act 1985 shall apply); and/or

 

(b)                                 the holding and/or possession of the
beneficial interest in and/or the ability to exercise the voting rights
applicable to shares or other securities in any person (whether directly or by
means of holding such interests in one or more other persons) which confer in
aggregate on the holders thereof 30 per cent. or more of the total voting rights
exercisable at general meetings of that person on all, or substantially all,
matters;

 

“COP 10” means the Code of Practice 10 Submission comprising the letter of 1
March 2005 sent to HMRC by Herbert Smith and subsequent correspondence;

 

“Corrective Action” means action identified as required to be taken by the
Contractor in the Authority’s audit findings;

 

“Cost” means a sum of money which the Contractor is legally obliged to pay to a
Third Party and/or, where a Cost is Allowable, a sum of money paid by the
Contractor to a Third Party in respect of which the Contractor has obtained an
Advance Agreement;

 

“Cost Reimbursement” means where the pricing of a contract is on a reimbursement
of certain costs plus fee basis as defined in the relevant contract;

 

“Counter-Indemnities” means the counter-indemnities between the Contractor and
Natwest relating to guarantees and letters of credit with the following:

 

(i)                                                  RWE Trading GmbH (reference
number: TFPLDG305596);

 

(ii)                                               APX Amsterdam Power Exchange
(UK) Limited (reference number TFPLDG305067);

 

(iii)                                            Barclays Bank plc (reference
number TFPLDG305336);

 

(iv)                                           Calyon Financial SNC (reference
number TFPLDG308725); and

 

(v)                                              Accord Energy Limited
(reference number TFPLDG302454.

 

“CNPP” means the Combined Nuclear Pension Plan set up by the Authority pursuant
to Section 8 and Schedule 8 of the Energy Act.

 

17

--------------------------------------------------------------------------------


 

“Critical Site IT Systems” means the Site IT Systems described in Part 1 of the
Information Technology Schedule (Critical IT Systems);

 

“Currency Hedging Strategy” means the strategy for hedging currency which the
Authority permits the Contractor to use as amended from time to time;

 

“Current Costs” means all Costs incurred by the Contractor other than Capital
Costs;

 

“Current Budget” means that proportion of the SLC Annual Funding Limit which the
Contractor is permitted to spend on non-capital costs, as set out in Part 1 of
the Finance Schedule (Funding Limits and Available Incentive Fee) as adjusted
(if at all) pursuant to Part 2 of the Programme Management Schedule (Setting the
LTP and Change Control);

 

“Customer” means any counterparty or former or prospective counterparty to a
Customer Contract;

 

“Customer Contracts” means those contracts of a value equal to be more than
£10,000 (ten thousand pounds sterling) transferred to the Authority pursuant to
the Energy Act or entered into by the Contractor for the provision of the
Commercial Operations Tasks to Third Parties;

 

“Customer Contract Schedule” means the schedules annexed at Part 1 of the
Commercial Schedule;

 

“Customer Group” means any group or trade organisation of counterparties or
former or prospective counterparties to Customer Contracts;

 

“Customer Ringfenced Accounts” means those accounts (if any) in existence prior
to 1 April 2005 and so defined by agreement between the Authority and the
Contractor together with any other customer ringfenced accounts established
after 1 April 2005;

 

“Data” means facilities, information, books of account, Records or other
documentation (including any stored in electronic form);

 

“Deed of Agreement” means the deed of agreement entered into by the Authority,
the Contractor, the Parent Body Organisation and Magnox South Limited of even
date;

 

“Deed of Agreement for Future Transfer Scheme” means the deed under which the
Contractor consents to the Secretary of State for Trade and Industry to the
making of a nuclear transfer scheme under section 40 of the Energy Act in
connection with the establishment of Magnox South as the new SLC;

 

“Deed of Indemnity” means the agreement of that name entered into on the
Commencement Date between (1) the Authority and (2) the Contractor;

 

“Deed of Participation” means the Deed of Participation for the Combined Nuclear
Pension Plan attached as Part 4 of the Employee Schedule;

 

“DEFRA” means the Department of the Environment, Food and Rural Affairs;

 

18

--------------------------------------------------------------------------------


 

“Delegation of Authority” means the written authorisation issued from time to
time by the Authority and copied to the Contractor in respect of certain of the
Authority’s staff members or the written authorisation issued from time to time
by the Contractor and copied to the Authority in respect of certain of the
Contractor’s staff members in accordance with Clause 1.5.2 (Delegation of
Authority);

 

“Demand” means any written demand for payment served in accordance with Clause
1.13 (Notices and Communications) by the Authority on the Parent Body
Organisation pursuant to Clauses 6.11.8 and 6A.12.6 (Payments to Parent),
Clauses 6.14.4 and 6A.14.4 (Reports) and Clause 5.10 (Termination Costs);

 

“Designated Sites” means sites designated under Section 3 of the Energy Act
2004;

 

“Detailed Activity Brief” has the meaning given in Paragraph 1.3 (Detailed
Activity Brief) of Part 3 of the Programme Management Schedule (Project
Validation and Financial Sanction);

 

“Detailed Project Plans” means all the documentation produced by the Contractor
underlying the NTWP and setting out how Tasks will be undertaken and to what
standard;

 

“Developed IP” has the meaning given in Clause 8.4 (Authority’s Rights to IP
developed by or on behalf of the Contractor and Subcontractors);

 

“Disallowable Cost” means a cost incurred by the Contractor which is determined
to be Disallowable in accordance with the criteria in Part 4 of the Finance
Schedule (Costs Principles and Procedure) and/or otherwise specified to be a
Disallowable Cost in the this Contract and “Disallowable” shall construed
accordingly;

 

“Dispute Management Schedule” means the schedule affixed at Schedule 12;

 

“Dispute Management Procedure” or “Dispute Resolution Procedure” means the
dispute resolution rules specified at Part 1 of the Dispute Management Schedule;

 

“Distribution Code” means the document that a holder of a Distribution Licence
is required to prepare in accordance with condition 9 (Distribution Code) of
such Distribution Licence;

 

“Distribution Licence” means a licence granted pursuant to section 6(i)(c) of
the Electricity Act 1989 relating to the distribution of electricity;

 

“DPA” means the Data Protection Act 1998;

 

“Dungeness Site” means the area of land at Dungeness licensed to the Contractor
as shown coloured yellow and blue on the plan marked “Dungeness” relating to
Dungeness at Part 2 of the Property Schedule (Site Boundary Plans);

 

“EA” means the Environment Agency;

 

“e-Government Metadata Standard (e-GUS)” means the e-GUS Standard Version 3.0 of
29 April 2004 as updated from time to time;

 

“Effective Date” means the date which is the Effective Date for the purposes of
the Deed of Amendment, Restatement and Consolidation of the Parent Body
Agreement;

 

19

--------------------------------------------------------------------------------


 

“Efficiency Gain Fee” means BCWP minus ACWP and is calculated in accordance with
Part 3 of the Finance Schedule (Calculation of Efficiency Gain Fee);

 

“Electricity Balancing System Costs” means those costs (whether individually
positive or negative) that in aggregate Fall Due to be paid by the Contractor
under the Balancing and Settlement Code but excluding any costs relating to the
administration or expenses of Elexon;

 

“Electricity Interface Obligations Schedule” means the schedule affixed at
Schedule 20;

 

“Electricity Sales Costs” means those sums which Fall Due to be paid by the
Contractor under contracts relating to the sale and/or purchase of electricity
entered into in accordance with the Permitted Activities, the Trading Limits and
the Trading Strategy;

 

“Electricity Supply Pension Scheme” means the registered pension scheme
providing pensions benefits for most employees and members of the electricity
supply industry in England and Wales under the Finance Act 2004 established by a
resolution of The Electricity Council passed on 20th January 1983 and
subsequently amended from time to time;”Elexon” means Elexon Limited, a company
registered in England and Wales with company number 3782949;

 

“Emergency Action” means an action taken by the Contractor pursuant to the
Contractor’s genuine belief that the risk to life, limb or the environment
requires immediate action and includes assistance to the Authority or to another
SLC in respect of an emergency on another nuclear site or in response to an
urgent request from a Third Party to assist in a radiological incident not on a
nuclear site. For the avoidance of doubt, Emergency Action includes urgent
requests for assistance from the National Radiological Protection Board and
urgent assistance required in accordance with the RADSAFE Emergency Plan;

 

“Emergency Action Notification” has the meaning given in at Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control);

 

“Emissions Trading Allowances” means the allowances allocated and issued by
DEFRA pursuant to Greenhouse Gas Emissions Trading Scheme Regulations 2003;

 

“Emissions Trading Allowances Costs” means those sums which Fall Due to be paid
by the Contractor under contracts relating to the sale or purchase of Emissions
Trading Allowances, entered into in accordance with the Permitted Activities,
the Trading Limits and the Trading Strategy and required to be paid to the
Secretary of State as a result of a failure by the Contractor to surrender
sufficient Emissions Trading Allowances in accordance with Regulation 33 of the
Greenhouse Gas Emissions Trading Scheme Regulations 2003;

 

“Employees” means all persons, whether part-time, full-time or self-employed,
engaged by the Contractor wholly in the performance of the Tasks and the
Contractor’s other obligations under this Contract from time to time but
excluding Nominated Staff where applicable and “Employee” shall be construed
accordingly;

 

“Employee Schedule” means the schedule affixed as Schedule 4;

 

“Energy Act” means the Energy Act 2004;

 

20

--------------------------------------------------------------------------------

 

“Escrow Agent” means NCC Escrow International Limited, registration office
Manchester Technology Centre, Oxford Road, Manchester M1 7EF, or such reasonable
alternative as the Authority shall designate in writing from time to time;

 

“Escrow Terms” means the form of source code escrow agreement set out in the
standard single licensee escrow agreement of the Escrow Agent, or such other
escrow terms as the Authority, acting reasonably, shall specify from time to
time;

 

“ESTL Side Letter” means the letter dated 30 March 2007 from the Authority to
the Contractor and ESTL and signed by all Parties on 30 March 2007 relating to
ESTL’s rights and obligations under this Contract;

 

“ESTL Transfer Date” means 1st April 2007;

 

“EU Procurement Rules” means Council Directives 89/665/EEC, 92/13/EEC,
92/50/EEC, 93/37/EEC, 93/36/EEC, 93/38/EEC, 98/4/EC, European Parliament and
Council Directives 97/52/EC, 98/4/EC, 2004/17/EC and 2004/18/EC and any other EU
measures adopted from time to time in relation to procurement, together with the
United Kingdom implementing measures and all applicable EC Treaty principles;

 

“Exceptional Cost” means Exceptional Historical Costs, Exceptional Pension Costs
and any other Costs which may be agreed or determined to be Exceptional Costs
pursuant to the procedures of Part 6 of the Finance Schedule (Cashflow
Forecasting and Calculating Dates for Payment);

 

“Exceptional Historical Cost” means a Contractor’s Historical Cost which is
agreed or determined by the Authority to be an Exceptional Cost pursuant to the
procedures of Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment);

 

“Exceptional Pension Costs” means any Pension Costs to the extent that they
exceed the contributions which are required to be paid as at the date of this
Contract under the schedule of contributions (prepared under section 58 of the
Pensions Act 1995 or section 227 of the Pensions Act 2004, as appropriate) of
the pension scheme in force at the date of this Contract or, where Pension Costs
relate to a pension scheme which has not been established or does not have such
a schedule of contributions in place as at the date of this Contract, to the
extent that they exceed the contributions which are required to be paid as at
the date of this Contract under the schedule of contributions (prepared under
section 58 of the Pensions Act 1995 or section 227 of the Pensions Act 2004, as
appropriate) of the Combined Pension Scheme;

 

“Existing Agreements” means all legally binding agreements entered into by the
Contractor prior to 1 April 2005 excluding the Secondment Agreement;

 

“Failure to Protect the Supply Chain” means that in the reasonable opinion of
the Authority the Contractor, acting other than on the written instructions of
the Authority, has behaved in a manner calculated to result in any of:
(i) suppliers withdrawing from opportunities to supply goods or services to the
Contractor; (ii) agreement of the terms of contracts for the supply of goods or
services to the Contractor becoming unreasonably delayed; or (iii) flowdown
terms set out in Part 1 of the Subcontracting/Procurement Schedule
(Subcontracting/Procurement Requirements) being wilfully misinterpreted or bids
from supplies to supply goods or services to the Contractor becoming
uncompetitive with the result in any of the foregoing circumstances being that
such goods or services are supplied by Affiliates;

 

21

--------------------------------------------------------------------------------


 

“Fall Due” means in accordance with the legal terms governing the relevant
obligation to make payment;

 

“Fellside CHP Power Station” means the gas-fired combined heat and power plant
located at the Sellafield Site;

 

“Final Incentive Fee” means the incentive fee due to the Contractor as finally
determined in accordance with Ppart 2 of the Finance Schedule (Use of
Performance Based Incentives);

 

“Final Termination Invoice” means the invoice referred to in Clause 6A.12.3.2;

 

“Finance Schedule” means the schedule affixed at Schedule 6;

 

“First Secretary of State” means the First Secretary of State or such other
minister or authority for the time being having the right to exercise the powers
now conferred on the First Secretary of State under the 1990 Act;

 

“Force Majeure Event” means any act, event or occurrence affecting any Party’s
performance of its obligations under this Contract, the cause of which is not of
such Party’s making nor within that Party’s reasonable control (having acted in
accordance with Good Industry Practice), and which is not attributable to any
act or failure to take preventative action consistent with the standards
expected on a nuclear site by the Party concerned, including (to the extent not
of that Party’s making nor within that Party’s reasonable control) but not
limited to:

 

(i)                                     war, hostilities (whether or not war has
been declared), terrorist acts, or acts of any civil or military authority;

 

(ii)                                  riot, insurrection, civil commotion,
public demonstration, sabotage, or acts of vandalism;

 

(iii)                                fire, flood, earthquake, extreme weather
conditions, epidemic, or explosion;

 

(iv)                               impact from Third Party aircraft or things
falling from Third Party aircraft;

 

(v)                                 any strike, lock-out or trade dispute not
involving the employees or subcontractors of that Party and not originating with
that Party’s employees or subcontractors or the employees or subcontractors of
any Affiliate of that Party;

 

(vi)                               Acts of God;

 

(vii)                            delay in transport or communications;

 

(viii)                         accidental damage to equipment; and

 

(ix)                                 structural shift or subsidence;

 

but expressly excluding:

 

(a)                                  any unlawful act of a Third Party who has
gained entry to a Site due to a failure of the Contractor to comply with the
security plan or other failure to comply with its obligations under Part 2
(Contractor’s Obligations);

 

22

--------------------------------------------------------------------------------


 

(b)                                 any unauthorised release of ionising
radiation from, or contamination by radioactivity from an occurrence involving
nuclear matter on, a Site or from materials in the course of transportation to
or from a Site save to the extent that such unauthorised release or
contamination is caused by any of the events listed in (i) to (ix) of this
definition;

 

(c)                                  any radioactive, chemical or biological
contamination on a Site or emanating from a Site or matter in the course of
transportation to or from a Site save to the extent that such contamination is
caused by any of the events listed in (i) to (ix) of this definition; and

 

(d)                                 failure to obtain or maintain a Nuclear Site
Licence, any EA or Scottish Environment Protection Agency (as applicable)
licence, authorisation, permit or consent or any other material requisite
licence or permit;

 

“Foreign Exchange Accounts” means the list of foreign exchange accounts in the
Bank Account Details Letter together with any bank accounts held in currencies
other than sterling used for the purposes of the hedging contracts or otherwise;

 

“Framework Agreement” has the meaning given in Part 1 of the
Subcontracting/Procurement Schedule (Subcontracting/Procurement Requirements);

 

“FSA” means the Financial Services Authority;

 

“FSA Handbook” means the FSA’s Handbook of rules and guidance which apply to
authorised (and other) firms, including the glossary to the FSA Handbook, as
amended from time to time;

 

“Funding Carryover Change Proposal” means a proposal made in accordance with
Paragraph 7.5 of Part 2 of the Programme Management Schedule (Setting the LTP
and Change Control);

 

“Funding Change” means a change to the PSWBS Category Levels, the Current
Budget, the Site Current Budget, the Capital Budget, the Site Capital Budget,
the ASFL and/or the SLC Annual Funding Limit;

 

“Funding Change Proposal” means a proposal to make a Funding Change;

 

“Funding Limits” means the Current Budget, the Capital Budget and the SLC Annual
Funding Limit;

 

“Future Transfer Scheme” means a nuclear transfer scheme made after the
Commencement Date under Section 40(2) of the Energy Act and “Future Transfer
Scheme” shall be construed accordingly;

 

“Gas Balancing System Costs” means those costs (whether individually positive or
negative) that in aggregate Fall Due to be paid by the Contractor under the
Network Code but excluding any costs relating to the administration or expenses
of Transco;

 

“Gas Purchase Costs” means those sums which Fall Due to be paid by the
Contractor under contracts relating to the sale or purchase of Natural Gas
entered into in accordance with the Permitted Activities, the Trading Limits and
the Trading Strategy;

 

23

--------------------------------------------------------------------------------


 

“Gas Shipping Charges” means those sums which Fall Due to be paid by the
Contractor under the Network Code in connection with the transportation of
Natural Gas by Transco on behalf of the Contractor and which are invoiced
pursuant to the Network Code and which are calculated in accordance with the
charging methodology published by Transco under its gas transportation licence;

 

“Generation Activities” means the operation of the power stations at the Sites
in accordance with the relevant NTWP(s);

 

“Generating Sites” means the Dungeness Site and the Sizewell Site;

 

“Good Industry Practice” means the exercise of the degree of skill and care,
diligence, prudence and foresight which would reasonably and ordinarily be
expected from a skilled and experienced contractor engaged (in the United
Kingdom or in any jurisdiction with Analogous Standards) in activities of a
similar scope and complexity to those that are the subject of this Contract and
under the same or similar circumstances, where such contractor is seeking to
comply with its contractual obligations and all applicable Law and Regulatory
Requirements.

 

“Government Payment Obligations” means the guidance contained in sections 16.3.1
to 16.3.4, Box 16.2 and Annexes 16.1 and 16.2 of Government Accounting 2000;

 

“Grid Code” means the document of that name prepared by NGC pursuant to
Condition 7 of its transmission licence;

 

“Guidance Document” has the meaning given in Part 2 of the Project Management
Schedule (Setting the LTP and Change Control);

 

“Hinkley Site” means the area of land at Hinkley licensed to the Contractor as
shown coloured yellow and blue on the plan marked “Hinkley” relating to Hinkley
of Part 2 of the Property Schedule (Site Boundary Plans);

 

“Historical Costs” means costs arising in relation to the period prior to (and
excluding) the Commencement Date excluding Historical Trading Costs and any
Pension Deficit Contribution Costs which relate to benefits accrued in respect
of pensionable service before the Commencement Date;

 

“Historical Trading Costs” means Trading Costs arising in relation to the period
prior to (and excluding) the Commencement Date excluding Historic Costs;

 

“HR Internal Procedure” means the Contractor’s Internal Procedure referred to in
Clause 2.8;

 

“HMRC” means Her Majesty’s Revenue and Customs;

 

“HSE” means the Health and Safety Executive;

 

“Impartiality Undertaking” means the undertaking in the form set out in Part 5
of the Employee Schedule (Pro Forma Impartiality Undertaking);

 

“Incentive Fee” means the amount of fee which the Contractor may earn in each
Contract Year dependent on its fulfilment of the PBIs in accordance with Part 2
of the Finance Schedule (Use of Performance Based Incentives);

 

24

--------------------------------------------------------------------------------


 

“Incoming Parent” means the organisation which has successfully bid to replace
the Parent Body Organisation in relation to the Contractor;

 

“Industry Documents” means any and all licences, contractual agreements and
codes relating to the generation, transmission and distribution of electricity,
the transportation, storage and supply of natural gas which, in each case, may
affect any Site, whether or not constituting Regulatory Requirements, and
including the Balancing and Settlement Code, the Network Code, the Connection
and Use of System Code, the Grid Code and any applicable Distribution Code.

 

“Information” has the meaning given in Clause 10.3 (Disclosure by the
Authority);

 

“Information Asset Register” means a register holding metadata to the e-GMS
standard about the information holdings for the Contractor as defined by and
agreed with the Authority;

 

“Information Technology Schedule” means the schedule affixed at Schedule 9;

 

“Initial Activity Brief” has the meaning given in Paragraph 1.1 (Contractor’s
Initial Activity Brief) of Part B (Project Validation and Financial Sanction of
Work Activities) of Part 3 of the Programme Management Schedule (Project
Validation and Financial Sanction);

 

“Initial Period” means the period of 2 years from 1 April 2005 expiring on 31
March 2007;

 

“Insolvency Event” means the occurrence of any of the following:

 

(i)                                      the presentation of a petition for the
appointment of an administrator;

 

(ii)                                   the court making an administration order;

 

(iii)                                the presentation of a petition for winding
up;

 

(iv)                              the passing of a resolution for winding up
(other than for the purposes of a solvent reconstruction or amalgamation);

 

(v)                                 the court making an order for winding up
(other than for the purposes of a solvent reconstruction or amalgamation);

 

(vi)                              the appointment of a receiver or manager or
administrative receiver,

 

unless, in the case of the events set out in paragraphs (iii) and (vi) above,
the proceedings to which they relate are frivolous or vexatious and/or are
dismissed, stayed or discharged within 21 Calendar Days of their commencement;

 

“Insurance Schedule” means the schedule affixed at Schedule 10;

 

“Instructions Notice” has the meaning given in Clause 3.6.3.3 (Authority’s right
to instruct);

 

“Intellectual Property Schedule” means the schedule affixed at Schedule 8;

 

“Interest Rate” means 3 per cent above the base rate of Lloyds TSB Bank plc;

 

25

--------------------------------------------------------------------------------


 

“Inter-SLC Service Contracts” means the inter-SLC service contracts entered into
in accordance with Clause 2.9;

 

“Internal Procedures” means all internal Contractor company documentation of the
Contractor (regardless of the manner in which it is held, stored or collated)
which:

 

(i)                                     in the reasonable opinion of the
Authority, constitutes a mandatory internal guideline, standard, procedure or
policy;

 

(ii)                                  in the reasonable opinion of the
Authority, relates directly or indirectly to the Contractor’s structure,
operation and management; and

 

(iii)                               relates materially and directly to the
duties imposed on the Contractor in accordance with Clause 2.1 (Nature of
Contractor’s Obligations) and/or the manner in which the Contractor chooses to
fulfil its contractual, legal and regulatory obligations therein,

 

and includes HR Internal Procedures and “Internal Procedure” shall be construed
accordingly;

 

“IP” means intellectual property including all inventions (whether patentable or
not), design rights, database rights, copyright, semiconductor topography
rights, unregistered trade and service marks, logos, get-up and trade names and,
in each case, the goodwill attaching to them, all patents, utility models,
registered designs, registered copyrights, registered trade and service marks,
domain names and any applications for registration and rights to grant of any of
the foregoing, confidential information, know-how, and any rights or forms of
protection of a similar nature and having equivalent or similar effect to any of
them which subsist anywhere in the world;

 

“IT Contract” means any contract under which any services are provided or
Software is licensed to the Contractor for the purposes of any Site IT Systems;

 

“IT System” means any communications and/or information technology system
including (i) all hardware, including servers, desktop and laptop PCs and other
terminal equipment, printers, scanners and other peripherals, (ii) networks and
network equipment, (iii) Software and (iv) data comprised or used therein;

 

“Joint Internal Procedure”  means the joint internal procedures of the
Contractor and other SLC’s governing the operational inter-relationships between
the Contractor and the relevant SLC’s, a non-exhaustive list of which is
contained in Part 1 of Schedule 1 (Statement of Work);

 

“Key Personnel” means the individuals, whether Nominated Staff or Employees,
identified by the Authority and named as key personnel in accordance with Clause
5.2 (Key Personnel) and listed in Part 2 of the Employee Schedule (Key
Personnel) as amended from time to time.  These individuals may be Nominated
Staff or Employees and without prejudice to Clause 4 (Governance) of the Parent
Body Agreement and provided that the Authority has given its prior written
consent to any failure to adhere to such provisions, any Key Personnel may sit
on the Contractor’s board of directors;

 

“Knowledge Management Policy” means the policy set out at Schedule 17 which has
been adopted by the Authority to facilitate (1) the identification and analysis
of available and required knowledge, and the subsequent planning and control of
actions

 

26

--------------------------------------------------------------------------------


 

to develop knowledge assets so as to fulfil the Authority’s and the Contractor’s
organisational objectives and (2) a systematic and organised approach to use
knowledge within the Contractor’s organisation to transform its ability to store
and use knowledge to improve performance.

 

“Law” means any Act of Parliament or subordinate legislation within the meaning
of section 21(1) of the Interpretation Act 1978, any exercise of the Royal
Prerogative, any enforceable community right within the meaning of section 2 of
the European Communities Act 1972, any other applicable law, common law
proclamation, bye-law, directive, decision, regulation, rule, notice or court
ruling in each case in the United Kingdom and all applicable laws, regulations,
directives, orders, decisions or other rules having the force of law in the
jurisdiction (including in relation to international waters) where the
Contractor’s obligations under this Contract are carried out;

 

“LC35” means standard condition 35 of the Nuclear Site Licence;

 

“Legal Proceedings” means any litigation, arbitration, adjudication, appeal or
investigation before an ombudsman;

 

“Liability for Taxation” means a liability of the Contractor to make a payment
of or in respect of any Taxation or of an amount representing, equal to,
equivalent to, or deemed to be, Taxation;

 

“Licence Condition 36” means standard condition 36 of the Nuclear Site Licence;

 

“Licensed Nuclear Site Area” means the part (or parts) of the Authority Land
that are from time to time subject to a Nuclear Site Licence (which at the date
of this Contract comprises the land shown coloured yellow on the plans marked
“Berkeley”, “Bradwell”, “Dungeness”, “Hinkley” and “Sizewell” attached at Part 1
of the Property Schedule (Nuclear Licensed Site Area Plan) including all water
supplies, pipelines, conduits and drainage systems and other rights and
easements appurtenant thereto;

 

“Lifecycle Baseline” or “LCBL” is a component of the LTP;

 

“Lifetime Plan” or “LTP” means the over-arching document which, for each Site,
describes the totality of activities required to take the Site from its current
state and mission to the assumed or agreed site end-state.  The LTP includes the
Lifecycle Baseline and the Near Term Work Plan together, as updated by the
Contractor on an annual basis in line with Part 2 of the Programme Management
Schedule (Setting the LTP and Change Control);

 

“Lifetime Plan Schedule” means the schedule affixed at Schedule 1;

 

“Local Authority” means the authority having power to determine the Application;

 

“London Stock Exchange” means the London Stock Exchange plc;

 

“Long Term Force Majeure” has the meaning given in Clause 1.9.4 (Long Term Force
Majeure);

 

“Magnox Group” means a group within the Electricity Supply Pension Scheme which
was sectionalised on 31 March 2007 into financially independent sections, each
with their own participating employer(s);

 

27

--------------------------------------------------------------------------------


 

“Make-or-Buy Plan” means the Contractor’s plan setting out the extent to which
it proposes to subcontract Tasks it currently performs;

 

“Minimum Performance Obligations” means:

 

(i)                                     using reasonable endeavours to complete
all of the Tasks contained in the current Contract Year of the LTP ; and

 

(ii)                                  compliance with all of the Contractor’s
other obligations under this Contract,

 

which are not individually incentivised by a PBI;

 

“Month” means a calendar month which is a period of time consisting of thirty
(30) days if the period commences in April, June, September and November, and
thirty one (31) days if it commences in any other month excepting February when
it consists of twenty-eight (28) days, or twenty-nine (29) days in a leap year
and “Monthly” shall be construed accordingly;

 

“Monthly Progress Report” means the report to be provided by the Contractor in
accordance with Clause 4.1.2.1 (Required Reports);

 

“Monthly Reconciliation Report” has the meaning given in Clauses 6.13.2 and
6A.13.2 (Funding Limits);

 

“Multi-Year PBI” has the meaning given in Paragraph 3.2.1.4 of Part 2 of the
Finance Schedule (Use of Performance Based Incentives);

 

“National Insurance Contributions” means contributions and sums payable to HMRC
under the PAYE system in respect of emoluments and benefits paid or payable by
the Contractor, taking into account all deductions and retentions which should
be made in accordance with the applicable law;

 

“National Priorities” means the current version of the document of that title
published on the Authority’s website from time to time setting out the
Authority’s national priorities;

 

“Natural Gas” means any hydrocarbons or mixture of hydrocarbons and other gases
consisting primarily of methane which at a temperature of 15°C and an absolute
pressure of 1.01325 bar or is predominantly in a gaseous state;

 

“Natwest” means the National Westminster Bank Plc registered in England and
Wales with company number 929027 and its successors or assigns;

 

“NDA Agreements” means any and all obligations and agreements relating to or
affecting the Site upon which the Subcontract or Series of Subcontracts is or
are to be carried out (including the design and execution thereof) or any part
thereof which have been or shall be entered into by the Authority and disclosed
to the Contractor (whether before, on or after the Commencement Date), together
with the terms upon which any approvals are granted pursuant to such NDA
Agreements;

 

“NGC” means the National Grid Company plc registered in England and Wales with
company number 2366977;

 

“Near Term Work Plan” or “NTWP” means the documentation of the scope of Tasks,
the plan schedule for completing the work and the costs associated with

 

28

--------------------------------------------------------------------------------


 

completing the Tasks, for a rolling three-year period. It is a subset of the
LTP, and is underpinned by the Detailed Project Plans. The NTWP ties to funding
and scope guidance information provided by the Authority. The NTWP is used by
the Contractor to manage the work effort when the scope, schedule, and costs
have been agreed to with the Authority, and serves as the performance base for
determining Contractor performance against the Contract;

 

“Negotiation Brief” has the meaning given in Part 1 of the Commercial Schedule
(Customer Contracts);

 

“Network Code” means the document of that name prepared by Transco pursuant to
its gas transportation licence and relating to its principal pipeline system;

 

“New Assets” means any assets, whether new or second-hand, acquired by the
Contractor pursuant to Clause 7.7 (Right to Acquire New Assets) on or after the
Commencement Date, excluding any Subcontracts and Customer Contracts;

 

“New Customer Contract” has the meaning given in Clause 3.6.1 (New Business and
Amendments to Customer Contracts);

 

“New Task” has the meaning given in Part 3 of the Programme Management Schedule
(Project Validation and Financial Sanction);

 

“NGC” means the National Grid Company plc, a company registered in England and
Wales with company number 2366977 and its successors and assigns;

 

“NISR” means the Nuclear Industries Security Regulation 2003, as amended,
modified or re-enacted from time to time;

 

“Nominated Staff” means the individuals who are seconded to the Contractor from
the Parent Body Organisation and who are listed in Part 1 of the Employee
Schedule without prejudice to the provisions of clause 4 of the Parent Body
Agreement, and provided that the Authority has given written consent to any
failure to comply with those provisions, any such individual may sit on the
Contractor’s board of directors;

 

“Nominated Staff Side Letter” means the letter from the Parent Body Organisation
to the Authority and the Contractor and signed by the Parent Body Organisation,
the Authority and the Contractor on even date relating to Nominated Staff;

 

“Non-Project (Non-Recurring)” means a Task or a New Task of a temporary nature
which comprises an activity(ies) undertaken to create a unique one-off product
or service which meets a defined set of objectives;

 

“Non-Project (Recurring)” means a Task or a New Task of a recurring nature which
is capable of being performed according to known and pre-established policies,
processes, procedures or precedents;

 

“Notice” has the meaning given in Clause 1.13 (Notices and Communications);

 

“Notice of Arbitration” means a notice of arbitration given in accordance with
Paragraph 2 (Outline of the Dispute Resolution Process) of Part 1 of the Dispute
Management Schedule (Dispute Management Procedure);

 

“Nuclear Decommissioning Authority” or “NDA” has the same meaning as the
Authority;

 

29

--------------------------------------------------------------------------------


 

“Nuclear Site Licence” means the nuclear site licence granted to the Contractor
pursuant to section l of the Nuclear Installations Act 1965 (as amended);

 

“Objection Notice” has the meaning given in Paragraph 5.1.3 of Part 1 of the
Commercial Schedule (Customer Contracts);

 

“OCNS” means the Office for Civil Nuclear Security or any body having
responsibility for civil nuclear security in the United Kingdom which
substantially replaces the same from time to time;

 

“Off-Site Tenancy Document” means any lease, licence or other document (other
than this Contract) that subsists from time to time that permits the lawful
occupation by any person of the whole or any part of the Off-Site Property or
the Ancillary Properties;

 

“Off-Site Property” means the land from time to time owned by the Authority
adjoining or near to the Licensed Nuclear Site Area which at the date of this
Contract comprises the land shown coloured blue on the plan attached at Part 2
of the Property Schedule (Site Boundary Plans);

 

“Ofgem” means the Gas and Electricity Markets Authority and/or the Office of Gas
and Electricity Markets including their successor office or body, as
appropriate;

 

 “One Year Extension” has the meaning given to it in Clause 1.3.2.1;

 

“Open Book System” means a system which complies fully with the Contractor’s
obligations in relation to Inspection and Audit by the Authority under Clause
4.5 (Inspection and Audit);

 

“OPG Payments Account” means the account listed as the OPG Payments Account in
the Bank Account Details Letter;

 

“OPG Receipts Account” means the account listed as the OPG Receipts Account in
the Bank Account Details Letter;

 

“Outgoing Parent” means the Parent Body Organisation;

 

“Outline Proposal” has the meaning given in Paragraph 1.3 of Part 1 of the
Commercial Schedule (Customer Contracts);

 

“Out Years” means the fourth and successive Contract Years after the then
current Contract Year;

 

“Overarching Costs Management Agreement” means the agreement of that name
entered into by (1) the Authority (2) the Contractor (3) certain BNF Companies
on the Commencement Date and (4) Direct Rail Services (company number 3020822);

 

“Parent Body Organisation” means Reactor Sites Management Company Limited
(company number 6005193) whose registered office is at 1100 Daresbury Park,
Daresbury, Warrington, Cheshire WA4 4GB;

 

“Parent Body Agreement” means the agreement of that name entered into on 1
April 2005 between the Authority, the Contractor and the Parent Body
Organisation, as amended from time to time;

 

30

--------------------------------------------------------------------------------

 

“Parent IP” has the meaning given in Clause 8.3 (IP Contributed by Parent Body
Organisation);

 

“Partnering Arrangement” means any agreement through which any party would, in
the reasonable opinion of the Authority, acquire significant influence over the
Contractor’s or over the Parent Body Organisation’s performance of its
respective obligations under this Contract and/or the Parent Body Agreement
excluding the agreements which in the reasonable opinion of the Authority are
entered into in the ordinary course of business;

 

“PBI Change” means a change to any aspect of any PBI;

 

“PBI Change Proposal” means a proposal to make a change to any aspect of any
PBI;

 

“Pension Costs” means any contributions for which the Contractor (or any
subsidiary of the Contractor) is liable including, for the avoidance of doubt
pensions deficit contributions referred to in Clauses 5.12 and 5.12A (Pensions)
and Exceptional Pension Costs;

 

“Pension Deficit Contribution Costs” means any pension deficit contribution
costs for which the Contractor is liable in relation to the Applicable Schemes
in accordance with Clauses 5.12 and 5.12A (Pensions) or otherwise;

 

“Performance Based Incentives” or “PBIs” means the performance objectives and
milestones determined in accordance with Part 2 of the Finance Schedule (Use of
Performance Based Incentives), including Multi-Year PBIs and “PBI” shall be
construed accordingly;

 

“Permitted Activities” means the Contractor’s rights in respect of the Customer
Contracts as set out in Part 2 of the Commercial Schedule (Permitted Activities)
as may be amended from time to time on the instruction or with the agreement of
the Authority in accordance with Clause 3.6.4 (Permitted Activities);

 

“Persistent Breach” has the meaning given in Clause 12.3 (Termination for
Persistent Breach);

 

“Planning Consent” means outline or detailed planning permission that may from
time to time be required by the Contractor for the purposes of fulfilling its
obligations under the Contract;

 

“Planning Permission” means planning permission granted pursuant to an
Application;

 

“Principal Employer” has the meaning given by the Applicable Scheme;

 

“Programme Controls Manager” means the individual appointed by the Authority to
be programme controls manager as notified to the Contractor from time to time;

 

“Programme Management Schedule” means the schedule affixed at Schedule 2;

 

“Prohibited Acts” means:

 

(i)                                     offering, giving or agreeing to give to
any employee of the Authority any gift or consideration of any kind as an
inducement or reward:

 

31

--------------------------------------------------------------------------------


 

(a)                                          for doing or not doing (or for
having done or not having done) any act in relation to the obtaining or
performance of this Contract or any other contract with the Authority; or

 

(b)                                         for showing or not showing favour or
disfavour to any person in relation to this Contract or any other contract with
the Authority;

 

(ii)                                  entering into this Contract or any other
contract with the Authority in connection with which commission has been paid or
has been agreed to be paid by the Contractor or on its behalf, or to its
knowledge, unless, before the relevant contract is entered into, particulars of
any such commission and of the terms and conditions of any such contract for the
payment thereof have been disclosed in writing to the Authority;

 

(iii)                                committing any offence:

 

(a)                                          under the Prevention of Corruption
Acts 1889 - 1916;

 

(b)                                         under any applicable Law creating
offences in respect of fraudulent acts; or

 

(c)                                          at common law in respect of
fraudulent acts in relation to this Contract or any other contract with the
Authority;

 

or

 

(iv)                              defrauding or attempting to defraud or
conspiring to defraud the Authority;

 

“Project” means a Task or a New Task which is a unique set of co-ordinated
activities intended to meet certain of the Contractor’s business objectives,
which has precise starting and finishing points and is undertaken by one or more
persons to meet specific business objectives within defined time, cost and
performance parameters set out in the Contractor’s relevant business case.  A
Project must, as a minimum, comprise:

 

(i)                                     a finite and defined lifespan;

 

(ii)                                  defined and measurable business
deliverables and/or outcomes which meet the specific business objectives of the
Contractor together with the corresponding activities to achieve such
deliverables and/or outcomes;

 

(iii)                               a defined amount of all resources required;
and

 

(iv)                              a management structure to manage the Project
with defined responsibilities allocated to each individual involved;

 

“Property Licence” has the meaning given in Clause 7.1.1 (Right to Occupy
Sites);

 

“Property Licence Fee” means one thousand pounds sterling (£1,000.00) per annum
together with any applicable VAT thereon;

 

“Property Schedule” means the schedule affixed at Schedule 7;

 

“Provisional Payment Schedule” means the schedule in respect of Transitional
Balances to be provided by the Contractor pursuant to Clause 6A.12.2.1 and
Part 6 of the Finance Schedule (Cashflow Forecasting and Calculating Dates for
Payment);

 

32

--------------------------------------------------------------------------------


 

“Provisional Termination Invoice” means the invoice referred to in Clause
6A.12.3.1;

 

“Provisional Transitional Balance Statement” means the statement in respect of
Transitional Balances to be provided by the Contractor pursuant to Clause
6A.12.2.1 and Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment).

 

“PSWBS” means the Programme Summary Work Breakdown Structure which is the
structure used by the Authority to subdivide the Lifetime Plan (including the
NTWP to individual levels where Tasks can be planned, controlled, executed and
performance-measured in accordance with the requirements of this Contract;

 

“PSWBS Category Levels” has the meaning given in PCP-01;

 

“Purchaser” means the party acquiring the entire issued share capital of the
Parent Body Organisation pursuant to the Sale and Purchase Agreement;

 

“Put Option” has the meaning given in Clause 5.2.1 (Put Option) of the Parent
Body Agreement;

 

“Recent Existing Agreements” has the meaning given in Clause 2.10.2;

 

“Records” has the meaning given in Clause 4.2.1 (Required Records);

 

“Records Agreement” means the agreement of that name entered into on the
Commencement Date between (1) the Authority and (2) British Nuclear Group
Sellafield Limited (Co. no. 1002607) and the Deed of Adherence of the same date
signed by the Contractor;

 

“Redundancy” has the meaning given in section 195 of the Trade Union and Labour
Relations (Consolidation) Act 1992;

 

“Refusal” means:

 

(i)                                              a written notification of
refusal of an Application by the Local Authority; or

 

(ii)                                  non-determination of an Application within
the relevant period for the purposes of section 78(2) of the 1990 Act;

 

as the case may be;

 

“Regulator Meetings” means all meetings between the Contractor and any
Regulator(s) whether or not other persons are invited to attend;

 

“Regulatory Requirements” means any legally enforceable requirement of any
Regulator;

 

“Regulators” means the Health and Safety Executive (HSE), the Environment Agency
(EA), the Scottish Environment Protection Agency (SEPA), the Office for Civil
Nuclear Security (OCNS), the Scottish Executive, the Financial Services
Authority (FSA) and Ofgem, the Pensions Regulator, the Pension Protection Fund,
others specific to the Contractor’s obligations under this Contract and as
applicable in the relevant jurisdiction (including in relation to international
waters) where the

 

33

--------------------------------------------------------------------------------


 

Contractor’s obligations under this Contract are carried out and “Regulator”
shall mean each or any one of them;

 

“Related Change” has the meaning given in Paragraph 1.7 of Part 1 of the
Commercial Schedule (Customer Contracts);

 

“Remediation Programme” has the meaning given in Clause 12.4.4.2 (Termination or
Remedy for Contractor Default);

 

“Renewables Obligation Certificates” means the certificates issued from time to
time by Ofgem in respect of electricity pursuant to the Renewables Obligation
Order 2002 (Statutory Instrument 2002 No 914) or the Renewables Obligation
(Scotland) Order 2002 (Statutory Instrument 2002 No 162);

 

“Renewables Obligation Certificates Costs” means those sums which Fall Due to be
paid by the Contractor under contracts relating to the sale or purchase of
Renewable Obligations Certificates entered into in accordance with the Permitted
Activities, the Trading Limits and the Trading Strategy or required to be paid
to Ofgem as a result of a failure to surrender sufficient Renewables Obligation
Certificates in accordance with Regulation 7 of the Renewables Obligation Order
2002;

 

“Reports” has the meaning given in Clause 4.1.2 (Required Reports);

 

“Request for Arbitration” means a request for arbitration given in accordance
with Paragraph 7 (Joinder and Consolidation) of Part 1 of the Dispute Management
Schedule (Dispute Management Procedure);

 

“Sale and Purchase Agreement” means the sale and purchase agreement to be
entered into between the Purchaser and British Nuclear Fuels plc (company number
5027024);

 

“Sale Date” means the date when the Purchaser acquires the entire issued share
capital in the Parent Body Organisation pursuant to the Sale and Purchase
Agreement;

 

“Schedule of Contributions” has the meaning given to it in Clauses 6.5.4 and
6A.5.4 (Historical Costs);

 

“Scheme Documents” has the meaning given in the Deed of Participation;

 

“Scheme Trustee” means the trustee for the time being of the CNPP;

 

“Secondary Period” has the meaning given in Clause 1.3.2;

 

“Secondment Agreement” means an agreement entered into by Nominated Staff in the
form attached at Part 3 of the Employee Schedule (Pro Forma Secondment
Agreement);

 

“Secretary of State” means the Secretary of State for the Department of Trade
and Industry or such other member or authority for the time being having the
right to exercise the powers now conferred on the Secretary of State for the
Department of Trade and Industry;

 

“Security Interest” means any mortgage, assignment, charge, lien, hypothecation,
pledge, encumbrance, trust arrangement or any other security interest or
arrangement

 

34

--------------------------------------------------------------------------------


 

for the purpose of providing to any person security or a priority in right of
payment except for any lien arising by operation of law;

 

“Sellafield Site” means the Authority’s site at Sellafield, Seascale, Cumbria;

 

“SEPA” means the Scottish Environment Protection Agency;

 

“Series of Subcontracts” means more than one contract for the procurement of the
same or substantially similar goods or services between the Contractor and the
same supplier or subcontractor;

 

“Shared Services Project” means the implementation of a strategy developed by
the Authority to facilitate the provision of services that are performed for
more than one SLC in support of the decommissioning, clean up or commercial
operations on the Sites or the Authority’s other Designated Sites that in the
Authority’s reasonable opinion will improve efficiency or effectiveness;

 

“Site” means any of the Berkeley Site; the Bradwell Site, the Dungeness Site,
the Hinkley Site, the Sizewell Site and the Sixth Site and “Sites” means the
Sixth Site and the areas of land referred to in sub-clauses 7.1.1.1, 7.1.1.2 and
7.1.1.3 (Right to Occupy Site) and comprise all of the Berkeley Site, the
Bradwell Site, the Dungeness Site, the Hinkley Site and the Sizewell Site;

 

“Site Capital Budget” means that proportion of the ASFL which the Contractor is
permitted to spend on Capital Costs, as set out in Part 1 of the Finance
Schedule (Funding Limits and Available Incentive Fee) and adjusted (if at all)
pursuant to Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control);

 

“Site Current Budget” means that proportion of the ASFL which the Contractor is
permitted to spend on non-capital costs, as set out in Part 1 of the Finance
Schedule (Funding Limits and Available Incentive Fee) as adjusted (if at all)
pursuant to Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control);

 

“Site IT Systems” means IT Systems on the Sites or used by or on behalf of the
Contractor in respect of the Sites;

 

“Site Management and Operations Contract” means a contract between the Authority
and an SLC to manage and operate the Sites, or, in the context of Clause 2.9
(Inter-SLC Service Contracts) and Clause 5.3 (Non-Contract Activities), a site
or sites;

 

“Site Meetings” means all meetings held or to be held by the Contractor on the
Site (or, in respect of the Commercial Operations Tasks at any other locations
which the Contractor uses in its performance of the Commercial Operations Tasks)
with or without Third Parties present (and excluding Regulator Meetings if
applicable) which are agreed by the Parties prior to each Contract Year and
which are detailed in the register referred to in Clause 1.7.2.1 (Site
Meetings);

 

“Site Trading Ledger” means the ledger in which Trading Costs in respect of each
Site are or have been recorded by or on behalf of the Contractor;

 

“Sixth Site” means the notional site having PSWBS category numbers 39 and 70 in
the LTP;

 

35

--------------------------------------------------------------------------------


 

“Sizewell Site” means the area of land at Sizewell licensed to the Contractor as
shown coloured yellow and blue on the plan marked “Sizewell” relating to
Sizewell at Part 2 of the Property Schedule (Site Boundary Plans);

 

“SLC” means a site licence contractor to whom the HSE has granted a Nuclear Site
Licence;

 

“SLC Annual Funding Limit” means the overall funding limit for the SLC as
specified in Part 1 of the Finance Schedule (Funding Limits and Available
Incentive Fee) and adjusted (if at all) pursuant to Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control);

 

“Socio-Economic Development Plan” means the document to be provided pursuant to
Clause 2.5.2 (Socio-Economic Development);

 

“Software” means all computer software, together with any related supporting
documentation and materials necessary to enable a user to make full use of the
functionality of, or to administer effectively, such software;

 

“Source Code” means, in respect of any Software, the entirety of such Software
in an eye-readable form in which such Software can be interpreted by a
programmer of reasonable skill and in such form that it can be compiled or
interpreted into equivalent object code, together with all technical information
and documentation reasonably necessary for the use, reproduction, modification
and enhancement of such Software;

 

“Specification” means the technical data forming the subject matter of each
Subcontract or Series of Subcontracts (including benchmarking, performance
requirements, procurement of materials (including material component flow) and
labour, method statements, deliverability, access requirements, restrictions and
limitations, impact and risk assessments, quality management, hours of working,
programmes and policies relating to fire safety, safety, training and industrial
relations).

 

“State Aid” means the State Aid Decision attached as Part 1 of Schedule 14
(European State Aid Decision);

 

“Subcontract” means any agreement entered into by the Contractor in connection
with the performance of its obligations under this Contract, including Asset
Purchases;

 

“Subcontracting Instructions Notice” has the meaning given in Paragraph 3.16.3
of Part 1 of the Subcontracting/Procurement Schedule (Subcontracting/Procurement
Requirements);

 

“Subcontracting/Procurement Schedule” means the schedule affixed at Schedule 5;

 

“Subcontractor” or “Sub-Contractor” means any person who has entered into a
Subcontract with the Contractor in connection with the performance of the
Contractor’s obligations under this Contract;

 

“Subsidiary” means Magnox Electric Group Pension Trustee Co Limited (Co.
No. 4037100);

 

36

--------------------------------------------------------------------------------


 

“Sub Sub Contract” means any agreement entered into by any Sub-Contractor with
any Sub-Sub-Contractor or any Sub-Sub-Contractor with any other
Sub-Sub-Sub-Contractor and “Sub Sub Contracts” shall be construed accordingly;

 

“Sub-Sub-Contractor” means any contractor not being the Contractor or a
Sub-Contractor entering into any Sub Sub Contract at any level in the supply
chain in connection with the services to be provided by the Contractor under
this Contract, and “Sub-Sub-Contractors” shall be construed accordingly;

 

“System Operator” means NGC or any successor or other party who carries out the
operation role of NGC in relation to the high voltage national grid system for
the transmission of electricity in the UK;

 

“Tasks” means the services, operations, projects and activities contained in the
NTWP to be undertaken by the Contractor in each Contract Year (as amended in
accordance with Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control) where applicable);

 

“Taxation” or “Tax” means all forms of tax, duty, rate, levy, charge or other
imposition or withholding whenever and by whatever authority imposed and whether
of the United Kingdom or elsewhere, including (without limitation) any tax on
gross or net income profit or gains (including income tax required to be
deducted or withheld from or accounted for in respect of any payment),
corporation tax, advance corporation tax, capital gains tax, capital transfer
tax, inheritance tax, wealth taxes, development land tax, petroleum revenue tax,
value added tax, customs duties, excise duties, turnover taxes, lottery duty,
air passenger duty, insurance premium tax, rates (including the uniform business
rate), stamp duty, capital duty, stamp duty reserve tax, stamp duty land tax,
PAYE, national insurance and other similar contributions, duties, rates, levies,
charges, imposts or withholdings corresponding to, similar to, in the nature of,
replaced by or replacing any of them together with any interest, penalty or fine
in connection with any taxation, and regardless of whether any such taxes,
duties, rates, levies, charges, imposts, withholdings, interest, penalties or
fines are chargeable directly or primarily against or attributable directly or
primarily to the Contractor, a subsidiary or any other person and of whether any
amount in respect of any of them is recoverable from any other person;

 

“Taxation Authority” means any local municipal, governmental, state, federal or
other fiscal, customs or excise authority, body or official anywhere in the
world with responsibility for, and competent to impose, collect or administer,
any form of taxation;

 

“Taxes Act” means Income and Corporation Taxes Act 1988;

 

“Tenancy Document” means any lease, licence or other document (other than this
Contract) that subsists from time to time that permits the lawful occupation by
any person of the whole or any part of the Licensed Nuclear Site Area;

 

“Termination for Convenience” has the meaning given in Clause 12.8 (Termination
for Convenience);

 

“Third Party” means any person other than the Parties and the Parent Body
Organisation;

 

“Third Party IP” has the meaning given in Clause 8.7 (Third Party IP);

 

37

--------------------------------------------------------------------------------


 

“Time and Materials” means where the pricing of a contract provides for payments
on the basis of the relevant party’s labour expended at fixed hourly rates (such
rates as adjusted by the relevant party’s overheads and indirect costs) plus
reimbursement of the costs for materials (as adjusted for any mark-up by the
relevant party of that cost);

 

“Total Incentive Fee” has the meaning given in Paragraph 3.11.1 of Part 2 of the
Finance Schedule (Use of Performance Based Incentives);

 

“Total Provisional Incentive Fee” has the meaning given in Paragraph 3.10.4 of
Part 2 of the Finance Schedule (Use of Performance Based Incentives);

 

“Trading Activities” means the trading of electricity generated by power
stations at the Generating Sites and the Fellside CHP Power Station and
ancillary activities including the purchase of electricity and the trading of
related commodities including Natural Gas, renewable obligation certificates,
emissions trading allowances and climate change levy exemption certificates in
accordance with the relevant NTWP(s) prior to the ESTL Transfer Date;

 

“Trading Contract” means the trading contract entered into by the Authority and
British Energy Trading Services Limited (“BETS”) on 8 March 2007 under which the
Authority appoints BETS as its agent and contractor to trade electricity,
natural gas and other energy commodities and to provide investment and trading
advice;

 

“Trading Costs” means each of the following costs:

 

(i)                                              Electricity Sales Costs;

 

(ii)                                           Electricity Balancing System
Costs;

 

(iii)                                        Balancing System Use of System
Charges;

 

(iv)                                       Gas Purchase Costs;

 

(v)                                          Gas Shipping Charges;

 

(vi)                                       Gas Balancing System Costs;

 

(vii)                                    Emissions Trading Allowances Costs;

 

(viii)                                 Renewables Obligation Certificates Costs;

 

(ix)                                         Climate Change Levy Exemption
Certificates Costs;

 

(x)                                            Collateral Costs; and

 

(xi)                                         Capital Adequacy Costs,

 

in each case incurred by the Contractor or ESTL in the course of performing the
Generation Activities and/or the Trading Activities in accordance with relevant
NTWP(s) or the Trading Strategy (as applicable);

 

“Trading Limits” means the statement of permitted trading limits specified by
the Authority as amended by the Authority and notified to the Contractor and
ESTL from time to time;

 

38

--------------------------------------------------------------------------------


 

“Trading Strategy” means the trading strategy formulated by the Authority and
amended by the Authority from time to time and in effect prior to the ESTL
Transfer Date;

 

“Transco” means Transco plc registered in England and Wales with company number
2006000 and it’s successors and assigns;

 

“Transfer Schemes” means the nuclear transfer schemes within the meaning of
section 38 of the Energy Act, excluding the nuclear transfer scheme to which
UKAEA is a transferor;

 

“Transfer Schemes Losses” means the Costs paid or payable by the Contractor to
Third Parties in respect of compensation under Paragraph 11 of Schedule 5 of the
Energy Act;

 

“Transitional Balances” means those Allowable Costs or Trading Costs incurred by
the Contractor before the Sale Date but in respect of which the Contractor has
not drawn down funds from the OPG Payments Account before the Sale Date;

 

“Transitional Balance Payment Date” means the date agreed or determined for
payment of any Transitional Balances as revised from time to time all in
accordance with Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment);

 

“Tribunal” means the arbitrator(s) appointed in accordance with Paragraph 6 of
the Dispute Management;

 

“UKAEA” means the United Kingdom Atomic Energy Authority;

 

“UK GAAP” means generally accepted accounting practice in the United Kingdom;

 

“UK Listing Authority” means the Financial Services Authority in its capacity as
competent authority for the purposes of Part VI of the Financial Services and
Markets Act 2000;

 

“Unachieved Incentive Fee” has the meaning given in Paragraph 3.7 of Part 2 of
the Finance Schedule (Use of Performance Based Incentives)

 

“VAT” means Value Added Tax imposed under the Value Added Tax Act 1994 or any
similar tax imposed in addition thereto or in substitution therefore;

 

“VATA” means Value Added Tax Act 1994;

 

“VAT Agreement” means the agreement dated 1 April 2005 between Customs & Excise
and the Authority;

 

“Work Activities” has the same meaning as Tasks and “Work Activity” shall be
construed accordingly;”

 

“Working Capital Costs” means interest and other bank charges incurred by the
Contractor in accordance with an Approved Working Capital Facility;

 

“Working Capital Side Letter” means the letter of even date from the Authority
to the Contractor and the Parent Body Organisation and signed by the Authority;

 

39

--------------------------------------------------------------------------------


 

“Working Day” means Monday to Friday except any day which is generally
recognised as a public holiday in the country in which the relevant Site is
located;

 

“Year End Sum” has the meaning given in Clauses 6.11.8 and 6A.12.6 (Payments to
Parent).

 

40

--------------------------------------------------------------------------------

 

1.2                                Interpretation

 

Save to the extent that the context or the express provisions of this Contract
otherwise require:

 

1.2.1                        in the event of any conflict between the Contract
Clauses contained in Parts 1 — 14 of these conditions and the Schedules, the
Contract Clauses and Part 4 of Finance Schedule (Costs Principles and
Procedures) shall take precedence over the remaining Schedules.  If there is any
further conflict, this Contract shall first be read and construed as a whole and
any conflict then remaining shall be dealt with under Part 13 (Dispute
Management);

 

1.2.2                        headings and sub-headings are for ease of reference
only and shall not be taken into consideration in the interpretation or
construction of this Contract;

 

1.2.3                        all references to Clauses, Schedules and to
appendices are references to clauses of, the schedules and to this Contract and
all references to Parts, Sections, Paragraphs, Annexes or Appendices are
references to parts, sections and Paragraphs contained in and annexes and
appendices to the Schedules;

 

1.2.4                        the Schedules (including Appendices to such
Schedules) are an integral part of this Contract and reference to this Contract
includes reference to the Schedules ;

 

1.2.5                        all references to agreements, procedures, documents
or other instruments include (subject to all relevant approvals) a reference to
that agreement, document or instrument as amended, supplemented, substituted,
novated or assigned from time to time;

 

1.2.6                        all references to any statute or statutory
provision shall include references to any statute or statutory provision which
amends, extends, consolidates or replaces the same or which has been amended,
extended, consolidated or replaced by the same and shall include any orders,
regulations, instruments or other subordinate legislation made under the
relevant statute or statutory provision;

 

1.2.7                        words importing the singular include the plural and
vice versa;

 

1.2.8                        words importing a particular gender include all
genders;

 

1.2.9                        “person” includes any individual, partnership,
firm, trust, body corporate, government department, corporation sole,
governmental body, authority, agency or unincorporated body of persons or
association;

 

1.2.10                  any reference to a public organisation shall be deemed
to include a reference to any successor to such public organisation or any
organisation or entity which has taken over the functions or responsibilities of
such public organisation;

 

1.2.11                  references to “Party” and “Parties” means a party or the
parties to this Contract as applicable;

 

1.2.12                  all monetary amounts are expressed in pounds sterling;

 

41

--------------------------------------------------------------------------------


 

1.2.13                  a reference to a balance sheet or profit and loss
account includes a reference to any note forming part of or attached to it;

 

1.2.14                  references to the word “includes” or “including” are to
be construed without limitation;

 

1.2.15                  references to a document being “in the agreed form”
means a copy of such document initialled for the purposes of identification by
the Parties;

 

1.2.16                  any reference in this Contract to a Party providing its
consent or approval shall be deemed to be a reference to prior written consent
or approval;

 

1.2.17                  a reference to a “site” or the “Sites” shall include any
part of a site or the Sites; and

 

1.2.18                  all references to a time of day are references to UK
time.

 

1.3                               Commencement And Duration


 

1.3.1                        Initial Period

 


THIS CONTRACT SHALL TAKE EFFECT ON THE 1 APRIL 2005 AND SHALL REMAIN IN FULL
FORCE AND EFFECT FOR THE INITIAL PERIOD, AND IF APPLICABLE, THE SECONDARY PERIOD
EXCEPT TO THE EXTENT IT IS TERMINATED EARLY IN WHOLE OR IN PART IN ACCORDANCE
WITH THE PROVISIONS OF CLAUSE 1.9.4 (LONG TERM FORCE MAJEURE) OR PART 12
(TERMINATION).


 

1.3.2                        Secondary Period

 

1.3.2.1               The Authority shall have an option exercisable in
accordance with the provisions of Clause 1.3.2.2 to require that this Contract
is extended on the same terms and conditions for a further period of up to two
(2) years beyond the Initial Period with such option being divided into two
(2) one (1) year consecutive periods (each being a One Year Extension).

 

1.3.2.2               If the Authority wishes to exercise its option to extend
pursuant to Clause 1.3.2.1, it shall serve a written notice on the Contractor
not later than six months before the expiry of the extension in place at the
time specifying the revised date for the expiry of this Contract.  In the event
that the Authority serves said notice the whole terms of the Contract shall
mutatis mutandis be applicable as though the due date for expiry of the Contract
is the date so specified in the written notice served by the Authority on the
Contractor.

 

1.3.2.3               The Authority may, prior to the date of expiry of this
Contract as determined in accordance with this clause 1.3 (Commencement and
Duration), extend the term of this Contract for a further period if the
Authority (acting reasonably) considers it necessary to do so. The duration of
any such further period shall be as agreed between the Authority and the
Contractor, provided that the Contractor shall not unreasonably withhold its
agreement to any necessary extension pursuant to this clause 1.3.2.3.

 

42

--------------------------------------------------------------------------------


 

1.3.3                        Survival of Provisions

 

Upon expiry or termination of the Contract the provisions of Clause 1.1
(Definitions), Clause 1.2 (Interpretation), Clause 1.33 (Survival of
Provisions), Clause 1.5.3 (Authority to Act), Clause 1.12 (Severability), Clause
1.13 (Notices and Communications), Clause 1.14 (Waiver), Clause 1.15 (Entire
Agreement,) Clause 1.16 (Corrupt Gifts), Clause 1.18 (Assignment), Clause 1.19
(Contracts (Rights of Third Parties) Act 1999), Clause 1.24 (Governing Law and
Jurisdiction), Clause 1.25 (Claims Handling), Clause 4.2.1 (Required Records),
Clause 4.5.16 (Records Relating to Authority’s Property), Clause 5 (Employees),
Clause 6.11.8, Clause 6A.12.6 (Payments to Parent), Clause 6.13, Clause 6A.13
(Funding Limits), Clause 6.14.2, Clause 6A.14.2 (Reports), Clause 6.16, Clause
6A.16 (Reconciliation for Mid-Year Termination), Clause 6A.17.4 (Withholding
Taxes), Clause 6.17.6, Clause 6A.17.6 (Tax Returns), Clause 8 (Intellectual
Property), Clause 9.7 (Release of Source Code), Clause 10 (Confidentiality,
Security and Compliance with Law), Clause 10.10 (Data Protection Act), Clause
10.11 (Publicity), Clause 11 (Insurance), Clause 12.9 (Reasonable Costs on
Termination), Clause 12.10 (Accrued Liabilities), Clause 13 (Dispute
Management), Part 4 of the Finance Schedule and the Dispute Management Schedule
and any other provisions in the Contract (including any Schedule) which are
expressed to survive termination or which are required to give effect to such
termination or the consequences of such termination shall survive.

 

1.4                               State Aid

 

The Contractor acknowledges that the Authority is bound by the State Aid
Decision and the Contractor agrees to co-operate with the Authority and provide
such information and assistance as the Authority may reasonably require in order
for the Authority to fulfil its obligations to the European Commission pursuant
to the State Aid Decision.

 

1.5                               Representatives and Authority to Act

 

1.5.1                      Co-operation


 

The Contractor shall co-operate with the Authority and provide such reasonable
assistance to the Authority as it requests from time to time in relation to this
Contract and/or the Authority’s statutory functions and duties.

 

1.5.2                        Delegation of Authority

 


1.5.2.1               EACH OF THE AUTHORITY AND THE CONTRACTOR SHALL PROVIDE TO
THE OTHER WRITTEN DELEGATIONS OF AUTHORITY SETTING OUT THE DECISIONS WHICH
INDIVIDUAL MEMBERS OF THEIR RESPECTIVE STAFFS HAVE AUTHORITY TO TAKE.


 


1.5.2.2               EACH OF THE AUTHORITY AND THE CONTRACTOR IS ENTITLED TO
RELY ON A WRITTEN DELEGATION OF AUTHORITY OF THE OTHER PARTY AS EVIDENCE THAT AN
INDIVIDUAL WAS EMPOWERED TO MAKE A DECISION ON BEHALF OF THE AUTHORITY OR THE
CONTRACTOR, AS RELEVANT.


 

1.5.3                        Authority to Act

 


1.5.3.1               INDIVIDUAL MEMBERS OF THE AUTHORITY’S TEAM SHALL HAVE SUCH
AUTHORITY TO ACT ON BEHALF OF THE AUTHORITY FOR THE PURPOSES OF THIS CONTRACT AS

 

43

--------------------------------------------------------------------------------



 


IS SPECIFIED IN THE RELEVANT DELEGATION OF AUTHORITY IN RESPECT OF THAT TEAM
MEMBER ISSUED BY THE AUTHORITY AND COPIED TO THE CONTRACTOR.


 


1.5.3.2               INDIVIDUAL MEMBERS OF THE CONTRACTOR’S TEAM SHALL HAVE
SUCH AUTHORITY TO ACT ON BEHALF OF THE CONTRACTOR FOR THE PURPOSES OF THIS
CONTRACT AS IS SPECIFIED IN THE RELEVANT DELEGATION OF AUTHORITY IN RESPECT OF
THAT TEAM MEMBER ISSUED BY THE CONTRACTOR AND COPIED TO THE AUTHORITY.


 


1.5.3.3               ALL COMMUNICATIONS FROM THE AUTHORITY TO THE CONTRACTOR
AND FROM THE CONTRACTOR TO THE AUTHORITY WHICH ARE INTENDED TO HAVE A BINDING
EFFECT SHALL BE IN WRITING OR GIVEN ORALLY AND, IF GIVEN ORALLY, SHALL BE
CONFIRMED IN WRITING AS SOON AS REASONABLY PRACTICABLE BUT NO LATER THAN WITHIN
THREE (3) CALENDAR DAYS OF ISSUE.


 

1.5.4                        Extent of Authority

 

Unless specifically set out in a written Delegation of Authority, no member of
the Authority’s or the Contractor’s team shall have the authority to:

 


1.5.4.1               AGREE ANY VARIATION OR AMENDMENT TO THIS CONTRACT; OR


 


1.5.4.2               AGREE TO ANY MATERIAL WAIVER BY THE AUTHORITY OR THE
CONTRACTOR (AS THE CASE MAY BE) OF ANY TERM OF THIS CONTRACT.


 

1.6                               Liaison with Regulators


 

1.6.1                        Communications with Regulators

 

SAVE IN RELATION TO CORRESPONDENCE, OR PARTS THEREOF, RELATING TO REGULATOR
ENFORCEMENT ACTION (WHETHER POTENTIAL OR ACTUAL) AGAINST THE CONTRACTOR OR ANY
OF ITS MANAGEMENT, OR WHERE A REGULATORY REQUIREMENT PROHIBITS THE CONTRACTOR
FROM DOING SO, THE CONTRACTOR SHALL PROMPTLY COPY TO THE AUTHORITY ALL MATERIAL
CORRESPONDENCE OR OTHER COMMUNICATIONS RECEIVED FROM AND SENT TO A REGULATOR IN
RELATION TO ANY SITE AND THE CONTRACTOR’S ACTIVITIES UNDER THIS CONTRACT.

 

1.6.2                        Regulator Meetings

 


1.6.2.1               THE CONTRACTOR SHALL USE ALL REASONABLE ENDEAVOURS TO GIVE
THE AUTHORITY PROMPT NOTICE OF ALL REGULATOR MEETINGS.


 


1.6.2.2             SAVE IN RELATION TO THE MEETINGS, OR PARTS THEREOF, RELATING
TO REGULATOR ENFORCEMENT ACTION AGAINST THE CONTRACTOR OR ANY OF ITS MANAGEMENT,
OR WHERE A REGULATORY REQUIREMENT PREVENTS THE AUTHORITY FROM DOING SO, THE
AUTHORITY MAY ATTEND REGULATOR MEETINGS. THE ATTENDANCE OF THE AUTHORITY AT
REGULATOR MEETINGS SHALL AT ALL TIMES BE AT THE DISCRETION OF THE RELEVANT
REGULATOR(S).


 


1.6.2.3               WHETHER OR NOT THE AUTHORITY ATTENDS REGULATOR MEETINGS,
THE CONTRACTOR SHALL KEEP THE AUTHORITY APPRAISED OF THE CONTRACTOR’S APPROACH
IN DISCUSSIONS OR NEGOTIATIONS WITH THE REGULATOR WITHIN THE CONSTRAINTS OF THE
TIMETABLE SET BY THE RELEVANT REGULATOR. WHERE THE AUTHORITY DOES NOT ATTEND ANY
REGULATOR MEETING, THE CONTRACTOR

 

44

--------------------------------------------------------------------------------



 


SHALL KEEP THE AUTHORITY INFORMED ON A TIMELY BASIS OF THE OUTCOME OF THE
MEETING.


 

1.6.3                        Notification of Breach

 

If the Contractor becomes aware of any circumstances that will or may lead or
have led to a breach of one or more Regulatory Requirements, the Contractor
shall, as soon as reasonably practicable, notify the Authority of such
circumstances. This obligation is without prejudice to the Contractor’s
overriding obligation to notify the relevant Regulator of such circumstances
pursuant to relevant Regulatory Requirements.

 

1.7                               Site Meetings


 

1.7.1                        The Authority shall be entitled to attend and
participate in Site Meetings.

 

1.7.2                        The Contractor shall:

 


1.7.2.1               MAINTAIN A TIMETABLE OF ALL SITE MEETINGS; AND


 


1.7.2.2               GIVE THE AUTHORITY REASONABLE NOTICE OF ALL PROPOSED SITE
MEETINGS IN ORDER TO ENABLE THE AUTHORITY TO ATTEND.


 

1.8                               Other Meetings

 

The Contractor shall notify the Authority of any proposed meetings with
Customers or Customer Groups or relevant stakeholders and shall give reasonable
notice of the date, timing and location of such meetings so that the Authority
may also attend such meetings if the Authority so wishes. Where Existing
Agreements and/or Customer Contracts contain provisions which prohibit the
Authority’s attendance at such meetings, the Contractor shall use its reasonable
endeavours to procure the agreement of the Customer and/or counterparty to the
Authority’s attendance at such meetings, and, until such agreement is obtained,
the Authority will have due regard to the provisions of the Existing Agreements
and/or Customer Contracts in deciding whether to attend such meetings.

 

1.9                               Force Majeure


 


1.9.1                        PERFORMANCE OF OBLIGATIONS


 

Subject to Clause 1.9.2 (Notification and Mitigation), if a Party (the “Affected
Party”) is, or could reasonably be expected to be, materially hindered,
prevented or delayed from performing any of its obligations under this Contract
by reason of a Force Majeure Event, such obligations shall be suspended (to the
extent affected) for a period equal to the duration of the Force Majeure Event
except that the Contractor shall not be excused from the due and punctual
performance of any of its obligations under this Contract by reason of any
circumstances to the extent that the impact of such circumstances on the
Contractor’s ability so to perform its obligations could have been reasonably
avoided or mitigated by the maintenance of business continuity and disaster
recovery plans in accordance with Clause 9.4 (Maintenance and Support and
Business Continuity) and the implementation of such plans.

 

1.9.2                        Notification and Mitigation

 

45

--------------------------------------------------------------------------------


 

1.9.2.1               The Affected Party shall, as soon as reasonably
practicable, on becoming aware of a Force Majeure Event, notify the other Party
in writing of:

 

1.9.2.1.1                  the nature of the Force Majeure Event relied on;

 

1.9.2.1.2                  the estimated effect of the Force Majeure Event on
the Affected Party’s ability to perform its obligations under this Contract; and

 

1.9.2.1.3                  the period for which it is estimated the Force
Majeure Event will continue.

 

1.9.2.2               As soon as reasonably practicable following notification
pursuant to this Clause 1.9.2.1 (Notification and Mitigation), the Parties shall
consult with each other and use all reasonable endeavours to agree appropriate
arrangements to mitigate the effects of the Force Majeure Event and facilitate
the resumption of the affected obligation.

 

1.9.3                        The Affected Party shall:

 

1.9.3.1               use all reasonable endeavours to minimise the effects of
the Force Majeure Event on the performance of its obligations under this
Contract;

 

1.9.3.2               where it is the Contractor, provide written reports as
often as the Authority reasonably requires in the circumstances of the
Contractor’s progress in minimising the effects of the Force Majeure Event and
indicating when it is estimated that performance of the affected obligation will
resume; and where the Affected Party is the Authority, provide updates to the
Contractor as often as is reasonably possible in the circumstances of the
Authority’s progress in minimising the effects of the Force Majeure Event and
indicating when it is estimated that performance of the affected obligation will
resume;

 

1.9.3.3               so far as reasonably practicable provide any information
relating to the Force Majeure Event and its effects as the other Party may
reasonably request;

 

1.9.3.4               (without prejudice to any applicable Law and/or Regulatory
Requirement) make any alternative arrangements for resuming the performance of
its obligations as may be practicable without incurring material additional
expense;

 

1.9.3.5               where the Affected Party is the Contractor, the Contractor
shall at all times during which a Force Majeure Event is subsisting take all
steps in accordance with Good Industry Practice to overcome or minimise the
consequences of the Force Majeure Event.   If the Authority is the Affected
Party, the Authority shall at all times during which a Force Majeure Event is
subsisting take all steps reasonably necessary to overcome or minimise the
consequences of the Force Majeure Event;

 

1.9.3.6               As soon as reasonably practicable after the cessation of a
Force Majeure Event, the Affected Party shall notify the other Party in

 

46

--------------------------------------------------------------------------------


 

writing that the Force Majeure Event has ended, and subject to Clause 1.9.5
(Requirement to instigate a Change Proposal) and to the Change Proposal being
approved (and without prejudice to applicable Law and/or any Regulatory
Requirement) shall resume the full performance of its obligations under this
Contract in accordance with the approved Change as soon as is reasonably
practicable; and

 

1.9.3.7               For the avoidance of doubt, save to the extent stipulated
in this Clause 1.9 (Force Majeure), neither Party shall be released from any of
its obligations under this Contract as a result of a Force Majeure Event.

 

1.9.4                      Long Term Force Majeure

 

If the performance by the Affected Party of substantially all of its obligations
under this Contract is materially prevented, hindered or delayed by reason of a
Force Majeure Event for a period of more than ninety (90) consecutive Calendar
Days (“Long Term Force Majeure”), the other Party may terminate this Contract
with immediate effect by notice to the Affected Party on or at any time after
the expiry of such ninety (90) Calendar Day period.

 

1.9.5                        Requirement to instigate a Change Proposal

 

In the case of a Force Majeure Event affecting the Contractor, the Contractor
shall be required to bring a Baseline Change Proposal, Funding Change Proposal
and/or PBI Change Proposal (as appropriate) pursuant to Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control) and/or Part 2 of the
Finance Schedule (Use of Performance Based Incentives) (as applicable) prior to
resuming the performance of the affected obligations, save to the extent that
Emergency Action is required, in which case the provisions of Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control) relating to
Emergency Action shall apply.

 

1.10                      Emergency Action

 

The Contractor shall be entitled to take Emergency Action at any time
notwithstanding the other provisions of this Contract.

 

1.11                        Warranties

 


1.11.1                  AUTHORITY WARRANTIES


 

Without prejudice to any warranties or conditions either express or implied by
any applicable Law, the Authority warrants and undertakes that as at the
Commencement Date:

 

1.11.1.1         it has the requisite power and authority to enter into and
exercise its rights and perform its obligations under this Contract which, when
executed, will constitute valid and binding obligations on it in accordance with
its terms; and

 

1.11.1.2         has taken all necessary action to authorise the execution and
the performance of its obligations under this Contract.

 

47

--------------------------------------------------------------------------------



 


1.11.2                  CONTRACTOR’S WARRANTIES


 

Without prejudice to any warranties or conditions either express or implied by
any applicable Law, the Contractor warrants and undertakes that as at the
Commencement Date:

 

1.11.2.1         it has the requisite power and authority to enter into and
exercise its rights and perform its obligations under this Contract which, when
executed, will constitute valid and binding obligations on it in accordance with
its terms; and

 

1.11.2.2         has taken all necessary action to authorise the execution and
the performance of its obligations under this Contract.

 

1.12                        Severability

 


1.12.1                  IF ANY CONDITION, CLAUSE OR PROVISION OF THIS CONTRACT
SHALL BE FOUND BY ANY COURT OR ADMINISTRATIVE BODY OF COMPETENT JURISDICTION TO
BE INVALID OR UNENFORCEABLE, SUCH INVALIDITY OR UNENFORCEABILITY SHALL NOT
AFFECT THE OTHER PROVISIONS OF THIS CONTRACT WHICH SHALL REMAIN IN FULL FORCE
AND EFFECT.


 


1.12.2                  THE PARTIES AGREE, IN THE CIRCUMSTANCES REFERRED TO IN
CLAUSE 1.12.1, TO USE REASONABLE ENDEAVOURS TO AGREE TO SUBSTITUTE FOR ANY
INVALID OR ENFORCEABLE PROVISION, A PROVISION WHICH ACHIEVES TO THE GREATEST
EXTENT POSSIBLE THE SAME EFFECT AS WOULD HAVE BEEN ACHIEVED BY THE INVALID OR
UNENFORCEABLE PROVISION.


 

1.13                        Notices and Communications

 


1.13.1                  A NOTICE, APPROVAL, CONSENT, ELECTRONIC MAIL (IN THE
CASE OF CLAUSE 1.13.3 BELOW ONLY) OR OTHER COMMUNICATION (“NOTICE”) IN
CONNECTION WITH THIS CONTRACT AND THE DOCUMENTS REFERRED TO IN IT MUST BE IN
WRITTEN FORM IN THE ENGLISH LANGUAGE AND MUST BE DELIVERED BY HAND, BY FIRST
CLASS PREPAID POST (OR AIRMAIL IF POSTED TO OR FROM A PLACE OUTSIDE THE UNITED
KINGDOM) OR BY FACSIMILE TRANSMISSION TO THE RELEVANT ADDRESS OR FACSIMILE
NUMBER SPECIFIED IN CLAUSE 1.13.2 BELOW OR, FOR THE PURPOSES OF CLAUSE 1.13.3
BELOW ONLY, BY ELECTRONIC MAIL TO AN ADDRESS FOR THE TIME BEING NOTIFIED FOR
THAT PURPOSE TO THE PARTY GIVING NOTICE.


 


1.13.2                  ALL NOTICES MUST BE MARKED FOR THE ATTENTION OF THE
ADDRESSEE.


 


THE RELEVANT DETAILS OF THE AUTHORITY AND THE CONTRACTOR AT THE DATE OF THIS
CONTRACT ARE AS SET OUT IN PART 1 (ADDRESSES FOR NOTIFICATIONS IN RELATION TO
THE SITES) OF SCHEDULE 19 (AUTHORISED PERSONS UNDER THE CONTRACT).


 


ANY CHANGE TO THE ADDRESS, FACSIMILE NUMBER OR TO THE ADDRESSEE MUST BE NOTIFIED
BY THE RELEVANT PARTY TO THE OTHER PARTY AS SOON AS REASONABLY PRACTICABLE BY
NOTICE GIVEN IN ACCORDANCE WITH CLAUSE 1.13 (NOTICES AND COMMUNICATIONS).  THE
PARTIES’ RESPECTIVE ADDRESSES AND FACSIMILE NUMBERS MUST BE WITHIN THE UNITED
KINGDOM.

 

48

--------------------------------------------------------------------------------



 


1.13.3                  IF AN ELECTRONIC MAIL ADDRESS HAS BEEN PROVIDED PURSUANT
TO CLAUSE 1.13.1 THE FOLLOWING NOTICES MAY BE SENT BY ELECTRONIC MAIL:


 

1.13.3.1         electronic transmittal of a scanned image of an original
executed Notice;

 

1.13.3.2         day-to-day communication in connection with this Contract and
the documents referred to in it; and

 

1.13.3.3         Authority approval/consent given in accordance with Clause 2.7
(Subcontracting/Procurement) and Paragraph 3.11 of Part 1 of the
Subcontracting/Procurement Schedule (Subcontracting/Procurement Requirements).

 

But Notices referred to in 1.13.3.1 must be followed on the same day by first
class prepaid post (or airmail if posted to or from a place outside the United
Kingdom).

 


1.13.4                  IN THE ABSENCE OF EVIDENCE OF EARLIER RECEIPT, ANY
NOTICE SHALL TAKE EFFECT FROM THE TIME THAT IT IS DEEMED TO BE RECEIVED IN
ACCORDANCE WITH CLAUSE 1.13.5  BELOW.


 


1.13.5                SUBJECT TO CLAUSE 1.13.4, A NOTICE IS DEEMED TO BE
RECEIVED:


 

1.13.5.1         where delivered by hand, upon delivery at the address of the
addressee;

 

1.13.5.2         where delivered by posted letter, on the third day after
posting or, if posted to or from a place outside the United Kingdom, on the
seventh day after posting;

 

1.13.5.3         where sent by facsimile, on production of a transmission report
from the machine from which the facsimile was sent which indicates that the
facsimile was sent in its entirety to the facsimile number of the recipient; or

 

1.13.5.4         where sent by electronic mail (where applicable), on the second
day after such electronic mail was sent. The place of receipt of electronic mail
shall be deemed to be the postal address of the addressee given in, or amended
in accordance with, Clause 1.13.1 above.

 


1.13.6              A NOTICE RECEIVED OR DEEMED TO BE RECEIVED IN ACCORDANCE
WITH CLAUSE 1.13.5  ABOVE ON A DAY WHICH IS NOT A WORKING DAY OR AFTER 5P.M. ON
ANY WORKING DAY, ACCORDING TO THE LOCAL TIME IN THE PLACE OF RECEIPT, SHALL BE
DEEMED TO BE RECEIVED ON THE NEXT FOLLOWING WORKING DAY.


 


1.13.7                NOTWITHSTANDING CLAUSES 1.13.1 AND 1.13.2, IF THE
AUTHORITY DETERMINES, IN ITS ABSOLUTE DISCRETION, THAT ANY NOTICE IS TO BE
PROTECTIVELY MARKED AND SHOULD BE DELIVERED IN A SECURE MANNER, IT SHALL INFORM
THE CONTRACTOR OF THIS AND SHALL ALSO PROVIDE THE CONTRACTOR WITH DETAILS OF THE
NAME OF THE PERSON TO WHOM SUCH NOTICE SHOULD BE DELIVERED AND THE METHOD BY
WHICH SUCH NOTICE SHOULD BE DELIVERED.

 

49

--------------------------------------------------------------------------------


 

1.14                        Waiver

 

A failure or delay by either Party at any time to enforce any provision of this
Contract or to require performance by the other Party of any provision of this
Contract shall not be construed as a waiver of such provision and shall not
affect the validity of this Contract or any part thereof or the right of the
relevant Party to enforce any provision in accordance with its terms. Any waiver
or release must be specifically granted in writing and signed by the Party
granting it.

 

1.15                      Entire Agreement

 


1.15.1                EACH OF THE PARTIES TO THIS CONTRACT CONFIRMS THAT THIS
CONTRACT TOGETHER WITH THE PARENT BODY AGREEMENT, THE DEED OF INDEMNITY, THE
OVERARCHING COSTS MANAGEMENT AGREEMENT, THE RECORDS AGREEMENT, THE DEED OF
AGREEMENT, THE NOMINATED STAFF SIDE LETTER, THE WORKING CAPITAL SIDE LETTER, THE
DEED OF AGREEMENT FOR FUTURE TRANSFER SCHEME AND THE ESTL SIDE LETTER AND THE
DOCUMENTS REFERRED TO IN THEM, REPRESENTS THE ENTIRE UNDERSTANDING, AND
CONSTITUTES THE WHOLE AGREEMENT, IN RELATION TO ITS SUBJECT MATTER AND
SUPERSEDES ANY PREVIOUS AGREEMENT BETWEEN THE PARTIES WITH RESPECT THERETO AND,
WITHOUT PREJUDICE TO THE GENERALITY OF THE FOREGOING, EXCLUDES ANY WARRANTY,
CONDITION OR OTHER UNDERTAKING IMPLIED AT LAW OR BY CUSTOM.


 


1.15.2                  THE CONTRACTOR CONFIRMS THAT:


 

1.15.2.1                     in entering into this Contract it has not relied on
any representation, warranty, assurance, covenant, indemnity, undertaking or
commitment which is not expressly set out in this Contract, the Parent Body
Agreement or the documents referred to in them; and

 

1.15.2.2                     in any event, without prejudice to any liability
for fraudulent misrepresentation or fraudulent misstatement, the only rights or
remedies in relation to any representation, warranty, assurance, covenant,
indemnity, undertaking or commitment given or action taken in connection with
this Contract or the Parent Body Agreement or the documents referred to in them
are those contained or referred to in this Contract, the Parent Body Agreement
or such documents, and for the avoidance of doubt and without limitation, the
Contractor has no other right or remedy (whether by way of a claim for
contribution or otherwise) in tort (including negligence) or for
misrepresentation (whether negligent or otherwise, and whether made prior to,
and/or in, this Contract).

 


1.15.3                  THE AUTHORITY CONFIRMS THAT:


 

1.15.3.1                     in entering into this Contract it has not relied on
any representation, warranty, assurance, covenant, indemnity, undertaking or
commitment which is not expressly set out in this Contract, the Parent Body
Agreement or the documents referred to in them; and

 

1.15.3.2                     in any event, without prejudice to any liability
for fraudulent misrepresentation or fraudulent misstatement, the only rights or
remedies in relation to any representation, warranty, assurance, covenant,
indemnity, undertaking or commitment given or action taken in connection with
this Contract or the Parent Body Agreement or the documents referred to in them
are those

 

50

--------------------------------------------------------------------------------

 

contained or referred to in this Contract, the Parent Body Agreement or such
documents, and for the avoidance of doubt and without limitation, the Authority
has no other right or remedy (whether by way of a claim for contribution or
otherwise) in tort (including negligence) or for misrepresentation (whether
negligent or otherwise, and whether made prior to, and/or in, this Contract).

 

1.16                        Corrupt Gifts

 


1.16.1                  CONTRACTOR WARRANTY AND UNDERTAKING


 


THE CONTRACTOR WARRANTS THAT IN ENTERING INTO THIS CONTRACT IT HAS NOT COMMITTED
ANY PROHIBITED ACT AND IT UNDERTAKES NOT TO DO ANY OF THE PROHIBITED ACTS.


 


1.16.2                  REMEDIES


 

1.16.2.1         If the Contractor or any Subcontractor or Sub-Sub-Contractor
(or anyone employed by or acting on behalf of any of them) or any of its or
their agents or shareholders commit any Prohibited Act, the Authority shall be
entitled to act in accordance with Clauses 1.16.2.2 to 1.16.2.4 below.

 

1.16.2.2         If the Prohibited Act is committed by an Employee, the
Authority may give notice to the Contractor requiring the Contractor within
thirty (30) Calendar Days of receipt of such notice to procure the performance
of such part of the Tasks by another person.

 

1.16.2.3         If the Prohibited Act is committed by a Subcontractor or
Sub-Sub-Contractor or by an employee of either of them not acting independently,
the Authority may give notice to the Contractor requiring the Contractor within
thirty (30) Calendar Days of receipt of such notice to terminate the relevant
Subcontract or require the Subcontractor to terminate the relevant Sub Sub
Contract and procure the performance of such part of the Tasks by another
person.

 

1.16.2.4         If the Prohibited Act is committed by an employee of a
Subcontractor or Sub-Sub-Contractor acting independently of them, the Authority
may give notice to the Contractor requiring the Contractor within thirty (30)
Calendar Days of receipt of such notice to procure that the Subcontractor or
Sub-Sub-Contractor (as the case may be procures the performance of such part of
the Tasks by another person.

 

1.16.2.5         If the Prohibited Act is committed by a person not falling
within Clauses 1.16.2.2 to 1.16.2.4 above, the Authority may give notice to the
Contractor requiring the Contractor within thirty (30) Calendar Days of receipt
of such notice to procure the termination of such person’s involvement in the
Tasks and (if necessary) procure the performance of such part of the Tasks by
another person.

 

1.16.2.6         Any notice under this 1.16 (Corrupt Gifts) shall specify:

 

1.16.2.6.1            the nature of the Prohibited Act; and

 

1.16.2.6.2            the identity of the person whom the Authority believes has
committed the Prohibited Act.

 

51

--------------------------------------------------------------------------------



 


IN THIS CLAUSE 1.16 (CORRUPT GIFTS), “ACTING INDEPENDENTLY” SHALL MEAN WHERE A
PERSON DOES NOT ACT UNDER THE AUTHORITY OF OR WITH THE KNOWLEDGE OF A DIRECTOR
OR OTHER MANAGEMENT OF A SUBCONTRACTOR OR SUB-SUB-CONTRACTOR AND “NOT ACTING
INDEPENDENTLY” SHALL BE CONSTRUED ACCORDINGLY.


 


1.16.2A        THE AUTHORITY ACKNOWLEDGES THAT THE CONTRACTOR MAY NOT HAVE
RIGHTS TO SECURE COMPLIANCE WITH CLAUSE 1.16.2 BY SOME SUB-SUB-CONTRACTORS WITH
WHOM IT ENTERED INTO SUB SUB CONTRACTS BEFORE THE EFFECTIVE DATE.


 

1.16.2A.1           The Contractor shall not be in breach of Clause 1.16.2 nor
be deemed to have committed a Prohibited Act if having used reasonable
endeavours to do so it fails to secure compliance by a Sub-Sub-Contractor with
clause 1.16.2 in the circumstances referred to in this Clause 1.16.2A.1.

 

1.17                        Variation

 


1.17.1                EXCEPT WHERE OTHERWISE PROVIDED IN THIS CONTRACT, NO
VARIATION OF THIS CONTRACT (OR ANY DOCUMENT REFERRED TO IN IT) SHALL BE
EFFECTIVE UNLESS IT IS IN WRITING (WHICH FOR THIS PURPOSE, DOES NOT INCLUDE
ELECTRONIC MAIL) SIGNED BY OR ON BEHALF OF EACH OF THE PARTIES. THE EXPRESSION
“VARIATION” INCLUDES SUPPLEMENT, DELETION OR REPLACEMENT, HOWSOEVER EFFECTED.


 

1.18                        Assignment

 


1.18.1                  SUBJECT TO CLAUSE 2.7 (SUBCONTRACTING/PROCUREMENT), THE
CONTRACTOR SHALL NOT WITHOUT THE AUTHORITY’S PRIOR WRITTEN CONSENT, ASSIGN
(WHETHER ABSOLUTELY OR BY WAY OF SECURITY AND WHETHER IN WHOLE OR IN PART),
TRANSFER, MORTGAGE, CHARGE OR OTHERWISE DISPOSE IN ANY MANNER WHATSOEVER OF THE
BENEFIT OF THIS CONTRACT OR ANY PART OF IT AND SHALL NOT DELEGATE IN ANY MANNER
WHATSOEVER ITS PERFORMANCE UNDER THIS CONTRACT.


 


1.18.2                THE AUTHORITY SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT
OF THE CONTRACTOR, ASSIGN, TRANSFER OR OTHERWISE DISPOSE OF THIS CONTRACT OR ANY
PART THEREOF OR ANY BENEFIT OR INTEREST THEREIN OR THEREUNDER UNLESS TO THE
CROWN OR ANOTHER MANIFESTATION OR AGENCY OF THE CROWN OR UNLESS THE OBLIGATIONS
OF THE PERSON TO WHOM AND IN WHOSE FAVOUR ANY SUCH INTEREST IS ASSIGNED,
TRANSFERRED OR OTHERWISE DISPOSED OF ARE FULLY AND UNCONDITIONALLY GUARANTEED BY
THE CROWN.


 

1.19                        Contracts (Rights of Third Parties) Act 1999

 

No term of this Contract is enforceable under the Contracts (Rights of Third
Parties) Act 1999 by a person who is not a Party to this Contract other than the
Parent Body Organisation and, in respect of Clause 1.20 (Shared Services) only,
the Secretary of State.

 

52

--------------------------------------------------------------------------------


 

1.20                        Shared Services

 


1.20.1                THE CONTRACTOR ACKNOWLEDGES THAT THE AUTHORITY IS
DEVELOPING A SHARED SERVICES PROJECT. IN ORDER TO ALLOW THE IMPLEMENTATION OF
THE SHARED SERVICES PROJECT,  THE AUTHORITY AND THE CONTRACTOR AGREE THE
FOLLOWING:


 

1.20.1.1         The Contractor agrees to use its reasonable endeavours to
assist the Authority with the development and implementation of the Shared
Services Project;

 

1.20.1.2         The Contractor acknowledges that the Authority may require
changes to the Life Time Plan in accordance with Part 2 of the Programme
Management Schedule (setting the LTP and Change Control) in order to implement
the Shared Services Project.

 

1.20.2                  Section 40(2) of the Energy Act provides that a Future
Transfer Scheme which would operate to transfer property, rights and liabilities
to a publicly owned company (as defined in the Energy Act) or the Authority from
the Contractor can be carried out only if the Contractor consents to that Future
Transfer Scheme.

 


1.20.2                  FOR FUTURE TRANSFER SCHEMES THAT MEET THE REQUIREMENTS
SET DOWN IN CLAUSE 1.20.3, THE CONTRACTOR AGREES THAT WHENEVER DURING THIS
CONTRACT, A FUTURE TRANSFER SCHEME OR FUTURE TRANSFER SCHEMES HAS OR HAVE BEEN
PROPOSED BY THE SECRETARY OF STATE, UNDER WHICH PROPERTY, RIGHTS OR LIABILITIES
ARE PROPOSED TO BE TRANSFERRED FROM THE CONTRACTOR BY VIRTUE OF SECTION 40(2) OF
THE ENERGY ACT, THE CONTRACTOR WILL CONSENT TO THEIR TRANSFER IN ACCORDANCE WITH
SUCH FUTURE TRANSFER SCHEME(S) (AND SUCH CONSENT WILL CONSTITUTE ‘CONSENT IN
ACCORDANCE WITH A NUCLEAR TRANSFER SCHEME’) FOR THE PURPOSES OF SECTION 40 OF
THE ENERGY ACT.


 


1.20.3                  THE REQUIREMENTS DESCRIBED IN CLAUSE 1.20.2 ARE THAT:


 

1.20.3.1         the Future Transfer Scheme(s) is/are designed to facilitate the
Shared Services Project;

 

1.20.3.2         the Future Transfer Scheme(s) does/do not operate to transfer
rights or liabilities in relation to any Nominated Staff or employment contracts
related to Nominated Staff (including but not limited to Secondment Agreements);
and

 

1.20.3.3         the Future Transfer Scheme(s) does/do not operate to alter the
Parties to this Contract or the Parent Body Agreement.

 


1.20.4                  THE PROVISIONS OF THIS CLAUSE 1.20 CONFER RIGHTS AND
BENEFITS ON THE SECRETARY OF STATE WHICH RIGHTS AND BENEFITS ARE INTENDED TO BE
ENFORCEABLE BY THE SECRETARY OF STATE UNDER THE CONTRACTS (RIGHTS OF THIRD
PARTIES) ACT 1999.


 

1.21                    Consents —

 


1.21.1                  NO EXCLUSION OR LIMITATION


 

1.21.1.1         Neither the giving of any approval or consent, knowledge of the
terms of any agreement or document (including, without limitation, any
Specification or any document approved pursuant to this

 

53

--------------------------------------------------------------------------------


 

Contract, the Parent Body Agreement or any documents referred to in them) nor
the review of any document nor any course of action by or on behalf of the
Authority shall:

 

1.21.1.2         exclude or limit any of the Contractor’s obligations or
liabilities under or in connection with this Contract; or

 

1.21.1.3         affect the Authority’s entitlement to determine the Incentive
Fee in accordance with Clauses 6.11.3 and 6A.11.5 (Performance Based Incentive
Arrangements) and Part 2 of the Finance Schedule (Use of Performance Based
Incentives).

 

1.21.1.4         Subject to 1.21.1. 5 below, where any provision of this
Contract refers to persons acting at the Authority’s direction or with the
Authority’s authority (or words to that effect), that wording shall not of
itself result in the Authority being liable under this Contract or otherwise for
the actions of the Contractor.

 

1.21.1.5         The Contractor will be provided with a copy of each Authority
representative’s Delegation of Authority in order to satisfy itself of that
representative’s scope of authority and is entitled to rely on such Delegations
of Authority in following instructions given in accordance with such Delegation
of Authority.

 


1.21.2                  EXAMINATION


 

Without limitation to Clause 1.21.1 (No Exclusion or Limitation), no enquiry or
examination or lack of enquiry or examination by the Authority into any matter
nor any comment, rejection or approval expressed by such person in regard
thereto, either with or without modifications, (nor any absence of the same)
shall in any respect relieve or absolve the Contractor from any obligation or
liability under or in connection with this Contract.

 


1.21.3                  INSPECTIONS


 

Notwithstanding any inspection by the Authority under this Contract, the Parent
Body Agreement or any documents referred to in them, or the failure of the
Authority to make any inspection under this Contract, the Parent Body Agreement
or any documents referred to in them, the Contractor’s responsibility under this
Contract shall not be relieved or absolved or otherwise modified.

 


1.21.4                  CONTRACTOR’S DOCUMENTS


 

The Contractor shall be solely responsible for any discrepancies, errors or
omissions in any documents that it prepares or has prepared in accordance with
this Contract and for any failure of such documents to comply with this
Contract, notwithstanding that any such documents have been seen or acknowledged
or approved or not objected to or commented on (or not commented on) by the
Authority.

 

1.22                      Approvals

 

If the Contractor fails to seek the Authority’s approval where it is obliged to
do so under this Contract, the Authority shall be entitled to reduce the
Incentive Fee in

 

54

--------------------------------------------------------------------------------


 

accordance with Paragraph 3.11.4.1 of Part 2 of the Finance Schedule (Use of
Performance Based Incentives).

 

1.23                        Counterparts

 

This Contract may be executed in any number of counterparts and by the Parties
to it on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

 

1.24                        Governing Law and Jurisdiction

 


1.24.1                  THIS CONTRACT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF ENGLAND AND WALES.


 


1.24.2                  SUBJECT TO PART 13 (DISPUTE MANAGEMENT), IF ANY CLAIM,
LEGAL ACTION OR PROCEEDINGS ARISE OUT OF OR IN CONNECTION WITH A DISPUTE
CONCERNING THIS CONTRACT AND ANY MATTER ARISING THERE FROM, EACH PARTY
IRREVOCABLY:


 

1.24.2.1         agrees to submit to the exclusive jurisdiction of the courts of
England and Wales; and

 

1.24.2.2         waives any right that it may have to object to an action being
brought in the courts of England and Wales on the grounds of inconvenient forum
or to claim that those courts do not have jurisdiction

 

1.25                      Claims Handling

 

Subject to Clause 8 (Intellectual Property),  the Authority and the Contractor
agree that in respect of any claim received from Third Parties they shall comply
with the procedures in respect of such claims which they are obliged to follow
pursuant to clause 8 of the Parent Body Agreement.

 

1.26                        LC35

 

In the Authority’s view, LC35 does not impose any financial obligations on the
Contractor or its Parent Body Organisation.

 

Where no contract is in place between a contractor and/or its parent body
organisation and the Authority in respect of a site which has been designated to
the Authority, the Authority has financial responsibility for that site.

 

Where a contract is in place between a contractor and/or its parent body
organisation and the Authority, then the financial obligations imposed on the
contractor and/or its parent body organisation are as set out in that contract.

 

1.27                        Knowledge Management

 


1.27.1                  THE CONTRACTOR SHALL ADOPT A KNOWLEDGE MANAGEMENT
POLICY, (“CONTRACTOR KNOWLEDGE MANAGEMENT POLICY”) THAT IS CONSISTENT WITH THE
KNOWLEDGE MANAGEMENT POLICY AND, AT THE AUTHORITY’S WRITTEN REQUEST, PARTICIPATE
IN THE AUTHORITY’S KNOWLEDGE MANAGEMENT INITIATIVES.

 

55

--------------------------------------------------------------------------------



 


1.27.2                  THE CONTRACTOR ACKNOWLEDGES AND AGREES THAT ADOPTION AND
COMPLIANCE WITH THE CONTRACTOR KNOWLEDGE MANAGEMENT POLICY WILL FACILITATE:


 

1.27.2.1         the identification and analysis of available and required
knowledge, and the subsequent planning and control of actions to develop
knowledge assets so as to fulfil the Authority’s and the Contractor’s
organisational objectives;

 

1.27.2.2         a systematic and organised attempt to use knowledge within the
Contractor’s organisation to transform its ability to store and use knowledge to
improve performance.

 

56

--------------------------------------------------------------------------------

 

PART 2 : CONTRACTOR’S OBLIGATIONS

 

2.1                               Nature of Contractor’s Obligations


 

The Contractor shall:

 


2.1.1                        WITHOUT PREJUDICE TO THE UNDERNOTED ABSOLUTE
OBLIGATIONS, USE ITS REASONABLE ENDEAVOURS TO PROVIDE ALL OF THE TASKS FOR THE
RELEVANT CONTRACT YEAR SET OUT IN THE LTP INSOFAR AS THEY ARE ADDITIONAL TO
THOSE LISTED IN CLAUSES 2.1.2 TO 2.1.109 BELOW AND, INSOFAR AS IN RELATION TO
THOSE TASKS FOR WHICH IT IS REQUIRED, APPROVAL UNDER PART 3 OF THE PROGRAMME
MANAGEMENT SCHEDULE (PROJECT VALIDATION AND FINANCIAL SANCTION) HAS BEEN
RECEIVED. FOR THE AVOIDANCE OF DOUBT, THE CONTRACTOR MUST USE ITS REASONABLE
ENDEAVOURS TO OBTAIN THE RELEVANT APPROVALS UNDER PART 3 OF THE PROGRAMME
MANAGEMENT SCHEDULE (PROJECT VALIDATION AND FINANCIAL SANCTION);


 


2.1.2                      KEEP THE SITES SECURE IN ACCORDANCE WITH THE INTERNAL
PROCEDURES RELATING TO SAFETY AND SITE SECURITY;


 


2.1.3                        COMPLY WITH ALL APPLICABLE LAW;


 


2.1.4                        COMPLY WITH ALL APPLICABLE REGULATORY REQUIREMENTS
;


 


2.1.5                        MEET HISTORICAL COSTS IN ACCORDANCE WITH CLAUSE 6.5
AND 6A.5 HISTORICAL COSTS


 


2.1.6                        COMPLY WITH CLAUSE 2.2 (STANDARD OF PERFORMANCE);


 


2.1.7                        COMPLY WITH THE CUSTOMER CONTRACTS IN ACCORDANCE
WITH THEIR TERMS;


 


2.1.8                        BE AWARE AND, WHERE APPROPRIATE HAVE REASONABLE
REGARD TO THE AUTHORITY POLICIES AND PROCEDURES;


 


2.1.9                        EXCEPT TO THE EXTENT OTHERWISE PROVIDED AND SUBJECT
TO CLAUSE 2.1.10 BELOW, COMPLY WITH ANY OF ITS OTHER OBLIGATIONS UNDER PARTS 1
TO 14 OF THIS CONTRACT NOT EXPRESSLY MADE AN ABSOLUTE OBLIGATION SAVE WHERE SUCH
COMPLIANCE WILL RESULT IN THE CONTRACTOR BREACHING CLAUSE 2.1.1 ABOVE; AND


 


2.1.10                  SUBJECT TO CLAUSE 8, AT THE REQUEST OF THE AUTHORITY
SHARE INFORMATION IN RELATION TO PROCESSES, KNOWLEDGE, EXPERIENCE AND KNOW HOW
AND PARTICIPATE IN INITIATIVES MADE BY THE AUTHORITY IN RELATION TO SUCH SHARING
AND SHALL CO-OPERATE WITH THE AUTHORITY OR ITS NOMINEE TO FACILITATE SUCH
SHARING.


 

2.2                               Standard of Performance

 

The Contractor shall comply with its obligations under this Contract:

 

2.2.1                        in a safe, secure, efficient and cost effective
manner; and

 

2.2.2                       exercising the degree of skill and care, diligence,
prudence and foresight which would reasonably and ordinarily be expected from a
skilled and experienced contractor engaged (in the United Kingdom or in any
jurisdiction with Analogous Standards) in activities of a similar scope and
complexity to those that are the subject of this Contract and under the same or
similar

 

57

--------------------------------------------------------------------------------


 

circumstances, where such contractor is seeking to comply with its contractual
obligations and all applicable Law and Regulatory Requirements (“Good Industry
Practice”). “Analogous Standards” means the level of duty to exercise skill and
care to which a skilled, diligent and prudent contractor would reasonably and
ordinarily be subject in any jurisdiction where there is experience of nuclear
operations and/or decommissioning activities which have at least equivalent
standards to those of the United Kingdom provided that for the purposes of
assessing compliance with:

 

2.2.2.1               Regulatory Requirements, the only regulatory standards
against which the Contractor will be judged under this Contract will be those
related to the United Kingdom; and

 

2.2.2.2               Analogous Standards, any regulatory or other constraints
to which the Contractor is subject and which would not reasonably be expected to
constrain a contractor in the relevant jurisdiction or jurisdictions shall be
taken into account; and

 

2.2.3                        in a transparent and co-operative manner with both
the Authority and the Regulators; and

 

2.2.4                        ensuring that all aspects of any works, services or
undertakings comply with the requirements of this Contract; and ensuring that
all aspects of any works, services or undertakings supplied in the course of
providing the Tasks meet all standards, specifications and requirements as may
be set out in the NTWP, relevant PBIs, other standards or specifications issued
by the Authority from time to time and/or this Contract and are fit for all
purposes and requirements set out in this Contract and the NTWP and comply with
Part 1 (Subcontracting/Procurement Requirements) of the
Subcontracting/Procurement Schedule where relevant; and

 

2.2.5                        in a manner that is consistent with the Authority
discharging its functions and statutory duties and that would reasonably be
expected not to lower the reputation of the Authority in the eyes of any Third
Party insofar as the same may be reasonably ascertained, provided that no action
taken by the Contractor pursuant to Part 13 (Dispute Management) shall amount to
a breach of this Clause 2.2.5; and

 

2.2.6                        in a manner which enables the Authority to fulfil
its statutory functions and duties and the Contractor to fulfil its obligations
under its Nuclear Site Licences; Ofgem licences and Part 1 of the Electricity
Interface Obligations Schedule (Allocation of responsibilities under Industry
Documents); and

 

2.2.7                        in respect of the Commercial Operations Tasks, in a
professional manner befitting an adviser acting with reasonable competence, with
integrity, impartiality, objectivity and confidentiality, avoiding conflicts of
interest (and for the avoidance of doubt, notifying the Authority promptly of
any potential for conflict of interest which arises).

 

2.3                               No activities outside current Contract Year of
LTP

 

2.3.1                        In any Contract Year, the Contractor shall not
undertake any activities which are not (in the reasonable opinion of the
Authority) included in the relevant Contract Year of the LTP or otherwise
necessary to the compliant

 

58

--------------------------------------------------------------------------------


 

performance of this Contract in the relevant Contract Year (except in relation
to meeting Historical Costs and other Transitional Activities),  unless:

 

2.3.1.1   the Contractor is permitted to do so pursuant to the Authority
approval of a Change Control Request in accordance Part 2 of the Programme
Management Schedule (Setting the LTP and Change Control); or

 

2.3.1.2   the Contractor is permitted to do so pursuant to Part 1 (Statement of
Work) of the Lifetime Plan Schedule.

 

2.3.1.3   the Contractor is directed to do so pursuant to a direction issued by
the Authority in accordance with Clause 3.1 (Authority Directions); or

 

2.3.1.4   the Contractor is permitted to do so by its Permitted Activities or a
consent given by the Authority under Clause 3.6 (Authority Rights in respect of
Customer Contracts) or is instructed to do so by the Authority pursuant to
Clause 3.6 (Authority Rights in respect of Customer Contracts); or

 

2.3.1.5   the Contractor is obliged to do so or has the right to do so under the
Records Agreement; or

 

2.3.1.6                                       the Authority otherwise agrees in
writing and in such terms as the Authority determines.

 

2.3.1.7                                       such works, operations, services
or other activities constitute an Emergency Action in accordance with Part 2 of
the Programme Management Schedule (Setting the LTP and Change Control).

 

2.3.2                                    For the avoidance of doubt:

 

2.3.2.1                                       the Contractor’s performance of,
compliance with or entry into Customer Contracts and/or Subcontracts which are
structured with multi-year incentives or obligations shall not, in itself,
constitute a breach of Clause 2.3 (No activities outside current Contract Year
of LTP); and

 

2.3.2.2                                       the Contractor exceeding the
budget set out in the LTP for the corresponding activity in the current Contract
Year shall not, in itself, constitute a breach of Clause 2.3.1 (this is without
prejudice to the Contractor’s obligation to comply with Clause 2.6 (Setting the
LTP and Change Control) and Part 2 of the Programme Management Schedule (Setting
the LTP and Change Control) where applicable); and

 

2.3.2.3                                       Category III Changes (which do not
require the prior approval of the Authority) shall not constitute a breach of
Clause 2.3.1; and

 

2.3.2.4                      the Contractor may carry out any works, operations,
services or other activities which constitute an Emergency Action.

 

59

--------------------------------------------------------------------------------


 

2.3.3                                    Cost and Risk of activities outside LTP

 

Activities undertaken by the Contractor which are not set out in the current
Contract Year of the LTP and are not otherwise permitted in accordance with
Clause 2.3 (No activities outside current Contract Year of LTP) above, are done
so entirely at the risk of the Contractor as to:

 

2.3.3.1                                       the Costs incurred which shall be
Disallowable Costs in accordance with Part 4 of the Finance Schedule (Costs
Principles and Procedures); and

 

2.3.3.2                                       any Costs which will also be
Disallowable Costs in accordance with Part 4 of the Finance Schedule (Costs
Principles and Procedures) which arise directly as a result of such activities
being undertaken,

 

except that where there is a valid claim against an insurer in respect of
insurance, the premium costs of which have been met by the Authority (either
directly or as a reimbursed Allowable Cost), the Authority agrees that it will
make a claim and that if proceeds are recovered which reimburse the relevant
Costs, the Authority will set off those proceeds against any claim it may make
against the against the Contractor under Part 11 (Indemnity, Liability and
Insurance) of this Contract in respect of the Contractor’s breach of Clause
2.3.1 above. If the Authority so requires, the Contractor will co-operate fully
in the provision of information and/or process the insurance claim on its behalf
and the Costs of so doing will be Allowable.

 

2.4                               Quality Management System

 

2.4.1                        The Contractor shall procure that all aspects of
its performance of this Contract are the subject of proper quality management
systems and in accordance with Good Industry Practice.

 

2.4.2                        The Contractor’s quality management systems shall
be internationally accepted quality management systems. The Contractor will
maintain and ensure continued compliance with those quality management systems
at all times during the Contract.

 

2.4.3                        The Contractor shall monitor, review and update its
quality management systems from time to time as necessary to comply with Good
Industry Practice and to ensure continued accreditation.

 

2.4.4                        The Contractor shall submit any changes it
considers necessary to its quality management systems to the Authority for
approval if such a change will affect (or is likely to affect) or will lead (or
is likely to lead) to the loss of the Contractor’s accreditation. The Authority
may only withhold its consent to such a change if, in its reasonable opinion,
the proposed change is not in accordance with internationally accepted quality
management systems at the time of the request.

 

2.4.5                        When responding to any Contractor request for the
Authority’s approval of changes to the Contractor’s quality management systems,
the Authority shall:

 

2.4.5.1                                       respond in writing and without
unreasonable delay; and

 

60

--------------------------------------------------------------------------------


 

2.4.5.2                                       provide reasons for any
determination that the Contractor’s proposed changes to its quality management
systems are unsuitable.

 

2.4.6                        For the avoidance of doubt, where Customer
Contracts place specific obligations on the Contractor in relation to its
quality management systems the Authority shall have due regard to such
obligations in reaching its determination.

 

2.5                               Socio-Economic Development

 

2.5.1                        The Contractor shall be required to give
encouragement and support to activities which benefit the social and/or economic
life of communities living near each Site or that produce other environmental
benefits for such communities and the Authority undertakes that it shall
allocate a sum from the BCWS in each Contract Year which shall be used by the
Contractor for such purposes.

 

2.5.2                        No later than forty-five (45) Calendar Days after
the Commencement Date and, thereafter, annually and concurrently with the LTP
submission (in accordance with Paragraph 7 (NTWP and LTP) of Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control) the
Contractor shall submit to the Authority a Socio-Economic Development Plan which
shall, to the reasonable satisfaction of the Authority, provide details of:

 

2.5.2.1                                       the events, activities or
functions which the Contractor intends to fund pursuant to its obligations under
Clause 2.5.1 above;

 

2.5.2.2                                       the costs of these intended
events, activities or functions;

 

2.5.2.3                                       the reasons for the selection of
these events by the Contractor; and

 

2.5.2.4                                       the ways in which social or
economic benefits are intended to be conferred on the relevant communities as a
result.

 

Until such time as the Contractor’s first Socio-Economic Development Plan is
submitted to and approved by the Authority after the Commencement Date, the
Contractor shall follow any spend profile that it has in place on the
Commencement Date and, in any event, shall act prudently in respect of any costs
it incurs in respect of such Socio-Economic Development Plan prior to obtaining
the Authority’s approval to its proposal.

 

2.5.3                        Within thirty (30) Calendar Days of submission by
the Contractor, the Authority shall review the Contractor’s Socio-Economic
Development Plan for that Contract Year and may require changes to be made. In
so doing, the Authority shall:

 

2.5.3.1                                       respond in writing and without
unreasonable delay;

 

2.5.3.2                                       provide reasons for any
determination that the Contractor’s proposed events, activities or functions are
unsuitable; and

 

61

--------------------------------------------------------------------------------


 

2.5.3.3                                       not wilfully impede the Contractor
from being able to comply with any schedule set out in such Socio-Economic
Development Plan.

 

2.5.4                        Once approved, the Contractor will be required to
comply with the terms of its Socio-Economic Development Plan as changed (if at
all) in accordance with Clause 2.5.3 and use the funding allocated to this in
the LTP for the events, activities or functions as specified therein.

 

2.6                               Setting The LTP And Change Control


 


2.6.1                        THE CONTRACTOR SHALL PREPARE THE LTP FOR EACH
CONTRACT YEAR IN ACCORDANCE WITH PARAGRAPH 7 (LTP AND LCBL) OF PART 2 OF THE
PROGRAMME MANAGEMENT SCHEDULE (SETTING THE LTP AND CHANGE CONTROL).


 


2.6.2                        IF THE CONTRACTOR WISHES TO ADD A NEW TASK TO THE
LTP OR MAKE ANY CHANGE TO THE SCOPE, COST OR SCHEDULE OF THE TASKS SET OUT IN
THE LTP, FUNDING AT PSWBS CATEGORY LEVELS, THE CURRENT BUDGET, THE CAPITAL
BUDGET AND/OR THE SLC ANNUAL FUNDING LIMIT IT MUST COMPLY WITH THE PROVISIONS OF
PART 2 OF THE PROGRAMME MANAGEMENT SCHEDULE (SETTING THE LTP AND CHANGE
CONTROL).


 

2.7                               Subcontracting/Procurement


 

The Contractor shall, when entering into any subcontract arrangements, comply
with the provisions of Parts 1 and 2 of the Subcontracting/Procurement Schedule
(as applicable).

 

2.8                             Contractor’s Internal Procedures

 

2.8.1                        The Contractor shall ensure that it has in place
all such Internal Procedures as may be necessary to satisfy its legal
obligations and to ensure that it is able to operate safely, securely and
efficiently.  Subject to Paragraph 2 of Part 1 of the Programme Management
Schedule (Programme Controls), the Contractor shall also ensure that it has in
place Internal Procedures that comply with the Authority’s procedures as listed
in Part 1 of the Programme Management Schedule (Programme Controls).

 

2.8.2                        The Contractor shall, upon the Authority’s request,
supply a detailed list of all existing and applicable Internal Procedures
together with copies of any such Internal Procedures as may be required by the
Authority.

 

2.8.3                        When requested by the Authority to do so, the
Contractor shall provide to the Authority the underlying basis and rationale for
the creation or modification of any such Internal Procedures and if requested,
how this reflects Good Industry Practice.

 

2.8.4                        The Contractor shall within the reasonable time (if
any) specified by the Authority prepare and submit for the Authority’s approval
any further Internal Procedures and modifications to existing Internal
Procedures reasonably identified as being required by the Authority.

 

2.8.5                        Failure to comply with an Authority Internal
Procedure change request

 

If the Contractor:

 

62

--------------------------------------------------------------------------------


 

2.8.5.1                                       fails to comply with the
Authority’s request to introduce a new Internal Procedure within the time
specified in Clause 2.8.4; and/or

 

2.8.5.2                                       fails persistently to establish or
comply with an Internal Procedure to the extent that the Authority reasonably
considers that such non-compliance materially hinders the Contractor’s ability
to perform its obligations in accordance with this Contract, and when requested
by the Authority does not to the satisfaction of the Authority substantiate the
reason for this action or inaction, then the Authority shall be entitled to
reduce the Incentive Fee in accordance with Paragraph 3.11.4.2 of Part 2 of the
Finance Schedule (Use of Performance Based Incentives).

 

2.9                             Inter-SLC Service Contracts

 

2.9.1                      To govern each operational interrelationship between
the Contractor and other SLCs or between the Contractor and UKAEA, each of which
shall take effect under both this Contract and the Site Management and
Operations Contracts between the Authority and such other SLCs or UKAEA (as the
case may be) the Contractor, to the extent that it has not complied with the
obligation prior to the Effective Date, as soon as reasonably practicable after
the Effective Date enter into Inter-SLC Service Contracts in accordance with the
pro forma template included as Part 2 of the Subcontracting/Procurement
Schedule, and

 

2.9.1.1                                     where the Contractor, either on its
own behalf, or on behalf of another SLC or UKAEA, wishes to make a material
deviation from the pro forma template in Part 2 of the
Subcontracting/Procurement Schedule it shall seek the Authority’s prior written
approval.

 

2.9.1.2                                     where the scope of the operational
interrelationship is to be subject to competition and where such competition
will include contractors external to other SLCs or UKAEA then the Contractor may
use its standard terms and conditions for both the competition and any ensuing
contract.

 

2.9.2                        Each Inter-SLC Service Contract shall set out the
goods and/or services to be provided by or to the Contractor and the associated
operational responsibilities of the Contractor and the relevant SLC or UKAEA (as
the case may be) in respect of the supply of such goods and/or services
including any payment obligations, a specification of the goods and/or services
to be supplied, the performance standard required of the supplier and the
actions required of the person to whom the goods and/or services are supplied in
order to facilitate their supply.

 

2.9.3                        Compliance

 

The Contractor shall:

 

2.9.3.1               perform its responsibilities as set out in the Inter-SLC
Service Contracts; and

 

63

--------------------------------------------------------------------------------


 

2.9.3.2               ensure that such Inter-SLC Service Contracts are up to
date to enable the Contractor to perform its obligations under this Contract and
comply with applicable Law or Regulatory Requirements.

 

2.9.4                      Review of Inter-SLC Service Contracts

 

2.9.4.1               If requested by the Authority, the Contractor shall supply
for the Authority’s review such Inter-SLC Service Contracts (regardless of the
manner in which they are held, stored or collated) as the Authority requires. 
Annually, the Contractor will provide a schedule of Inter-SLC Service Contracts
and an updated schedule each time Inter-SLC Service Contracts are amended or
created.

 

2.9.4.2               The Authority may request changes to any Inter-SLC Service
Contract, on the grounds that, in the Authority’s reasonable opinion the
required changes to the Inter-SLC Service Contract would materially enhance the
Contractor’s ability to perform its obligations under this Contract and/or the
relevant SLC’s or UKAEA’s ability (as the case may be) to perform its
obligations under its Site Management and Operations Contract; and/or

 

2.9.4.3               The Authority (acting reasonably) shall submit to the
Contractor its request for a change to the Inter-SLC Service Contract in writing
as soon as practicable, specifying:

 

2.9.4.3.1                  the grounds upon which the change is requested;

 

2.9.4.3.2                  the nature of the change requested and to whose
responsibilities; and

 

2.9.4.3.3                  the reasonable period of time within which the
Contractor shall be required to submit the revised Inter-SLC Service Contract
for Authority review, and, at the same time, the Authority shall serve the same
notification on the other relevant SLC or UKAEA (as the case may be) in
accordance with its rights under its Site Management and Operations Contract
with the relevant SLC or UKAEA (as the case may be) requiring that SLC or UKAEA
(as the case may be) to revise the relevant Inter-SLC Service Contract in the
same manner.

 

2.9.4.3.4                Upon receipt of the Authority’s written notification
pursuant to Clause 2.9.4.3, the Contractor shall work together with the relevant
SLC or UKAEA (as the case may be) to revise the Inter-SLC Service Contract in
accordance with the Authority’s notification and shall submit to the Authority
the revised Inter-SLC Service Contract in accordance with the time period
specified pursuant to Clause 2.9.4.3.3 (Review of Inter-SLC Service Contracts).

 

2.9.4.3.5                In any review of Inter-SLC Service Contracts, the
Authority will consider the obligations and duties placed on the Contractor by
applicable Law and Regulatory Requirements, in order to avoid conflict between
the

 

64

--------------------------------------------------------------------------------


 

relevant Inter-SLC Service Contracts and those obligations and duties.

 

2.9.4.4             Confirmation by Authority

 

Without prejudice to the Authority’s rights under Clauses 2.9.4.1 and 2.9.4.2 to
request the review of and to require changes to any Inter-SLC Service Contract,
if, within thirty (30) Calendar Days of receipt of a Inter-SLC Service Contract
submitted to the Authority by the Contractor for review in accordance with
Clause 2.9.4.1 or in accordance with Clause 2.9.4.3.4, the Authority has not
responded, whether to request further changes or to confirm that no changes are
required or to specify a further time period, the Authority shall be deemed to
have confirmed its acceptance of the relevant Inter-SLC Service Contract in the
form submitted to it by the Contractor. The provisions of the existing Inter-SLC
Service Contract (if any) shall prevail until such time as the Authority has
responded or is deemed to have responded in accordance with this Clause 2.9.4.4
(Confirmation by Authority).

 

2.9.4.5               Failure to comply

 

If the Contractor:

 

2.9.4.5.1.             fails to supply a Inter-SLC Service Contract for review
in accordance with Clause 2.9.4.1 (Review of Inter-SLC Service Contracts);
and/or

 

2.9.4.5.2                fails to comply with the Authority’s request for change
to a Inter-SLC Service Contract within the time specified in Clause 2.9.4.3;
and/or

 

2.9.4.5.3                fails persistently to comply with a Inter-SLC Service
Contract to the extent that the Authority reasonably considers that such
non-compliance materially hinders the Contractor’s ability to perform its
obligations in accordance with this Contract and/or the relevant SLC’s or
UKAEA’s ability (as the case may be) to perform its obligations under its Site
Management and Operations Contract with the Authority,

 

and, when requested by the Authority, does not to the satisfaction of the
Authority substantiate the reason for this action or inaction, then the
Authority shall be entitled to reduce the Incentive Fee in accordance with
Paragraph 3.11.4 of Part 2 of the Finance Schedule (Use of Performance Based
Incentives).

 

2.10                        Assumption of Existing Agreements

 

2.10.1                 Subject to Clause 2.10.2 below, all extant rights and
obligations under all Existing Agreements shall continue in full effect in
accordance with the terms of those agreements.

 

2.10.2                 Within ninety (90) Calendar Days of the Commencement
Date, or such later date as the Authority may determine and notify to the
Contractor, the

 

65

--------------------------------------------------------------------------------


 

Authority shall review the provisions of all Existing Agreements with Affiliates
entered into on or after the date sixty (60) Calendar Days prior to the
Commencement Date (“Recent Existing Agreements”).

 

2.10.3                 If any Recent Existing Agreement with an Affiliate does
not comply with the requirements of Paragraph 3.13 (Flowdown of Contractual
Obligations) of Part 1 of Subcontracting/Procurement Schedule
(Subcontracting/Procurement Requirements), or, in the Authority’s reasonable
opinion, has terms relating to price which do not provide value for money, the
Authority will require that the Contractor provides written justification for
the non-compliant terms and/or the terms relating to price. The Authority may
require the Contractor to renegotiate any non-compliant term or terms relating
to price so that the Recent Existing Agreement is fully compliant with Part 1 of
Sub-contracting/Procurement Schedule (Subcontracting/Procurement Requirements)
and/or provides, in the Authority’s reasonable opinion, value for money and the
Contractor shall provide evidence to the Authority within a timeframe determined
by the Authority (acting reasonably) of such full compliance.

 

2.10.4                 If, in the reasonable opinion of the Authority, a Recent
Existing Agreement with an Affiliate is not necessary to the Contractor’s
performance of its obligations under this Contract it shall require that the
Contractor exercise its rights to terminate such Recent Existing Agreement for
convenience within a timeframe determined by the Authority acting reasonably.

 

2.11                        Health and Safety

 

2.11.1                   Where the CDM Regulations are applicable to any project
which is being carried out pursuant to this Contract:

 

2.11.1.1         the Contractor warrants to the Authority that it is and shall
continue to be competent and appropriately resourced to perform the duties
imposed on a client by the CDM Regulations;

 

2.11.1.2         the Contractor:

 

2.11.1.2.1             shall, where the relevant project is commenced prior to
the coming into force of CDM 2007, (1) make and serve on the Executive a
declaration pursuant to and in the form (if any) required by the CDM Regulations
that the Contractor will act as the only client in relation to the project for
all the purposes of the CDM Regulations; (2) forthwith send a copy of such
declaration to the Authority and (3) upon receipt of notice from the Executive
that it has received such declaration the Contractor, shall send a copy of such
notice to the Authority; or

 

2.11.1.2.2             where the relevant project is commenced after the coming
into force of CDM 2007, hereby elects to be treated for the purposes of the CDM
Regulations as the only client in respect of the project in question to the
extent that the CDM Regulations so permit.

 

2.11.1.3 the Contractor shall not and shall not seek to withdraw, terminate or
in any manner derogate from its declaration or election (as the case

 

66

--------------------------------------------------------------------------------


 

may be) that it will act as, and its acceptance of its responsibilities as, the
only client for all the purposes of the CDM Regulations.

 

2.11.1.4         if the project in question has been commenced prior to the
coming into force of CDM 2007 and the Contractor has served a declaration that
it is the Authority’s agent for the purposes of the project in question, then
the Authority hereby requests the Contractor, and the Contractor hereby
consents, to continue to act as the agent of the Authority for the purpose of
such project after the coming into force of CDM 2007. Provided that, in such
case:

 

2.11.1.4.1             the Contractor shall be subject to such requirements and
prohibitions as are placed by CDM 2007 on the Authority;

 

2.11.1.4.2             the Contractor shall comply with such obligations as are
placed on a client under CDM 2007 and in particular shall ensure that the
relevant planning supervisor and principal contractor are reappointed in writing
as CDM co-ordinator and principal contractor respectively for the purposes of
CDM 2007; and

 

2.11.1.4.3             the Contractor shall cease to act as the Authority’s
agent for the purposes of the project in question upon the earlier of the
revocation of such agency by the Authority, the end of the project in question,
or the lapse of a period of five years from the date when CDM 2007 came into
force.

 

2.11.2                   The Contractor shall observe, perform and discharge and
shall procure the observance, performance and discharge of:

 

2.11.2.1                                                         all the
obligations, requirements and duties arising under the CDM Regulations in
connection with any project; and

 

2.11.2.2                                                         any code of
practice for the time being approved by the Health and Safety Commission
pursuant to the Health and Safety at Work etc. Act 1974 in connection with the
CDM Regulations.

 

2.11.3                   In this Clause 2.11 (Health and Safety), “client”,
“project”, “CDM co-ordinator”, “planning supervisor”, “principal contractor” and
“the Executive” have the same meanings as in the CDM Regulations.

 

67

--------------------------------------------------------------------------------

 

PART 3:  RIGHTS AND OBLIGATIONS OF AUTHORITY

 

3.1                               Authority Directions

 


3.1.1                        NOTHING IN THIS CLAUSE 3.1 SHALL, OR IS INTENDED
TO:


 

3.1.1.1               BIND THE AUTHORITY AS TO THE PARTICULAR MANNER IN WHICH
ANY STATUTORY POWER IS EXERCISED IN THE FUTURE; AND/OR

 

3.1.1.2               OTHERWISE ACT AS A FETTER ON THE FUTURE DISCRETION OF THE
AUTHORITY IN EXERCISING ITS RIGHTS OR ACTING IN ACCORDANCE WITH ITS OBLIGATIONS.

 


3.1.2                        WITHOUT PREJUDICE TO CLAUSE 3.1.1 ABOVE, THE
CONTRACTOR SHALL BE RELIEVED FROM THE DUTY TO COMPLY WITH ANY AUTHORITY
DIRECTION ISSUED PURSUANT TO SECTION 18 OF THE ENERGY ACT AND SHALL HAVE NO
LIABILITY RESULTING FROM ANY SUCH AUTHORITY DIRECTION SAVE IN EITHER CASE IN ANY
ONE OR MORE OF THE FOLLOWING CIRCUMSTANCES:


 

3.1.2.1               A CONTRACTOR DEFAULT HAS OCCURRED; AND/OR

 

3.1.2.2               AN AUTHORITY DEFAULT HAS OCCURRED OR THE AUTHORITY HAS
OTHERWISE GIVEN A TERMINATION NOTICE IN ACCORDANCE WITH CLAUSE 12.8 (TERMINATION
FOR CONVENIENCE); AND/OR

 

3.1.2.3               AT ANY TIME THE AUTHORITY BELIEVES, IN ITS SOLE OPINION,
THAT IN VIEW OF THE NATIONAL INTEREST, THE REQUIREMENTS OF NATIONAL SECURITY,
THE OCCURRENCE OF A STATE OF WAR OR OTHER EMERGENCY (WHETHER OR NOT INVOLVING
HOSTILITIES), THE OCCURRENCE OR POSSIBLE OCCURRENCE OF A MAJOR ACCIDENT, CRISIS
OR NATIONAL DISASTER, IT IS NECESSARY OR DESIRABLE FOR THE AUTHORITY TO EXERCISE
ITS POWERS UNDER SECTION 18 OF THE ENERGY ACT; AND/OR

 

3.1.2.4               AT ANY TIME THE AUTHORITY BELIEVES, IN ITS SOLE OPINION,
THAT A GRIEVOUS RISK TO LIFE OR LIMB OF ANY PERSON OR A SERIOUS RISK TO
PROPERTY, THE ENVIRONMENT OR THE SECURITY OF ANY SITE EXISTS.

 


3.1.3                        FOR THE AVOIDANCE OF DOUBT, IN THE EVENT OF THE
OCCURRENCE OF ANY ONE OR MORE OF THE CIRCUMSTANCES SPECIFIED IN CLAUSES 3.1.2.1
TO 3.1.2.4 ABOVE, NOTWITHSTANDING ANY OTHER PROVISION OF THIS CONTRACT, THE
AUTHORITY WILL NOTIFY THE CONTRACTOR THAT SUCH CIRCUMSTANCES EXIST, AND:


 

3.1.3.1               THE CONTRACTOR SHALL COMPLY WITH ANY RELEVANT AUTHORITY
DIRECTION (AND SHALL BE SUBJECT TO ITS STATUTORY DUTY TO DO SO UNDER SECTION 18
OF THE ENERGY ACT);

 

3.1.3.2               THE CONTRACTOR SHALL BE RELIEVED OF ITS DUTY TO PERFORM
ITS OBLIGATIONS UNDER THIS CONTRACT, TO THE EXTENT THAT COMPLIANCE WITH THE
TERMS OF SUCH AUTHORITY DIRECTION IS INCONSISTENT WITH THE PERFORMANCE OF ANY OF
SUCH OBLIGATIONS (BUT THE CONTRACTOR SHALL CONTINUE TO PERFORM ITS REMAINING
OBLIGATIONS UNDER THIS CONTRACT SAVE AS OTHERWISE SPECIFIED IN THE RELEVANT
AUTHORITY DIRECTION AND/OR TO THE EXTENT COMPLIANCE WITH SUCH OBLIGATIONS IS
INCONSISTENT WITH SUCH AUTHORITY DIRECTION); AND

 

68

--------------------------------------------------------------------------------


 

3.1.3.3               THE AUTHORITY SHALL, WHEN GIVING ANY AUTHORITY DIRECTION,
ACT IN ACCORDANCE WITH ITS POWERS UNDER THE ENERGY ACT.

 

3.2                               Compliance with Law and Regulatory
Requirements


 

The Authority shall comply with applicable Law and Regulatory Requirements in
relation to the performance of its obligations and the exercise of its rights
under this Contract, and/or otherwise connected with its use, occupation,
control or management of the Sites.

 

3.3.                            Not Wilfully Impede Performance of the Tasks


 


3.3.1                        WITHOUT PREJUDICE TO CLAUSE 3.1 (AUTHORITY
DIRECTIONS), AND ITS RIGHTS UNDER THIS CONTRACT, THE AUTHORITY SHALL:


 

3.3.1.1               CO-OPERATE WITH THE CONTRACTOR TO FACILITATE THE
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS CONTRACT; AND

 

3.3.1.2               NOT WILFULLY IMPEDE THE CONTRACTOR IN PERFORMING ITS
OBLIGATIONS UNDER THIS CONTRACT.

 


3.3.2                        THE CONTRACTOR SHALL NOT HAVE ANY LIABILITY TO THE
AUTHORITY UNDER THIS CONTRACT TO THE EXTENT THAT THE AUTHORITY HAS NOT COMPLIED
WITH ITS OBLIGATIONS PURSUANT TO CLAUSE 3.3.1 ABOVE IN ANY MATERIAL RESPECT.


 

3.4                               Authority responses


 


3.4.1                        UNLESS OTHERWISE EXPRESSLY SPECIFIED IN THIS
CONTRACT OR AGREED BETWEEN THE PARTIES, WHERE THE AUTHORITY IS REQUIRED TO
RESPOND IN WRITING TO THE CONTRACTOR ON ANY MATTER, THE AUTHORITY SHALL USE
REASONABLE ENDEAVOURS TO DO SO WITHIN THIRTY (30) CALENDAR DAYS OF RECEIPT OF
SUCH A REQUEST.


 


3.4.2                        WHERE THE AUTHORITY DOES NOT RESPOND WITHIN THE
RELEVANT PERIOD, AND THERE IS AN IMPACT ON THE COST OR SCHEDULE OF THE TASKS AS
A RESULT OF SUCH AUTHORITY DELAY, THE CONTRACTOR SHALL BE ENTITLED TO BRING A
CHANGE PROPOSAL IN ACCORDANCE WITH CLAUSE 2.6 (SETTING THE LTP AND CHANGE
CONTROL) TO ADDRESS SUCH IMPACT.


 

3.5                               Failure of Performance


 

If at any time during the period of this Contract, either Party becomes aware
of:

 


3.5.1                        A FAILURE BY THE OTHER PARTY TO PERFORM ANY
OBLIGATIONS TO WHICH IT IS SUBJECT PURSUANT TO THIS CONTRACT; AND/OR


 


3.5.2                        A DEFECT OF ANY NATURE IN THE PERFORMANCE AND
PROVISION OF ANY TASKS BY THE CONTRACTOR AND ANY SUBCONTRACTOR, OR
SUB-SUB-CONTRACTOR


 

which in either case, in the reasonable opinion of that Party, has an adverse
effect on the proper performance of this Contract it shall immediately notify
the other Party.

 

In particular, but without limiting the foregoing, each Party shall immediately
notify the other Party of any failure of performance or defect of which it
becomes aware which may give rise to any liability to the other Party.

 

69

--------------------------------------------------------------------------------



 

3.6.                            Authority Rights In Respect Of Customer
Contracts


 


3.6.1                        NEW BUSINESS AND AMENDMENTS TO CUSTOMER CONTRACTS


 

3.6.1.1               EXCEPT TO THE EXTENT THAT THE CONTRACTOR HAS PERMITTED
ACTIVITIES PURSUANT TO CLAUSE 3.6.4 (PERMITTED ACTIVITIES) AND SUBJECT TO THE
AUTHORITY’S RIGHTS UNDER CLAUSE 3.6.3 (AUTHORITY’S RIGHT TO INSTRUCT), THE
CONTRACTOR SHALL NOT ENTER INTO NEW CUSTOMER CONTRACT (A “NEW CUSTOMER
CONTRACT”) NOR AMEND ANY EXISTING CUSTOMER CONTRACT (OR SUGGEST TO THE
COUNTERPARTY ANY AMENDMENT OTHER THAN ON A WITHOUT PREJUDICE BASIS) UNLESS THE
AUTHORITY HAS GIVEN ITS PRIOR WRITTEN CONSENT PURSUANT TO PARAGRAPH 3.5 OF THE
PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS).

 

3.6.1.2               IN SEEKING THE AUTHORITY’S PRIOR WRITTEN CONSENT TO A NEW
CUSTOMER CONTRACT OR AN AMENDMENT (AN “AMENDMENT”) TO AN EXISTING CUSTOMER
CONTRACT, THE CONTRACTOR SHALL CONSULT WITH THE AUTHORITY IN ACCORDANCE WITH
PARAGRAPH 1 OF PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS) AND THE
PROCEDURE SET OUT IN PARAGRAPHS 1 TO 3 OF PART 1 OF THE COMMERCIAL SCHEDULE
(CUSTOMER CONTRACTS) SHALL APPLY (AS APPLICABLE).

 


3.6.2                      AUTHORITY’S RIGHT TO BE CONSULTED IN RESPECT OF
CUSTOMER CONTRACTS


 

Except to the extent that the Contractor has Permitted Activities pursuant to
Clause 3.6.4 (Permitted Activities), the Contractor shall consult the Authority
in respect of the exercise of any discretion under the Customer Contracts
including:

 

3.6.2.1               WHETHER OR NOT TO EXERCISE ANY RIGHTS UNDER THE RELEVANT
CUSTOMER CONTRACT (INCLUDING ANY RIGHTS TO TERMINATE);

 

3.6.2.2               WHETHER OR NOT TO WAIVE (OR CHOOSE NOT TO ENFORCE) ANY
OBLIGATIONS OF THE COUNTERPARTY UNDER THE RELEVANT CUSTOMER CONTRACT IN WHOLE OR
IN PART OR TO SEEK OR ACCEPT A WAIVER FROM THE COUNTERPARTY OF THE CONTRACTOR’S
OBLIGATIONS UNDER THE RELEVANT CUSTOMER CONTRACT;

 

3.6.2.3               CHOOSING BETWEEN ANY OPTIONS THAT ARISE CONCERNING THE
MANNER IN WHICH THE CONTRACTOR COULD PERFORM THE RELEVANT CUSTOMER CONTRACT;

 

3.6.2.4               WHEN THE CONTRACTOR IS UNCERTAIN ABOUT WHAT IT IS REQUIRED
TO DO UNDER THE RELEVANT CUSTOMER CONTRACT;

 

3.6.2.5               HOW TO MITIGATE ANY PROBLEMS THAT ARISE UNDER OR IN
CONNECTION WITH ANY CUSTOMER CONTRACT,

 

and the procedure set out in Paragraph 1 of Part 1 the Commercial Schedule
(Customer Contracts)  shall apply.

 


3.6.3                        AUTHORITY’S RIGHT TO INSTRUCT


 

3.6.3.1               NOTWITHSTANDING THE PERMITTED ACTIVITIES UNDER CLAUSE
3.6.4 (PERMITTED ACTIVITIES), THE AUTHORITY SHALL BE ENTITLED TO INSTRUCT THE
CONTRACTOR TO EXERCISE OR NOT EXERCISE ITS RIGHTS, OR PERFORM OR NOT PERFORM ITS
OBLIGATIONS, OR OTHERWISE ACT, IN A SPECIFIED MANNER IN

 

70

--------------------------------------------------------------------------------


 

RELATION TO ANY OF THE CUSTOMER CONTRACTS INCLUDING REQUIRING THE CONTRACTOR TO:

 

3.6.3.1.1                  SEEK TO AMEND ANY CUSTOMER CONTRACT EITHER THROUGH
THE CUSTOMER CONTRACT’S VARIATION MECHANISM OR THROUGH THE MUTUAL AGREEMENT OF
THE PARTIES TO THE CUSTOMER CONTRACT;

 

3.6.3.1.2                  RESIST AN AMENDMENT PROPOSED BY A COUNTERPARTY TO THE
RELEVANT CUSTOMER CONTRACT;

 

3.6.3.1.3                  ENTER OR NOT ENTER INTO A NEW CUSTOMER CONTRACT IN
ACCORDANCE WITH TIMESCALES, WITH COUNTERPARTIES AND ON TERMS SPECIFIED BY THE
AUTHORITY;

 

3.6.3.1.4                  ENFORCE OR NOT ENFORCE THE COUNTERPARTY’S OBLIGATIONS
UNDER A CUSTOMER CONTRACT;

 

3.6.3.1.5                  TERMINATE OR NOT TERMINATE A CUSTOMER CONTRACT;

 

3.6.3.1.6                  WAIVE OR NOT WAIVE ANY OF THE COUNTERPARTY’S
OBLIGATIONS UNDER A CUSTOMER CONTRACT.

 

3.6.3.2               IF THE AUTHORITY WISHES TO ISSUE INSTRUCTIONS TO THE
CONTRACTOR PURSUANT TO CLAUSE 3.6.3.1 ABOVE, THE AUTHORITY SHALL, WHERE
PRACTICABLE, DISCUSS THE RELEVANT ISSUE WITH THE CONTRACTOR AND THE CONTRACTOR
SHALL ASSIST THE AUTHORITY IN OBTAINING ANY INFORMATION THAT THE AUTHORITY MAY
REASONABLY REQUIRE. DURING SUCH DISCUSSION, THE CONTRACTOR SHALL (HAVING REGARD
TO THE PRELIMINARY NATURE OF THE AUTHORITY’S WISH TO ISSUE INSTRUCTIONS) INFORM
THE AUTHORITY OF ANY IMPACT OF WHICH THE CONTRACTOR IS AWARE THAT THE RELEVANT
ISSUE MAY HAVE UPON THE AUTHORITY, THE CONTRACTOR, ANY SUBCONTRACT OR SERIES OF
SUBCONTRACTS, THE PERFORMANCE OF OR TERMS OF THIS CONTRACT (INCLUDING THE
APPLICATION OF PART 4 OF THE FINANCE SCHEDULE (COSTS PRINCIPLES AND PROCEDURES))
OR THE CUSTOMER CONTRACTS.

 

3.6.3.3               IF THE AUTHORITY WISHES TO ISSUE INSTRUCTIONS TO THE
CONTRACTOR PURSUANT TO CLAUSE 3.6.3.1 ABOVE, THE AUTHORITY SHALL SERVE AN
INSTRUCTIONS NOTICE ON THE CONTRACTOR SETTING OUT THE INFORMATION LISTED AT
PARAGRAPH 4.1 OF PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS) AND THE
PARTIES SHALL FOLLOW THE PROCEDURE SET OUT IN PARAGRAPHS 4 AND 5 OF PART 1 OF
THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS).

 


3.6.4                        PERMITTED ACTIVITIES


 

3.6.4.1               SUBJECT TO CLAUSES 3.6.3 (AUTHORITY’S RIGHT TO INSTRUCT)
AND 3.6.4.2 TO 3.6.4.4 (INCLUSIVE), THE CONTRACTOR SHALL BE ENTITLED TO TAKE
SUCH ACTION IN RELATION TO NEW OR EXISTING CUSTOMER CONTRACTS AS IS PERMITTED BY
THE PERMITTED ACTIVITIES WITHOUT SEEKING THE CONSENT OF OR CONSULTING WITH THE
AUTHORITY UNDER PART 1 OF THE COMMERCIAL SCHEDULE (CUSTOMER CONTRACTS) PROVIDED
THAT, UNLESS THE AUTHORITY AGREES OTHERWISE, THE CONTRACTOR SHALL ENSURE THAT:

 

3.6.4.1.1                  NO NEW CUSTOMER CONTRACT OR NO AMENDMENT (AS THE CASE
MAY BE) CONTAINS ANY TERM WHICH:

 

71

--------------------------------------------------------------------------------


 

3.6.4.1.1.2                     PROVIDES THE COUNTERPARTY TO THE CUSTOMER
CONTRACT WITH A RIGHT OF CONSENT OR A RIGHT OF TERMINATION IF THE CONTRACTOR IS
SUBJECT TO A CHANGE IN CONTROL;

 

3.6.4.1.1.3                     DIRECTLY OR INDIRECTLY EXCLUDES OR ATTEMPTS TO
EXCLUDE ANY RIGHT OF THE AUTHORITY WHICH ARISES UNDER THE CONTRACTS (RIGHTS OF
THIRD PARTIES) ACT 1999 OR IN ANY OTHER WAY SEEKS TO PREVENT THE AUTHORITY FROM
ENFORCING THE TERMS OF THE CUSTOMER CONTRACT;

 

3.6.4.1.2                  NOT USED

 

3.6.4.1.3                  NOT USED

 

3.6.4.1.4                  ANY NEW CUSTOMER CONTRACT INCLUDES:

 

3.6.4.1.4.1                     PROVISIONS ALLOWING THE DISCLOSURE TO THE
AUTHORITY BY THE CONTRACTOR OF SUCH CUSTOMER CONTRACT AND ANY INFORMATION
PASSING BETWEEN THE PARTIES IN RELATION TO IT AND, WHERE PERMITTED UNDER PART 10
(CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW), DISCLOSURE BY THE AUTHORITY
TO THIRD PARTIES;

 

3.6.4.1.4.2                     AN ACKNOWLEDGEMENT BY THE COUNTERPARTY TO THE
CUSTOMER CONTRACT OF THE CONTRACTOR’S OBLIGATIONS TO COMPLY WITH, AND THE
AUTHORITY’S RIGHTS UNDER,  CLAUSES 4.1 (REPORTING AND REVIEWING), 4.2 (RECORDS),
4.5 (INSPECTION AND AUDIT) AND PART 10 (CONFIDENTIALITY, SECURITY AND COMPLIANCE
WITH LAW) AND A WAIVER OF ANY LIABILITY THAT MAY ARISE UNDER THE CUSTOMER
CONTRACT AS A RESULT OF THE CONTRACTOR COMPLYING WITH ITS OBLIGATIONS UNDER SUCH
CLAUSES OF THIS CONTRACT;

 

3.6.4.1.4.3                     AN OBLIGATION ON THE COUNTERPARTY TO THE
CUSTOMER CONTRACT TO MAKE ITS EMPLOYEES AVAILABLE FOR THE PURPOSES OF THE
AUTHORITY’S AUDIT UNDER CONTRACT CLAUSE 4.5 (INSPECTION AND AUDIT);

 

3.6.4.1.4.4                     IF THE CUSTOMER CONTRACT IS GOVERNED BY ENGLISH
LAW, AN OBLIGATION ON THE COUNTERPARTY TO THE CUSTOMER CONTRACT TO BECOME A
PARTY TO THE DISPUTE RESOLUTION PROCEDURE AND COMPLY WITH THE OBLIGATIONS
CONTAINED THEREIN;

 

3.6.4.1.4.5                     AN OBLIGATION ON THE COUNTERPARTY TO THE
CUSTOMER CONTRACT TO PERMIT THE AUTHORITY TO

 

72

--------------------------------------------------------------------------------


 

ATTEND MEETINGS BETWEEN THE CONTRACTOR AND THE CUSTOMER AND/OR CUSTOMER GROUPS;

 

3.6.4.1.4.6                     A TERMINATION FOR CONVENIENCE PROVISION ENABLING
THE CONTRACTOR TO TERMINATE AT ANY TIME ON GIVING REASONABLE NOTICE TO THE
COUNTERPARTY TO THE CUSTOMER CONTRACT.  IN THE EVENT OF SUCH TERMINATION FOR
CONVENIENCE, THE CONTRACTOR SHALL ONLY AGREE, SUBJECT TO THE AUTHORITY’S
APPROVAL, TO PAY THE RELEVANT COUNTERPARTY’S REASONABLE COSTS ARISING DIRECTLY
FROM THE TERMINATION OF THE CUSTOMER CONTRACT AND SHALL NOT AGREE ANY PAYMENT IN
RESPECT OF LOSS OF ANTICIPATED PROFITS, LOSS OF OPPORTUNITY OR THE CONSEQUENTIAL
LOSSES OF AFFILIATES OF THE COUNTERPARTY;

 

3.6.4.1.4.7                     A PROVISION ENSURING THAT THE CUSTOMER CONTRACT
IS CAPABLE OF BEING ASSIGNED TO THE AUTHORITY’S NOMINEE EITHER WITHOUT THE
CONSENT OF THE COUNTERPARTY TO THE CUSTOMER CONTRACT OR WITH THE CONSENT OF THE
COUNTERPARTY TO THE CUSTOMER CONTRACT SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD,

 

3.6.4.1.5                  THAT NO AMENDMENTS CONTAINS A TERM WHICH PURPORTS TO
DIRECTLY OR INDIRECTLY EXCLUDE (AS THE CASE MAY BE) ANY OF CLAUSES 3.6.4.1.4.1
TO 3.6.4.1.4.7 ABOVE.

 

3.6.4.1.6                  WHERE AN EXISTING CUSTOMER CONTRACT CONTAINS ANY OF
THE TERMS IN CLAUSE 3.6.4.1.1 OR EXCLUDES OR ATTEMPTS TO EXCLUDE (AS THE CASE
MAY BE) ANY OF THE TERMS IN CLAUSE 3.6.4.1.4.1 TO 3.6.4.1.4.7, THE CONTRACTOR
SHALL USE REASONABLE ENDEAVOURS TO ENSURE THAT AN AMENDMENT ALTERS THE TERMS OF
THE EXISTING CUSTOMER CONTRACT SO THAT SUCH EXISTING CUSTOMER CONTRACT DOES NOT
INCLUDE ANY OF THE TERMS IN CLAUSE 3.6.4.1.1 AND DOES NOT EXCLUDE OR ATTEMPT TO
EXCLUDE (AS THE CASE MAY BE) ANY OF THE TERMS IN CLAUSE 3.6.4.1.4 BUT DECLARING
THAT THE EXERCISE OF SUCH REASONABLE ENDEAVOURS SHALL NOT RELIEVE THE CONTRACTOR
OF ANY LIABILITY CONSEQUENT TO THEIR BREACH OF CLAUSES 3.6.4.1.1 AND 3.6.4.1.4;

 

3.6.4.2                           In exercising its Permitted Activities, the
Contractor shall take into consideration any current strategy for Customer
Contracts of the Authority as notified to the Contractor by the Authority from
time to time.

 

3.6.4.3                         NOTWITHSTANDING THE PERMITTED ACTIVITIES, THE
IMPLEMENTATION OF ANY TASK OR THE ADDITION OF ANY NEW TASK TO THE LTP WHICH
REQUIRES THREE MILLION POUNDS (£3,000,000) OR MORE OF COSTS OVER THE LIFETIME OF
SUCH TASK OR NEW TASK (AS APPLICABLE) AND/OR IS NOVEL AND/OR CONTENTIOUS AND/OR
REPERCUSSIVE WILL BE SUBJECT TO THE REQUIREMENTS OF

 

73

--------------------------------------------------------------------------------


 

PART 3 OF THE PROGRAMME MANAGEMENT SCHEDULE (PROJECT VALIDATION AND FINANCIAL
SANCTION).

 

3.6.4.4                           The Authority shall be entitled in its sole
discretion at any time to amend, add or withdraw any Permitted Activity by
serving a notice in writing on the Contractor setting out the relevant
amendment, addition or withdrawal.

 

3.6.4.5                           Subject to Clause 3.6.4.6 below, the
amendment, addition or withdrawal of any Permitted Activity shall be effective
seven (7) Calendar Days after the receipt of the Authority’s written notice and
the Contractor shall as soon as practicable amend the Permitted Activities to
reflect the amendment, addition or withdrawal set out in the Authority’s written
notice.

 

3.6.4.6                           If the Contractor reasonably considers, given
the nature of the Permitted Activity and the circumstances in which it is used,
that it is inappropriate for the relevant Permitted Activity to be amended,
added or withdrawn, the Authority (acting reasonably) shall consider any
representations made to it by the Contractor (including in respect of altering
the time period in which the amendment, addition or withdrawal of the relevant
Permitted Activity becomes effective).

 

3.6.4.7                           The Contractor shall be entitled to request
any new Permitted Activities, the amendment of any existing Permitted Activities
or the update of Permitted Activities to reflect the current LTP by following
the procedure set out in Paragraph 6 (Amending Permitted Activities and New
Permitted Activities) of Part 1 of the Commercial Schedule (Customer Contracts).

 

3.6.4.8                           If the Contractor is uncertain whether any of
its activities in respect of the Customer Contracts (including any proposed
exercise of a discretion under a Customer Contract, entry into a New Customer
Contract or Amendment to an existing Customer Contract) falls within its
Permitted Activities, it shall consult with the Authority to obtain confirmation
of whether or not the proposed activity is a Permitted Activity or whether the
Contractor is obliged to obtain the Authority’s consent to carry out the
activity.

 

3.6.4.9                           For the avoidance of doubt, notwithstanding
the Permitted Activities, the Contractor shall be obliged to comply with its
obligations to seek Authority approval and/or consult with the Authority in
accordance with any provision of this Contract other than this Clause 3.6
(Authority Rights in Respect of Customer Contracts).

 

3.7                               Customer Contract Log


 

Except to the extent that the Contractor has Permitted Activities pursuant to
Clause 3.6.4 (Permitted Activities), the Contractor shall keep a record (a
“Customer Contract Log”) which sets out the progress of:

 


3.7.1                       ANY NEW CUSTOMER CONTRACT;


 


3.7.2                       ANY AMENDMENT;

 

74

--------------------------------------------------------------------------------



 


3.7.3                       ANY EXERCISE OF THE CONTRACTOR’S DISCRETION UNDER A
CUSTOMER CONTRACT; AND


 


3.7.4                       ANY EXERCISE OF THE AUTHORITY’S RIGHT TO INSTRUCT
PURSUANT TO CLAUSE 3.6.3 (AUTHORITY’S RIGHT TO INSTRUCT),


 

from the initiation of the issue or matter until such issue or matter is
executed, carried out, rejected, abandoned or resolved (as the case may be) in
each case recording the date of any relevant issue or matter and the
Contractor’s, Authority’s and/or counterparty’s action, inaction or response as
applicable.

 

3.8                               Customer Contracts Option

 


3.8.1                         THE PARTIES ACKNOWLEDGE THAT THE AUTHORITY MAY
REQUEST THAT THE SECRETARY OF STATE MAKES A FUTURE TRANSFER SCHEME TO TRANSFER
THE PROPERTY, RIGHTS OR LIABILITIES OF THE CONTRACTOR UNDER THE CUSTOMER
CONTRACTS TO THE AUTHORITY.  BY VIRTUE OF SECTION 40(2) OF THE ENERGY ACT, A
FUTURE TRANSFER SCHEME WHICH WOULD OPERATE TO TRANSFER PROPERTY, RIGHTS AND
LIABILITIES TO A PUBLICLY OWNED COMPANY (AS DEFINED IN THE ENERGY ACT) OR THE
AUTHORITY FROM THE CONTRACTOR CAN BE CARRIED OUT ONLY IF THE CONTRACTOR CONSENTS
TO THAT FUTURE TRANSFER SCHEME.


 


3.8.2                         WHERE A FUTURE TRANSFER SCHEME HAS BEEN PROPOSED
BY THE SECRETARY OF STATE, UNDER WHICH ONLY THE PROPERTY, RIGHTS OR LIABILITIES
OF THE CONTRACTOR UNDER SOME OR ALL OF THE CUSTOMER CONTRACTS ARE PROPOSED TO BE
TRANSFERRED TO THE AUTHORITY BY VIRTUE OF SECTION 40(2) OF THE ENERGY ACT, THE
CONTRACTOR AGREES THAT IT WILL CONSENT TO SUCH A FUTURE TRANSFER SCHEME (AND
SUCH CONSENT WILL CONSTITUTE “CONSENT IN ACCORDANCE WITH A NUCLEAR TRANSFER
SCHEME”) FOR THE PURPOSES OF SECTION 40(2) OF THE ENERGY ACT.


 

3A                                FINANCIAL MATTERS RELATING TO ESTL


 


3A.1                       ALL TRADING COSTS AND ALLOWABLE COSTS INCURRED OR
INCENTIVE FEE EARNED BY THE CONTRACTOR OR ESTL IN PERFORMANCE OF THE TRADING
ACTIVITIES, THE ADVISORY ACTIVITIES AND THE AGENCY ACTIVITIES UNDERTAKEN PRIOR
TO THE ESTL TRANSFER DATE IN ACCORDANCE WITH THE RELEVANT NTWP(S) APPLICABLE
PRIOR TO THE ESTL TRANSFER DATE SHALL BE MET BY THE AUTHORITY IN ACCORDANCE WITH
AND SUBJECT TO THE TERMS OF THIS CONTRACT, WHETHER FALLING DUE, BEFORE OR AFTER
THE ESTL TRANSFER DATE.


 


3A.2                       ALL TRADING COSTS INCURRED IN RESPECT OF THE
GENERATION ACTIVITIES UNDERTAKEN PRIOR TO THE EFFECTIVE DATE IN ACCORDANCE WITH
THE RELEVANT NTWP(S) APPLICABLE PRIOR TO THE EFFECTIVE DATE SHALL BE MET BY THE
AUTHORITY IN ACCORDANCE WITH AND SUBJECT TO THE TERMS OF THIS CONTRACT, WHETHER
FALLING DUE BEFORE OR AFTER THE EFFECTIVE DATE.


 


3A.3                       ANY COSTS INCURRED BY THE CONTRACTOR AS A RESULT OF
COMPLYING WITH ITS OBLIGATIONS UNDER PART 1 (ALLOCATION OF RESPONSIBILITIES
UNDER INDUSTRY DOCUMENTS) OF THE ELECTRICITY INTERFACE OBLIGATIONS SCHEDULE
WHICH ARE OUTSIDE THE RELEVANT SITE’S NTWP SHALL NEVERTHELESS BE ALLOWABLE,
PROVIDED THAT:-


 


3.A.3.1           THE CONTRACTOR DID NOT UNDERTAKE THE RELEVANT ACTIVITY WHICH
RESULTS IN SUCH COSTS PRIOR TO THE ESTL TRANSFER DATE OTHERWISE THAN IN
ACCORDANCE WITH THE RELEVANT NTWP(S) IN EXISTENCE AT THAT TIME; AND

 

75

--------------------------------------------------------------------------------



 


3.A.3.2           THE CONTRACTOR COMPLIES WITH THE PROVISIONS OF PART 2 OF THE
PROGRAMME MANAGEMENT SCHEDULE (SETTING THE LTP AND CHANGE CONTROL) IN RESPECT OF
SUCH COSTS.


 

3A.4                       Without prejudice to the Contractor’s or ESTL’s (as
applicable) other obligations under this Contract, the Contractor or ESTL (as
applicable) having incurred Trading Costs shall not, in itself, constitute a
breach of Clause 2.3.

 

3A.5                       All costs reasonably incurred in the first three
Months following the ESTL Transfer Date by the Contractor and / or ESTL in
respect of the winding up of ESTL or in respect of complying with its
obligations under Clause 3E (Advisory Activities Transition) of this Contract
(including, in each case, costs relating to the secondment of the Contractor’s
employees to ESTL) shall be deemed to be Allowable Costs under this Contract. 
Following the expiry of that three Month period, costs reasonably incurred by
the Contractor and / or ESTL in respect of the winding up of ESTL, other than
costs relating to the Contractor’s employees seconded to ESTL, shall be
Allowable Costs under this Contract. Provided that where any of the costs
referred to in this clause 3A.5 are incurred in the performance of activities
which are outside the relevant Site’s NTWP, the Contractor shall comply with the
provisions of Part 2 of the Programme Management Schedule (Setting the LTP and
Change Control).

 

3B:                        ELECTRICITY INTERFACE OBLIGATIONS

 

3B.1                         The Authority shall fulfil its obligations and
shall procure that British Energy Trading Services Limited fulfils its
obligations as set out in Part 1 (Allocation of Responsibilities under Industry
Documents) of the Electricity Interface Obligations Schedule.

 

3B.2                         The Contractor shall fulfil its obligations as set
out in Part 1 (Allocation of Responsibilities under Industry Documents) of the
Electricity Interface Obligations Schedule.

 

3B.3                         The Authority shall be relieved from its
obligations, and from procuring that British Energy Trading Services Limited
fulfils its obligations, as set out in Part 1 (Allocation of Responsibilities
under Industry Documents) of the Electricity Interface Obligations Schedule, or
part thereof, to the extent that the Authority and/or British Energy Trading
Services Limited is unable to fulfil those obligations as a result of the
Contractor’s failure to fulfil its obligations in Part 1 (Allocation of
Responsibilities under Industry Documents) of the Electricity Interface
Obligations Schedule.

 

3B.4                         The Contractor shall be relieved from its
obligations as set out in Part 1 (Allocation of Responsibilities under Industry
Documents) of the Electricity Interface Obligations Schedule, or part thereof,
and shall not have any other liability to the Authority under this Contract in
respect of any breach of those obligations, in each case to the extent that the
Contractor is unable to fulfil its obligations under this Contract as a result
of the Authority’s failure to fulfil its obligations and/or the Authority’s
failure to procure the fulfilment by British Energy Trading Services Limited of
its obligations in Part 1 (Allocation of Responsibilities under Industry
Documents) of the Electricity Interface Obligations Schedule.

 

76

--------------------------------------------------------------------------------


 

3B.5                         The Authority’s Right to Instruct

 


3B.5.1                 THE AUTHORITY SHALL BE ENTITLED TO AMEND THE PARTIES’
OBLIGATIONS AS SET OUT IN PART 1 (ALLOCATION OF RESPONSIBILITIES UNDER INDUSTRY
DOCUMENTS) OF THE ELECTRICITY INTERFACE OBLIGATIONS SCHEDULE WHERE, IN THE
AUTHORITY’S REASONABLE OPINION, SUCH AMENDMENT:


 

(A)                              is required to reflect the Authority’s
obligations and/or British Energy Trading Services Limited’s obligations under
the Trading Contract;

 

(B)                                would materially enhance the Contractor’s
and/or the Authority’s and/or British Energy Trading Services Limited’s ability
to fulfil its obligations as set out in Part 1 (Allocation of Responsibilities
under Industry Documents) of the Electricity Interface Obligations Schedule; or

 

(C)                                would materially enhance the Authority’s
ability to fulfil its obligations to any other SLC.

 


3B.5.2                 THE AUTHORITY (ACTING REASONABLY) SHALL SUBMIT ITS
INSTRUCTIONS IN RESPECT OF AN AMENDMENT TO PART 1 (ALLOCATION OF
RESPONSIBILITIES UNDER INDUSTRY DOCUMENTS) OF THE ELECTRICITY INTERFACE
OBLIGATIONS SCHEDULE TO THE CONTRACTOR SETTING OUT:


 

(A)                              the grounds upon which the instruction is
given; and

 

(B)                                the amendments required.

 

The instructions of the Authority in respect of such an amendment shall take
into account the obligations and duties placed on the Contractor by applicable
Law and Regulatory Requirements (including applicable requirements under the
Industry Documents to which the Contractor is a party), in order to avoid
conflict between such instructions and those obligations and duties.

 


3B.5.3                 ANY INSTRUCTION ISSUED BY THE AUTHORITY PURSUANT TO THIS
CLAUSE 3D.5 SHALL BE DEEMED TO BE A CHANGE DIRECTED BY THE AUTHORITY AND THE
CONTRACTOR SHALL BE ENTITLED TO PREPARE AND SUBMIT TO THE AUTHORITY A CHANGE
PROPOSAL IN ACCORDANCE WITH PART 2 OF THE PROGRAMME MANAGEMENT SCHEDULE (SETTING
THE LTP AND CHANGE CONTROL).

 

3C                                  ADVISORY ACTIVITIES TRANSITION

 

3C.1                         For a period of three Months from the ESTL Transfer
Date, ESTL shall be required to use its reasonable endeavours:

 

3C.1.1                in the event that the Authority appoints, or proposes to
appoint, any advisors to provide it with some or all of the Advisory Activities
or any other Advisory Activities of a similar nature either in conjunction with,
separate from or in place of ESTL (an “Incoming Advisor”), to co-operate with
the Authority and any Incoming Advisor in order to effect an orderly transfer of
the provision of such Advisory Activities to the Authority from ESTL to the
Incoming Advisor;

 

3C.1.2                save to the extent that ESTL must comply with applicable
Law and Regulatory Requirements, not to take any action which is intended to
prevent, prejudice or frustrate the transition between ESTL and the Incoming
Advisor;

 

77

--------------------------------------------------------------------------------


 

3C.1.3                if the Authority appoints, or proposes to appoint, an
Incoming Advisor,:

 

3C.1.3.1                                                       subject to the
provisions of Part 10 (Confidentiality, Security and Compliance with Law), and
if so requested by the Authority, to provide the Authority and/or an Incoming
Advisor with access to the personnel of ESTL and all books, records and other
materials kept by or on behalf of ESTL in connection with its provision of the
Advisory Activities for the purpose of assisting the Authority and/or an
Incoming Advisor in relation to any tender process regarding the selection of an
Incoming Advisor; and

 

3C.1.3.2                                                       to make available
to the Authority and/or an Incoming Advisor such information (including, without
limitation, computer models and financial and operational information) as the
Authority and/or an Incoming Advisor reasonably require in connection with the
selection of an Incoming Advisor and on an ongoing basis following the
appointment of an Incoming Advisor, and to assist in the verification of the
information.

 

PART 4 PERFORMANCE MANAGEMENT, PERFORMANCE ASSURANCE AND RECORDS

 

4.1                             Reporting And Reviewing


 


4.1.1                       REPORTING AND REVIEWING PROGRAMME


 

The Contractor shall implement systems and processes on the Sites for a
performance reporting and reviewing programme in a manner reasonably
satisfactory to the Authority,

 


4.1.2                       REQUIRED REPORTS


 

The Contractor shall submit to the Authority:

 


4.1.2.1                           A MONTHLY PROGRESS REPORT CONTAINING THE
INFORMATION REQUIRED BY THE AUTHORITY PROCEDURES CONTAINED IN PART 1 OF THE
PROGRAMME MANAGEMENT SCHEDULE (PROGRAMME CONTROLS) FOR EACH SITE AND IN
CONSOLIDATED FORMAT FOR THE SITES IN ELECTRONIC FORMAT AND IN A FORM REASONABLY
SATISFACTORY TO THE AUTHORITY; AND SUBJECT TO PARAGRAPH 2 PART 1 OF THE
PROGRAMME MANAGEMENT SCHEDULE (PROGRAMME CONTROLS) SUCH OTHER INFORMATION AS THE
AUTHORITY MAY FROM TIME TO TIME REASONABLY REQUIRE AND NOTIFY TO THE
CONTRACTOR.  THE CONTRACTOR SHALL PROVIDE THE REPORTS LISTED AT SCHEDULE 13
(REPORTING SCHEDULE)


 


4.1.2.2   SUCH OTHER REPORTS AS MAY BE AGREED BETWEEN THE AUTHORITY AND THE
CONTRACTOR PRIOR TO EACH CONTRACT YEAR; AND


 


4.1.2.3                           SUCH OTHER REPORTS AS MAY REASONABLY BE
REQUESTED BY THE AUTHORITY IN CONNECTION WITH ITS STATUTORY FUNCTIONS AND DUTIES
FROM TIME TO TIME IN WRITING; AND


 

4.1.2.4                         the Monthly Progress Report shall include
notification to the Authority once 75% of the SLC Annual Funding Limit and/or
any ASFL and/or each PSWBS category level has been spent.

 

78

--------------------------------------------------------------------------------

 

4.1.3                       Objections to Reports


 


4.1.3.1                         IF THE AUTHORITY CONSIDERS THAT ANY REPORT
EITHER HAS NOT BEEN COMPILED IN ACCORDANCE WITH THE REQUIREMENTS OF THIS
CONTRACT OR HAS BEEN BASED ON ERRONEOUS INFORMATION OR DATA, IT MAY SERVE A
NOTICE TO THAT EFFECT ON THE CONTRACTOR WITHIN THIRTY (30) CALENDAR DAYS OF
RECEIPT OF THE REPORT, OBJECTING TO IT AND THE PARTIES SHALL ENDEAVOUR TO AGREE
ANY CONSEQUENT AMENDMENTS TO THE REPORT IN THE LIGHT OF THE AUTHORITY’S
OBJECTIONS.


 


4.1.3.2                         IF ANY SUCH OBJECTION HAS NOT BEEN RESOLVED BY
AGREEMENT BETWEEN THE AUTHORITY AND THE CONTRACTOR WITHIN SIXTY (60) CALENDAR
DAYS AFTER SERVICE OF SUCH NOTICE, THE MATTER SHALL BE RESOLVED IN ACCORDANCE
WITH PART 13 ( DISPUTE MANAGEMENT).


 


4.1.3.3                         IF, FOLLOWING THE SUBMISSION OF ANY REPORT, BUT
PRIOR TO ANY OBJECTION RAISED BY THE AUTHORITY PURSUANT TO THIS CLAUSE 4.1.3
(OBJECTIONS TO REPORTS), THE CONTRACTOR CONSIDERS THAT SUCH REPORT CONTAINS A
MATERIAL ERROR, THE CONTRACTOR SHALL NOTIFY THE AUTHORITY IMMEDIATELY OF SUCH
ERROR AND SHALL REFLECT AND CLEARLY IDENTIFY UPON BECOMING AWARE THE REQUIRED
CORRECTION(S) IN THE RELEVANT SUBSEQUENT REPORT WHERE APPLICABLE (FOR EXAMPLE
THE NEXT MONTHLY REPORT OF THE SAME TYPE). IF THERE WILL BE NO SUBSEQUENT REPORT
SUBMITTED TO THE AUTHORITY (FOR EXAMPLE BECAUSE THE ORIGINAL REPORT WAS NOT OF A
TYPE REGULARLY REQUIRED), THE CONTRACTOR SHALL CORRECT THE RELEVANT ORIGINAL
REPORT AS SOON AS REASONABLY PRACTICABLE AND IN ANY EVENT IN ACCORDANCE WITH ANY
APPLICABLE AUTHORITY PROCEDURES AS SET OUT IN PART 1 OF THE PROGRAMME MANAGEMENT
SCHEDULE (PROGRAMME CONTROLS).

 


4.1.4                       REVISIONS TO REPORTS

 

If;

 


4.1.4.1                           THE RESOLUTION (WHETHER BY AGREEMENT OR
DETERMINATION IN ACCORDANCE WITH PART 13 (DISPUTE MANAGEMENT) OF ANY OBJECTION
MADE PURSUANT TO CLAUSE 4.1.3 (OBJECTIONS TO REPORTS); OR

 


4.1.4.2                         THE CORRECTION OF ANY CALCULATION PURSUANT TO
ANY PROVISION OF THIS CONTRACT,

 

in either case requires corrections to be made to any Report submitted by the
Contractor pursuant to Clause 4.1.2 (Required Reports), the Contractor shall
reflect and clearly identify the required corrections in the relevant subsequent
Report (for example the next monthly report of the same type) where applicable.
If there will be no subsequent Report submitted to the Authority (for example
because the original report was not of a type regularly required), the
Contractor shall correct the relevant original Report and re-submit to the
Authority and the provisions of Clause 4.1.3 (Objections to Reports) and this
Clause 4.1.4 (Revisions to Reports) shall apply in respect of the re-submitted
Report.

 

79

--------------------------------------------------------------------------------


 


4.1.5                       OBLIGATION TO REPORT


 


4.1.5.1                         WITHOUT PREJUDICE TO ANY OTHER OBLIGATION ON THE
CONTRACTOR UNDER THIS CONTRACT TO REPORT AND NOTWITHSTANDING THE CONTRACTOR’S
RIGHT TO CARRY OUT PERMITTED ACTIVITIES, THE CONTRACTOR SHALL, AS OFTEN AS
REASONABLY NECESSARY TO KEEP THE AUTHORITY PROPERLY AND FULLY INFORMED AND ON A
REGULAR BASIS, NOTIFY THE AUTHORITY IN AS MUCH DETAIL AS PRACTICABLE OF ANY
MATTERS OF WHICH THE CONTRACTOR BECOMES AWARE, WHICH HAVE AFFECTED, OR WHICH MAY
AFFECT, THE COMMERCIAL OPERATIONS TASKS AND/OR THE CUSTOMER CONTRACTS AND ABOUT
WHICH THE AUTHORITY MAY REASONABLY BE EXPECTED TO WISH TO BE INFORMED INCLUDING
(AND WITHOUT PREJUDICE TO THE GENERALITY OF THIS CLAUSE 4.1.5):

 

4.1.5.1.1                              ANY BREACH OR IMPENDING BREACH BY THE
CONTRACTOR AND/OR THE COUNTERPARTY TO ANY CUSTOMER CONTRACT;

 

4.1.5.1.2                              ANY IMPENDING EVENT THAT WILL REQUIRE THE
AUTHORITY’S CONSENT UNDER CLAUSE 3.6 (AUTHORITY RIGHTS IN RESPECT OF CUSTOMER
CONTRACTS);

 

4.1.5.1.3                              ANY EXERCISE OF THE CONTRACTOR’S
PERMITTED ACTIVITIES;

 

4.1.5.1.4                              ANY MATERIAL CHANGE IN THE FINANCIAL
POSITION OF A COUNTERPARTY TO A CUSTOMER CONTRACT;

 

4.1.5.1.5                              ANY CHANGE OR IMPENDING CHANGE IN THE
BUSINESS STRATEGY OF A COUNTERPARTY TO A CUSTOMER CONTRACT;

 

4.1.5.1.6                              ANY CHANGE IN CONTROL OF A COUNTERPARTY
TO A CUSTOMER CONTRACT PARTICULARLY WHERE SUCH CHANGE IN CONTROL WILL OR IS
LIKELY TO ADVERSELY AFFECT THE COUNTERPARTY’S FINANCIAL POSITION OR FUTURE
PERFORMANCE UNDER THE CUSTOMER CONTRACT(S) TO WHICH IT IS A PARTY;

 

4.1.5.1.7                              ANY CHANGE TO THE KEY MANAGEMENT
PERSONNEL WITH WHOM THE CONTRACTOR LIAISES WHICH MIGHT ADVERSELY AFFECT THE
FUTURE BUSINESS RELATIONSHIP WITH THE COUNTERPARTY TO THE CUSTOMER CONTRACT;

 

4.1.5.1.8                              ANY ACTUAL OR THREATENED LABOUR DISPUTES
AFFECTING THE COUNTERPARTY TO THE CUSTOMER CONTRACTS;

 

4.1.5.1.9                              ANY CHANGE IN THE POLICY OF OTHER PUBLIC
AUTHORITIES INCLUDING, IN PARTICULAR, PUBLIC AUTHORITIES OUTSIDE THE UNITED
KINGDOM, WHICH MIGHT ADVERSELY AFFECT THE PERFORMANCE OF THE CUSTOMER CONTRACTS
OR THE CONTRACTOR’S RELATIONSHIPS WITH COUNTERPARTIES TO THE CUSTOMER CONTRACTS;

 

4.1.5.1.10                        ANY ISSUE WHICH AFFECTS OR MAY AFFECT THE
SUPPLY CHAIN UNDER ANY SUBCONTRACT OR SERIES OF SUBCONTRACTS WHICH RELATE(S) TO
THE CUSTOMER CONTRACTS.


 

 


4.1.5.2                           THE CONTRACTOR SHALL ALSO FORTHWITH REPORT TO
THE AUTHORITY ANY EXERCISE OF ITS RIGHT:

 

80

--------------------------------------------------------------------------------


 

4.1.5.2.1                              TO CHALLENGE ANY THREATENED OR ACTUAL
REVOCATION OF A NUCLEAR SITE LICENCE OR ANY OTHER REGULATORY PERMIT OR CONSENT
WHICH IS ESSENTIAL TO THE CONTRACTOR’S ABILITY TO OPERATE THE SITES OR CARRY OUT
THE COMMERCIAL OPERATIONS TASKS IN ACCORDANCE WITH LAW; OR

 

4.1.5.2.2                              TO APPLY FOR, OR RESIST, OR JOIN INTO AN
INJUNCTION WHICH THE CONTRACTOR, ACTING REASONABLY, CONSIDERS URGENT AND
NECESSARY TO THE CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS TO THE AUTHORITY.

4.2                             Records

 


4.2.1                       REQUIRED RECORDS

 

The Contractor shall hold and make the following records available to the
Authority in accordance with the open access, inspection and audit rights set
out Clause 4.5 (Inspection and Audit).

 


4.2.1.1                           ALL STATUTORY AND, REGULATORY RECORDS AND
REPORTS REQUIRED TO BE KEPT (AND/OR SUBMITTED TO THE REGULATORS) BY THE
CONTRACTOR IN ITS CAPACITY AS EMPLOYER, AS NUCLEAR SITE LICENSEE AND AS HOLDER
OF ANY PERMIT, CONSENT OR OTHER AUTHORISATION ISSUED BY ANY REGULATOR;

 


4.2.1.2                           BOOKS OF ACCOUNT AND OTHER INFORMATION SET OUT
IN CLAUSE 4.2.2 (BOOKS OF ACCOUNT AND OTHER INFORMATION); AND

 


4.2.1.3                           SUCH OTHER INFORMATION AS WOULD NORMALLY BE
EXPECTED TO BE CREATED, RECEIVED AND MAINTAINED AS EVIDENCE AND INFORMATION BY
AN ORGANISATION OR PERSON CARRYING ON THE BUSINESS OF THE CONTRACTOR IN
PURSUANCE OF LEGAL OBLIGATIONS OR IN THE TRANSACTION OF BUSINESS WHICH IS NOT
ALREADY REQUIRED TO BE KEPT BY THE CONTRACTOR PURSUANT TO CLAUSE 4.2.1.1 OR
CLAUSE 4.2.1.2 AND WHICH MAY BE REASONABLY REQUIRED BY THE AUTHORITY FROM TIME
TO TIME IN ORDER TO COMPLY WITH ITS STATUTORY FUNCTIONS AND/OR DUTIES OR
OTHERWISE,

 


(TOGETHER THE “RECORDS”) IN SUCH CONDITION, FORMAT AND DETAIL AS IS SUITABLE FOR
THEIR INTENDED PURPOSE, OR IN RELATION TO CLAUSE 4.2.1.3 ABOVE AS REQUIRED BY
THE AUTHORITY, AND FOR THE PERIOD SPECIFIED IN CLAUSE 4.3 (RETENTION OF
RECORDS).

 


4.2.2                      BOOKS OF ACCOUNT AND OTHER INFORMATION


 


4.2.2.1                           BOOKS OF ACCOUNT

 

The Contractor shall maintain, on a current and accurate basis, books of account
relating to its activities under this Contract in accordance with:

 

4.2.2.1.1                              UK GENERALLY ACCEPTED ACCOUNTING PRACTICE
(UK GAAP), CONSISTING OF ALL EXTANT STATEMENTS OF STANDARD ACCOUNTING PRACTICE
(SSAPS), FINANCIAL REPORTING STANDARDS (FRSS), URGENT ISSUES TASK FORCE
ABSTRACTS AND ANY RELEVANT INDUSTRY-SPECIFIC AUTHORITATIVE GUIDANCE; OR

 

81

--------------------------------------------------------------------------------


 

4.2.2.1.2                              INTERNATIONAL GENERALLY ACCEPTED
ACCOUNTING PRACTICE, COMPRISING TO THE EXTENT ADOPTED BY THE EUROPEAN
COMMISSION, ALL EXTANT INTERNATIONAL FINANCIAL REPORTING STANDARDS (IFRSS),
INTERNATIONAL ACCOUNTING STANDARDS (IASS), INTERPRETATIONS OF THE INTERNATIONAL
FINANCIAL REPORTING INTERPRETATIONS COMMITTEE AND ITS PREDECESSOR BODY, AND
OTHER RELEVANT INDUSTRY-SPECIFIC AUTHORITATIVE GUIDANCE; AND

 

4.2.2.1.3                              THE COMPANIES ACT 1985; AND

 

4.2.2.1.4                              PART 4 OF THE FINANCE SCHEDULE (COSTS
PRINCIPLES AND PROCEDURES); AND

 

4.2.2.1.5                              AN OPEN BOOK SYSTEM.

 


4.2.2.2                           FURTHER INFORMATION

 

Without prejudice to information provided by the Contractor to the Authority
pursuant to this Contract the Contractor shall, provide to the Authority such
further information as the Authority may at any time reasonably request on
reasonable notice.

 


4.2.2.3                           FINANCIAL INFORMATION

 

Without prejudice to the generality of Clause 4.2.2.2 (Further Information), the
Contractor shall furnish to the Authority as soon as they become publicly
available and, in any event, not later than ninety (90) Calendar Days after the
close of its statutory accounting period a copy of the audited financial
statements of the Contractor, prepared in accordance with UK generally accepted
accounting principles and practices for such period, including in each case a
balance sheet prepared as at the end of such accounting period, a profit and
loss account, cash flow statement in respect of such accounting period and a
reconciliation of total Allowable Costs claimed within such accounting period.

 


4.2.2.4                           AUTHORITY ACCOUNTS

 

The Contractor shall maintain, in accordance with the Authority’s reasonable
instructions from time to time including as to its then current accounting
policy, on a current and accurate basis books of account recording the
Authority’s interest in the Authority Assets and the Sites and any associated
liabilities.

 

4.3                             Retention of Records

 

The Contractor shall retain all Records for either:

 


4.3.1                         A PERIOD OF TWELVE (12) YEARS AFTER THE EXPIRY OR
EARLIER TERMINATION OF THIS CONTRACT OR SUCH LONGER PERIOD AS MAY BE REQUIRED BY
APPLICABLE LAW OR REGULATORY REQUIREMENT; OR


 

82

--------------------------------------------------------------------------------


 


4.3.2                         IN RELATION TO CERTAIN RECORDS AS IDENTIFIED BY
THE AUTHORITY AND NOTIFIED TO THE CONTRACTOR FROM TIME TO TIME, FOR SUCH LONGER
PERIOD AS MAY REASONABLY BE REQUIRED BY THE AUTHORITY.

 

4.4                               Information Asset Register


 


4.4.1                         THE AUTHORITY SHALL CREATE AND THEN MAINTAIN AN
ACCURATE INFORMATION ASSET REGISTER WITHIN EIGHTEEN (18) MONTHS OF THE
COMMENCEMENT DATE.


 


4.4.2                         IN RESPECT OF THE SITES, THE CONTRACTOR SHALL
SUBMIT TO THE AUTHORITY SUCH METADATA AS IS REQUIRED BY THE AUTHORITY (ACTING
REASONABLY) FOR THE INFORMATION ASSET REGISTER VIA ELECTRONIC TRANSFER AT SUCH
INTERVALS AS ARE NOTIFIED TO THE CONTRACTOR BY THE AUTHORITY, ACTING REASONABLY,
AND SHALL ENSURE THAT ALL SUCH METADATA CONFORMS TO THE E-GOVERNMENT METADATA
STANDARD (E-GMS).

 

4.4.3                        To the extent that the Authority considers, in its
absolute discretion, that any metadata to be contributed by the Contractor
pursuant to Clause 4.4.2 above should be protectively marked, the Authority
shall inform the Contractor of the method by which the Authority requires the
Contractor to deliver such protectively marked metadata.


 

4.5                               Inspection and Audit

 

4.5.1                      Site Access

 

Subject to compliance with applicable Law and Regulatory Requirements and the
Contractor’s Internal Procedures relating to safety and Site security, the
Authority and its duly authorised representatives (including advisers,
consultants, and agents on behalf of the Authority) (together “Authority
Agents”) shall have the right, whether required by the National Audit Office or
otherwise, to enter at all times onto all parts of the Sites and their
facilities, installations, structures and outbuildings and, in respect of the
Commercial Operations Tasks, any other areas and locations which the Contractor
uses in its performance of such Commercial Operations Tasks.


 


4.5.2                        INSPECTION AND AUDIT


 


4.5.2.1                           SUBJECT TO CLAUSE 4.5.3 BELOW, THE AUTHORITY
AND ANY AUTHORITY AGENT, ACTING REASONABLY, AND SUBJECT TO COMPLIANCE WITH ALL
APPLICABLE LAW AND REGULATORY REQUIREMENTS AND THE CONTRACTOR’S INTERNAL
PROCEDURES, RELATING TO SAFETY AND SITE SECURITY, SHALL BE ENTITLED TO CARRY OUT
FOR THE PURPOSE OF FULFILLING THE AUTHORITY’S STATUTORY FUNCTIONS AND DUTIES AND
CONTRACTUAL RIGHTS PURSUANT TO THIS CONTRACT:

 

4.5.2.1.1                              ANY AUDIT, INSPECTION, REVIEW, PERIODIC
MONITORING AND SPOT CHECKS OF ANY OF THE CONTRACTOR’S ACTIVITIES IN CONNECTION
WITH THIS CONTRACT AND ANY ASPECT OF THE CONTRACTOR’S PERFORMANCE OF THIS
CONTRACT AS REQUIRED BY THE AUTHORITY OR WHERE THE SAME SHALL HAVE BEEN
REQUESTED BY THE NATIONAL AUDIT OFFICE OR OTHERWISE;

 

4.5.2.1.2                              AUDITS, INSPECTIONS, REVIEWS, PERIODIC
MONITORING AND SPOT CHECKS OF ALL INFORMATION REQUIRED TO BE KEPT BY THE
CONTRACTOR;

 

83

--------------------------------------------------------------------------------


 

4.5.2.1.3                              AUDITS OF THE CONTRACTOR’S COMPLIANCE
WITH ITS INTER-SLC SERVICE CONTRACTS, INTERNAL PROCEDURES, QUALITY MANAGEMENT
SYSTEMS, PROCEDURES REQUIRED BY REGULATORY REQUIREMENTS AND ANY OPERATING
PROCEDURES, POLICIES OR STANDARDS ANCILLARY TO, OR USED IN CONNECTION OR
ACCORDANCE WITH, THE SAME;

 

4.5.2.1.4                              INSPECTIONS AND TESTS TO DETERMINE THE
QUALITY OF ANY OF THE TASKS PERFORMED OR PROCURED;

 

4.5.2.1.5                              INTERVIEWS WITH ANY EMPLOYEES, SECONDEES
OR OTHER PERSONNEL OF THE CONTRACTOR AND, TO THE EXTENT THAT THE CONTRACTOR IS
ABLE TO PROCURE IT, WITH THE COUNTERPARTIES TO THE CUSTOMER CONTRACTS AND ANY
OFFICERS, EMPLOYEES OR PERSONNEL OF SUCH COUNTERPARTIES; AND

 

4.5.2.1.6                              THE COPYING AND COLLATION OF ANY
INFORMATION HELD IN ELECTRONIC OR PAPER FORM.

 


4.5.3                        THE AUTHORITY AND ANY AUTHORITY AGENT SHALL BE
ENTITLED TO CARRY OUT THE MATTERS REFERRED TO IN CLAUSE 4.5.2 ABOVE AT ANY TIME
OR FREQUENCY, PROVIDED ALWAYS THAT THE AUTHORITY OR AUTHORITY AGENT AS
APPLICABLE SHALL:


 


4.5.3.1                           ACT REASONABLY AT ALL TIMES; AND


 


4.5.3.2                           USE ALL REASONABLE ENDEAVOURS TO MINIMISE ANY
DISRUPTION TO THE PROVISION OF THE TASKS BY THE CONTRACTOR, A SUBCONTRACTOR, OR
A SUB-SUB-CONTRACTOR AS APPLICABLE.


 


4.5.3.3                           FOR THE PURPOSES OF CLAUSE 4.5.2.1 ABOVE, THE
CONTRACTOR SHALL PROVIDE ALL REASONABLE CO-OPERATION INCLUDING:

 

4.5.3.3.1                              GRANTING, OR PROCURING THE GRANT OF
TIMELY ACCESS TO ANY EQUIPMENT (INCLUDING ALL COMPUTER HARDWARE AND SOFTWARE AND
DATABASES) USED IN THE PERFORMANCE OF THIS CONTRACT, WHEREVER SITUATED. TO THE
EXTENT THAT SUCH ACCESS IS REQUIRED TO EQUIPMENT WHICH DOES NOT BELONG TO THE
CONTRACTOR OR ACCESS IS NOT WITHIN THE CONTRACTOR’S CONTROL, THE CONTRACTOR
SHALL (AND SHALL ONLY BE OBLIGED TO) USE ALL REASONABLE EFFORTS TO PROCURE SUCH
ACCESS;

 

4.5.3.3.2                              GRANTING TIMELY ACCESS TO ANY DATA
DICTIONARY AND THE FIELDS AND RECORDS WITHIN IT TO ENABLE DATA TO BE DOWNLOADED
FROM ANY COMPUTER SYSTEMS OPERATED BY THE CONTRACTOR; AND

 

4.5.3.3.3                              ENSURING THAT APPROPRIATE SECURITY
SYSTEMS ARE IN PLACE TO PREVENT UNAUTHORISED ACCESS TO, EXTRACTION OF AND/OR
ALTERATION OF INFORMATION DURING THE AUDIT.


 


4.5.4                        THE CONTRACTOR AGREES THAT THE COMPTROLLER AND
AUDITOR GENERAL SHALL, AND FOR THE PURPOSES OF CLAUSE 4.5.2.1 ABOVE, THE
AUTHORITY AND ANY AUTHORITY AGENT SHALL HAVE ACCESS TO SUCH OF THE CONTRACTOR’S
FACILITIES, INFORMATION, BOOKS OF ACCOUNT, RECORDS AND OTHER DOCUMENTATION
(INCLUDING ANY STORED IN

 

84

--------------------------------------------------------------------------------


 


ELECTRONIC FORM) (“DATA”) AND PERSONNEL AS THEY REASONABLY CONSIDER NECESSARY
FOR THE PERFORMANCE OF THEIR DUTIES TO THE EXTENT ALLOWED UNDER THE DPA.

 


4.5.5                        THE CONTRACTOR AGREES THAT THE AUTHORITY AND ANY
AUTHORITY AGENT SHALL BE ENTITLED TO REQUEST AND RECEIVE AT ANY TIME, A
REASONABLE NUMBER OF COPIES OF ANY DATA ON DEMAND, WHETHER FOR THE PURPOSES OF
THIS CONTRACT OR FOR ANY OTHER REASONABLE PURPOSE, INCLUDING, BUT NOT LIMITED
TO, INVITING TENDERS AS PART OF A COMPETITION FOR THE RIGHT TO MANAGE AND
OPERATE THE SITES AND CARRY OUT THE COMMERCIAL OPERATION TASKS TO THE EXTENT
ALLOWED UNDER THE DPA.

 


4.5.6                        THE AUTHORITY SHALL PROCURE THAT THE AUTHORITY
AGENTS SHALL BE SUITABLY QUALIFIED THIRD PARTIES ENTITLED TO HAVE THE ACCESS
RIGHTS AND/OR UNDERTAKE ANY OF THE INSPECTIONS OR AUDITS REFERRED TO IN THIS
CLAUSE 4.5 (INSPECTION AND AUDIT) ON THE AUTHORITY’S BEHALF. SUCH AUTHORITY
AGENTS SHALL REPORT THEIR FINDINGS DIRECTLY TO THE AUTHORITY. THE CONTRACTOR IS
ENTITLED TO OBJECT TO THE AUTHORITY USE OF ANY AUTHORITY AGENT ON THE GROUNDS
THAT SUCH AUTHORITY AGENT IS A DIRECT COMPETITOR OF THE PARENT BODY ORGANISATION
IN THE FIELD OF NUCLEAR DECOMMISSIONING AND CLEAN UP OR ANY OTHER ACTIVITIES
CARRIED ON AT THE SITE UNDER THIS CONTRACT. IF THE CONTRACTOR SO OBJECTS, IT
MUST NOTIFY THE AUTHORITY IN WRITING SPECIFYING THE REASONS FOR SUCH OBJECTION
AND THE AUTHORITY, ACTING REASONABLY, SHALL CONSIDER WHETHER TO USE A DIFFERENT
AUTHORITY AGENT.

 


4.5.7                        THE CONTRACTOR SHALL:

 


4.5.7.1                           FULLY CO-OPERATE IN RELATION TO THE PROVISIONS
OF THIS CLAUSE 4.5 (INSPECTION AND AUDIT);


 


4.5.7.2                           PROVIDE THE AUTHORITY OR ANY AUTHORITY AGENT
WITH ALL INFORMATION REASONABLY REQUIRED IN CONNECTION WITH THE EXERCISE OF THE
AUTHORITY’S RIGHTS UNDER THIS CLAUSE 4.5 (INSPECTION AND AUDIT); AND


 


4.5.7.3                           KEEP ALL RECORDS AND OTHER RELEVANT
DOCUMENTATION RELATING TO THE CONTRACTOR’S QUALITY MANAGEMENT SYSTEM AND ALL
INFORMATION REQUIRED TO BE HELD BY THE CONTRACTOR IN GOOD ORDER AND IN SUCH FORM
AS TO BE CAPABLE OF AUDIT (INCLUDING BY ELECTRONIC MEANS) BY THE AUTHORITY OR BY
ANY AUTHORITY AGENT AND:

 

4.5.7.3.1                              MAKE SUCH RECORDS AVAILABLE FOR
INSPECTION BY THE AUTHORITY OR ANY AUTHORITY AGENT AT ALL REASONABLE TIMES; AND

 

4.5.7.3.2                              AT THE AUTHORITY’S OR ANY AUTHORITY
AGENT’S REQUEST, MAKE AVAILABLE TO THE AUTHORITY OR AUTHORITY AGENT AS
APPLICABLE ANY SOFTWARE NECESSARY TO REVIEW SUCH RECORDS.

 


4.5.8                        THE AUTHORITY SHALL:

 


4.5.8.1                           IMPLEMENT AND MAINTAIN PROCEDURES FOR
NOTIFYING ALL AUTHORITY AGENTS OF THE CONTRACTOR’S INTERNAL PROCEDURES RELATING
TO SAFETY AND SITE SECURITY;

 

85

--------------------------------------------------------------------------------


 


4.5.8.2                           USE REASONABLE ENDEAVOURS TO ENSURE THAT ALL
AUTHORITY AGENTS COMPLY WITH THE RELEVANT RULES AND REQUIREMENTS;


 


4.5.8.3                           NOTIFY THE CONTRACTOR THAT AN AUTHORITY AGENT
ACTING ON BEHALF OF THE AUTHORITY IN ACCORDANCE WITH THIS CLAUSE 4.5 (INSPECTION
AND AUDIT) IS DULY AUTHORISED; AND


 


4.5.8.4                           PROCURE THAT THE AUTHORITY AGENT HAS, IN THE
AUTHORITY’S REASONABLE OPINION, INSURANCE THAT IS ADEQUATE AND SUITABLE TO
ACCORD WITH THE RIGHTS OF ACCESS, AUDIT AND INSPECTION THAT THE AUTHORITY MAY
GRANT TO SUCH AUTHORITY AGENT UNDER THIS CLAUSE 4.5 (INSPECTION AND AUDIT).

 


4.5.9                        PROVISION OF FACILITIES


 


4.5.9.1                           SUBJECT TO COMPLIANCE WITH REGULATORY
REQUIREMENTS, DURING ANY INSPECTION OR AUDIT OF THE SITES (PURSUANT TO THIS
CLAUSE 4.5 (INSPECTION AND AUDIT), THE CONTRACTOR SHALL (ON REQUEST BY THE
AUTHORITY OR THE AUTHORITY AGENT) MAKE AVAILABLE SUCH SUITABLE OFFICE
ACCOMMODATION ON THE SITES (OR, IN RESPECT OF THE COMMERCIAL OPERATIONS TASKS,
AT ANY OTHER LOCATIONS WHICH THE CONTRACTOR USES IN ITS PERFORMANCE OF SUCH
COMMERCIAL OPERATIONS TASKS) AND SUCH OTHER FACILITIES AS THE AUTHORITY OR
AUTHORITY AGENT MAY REASONABLY REQUIRE FOR THE PURPOSES OF EXERCISING THE
AUTHORITY’S RIGHTS OF ACCESS, INSPECTION AND AUDIT PURSUANT TO THIS CLAUSE 4.5
(INSPECTION AND AUDIT).


 


4.5.9.2                           ALL ACCOMMODATION PROVIDED SHALL BE ADEQUATELY
FURNISHED, LIT, HEATED AND VENTILATED AND SHALL INCLUDE SUITABLE ACCESS TO
CLOAKROOMS AND IT AND COMMUNICATION FACILITIES.


 


4.5.10                CO-OPERATION WITH REGULATORS

 

The Authority undertakes to the Contractor that it will co-operate with the
Regulators in exercising its rights under this Contract and will use reasonable
endeavours to synchronise the Authority’s audits and inspections with those of
the Regulators where reasonably practical.

 


4.5.11                  EXAMINATION BY NATIONAL AUDIT OFFICE

 

For the purpose of:


 


4.5.11.1                     THE EXAMINATION AND CERTIFICATION OF THE ACCOUNTS
OF THE AUTHORITY; OR


 


4.5.11.2                     ANY EXAMINATION PURSUANT TO SECTION 6(1) OF THE
NATIONAL AUDIT ACT 1983, OR ANY RE-ENACTMENT THEREOF, OF THE ECONOMY, EFFICIENCY
AND EFFECTIVENESS WITH WHICH THE AUTHORITY HAS USED ITS RESOURCES.

 

the Comptroller and Auditor General may examine such documents relating to
expenditure and income as he may reasonably require which are owned, held or
otherwise within the control of the Contractor and may require the Contractor to
produce such oral or written explanations as he considers necessary.  The
Contractor agrees that they will make such documentation available to the
Comptroller and Auditor General.

 

86

--------------------------------------------------------------------------------


 


4.5.12                  AUDIT FINDINGS AND CORRECTIVE ACTION


 


4.5.12.1                     THE CONTRACTOR SHALL BE ENTITLED TO RECEIVE A COPY
OF THE AUTHORITY’S AUDIT FINDINGS ONCE COMPLETED IN RELATION TO ANY AUDIT
CARRIED OUT IN ACCORDANCE WITH THIS CLAUSE 4.5 (INSPECTION AND AUDIT), SUBJECT
TO ANY REDACTION REASONABLY REQUESTED BY AN AUTHORITY AGENT.


 


4.5.12.2                     WITHIN THIRTY (30) CALENDAR DAYS OF THE
CONTRACTOR’S RECEIPT OF THE AUDIT FINDINGS, THE PARTIES SHALL HOLD AN AUDIT
CLOSE-OUT MEETING.


 


4.5.12.3                     AT THE AUDIT CLOSE-OUT MEETING, AND WHERE
APPLICABLE, THE CONTRACTOR SHALL HAVE THE OPPORTUNITY TO DEMONSTRATE TO THE
SATISFACTION OF THE AUTHORITY THAT SOME OR ALL OF THE RELEVANT AUDIT FINDINGS
ARE INCORRECT.


 


4.5.12.4                     IF, AT THE AUDIT CLOSE-OUT MEETING, THE AUTHORITY
CONSIDERS THAT CERTAIN CORRECTIVE ACTION IS REQUIRED, THE CONTRACTOR SHALL
WITHIN THIRTY (30) CALENDAR DAYS OF THE AUDIT CLOSE-OUT MEETING (OR SUCH OTHER
DATE AS AGREED BETWEEN THE PARTIES) EITHER:

 

4.5.12.4.1            CARRY OUT THE CORRECTIVE ACTION; OR

 

4.5.12.4.2                                    PROPOSE TO THE AUTHORITY, AND
OBTAIN THE AUTHORITY’S APPROVAL FOR, A PLAN FOR CARRYING OUT THE CORRECTIVE
ACTION.


 


4.5.13                  WHERE THE CONTRACTOR PROPOSES A PLAN FOR THE CORRECTIVE
ACTION IN ACCORDANCE WITH CLAUSE 4.5.12.4.2 ABOVE, THE AUTHORITY SHALL HAVE
THIRTY (30) CALENDAR DAYS TO NOTIFY THE CONTRACTOR WHETHER IT ACCEPTS SUCH
PROPOSED PLAN FOR THE CORRECTIVE ACTION (SUCH ACCEPTANCE NOT TO BE UNREASONABLY
WITHHELD). FAILURE OF THE AUTHORITY TO PROVIDE SUCH NOTIFICATION WITHIN THE
ABOVE PERIOD SHALL CONSTITUTE DEEMED ACCEPTANCE BY THE AUTHORITY. WHERE THE
AUTHORITY ACCEPTS OR IS DEEMED TO ACCEPT THE CONTRACTORS’ PLAN THE CONTRACTOR
SHALL UPON SUCH ACCEPTANCE OR DEEMED ACCEPTANCE IMPLEMENT THE PLAN FOR THE
CORRECTIVE ACTION. WHERE THE AUTHORITY NOTIFIES THE CONTRACTOR THAT IT DOES NOT
ACCEPT THE PLAN FOR THE CORRECTIVE ACTION, THE PARTIES SHALL ENDEAVOUR WITHIN
THE FOLLOWING THIRTY (30) CALENDAR DAYS TO AGREE ANY NECESSARY AMENDMENTS TO THE
PLAN FOR THE CORRECTIVE ACTION. IN THE ABSENCE OF AGREEMENT WITHIN SUCH THIRTY
(30) CALENDAR DAY PERIOD, THE QUESTION OF WHETHER OR NOT THE AUTHORITY’S
WITHHOLDING OF ACCEPTANCE IS REASONABLE MAY BE REFERRED BY EITHER PARTY TO BE
RESOLVED IN ACCORDANCE WITH PART 13 (DISPUTE MANAGEMENT).


 


4.5.14                  BOOKS OF AUDIT FINDINGS

 

The Contractor shall maintain books containing the findings of audits carried
out pursuant to Clause 4.5 (Inspection and Audit) together with any relevant
correction reports setting out the Corrective Action taken as a result of such
audit findings in accordance with Clause 4.5.12 (Audit Findings and Corrective
Action).


 


4.5.15                  GOOD PRACTICE

 

Without prejudice to Clause 8.4 (Authority’s Rights to IP developed by or on
behalf of the Contractor and Subcontractors), the Authority reserves the right

 

87

--------------------------------------------------------------------------------


 

to use any best practice identified during any inspection or audit carried out
pursuant to this Clause 4.5 (Inspection and Audit) and/or at any Audit Close-Out
Meeting, including the right to promulgate such good practice across all nuclear
sites designated under section 3 of the Energy Act.

 


4.5.16                  RECORDS RELATING TO AUTHORITY’S PROPERTY

 

Without prejudice to the generality of this Clause 4.5 (Inspection and Audit),
the Contractor shall provide the Authority, any Authority Agent and the
Comptroller and Auditor General (and any of its authorised representatives) with
full access to, the right of inspection of, and extraction from all records
whether manual or on computer that relate to the Authority’s property (both real
and personal) leased to or otherwise made available to the Contractor. All such
records shall be retained by the Contractor for the period specified in Clause
4.3 (Retention of Records).

 


4.5.17                CONTRACTOR’S OBLIGATIONS PERSIST

 

The Contractor shall not be excused from performance of any aspect of its
obligations under this Contract for any period of time during which the
Authority and/or the Comptroller and Auditor General are exercising their
respective rights in accordance with this Clause 4.5 (Inspection and Audit). If,
as a result of any Authority or National Audit Office inspection or audit, the
Contractor is prevented from performing its obligations under this Contract
despite having used reasonable endeavours to so perform, the Contractor shall be
entitled to bring a Change Proposal in accordance with Clause 2.6 (Setting the
LTP and Change Control) and Part 2 of the Programme Management Schedule (Setting
the LTP and Change Control) to seek to address the impact of such inspection or
audit.

 


4.5.18                  CONFIDENTIALITY

 

The Parties obligations under this Clause 4.5 (Inspection and Audit) shall be
subject to the obligations set out in Part 10 (Confidentiality, Security and
Compliance with Law).

 

88

--------------------------------------------------------------------------------

 

PART 5 EMPLOYEES

 

5.1                               Nominated Staff

 


5.1.1                        THE CONTRACTOR SHALL ENTER, AND SHALL PROCURE THAT
THE PARENT BODY ORGANISATION AND EACH PERSON WHO IS A NAMED MEMBER OF NOMINATED
STAFF (OR IS APPOINTED AS A REPLACEMENT FOR NOMINATED STAFF) ENTERS, INTO A
SECONDMENT AGREEMENT IN THE FORM ATTACHED AT PART 3 OF THE EMPLOYEE SCHEDULE
(PRO FORMA SECONDMENT AGREEMENT).


 


5.1.2                        SUBJECT TO CLAUSE 5.1.3 BELOW, THE CONTRACTOR SHALL
NOT PERMIT ANY OF THE NOMINATED STAFF TO BE WITHDRAWN FROM FULL TIME EMPLOYMENT
ON A SITE WITHOUT FIRST OBTAINING THE PRIOR WRITTEN CONSENT OF THE AUTHORITY
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) AS TO THE SUITABILITY AND
ADEQUACY OF A REPLACEMENT WHO MUST HAVE A LEVEL OF SKILLS AND EXPERIENCE BROADLY
COMPARABLE TO THAT OF THE NOMINATED STAFF BEING WITHDRAWN, OR IF MORE
APPROPRIATE DEPENDING ON THE RELEVANT JOB POSITION, HAVE THE NECESSARY SKILLS
AND EXPERIENCE REQUIRED FOR THAT JOB POSITION.


 


5.1.3                        WHERE THE WITHDRAWAL FROM FULL TIME EMPLOYMENT OF
NOMINATED STAFF AND/OR APPOINTMENT OF A REPLACEMENT FOR A PERSON NAMED NOMINATED
STAFF IN ACCORDANCE WITH THIS CLAUSE 5.1 (NOMINATED STAFF) REQUIRES THE APPROVAL
OF THE REGULATORS, THE CONTRACTOR SHALL PROCURE ALL SUCH APPROVALS AS ARE
NECESSARY BEFORE MAKING THE WITHDRAWAL AND/OR REPLACEMENT AS APPLICABLE.


 


5.1.4                        IN THE EVENT THAT INDIVIDUAL PERSONS DESIGNATED
NOMINATED STAFF ARE WITHDRAWN AND REPLACED IN ACCORDANCE WITH CLAUSES 5.1.1 TO
5.1.3 ABOVE, THEM THE CONTRACTOR SHALL ENTER, AND SHALL PROCURE THAT THE PARENT
BODY ORGANISATION AND EACH REPLACEMENT SHALL ENTER INTO A SECONDMENT AGREEMENT
IN TERMS SUBSTANTIVELY TO THE TERM OF THE PRO FORMA SECONDMENT AGREEMENT
ATTACHED AT PART 3 OF THE EMPLOYEE SCHEDULE.

 

5.2                               Key Personnel


 


5.2.1                        THE AUTHORITY SHALL BE ENTITLED TO IDENTIFY AND
NAME INDIVIDUALS, WHETHER EMPLOYEES OR NOMINATED STAFF, AS KEY PERSONNEL IN ITS
ABSOLUTE DISCRETION. THE INDIVIDUALS SO NAMED BY THE AUTHORITY ARE LISTED IN
PART 2 OF THE EMPLOYEE SCHEDULE (KEY PERSONNEL). SUCH LIST MAY BE AMENDED FROM
TIME TO TIME BY THE AUTHORITY WHETHER TO TAKE ACCOUNT OF THE REPLACEMENT OF ANY
INDIVIDUAL AS A MEMBER OF KEY PERSONNEL OR TO ADD ANY NEW PERSON OR TO REMOVE
ANY PERSON FROM SUCH LIST.


 


5.2.2                        SUBJECT TO CLAUSES 5.2.3 BELOW, THE CONTRACTOR
SHALL NOT AND SHALL PROCURE THAT THE PARENT BODY ORGANISATION SHALL NOT:

 

5.2.2.1               dismiss (either summarily or on notice);

 

5.2.2.2               suspend for more than 5 Calendar Days;

 

5.2.2.3               change the job description of,

 

5.2.2.4               subject to Clause 5.8.4 (Terms and Conditions of
Employment) alter any material term or condition of the contract or terms of
employment of;

 

89

--------------------------------------------------------------------------------


 

5.2.2.5               redeploy or reallocate to other services

 

any Key Personnel without the prior written consent of the Authority (such
consent not to be unreasonably withheld);

 

5.2.2.6               do anything (by act or omission) which is, or may be, a
breach of the contract or terms of employment of, any Key Personnel.


 


5.2.3                        WHERE EITHER THE CONTRACTOR OR THE PARENT BODY
ORGANISATION INTENDS TO WITHDRAW FROM EMPLOYMENT ANY MEMBER OF KEY PERSONNEL OR
NOMINATED STAFF, THE CONTRACTOR MUST AND SHALL PROCURE THAT THE PARENT BODY
ORGANISATION WILL:

 

5.2.3.1               obtain the prior written consent of the Authority (such
consent not to be unreasonably withheld) as to the suitability and adequacy of a
replacement who must have a level of skills and experience comparable to that of
the member of Nominated Staff or Key Personnel being withdrawn, or if more
appropriate depending on the relevant job position, have the necessary skills
and experience required for that job position; and

 

5.2.3.2               where such withdrawal and/or appointment of a replacement
member of Nominated Staff or Key Personnel in accordance with this Clause 5.2.3
requires the approval of the Regulators, procure all such approvals as are
necessary before making the withdrawal and/or replacement as applicable.


 


5.2.4                        NOTHING IN THIS CLAUSE 5.2 (KEY PERSONNEL) WILL
PREVENT THE EITHER CONTRACTOR OR THE PARENT BODY ORGANISATION FROM IMMEDIATELY
DISMISSING OR SUSPENDING FROM THEIR DUTIES ANY KEY PERSONNEL OR NOMINATED STAFF
WHERE, IN THE REASONABLE OPINION OF THE CONTRACTOR OR THE PARENT BODY
ORGANISATION, SUCH ACTION IS:

 

5.2.4.1               necessary to comply with any applicable Law or Regulatory
Requirements; and/or

 

5.2.4.2               required to safeguard the health and wellbeing of any
employee on any Site; and/or

 

5.2.4.3               justified on the grounds that any member of the Key
Personnel or Nominated Staff has committed an act of gross misconduct; and/or

 

5.2.4.4               justified on the grounds that any member of the Key
Personnel or Nominated Staff has failed a drugs and/or alcohol test.


 


5.2.5                        ORGANISATIONAL CHANGE

 

Subject to Regulatory Requirements, the Contractor shall not make any material
change to the organisational structure of the Contractor without previously
having consulted the Authority.

 

5.3                               Non-Contract Activities

 

The Contractor shall ensure and procure that the Employees and the Nominated
Staff are engaged solely in the performance of the Tasks and the Contractor’s
other

 

90

--------------------------------------------------------------------------------


 

obligations under this Contract and/or the performance of the Contractor’s
obligations to the Authority in relation to other sites under the Energy Act or
another Site Management and Operations Contract, save as may otherwise be
expressly agreed in writing in advance with the Authority pursuant to Clause 16
(Provision of Staff to the SLC) of the Parent Body Agreement or as permitted by
the Contractor’s HR Internal Procedures.

 

If any Employee and/or any Nominated Staff perform the Contractor’s obligations
to the Authority in relation to other sites under the Energy Act or another Site
Management and Operations Contract, the Contractor shall ensure that such
Employee’s or Nominated Staff’s time (as the case may be) is apportioned and
charged to the relevant Site or site.

 

5.4                               Notice to Authority of Disputes


 


5.4.1                        THE CONTRACTOR SHALL NOTIFY THE AUTHORITY OF THE
EXISTENCE AND DETAILS OF ANY GRIEVANCE MADE IN ACCORDANCE WITH APPLICABLE
STATUTORY GRIEVANCE PROCEDURES OR DISPUTE (WHETHER ACTUAL, PENDING OR
THREATENED) BETWEEN:

 

5.4.1.1             the Contractor and any of the Employees or Nominated Staff;
and/or

 

5.4.1.2               the Contractor and any of the Contractor’s Subcontractors
engaged in connection with this Contract and/or their employees; and/or

 

5.4.1.3               the Contractor and any trade union or other body
representing any such person in Clause 5.4.1.1 or 5.4.1.2 above.

 

Such notification will be made as soon reasonably practicable after the
Contractor becomes aware of any such grievance or dispute and the Contractor
shall provide such level of detail as the Authority reasonably requires.


 


5.4.2                        THE CONTRACTOR SHALL KEEP THE AUTHORITY INFORMED
WITH UPDATES AND PROGRESS REPORTS ON ANY DISPUTE NOTIFIED PURSUANT TO CLAUSE
5.4.1 ABOVE TOGETHER WITH ANY PROPOSED SETTLEMENTS OR DEVELOPMENTS WHICH MAY
AFFECT THE APPROVED FUNDING CATEGORIES IN THE LTP AND/OR LCBL.

 

5.5                               Maintenance Skills

 

The Contractor acknowledges the responsibility of the Authority under section
9(2)(a) of the Energy Act in relation to the maintenance and development in the
United Kingdom of a skilled workforce and shall comply with the provisions of
Clause 2.7 (Subcontracting/Procurement). In particular, the Contractor shall:

 


5.5.1                        WHEN CONSIDERING REDUNDANCIES OR ANY OTHER
PROGRAMME INVOLVING A REDUCTION OF EMPLOYEE OR NOMINATED STAFF NUMBERS AND/OR
WHEN MAKING MAKE-OR-BUY DECISIONS PURSUANT TO ITS MAKE-OR-BUY PLAN, TAKE INTO
ACCOUNT THE AUTHORITY’S DUTY TO MAINTAIN AND DEVELOP IN THE UNITED KINGDOM A
SKILLED WORKFORCE UNDER SECTION 9(2)(A) OF THE ENERGY ACT;

 


5.5.2                        CONSIDER AND PLAN FUTURE SKILLS REQUIREMENTS AND
PREDICT POSSIBLE SKILLS SHORTAGES AND NEEDS AND, IN EACH CASE, TRAIN EMPLOYEES
AND NOMINATED STAFF AND RECRUIT AND TRAIN ADDITIONAL EMPLOYEES ACCORDINGLY; AND,

 

91

--------------------------------------------------------------------------------


 


5.5.3                        ENSURE THAT WHEN IT REPLACES ANY OF THE EMPLOYEES
PURSUANT TO THIS CLAUSE 5 (EMPLOYEES), THE REPLACEMENT HAS A LEVEL OF SKILLS AND
EXPERIENCE WHICH:

 

5.5.3.1               is at least broadly comparable to that of the Employee
that he or she is replacing; or

 

5.5.3.2               if more appropriate depending on the relevant job
position, matches the necessary skills and experience required for that job
position.

 

5.6                               Authority Approval of Redundancy


 


5.6.1                        SUBJECT TO CLAUSE 5.1 (NOMINATED STAFF) AND 5.2
(KEY PERSONNEL), THE CONTRACTOR SHALL PROCURE THAT THE PARENT BODY ORGANISATION
OBTAIN THE PRIOR WRITTEN CONSENT OF THE AUTHORITY (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD) IN ADVANCE OF:

 

5.6.1.1               commencing and/or continuing a Redundancy programme or any
other programme involving the reduction of employee numbers such as a voluntary
early release scheme; and/or

 

5.6.1.2               suspending or terminating the employment of 5 or more
Employees within any period of one (1) Month or less or 15 or more Employees
within any period of 3 months or less;

 

5.6.2                        Nothing in this Clause 5.6 (Authority Approval of
Redundancy) will prevent the Contractor from immediately dismissing or
suspending from their duties or procuring such dismissal or suspension by the
Parent Body Organisation any Employees or from procuring the immediate dismissal
or suspension of Nominated Staff by the Parent Body Organisation where, in the
reasonable opinion of the Contractor, such action is:

 

5.6.2.1               necessary to comply with any applicable Law or Regulatory
Requirements;

 

5.6.2.2               required to safeguard the health and wellbeing of any
employee on any Site;

 

5.6.2.3               justified on the grounds that any Employee has committed
an act of gross misconduct; and/or

 

5.6.2.4               justified on the grounds that any Employee has failed an
alcohol and/or drugs test.

 

5.7                               Non-Discrimination

 

The Contractor shall, in respect of the Employees, comply with, and shall
procure that the Parent Body Organisation and those of its agents, Employees and
Nominated Staff who carry out activities on any Site shall, comply with, the:


 


5.7.1                        SEX DISCRIMINATION ACT 1975 AND SEX DISCRIMINATION
ACT 1986;


 


5.7.2                        RACE RELATIONS ACT 1976;


 


5.7.3                        DISABILITY DISCRIMINATION ACT 1995;


 


5.7.4                        HUMAN RIGHTS ACT 1998;

 

92

--------------------------------------------------------------------------------


 


5.7.5                        EQUAL PAY ACT 1970;


 


5.7.6                        EMPLOYMENT RIGHTS ACT 1996;


 


5.7.7                        EMPLOYMENT EQUALITY (SEXUAL ORIENTATION)
REGULATIONS 2003;


 


5.7.8                        EMPLOYMENT EQUALITY (RELIGION OR BELIEF)
REGULATIONS 2003;


 


5.7.9                        EMPLOYMENT EQUALITY (AGE) REGULATIONS 2006; AND


 


5.7.10                  ANY OTHER LEGAL OR STATUTORY REQUIREMENT, MODIFICATION
OR RE-ENACTMENT RELATING TO DISCRIMINATION IN EMPLOYMENT, AND SHALL PROCURE THAT
THE PARENT BODY ORGANISATION AND THOSE OF ITS AGENTS WHO CARRY ON ACTIVITIES ON
ANY SITE OPERATE AN APPROPRIATE EQUAL OPPORTUNITIES POLICY.

 

5.8                               Terms and Conditions of Employment


 


5.8.1                        THE CONTRACTOR SHALL KEEP AND MAINTAIN ADEQUATE HR
INTERNAL PROCEDURES AND RECORDS TO ENABLE IT TO MANAGE ITS EMPLOYEES. SUCH HR
INTERNAL PROCEDURES AND RECORDS SHALL CONTAIN, AMONGST OTHER THINGS, ALL
EMPLOYEES’ UP TO DATE TERMS AND CONDITIONS OF EMPLOYMENT AND DETAILS OF
REMUNERATION INCLUDING BONUS SCHEMES.


 


5.8.2                        THE CONTRACTOR SHALL OBTAIN THE PRIOR WRITTEN
CONSENT OF THE AUTHORITY (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) BEFORE
MAKING ANY CHANGE TO ITS HR INTERNAL PROCEDURES AND RECORD KEEPING SYSTEMS WHERE
SUCH CHANGE WILL CAUSE A SIGNIFICANT INCREASE IN THE COSTS OF OPERATING THE
SITES AND/OR PERFORMING ITS OBLIGATIONS UNDER THIS CONTRACT.


 


5.8.3                        WITHOUT PREJUDICE TO THE GENERALITY OF CLAUSE 5.8.2
THE CONTRACTOR SHALL NOT (OTHER THAN WHEN IT IS LEGALLY REQUIRED TO DO SO),
WITHOUT THE PRIOR WRITTEN CONSENT OF THE AUTHORITY MAKE OR AGREE ANY CHANGES TO
ITS PROCEDURES AND POLICIES RELATING TO THE TERMS AND CONDITIONS OF EMPLOYEES,
INCLUDING PROCEDURES AND POLICIES WHICH RELATE TO:


 


5.8.3.1               THE INCLUSION, INCREASE OR RECLASSIFICATION IN WAGES,
SALARY, OTHER ELEMENTS OF PAY, BENEFITS OR EMOLUMENTS AS PENSIONABLE OR
NON-PENSIONABLE;


 


5.8.3.2               INCREASES IN WAGES, SALARY, OTHER ELEMENTS OF PAY,
BENEFITS OR EMOLUMENTS; AND


 


5.8.3.3               THE AGREEMENT OR APPROVAL OF ANY SEVERANCE OR REDUNDANCY
AUGMENTATIONS TO ANY WAGES, SALARY, OTHER ELEMENTS OF PAY, BENEFITS OR
EMOLUMENTS


 


IN EACH CASE THE EFFECT OF WHICH MAY INCREASE THE COSTS INCURRED BY THE
AUTHORITY IN RELATION TO EMPLOYEES.

 

5.8.4                        Subject to compliance with relevant employment law,
the Contractor shall make such additions to, omissions from, or other changes to
the employment contracts of Employees from time as required to be made by the
Authority.

 

93

--------------------------------------------------------------------------------


 

5.9                               Trade Union Agreements


 


5.9.1                        THE CONTRACTOR SHALL COMPLY WITH AND DISCLOSE TO
THE AUTHORITY THE TERMS OF ALL AGREEMENTS IT HAS MADE WITH TRADE UNIONS OR OTHER
BODIES REPRESENTING ANY OF THE EMPLOYEES WHERE THOSE AGREEMENTS RELATE TO ANY OF
THE EMPLOYEES.


 


5.9.2                        THE CONTRACTOR SHALL DISCLOSE TO THE AUTHORITY THE
TERMS OF ALL AGREEMENTS ENTERED INTO WITH TRADE UNIONS OR OTHER BODIES
REPRESENTING ANY OF THE EMPLOYEES AND SHALL KEEP THE AUTHORITY FULLY INFORMED OF
ANY CHANGES TO ANY SUCH AGREEMENT OR OF ANY NEW AGREEMENTS ENTERED INTO WHICH
RELATE TO ANY OF THE EMPLOYEES.

 

5.10                        Termination Costs

 

The Authority shall recover, in accordance with its rights under Clause 7
(Parent Body Organisation Indemnities) of the Parent Body Agreement, all costs,
claims, losses, liabilities and expenses which arise out of the termination of
the employment of any of the Nominated Staff (or their replacements) from the
Parent Body Organisation by claiming under the Parent Body Organisation
Indemnities. Where the Authority makes a claim against the Parent Body
Organisation pursuant to this Clause 5.10 (Termination Costs), it shall do so by
serving a Demand on the Parent Body Organisation specifying the amount due.

 

5.11                        Removal of Contractor or Subcontractor Employees
from Sites

 

If:


 


5.11.1                  THERE IS A CONTRACTOR DEFAULT (WHETHER OR NOT REMEDIED
TO THE SATISFACTION OF THE AUTHORITY IN ACCORDANCE WITH CLAUSE 12.4 (TERMINATION
OR REMEDY FOR CONTRACTOR DEFAULT)) AND THE AUTHORITY:

 

5.11.1.1         has made all reasonable enquiries into the circumstances in
which the Contractor Default occurred; and

 

5.11.1.2         believes, acting reasonably, that:

 

5.11.1.2.1            THE CONTRACTOR DEFAULT MAY FAIRLY BE ATTRIBUTABLE IN WHOLE
OR IN SUBSTANTIVE PART TO ANY PARTICULAR EMPLOYEE OR MEMBER OF NOMINATED STAFF;
AND

 

5.11.1.2.2            IF THE RELEVANT EMPLOYEE WERE TO CONTINUE IN THE
EMPLOYMENT OF THE CONTRACTOR, IT WOULD ADVERSELY AFFECT THE CONTRACTOR’S ABILITY
TO FULFIL ITS OBLIGATIONS TO THE AUTHORITY;

 

or

 


5.11.2                  THE AUTHORITY REASONABLY BELIEVES THAT THE PRESENCE ON
THE SITES OF AN EMPLOYEE OR SUBCONTRACTOR’S EMPLOYEE OR A NOMINATED STAFF
REPRESENTS A THREAT TO HEALTH, SAFETY, SECURITY OR THE ENVIRONMENT, THEN THE
AUTHORITY SHALL BE ENTITLED TO REQUEST THAT ANY SUCH EMPLOYEE, SUBCONTRACTOR’S
EMPLOYEE OR NOMINATED STAFF AS APPLICABLE BE REMOVED FROM THE SITES.

 


5.11.3                  THE CONTRACTOR SHALL COMPLY WITH ANY REQUEST MADE BY THE
AUTHORITY PURSUANT TO THIS CLAUSE 5.11.

 

94

--------------------------------------------------------------------------------


 

5.12                        PENSIONS (Pre Sale)

 


5.12.1                  ENERGY ACT REQUIREMENTS

 

The Contractor shall not do or omit to do anything that shall cause the
Authority to be in breach of any of its duties and obligations under Part 3
and/or Part 4 of Schedule 8 to the Energy Act. In the event of any breach of
this undertaking, the Contractor shall do all things necessary, as directed by
the Authority, to restore the rights and benefits of relevant Employees as
referred to therein.

 


5.12.2                  PARTICIPATION IN COMBINED NUCLEAR PENSION PLAN

 

The Contractor shall, on the Sale Date, enter into the Deed of Participation in
the form attached as Part 4 of the Employee Schedule.  If for any reason the
Deed of Participation is not executed as aforesaid the Contractor shall be
deemed to have entered into the Deed of Participation and shall be bound by and
shall comply with the same as if the terms thereof were fully set out herein. 
For the avoidance of doubt, it is not expected that Employees or Nominated Staff
who are currently members of the Electricity Supply Pension Scheme will transfer
to the Combined Nuclear Pension Plan.

 


5.12.3                PARTICIPATION IN OTHER APPLICABLE SCHEMES

 


THE CONTRACTOR SHALL PARTICIPATE IN SUCH OF THE OTHER APPLICABLE SCHEMES AS THE
AUTHORITY MAY AT ANY TIME DIRECT IN RESPECT OF THOSE OF THE EMPLOYEES WHO WERE
EMPLOYEES ON THE COMMENCEMENT DATE WHERE THIS IS NECESSARY IN RECOGNITION OF THE
AUTHORITY’S DUTIES AND OBLIGATIONS UNDER SCHEDULE 8 OF THE ENERGY ACT AND WHO
ARE NOT IN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF THE DEED OF
PARTICIPATION AND IN RESPECT OF THOSE WHO BECOME EMPLOYEES OR NOMINATED STAFF
AFTER THAT DATE AND WHO ARE NOT OTHERWISE IN THE CLASS OF EMPLOYEES REFERRED TO
IN CLAUSE 2.3 OF THE DEED OF PARTICIPATION OR AT ANY TIME HEREAFTER CEASE TO BE
WITHIN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF THE DEED OF
PARTICIPATION.. IN EACH CASE, THE CONTRACTOR’S OBLIGATIONS SHALL BE SUBJECT TO
SUCH CONSENTS AS MAY BE REQUIRED UNDER THE GOVERNING DOCUMENTATION OF THE
APPLICABLE SCHEMES, WHICH CONSENTS THE CONTRACTOR AND THE AUTHORITY WILL EACH
USE THEIR REASONABLE ENDEAVOURS TO PROCURE.

 


5.12.4                THE CONTRACTOR SHALL NOT PARTICIPATE IN ANY OTHER PENSION
SCHEME IN RESPECT OF THE EMPLOYEES OR NOMINATED STAFF WITHOUT THE CONSENT OF THE
AUTHORITY.

 


5.12.5                THE CONTRACTOR SHALL NOT TAKE OR FAIL TO TAKE ANY ACTION
WHICH WOULD CAUSE IT TO CEASE TO PARTICIPATE IN ANY APPLICABLE SCHEME WITHOUT
THE CONSENT OF THE AUTHORITY.

 


5.12.6                AUTHORITY RIGHTS AND CONTRACTOR OBLIGATIONS IN RESPECT OF
APPLICABLE SCHEMES

 

The Contractor shall, in respect of all Applicable Schemes in which it
participates under Clauses 5.12.2 and/or 5.12.3,

 

5.12.6.1                   appoint the Authority as its nominee for the purposes
of consultation on the investment strategy of the Applicable Schemes under
section 35 of the Pensions Act 1995. The Contractor

 

95

--------------------------------------------------------------------------------


 

acknowledges that the Authority may take account of its own interests as well as
those of the Contractor when discussing investment strategy with the trustees
(or if there are no applicable trustees the administrator) or managers of the
Applicable Schemes. In respect of any Applicable Scheme to which section 35 of
the Pensions Act 1995 does not apply, any powers held by the Contractor under
the Scheme to influence notional investment strategy shall be delegated to the
Authority.

 

5.12.6.2                   appoint the Authority as its nominee for the purposes
of consultation on the member nominated trustee provisions of the Pensions Act
1995 and the Pensions Act 2004.

 

5.12.6.3                   not exercise or consent to the exercise of any powers
or discretions in relation to the Applicable Schemes without the consent of the
Authority and shall exercise any such powers or discretions and shall give such
consents in such a way as the Authority may direct.

 

5.12.6.4                   Without limiting the obligations in Clauses 5.12.2
and 5.12.3 and 5.12.6 above in any way, the Contractor shall in relation to
Applicable Schemes in which it participates under Clauses 5.12.2 and/or 5.12.3

 

5.12.6.4.1            AGREE TO THE SUBSTITUTION OF THE AUTHORITY AS PRINCIPAL
EMPLOYER OF THE APPLICABLE SCHEME IF THE AUTHORITY SO REQUESTS AND IF SUCH
SUBSTITUTION IS PERMITTED UNDER THE GOVERNING DOCUMENTATION OF THE APPLICABLE
SCHEME;

 

5.12.6.4.2            SET OR AGREE EMPLOYER CONTRIBUTION RATES AS DIRECTED BY
THE AUTHORITY;

 

5.12.6.4.3            COMPLY WITH THE SCHEME DOCUMENTS AND, IN RESPECT OF
APPLICABLE SCHEMES OTHER THAN THE CNPP, COMPLY WITH THE TRUST DEEDS OR SUCH
OTHER GOVERNING DOCUMENTS AND RULES OF THE RELEVANT APPLICABLE SCHEMES RELEVANT
TO IT AS EMPLOYER;

 

5.12.6.4.4            PAY ALL SUMS DUE TO THE SCHEME TRUSTEE OR THE TRUSTEES (OR
IF THERE ARE NO APPLICABLE TRUSTEES THE ADMINISTRATOR) OF OTHER APPLICABLE
SCHEMES AS AND WHEN THEY FALL DUE;

 

5.12.6.4.5            COMPLY WITH ADMINISTRATION SYSTEMS AND RISK MANAGEMENT
PROCEDURES AS REASONABLY REQUIRED BY THE AUTHORITY OR THE RELEVANT APPLICABLE
SCHEME;

 

5.12.6.4.6            COMPLY WITH ALL OBLIGATIONS WHENEVER ARISING TO CONSULT IN
RESPECT OF MATTERS RELATED TO PENSIONS AND DISCLOSE ALL RELEVANT INFORMATION IN
ADVANCE OF ITS ISSUANCE TO THE AUTHORITY AND IN CONNECTION THEREWITH COOPERATE
AND LIAISE WITH THE AUTHORITY AS REASONABLY REQUIRED BY THE AUTHORITY

 

5.12.6.5         where it has power, amend the Applicable Schemes as directed by
the Authority and not amend the Applicable Schemes otherwise;

 

96

--------------------------------------------------------------------------------


 

5.12.6.5.1            NOT AGREE TO THE FUNDING OF ANY DEFICIT OR THE TREATMENT
OF ANY SURPLUS WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12.6.5.2            NOT MAKE ANY AUGMENTATIONS TO BENEFITS WITHOUT CONSENT OF
THE AUTHORITY;

 

5.12.6.5.3            NOT ADMIT ANY OTHER EMPLOYER TO THE APPLICABLE SCHEME
WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12.6.5.4            NOT TERMINATE (OR ALLOW TO TERMINATE) THE SERVICE OF ANY
EMPLOYEES OR NOMINATED STAFF IN CIRCUMSTANCES WHERE AN ENHANCED BENEFIT WOULD BE
DUE UNDER THE APPLICABLE SCHEMES WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12.6.5.5            NOT WIND UP THE SCHEME OR ANY PART OR SECTION OF IT
WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12.6.5.6            COMPLY WITH ITS OBLIGATIONS AS EMPLOYER ARISING UNDER THE
GENERAL LAW RELATING TO PENSIONS; AND

 

5.12.6.6         except where and to the extent required by law, not make,
without the consent of the Authority, any announcements or issue any, material,
information or issue any publicity or advertising in any media or form
whatsoever affecting or relating to pension arrangements such consent not to be
unreasonably withheld or delayed.

 

5.12A               PENSIONS (Post Sale)


 


5.12A.1        ENERGY ACT REQUIREMENTS

 

The Contractor shall not do or omit to do anything that shall cause the
Authority to be in breach of any of its duties and obligations under Part 3
and/or Part 4 of Schedule 8 to the Energy Act. In the event of any breach of
this undertaking, the Contractor shall do all things necessary, as directed by
the Authority, to restore the rights and benefits of relevant Employees as
referred to therein.

 


5.12A.2        PARTICIPATION IN COMBINED NUCLEAR PENSION PLAN

 

The Contractor shall, on the date of execution of this Agreement, enter into the
Deed of Participation in the form attached as Part 4 of the Employee Schedule. 
If for any reason the Deed of Participation is not executed as aforesaid the
Contractor shall be deemed to have entered into the Deed of Participation and
shall be bound by and shall comply with the same as if the terms thereof were
fully set out herein.  For the avoidance of doubt, it is not expected that
Employees or Nominated Staff who are currently members of the Electricity Supply
Pension Scheme will transfer to the Combined Nuclear Pension Plan.

 


5.12A.3      PARTICIPATION IN OTHER APPLICABLE SCHEMES

 


THE CONTRACTOR SHALL PARTICIPATE IN SUCH OF THE OTHER APPLICABLE SCHEMES AS THE
AUTHORITY MAY AT ANY TIME DIRECT IN RESPECT OF THOSE OF THE EMPLOYEES WHO WERE
EMPLOYEES ON THE COMMENCEMENT DATE WHERE THIS IS NECESSARY IN RECOGNITION OF THE
AUTHORITY’S DUTIES AND OBLIGATIONS UNDER SCHEDULE 8 OF THE

 

97

--------------------------------------------------------------------------------


 


ENERGY ACT AND WHO ARE NOT IN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3
OF THE DEED OF PARTICIPATION AND IN RESPECT OF THOSE WHO BECOME EMPLOYEES OR
NOMINATED STAFF AFTER THAT DATE AND WHO ARE NOT OTHERWISE IN THE CLASS OF
EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF THE DEED OF PARTICIPATION OR AT ANY TIME
HEREAFTER CEASE TO BE WITHIN THE CLASS OF EMPLOYEES REFERRED TO IN CLAUSE 2.3 OF
THE DEED OF PARTICIPATION.. IN EACH CASE, THE CONTRACTOR’S OBLIGATIONS SHALL BE
SUBJECT TO SUCH CONSENTS AS MAY BE REQUIRED UNDER THE GOVERNING DOCUMENTATION OF
THE APPLICABLE SCHEMES, WHICH CONSENTS THE CONTRACTOR AND THE AUTHORITY WILL
EACH USE THEIR REASONABLE ENDEAVOURS TO PROCURE.

 


5.12A.4      THE CONTRACTOR SHALL NOT PARTICIPATE IN ANY OTHER PENSION SCHEME IN
RESPECT OF THE EMPLOYEES OR NOMINATED STAFF WITHOUT THE CONSENT OF THE
AUTHORITY.

 


5.12A.5      THE CONTRACTOR SHALL NOT TAKE OR FAIL TO TAKE ANY ACTION WHICH
WOULD CAUSE IT TO CEASE TO PARTICIPATE IN ANY APPLICABLE SCHEME WITHOUT THE
CONSENT OF THE AUTHORITY.

 


5.12A.6      AUTHORITY RIGHTS AND CONTRACTOR OBLIGATIONS IN RESPECT OF
APPLICABLE SCHEMES

 

The Contractor shall, in respect of all Applicable Schemes in which it
participates under Clauses 5.12A.2 and/or 5.12A.3,

 

5.12A.6.1         appoint the Authority as its nominee for the purposes of
consultation on the investment strategy of the Applicable Schemes under section
35 of the Pensions Act 1995. The Contractor acknowledges that the Authority may
take account of its own interests as well as those of the Contractor when
discussing investment strategy with the trustees (or if there are no applicable
trustees the administrator) or managers of the Applicable Schemes. In respect of
any Applicable Scheme to which section 35 of the Pensions Act 1995 does not
apply, any powers held by the Contractor under the Scheme to influence notional
investment strategy shall be delegated to the Authority.

 

5.12A.6.2         appoint the Authority as its nominee for the purposes of
consultation on the member nominated trustee provisions of the Pensions Act 1995
and the Pensions Act 2004.

 

5.12A.6.3         not exercise or consent to the exercise of any powers or
discretions in relation to the Applicable Schemes without the consent of the
Authority and shall exercise any such powers or discretions and shall give such
consents in such a way as the Authority may direct.

 

5.12A.6.4         Without limiting the obligations in Clauses 5.12A.3 and
5.12A.4 and 5.12A.6 in any way, the Contractor shall in relation to Applicable
Schemes in which it participates under Clauses 5.12A.2 and/or 5.12A.3

 

5.12A.6.4.1  AGREE TO THE SUBSTITUTION OF THE AUTHORITY AS PRINCIPAL EMPLOYER OF
THE APPLICABLE SCHEME IF THE AUTHORITY SO REQUESTS AND IF SUCH SUBSTITUTION IS
PERMITTED UNDER THE GOVERNING DOCUMENTATION OF THE APPLICABLE SCHEME;

 

98

--------------------------------------------------------------------------------


 

5.12A.6.4.2  SET OR AGREE EMPLOYER CONTRIBUTION RATES AS DIRECTED BY THE
AUTHORITY;

 

5.12A.6.4.3  COMPLY WITH THE SCHEME DOCUMENTS AND, IN RESPECT OF APPLICABLE
SCHEMES OTHER THAN THE CNPP, COMPLY WITH THE TRUST DEEDS OR SUCH OTHER GOVERNING
DOCUMENTS AND RULES OF THE RELEVANT APPLICABLE SCHEMES RELEVANT TO IT AS
EMPLOYER;

 

5.12A.6.4.4  PAY ALL SUMS DUE TO THE SCHEME TRUSTEE OR THE TRUSTEES (OR IF THERE
ARE NO APPLICABLE TRUSTEES THE ADMINISTRATOR) OF OTHER APPLICABLE SCHEMES AS AND
WHEN THEY FALL DUE;

 

5.12A.6.4.5  COMPLY WITH ADMINISTRATION SYSTEMS AND RISK MANAGEMENT PROCEDURES
AS REASONABLY REQUIRED BY THE AUTHORITY OR THE RELEVANT APPLICABLE SCHEME;

 

5.12A.6.4.6  COMPLY WITH ALL OBLIGATIONS WHENEVER ARISING TO CONSULT IN RESPECT
OF MATTERS RELATED TO PENSIONS AND DISCLOSE ALL RELEVANT INFORMATION IN ADVANCE
OF ITS ISSUANCE TO THE AUTHORITY AND IN CONNECTION THEREWITH COOPERATE AND
LIAISE WITH THE AUTHORITY AS REASONABLY REQUIRED BY THE AUTHORITY

 

5.12A.6.5                                               where it has power,
amend the Applicable Schemes as directed by the Authority and not amend the
Applicable Schemes otherwise;

 

5.12A.6.5.1  NOT AGREE TO THE FUNDING OF ANY DEFICIT OR THE TREATMENT OF ANY
SURPLUS WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12A.6.5.2  NOT MAKE ANY AUGMENTATIONS TO BENEFITS WITHOUT CONSENT OF THE
AUTHORITY;

 

5.12A.6.5.3  NOT ADMIT ANY OTHER EMPLOYER TO THE APPLICABLE SCHEME WITHOUT THE
CONSENT OF THE AUTHORITY;

 

5.12A.6.5.4  NOT TERMINATE (OR ALLOW TO TERMINATE) THE SERVICE OF ANY EMPLOYEES
OR NOMINATED STAFF IN CIRCUMSTANCES WHERE AN ENHANCED BENEFIT WOULD BE DUE UNDER
THE APPLICABLE SCHEMES WITHOUT THE CONSENT OF THE AUTHORITY;

 

5.12A.6.5.5  NOT WIND UP THE SCHEME OR ANY PART OR SECTION OF IT WITHOUT THE
CONSENT OF THE AUTHORITY;

 

5.12A.6.5.6  COMPLY WITH ITS OBLIGATIONS AS EMPLOYER ARISING UNDER THE GENERAL
LAW RELATING TO PENSIONS; AND

 

5.12A.6.6                                               except where and to the
extent required by law, not make, without the consent of the Authority, any
announcements or issue any, material, information or issue any publicity or
advertising in any media or form whatsoever affecting or relating to pension

 

99

--------------------------------------------------------------------------------

 

arrangements such consent not to be unreasonably withheld or delayed.

 

PART 6: FINANCE (Pre Sale)

 

6.1                               Funding Limits

 

The Contractor must fulfil its obligation to perform the Tasks and its other
obligations under this Contract within the SLC Funding Limit, Current Budget,
Capital Budget and PSWBS Category Levels (in each case as amended in accordance
with Part 2 (Setting the LTP and Change Control) of the Programme Management
Schedule if applicable) set by the Authority for each Contract Year as specified
in Part 1 of the Finance Schedule (Funding Limits and Available Incentive Fee).

 

6.2.                          Determination of Funding Limits and Compliance
with Funding Limits

 

6.2.1                      Prior to each Contract Year, the Authority shall
determine and notify the Contractor in respect of the Site and the Sites of the
SLC Annual Funding Limit and Annual Site Funding Limits, the Site Current
Budgets, the Current Budget, the Site Capital Budgets and the Capital Budget for
that Contract Year in accordance with Part 2 of the Programme Management
Schedule (Setting the LTP and Change Control).

 

6.2.2                        Subject to Clause 6.2.3 below, if the Contractor
breaches the SLC Annual Funding Limit and/or Current Budget without the express
written consent of the Authority obtained pursuant to Clause 2.6 (Setting the
LTP and Change Control), the costs incurred in excess of such SLC Annual Funding
Limit and/or Current Budget, as applicable, shall be Disallowable Costs.

 

6.2.3                        To the extent that the Contractor’s breach of the
SLC Annual Funding Limit and/or Current Budget arises as a direct result of an
event listed at Paragraph 11 of Part 2 (Changes that the Authority Cannot
Refuse) of the Programme Management Schedule (Setting the LTP and Change
Control) then the costs incurred in excess of such SLC Annual Funding Limit
and/or Current Budget shall not be Disallowable Costs.

 

6.3                             Restrictions on Payment to Parent Body
Organisation

 

Subject to Clauses 6.11.8 (Payments to Parent), the Contractor shall not without
the prior written consent of the Authority make any payment to the Parent Body
Organisation.

 

6.4                               Other Financial Restrictions

 

6.4.1                       The Contractor shall not without the prior written
consent of the Authority:

 

6.4.1.1 dispose, let or otherwise part with the possession of the whole of or
any part of the Sites, business, undertaking or asset including any asset
subject to a finance or operating lease;

 

6.4.1.2             make any change to its accounting reference date;

 

6.4.1.3             make any change to the Accounting Policies and Procedures
save as required by applicable Law, UK generally accepted accounting principles
or HM Treasury’s Government Reporting Requirements;

 

6.4.1.4             create or permit to subsist any Security Interest over any
Authority Assets or give any guarantee or indemnity to or for the benefit of any
person or otherwise assume liability or become obliged (actually or
contingently) in respect of any obligation of any other person, in each case
other than as permitted by this Contract save that nothing in this

 

100

--------------------------------------------------------------------------------


 

Clause 6.4.1.4 is intended to prevent the creation of any liens in the course of
performance of this Contract;

 

6.4.1.5               borrow (including intra-group) or make any payment under
any intra-group borrowings;

 

6.4.1.6               create or acquire any subsidiary or dispose of any
shareholding in a subsidiary or make or have any investment in any other entity,
except for the deposit of cash in the Contractor’s Fee Account, or the
Contractor’s Payment Account ;

 

6.4.1.7             commence any litigation or arbitration other than:

 

6.4.1.7.1                              in accordance with Clause 7.6 (Necessary
Consents), Part 8 (Intellectual Property) or Clause 1.25 (Claims Handling);

 

6.4.1.7.2                              in accordance with the Dispute Resolution
Procedure;

 

6.4.1.7.3                              in any attempt to commence judicial
review proceedings against the Authority in connection with this Contract;

 

6.4.1.7.4                              to challenge any threatened or actual
revocation of the Nuclear Site Licence or any other regulatory permit or consent
which is essential to the Contractor’s ability to operate any Site or carry out
the Commercial Operations Tasks in accordance with Law; or

 

6.4.1.7.5                              to apply for or resist or join into an
injunction which the Contractor, acting reasonably, considers urgent and
necessary to the Contractor’s performance of its obligations to the Authority;

 

6.4.1.8             incur any liability or financial indebtedness except as
permitted by this Contract;

 

6.4.1.9             make any loan or grant any credit, or have or permit to
subsist any loan or any credit, to any person (other than the deposit of cash
with a financial institution or Office of the Paymaster General as permitted by
this Contract);

 

6.4.1.10 enter into any finance or operating leases;

 

6.4.1.11 notwithstanding the Permitted Activities, enter into any Customer
Contract or Subcontract where a disproportionate element of liability, cost or
benefit is likely to crystallise after the expiry of this Contract; and

 

6.4.1.12 make payment of any management or other charges to the Parent Body
Organisation or to any of its Affiliates:

 

6.4.1.12.1                        in excess of those set out in Subcontracts
specifically approved by the Authority pursuant to Clause 2.7
(Subcontracting/Procurement);

 

6.4.1.12.2                        unless under an Existing Agreement which is
not a Recent Existing Agreement;

 

6.4.1.12.3                        unless in respect of a Recent Existing
Agreement which is awaiting the Authority’s review pursuant to Clause 2.10
(Assumption of Existing Agreements);

 

6.4.1.12.4                        in excess of those set out in Recent Existing
Agreements approved or amended by the Authority pursuant to Clause 2.10
(Assumption of Existing Agreements);

 

101

--------------------------------------------------------------------------------


 

6.4.1.12.5                        unless pursuant to Clauses 6.11.8 (Payment to
Parent);

 

6.4.1.12.6                        unless as agreed under an Advance Agreement

 

6.4.1.13 undertake hedging activities (except in accordance with the Currency
Hedging Strategy).

 

6.4.2                         For the purposes of Clause 6.4 (Other Financial
Restrictions), other than where the Authority has expressly given or withheld
its consent in writing, the Contractor shall be deemed to have the prior written
consent of the Authority to carry out any of the activities in Clauses 6.4.1.1
to 6.4.1.13 (Other Financial Restrictions) to the extent the relevant activity
is expressly:

 

6.4.2.1             set out in the then current Contract Year of the LTP;

 

6.4.2.2             contained in a Subcontract or Customer Contract which is
specifically approved by the Authority. For the avoidance of doubt and
notwithstanding any other provision of this Contract, any Subcontract or
Customer Contract which enables the Contractor to do any of the matters set out
in Clause 6.4 (Other Financial Restrictions) requires the approval of the
Authority notwithstanding the Permitted Activities;

 

6.4.2.3             contained in an Internal Procedure reviewed by the Authority
and accepted or deemed to have been accepted by the Authority in accordance with
Clause 2.8 (Contractor’s Internal Procedure);

 

6.4.2.4             save in the case of Clause 6.4.1.11, a Permitted Activity or
otherwise approved by the Authority in accordance with Clause 3.6.2 (Authority’s
right to be consulted in respect of Customer Contracts); or

 

6.4.2.5             in the case of Clause 6.4.,2.1, permitted by Clause
6.4.1.12.5.

 

6.5                               Historical Costs

 

6.5.1                      Without prejudice to Clause 6.5.4, the Contractor
shall determine whether any cost, claim or liability which relates to the period
prior to 1 April 2005 falls within the definition of a BNF Historical Cost or a
Contractor Historical Cost or a BNF Historical Trading Cost or a Contractor
Historical Trading Cost, in accordance with the provisions of the Overarching
Costs Management Agreement.

 

6.5.2                      The Contractor shall mitigate, to the extent
reasonably possible, all Contractor Historical Costs and meet such Contractor
Historical Costs subject, where relevant, to the provisions of Clause 1.25
(Claims Handling).

 

6.5.3                      Where the Contractor, in error, has paid a BNF
Historical Cost or a BNF Historical Trading Cost, the Contractor shall reclaim
such BNF Historical Cost or Group BNF Historical Trading Cost from the relevant
BNF Company in accordance with the terms of the Overarching Costs Management
Agreement. The Contractor shall pay any amounts reclaimed pursuant to this
Clause 6.5.3 to the Authority as Category I Revenue.

 

6.5.4                      The treatment of pension deficit contributions in
relation to the Applicable Schemes shall not be dealt with under this Clause 6.5
(Historical Costs). Such deficit contributions shall be made in accordance with
the Schedule of Contributions for the relevant Applicable Scheme prepared under
section 58 Pensions Act 1995 or section 227 Pensions Act 2004 together with any
other obligations as to funding imposed by the documents governing the
Applicable Schemes.

 

102

--------------------------------------------------------------------------------


 

6.6                               Cashflow

 

6.6.1        Payments Account

 

6.6.1.1 The Contractor is entitled to drawdown funds from the OPG Payments
Account on a daily basis which it requires:

 

(A)                          to meet its obligations to make payments to
creditors as they Fall Due and in accordance with Government Payment Obligations
(save as otherwise agreed by the Authority in writing), such obligations to
creditors incurred in the Contractor’s proper performance of its obligations
under the Contract (but excluding any costs properly to be met from a Customer
Ringfenced Account); and

 

(B)                            to fund any foreign currency hedging activities
carried out in accordance with the Currency Hedging Strategy or to which the
Authority has given its prior written consent in accordance with Clause 6.4.1.13
above (Other Financial Restrictions)

 

6.6.1.2              Each drawdown of funds must be authorised on behalf of the
Contractor and on behalf of the Authority.  Both the Contractor and the
Authority shall have, maintain and comply with effective internal procedures to
ensure secure and timely drawdown of funds.

 

6.6.1.3

 

(A)                            The Contractor will advise the Authority of the
amount to be drawn down from the OPG Payment Account on a daily basis, within a
timeframe notified by the Authority, acting reasonably from time to time.

 

(B)                              The Contractor will provide such supporting
information relating to the drawdown from the OPG Payments Account as the
Authority, acting reasonably, requires and notifies to the Contractor from time
to time.  The supporting information will include a transaction analysis report,
the relevant daily statement, an explanation of any variance from the latest
cash flow forecast, an explanation for an opening balance on any of the
Contractor’s bank accounts other than zero (other than any Customer Ringfenced
Accounts or Foreign Exchange Accounts) and, on a monthly basis, a report on
balances in all foreign currency bank accounts held by or on behalf of the
Contractor.

 

6.6.1.4              If the Authority reasonably believes that the Contractor
intends to use all or part of any drawdown of funds from the OPG Payments
Account for purposes which are fraudulent or otherwise illegal or contrary to
public policy the Authority will not authorise the drawdown of such funds until
it is satisfied, acting reasonably, that such of the funds are to satisfy the
proper purposes of the Contractor in its performance of this Contract.  The
Authority shall no later than five (5) Calendar Days after withholding its
authorisation, inform the Contractor that it has not authorised the release of
such funds and shall inform the Contractor of the amount withheld and the reason
or reasons for the lack of authorisation.

 

6.6.1.5                Funds drawn down by the Contractor pursuant to Clause
6.6.1.1 above shall be transferred only into the Contractor’s Payments Account,
from which the Contractor shall only:

 

(A)                              make payments to creditors as they Fall Due and
in accordance with Government Payment Obligations (save as otherwise agreed by
the Authority); or

 

103

--------------------------------------------------------------------------------


 

(B)                                Transfer monies into the Foreign Exchange
Accounts to fund any foreign currency hedging activities carried out in
accordance with the Currency Hedging Strategy or to which the Authority has
given its prior written consent in accordance with Clause 6.4.1.13 above (Other
Financial Restrictions) and/or to make payments to creditors as they Fall Due
and in accordance with Government Payment Obligations (save as otherwise agreed
by the Authority in writing),

 

and the Contractor shall accurately record such transfers of funds and payments
to creditors on the Ledger for the Site to which such transfer or payment
relates.

 

6.6.1.6              The balance of any funds transferred from the OPG Payments
Account into the Contractor’s Payments Account or ESTL’s Capital Adequacy
Account and recorded on the relevant site ledger (as applicable) and not paid
out to creditors or required to meet the Capital Adequacy Requirements or
required to fund deposits to be made pursuant to any of the Cash Credit Support
Agreements (subject to any restrictions imposed by the Authority pursuant to
Clause 3.6 and/or set out in the Permitted Activities and the Trading Limits) or
to fund any foreign currency hedging activities carried out in accordance with
the Currency Hedging Strategy or which the Authority has given its prior written
consent in accordance with Clause 6.4.1.13 (Other Financial Restrictions) shall
reduce the Contractor’s or ESTL’s (as applicable) requirement for and
entitlement to further drawdowns of funds from the OPG Payments Account by an
equal amount.

 

6.6.1.7              If the Authority, acting reasonably, considers that the
balance of funds in any Foreign Exchange Account is surplus to the requirements
of the Contractor’s or ESTL’s (as applicable) performance of its obligations
under this Contract, or if the balance of funds in ESTL’s Capital Adequacy
Account is surplus to ESTL’s Capital Adequacy Requirements, or if amounts on
deposit pursuant to any of the Cash Credit Support Agreements is in excess of
any restrictions imposed by the Authority pursuant to Clause 3.6 and/or set out
in the Permitted Activities and the Trading Limits, then the Authority shall be
entitled to require the Contractor or ESTL (as applicable) to withdraw such
surplus funds from such Foreign Exchange Account or the Capital Adequacy Account
(as the case may be) or the relevant account in relation to the relevant Cash
Credit Support Agreement and pay such surplus funds to the Authority as Category
1 Revenue within twenty-one (21) Calendar Days of the Contractor’s or ESTL’s (as
applicable) withdrawal of such surplus funds.

 

6.6.1.8                The Contractor shall record on the relevant Site Trading
Ledger all funds drawndown to meet Trading Costs. Trading Costs correctly
recorded on the relevant Site Trading Ledger shall not reduce the available
balance of any Annual Site Funding Limit, Current Budget, Capital Budget or
PSWBS Category Level.

 

6.6.2        Cashflow Forecasting

 

6.6.2.1              The Contractor shall submit to the Authority a cashflow
forecast in a form and at a frequency to be determined by the Authority, acting
reasonably, and notified to the Contractor from time to time.

 

6.6.2.2                The timeliness and accuracy of the cashflow forecast as
determined in accordance with Clause 6.6.2.1 as compared with the Contractor’s
requests to the Authority for payment into the Contractor’s Payments Account as
well as the Contractor’s adherence to the Authority’s reasonable requirements
from time to time (which the Authority shall notify to the Contractor) shall be
a

 

104

--------------------------------------------------------------------------------


 

criterion under which the Authority shall be entitled to reduce the Incentive
Fee in accordance with Paragraph 3.11.4.1 of Part 2 of the Finance Schedule (Use
of Performance Based Incentives) but declaring that in any Contract Year the
amount by which the Authority shall be entitled to reduce the Incentive Fee on
the basis of such criterion shall be limited to the sum being 50% of the Total
Incentive Fee payable to the Contractor in respect of such Contract Year for the
Sixth Site.

 

6.6.3        Reimbursement

 

6.6.3.1                Should the Contractor become aware that it has drawn down
funds from the OPG Payments Account in respect of payments which relate to a
Disallowable Cost, it shall use its best endeavours to procure that within
thirty (30) Calendar Days of such drawdown the Parent Body Organisation pays a
sum equal to the amount of such drawn down funds to the Authority.

 

6.6.3.2                Should the Authority become aware that the Contractor has
drawn down funds from the OPG Payments Account for payments which relate to a
Disallowable Cost, it shall be entitled to require the Contractor to take the
actions described in Clause 6.6.3.1 above.

 

6.7                               Not Used

 

6.8                               Customer Ringfenced Accounts

 

6.8.1                         The Contractor is entitled to draw down funds from
Customer Ringfenced Accounts in accordance with the legally binding provisions
and/or documented understandings with the relevant customer(s) (where
inconsistent with legally binding provisions the legally binding provisions
shall prevail) governing withdrawal from such Customer Ringfenced Accounts to
meet such costs as it is entitled to meet from Customer Ringfenced Accounts.

 

6.8.2                         For the avoidance of doubt, funds in Customer
Ringfenced Accounts shall not constitute Category I revenue or Category II
Revenue unless or until released from such Customer Ringfenced Accounts as
revenue in accordance with the terms governing the operation of such accounts.

 

6.9                               Determination of Revenue Category

 

6.9.1                       Subject to Clause 6.9.4, in each Contract Year
during the setting of the LTP for the next Contract Year pursuant to Paragraph 7
(NTWP and LTP) of Part 2 of the Programme Management Schedule (Setting the LTP
and Change Control), the Authority shall in respect of any Site or Sites be
entitled, acting reasonably and in consultation with the Contractor, to:

 

6.9.1.1               amend the definition of Category II Revenue so that
revenue which would otherwise have fallen into the definition of Category I
Revenue falls into the definition of Category II Revenue for all succeeding
Contract Years; and/or

 

6.9.1.2               amend categories of revenue within or delete categories of
revenue from the definition of Category I Revenue and/or Category II Revenue for
all succeeding Contract Years.

 

6.9.2                       If the amount of Category II Revenue received by the
Contractor to date in the current Contract Year exceeds the amount forecast by
the Contractor in the LTP as receivable for that Contract Year in respect of any
Site as set out in Finance Schedule Part 1 (Funding Limits and Available
Incentive Fee), the Authority shall be entitled in respect of such Site at any
time thereafter in the current Contract Year, acting reasonably, to treat the
excess revenue falling within the definition of Category II Revenue for such
Site as revenue falling into the definition of Category I Revenue for any Site.

 

105

--------------------------------------------------------------------------------


 

6.9.3                       Prior to setting the Funding Limits for the next
Contract Year in accordance with Paragraph 7 (NTWP and LTP) of Part 2 of the
Programme Management Schedule (Setting the LTP and Change Control), the
Authority shall (acting reasonably and in consultation with the Contractor) be
entitled at any time to add new categories of revenue to the definition of
Category I Revenue and/or Category II Revenue to the extent that such categories
of revenue are not already accounted for as Category I Revenue or Category II
Revenue in the current Contract Year’s LTP.

 

6.9.4                       The assumption is that monies received or receivable
by the Contractor shall predominantly be treated as Category I Revenue. Any
dispute as to whether monies received or receivable by the Contractor are to be
treated as Category I Revenue or Category II Revenue shall be determined by the
Authority acting reasonably.

 

6.10                        Receipts Accounts

 

The Contractor shall pay all Category I Revenue and Category II Revenue into the
Contractor’s Receipts Accounts within nine (9) Working Days of its receipt of
such Revenue and shall transfer the entire balance of the Contractor’s Receipts
Account on a daily basis to the OPG Receipts Account, in either case other than
as specifically instructed in writing by the Authority.

 

6.11                        Reimbursement

 

6.11.1      Allowable and Disallowable Costs

 

6.11.1.1                 The Contractor acknowledges that the Authority is
entitled to be reimbursed by the Parent Body Organisation for any payments which
relate to Disallowable Costs.

 

6.11.1.2                 The Contractor must determine whether a payment in
respect of a Cost is an Allowable Cost or a Disallowable Cost in accordance with
Part 4 of the Finance Schedule (Costs Principles and Procedures).

 

6.11.1.3                 The Contractor shall be entitled to agree in advance
with the Authority as to whether certain Costs it proposes to incur are
Allowable Costs by entering into Advance Agreements with the Authority pursuant
to the process set out in Part 4 of the Finance Schedule (Costs Principles and
Procedures).

 

6.11.1.4                 Should the Contractor become aware that it has
incorrectly determined an Allowable Cost as a Disallowable Cost and accordingly
wishes to claim such Cost as an Allowable Cost, it shall be entitled to make
such claim.

 

6.11.2                If the Parties cannot agree whether a particular Cost is
an Allowable Cost or a Disallowable Cost according to this Clause 6 or Part 4 of
the Finance Schedule (Costs Principles and Procedures), the matter shall be
resolved in accordance with Part 13 (Dispute Management).

 

6.11.3      Performance Based Incentive Arrangements

 

6.11.3.1               The PBIs shall be prepared and determined, and the PBI
shall be calculated and paid, in accordance with Part 2 (Use of Performance
Based Incentives) of the Finance Schedule.


 


6.11.3.2.              THE CONTRACTOR MAY PROPOSE, AND THE AUTHORITY MAY REQUIRE
THE CONTRACTOR TO BRING FORWARD, CHANGES TO PBIS AT ANY TIME DURING THE

 

106

--------------------------------------------------------------------------------


 


CONTRACT YEAR IN ACCORDANCE WITH PART 2 OF THE FINANCE SCHEDULE (USE OF
PERFORMANCE BASED INCENTIVES).

 

6.11.4                          Incentive Fee

 

6.11.4.1                     The Incentive Fee shall be calculated, in
accordance with Part 2 (Use of Performance Based Incentives) of the Finance
Schedule.

 

6.11.5                          Alternative Basis of Remuneration —

 

6.11.5.1                     Should the Parties agree to utilise an alternative
basis of remuneration to reimbursement of Allowable Costs and Incentive Fee they
shall as appropriate agree:

 

6.11.5.1.1                        the basis of remuneration; and

 

6.11.5.1.2                        the work or services to which it relates; and

 

6.11.5.1.3                        the terms and conditions upon which such work
or services is to be performed; and

 

6.11.5.1.4                        to the extent the terms of this Contract are
not applicable and/or to the extent that any additional terms or conditions are
required or require to be amended, the deletions from and additions to and
amendments of this Contract; and

 

6.11.5.1.5                        the relevant rates and prices, any profit,
overhead and incentive arrangements; and

 

6.11.5.1.6                        the method of and basis for variation and
adjustment

 

and the Parties shall document the same in a written agreement to be attached as
a supplemental agreement to this Contract.

 

6.11.5.2                     For the avoidance of doubt any such supplemental
agreement:

 

6.11.5.2.1                        shall apply only in respect of the work and
services specified therein and shall have no other effect upon the terms of this
Contract; and

 

6.11.5.2.2                      shall contain provisions allocating
responsibility for the costs of additional works needed as a consequence of the
Contractor’s failure to comply with the requirements of this Contract in
accordance with Part 7 of the Finance Schedule (Provisions Applying to Defective
Performance of Alternative Remuneration Tasks).

 

6.11.6      Payment of Incentive Fee

 

6.11.6.1                   Where any amount of Incentive Fee is awarded
provisionally pursuant to Part 2 of the Finance Schedule (Use of Performance
based Incentives), the Contractor may issue a VAT invoice for the net amount of
the Incentive Fee plus VAT seeking payment of such amount into the Contractor’s
Fee Account and, subject to the sum sought being properly due and to Clause
6.11.6.3 below, the Authority will make such payment.

 

6.11.6.2                     If Clause 6.11.6.1 applies, the Authority subject
to Clauses 6.11.6.3, 6.11.6.4, 6.11.6.5 and 6.11.6A.4 will pay a maximum of 5
(five) per cent of the Contractor’s Available Incentive Fee for the relevant
Contract Year on the last Working Day in each Month within the Contract Year in
respect of provisionally awarded Incentive Fee unless, subject to Clause
6.11.6.3 below the Authority in its sole discretion, agrees to pay a higher
amount

 

107

--------------------------------------------------------------------------------


 

of provisionally awarded Incentive Fee in any Month within the Contract Year,
subject always to a maximum figure equal to 60% of the Available Incentive Fee
within any Contract Year.

 

6.11.6.3                     Notwithstanding Clauses 6.11.6.1 and 6.11.6.2
above, the Authority will not pay more than 60% of the Available Incentive Fee
to the Contractor in respect of provisionally awarded Incentive Fee in any
Contract Year.

 

6.11.6.4                     The Authority may during the seventh Month and
during the tenth Month of each Contract Year require the Contractor to provide
such information as the Authority may reasonably require in order to satisfy
itself so far as reasonably practicable at that stage of the Contract Year that
the total of the payments made by the Authority pursuant to Clause 6.11.6.2 for
the Contract Year will not exceed the total of the Incentive Fee payable for
such Contract Year.  In the event that the Authority reasonably believes on the
basis of such information or otherwise that the total of the payments made by
the Authority pursuant to Clause 6.11.6.2 for the Contract Year will exceed the
amount of the Authority’s reasonable estimate of the total Incentive Fee which
will be payable in respect of such Contract Year, the Authority may decide to
reduce its monthly payment pursuant to Clause 6.11.6.2 so that the total of such
payments for the Contract Year is equal to the amount being the Authority’s
reasonable estimate of the total Incentive Fee which shall be payable in respect
of such Contract Year.

 

6.11.6.5                     In the event that the Authority reasonably believes
on the basis of the information provided pursuant to Clause 6.11.6.4 or
otherwise that the total of the payments made by the Authority pursuant to
Clause 6.11.6.2 in any Contract Year exceeds the Authority’s reasonable estimate
of the total Incentive Fee payable in respect of such Contract Year, the
Authority shall be entitled to make no further payments during such Contract
Year pursuant to Clause 6.11.6.2 and may during the remaining period of such
Contract Year deduct the amount by which the total of the payments so made
exceeds the Authority’s reasonable estimate as aforesaid from any amounts of
Budgeted Efficiency Gain Fee which would but for this provision remain to be
paid pursuant to clause 6.11.6.2.

 

6.11.6A                    Payment of Budgeted Efficiency Gain Fee

 

6.11.6A.1                        Subject to Clauses 6.11.6A.3, 6.11.6A.4 and
6.11.6.5, the Authority will pay 5 (five) per cent of the Budgeted Efficiency
Gain Fee for the relevant Contract Year on the last Working Day in each Month
within that Contract Year on account of Efficiency Gain Fee.  The Contractor
will issue a VAT invoice for the net amount of the Budgeted Efficiency Gain Fee
plus VAT.

 

6.11.6A.2                                   The Authority will not pay more than
60% of the Budgeted Efficiency Gain Fee to the Contractor on account of
Efficiency Gain Fee in any Contract Year.

 

6.11.6A.3                                   The Authority may during the seventh
Month and during the tenth Month of each Contract Year require the Contractor to
provide such information as the Authority may reasonably

 

108

--------------------------------------------------------------------------------


 

require in order to satisfy itself so far as reasonably practicable at that
stage of the Contract Year that the total of the payments made by the Authority
pursuant to Clause 6.11.6A.2 for the Contract Year will not exceed the total of
the Efficiency Gain Fee payable for such Contract Year.  In the event that the
Authority reasonably believes on the basis of such information or otherwise that
the total of the payments made by the Authority pursuant to Clause 6.11.6A.1 for
the Contract Year will exceed 80% of the amount of the Authority’s reasonable
estimate of the total Efficiency Gain Fee which will be payable in respect of
such Contract Year, the Authority may decide to reduce its monthly payments
pursuant to Clause 6.11.6A.1so that the total of such payments for the Contract
Year is equal to the amount being 80% of the Authority’s reasonable estimate of
the total Efficiency Gain Fee which will be payable in respect of such Contract
Year.

 

6.11.6A.4                                   In the event that the Authority
reasonably believes on the basis of the information provided pursuant to Clause
6.11.6A.3 or otherwise that the total of the payments made by the Authority
pursuant to Clause 6.11.6A.1 in any Contract Year exceeds the Authority’s
reasonable estimate of the total Efficiency Gain Fee payable in respect of such
Contract Year, the Authority shall be entitled to make no further payments
during such Contract Year pursuant to Clause 6.11.6A.1 and may during the
remaining period of such Contract Year deduct the amount by which the total of
the payments so made exceeds the Authority’s reasonable estimate as aforesaid
from any amounts of provisionally awarded Incentive Fee which would but for this
provision remain to be paid pursuant to Clause 6.11.6A.1.

 

6.11.7                        Contractor’s Fee Account

 

Any interest accruing on amounts in the Contractor’s Fee Account shall be for
the account of the Contractor.

 

6.11.8                          Payments to Parent

 

6.11.8.1                     Within fourteen (14) Calendar Days of the
Authority’s determination pursuant to Clause 6.2 (Determination of Funding
Limits and Compliance with Funding Limits) and the final determination of
Incentive Fee undertaken pursuant to Paragraph 3.11 (Final Determination of, and
Adjustment to, Incentive Fee) of Part 2 of the Finance Schedule (Use of
Performance Based Incentives), taking account of the Annual Reconciliation
Reports, the Authority will calculate the Year End Sum which shall be an amount
equal to the Final Incentive Fee minus:

 

6.11.8.1.1                        the Total Provisional Incentive Fee paid by
the Authority to the Contractor;

6.11.8.1.2                        an amount in respect of any Disallowable Costs
not otherwise reimbursed to the Authority; and

6.11.8.1.3                        any amount owing from the Parent Body
Organisation to the Contractor or the Authority pursuant to this Contract or the
Parent Body Agreement.

 

109

--------------------------------------------------------------------------------


 

6.11.8.2                     If the Year End Sum is a positive figure then the
Authority shall pay an amount equal to the Year End Sum into the Contractor’s
Fee Account within thirty (30) Calendar Days of the Authority’s calculation of
the Year End Sum. If the Year End Sum is a negative figure then the Authority
shall serve a Demand on the Parent Body Organisation requiring that the Parent
Body Organisation pays an amount equal to the Year End Sum to the Authority
within thirty (30) Calendar Days of receipt of such Demand.

 

6.11.8.3                     If the Year End Sum is a positive figure then the
Contractor shall issue a VAT invoice to the Authority for the sum as defined in
6.11.8.2 plus VAT.

 

6.11.8.4                   Upon expiry or termination of this Contract, if the
final form Annual Reconciliation Report has been referred to the Dispute
Resolution procedure, the Authority shall calculate the Year End Sum whether
that be a positive or negative sum and to the extent that such Year End Sum is
undisputed then Clause 6.11.8.2 shall apply in respect of that undisputed
amount.  Following agreement or determination of the disputed amounts under the
Annual Reconciliation Report, Clauses 6.11.8.1 and 6.11.8.2 shall apply as
appropriate.

 

6.11.8.5                     The Authority hereby gives its consent to the
Contractor paying such amount of the provisionally awarded Incentive Fee and of
the Year End Sum (if the Year End Sum is a positive figure) to the Parent Body
Organisation as the Contractor thinks fit and proper.

 

6.11.9                          Currency of Contract

 

All amounts of money in this Contract are expressed in pounds sterling (£). If
the United Kingdom joins European Monetary Union any figure expressed in “£” and
“sterling” in this Contract shall be converted into euro at the rate for
conversion of sterling into euro established by the Council of the European
Union pursuant to the Treaty (including compliance with rules relating to
rounding in accordance with European Community regulations) and any reference to
a figure in “£” or “sterling” shall mean that figure adjusted into euro.

 

6.12                        Not used

 

6.13                        Funding Limits

 

6.13.1                  Expenditure and accruals shall attrite the Funding
Limits in accordance with the provisions of Part 4 of the Finance Schedule (Cost
Principles and Procedures).

 

6.13.2                              Within Fourteen (14) Calendar Days of the
end of each Month, the Contractor shall provide the Authority with a report for
each Site (in such a form and containing such information as the Authority may
reasonably require from time to time) setting out each of the following in
respect of the relevant previous Month:

 

6.13.2.1                         the funds paid out by the Contractor from the
OPG Payments Account in accordance with Clause 6.6.1 (Payments Account) and
recorded on the relevant site ledger;

 

110

--------------------------------------------------------------------------------


 

6.13.2.2                         the amounts received by the Contractor of
Category I Revenue, Category II Revenue or otherwise (including any amounts
released as revenue form the Customer Ringfenced Accounts);

 

6.13.2.3                         the amounts expended by the Contractor in the
proper performance of its obligations under this Contract in respect of
Allowable Costs;

 

6.13.2.4                         a reconciliation between the drawdowns
authorised on behalf of the Authority and the sums drawn down by the Contractor;

 

6.13.2.5                       not used;

 

6.13.2.6                         the amounts drawn down from the Customer
Ringfenced Accounts; and

 

6.13.2.7                         any movements into and out of the Foreign
Exchange Accounts, and

 

with all relevant supporting documents and any other applicable information (and
in such a form) as the Authority may reasonably require from time to time (each
such reporting being a “Monthly Reconciliation Report”),

 

and within sixty (60) Calendar Days of the end of each Contract Year (or if, at
the end of the Contract Year, the Authority exercises its Call Option and shares
are transferred pursuant to the provisions of the Parent Body Agreement), the
Contractor shall provide the Authority with a report for each Site in the same
form as the Monthly Reconciliation Report or as otherwise reasonably required by
the Authority in respect of that previous Contract Year (the “Annual
Reconciliation Report”).

 

6.14                        Reports

 

6.14.1                              The Contractor shall prepare and submit to
the Authority periodic reports for each Site (including the Annual
Reconciliation Reports) showing the amounts of expenditure expended and/or
accrued against each Funding Limit in accordance with Clause 4.1 (Reporting and
Reviewing).

 

6.14.2                              Following the end of each Contract Year and
within ninety (90) Calendar Days of its receipt of the Contractor’s Annual
Reconciliation Reports, the Authority shall notify the Contractor that it either
agrees the Annual Reconciliation Reports or that it requires the Contractor to
amend and re-submit them (indicating those reports and sections therein which it
requires to be amended). Within thirty (30) Calendar Days of such notification
from the Authority, the Contractor shall either submit revised Annual
Reconciliation Reports incorporating all amendments required by the Authority
(and the Authority shall notify the Contractor of its agreement to the revised
Annual Reconciliation Reports within a further thirty (30) Calendar Day period)
or notify the Authority that it does not accept any one or more of the
amendments requested by the Authority (identifying the relevant amendments). In
the event that the Contractor does not accept any or all of the Authority’s
requested amendments, the Parties shall consult each other with a view to
agreeing revised Annual Reconciliation Reports but if they cannot agree the
final form Annual Reconciliation Reports within fourteen (14) Calendar Days of
first notification by the Contractor to the Authority that it does not accept
all of the Authority’s amendments, the matter shall he resolved, and the final
form Annual Reconciliation Reports determined, in accordance with the Dispute
Management Schedule.

 

6.14.3                              The amount of expenditure and accruals
reported against each Funding Limit shall be reduced by the amount of Category
II Revenue reported

 

111

--------------------------------------------------------------------------------


 

against the relevant Funding Limit. The Contractor shall report Category II
Revenue.

 

6.14.4                          Within fourteen (14) Calendar Days of the
agreement or determination of the Agreed Reconciliation Reports pursuant to
Clause 6.14.2 above, the Authority shall determine whether or not the Contractor
has complied with Clause 6.13.1 (Funding Limits) and, if the Contractor has not
complied with Clause 6.13.1 (Funding Limits), the Authority will serve a Demand
on the Contractor in respect of sums paid by the Authority as Allowable Costs
which pursuant the procedures in this clause 6.14 are agreed or determined to be
Disallowable Costs.

 

6.14.5                          The Contractor shall provide any information
reasonably requested by the Authority that enables the Authority to comply with
its State Aid reporting obligations to the Department of Trade and Industry.

 

6.15                        Costs Transparency and Auditing

 

6.15.1                          At any time the Authority or the Authority’s
Agents may choose to exercise the rights set out in Clause 4.5 (Inspection and
Audit) to audit the Contractor’s determination of Costs as Allowable Costs or
Disallowable, or the reconciliation between payments made and accruals.


 


6.15.2                          THE CONTRACTOR SHALL ADOPT A SYSTEM OF COST
TRANSPARENCY AND OPEN BOOK ACCOUNTING WHICH PROVIDES FOR THE COST COMPONENTS,
COST LEVELS AND COST BUILD UP AND CALCULATION FOR EACH AND EVERY ITEM OF COST
THAT IS USED ON THE FORMULATION OF THE RATE, PRICES AND SUMS UNDER THIS
CONTRACT, INCLUDING THOSE RELATING TO SUBCONTRACTS, WHICH RELATE TO THE
CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS UNDER THIS CONTRACT TO BE CALCULATED
AND MADE AVAILABLE TO THE AUTHORITY. THE CONTRACTOR SHALL, AT THE REQUEST OF THE
AUTHORITY, MAKE SUCH OF ITS RECORDS AVAILABLE TO THE AUTHORITY AS ARE NECESSARY
FOR THE AUTHORITY TO VERIFY THAT A SYSTEM OF COST TRANSPARENCY HAS AND IS BEING
ADOPTED. THE CONTRACTOR SHALL ENSURE THAT ITS SUBCONTRACTORS ALSO COMPLY WITH
SUCH COST TRANSPARENCY AND REPORTING PROVISIONS BY INCLUDING SUCH PROVISIONS IN
ITS SUBCONTRACTS. THE AUTHORITY SHALL HAVE THE RIGHT TO ACCESS TO THE BUILD UP
AND CALCULATIONS FOR EACH AND EVERY ITEM OF COST THAT IS USED IN THE FORMULATION
OF THE RATES, PRICES AND SUMS UNDER THIS CONTRACT. THE AUTHORITY SHALL HAVE THE
RIGHT TO AUDIT THE CONTRACTOR’S SUBCONTRACTORS AND AFFILIATES ON THE SAME BASIS.

 

6.16                        Reconciliation for Mid-Year Termination

 

6.16.1                              If the last day of the final Contract Year
is any day other than 31 March (or if the Authority exercises its Call Option
under the provisions of the Parent Body Agreement) ,the Authority shall require
the Contractor to produce an Annual Reconciliation Report (subject to any
modifications necessary to deal with mid-year termination, where relevant)
showing the information listed in Clauses 6.13.2.1 to 6.13.2.7 above for the
Contract Year up to the date of termination, within sixty (60) Calendar Days of
such date of termination.

 

6.16.2                              The Contractor shall propose an equitable
apportionment of the ASFL for the then current Contract Year for each Site based
on progress as against the costs, scope and schedule in the then current
Contract Year of the LTP for each Site in accordance with Paragraph 6
(Accounting Basis) of Part 4 of the Finance Schedule (Costs Principles and
Procedures). If the Parties fail to agree on such apportionments proposed by the
Contractor, the matter shall be resolved and determined in accordance with the
Dispute management Schedule.

 

112

--------------------------------------------------------------------------------

 

6.16.3          The Contractor and the Authority shall comply with the
provisions of Clauses 6.14.2, 6.14.3 and 6.14.4 above.

 

6.16.4          Within fourteen (14) Calendar Days of agreement or determination
of the Annual Reconciliation Reports the Authority shall, acting reasonably,
determine the amount of Incentive Fee for each Site to which the Contractor is
entitled, taking account of the profile of the PBIs in the context of mid-year
termination of the Contract and of the Annual Reconciliation Report agreed or
determined pursuant to Clause 6.16.3 above and in accordance with Part 2 of the
Finance Schedule (Use of Performance Based Incentives).

 

6.16.5          Within fourteen (14) Calendar Days of the agreement or
determination of the Incentive Fee to which the Contractor is entitled the
Authority shall calculate the Year End Sum in accordance with Clause 6.11.8
(Payments to Parent) above. If the Year End Sum is a positive figure then the
Authority shall pay an amount equal to the Year End Sum into the Contractor’s
Fee Account within thirty (30) Calendar Days of the Authority’s calculation of
the Year End Sum. If the Year End Sum is a negative figure then the Authority
shall serve a Demand on the Parent Body Organisation requiring that the Parent
Body Organisation pays an amount equal to the Year End Sum to the Authority
within thirty (30) Calendar Days of receipt of such Demand.

 

6.16.6          Notwithstanding the termination of this Contract, the Authority
hereby gives its consent to the Contractor paying the Year End Sum (if a
positive figure) to the Parent Body Organisation unless for the Contractor to do
so would be contrary to Law.


 

6.17        DIRECT AND INDIRECT TAXATION


 


6.17.1      TAX — GENERAL

 

6.17.1.1   The Contractor agrees to take all reasonable actions to meet its
Taxation compliance obligations, and in particular to assist in the reduction or
elimination of any irrecoverable Taxation.


 


6.17.2 CORPORATION TAX

 

The Contractor:


 


6.17.2.1                  AGREES TO PREPARE AND SUBMIT TO HMRC CORPORATION TAX
COMPUTATIONS ON THE BASIS OF THE PRINCIPLES AGREED BETWEEN HMRC AND THE
AUTHORITY IN THE CODE OF PRACTICE 10 SUBMISSION (THE “COP 10”);

 


6.17.2.2                  UNDERTAKES NOT TO SEEK AGREEMENT FROM HMRC TO A
TREATMENT OF ANY ITEM IN THE CORPORATION TAX COMPUTATIONS WHICH IS INCONSISTENT
WITH THE COP 10, UNLESS THE AUTHORITY EXPRESSLY CONSENTS IN WRITING.

 

6.17.2.3                     shall produce a tax pack in respect of the
accounting records maintained by the SLC on behalf of the Authority in the form
and to the frequency and timescales reasonably required by the Authority and
respond to any queries on a timely basis such that the Authority is able to meet
its taxation obligations

 

113

--------------------------------------------------------------------------------


 


6.17.3 VAT

 


6.17.3.1   THE CONTRACTOR AGREES TO CHARGE VAT, ISSUE VAT INVOICES AND COMPLY
WITH VAT COMPLIANCE OBLIGATIONS ON THE BASIS OF THE VAT AGREEMENT AND IN
PARTICULAR:

 

6.17.3.1.1                AGREES TO REGISTER AND MAINTAIN REGISTRATION FOR THE
PURPOSES OF THE VATA;

 

6.17.3.1.2                AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES
IN RESPECT OF SUPPLIES MADE TO THIRD PARTY CUSTOMERS;

 

6.17.3.1.3                AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES
IN RESPECT OF THE REIMBURSEMENT OF ALLOWABLE COSTS BY THE AUTHORITY;

 

6.17.3.1.4                AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES
AND CREDIT NOTES AS APPROPRIATE IN RESPECT OF THE INCENTIVE FEE;

 

6.17.3.1.5                AGREES PROPERLY TO PREPARE AND SUBMIT VAT RETURNS ON A
TIMELY BASIS TO HM CUSTOMS AND EXCISE AND TO SEEK RECOVERY AS FAR AS POSSIBLE OF
VAT INCURRED IN RESPECT OF GOODS AND SERVICES SUPPLIED TO THE CONTRACTOR; AND

 

6.17.3.1.6                AGREES NOT TO ACT IN ANY WAY INCONSISTENTLY WITH THE
PRINCIPLES SET OUT IN THIS CONTRACT.


 


6.17.3.2                   THE AUTHORITY SHALL CHARGE VAT IN RESPECT OF THE FEE
FOR THE PROPERTY LICENCE FOR THE SITES AND THE FEE FOR THE LICENCE OF THE
AUTHORITY IP TO THE CONTRACTOR, AND SHALL PROPERLY ISSUE VAT INVOICES IN RESPECT
THEREOF.


 


6.17.3.3                   THE AUTHORITY WARRANTS THAT IT HAS ELECTED TO WAIVE
EXEMPTION FROM VAT IN ACCORDANCE WITH THE PROVISIONS OF PARAGRAPH 2 OF SCHEDULE
10 TO VATA IN RESPECT OF THE SITES.

 


6.17.4      WITHHOLDING TAXES


 


6.17.4.1                   ANY PAYMENT MADE BY THE AUTHORITY OR THE CONTRACTOR
UNDER, OR PURSUANT TO THE TERMS OF, THIS CONTRACT SHALL BE MADE FREE AND CLEAR
OF ALL TAXATION WHATSOEVER SAVE ONLY FOR ANY DEDUCTIONS OR WITHHOLDINGS REQUIRED
BY APPLICABLE LAW.

 


6.17.4.2                   THE AUTHORITY WARRANTS THAT IT IS A COMPANY RESIDENT
IN THE UNITED KINGDOM FOR THE PURPOSES OF PART 15 OF THE INCOME TAX ACT 2007.

 


6.17.4.3                   THE CONTRACTOR WARRANTS THAT IT IS A COMPANY RESIDENT
IN THE UNITED KINGDOM FOR THE PURPOSES OF PART 15 OF THE INCOME TAX ACT 2007.

 


6.17.4.4                   WHERE THE CONTRACTOR IS OR WILL BE REQUIRED TO
ACCOUNT UNDER THIS CONTRACT TO THE AUTHORITY IN RESPECT OF ANY RECEIPT FROM A
THIRD PARTY, AND SUCH RECEIPT IS OR MAY BE SUBJECT TO DEDUCTIONS OR WITHHOLDINGS
IN RESPECT OF TAXATION, THE CONTRACTOR IS REQUIRED TO TAKE REASONABLE ACTION
NECESSARY TO

 

114

--------------------------------------------------------------------------------


 


OBTAIN THE PAYMENT WITHOUT SUCH DEDUCTION OR WITHHOLDING, OR TO RECOVER ALL OR
PART OF THE DEDUCTION OR WITHHOLDING.

 


6.17.5      EMPLOYEE TAXES

 

The Contractor undertakes properly to make all National Insurance Contributions
and sums payable to HMRC under the PAYE system in respect of emoluments and
benefits paid or payable, and to make all deductions and retentions as should be
made in accordance with the applicable Law.

 


6.17.6      TAX RETURNS

 

The Contractor agrees that the Authority may, at the Authority’s request, review
tax returns and tax correspondence prior to their submission to the relevant tax
Authority and that the Contractor will take into account the Authority’s
reasonable comments provided that the timing of the provision of such comments
takes into account any deadline for the relevant submission of which the
Authority is aware and provided that the tax return or tax correspondence
relates to a matter for which the Authority has financial responsibility.

 

6.17.7      Construction Industry Scheme Regulations

 

6.17.7.1               For the purposes of this Clause 6.17.7, “CIS” means the
scheme prescribed by Chapter IV of Part XIII of the Income and Corporation Taxes
Act 1988 and/or the scheme prescribed by Chapter 3 of Part 3 of the Finance Act
2004, in either case to the extent that such scheme is in force.

 

6.17.7.2               The Contractor shall comply with the obligations imposed
on it by the CIS and the obligation of the Authority to make any payment under
this Contract is subject to the provisions of the CIS.

 

115

--------------------------------------------------------------------------------


 

PART 6A : FINANCE (Post-Sale)

 

6A.1       Funding Limits

 

The Contractor must fulfil its obligation to perform the Tasks and its other
obligations under this Contract within the SLC Annual Funding Limit, Current
Budget, Capital Budget and PSWBS Category Levels (in each case as amended in
accordance with Part 2 (Setting the LTP and Change Control) of the Programme
Management Schedule if applicable) set by the Authority for each Contract Year
as specified in Part 1 of the Finance Schedule (Funding Limits and Available
Incentive Fee).

 

6A.2.      Determination of Funding Limits and Compliance with Funding Limits

 

6A.2.1     Prior to each Contract Year, the Authority shall determine and notify
the Contractor of the SLC Annual Funding Limit and Annual Site Funding Limits,
the Current Budget and the Capital Budget for that Contract Year in accordance
with Part 2 of the Programme Management Schedule (Setting the LTP and Change
Control).

 

6A.2.2     Subject to Clause 6A.2.3 below, if the Contractor breaches the SLC
Annual Funding Limit and/or Current Budget without the express written consent
of the Authority obtained pursuant to Clause 2.6 (Setting the LTP and Change
Control), the costs incurred in excess of such SLC Annual Funding Limit and/or
Current Budget, as applicable, shall be Disallowable Costs.

 

6A.2.3     To the extent that the Contractor’s breach of the SLC Annual Funding
Limit and/or Current Budget arises as a direct result of an event listed at
Paragraph 11 of Part 2 (Changes that the Authority Cannot Refuse) of the
Programme Management Schedule (Setting the LTP and Change Control) then the
costs incurred in excess of such SLC Annual Funding Limit and/or Current Budget
shall not be Disallowable Costs

 

6A.3       Restrictions on Payment to Parent Body Organisation

 

Subject to Clauses 6A.12.6 (Payments to Parent), the Contractor shall not
without the prior written consent of the Authority make any payment to the
Parent Body Organisation

 

6A.4       Other Financial Restrictions

 

6A.4.1     The Contractor shall not without the prior written consent of the
Authority:

 

6A.4.1.1                  dispose, let or otherwise part with the possession of
the whole of or any part of the Sites, business, undertaking or asset including
any asset subject to a finance or operating lease;

 

6A.4.1.2                  make any change to its accounting reference date;

 

6A.4.1.3                  make any change to the Accounting Policies and
Procedures save as required by applicable Law, UK generally accepted accounting
principles or HM Treasury’s Government Reporting Requirements;

 

6A.4.1.4                  create or permit to subsist any Security Interest over
any Authority Assets or give any guarantee or indemnity to or for the benefit of
any person or otherwise assume liability or become obliged (actually or
contingently) in respect of any obligation of any other person, in each case
other than as permitted by this Contract save that nothing in this Clause
6A.4.1.4 is intended to prevent the creation of any liens in the course of
performance of this Contract;

 

116

--------------------------------------------------------------------------------


 

6A.4.1.5                  save for borrowings under an Approved Working Capital
Facility, borrow (including intra-group) or make any payment under any
intra-group borrowings;

 

6A.4.1.6                  create or acquire any subsidiary or dispose of any
shareholding in a subsidiary or make or have any investment in any other entity,
except for the deposit of cash in the Contractor’s Fee Account, or the
Contractor’s Payment Account ;

 

6A.4.1.7 commence any litigation or arbitration other than:

 

6A.4.1.7.1               in accordance with Clause 7.6 (Necessary Consents),
Part 8 (Intellectual Property) or Clause 1.25 (Claims Handling);

 

6A.4.1.7.2               in accordance with the Dispute Resolution Procedure;

 

6A.4.1.7.3               in any attempt to commence judicial review proceedings
against the Authority in connection with this Contract;

 

6A.4.1.7.4               to challenge any threatened or actual revocation of the
Nuclear Site Licence or any other regulatory permit or consent which is
essential to the Contractor’s ability to operate any Site or carry out the
Commercial Operations Tasks in accordance with Law; or

 

6A.4.1.7.5               to apply for or resist or join into an injunction which
the Contractor, acting reasonably, considers urgent and necessary to the
Contractor’s performance of its obligations to the Authority;

 

6A.4.1.8 incur any liability or financial indebtedness except pursuant to an
Approved Working Capital Facility or as permitted by this Contract;

 

6A.4.1.9 make any loan or grant any credit, or have or permit to subsist any
loan or any credit, to any person (other than the deposit of cash with a
financial institution or Office of the Paymaster General as permitted by this
Contract);

 

6A.4.1.10                enter into any finance or operating leases;

 

6A.4.1.11                notwithstanding the Permitted Activities, enter into
any Customer Contract or Subcontract where a disproportionate element of
liability, cost or benefit is likely to crystallise after the expiry of this
Contract; and

 

6A.4.1.12                make payment of any management or other charges to the
Parent Body Organisation or to any of its Affiliates:

 

6A.4.1.12.1 in excess of those set out in Subcontracts specifically approved by
the Authority pursuant to Clause 2.7 (Subcontracting/Procurement);

 

6A.4.1.12.2 unless under an Existing Agreement which is not a Recent Existing
Agreement;

 

6A.4.1.12.3 unless in respect of a Recent Existing Agreement which is awaiting
the Authority’s review pursuant to Clause 2.10 (Assumption of Existing
Agreements);

 

117

--------------------------------------------------------------------------------


 

6A.4.1.12.4 in excess of those set out in Recent Existing Agreements approved or
amended by the Authority pursuant to Clause 2.10 (Assumption of Existing
Agreements);

 

6A.4.1.12.5 unless pursuant to Clauses 6A.12.6 (Payments to Parent); or

 

6A.4.1.12.6 unless as agreed under an Advance Agreement;

 

6A.4.1.13                undertake hedging activities (except in accordance with
the Currency Hedging Strategy).

 

6A.4.2     For the purposes of Clause 6A.4 (Other Financial Restrictions), other
than where the Authority has expressly given or withheld its consent in writing,
the Contractor shall be deemed to have the prior written consent of the
Authority to carry out any of the activities in Clauses 6A.4.1.1 to 6A.4.1.13
(Other Financial Restrictions) to the extent the relevant activity is expressly:

 

6A.4.2.1 set out in the then current Contract Year of the LTP;

 

6A.4.2.2 contained in a Subcontract or Customer Contract which is specifically
approved by the Authority. For the avoidance of doubt and notwithstanding any
other provision of this Contract, any Subcontract or Customer Contract which
enables the Contractor to do any of the matters set out in Clause 6A.4 (Other
Financial Restrictions) requires the approval of the Authority notwithstanding
the Permitted Activities;

 

6A.4.2.3 contained in an Internal Procedure reviewed by the Authority and
accepted or deemed to have been accepted by the Authority in accordance with
Clause 2.8 (Contractor’s Internal Procedure);

 

6A.4.2.4 save in the case of Clause 6A.4.1.11, a Permitted Activity or otherwise
approved by the Authority in accordance with Clause 3.6A.2 (Authority’s right to
be consulted in respect of Customer Contracts); or

 

6A.4.2.5 in the case of Clause 6A.4.2.1, permitted by Clause 6A.4.1.12.5.

 

6A.5       Historical Costs

 

6A.5.1     Without prejudice to Clause 6A.5.4, the Contractor shall determine
whether any cost, claim or liability which relates to the period prior to 1
April 2005 falls within the definition of a BNF Historical Cost or a Contractor
Historical Cost or a BNF Historical Trading Cost or a Contractor Historical
Trading Cost, in accordance with the provisions of the Overarching Costs
Management Agreement.

 

6A.5.2     The Contractor shall mitigate, to the extent reasonably possible, all
Contractor Historical Costs and, subject to Clause 6A.7 in respect of
Exceptional Costs, meet such Contractor Historical Costs subject, where
relevant, to the provisions of Clause 1.25 (Claims Handling).

 

6A.5.3     Where the Contractor, in error, has paid a BNF Historical Cost or a
BNF Historical Trading Cost the Contractor shall reclaim such BNF Historical
Cost or a BNF Historical Trading Cost from the relevant BNF Company in
accordance with the terms of the Overarching Costs Management Agreement. The
Contractor shall pay any amounts reclaimed pursuant to this Clause 6A.5.3 to the
Authority as Category I Revenue.

 

118

--------------------------------------------------------------------------------


 

6A.5.4     The treatment of pension deficit contributions in relation to the
Applicable Schemes shall not be dealt with under this Clause 6A.5 (Historical
Costs). Such deficit contributions shall be made in accordance with the Schedule
of Contributions for the relevant Applicable Scheme prepared under section 58
Pensions Act 1995 or section 227 Pensions Act 2004 together with any other
obligations as to funding imposed by the documents governing the Applicable
Schemes.

 

6A.6       Cashflow

 

6A.6.1     Costs and Capital

 

6A.6.1.1                  Working Capital

 

6A.6.1.1.1               The Contractor shall be responsible for ensuring that
it has sufficient working capital to enable it to meet its obligations under the
Contract.

 

6A.6.1.1.2               The Contractor shall make payments to creditors as they
Fall Due and in accordance with the Government Payment Obligations (save as
otherwise agreed by the Authority in writing) but excluding any costs properly
to be met from a Customer Ringfenced Account

 

6A.6.1.1.3               Unless the Authority approves otherwise in writing, the
working capital required under Clause 6A.6.1.1.1 shall be provided by the
Contractor entering into one or more Approved Working Capital Facilities.

 

6A.6.1.1.4               All drawings under an Approved Working Capital Facility
shall be transferred only into the Contractor’s Payment Account.  The Contractor
shall pay creditors out of the Contractor’s Payments Account including, without
limitation, Working Capital Costs.

 

6A.6.2     Cashflow Forecasting

 

6A.6.2.1 The Contractor shall submit to the Authority a cashflow forecast in a
form and at a frequency to be determined by the Authority, acting reasonably,
and notified to the Contractor from time to time.

 

6A.6.2.2 The timeliness and accuracy of the cashflow forecast as determined in
accordance with Clause 6A.6.2.1. as compared with the Monthly Invoice and the
Contractor’s requests for payment under Clause 6A.7 as well as the Contractor’s
adherence to the Authority’s reasonable requirements from time to time (which
the Authority shall notify to the Contractor) shall be a criterion under which
the Authority shall be entitled to reduce the Incentive Fee in accordance with
Paragraph 3.11.4.1 of Part 2 of the Finance Schedule (Use of Performance Based
Incentives) but declaring that in any Contract Year the amount by which the
Authority shall be entitled to reduce the Incentive Fee on the basis of such
criterion shall be limited to the sum being 50% of the Total Incentive Fee
payable to the Contractor in respect of such Contract Year for the Sixth Site.

 

119

--------------------------------------------------------------------------------


 

6A.7       Exceptional Costs

 

6A.7.1     Subject to the Contractor complying with the provisions of Clauses
6A.7.2 and 6A.7.3 the Authority acknowledges that it is responsible for
providing the funds to the Contractor to enable it to pay creditors in so far as
the relevant obligations to make payments to those creditors are in respect of
Exceptional Costs including Exceptional Historical Costs and Exceptional Pension
Costs.  The provision of such funds is to be made in accordance with Clause
6A.7.2.1 in respect of Exceptional Costs other than Exceptional Historical Costs
and Exceptional Pension Costs, Clause 6A.7.2.2 in respect of Exceptional
Historical Costs and Clause 6A.7.3 in respect of Exceptional Pension Costs.

 

6A.7.2.    Information

 

6A.7.2.1                  If the Contractor becomes aware that it will incur an
Exceptional Cost , it shall seek the Authority’s prior written consent to the
incurrence of such a Cost (an “Exceptional Cost Agreement”).  The Contractor
shall not incur any Exceptional Cost without obtaining the Authority’s prior
written consent under an Exceptional Cost Agreement.  For the avoidance of
doubt, the Authority will make payment in relation to an Exceptional Cost only
where the Authority’s consent to the incurrence of such Exceptional Cost has
been obtained pursuant to an Exceptional Cost Agreement.  In relation to any
Exceptional Cost for which it seeks funding, the Contractor shall provide to the
Authority a VAT invoice or cost statement as appropriate with all relevant
supporting documents and any other applicable information in such a form as the
Authority may reasonably require from time to time (such information being
“Exceptional Costs Information”). Following receipt of the Exceptional Cost
Information, and subject to clause 6A.7.4 below, the Authority will in respect
of any Exceptional Cost not being an Exceptional Historical Cost or an
Exceptional Pension Cost make payment thereof by electronic transfer of funds to
the Contractor’s Payment Account no later than the date specified in the notice
issued by the Authority pursuant to Part 6 of the Finance Schedule (Cashflow
Forecasting and Calculating Dates for Payment) as being the date by which such
funds are to be credited to said Contractor’s Payment Account.

 

6A.7.2.2                  In relation to any Exceptional Historical Cost for
which it seeks funding, the Contractor shall provide to the Authority in such
form as the Authority may reasonably require from time to time, as soon as it
becomes aware of the liability, a VAT invoice with all relevant supporting
documents and any other applicable information including the due date for
payment to the supplier of the Exceptional Historical Cost and the date on which
the Authority will need to have transferred funds into the Contractor’s Payment
Account in order for the amount in respect of that Exceptional Historical Cost
to be paid to the supplier (such information being “Exceptional Historical Costs
Information”). Following receipt of the Exceptional Historical Costs
Information, and subject to Clause 6A.7.4 below, the Authority will, at least
the Working Day before the due date for payment of the Exceptional Historical
Cost to the supplier, make payment in respect of the relevant Exceptional
Historical Cost to the Contractor by electronic transfer of funds to the
Contractor’s Payments Account.

 

6A.7.3     In relation to any Exceptional Pension Costs for which it seeks
funding, the Contractor will provide to the Authority either :

 

120

--------------------------------------------------------------------------------


 

6A.7.3.1                  details of the amount which the Contractor (or any
subsidiary of the Contractor) will be liable to pay under the schedule of
contributions (prepared under section 227 of the Pensions Act 2004) or under the
governing documents of the scheme; or

 

6A.7.3.2                  a demand for payment made in accordance with the
Scheme Document of the CNPP or, in respect of Applicable Schemes other than the
CNPP, the governing documents governing the Applicable Scheme,

 

as appropriate (and in such form as the Authority may reasonably require from
time to time such information being “Exceptional Pension Costs Information”). 
As soon as the Contractor becomes aware of the Exceptional Pensions Cost
Information, and in any event no later than 8 (eight) Working Days before the
due date for payment by the Contractor, the Contractor will submit such
Exception Pensions Cost Information to the Authority.  Following receipt of the
Exceptional Pension Costs Information and subject to clause 6A.7.4 below, the
Authority will, at least the Working Day before the due date for payment of the
Exceptional Pension Costs by the Contractor, make payment in respect of the
relevant Exceptional Pension Costs to the Contractor by electronic transfer of
funds to the Contractor’s Payments Account.  The Contractor shall immediately on
receipt of the funds referred to herein remit the same to the relevant pension
fund.

 

6A.7.4     The due date for payment of a sum otherwise due under Clause 6A.7.2
or Clause 6A.7.3 (as applicable) shall be delayed to the date hereinafter
specified where the Authority acting reasonably has sought further information
from the Contractor (in addition to Exceptional Costs Information or Exceptional
Historical Costs Information or Exceptional Pension Costs Information) which is
necessary to enable the Authority to satisfy itself that the Cost in relation to
which the Contractor is seeking funds has been properly incurred and/or is an
Exceptional Cost.  In such circumstances, the due date for payment of the amount
in respect of which clarification has been sought as aforesaid shall be the date
falling five (5) Working Days after the Authority receives to its reasonable
satisfaction the information sought under this Clause 6A.7.4 where such date is
later than the date at which the Exceptional Costs, the Exceptional Historical
Costs or the Exceptional Pension Costs would be due pursuant to Clause 6A.7.2 or
6A.7.3. Any dispute in relation to the repayment of amounts by the Authority
pursuant to this Clause 6A.7.4 will be resolved in accordance with Part 13
(Dispute Management).

 

6A.7.5     Following its receipt of funds into the Contractor’s Payments Account
from the Authority pursuant to Clause 6A.7.4, the Contractor shall make payments
in respect of Exceptional Costs to creditors as soon as practicable and
otherwise in accordance with the Government Payment Obligations (save as
otherwise agreed by the Authority in writing).

 

6A.7A    Trading Costs

 

The Contractor shall record on the relevant Site Trading Ledger all costs to be
treated as Trading Costs. The Contractor shall be entitled to be reimbursed all
Trading Costs correctly recorded on the relevant Site Trading Ledger as
Exceptional Costs to the extent that funds to meet such costs have not been
drawndown prior to the Sale Date. Provided that, for the purposes of clause 6A.7
above, the Authority shall be deemed to have consented to the incurrence of any
Trading Costs.

 

121

--------------------------------------------------------------------------------


 

6A.8       Customer Ringfenced Accounts

 

6A.8.1     The Contractor is entitled to draw down funds from Customer
Ringfenced Accounts in accordance with the legally binding provisions and/or
documented understandings with the relevant customer(s) (where inconsistent with
legally binding provisions the legally binding provisions shall prevail)
governing withdrawal from such Customer Ringfenced Accounts to meet such costs
as it is entitled to meet from Customer Ringfenced Accounts.

 

6A.8.2     For the avoidance of doubt, funds in Customer Ringfenced Accounts
shall not constitute Category I Revenue or Category II Revenue unless or until
released from such Customer Ringfenced Accounts as revenue in accordance with
the terms governing the operation of such accounts.

 

6A.9       Determination of Revenue Category

 

6A.9.1     Subject to Clause 6A.9.4, in each Contract Year during the setting of
the LTP for the next Contract Year pursuant to Paragraph 7 (NTWP and LTP) of
Part 2 of the Programme Management Schedule (Setting the LTP and Change
Control), the Authority shall in respect of any Site or Sites be entitled,
acting reasonably and in consultation with the Contractor, to:

 

6A.9.1.1                  amend the definition of Category II Revenue so that
revenue which would otherwise have fallen into the definition of Category I
Revenue falls into the definition of Category II Revenue for all succeeding
Contract Years; and/or

 

6A.9.1.2                  amend categories of revenue within or delete
categories of revenue from the definition of Category I Revenue and/or Category
II Revenue for all succeeding Contract Years.

 

6A.9.2     If the amount of Category II Revenue received by the Contractor to
date in the current Contract Year exceeds the amount forecast by the Contractor
in the LTP as receivable for that Contract Year in respect of any Site as set
out in Finance Schedule Part 1 (Funding Limits and Available Incentive Fee), the
Authority shall be entitled in respect of such Site at any time thereafter in
the current Contract Year, acting reasonably, to treat the excess revenue
falling within the definition of Category II Revenue for such Site as revenue
falling into the definition of Category I Revenue for any Site.

 

6A.9.3     Prior to setting the Funding Limits for the next Contract Year in
accordance with Paragraph 7 (NTWP and LTP) of Part 2 of the Programme Management
Schedule (Setting the LTP and Change Control), the Authority shall (acting
reasonably and in consultation with the Contractor) be entitled at any time to
add new categories of revenue to the definition of Category I Revenue and/or
Category II Revenue to the extent that such categories of revenue are not
already accounted for as Category I Revenue or Category II Revenue in the
current Contract Year’s LTP.

 

6A.9.4     The assumption is that monies received or receivable by the
Contractor shall predominantly be treated as Category I Revenue. Any dispute as
to whether monies received or receivable by the Contractor are to be treated as
Category I Revenue or Category II Revenue shall be determined by the Authority
acting reasonably.

 

6A.9A    Surplus ESTL Funds

 

6A.9A.1     Without prejudice to clause 6A.11.4 below, if the Authority, acting
reasonably, considers that the balance of funds on ESTL’s Capital Adequacy
Account is surplus to ESTL’s Capital Adequacy Requirements, or if amounts on
deposit pursuant to any of the Cash Credit Support

 

122

--------------------------------------------------------------------------------

 

Agreements is in excess of any restrictions imposed by the Authority pursuant to
Clause 3.6 and/or set out in the Permitted Activities and the Trading Limits,
then the Authority shall be entitled to require the Contractor or ESTL (as
applicable) to withdraw such surplus funds from the Capital Adequacy Account or
the relevant account in relation to the relevant Cash Credit Support Agreement
and pay such surplus funds to the Authority as Category 1 Revenue within
twenty-one (21) Calendar Days of the Contractor’s or ESTL’s (as applicable)
withdrawal of such surplus funds.

 

6A.10               Receipts Accounts

 

6A.10.1        Unless specifically instructed in writing by the Authority, the
Contractor shall pay all Category I Revenue and Category II Revenue into the
Contractor’s Receipts Accounts on receipt of such Revenue and shall transfer the
entire balance of the Contractor’s Receipts Account on a daily basis to the OPG
Receipts Account.

 

6A.10.2        If the Contractor becomes aware that an amount so transferred to
the OPG Receipts Account was paid into the Contractor’s Receipts Account in
error and so should not have been so transferred, then the Contractor shall
inform the Authority immediately of the amount, the date of transfer and the
reason for the error (an “Overpayment Notice”).  The Contractor will use all
reasonable endeavours to make such claim within 15 days following the end of the
month in which a receipt has been transferred by the Contractor to the OPG
Receipts Account under Clause 6A.10.1 above.  In the event that, exercising such
reasonable endeavours, the Contractor is unable to make such claim as aforesaid,
the Contractor shall make such claim as soon as reasonably practicable after the
expiry of fifteen (15) days following the end of the month in which a receipt
has been transferred by the Contractor to the OPG Receipts Account under Clause
6A.10.1 above.  The Contractor will provide along with the Overpayment Notice or
as soon as reasonably practicable following the Authority’s receipt of an
Overpayment Notice all relevant supporting documents and information (and in
such a form) as the Authority may reasonably require in order to satisfy itself
that the payment into the Contractor’s Receipts Account was made in error. As
soon as reasonably practicable following receipt of an Overpayment Notice and
receipt of such supporting documentation and information as the Authority may
reasonably require, the Authority shall repay the amounts paid in error as
aforesaid into the Contractor’s Receipt Account.

 

6A.10.3.     If the Parties cannot agree whether an amount was paid into the
Contractor’s Receipts Account in error or if there is any disagreement regarding
the amount paid in error the matter shall be resolved in accordance with Part 13
(Dispute Management).

 

6A.11               Reimbursement

 

6A.11.1        Basis of Reimbursement

 

6A.11.2        Payment to the Contractor shall, except and to the extent
otherwise set out in the Finance Schedule or otherwise agreed between the
Parties, be on the basis of reimbursement of Allowable Costs incurred together
with any Fee and/or Incentive Fee due.

 

6A.11.3        Allowable and Disallowable Costs

 

6A.11.3.1           The Authority acknowledges that it is responsible for
reimbursing the Contractor for payments in respect of Allowable Costs the
Contractor makes to creditors out of the Contractor’s Payments

 

123

--------------------------------------------------------------------------------


 

Account or which are Transitional Balances (but not in the case of payments
properly to be met from a Customer Ringfenced Account or in respect of
Exceptional Costs) insofar as the relevant obligations to make such payments
were incurred in the Contractor’s performance of its obligations under this
Contract. Such reimbursement is to be made on the basis provided in Clause 6A.12
(Invoicing and Payment).

 

6A.11.3.2           The Contractor acknowledges that it is not entitled to be
reimbursed by the Authority under Clause 6A.11.3.1 in respect of payments to
creditors which are Disallowable Costs and that, to the extent that the
Authority has paid or reimbursed Disallowable Costs or Costs claimed as
Allowable Costs in excess of the Costs referred to in Clause 6A.11.3.1, the
Authority is entitled to be reimbursed by the Contractor.

 

6A.11.3.3           The Contractor must determine whether a payment in respect
of a Cost is an Allowable Cost or a Disallowable Cost in accordance with Part 4
of the Finance Schedule (Costs Principles and Procedures).

 

6A.11.3.4           The Contractor shall be entitled to agree in advance with
the Authority as to whether certain Costs it proposes to incur are Allowable
Costs by entering into Advance Agreements with the Authority pursuant to the
process set out in Part 4 of the Finance Schedule (Costs Principles and
Procedures).

 

6A.11.3.5           Should the Contractor become aware that it has incorrectly
determined an Allowable Cost as a Disallowable Cost and accordingly wishes to
claim such Cost as an Allowable Cost, it shall be entitled to make such claim.

 

6A.11.3.6           If the Parties cannot agree whether a particular Cost is an
Allowable Cost or a Disallowable Cost according to this Clause 6A.11.3 or Part 4
of the Finance Schedule (Costs Principles and Procedures), the matter shall be
resolved in accordance with Part 13 (Dispute Management).

 

6A.11.4        ESTL Funds

 

6A.11.4.1                       Without prejudice to clause 6A.9A above, the
Authority shall be entitled to require the Contractor or ESTL (as applicable) to
withdraw the balance of any funds held on ESTL’s Capital Adequacy Account and
recorded on the relevant site ledger (as applicable) and not paid out to
creditors or required to meet the Capital Adequacy Requirements or required to
fund deposits to be made pursuant to any of the Cash Credit Support Agreements
(subject to any restrictions imposed by the Authority pursuant to Clause 3.6
and/or set out in the Permitted Activities and the Trading Limits) from the
Capital Adequacy Account and pay such surplus funds to the Authority as Category
1 Revenue within twenty-one (21) Calendar Days of the Contractor’s or ESTL’s (as
applicable) withdrawal of such surplus funds.

 

6A.11.5                                                        Performance Based
Incentive Arrangements

 

6A.11.5.1           The PBIs shall be prepared and determined, and the PBIs
shall be calculated and paid, in accordance with Part 2 (Use of Performance
Based Incentives) of the Finance Schedule.

 

124

--------------------------------------------------------------------------------


 

6A.11.5.2           The Contractor may propose, and the Authority may require
the Contractor to bring forward, changes to PBIs at any time during the Contract
Year in accordance with Part 2 of the Finance Schedule (Use of Performance Based
Incentives).

 

6A.11.6        Incentive Fee

 

6A.11.6.1           The Incentive Fee shall be calculated, in accordance with
Part 2 (Use of Performance Based Incentives) of the Finance Schedule.

 

6A.11.7        Alternative Basis of Remuneration

 

6A.11.7.1           Should the Parties agree to utilise an alternative basis of
remuneration to reimbursement of Allowable Costs and Incentive Fee they shall as
appropriate agree:

 

6A.11.7.1.1         the basis of remuneration; and

 

6A.11.7.1.2              the work or services to which it relates; and

 

6A.11.7.1.3              the terms and conditions upon which such work or
services is to be performed; and

 

6A.11.7.1.4              to the extent the terms of this Contract are not
applicable and/or to the extent that any additional terms or conditions are
required or require to be amended, the deletions from and additions to and
amendments of this Contract; and

 

6A.11.7.1.5              the relevant rates and prices, any profit, overhead and
incentive arrangements; and

 

6A.11.7.1.6              the method of and basis for variation and adjustment

 

and the Parties shall document the same in a written agreement to be attached as
a supplemental agreement to this Contract.

 

6A.11.7.2           For the avoidance of doubt any such supplemental agreement:

 

6A.11.7.2.1              shall apply only in respect of the work and services
specified therein and shall have no other effect upon the terms of this
Contract; and

 

6A.11.7.2.2            shall contain provisions allocating responsibility for
the Costs of additional works needed as a consequence of the Contractor’s
failure to comply with the requirements of this Contract in accordance with
Part 7 of the Finance Schedule (Provisions Applying to Defective Performance of
Alternative Remuneration Tasks).

 

6A.12               Invoicing and Payment

 

6A.12.1        Invoicing of Allowable Costs and Other Costs

 

6A.12.1.1                       Not later than the earlier of the twelfth (12th)
Working Day or the fifteenth (15th) Calendar Day of the Month immediately
following the relevant Month during which the Contractor incurs Allowable Costs
for which it seeks reimbursement in accordance with Clause 6A.11.3.1 and
Exceptional Costs for which it seeks payment the Contractor will issue a VAT
invoice (the “Monthly Invoice”).

 

125

--------------------------------------------------------------------------------


 

6A.12.1.2                       In the event that any Monthly Invoice is
received by the Authority after the earlier of the twelfth (12th) Working Day or
the fifteenth (15th) Calendar Day of the Month immediately following the
relevant Month during which the Contractor incurs Allowable Costs for which it
seeks reimbursement in accordance with Clause 6A.11.3.1 and Exceptional Costs
for which it seeks payment, such Monthly Invoice shall be deemed to have been
received by the Authority on the twelfth (12th) Working Day of the Month
following receipt of the same.  The dates for payment of the Allowable Costs and
Exceptional Costs stated in such Monthly Invoice shall be amended to reflect the
dates for payment which would have been stated therein had the Allowable Costs
and Exceptional Costs to which it relates been reimbursed and due to be paid in
the relevant Month immediately prior to the date at which such Monthly Invoice
is deemed to have been received by the Authority. Notwithstanding the foregoing,
the Authority shall use all reasonable endeavours to make payment of all sums
due consequent to such Monthly Invoice as soon as reasonably practicable in
order to minimise the Contractor’s liabilities in respect of Working Capital
Costs.

 

6A.12.1.3                       The Monthly Invoice shall be prepared in
accordance with Clause 6A.12.1.4 and shall be accompanied by

 

6A.12.1.3.1  a description of the work and/or services to which it relates.

 

6A.12.1.3.2  a breakdown setting out in reasonable detail the Allowable Costs
incurred and the Exceptional Cost to be paid and an explanation of what they
relate to;

 

6A.12.1.3.3  adequate documentation supporting the sums claimed, and

 

6A.12.1.3.4  any other information or documentation that the Authority may from
time to time require and notify to the Contractor.

 

6A.12.1.3.5  details of the due dates for payment of Exceptional Costs and
Allowable Costs together with the amount of such Exceptional Costs and Allowable
Costs gross and net of VAT all in accordance with Part 6 of the Finance Schedule
(Cashflow Forecasting and Calculating Dates for Payment); and

 

6A.12.1.3.6  an analysis of all amounts paid by the Authority against amounts
due on the invoice in accordance with Part 6 of the Finance Schedule (Cashflow
Forecasting and Calculating Dates for Payment)

 

6A.12.1.4                       The Monthly Invoice shall be prepared on an
accruals accounting basis in accordance with UK GAAP (and not a cash accounting
basis) save in respect of purchase of stock as provided below.

 

Any Allowable Costs will be shown exclusive of any VAT payable by the Contractor
and the Monthly Invoice shall calculate the VAT payable by the Authority to the
Contractor in respect of such Allowable Costs.

 

126

--------------------------------------------------------------------------------


 

In respect of purchases of stock by the Contractor, the Monthly Invoice shall be
adjusted to reflect the value (excluding VAT) of actual purchases during the
relevant Month (as compared with value of stock consumed in that Month). Such
stock shall be the property of the Authority and the Monthly Invoice will treat
its purchase by the Contractor on behalf of the Authority as a taxable supply.

 

6A.12.1.5                       Subject to Clause 6A.12.1.2 the Authority shall
reimburse the Contractor in respect of Allowable Costs as shown in each Monthly
Invoice complying with Clauses 6A.12.1.3 and 6A.12.1.4 in accordance with the
provisions of Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment) to this Contract.

Payment shall be made by electronic transfer of funds into the Contractor’s
Payments Account.

 

6A.12.1.6                       The due date for payment of a sum otherwise due
under Clause 6A.12.1.5 shall be delayed to the date hereinafter specified where
the Authority has sought further information from the Contractor (in addition to
that included or accompanying any Monthly Invoice) to enable the Authority to
satisfy itself that the Cost in relation to which the Contractor is seeking
reimbursement has been properly incurred as an Allowable Cost,.  In such
circumstances, the due date for payment of the Allowable Cost in respect of
which clarification has been sought shall be the date falling five (5) Working
Days after the Authority receives, to its reasonable satisfaction, the
information sought under this Clause 6A.12.1.6 where such date is later than the
date at which such Allowable Cost would be due to be reimbursed by the Authority
pursuant to Clause 6A.12.1.5.  Any dispute in relation to the reimbursement of
amounts to the Contractor pursuant to this Cluase 6A.12.1.6 will be resolved in
accordance with Part 13 (Dispute Management).

 

6A.12.1.7                       Where the Contractor becomes aware that an
amount in relation to which it is to seek reimbursement under Clause 6A.12.1
(Invoicing of Allowable Costs and Other Costs) and Clause 6A.7 (Exceptional
Costs) exceeds the relevant amount specified in the cashflow forecast submitted
by the Contractor under Clause 6A.6.2 (Cashflow Forecasting) the Contractor will
take immediate steps to notify the Authority that the amount exceeds the
relevant amount specified in the cashflow forecast.  Upon receiving the notice,
the Authority will review its cash flow position with a view to reimbursing the
Contractor in accordance with Clauses 6A.12.1 and 6A.7. Where reimbursement
under Clauses 6A.12.1 and 6A.7 is not possible as a result of the Authority’s
cash flow position, the Authority will not reimburse the Contractor in
accordance with Clauses 6A.12.1 and 6A.7 in respect of the amount which exceeds
the relevant amount specified in the cashflow forecast. In this event, the
Contractor and the Authority will use their best endeavours to enable the
Authority to reimburse to the Contractor the amount which exceeds the relevant
amount specified in the cashflow forecast as soon as practicable after any
reimbursement would have been due under Clauses 6A.12.1 and 6A.7 but for that
amount

 

127

--------------------------------------------------------------------------------


 

exceeding the relevant amount specified in the cashflow forecast and the due and
final dates in respect of such amounts shall be delayed accordingly.

 

6A.12.2        Transitional Balances

 

6A.12.2.1                       The Contractor shall deliver to the Authority by
no later than the earlier of the twelfth (12th) Working Day or the fifteenth
(15th) Calendar Day following the Sale Date a statement which specifies all
Transitional Balances of which the Contractor is aware (the “Provisional
Transitional Balance Statement”) together with a schedule specifying the dates
which the Contractor proposes to be the dates at which the Authority is to
reimburse the Transitional Balances specified in the Provisional Transitional
Balance Statement (the “Provisional Payment Schedule”) which Provisional
Transitional Balance Statement and Provisional Payment Schedule shall be in
accordance with the requirements of Part 6 of the Finance Schedule (Cashflow
Forecasting and Calculating Dates for Payment).

 

6A.12.2.2                       The Contractor shall notify the Authority as
soon as it becomes reasonably apparent that the date at which they shall become
due to make payment of the sum comprised in any Transitional Balance to their
supplier will be after the Transitional Balance Payment Date. In such
circumstances the Transitional Balance Payment Date shall be revised in
accordance with Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment).

 

6A.12.2.3                       The Contractor shall notify the Authority that
it is seeking payment of any Transitional Balance and shall within such
notification identify the Transitional Balance Payment Date for such
Transitional Balance. Such notification shall be accompanied by all records and
information necessary to establish either;

 

6A.12.2.3.1  that the amount of the Transitional Balance stated in the
Provisional Transitional Balance Statement is an accurate valuation of the sum
due to be reimbursed to the Contractor in respect of the Allowable Cost to which
the Transitional Balance relates; or

 

6A.12.2.3.2  where the amount stated in the Provisional Transitional Balance
Statement is not an accurate valuation as detailed at Clause 6A.12.2.3.1, the
sum which is the proper amount due to be reimbursed to the Contractor in respect
of the Allowable Cost to which the Transitional Balance relates.

 

6A.12.2.4                       The Authority shall make payment of any
Transitional Balances properly due as Allowable Cost at the later of the
Transitional Balance Payment Date or the date falling 10 Working Days after
receipt by the Authority of the notification and all records and information to
be submitted by the Contractor pursuant to Clause 6A.12.2.3

 

6A.12.2.5                       The Contractor shall comply with the whole
requirements of Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment).

 

128

--------------------------------------------------------------------------------


 

6A.12.3        Termination Invoice

 

6A.12.3.1                       The Contractor shall deliver to the Authority by
no later than the twelfth (12th) Working Day following the last day of the final
Contract Year a VAT invoice (the “Provisional Termination Invoice”) which
specifies all Allowable Costs incurred of which the Contractor is aware for
which it would have sought reimbursement in accordance with Clause 6A.12.1.1 but
in respect of which it has not delivered to the Authority a Monthly Invoice. The
provisions of clause 6A.12.1.2 to 6A.12.1.6 will apply to the Provisional
Termination Invoice as if references therein to “Monthly Invoice” were
references to “Provisional Termination Invoice”.

 

6A.12.3.2                       The Contractor shall deliver to the Authority by
no later than the sixtieth (60th) Working Day following the last day of the
final Contract Year a VAT invoice (the “Final Termination Invoice”) which
specifies all Allowable Costs other than Allowable Costs specified in the
Provisional Termination Invoice for which it would have sought reimbursement in
accordance with clause 6A.12.1.1 but in respect of which it has not delivered to
the Authority a Monthly Invoice.  The provisions of clause 6A.12.1.2 to
6A.12.1.6 will apply to the Final Termination Invoice as if references therein
to “Monthly Invoice” were references to “Final Termination Invoice”.

 

6A.12.4        Payment of Incentive Fee

 

6A.12.4.1                       Subject to Clauses 6A.12.4.3, 6A.12.4.4,
6A.12.4.5 and 6A.12.4A.4 below, the Authority will pay 5 (five) per cent of the
Contractor’s Available Incentive Fee for the relevant Contract Year on the last
Working Day in each Month within that Contract Year in respect of provisionally
awarded Incentive Fee. The Contractor will issue a VAT invoice for the net
amount of the Incentive Fee plus VAT.

 

6A.12.4.2                       In addition to any payments made by the
Authority pursuant to Clause 6A.12.4.1 above, where any amount of Incentive Fee
is awarded provisionally pursuant to Paragraph 3.10 (Provisional Payment of
Incentive Fee) of Part 2 of the Finance Schedule (Use of Performance Based
Incentives), the Contractor will submit a VAT invoice to the Authority
requesting payment of such amount into the Contractor’s Fee Account and, subject
to Clause 6A.12.4.3 below, the Authority will make such payment.

 

6A.12.4.3                       Notwithstanding Clauses 6A.12.4.1 and 6A.12.4.2
above, the Authority will not pay more than 60% of the Available Incentive Fee
to the Contractor in respect of provisionally awarded Incentive Fee in any
Contract Year.

 

6A.12.4.4                       The Authority may during the seventh Month and
during the tenth Month of each Contract Year require the Contractor to provide
such information as the Authority may reasonably require in order to satisfy
itself so far as reasonably practicable at that stage of the Contract Year that
the total of the payments made by the Authority pursuant to Clause 6A.12.4.1 for
the Contract Year will not exceed the total of the Incentive Fee payable for
such Contract Year.  In the event that the Authority

 

129

--------------------------------------------------------------------------------


 

reasonably believes on the basis of such information or otherwise that the total
of the payments made by the Authority pursuant to Clause 6A.12.4.1 for the
Contract Year will exceed the amount of the Authority’s reasonable estimate of
the total Incentive Fee which will be payable in respect of such Contract Year,
the Authority may decide to reduce its monthly payment pursuant to Clause
6A.12.4.1 so that the total of such payments for the Contract Year is equal to
the amount being the Authority’s reasonable estimate of the total Incentive Fee
which shall be payable in respect of such Contract Year.

 

6A.12.4.5                     In the event that the Authority reasonably
believes on the basis of the information provided pursuant to Clause 6A.12.4.4
or otherwise that the total of the payments made by the Authority pursuant to
Clause 6A.12.4.1 in any Contract Year exceeds the Authority’s reasonable
estimate of the total Incentive Fee payable in respect of such Contract Year,
the Authority shall be entitled to make no further payments during such Contract
Year pursuant to Clause 6A.12.4.1 and may during the remaining period of such
Contract Year deduct the amount by which the total of the payments so made
exceeds the Authority’s reasonable estimate as aforesaid from any amounts of
Budgeted Efficiency Gain Fee which would but for this provision remain to be
paid pursuant to clause 6A.12.4A.1.

 

6A.12.4A    Payment of Budgeted Efficiency Gain Fee

 

6A.12.4A.1             Subject to Clause 6A.12.4A.3, 6A.12.4A.4 and 6A.12.4.5,
the Authority will pay 5 (five) per cent of the Budgeted Efficiency Gain Fee for
the relevant Contract Year on the last Working Day in each Month within that
Contract Year on account of Efficiency Gain Fee.  The Contractor will issue a
VAT invoice for the net amount of the Budgeted Efficiency Gain Fee plus VAT.

 

6A.12.4A.2             The Authority will not pay more than 60% of the Budgeted
Efficiency Gain Fee to the Contractor on account of Efficiency Gain Fee in any
Contract Year.

 

6A.12.4A.3             The Authority may during the seventh Month and during the
tenth Month of each Contract Year require the Contractor to provide such
information as the Authority may reasonably require in order to satisfy itself
so far as reasonably practicable at that stage of the Contract Year that the
total of the payments made by the Authority pursuant to Clause 6A.12.4A.1 for
the Contract Year will not exceed the total of the Efficiency Gain Fee payable
for such Contract Year.  In the event that the Authority reasonably believes on
the basis of such information or otherwise that the total of the payments made
by the Authority pursuant to clause 6A.12.4A.1 for the Contract Year will exceed
80% of the amount of the Authority’s reasonable estimate of the total Efficiency
Gain Fee which will be payable in respect of such Contract Year, the Authority
may decide to reduce its monthly payments pursuant to Clause 6A.12.4A.1 so that
the total of such payments for the Contract Year is equal to the amount being
80% of the Authority’s reasonable estimate of the total Efficiency Gain Fee
which will be payable in respect of such Contract Year.

 

130

--------------------------------------------------------------------------------


 

6A.12.4A.4             In the event that the Authority reasonably believes on
the basis of the information provided pursuant to Clause 6A.12.4A.3 or otherwise
that the total of the payments made by the Authority pursuant to Clause
6A.12.4A.1 in any Contract Year exceeds the Authority’s reasonable estimate of
the total Efficiency Gain Fee payable in respect of such Contract Year, the
Authority shall be entitled to make no further payments during such Contract
Year pursuant to Clause 6A.12.4A.1 and may during the remaining period of such
Contract Year deduct the amount by which the total of the payments so made
exceeds the Authority’s reasonable estimate as aforesaid from any amounts of
provisionally awarded Incentive Fee which would but for this provision remain to
be paid pursuant to Clause 6A.12.4.1.

 

6A.12.5        Contractor’s Fee Account

 

Any interest accruing on amounts in the Contractor’s Fee Account shall be for
the account of the Contractor.

 

6A.12.6        Payments to Parent

 

6A.12.6.1                       Within fourteen (14) Calendar Days of the
Authority’s determination pursuant to Clause 6A.2 (Determination of Funding
Limits and Compliance with Funding Limits) and the final determination of
Incentive Fee undertaken pursuant to Paragraph 3.11 (Final Determination of, and
Adjustment to, Incentive Fee) of Part 2 of the Finance Schedule (Use of
Performance Based Incentives), taking account of the Annual Reconciliation
Reports, the Authority will calculate the Year End Sum which shall be an amount
equal to the Final Incentive Fee and the Efficiency Gain Fee minus:

 

6A.12.6.1.1  the Total Provisional Incentive Fee paid by the Authority to the
Contractor;

 

6A.12.6.1.1A    the Budgeted Efficiency Gain Fee paid by the Authority to the
Contractor;

 

6A.12.6.1.2  an amount in respect of any Disallowable Costs not otherwise
reimbursed to the Authority; and

 

6A.12.6.1.3  any amount owing from the Parent Body Organisation to the
Contractor or the Authority pursuant to this Contract or the Parent Body
Agreement.

 

6A.12.6.2                       If the Year End Sum is a positive figure then
the Authority shall pay an amount equal to the Year End Sum into the
Contractor’s Fee Account within thirty (30) Calendar Days of the Authority’s
calculation of the Year End Sum. If the Year End Sum is a negative figure then
the Authority shall serve a Demand on the Parent Body Organisation requiring
that the Parent Body Organisation pays an amount equal to the Year End Sum to
the Authority within thirty (30) Calendar Days of receipt of such Demand.

 

6A.12.6.3                       If the Year End Sum is a positive figure then
the Contractor shall issue a VAT invoice to the Authority for the sum as defined
in 6A.12.6.2 plus VAT.

 

131

--------------------------------------------------------------------------------


 

6A.12.6.4                       Upon expiry or termination of this Contract, if
the final form Annual Reconciliation Report has been referred to the Dispute
Resolution Procedure, the Authority shall calculate the Year End Sum whether
that be a positive or negative sum and to the extent that such Year End Sum is
undisputed Clause 6A.12.6.2 shall apply in respect of that undisputed amount. 
Following agreement or determination of the disputed amounts under the Annual
Reconciliation Report, Clauses 6A.12.6.1 and 6A.12.6.2 shall apply as
appropriate.

 

6A.12.6.5                       The Authority hereby gives its consent to the
Contractor paying such amount of the provisionally awarded Incentive Fee, the
Budgeted Efficiency Gain Fee and of the Year End Sum (if the Year End Sum is a
positive figure) to the Parent Body Organisation as the Contractor thinks fit
and proper.

 

6A.12.7        Payment

 

6A.12.7.1                       Sums payable to the Contractor shall become due
from the Authority to the Contractor on the date or dates specified in Clauses
6A.7.2.1, 6A.7.2.2 and 6A.7.3 (all as modified by the operation of Clause
6A.7.4); Clauses 6A.12.1.5 (as modified by the operation of clause 6A.12.1.6);
Clause 6A.12.2.4 and on the dates of the invoices referred to in Clauses
6A.12.4.1 and 6A.12.4A.1 and shall (subject to Clauses 6A.12.4.3) be paid by the
Authority to the Contractor by the date or dates specified or calculated in
accordance with in Clauses 6A.7.2.1, 6A.7.2.2 and 6A.7.3 (all as modified by
Clause 6A.7.4); Clause 6A.12.1.5 (as modified by the operation of Clause
6A.12.1.6); Clause 6A.12.2.4 and the dates stated for payment in Clauses
6A.12.4.1 and 6A.12.4A.1 (“the Final Date for Payment”).

 

6A.12.7.2                       Not used

 

6A.12.7.3                       If at any time the Authority fails to make any
payment by the Final Date for Payment then the Contractor shall so notify the
Authority in writing and such sum as remains unpaid shall bear interest at the
Interest Rate from the date of the Contractor’s notice referred to herein until
the date the same is paid by the Authority to the Contractor.

 

6A.12.7.4                       Without prejudice to the Authority’s rights
under Clauses 6A.7.4 and 6A.12.1.6 the Authority shall be entitled to set off
against any money otherwise due under this Contract the amount of any claim for
loss and/or expense which has actually been incurred by the Authority by reason
of any breach of or failure to observe the provisions of this Contract by the
Contractor provided always:

 

6A.12.7.4.1  the amount of the set off has been quantified in detail and with
reasonable accuracy by the Authority: and

 

6A.12.7.4.2  the Authority has given to the Contractor notice in writing (the
“Effective Notice”) specifying its intention to set off the amount quantified in
accordance with Clause 6A.12.7.4.1 and the grounds on which such set off is
claimed to be made.  Where there is more than one ground the Authority shall
state in the Effective Notice each of the grounds on which the set off is
claimed to be made and the

 

132

--------------------------------------------------------------------------------

 

amounts attributable to each of them.  The Effective Notice shall be given not
less than seven (7) days before the money from which the amount is to be set off
becomes due to the Contractor provided that the Effective Notice shall not be
binding insofar as the Authority may amend it in preparing its pleadings for any
Legal Proceedings.

 

6A.12.7.5                       The rights of the Parties in respect of set off
are fully set out herein and no other rights whatsoever shall be implied as
terms of this Contract relating to set off.

 

6A.12.8        Currency of Contract

 

All amounts of money in this Contract are expressed in pounds sterling (£). If
the United Kingdom joins European Monetary Union any figure expressed in “£” and
“sterling” in this Contract shall be converted into euro at the rate for
conversion of sterling into euro established by the Council of the European
Union pursuant to the Treaty (including compliance with rules relating to
rounding in accordance with European Community regulations) and any reference to
a figure in “£” or “sterling” shall mean that figure adjusted into euro.

 

6A.13               Funding Limits

 

6A.13.1        Expenditure and accruals shall attrite the Funding Limits in
accordance with the provisions of Part 4 of the Finance Schedule (Cost
Principles and Procedures).

 

6A.13.2        Within Fourteen (14) Calendar Days of the end of each Month, the
Contractor shall provide the Authority with a report for each Site (in such a
form and containing such information as the Authority may reasonably require
from time to time) setting out each of the following in respect of the relevant
previous Month:

 

6A.13.2.1                       the funds paid out by the Contractor from the
Contractor’s Payments Account;

 

6A.13.2.2                       the amounts received by the Contractor of
Category I Revenue, Category II Revenue or otherwise (including any amounts
released as revenue form the Customer Ringfenced Accounts);

 

6A.13.2.3                       the amounts expended by the Contractor in the
proper performance of its obligations under this Contract in respect of
Allowable Costs;

 

6A.13.2.4                       a reconciliation between the Monthly Invoice
sent to the Authority and cash payments made by the Contractor;

 

6A.13.2.5                       any payments made by the Authority pursuant to
Clauses 6A.7.2 and 6A.7.3 to meet Exceptional Costs ;

 

6A.13.2.6                       the amounts drawn down from the Customer
Ringfenced Accounts; and

 

6A.13.2.7                       any movements into and out of the Foreign
Exchange Accounts, and

 

6A.13.2.8                       an analysis of the daily cash balances in the
month against that forecast having regard to the cashflow forecast agreed or
determined pursuant to Part 6 of the Finance Schedule (Cashflow Forecasting and
Calculating Dates for Payment).

 

133

--------------------------------------------------------------------------------


 

with all relevant supporting documents and any other applicable information (and
in such a form) as the Authority may reasonably require from time to time (each
such reporting being a “Monthly Reconciliation Report”),

 

and within sixty (60) Calendar Days of the end of each Contract Year (or if, at
the end of the Contract Year, the Authority exercises its Call Option and shares
are transferred pursuant to the provisions of the Parent Body Agreement), the
Contractor shall provide the Authority with a report for each Site in the same
form as the Monthly Reconciliation Report or as otherwise reasonably required by
the Authority in respect of that previous Contract Year (the “Annual
Reconciliation Report”).

 

6A.14               Reports

 

6A.14.1        The Contractor shall prepare and submit to the Authority periodic
reports for each Site (including the Annual Reconciliation Reports) showing the
amounts of expenditure expended and/or accrued against each Funding Limit in
accordance with Clause 4.1 (Reporting and Reviewing).

 

6A.14.2        Following the end of each Contract Year and within ninety (90)
Calendar Days of its receipt of the Contractor’s Annual Reconciliation Reports,
the Authority shall notify the Contractor that it either agrees the Annual
Reconciliation Reports or that it requires the Contractor to amend and re-submit
them (indicating those reports and sections therein which it requires to be
amended). Within thirty (30) Calendar Days of such notification from the
Authority, the Contractor shall either submit revised Annual Reconciliation
Reports incorporating all amendments required by the Authority (and the
Authority shall notify the Contractor of its agreement to the revised Annual
Reconciliation Reports within a further thirty (30) Calendar Day period) or
notify the Authority that it does not accept any one or more of the amendments
requested by the Authority (identifying the relevant amendments). In the event
that the Contractor does not accept any or all of the Authority’s requested
amendments, the Parties shall consult each other with a view to agreeing revised
Annual Reconciliation Reports but if they cannot agree the final form Annual
Reconciliation Reports within fourteen (14) Calendar Days of first notification
by the Contractor to the Authority that it does not accept all of the
Authority’s amendments, the matter shall he resolved, and the final form Annual
Reconciliation Reports determined, in accordance with the Dispute Management
Schedule.

 

6A.14.3        The amount of expenditure and accruals reported against each
Funding Limit shall be reduced by the amount of Category II Revenue reported
against the relevant Funding Limit. The Contractor shall report Category II
Revenue.

 

6A.14.4        Within fourteen (14) Calendar Days of the agreement or
determination of the Agreed Reconciliation Reports pursuant to Clause 6A.14.2
above, the Authority shall determine whether or not the Contractor has complied
with Clause 6A.13.1 (Funding Limits) and, if the Contractor has not complied
with Clause 6A.13.1 (Funding Limits), the Authority will serve a Demand on the
Contractor in respect of sums paid by the Authority as Allowable Costs which
pursuant the procedures in this clause 6A.14 are agreed or determined to be
Disallowable Costs

 

6A.14.5        The Contractor shall provide any information reasonably requested
by the Authority that enables the Authority to comply with its State Aid
reporting obligations to the Department of Trade and Industry.

 

134

--------------------------------------------------------------------------------


 

6A.15               Costs Transparency and Auditing

 

6A.15.1        At any time the Authority or the Authority’s Agents may choose to
exercise the rights set out in Clause 4.5 (Inspection and Audit) to audit the
Contractor’s determination of Costs as Allowable Costs or Disallowable, the
Contractor’s claims for reimbursement of Allowable Costs or the reconciliation
between payments made and accruals.

 

6A.15.2        The Contractor shall adopt a system of cost transparency and open
book accounting which provides for the cost components, cost levels and cost
build up and calculation for each and every item of cost that is used on the
formulation of the rates prices and sums under this Contract, including those
relating to Subcontracts, which relate to the Contractor’s performance of its
obligations under this Contract to be calculated and made available to the
Authority. The Contractor shall, at the request of the Authority, make such of
its records available to the Authority as are necessary for the Authority to
verify that a system of cost transparency has and is being adopted. The
Contractor shall ensure that its Subcontractors also comply with such cost
transparency and reporting provisions by including such provisions in its
Subcontracts. The Authority shall have the right to access to the build up and
calculations for each and every item of cost that is used in the formulation of
the rates, prices and sums under this Contract. The Authority shall have the
right to audit the Contractor’s Subcontractors and Affiliates on the same basis.

 

6A.16               Reconciliation for Mid-Year Termination

 

6A.16.1        If the last day of the final Contract Year is any day other than
31 March (or if the Authority exercises its Call Option under the provisions of
the Parent Body Agreement or terminates the Parent Body Agreement as a result of
the default or insolvency of the Parent Body Organisation notwithstanding the
continuation of this Contract), the Authority shall require the Contractor to
produce an Annual Reconciliation Report (subject to any modifications necessary
to deal with mid-year termination, where relevant) showing the information
listed in Clauses 6A.13.2.1 to 6A.13.28 above for the Contract Year up to the
date of termination, within sixty (60) Calendar Days of such date of
termination.

 

6A.16.2        The Contractor shall propose an equitable apportionment of the
ASFL for the then current Contract Year for each Site based on progress as
against the costs, scope and schedule in the then current Contract Year of the
LTP for each Site in accordance with Paragraph 6 (Accounting Basis) of Part 4 of
the Finance Schedule (Costs Principles and Procedures). If the Parties fail to
agree on such apportionments proposed by the Contractor, the matter shall be
resolved and determined in accordance with the Dispute Management Schedule.

 

6A.16.3        The Contractor and the Authority shall comply with the provisions
of Clauses 6A.14.2, 6A.14.3 and 6A.14.4 above.

 

6A.16.4        Within fourteen (14) Calendar Days of agreement or determination
of the Annual Reconciliation Reports the Authority shall, acting reasonably,
determine the amount of Incentive Fee for each Site and the amount of Efficiency
Gain Fee to which the Contractor is entitled, taking account of the profile of
the PBIs in the context of mid-year termination of the Contract or the Parent
Body Agreement as appropriate and of the Annual Reconciliation Report agreed or
determined pursuant to Clause 6A.16.3 above and in accordance with Part 2 of the
Finance Schedule (Use of Performance Based Incentives).

 

135

--------------------------------------------------------------------------------


 

6A.16.5        Within fourteen (14) Calendar Days of the agreement or
determination of the Incentive Fee to which the Contractor is entitled the
Authority shall calculate the Year End Sum in accordance with Clause 6A.12.6
(Payments to Parent) above. If the Year End Sum is a positive figure then the
Authority shall pay an amount equal to the Year End Sum into the Contractor’s
Fee Account within thirty (30) Calendar Days of the Authority’s calculation of
the Year End Sum. If the Year End Sum is a negative figure then the Authority
shall serve a Demand on the Parent Body Organisation requiring that the Parent
Body Organisation pays an amount equal to the Year End Sum to the Authority
within thirty (30) Calendar Days of receipt of such Demand.

 

6A.16.6        Notwithstanding the termination of this Contract or the Parent
Body Agreement as appropriate, the Authority hereby gives its consent to the
Contractor paying the Year End Sum (if a positive figure) to the Parent Body
Organisation unless for the Contractor to do so would be contrary to Law.

 


6A.17               DIRECT AND INDIRECT TAXATION

 

6A.17.1        Tax – general

 

6A.17.1.1           The Contractor agrees to take all reasonable actions to meet
its Taxation compliance obligations, and in particular to assist in the
reduction or elimination of any irrecoverable Taxation.

 

6A.17.1.2           The Authority shall retain the right to discuss the new VAT
regime with the Contractor at Sale Date to assess the cashflow implications for
the Authority and to review the first VAT return (and subsequent VAT returns as
it may consider necessary) prepared and submitted to HMRC after the Sale Date to
understand any changes to the previously anticipated cashflow forecast and to
make any appropriate amendments to the cashflow profile.

 

6A.17.2        Corporation Tax

 

The Contractor:

 

6A.17.2.1           agrees to prepare and submit to HMRC corporation tax
computations on the basis of the principles agreed between HMRC and the
Authority in the Code of Practice 10 Submission (the “COP 10”);

 

6A.17.2.2           undertakes not to seek agreement from HMRC to a treatment of
any item in the corporation tax computations which is inconsistent with the COP
10, unless the Authority expressly consents in writing.

 

6A.17.2.3           shall produce a tax pack in respect of the accounting
records maintained by the SLC on behalf of the Authority in the form and to the
frequency and timescales reasonably required by the Authority and respond to any
queries on a timely basis such that the Authority is able to meet its taxation
obligations

 

6A.17.3    VAT

 

6A.17.3.1           The Contractor agrees to charge VAT, issue VAT invoices and
comply with VAT compliance obligations on the basis of the VAT Agreement and in
particular:

 

136

--------------------------------------------------------------------------------


 

6A.17.3.1.1              AGREES TO REGISTER AND MAINTAIN REGISTRATION FOR THE
PURPOSES OF THE VATA;

 

6A.17.3.1.2              AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES IN
RESPECT OF SUPPLIES MADE TO THIRD PARTY CUSTOMERS;

 

6A.17.3.1.3              AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES IN
RESPECT OF THE REIMBURSEMENT OF ALLOWABLE COSTS BY THE AUTHORITY;

 

6A.17.3.1.4              AGREES PROPERLY TO CHARGE VAT AND ISSUE VAT INVOICES
AND CREDIT NOTES AS APPROPRIATE IN RESPECT OF THE INCENTIVE FEE;

 

6A.17.3.1.5              AGREES PROPERLY TO PREPARE AND SUBMIT VAT RETURNS ON A
TIMELY BASIS TO HM CUSTOMS AND EXCISE AND TO SEEK RECOVERY AS FAR AS POSSIBLE OF
VAT INCURRED IN RESPECT OF GOODS AND SERVICES SUPPLIED TO THE CONTRACTOR; AND

 

6A.17.3.1.6              AGREES NOT TO ACT IN ANY WAY INCONSISTENTLY WITH THE
PRINCIPLES SET OUT IN THIS CONTRACT.

 

6A.17.3.2           The Authority shall charge VAT in respect of the fee for the
Property Licence for the Sites and the fee for the licence of the Authority IP
to the Contractor, and shall properly issue VAT invoices in respect thereof.

 

6A.17.3.3           The Authority warrants that it has elected to waive
exemption from VAT in accordance with the provisions of Paragraph 2 of Schedule
10 to VATA in respect of the Sites.

 

6A.17.4        Withholding Taxes

 

6A.17.4.1           Any payment made by the Authority or the Contractor under,
or pursuant to the terms of, this Contract shall be made free and clear of all
taxation whatsoever save only for any deductions or withholdings required by
applicable Law.

 

6A.17.4.2           The Authority warrants that it is a company resident in the
United Kingdom for the purposes of Part 15 of the Income Tax Act 2007.

 

6A.17.4.3           The Contractor warrants that it is a company resident in the
United Kingdom for the purposes of Part 15 of the Income Tax Act 2007.

 

6A.17.4.4           Where the Contractor is or will be required to account under
this Contract to the Authority in respect of any receipt from a Third Party, and
such receipt is or may be subject to deductions or withholdings in respect of
Taxation, the Contractor is required to take reasonable action necessary to
obtain the payment without such deduction or withholding, or to recover all or
part of the deduction or withholding.

 

6A.17.5        Employee Taxes

 

The Contractor undertakes properly to make all National Insurance Contributions
and sums payable to HMRC under the PAYE system in respect of emoluments and
benefits paid or payable, and to make all deductions and retentions as should be
made in accordance with the applicable Law.

 

137

--------------------------------------------------------------------------------


 

6A.17.6        Tax Returns

 

The Contractor agrees that the Authority may, at the Authority’s request, review
tax returns and tax correspondence prior to their submission to the relevant tax
Authority and that the Contractor will take into account the Authority’s
reasonable comments provided that the timing of the provision of such comments
takes into account any deadline for the relevant submission of which the
Authority is aware and provided that the tax return or tax correspondence
relates to a matter for which the Authority has financial responsibility.

 

6A.17.7        Construction Industry Scheme Regulations: Sections 559-567 Income
and Corporation Taxes Act 1988

 

6A.17.7.1                       For the purposes of this Clause 6A.17.7, “CIS”
means the scheme prescribed by Chapter IV of Part XIII of the Income and
Corporation Taxes Act 1988 and/or the scheme prescribed by Chapter 3 of Part 3
of the Finance Act 2004, in either case to the extent that such scheme is in
force.

 

6A.17.7.2                       The Contractor shall comply with the obligations
imposed on it by the CIS and the obligation of the Authority to make any payment
under this Contract is subject to the provisions of the CIS.

 

138

--------------------------------------------------------------------------------


 

PART 7 REAL ESTATE AND ASSET MANAGEMENT

 


7.1                               RIGHT TO OCCUPY SITES


 

7.1.1                        From the Commencement Date until the expiry or
earlier termination of this Contract, the Authority licences the Contractor:

 

7.1.1.1                           to use and occupy the Licensed Nuclear Site
Area (including the facilities and installations thereon and any easements
appurtenant thereto); and

 

7.1.1.2                           to use and occupy such part or parts of the
Authority Land (other than the Licensed Nuclear Site Area) (including the
facilities and installations thereon and rights and easements appurtenant
thereto) previously specified by the Authority and which the Contractor from
time to time properly requires for the purpose of performing its obligations
under this Contract and which at the date of this Contract comprises the land
shown coloured blue on the plans marked “Berkeley”, “Bradwell”, “Dungeness”,
“Hinkley” and “Sizewell” attached at Part 1 (Nuclear Licensed Site Area Plan)
and Part 2 (Site Boundary Plan) of the Property Schedule and the Ancillary
Properties (but excluding any land that is the subject of an Off-Site Tenancy
Document); and

 

7.1.1.3                           to use and occupy any part or parts of the
Licensed Nuclear Site Area that are the subject of a Tenancy Document where (and
for so long as) the lawful right of occupation by the person with the benefit of
the relevant Tenancy Document has been properly suspended by the Authority (or
its agent) in accordance with the terms of the relevant Tenancy Document; and

 

7.1.1.4                           to use the Authority Assets; and

 

7.1.1.5                           to sell Authority Assets in accordance with
the terms of the Customer Contracts; and

 

7.1.1.6                           to use (in common with the Authority and all
those authorised by it) such roads, accessways and pathways over and upon the
Authority Land (but outside a Site) as notified by the Authority to the
Contractor from time to time for the purposes of access to and from such Site;
and

 

7.1.1.7                           to exercise the rights reserved in favour of
the landlord pursuant to any Off-Site Tenancy Document insofar as it may relate
to the Sites)

 

TO ENABLE THE CONTRACTOR TO:

 

1) PERFORM ITS OBLIGATIONS UNDER THIS CONTRACT; AND

 

2) DISCHARGE ITS OBLIGATIONS PURSUANT TO THE NUCLEAR SITE LICENCE AND ALL OTHER
RELEVANT REGULATORY REQUIREMENTS; AND

 

3) USE THE SITES AND THE AUTHORITY ASSETS FOR ANY OTHER USE THAT THE AUTHORITY
HAS CONSENTED TO IN WRITING,

 

(THE “PROPERTY LICENCE”).

 

139

--------------------------------------------------------------------------------


 

7.1.2                        The Contractor agrees and undertakes with the
Authority:

 

7.1.2.1                           to pay to the Authority the Property Licence
Fee in advance by way of one payment on 1 April each year (the first payment
being due on the date of this Contract); and

 

7.1.2.2                           not to impede in any way the Authority or its
officers servants or agents in the exercise of the Authority’s rights of
possession and ownership of any Site provided that (in respect of the part of
the Site that comprises the Licensed Nuclear Site Area) the Authority agrees
that in exercising its rights of possession and ownership the Authority shall
not do anything that would contravene the terms of the Nuclear Site Licence and
shall at all times comply with any proper regulations relating to the Licensed
Nuclear Site Area made by the Contractor (in its capacity as the holder of the
Nuclear Site Licence) (which the Contractor agrees shall not materially
adversely affect the exercise of the Authority’s rights) and notified to the
Authority from time to time; and

 

7.1.2.3                           to perform and observe all covenants
restrictions provisions and stipulations affecting the Sites and not to
interfere with any rights easements or other like matters affecting the Sites.

 

7.1.3                                    The licence granted to the Contractor
by Clause 7.1.1 above is personal to the Contractor and shall not be capable of
being assigned or in any way otherwise dealt with or disposed of provided that
the Contractor may with the prior written consent of the Authority (at the
Authority’s sole discretion) and subject to the Contractor complying with the
terms of any necessary Regulatory Requirements grant:

 

7.1.3.1                           SUB-LICENCES OF ANY PART OF THE LICENSED
NUCLEAR SITE AREA TO AUTHORISED SUBCONTRACTORS AND/OR THE CONSTABULARY; AND

 

7.1.3.2                           SUB-LICENCES OF ANY PART OF THE SITES
(EXCLUDING THE LICENSED NUCLEAR SITE AREA) TO ANY THIRD PARTY ENGAGED BY THE
CONTRACTOR FOR THE PROPER PERFORMANCE OF ITS OBLIGATIONS UNDER THIS CONTRACT
AND/OR THE CONSTABULARY.

 

7.1. 4                                 If the Authority has granted its consent
to a Subcontract pursuant to Part 1 (Subcontracting/Procurement Requirements) of
the Subcontracting/ Procurement Schedule, such consent shall constitute the
Authority’s prior written consent in respect of the sub-licence to the relevant
Subcontractor for the purposes of Clause 7.1.3.1.

 

7.1. 5                                 Without prejudice to the requirement to
obtain the Authority’s prior written consent under Clause 7.1.3.1, if the
Contractor has notified the Authority of its proposed entry into a Subcontract
in accordance with Paragraph 3.11 (Notification of Subcontracts not Requiring
Authority Approval) of Part 1 (Subcontracting/Procurement Requirements) of the
Subcontracting/ Procurement Schedule, such notification shall constitute the
Contractor’s notification and the Authority’s consent in respect of the
sub-licence to the relevant Subcontractor for the purposes of Clause 7.1.3.1.

 

7.1. 6                                 If the Contractor is not required to
notify the Authority of its entry into a Subcontract nor required to obtain the
Authority’s prior written consent to the entry into such Subcontract under
Part 1 (Subcontracting/Procurement Requirements) of the
Subcontracting/Procurement Schedule then, for the purposes of Clause 7.1.3.1,
the Authority shall be deemed to have given its prior written consent in respect
of the sub-licence to the relevant Subcontractor.

 

140

--------------------------------------------------------------------------------


 

7.1.7                        The licence granted to the Contractor by Clause
7.1.1 above is granted subject to:

 

7.1.7.1                           the Authority’s proprietary rights in respect
of the Sites; and

 

7.1.7.2                           the rights, covenants, conditions and other
matters affecting the Sites; and

 

7.1.7.3                           the rights of any third parties from time to
time subsisting in relation to the Sites; and

 

7.1.7.4                           the Tenancy Documents (to the extent that they
relate to the Site) and the Off-Site Tenancy Documents.

 

7.1.8                        The Contractor shall not by virtue of the licence
granted by Clause 7.1.1 above (or otherwise) claim to be or become entitled to
any estate right or interest in or exclusive possession of any of the land of
the Authority and/or the Authority Assets and nothing contained in this Clause
7.1 shall be construed as creating a legal or equitable demise of the Sites.

 

7.1.9                        For the avoidance of doubt, notwithstanding the
provisions of clause 7.1.8 the Authority served on the Contractor notices dated
25 April 2007 in accordance with the terms of section 38A(3)(a) of the Landlord
and Tenant Act 1954 and the Contractor or a person duly authorised by the
Contractor made statutory declarations in accordance with Paragraph 3 and 4 of
schedule 2 of the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003 and accordingly the Authority and the Contractor confirm and agree
that the provisions of sections 24 to 28 (inclusive) of the Landlord and Tenant
Act 1954 are excluded in relation to any right of occupation created by this
Contract.

 

7.1.10                  Nothing contained in this Contract shall imply or
warrant that the Sites may (whether under statute or otherwise) be used for any
purpose for which the Contractor uses or intends to use the Sites.

 

7.1.11                  The Ancillary Properties may only be used for the
purposes specified by the Authority from time to time.

 

7.1.12                  The Contractor agrees that it shall not claim any
proprietary interest or right in the Sites.

 

7.2                               Objects of antiquity or value

 

The Contractor shall notify the Authority of all objects of antiquity or value
discovered in the course of the performance of this Contract. All such objects
shall belong to and be at the disposal of the Authority.

 

7.3                               Condition of Sites and Authority Assets

 

The Authority shall not give any warranty as to the condition of each Site or
the Authority Assets.

 

141

--------------------------------------------------------------------------------

 

7.4                               Use of Sites and Authority Assets

 


7.4.1                        THE CONTRACTOR SHALL NOT, WITHOUT THE PRIOR WRITTEN
CONSENT OF THE AUTHORITY, USE THE AUTHORITY ASSETS (OR PART THEREOF) OTHER THAN
IN FULFILMENT OF ITS OBLIGATIONS UNDER THIS CONTRACT, APPLICABLE LAW AND
REGULATORY REQUIREMENTS.

 


7.4.2                        THE AUTHORITY SHALL BE ENTITLED TO REQUIRE THAT:

 

7.4.2.1               ANY MOVABLE AUTHORITY ASSET BE REDEPLOYED FOR USE ON
BEHALF OF THE AUTHORITY AT ANY PLACE OUTSIDE A SITE PROVIDED THAT SUCH
REDEPLOYMENT WILL NOT IMPEDE OR PREVENT THE CONTRACTOR FROM PERFORMING ITS
OBLIGATIONS UNDER THIS CONTRACT; AND/OR

 

7.4.2.2               THE CONTRACTOR UTILISE ANY OTHER MOVABLE ASSET DEPLOYED TO
SUCH SITE BY THE AUTHORITY IN THE CONTRACTOR’S PERFORMANCE OF ITS OBLIGATIONS
UNDER THIS CONTRACT.

 


7.4.3                        THE CARE AND MAINTENANCE OF ANY AUTHORITY ASSET
REDEPLOYED PURSUANT TO CLAUSE 7.4.2.1 ABOVE SHALL BE THE RESPONSIBILITY OF THE
AUTHORITY UNTIL SUCH TIME AS THE AUTHORITY ASSET IS RETURNED TO THE RELEVANT
SITE. THE CARE AND MAINTENANCE OF ANY OTHER MOVABLE ASSET DEPLOYED TO THE
RELEVANT SITE PURSUANT TO CLAUSE 7.4.2.2 ABOVE SHALL BE THE RESPONSIBILITY OF
THE CONTRACTOR UNTIL THE AUTHORITY PROCURES THE REMOVAL OF SUCH MOVABLE ASSET
FROM THE SITE.

 

7.5                               Maintenance of Sites and Authority Assets

 


7.5.1                        SAVE TO THE EXTENT THAT IT IS THE RESPONSIBILITY OF
A THIRD PARTY PURSUANT TO A TENANCY DOCUMENT OR AN OFF-SITE TENANCY DOCUMENT,
THE CONTRACTOR SHALL MAINTAIN THE SITES IN ACCORDANCE WITH THE PROVISIONS OF THE
LTP AND SHALL MAINTAIN, SERVICE AND REPAIR THE AUTHORITY ASSETS IN ACCORDANCE
WITH THE CONTRACTOR’S INTERNAL PROCEDURE RELATING TO ASSET MANAGEMENT.

 


7.5.2                        THE CONTRACTOR SHALL CREATE AND MAINTAIN A CURRENT
AND ACCURATE SITE MAINTENANCE REGISTER AND SUPPLY A COPY OF THAT REGISTER TO THE
AUTHORITY UPON REQUEST.

 


7.5.3                        THE CONTRACTOR SHALL CREATE THE ASSET REGISTER
WHICH SHALL BE COMPLETED NO LATER THAN 12 MONTHS AFTER THE DATE OF THIS
CONTRACT.

 

7.5.4                                    The Contractor shall maintain the Asset
Register as current and accurate and shall allow the Authority to inspect the
Asset Register at any time upon reasonable notice.

 

7.5.5                                    The Contractor will throughout the
period of the Contract appoint and keep appointed a suitability qualified
person, who shall have been previously approved by the Authority (such approval
not to be unreasonably withheld), to liaise with the Authority in connection
with the Contractor’s compliance with its obligations under Schedule 18
(Contractor’s Obligations in relation to the Sites).

 

7.6                               Necessary Consents

 

7.6.1                                    The Contractor shall be required to
maintain and procure a Nuclear Site Licence and Environmental Agency licences,
authorisations, permits or

 

142

--------------------------------------------------------------------------------


 

consents or any other licence or permit necessary to enable it to access, occupy
and use each of the Sites for the purpose of fulfilling its obligations under
this Contract.

 

7.6.2                                    Save as provided in Clause 7.6.1 above,
the Contractor shall only be obliged to use reasonable endeavours to procure any
Consent necessary for the purpose of fulfilling its obligations under this
Contract.

 

7.6.3                                    The Authority will provide reasonable
co-operation and assistance to the Contractor in the procuring of any Consent.

 

7.6.4                                    Where a Consent is required by the
Contractor, but such Consent can only be obtained by the Authority, the
Authority shall take all reasonable steps to obtain such Consent for the benefit
of the Contractor.

 

7.7.                            Right to Acquire New Assets

 

7.7.1                                    New Assets acquired by the Contractor
in performing the Contract shall be acquired in the name of the Authority and
shall pass into the immediate ownership of the Authority and become Authority
Assets.

 

7.7.2                                    Upon acquiring any New Assets, the
Contractor shall promptly and accurately record such acquisition(s) on the Asset
Register.

 

7.7.3                                    Any New Assets must be purchased in
accordance with the requirements of Part 1 (Subcontracting/Procurement
Requirements) attached at the Subcontracting/Procurement Schedule.

 

7.8                               Customer Contracts

 

7.8.1                                    Without prejudice to Clause 3.6.3
(Authority’s right to instruct) and Clause 7.1.3 if, at the Commencement Date,
the terms of any Customer Contract provide to the Customer (and/or an agent of
the Customer) rights of access to and use of the Authority Assets the Sites and
their facilities, installations, structures and outbuildings, if the Customer
(and/or an agent of the Customer) wishes to exercise such rights, the Authority
shall allow the Contractor to fulfil its obligations under such Customer
Contract by, upon notice from the Contractor to the Authority, permitting the
Customer (and/or an agent of the Customer) such access and such use required
under the terms of the relevant Customer Contract subject always to the
applicable Law and Regulatory Requirements.

 

7.8.2                                    If a Customer Contract provides for the
transfer of title in Authority Assets to the Customer, the Contractor shall
request the Authority’s prior written consent to such transfer of title in
accordance with the terms of the Customer Contracts.

 

7.9                               Contractor’s obligations relating to the Site

 

The Contractor shall observe and perform the obligations set out in Schedule 18
(Contractor’s Obligations in Relation to the Site).

 

143

--------------------------------------------------------------------------------


 

PART 8 - INTELLECTUAL PROPERTY

 

8.1                                Licence of Authority IP to Contractor

 

8.1.1                                 The Authority hereby grants to the
Contractor a non-transferable, non-exclusive, royalty-free licence of the
Authority IP to use during the Term for the purpose of fulfilling its
obligations under this Contract in consideration of a fee of £1,000 per annum. 
The Contractor shall have the right to sub-license the Authority IP to
Subcontractors approved by the Authority for use in performance of their
Subcontracts, but shall have no other rights to sub-license without the prior
written approval of the Authority (such approval not to be unreasonably
withheld).

 

8.1.2                                 The Contractor acknowledges that nothing
in this Contract shall constitute any representation or warranty by the
Authority in respect of the Authority IP and, in particular, acknowledges that
the Authority does not represent or warrant that any registered Authority IP is
valid or that any application for registration or grant will proceed to
registration or grant or will remain registered.

 

8.1.3                                 The Contractor acknowledges that nothing
in this Contract shall constitute any representations or warranties that the
Contractor’s exercise of rights granted under this Contract shall not infringe
any valid intellectual property rights of third parties.

 

8.2                                The fee payable in Clause 8.1 is a VAT
exclusive amount and is payable in advance by way of one payment on 1 April in
each Contract Year (the first payment being due on the Commencement Date).

 

8.3                                IP Contributed by Parent Body Organisation

 

Licence to Authority and Contractor

 

8.3.1                                 Any IP made available to the Contractor by
the Parent Body Organisation for the purpose of fulfilling its obligations under
this Contract whether such IP is owned by the Parent Body Organisation or
licensed to the Parent Body Organisation with appropriate sub-license rights,
(“Parent IP”) shall also be, and is hereby, licensed in perpetuity to the
Authority in its current application as of the date of commencement of this
Contract for utilisation in the Authority Field of Use without payment of
royalty fees (except to the extent otherwise agreed) and then sub-licensed in
perpetuity by the Authority to the Contractor who in turn shall be entitled to
grant sub-licences to its Subcontractors under this Agreement in each case
without payment of royalty fees.  Subject to the Parent Body Organisation’s
consent (such consent not to be unreasonably withheld or delayed), the Authority
shall have the right to sub-license the Parent IP to other site licensee
companies for use in relation to their activities falling within the Authority
Field of Use on any Designated Sites without payment of royalty fees.  The
Authority’s right to use and sub-license the Parent IP shall remain in force
both during the term of this Contract and after this Contract has expired or has
been terminated until the Authority reasonably determines that the Parent IP is
no longer needed in relation to any Designated Sites for which the Authority has
obtained the rights to use the IP.

 

144

--------------------------------------------------------------------------------


 

8.3.2                                 Any Parent IP that is directly or
indirectly required to enable the Authority or its licensees to use or exploit
any Developed IP shall also be licensed in perpetuity to the Authority for
utilisation in the Authority Field of Use without payment of royalty fees
(except to the extent otherwise agreed). The Authority shall have the right to
sub-license such Parent IP to the Contractor who in turn shall be entitled to
grant sub-licences to its Subcontractors under this Agreement in each case
without payment of royalty fees.  The Authority shall have the right to
sub-license such Parent IP to other site licensee companies for use in relation
to their activities falling within the Authority Field of Use without payment of
royalty fees who shall be entitled to grant sub-licences to their subcontractors
for use in relation to their activities falling within the Authority Field of
Use, without payment of royalty fees.  The Authority’s right to use and
sub-license the Parent IP shall remain in force both during the term of this
Agreement and after this Agreement has expired or has been terminated until the
Authority reasonably determines that the Parent IP is no longer needed to enable
the use of any Developed IP.

 

Licence of new or additional Parent IP

 

8.3.3                                 If during the term of this Contract, the
Parent Body Organisation wishes to make available to the Contractor, for the
Contractor’s use at the Site to fulfil its activities falling within the
Authority’s Field of Use, new or additional Parent IP beyond such Parent IP made
available to the Contractor as of the date of commencement of this Contract,
such new or additional Parent IP shall be licensed in accordance with this
Clause 8.3 (IP Contributed by Parent Body Organisation).

 

Licensing of Parent IP contained in Developed IP

 

8.3.4                                 For the avoidance of doubt, Parent IP that
is contained in or forms the basis or background of any IP developed by or on
behalf of the Contractor (including by Subcontractors) or is otherwise required
for the use of such Developed IP, either during the term of this Contract or
after this Contract has expired or terminated shall, with respect to such Parent
IP, be treated for licensing purposes in a manner consistent with this Clause
8.3 (IP Contributed by Parent Body Organisation).

 

8.3.5                                 The Contractor shall have the further
right to sub-license Parent IP licensed to it under this Clause 8.3 (IP
Contributed by Parent Body Organisation) to Subcontractors approved by the
Authority for use in the performance of their Subcontracts.  Such sub-licence of
Parent IP to the Contractor’s Subcontractors shall contain terms that are
materially similar to the terms contained in the Authority’s licence from the
Parent Body Organisation and the Contractor’s follow-on licence from the
Authority.

 

Infringement of Parent IP by Third Parties

 

8.3.6                                 In the case of any infringement or
suspected infringement by any Third Party of Parent IP which is licensed to the
Authority pursuant to this Clause 8.3 (IP Contributed by Parent Body
Organisation), the Contractor, in consultation with the Authority, shall
promptly notify the Parent Body Organisation and shall take such reasonable
direction as the Parent Body Organisation may provide for purposes of the Parent
Body Organisation’s response to such infringement or suspected infringement.

 

145

--------------------------------------------------------------------------------


 

Use of unlicensed Parent IP

 

8.3.7                                 If the Contractor uses IP for the purposes
of fulfilling its obligations in relation to the Site under this Contract where
that IP is owned by or is licensed to the Parent Body Organisation but has not
been licensed to the Authority for the Authority Field of Use, a retrospective
licence for such use will be deemed to be granted to the Authority to the extent
permitted under the sub-licence rights granted by the Parent Body Organisation
under this Clause 8.3 (IP Contributed by Parent Body Organisation).  The
Authority will have the same rights as it has in relation to Parent IP under
this Clause 8.3 (IP Contributed by Parent Body Organisation).

 

8.4                                Authority’s Rights to IP developed by or on
behalf of the Contractor and Subcontractors

 

The Contractor shall establish procedures (which shall be audited on reasonable
notice by the Authority from time to time) under which the identification,
protection, exploitation and ownership of Developed IP is evaluated in
accordance with the principles set out in the provisions of this Clause 8.4 and
under which the Contractor shall seek approval from the Authority as required
under this Clause 8.4.  IP created by or on behalf of the Contractor and/or by
Subcontractors during the performance of this Contract (“Developed IP”) shall be
owned in accordance with the provisions of this Clause 8.4:

 

Ownership by Authority of Developed IP created by the Contractor

 

8.4.1                        Ownership of any Developed IP created by the
Contractor shall vest in the Authority, subject to any pre-existing rights of
third parties and of the Parent Body Organisation and the Contractor hereby
assigns to the Authority all its right, title and interest in any Developed IP
created by it on or at any time after the date hereof.

 

Ownership of Developed IP by the Authority

 

8.4.2                        Without prejudice to Clause 8.4.1 the Authority
shall own any Developed IP which the Authority determines (i) raises or which
may raise security issues relating to the use of such Developed IP (including
without limitation where the use or disclosure of such Developed IP could
compromise the security of any Designated Site, facilities, equipment or
materials relating to any Designated Site) and/or (ii) is of strategic interest
to the Authority and/or to United Kingdom business.

 

8.4.3                        As between the Authority and the Contractor, the
Authority shall own any and all IP in all output (including information,
results, test data, safety cases and other reports) obtained by and arising from
the application and use of any IP including Developed IP.

 

Ownership of Developed IP by Subcontractors

 

8.4.4                        Save in the circumstances identified in Clauses
8.4.2 and 8.4.3 and subject to the provisions of Clauses 8.4.6 and 8.4.10,
Developed IP that is created by or on behalf of any Subcontractor under its
Subcontract and which is based on or derived from IP owned by the Subcontractor
immediately prior to the commencement of the Subcontract shall be owned by the
Subcontractor (subject to any pre-existing rights of third parties).

 

146

--------------------------------------------------------------------------------


 

8.4.5                        Ownership of Developed IP that is created by or on
behalf of any Subcontractor under its Subcontract and which is not based on or
derived from IP owned by the Subcontractor immediately prior to the commencement
of the Subcontract shall be owned by the Authority.  The Authority acknowledges
that it may be appropriate for such Developed IP that falls outside the
provisions of Clauses 8.4.2 and 8.4.3 to be owned by the Subcontractor.  The
Contractor, on behalf of any Subcontractor, may give written notice to the
Authority that the Subcontractor wishes to retain ownership of such Developed
IP.  Following receipt of such notice, the Authority, in consultation with the
Contractor on behalf of any Subcontractor, shall determine the ownership of such
Developed IP (such determination to be in the sole discretion of the Authority).

 

Access to and use of information by the Authority

 

8.4.6                        Notwithstanding ownership of any Developed IP by
the Subcontractor and without prejudice to the provisions of Clause 4.2
(Records) and Clause 4.5 (Inspection and Audit), the Contractor shall ensure
that the Authority shall be entitled to access, use and disclose all and any
information created, received or maintained by or on behalf of the Subcontractor
whether from use or application of the Developed IP or otherwise that is
reasonably required by the Authority for any purpose.

 

Further Assurance

 

8.4.7                        In respect of any Developed IP owned by the
Authority pursuant to Clauses 8.4.1, 8.4.2, 8.4.3 and 8.4.5 the Contractor shall
(and shall procure that any Subcontractor shall) execute such further documents
and do such further acts as the Authority reasonably requires to give full
effect to the terms of this Clause 8 (Intellectual Property) and perfect the
Authority’s title to any such Developed IP.

 

Identification of IP owned by the Subcontractor and Licence of IP owned by the
Subcontractor to Authority

 

8.4.8                        The Contractor shall procure that any Subcontractor
identifies and declares to the Contractor prior to entering into its Subcontract
any IP which the Subcontractor owns immediately prior to the commencement of the
Subcontract which is to be used in the performance of the Subcontract.  In
respect of any such IP, the Contractor shall procure that the Subcontractor
shall grant to the Authority a non-exclusive, perpetual, irrevocable,
royalty-free licence to use such IP within the Authority Field of Use together
with the right to license such IP to the Contractor SLC without the consent of
the Subcontractor and permitting the Contractor itself to sub-license its rights
under any such sub-licence to any of its sub-contractors without the consent of
the Subcontractor.

 

Licence to the Authority of IP licensed to the Subcontractor

 

8.4.9                        In respect of any third party IP that is licensed
to the Subcontractor immediately prior to the commencement of the Subcontract or
at any time during the term of the Subcontract and is used by the Subcontractor
in the performance of its Subcontract, the Contractor shall procure that the
Subcontractor shall use all reasonable endeavours to procure a licence for the
Authority on reasonable terms which enables the Authority to use and to

 

147

--------------------------------------------------------------------------------


 

license that IP within in the Authority Field of Use to the Contractor without
the consent of the licensor, and permitting the Contractor itself to sub-license
its rights under any such sub-licence to any of its sub-contractors without the
consent of the licensor.

 

Licence of Developed IP from Subcontractor to Authority

 

8.4.10                  Subject to Clause 8.4.11 the event that any Developed IP
is owned by a Subcontractor, the Contractor shall procure that the Subcontractor
shall grant to the Authority a non-exclusive, perpetual, irrevocable,
royalty-free licence to use such Developed IP within the Authority Field of Use
together with the right to license such Developed IP to any third party
including any other site licensee company without the consent of the
Subcontractor, and permitting any other site licensee company itself to
sub-license its rights under any such sub-licence to any of its sub-contractors
without the consent of the Subcontractor.

 

Licence of Background IP from Subcontractor to Authority

 

8.4.11                  The Contractor shall procure that any Subcontractor
shall grant to the Authority a non-exclusive, perpetual, irrevocable,
royalty-free licence to use any IP owned by that Subcontractor that is contained
in or forms the basis or background of any Developed IP (“Background IP”)
together with the right to license such Background IP to the Contractor who in
turn shall be entitled to grant sub-licenses to its Subcontractors under this
Agreement in each case without payment of royalty fees.  The Authority shall
have the right to sub-license such Background IP to other site licenses
companies for use in relation to their activities falling within the Authority
Field of Use without payment of royalty fees who shall be entitled to grant
sub-licences to their subcontractors for use in relation to their activities
falling within the Authority Field of Use, without payment of royalty fees.

 

Contractor’s Notification of Developed IP

 

8.4.12                  The Contractor shall procure that any Subcontractor
shall promptly notify the Contractor of any IP which is created and/or developed
by the Subcontractor during the performance of its Subcontract. The Contractor
shall promptly notify the Authority of any such Developed IP and any Developed
IP created by the Contractor itself.  To the extent that the ownership of
Developed IP created by or on behalf of the Subcontractor has not been
determined prior to the commencement of the Subcontract the Authority may
determine whether such Developed IP should be owned by the Authority in
accordance with the provisions of Clauses 8.4.2, 8.4.3 and 8.4.5.

 

Use of Developed IP by the Subcontractor

 

8.4.13                  If the Authority so requires, the Contractor shall
procure that, in the event that the Subcontractor exploits or licenses the use
of Developed IP owned by the Subcontractor outside the Authority Field of Use,
the Subcontractor shall negotiate in good faith with the Authority appropriate
payment (which may include royalties and/or lump sum payments) to the Authority.

 

148

--------------------------------------------------------------------------------


 

Licence to Parent Body Organisation

 

8.4.14                  Subject to the reasonable terms of the Authority (which
may include payment of reasonable royalties or fees) the Authority will grant to
the Parent Body Organisation a world-wide licence (which is freely assignable or
sub-licensable) to use for purposes other than activities falling within the
Authority’s Field of Use any Developed IP which vests in the Authority pursuant
to Clauses 8.4.1, 8.4.2, or 8.4.5 provided that where the basis or background of
the Developed IP is Parent IP such licence to the Parent Body Organisation shall
be on an exclusive basis.  The Authority shall execute such further documents
and do such further acts as the Parent Body Organisation reasonably requires to
give full effect to the terms of this Clause 8.4.14.

 

Exclusion of Parent IP from Developed IP

 

8.4.15                  For the avoidance of doubt Developed IP created by or on
behalf of the Contractor (including Subcontractors) and which vests in the
Authority pursuant to Clause 8.4.1, 8.4.2, 8.4.3 or 8.4.5 above shall exclude
any Parent IP under Clause 8.3 or any Third Party IP under Clause 8.7 that may
form the basis or background of such Developed IP.

 

Protection of Developed IP

 

8.4.16                  Where any Developed IP vests in the Authority pursuant
to Clauses 8.4.1, 8.4.2, 8.4.3 or 8.4.5, the Contractor shall seek (and shall
procure that any relevant Subcontractor seeks) reasonable and necessary
protection in respect of such Developed IP by way of patent applications or
otherwise as the Authority may direct.  The Contractor shall keep the Authority
advised as to all developments with respect to any such applications and assign
the rights arising therefrom to the Authority.

 

Warranty

 

8.4.17                  The Contractor warrants (and shall procure that any
Subcontractor warrants) that the use and licensing of any Developed IP shall not
infringe the IP rights of any Third Party.

 

Register of IP

 

8.4.18                  The Contractor shall (and shall procure that any
Subcontractor shall) maintain an up to date register of the details of all
Developed IP including details of the owner of such Developed IP, and the terms
on which any Developed IP is licensed by the Contractor (or Subcontractor, as
the case may be) to any third party.

 

8.5                                Infringement of IP owned by the Authority

 

8.5.1                                 The Contractor shall immediately give
notice in writing to the Authority if it becomes aware of any:

 

(A)                             actual, suspected or threatened infringement of
any of the IP owned by the Authority (including Developed IP which vests in the
Authority pursuant to Clause 8.4 above) (“Authority Owned IP”); or

 

149

--------------------------------------------------------------------------------


 

(B)                               allegation, complaint, claims, actions or
proceedings made, raised or threatened by any Third Party that Authority Owned
IP infringes the rights of any Third Party.

 

8.5.2                                 In the case of any actual or threatened
infringement or suspected infringement by any Third Party of Authority Owned IP:

 

(A)                             the Contractor shall, in consultation with the
Authority, decide what action, if any, to take including the bringing of
proceedings in the name of the Authority;

 

(B)                               the Contractor shall, subject to the
Authority’s approval (not to be unreasonably withheld or delayed), have control
over and conduct of any such claims and proceedings;

 

(C)                               the Contractor shall keep the Authority
informed as to all developments and steps taken by it or by any Third Party in
relation to any infringement or suspected infringement;

 

(D)                              the Contractor shall not make any admission
other than to the Authority and the Authority will provide the Contractor with
all assistance as it may reasonably require and request in connection with the
Contractor conduct of any claims, actions or proceedings.  Such assistance may
include the Authority at its cost, agreeing to be joined as a party in any such
claims, actions or proceedings brought by the Contractor pursuant to Clause
8.5.2(B).

 

(E)                                any award of costs or damages or other
compensation payment recovered in connection with any of the matters in this
Clause 8.5 shall be for the account of the Authority as Category I Revenue.

 

8.6                                Access to and use of information by the
Authority

 

Without prejudice to the provisions of Clause 4.2 (Records) and Clause 4.5
(Inspection and Audit), the Contractor shall ensure that the Authority shall be
entitled to access, use and disclose all and any information created, received
or maintained by or on behalf of the Subcontractor whether from use or
application of the Developed IP or otherwise that is reasonably required by the
Authority for any purpose.

 

8.7                                Third Party IP

 

8.7.1                                 In the event that the Contractor wishes to
use third party IP for the purpose of fulfilling its obligations in relation to
a Site under this Contract (“Third Party IP”) it shall discuss with the
Authority whether the Authority wishes to have a licence of the Third Party IP. 
In the event that the Authority indicates a desire to have such a licence the
Contractor shall use all reasonable endeavours to procure a licence for the
Authority on reasonable terms which enable the Authority to use and to
sub-license to the Contractor the Third Party IP and, if the Authority indicates
a further desire, the Contractor shall use all reasonable endeavours also to
procure for the Authority, the right to sub-license the Third Party IP to other
site licensee companies for use in relation activities falling within the
Authority Field of Use on any other Designated Sites.  The Contractor also shall
use all reasonable endeavours to procure that any licence from the Third Party
to the Authority shall remain in force until the Authority reasonably

 

150

--------------------------------------------------------------------------------


 

determines that the Third Party IP is no longer needed in relation to the
carrying out of its functions in relation to the Site and, where applicable, any
other Designated Site.  For the avoidance of doubt this Clause 8.7.1 shall not
apply to IP that is licensed by a third party to any Subcontractor to which the
provisions of Clause 8.4.9 apply.

 

8.7.2                                 The Contractor shall (and shall procure
that any Subcontractor shall) maintain an up to date register of the details of
any Third Party IP licensed to the Contractor or the Subcontractor (as the case
may be) for the purposes of this Contract or any subcontract relating thereto
including the principal terms in respect thereof.

 

8.8                                Contractor’s obligation to protect IP

 

The Contractor shall take all such reasonable and necessary steps to protect IP
owned by the Authority including Developed IP.  Among other things, the
Contractor shall keep the Authority informed of all matters relevant to the
protection of the IP owned by the Authority and, if requested by the Authority,
make applications for patents, diligently prosecute any patent applications,
respond to oppositions filed by third parties, assign the patent rights to the
Authority and maintain any patents (including the payment of renewal fees). The
Authority, at its cost, will provide the Contractor with all assistance as it
may reasonably require and request in the protection and maintenance of the IP
owned by the Authority.

 

8.9                                Use and Sharing of Information and Know-How

 

Subject to Part 10 (Confidentiality, Security and Compliance with Law), the
Contractor shall share information and know-how relating to activities falling
within the Authority’s Field of Use with the Authority and with third parties as
directed by the Authority.

 

8.10                          Back-up and Storage

 

The Contractor shall ensure the back-up of and storage in safe custody of all
electronic data, material and documents required to be maintained and retained
under this Contract in accordance with its Internal Procedures relating to
records and data management.

 

8.11                          Documents and Other Materials

 

8.11.1                           At the Authority’s request the Contractor shall
provide to the Authority any documents and other materials in any form and any
other articles (including copies) in its possession or control bearing or
embodying any of the Authority IP created on or after the Commencement Date
subject to any pre-existing rights of third parties and the Parent Body
Organisation.

 

8.11.2                           In the event of expiry or termination of this
Contract, the Contractor shall preserve and shall deliver-up to the Authority
all documents and other materials in any form and all other articles (including
copies) in its possession or control bearing or embodying any of the Authority
IP subject to any pre-existing rights of third parties and the Parent Body
Organisation.

 

151

--------------------------------------------------------------------------------

 

PART 9 INFORMATION TECHNOLOGY

 


9.1                                 NISR AND OTHER STATUTORY OBLIGATIONS

 


9.1.1                        THE CONTRACTOR SHALL AT ALL TIMES COMPLY WITH, AND
THE PROVISIONS OF THIS CLAUSE 9.1 (NISR AND OTHER STATUTORY OBLIGATIONS) SHALL
BE WITHOUT PREJUDICE TO ANY OBLIGATIONS, RESTRICTIONS OR DIRECTIONS IMPOSED ON
THE CONTRACTOR BY:

 

9.1.1.1       THE PROVISIONS OF THE NISR AND ANY DIRECTION OR APPROVAL GIVEN BY
THE OCNS PURSUANT THERETO; AND

 

9.1.1.2       ANY OTHER APPLICABLE LAW OR REGULATIONS RELEVANT TO INFORMATION
SECURITY.

 


9.1.2                        THE CONTRACTOR SHALL, IF REQUESTED BY THE
AUTHORITY, PROMPTLY PROVIDE TO THE AUTHORITY ALL INFORMATION AND DOCUMENTS
NECESSARY TO EVIDENCE SUCH COMPLIANCE.

 


9.1.3                        THE CONTRACTOR SHALL PROMPTLY NOTIFY THE AUTHORITY
IN THE EVENT THAT THE CONTRACTOR BECOMES AWARE OF:

 

9.1.3.1                                       ANY BREACH OF CLAUSE 9.1.1; OR

 

9.1.3.2                           ANY NOTICE RECEIVED BY THE CONTRACTOR ALLEGING
A BREACH OR A POSSIBLE BREACH OF THE MATTERS REFERRED TO IN CLAUSE 9.1.1.1 AND
9.1.1.2

 

and the Contractor shall provide to the Authority all such information in
relation thereto as the Authority reasonably requests.

 

9.2                               Access to Authority IT Systems and the Site IT
Systems

 

In the event that, with the agreement of the Authority, the Contractor has
access to any Authority IT Systems, the Contractor shall comply with such
reasonable requirements in relation to the security thereof as the Authority
shall specify from time to time in writing. In the event that, pursuant to this
Contract or otherwise with the agreement of the Contractor, the Authority has
access to any of the Site IT Systems, the Authority shall comply with such
reasonable requirements in relation to the security thereof as the Contractor
shall specify from time to time in writing.

 

9.3                               Inspections

 

Without prejudice or limitation to the Contractor’s obligations under Clause 4.5
(Inspection and Audit), the Contractor shall allow the Authority to co-ordinate
any inspection by or on behalf of the Authority of the Site IT Systems with any
inspection thereof being performed by or on behalf of the OCNS, and shall permit
the OCNS to share with the Authority the results of any such inspection by or on
behalf of the OCNS.

 

9.4                               Maintenance and Support and Business
Continuity

 


9.4.1                        WITHOUT PREJUDICE TO THE CONTRACTOR’S OBLIGATIONS
UNDER THE LTP, THE CONTRACTOR SHALL AT ALL TIMES ENSURE THAT THE CRITICAL SITE
IT SYSTEMS ARE MAINTAINED AND SUPPORTED IN ACCORDANCE WITH GOOD INDUSTRY
PRACTICE, AND IN PARTICULAR, SUBJECT TO THE PROVISIONS IN PART 1 OF THE
INFORMATION TECHNOLOGY

 

152

--------------------------------------------------------------------------------


 


SCHEDULE (CRITICAL IT SYSTEMS), THE CONTRACTOR SHALL AT ALL TIMES ENSURE THAT
ALL MATERIAL COMPONENTS OF CRITICAL SITE IT SYSTEMS ARE OF A VERSION WHICH IS
SUPPORTED BY THE MANUFACTURER OR SUPPLIER THEREOF.

 


9.4.2                        THE CONTRACTOR SHALL AT ALL TIMES MAINTAIN AND PUT
INTO EFFECT IT AND BUSINESS CONTINUITY AND DISASTER RECOVERY PLANS, CONSISTENT
WITH ISO/IEC 17799 AND GOOD INDUSTRY PRACTICE, IN RESPECT OF THE CRITICAL SITE
IT SYSTEMS THAT ARE IDENTIFIED IN THE COLUMN OF PART 1 OF THE INFORMATION
TECHNOLOGY SCHEDULE THAT DETAILS THE REQUIREMENT TO COMPLY WITH THIS CLAUSE.

 

9.5                               Changes to Site IT Systems

 


9.5.1                        WITHOUT PREJUDICE TO THE CONTRACTOR’S OBLIGATION TO
COMPLY WITH THE REGULATORY REQUIREMENTS OF THE OCNS AND THE HSE IN RESPECT OF
THE SITE IT SYSTEMS AND ITS ABILITY TO MAKE EMERGENCY FIXES TO THE SITE IT
SYSTEMS IN ACCORDANCE WITH THE CONTRACTOR’S DOCUMENTED INTERNAL PROCEDURES
(WHICH PROCEDURES SHALL MEET WITH THE AUTHORITY’S APPROVAL), THE CONTRACTOR
SHALL NOT WITHOUT THE AUTHORITY’S PRIOR WRITTEN CONSENT MAKE ANY MATERIAL
ALTERATION TO ANY OF THE CRITICAL SITE IT SYSTEMS, INCLUDING WITHOUT LIMITATION:

 

9.5.1.1       THE INTRODUCTION OF ANY NEW DATA OR VOICE CIRCUITS TO OR FROM A
SITE OR NEW OR ALTERED INTERFACES TO EXTERNAL IT SYSTEMS;

 

9.5.1.2       THE INTRODUCTION OF ANY NEW OR ALTERED SOFTWARE WHICH REQUIRES
`THE RECONFIGURATION OF ANY APPLICATION EXTERNAL TO THE SITES AND NOT MAINTAINED
BY THE CONTRACTOR, OR WHICH ALTERS THE INTERFACES REFERRED TO IN CLAUSE 9.8; AND

 

9.5.1.3                   ANY ALTERATION WHICH HAS OR MAY HAVE A MATERIAL IMPACT
ON SAFETY AT THE SITES AND/OR THE SECURITY OF A CRITICAL SITE IT SYSTEM.

 


9.5.2                        WITHOUT PREJUDICE TO THE CONTRACTOR’S OBLIGATION TO
COMPLY WITH THE REGULATORY REQUIREMENTS OF THE OCNS AND THE HSE IN RESPECT OF
THE SITE IT SYSTEMS AND ITS ABILITY TO MAKE EMERGENCY FIXES TO THE SITE IT
SYSTEMS IN ACCORDANCE WITH THE CONTRACTOR’S DOCUMENTED INTERNAL PROCEDURES
(WHICH PROCEDURES SHALL MEET WITH THE AUTHORITY’S APPROVAL), THE CONTRACTOR
SHALL NOT WITHOUT THE AUTHORITY’S PRIOR WRITTEN CONSENT MAKE ANY MATERIAL
ALTERATION TO ANY OF THE SITE IT SYSTEMS WHICH WOULD ADVERSELY AFFECT THE
SEPARABILITY OF THE SITE IT SYSTEMS FROM ANY IT SYSTEMS OWNED OR OPERATED BY THE
CONTRACTOR’S AFFILIATES OR ANY IT SYSTEMS EXTERNAL TO THE SITES.

 


9.5.3                        ANY CHANGE TO THE HARDWARE OR SOFTWARE COMPRISED IN
A SITE IT SYSTEM SHALL BE REFLECTED IN THE ASSET REGISTER MAINTAINED PURSUANT TO
CLAUSE 7.5 (MAINTENANCE OF SITES AND AUTHORITY ASSETS).

 

9.6                               Deposit of Source Code

 


9.6.1                        SUBJECT TO THE PROVISIONS IN PART 2 OF THE
INFORMATION TECHNOLOGY (DEPOSIT SOURCE CODE), THE CONTRACTOR SHALL ADHERE TO
GOOD INDUSTRY PRACTICE IN RELATION TO THE DEPOSIT IN ESCROW OF THE SOURCE CODE
OF SOFTWARE PACKAGES COMPRISED IN THE SITE IT SYSTEMS, HAVING REGARD TO THE
MATERIALITY AND CRITICALITY OF THE SOFTWARE CONCERNED AND THE EASE WITH WHICH
THE SAME COULD BE REPLACED AND, WITHOUT PREJUDICE TO THE GENERALITY OF THE
FOREGOING, THE CONTRACTOR SHALL IF SO REQUESTED IN WRITING BY THE AUTHORITY IN
RESPECT OF ONE OR MORE SUCH SOFTWARE PACKAGES TO ENSURE THAT THE SOURCE CODE
THEREOF IS

 

153

--------------------------------------------------------------------------------


 


DEPOSITED IN ESCROW WITH THE ESCROW AGENT FOR THE BENEFIT OF THE CONTRACTOR AND
THE AUTHORITY ON THE ESCROW TERMS. THE CONTRACTOR SHALL MAINTAIN A REGISTER OF
THE SOFTWARE PACKAGES DEPOSITED IN ESCROW.

 


9.6.2                        THE CONTRACTOR SHALL ENSURE THAT ANY DEPOSIT MADE
IN ACCORDANCE WITH CLAUSE 9.6.1 IS AT ALL TIMES COMPLETE AND UP TO DATE SUCH
THAT IT ACCURATELY REFLECTS THE RELEVANT SOFTWARE AS THE SAME IS INSTALLED AND
USED BY THE CONTRACTOR FROM TIME TO TIME.

 

9.7                               Release of Source Code

 

In the event that any Source Code deposited pursuant to Clause 9.6 is released
in accordance with the applicable escrow terms, the Contractor shall ensure that
the licence referred to in Clause 8.7 (Third Party IP) shall include all IP
subsisting in such Source Code.

 

9.8                               Data Interfaces

 

The Contractor shall at all times maintain, and shall produce to the Authority
upon request complete descriptions in such format as the Authority reasonably
requires of all interfaces through which data relating to the Sites is
transmitted or received as between the Contractor and any Third Party and/or as
between the Site IT Systems located on the Sites and any other IT Systems, and
of the nature of the data so transmitted, such descriptions to include full
definition of the relevant interfaces and the format in which such data is
transmitted. During the first six months following the Commencement Date, the
Contractor’s obligation under this Clause 9.8 shall be an obligation to use
reasonable endeavours to maintain and produce such descriptions.

 

9.9                               Transferability of Contracts

 


9.9.1                        THE CONTRACTOR SHALL AT ALL TIMES ENSURE THAT, SAVE
TO THE EXTENT OTHERWISE AGREED IN WRITING BY THE AUTHORITY, EACH IT CONTRACT
ENTERED INTO ON OR AFTER THE COMMENCEMENT DATE SHALL PROVIDE THAT THE RIGHTS AND
OBLIGATIONS (IF ANY) OF THE CONTRACTOR THEREUNDER WHICH RELATE TO THE
PERFORMANCE OF THE CONTRACTOR’S OBLIGATIONS UNDER THIS CONTRACT ARE CAPABLE OF
BEING SEPARATELY TRANSFERRED TO THE AUTHORITY OR ITS NOMINEE WITHOUT THE CONSENT
OF ANY COUNTERPARTY TO SUCH IT CONTRACT OR OTHER THIRD PARTY AND WITHOUT
INCURRING ANY PAYMENT OBLIGATION OR OTHER ADDITIONAL LIABILITY UNDER SUCH IT
CONTRACT.

 


9.9.2                        WHERE, HAVING USED ALL REASONABLE ENDEAVOURS TO DO
SO, THE CONTRACTOR IS UNABLE TO PROCURE THE TRANSFERABILITY OF ANY IT CONTRACT
REFERRED TO IN CLAUSE 9.9.1, THE CONTRACTOR SHALL CONSULT WITH THE AUTHORITY AND
GIVE THE AUTHORITY SUCH INFORMATION IN RELATION THERETO AS THE AUTHORITY
REASONABLY REQUESTS. THE AUTHORITY WILL NOT UNREASONABLY WITHHOLD CONSENT TO THE
CONTRACTOR ENTERING INTO SUCH IT CONTRACT WHERE THE CONTRACTOR IS ABLE TO
DEMONSTRATE TO THE AUTHORITY’S REASONABLE SATISFACTION THAT THE PROPOSED
COUNTERPARTY THERETO WILL NOT AGREE TO SUCH TRANSFERABILITY ON COMMERCIALLY
REASONABLE TERMS, AND THERE IS NO ACCEPTABLE ALTERNATIVE TO SUCH COUNTERPARTY.

 

154

--------------------------------------------------------------------------------


 

PART 10: CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW

 

10.1                        Confidential Information

 


10.1.1                 SUBJECT TO CLAUSES 10.3 TO 10.9 BELOW, EACH PARTY SHALL
HOLD IN CONFIDENCE ALL DOCUMENTS, MATERIALS AND OTHER INFORMATION, WHETHER
TECHNICAL OR COMMERCIAL, SUPPLIED BY OR ON BEHALF OF THE OTHER PARTIES
(INCLUDING ALL DOCUMENTS AND INFORMATION SUPPLIED IN THE COURSE OF PROCEEDINGS
UNDER PART 13 (DISPUTE MANAGEMENT) OR THE RULES OF ANY OTHER DISPUTE RESOLUTION
PROCEDURE TO WHICH A DISPUTE IS REFERRED IN ACCORDANCE WITH THIS CONTRACT) AND
ALL DOCUMENTS, MATERIALS AND OTHER INFORMATION OF ANY NATURE RELATING TO A THIRD
PARTY WHICH IT MAY ACQUIRE OR HAVE ACCESS TO DIRECTLY OR INDIRECTLY AND SHALL
NOT, EXCEPT WITH THE WRITTEN AUTHORITY OF THE OTHER PARTY, PUBLISH OR OTHERWISE
DISCLOSE THE SAME OTHERWISE THAN AS EXPRESSLY PROVIDED FOR IN THIS CONTRACT
UNLESS OR UNTIL THE RECIPIENT PARTY CAN DEMONSTRATE THAT ANY SUCH DOCUMENT,
MATERIAL OR INFORMATION IS IN THE PUBLIC DOMAIN THROUGH NO FAULT OF ITS OWN AND
THROUGH NO CONTRAVENTION OF THIS CONTRACT, WHEREUPON TO THE EXTENT THAT IT IS IN
THE PUBLIC DOMAIN THIS OBLIGATION SHALL CEASE.

 

10.1.2                  the Contractor shall not make use of this Contract or
any information issued or provided by or on behalf of the Authority in
connection with this Contract otherwise than for the purpose of complying with
its obligations under this Contract and otherwise than as expressly provided for
in this Contract except with the written authority of the Authority.

 

10.2                        Contractor right to request confidentiality

 

The Contractor may at any time request in writing, stating reasons, that the
Authority keeps particular information confidential and does not disclose it to
Third Parties. The Contractor may further request in writing at any time that,
where the Authority discloses Information pursuant to Clause 10.3 (Disclosure by
the Authority), the Authority shall make representations to the recipient of
such Information as to the desirability of keeping such Information
confidential. Any such request by the Contractor shall be accompanied by a
document setting out in writing the requested representations. The Authority
shall consider whether to make such representations.

 

10.3                        Disclosure by the Authority

 

10.3.1                           The Authority, having considered any request
made by the Contractor under Clause 10.2 (Contractor right to request
confidentiality) may, save for information which relates solely to the business
and operations of the Parent Body Organisation or information which is judged by
OCNS to be security sensitive (unless the recipient of information pursuant to
this Clause 10.3 (Disclosure by the Authority) holds all relevant security
clearances), disclose any and all information acquired by it under or pursuant
to this Contract (the “Information”)

 


10.3.1.1         TO THE PARLIAMENTARY COMMISSIONER FOR ADMINISTRATION, A
MINISTER OF THE CROWN, ANY DEPARTMENT OF THE GOVERNMENT OF THE UNITED KINGDOM,
THE UNITED KINGDOM PARLIAMENT, THE SCOTTISH PARLIAMENT, THE NATIONAL ASSEMBLY OF
WALES, THE MAYOR OF LONDON, GREATER

 

155

--------------------------------------------------------------------------------


 


LONDON AUTHORITY OR ANY DEPARTMENT, OFFICER, AGENT, REPRESENTATIVE, EMPLOYEE,
CONSULTANT OR ADVISER OF ANY OF THEM;

 


10.3.1.2         TO THE REGULATORS;

 


10.3.1.3         TO THE EXTENT REQUIRED BY APPLICABLE LAW OR PURSUANT TO AN
ORDER OF ANY COURT OF COMPETENT JURISDICTION OR UNDER THE DISPUTE RESOLUTION
PROCEDURE;

 


10.3.1.4         TO BIDDERS WHO HAVE PRE-QUALIFIED TO PARTICIPATE IN ANY
RELEVANT FORTHCOMING TENDER PROCESS, UPON OBTAINING AN UNDERTAKING OF
CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1 (CONFIDENTIAL
INFORMATION);

 


10.3.1.5         TO INSURERS UPON OBTAINING AN UNDERTAKING OF CONFIDENTIALITY
EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1 (CONFIDENTIAL INFORMATION);

 


10.3.1.6         TO PROFESSIONAL ADVISERS, UPON OBTAINING AN UNDERTAKING OF
CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1 (CONFIDENTIAL
INFORMATION);

 


10.3.1.6.1            FOR THE PURPOSE OF:

 

10.3.1.6.1.1                         THE EXAMINATION AND CERTIFICATION OF THE
AUTHORITY’S OR THE CONTRACTOR’S ACCOUNTS; OR

 

10.3.1.6.1.2                       ANY EXAMINATION PURSUANT TO SECTION 6(1)

 

of the National Audit Act 1983 of the economy, efficiency and effectiveness with
which the Authority has used its resources; and/or

 


10.3.1.6.2            TO CONSULTEES UNDER THE ENERGY ACT

 

10.3.2                           So far as is practicable, the Authority shall
give the Contractor reasonable notice of any proposed disclosure pursuant to
Clause 10.3 (Disclosure by the Authority).

 

10.3.3                           Notwithstanding the provisions of Clause 10.1
(Confidential Information), the Authority may, with the consent of the
Contractor not to be unreasonably withheld, further disclose the Information to
persons not referred to in Clause 10.3 (Disclosure by the Authority).

 

10.3.4                           Any determination as to whether it is
reasonable for the Contractor to withhold its consent to disclosure under Clause
10.3.3 above shall have regard to:

 

156

--------------------------------------------------------------------------------


 


10.3.4.1         COMPLIANCE WITH THE AUTHORITY’S STATUTORY FUNCTIONS AND DUTIES,
INCLUDING IN PARTICULAR THE PROMOTION OF EFFECTIVE COMPETITION AND VALUE FOR
MONEY;

 


10.3.4.2. RELEVANT GOVERNMENT POLICY;

 


10.3.4.3         THE REQUIREMENT TO MAINTAIN SECURITY;

 


10.3.4.4         THE PUBLIC INTEREST; AND

 


10.3.4.5         THE REQUIREMENT TO MAINTAIN OPENNESS AND TRANSPARENCY.

 

10.4                        Publication

 

10.4.1                           The Authority having considered any request
made by the Contractor pursuant to Clause 10.2 (Contractor right to request
confidentiality) may publish, in such form and at such times as it sees fit, the
following:

 


10.4.1.1         AMOUNTS OF PAYMENTS TO THE CONTRACTOR AND ANY REDUCTIONS MADE
FROM THE CONTRACTOR UNDER THIS CONTRACT;

 


10.4.1.2         PERFORMANCE STATISTICS;

 


10.4.1.3         MONITORING REPORTS; AND

 


10.4.1.4         SUCH INFORMATION AS THE AUTHORITY REASONABLY REQUIRES TO
PUBLISH HAVING REGARD TO THE LIST OF CONSIDERATIONS SET OUT IN CLAUSE 10.3.4
ABOVE, INCLUDING INFORMATION IT INCLUDES IN ITS ANNUAL REPORT.

 


10.4.2                  THE AUTHORITY SHALL GIVE THE CONTRACTOR REASONABLE
NOTICE OF ANY PROPOSED PUBLICATION PURSUANT TO THIS CLAUSE 10.4 (PUBLICATION).

 

10.5                        Disclosure by the Contractor

 

The Contractor may disclose without the consent of the Authority, any and all
information acquired by it under or pursuant to this Contract save for
information which is judged by OCNS to be security sensitive (unless the
recipient of information pursuant to this Clause 10.5 (Disclosure by the
Contractor) holds all relevant security clearances) to:

 

10.5.1 the Regulators

 


10.5.2 THE EXTENT REQUIRED BY ANY PARLIAMENTARY OBLIGATION, APPLICABLE LAW OR
PURSUANT TO AN ORDER OF ANY COURT OF COMPETENT JURISDICTION OR UNDER THE DISPUTE
RESOLUTION PROCEDURE;

 


10.5.3 INSURERS, UPON OBTAINING AN UNDERTAKING OF CONFIDENTIALITY EQUIVALENT TO
THAT CONTAINED IN CLAUSE 10.1.1 (CONFIDENTIAL INFORMATION);

 


10.5.4 PROFESSIONAL ADVISERS INCLUDING LENDERS, UPON OBTAINING AN UNDERTAKING OF
CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1.1 (CONFIDENTIAL
INFORMATION); AND

 


10.5.5 ANY DEPARTMENT, OFFICER, AGENT, REPRESENTATIVE, EMPLOYEE, CONSULTANT OR
ADVISER OF ANY OF THE ENTITIES REFERRED TO IN CLAUSES 10.5.1 TO 10.5.4 ABOVE
SUBJECT, IN ANY CASE WHERE THE ENTITY IN QUESTION WOULD BE REQUIRED TO PROVIDE
AN UNDERTAKING OF

 

157

--------------------------------------------------------------------------------


 


CONFIDENTIALITY EQUIVALENT TO THAT CONTAINED IN CLAUSE 10.1.1 (CONFIDENTIAL
INFORMATION), TO OBTAINING SUCH AN UNDERTAKING OF CONFIDENTIALITY.

 

10.6                        Delivery Up

 

On expiry or termination of this Contract, the Contractor shall ensure or
procure that the Nominated Staff return to the Contractor or the Authority (as
applicable) all documents, materials or any information which is confidential
(in accordance with Clause 10.1 (Confidential Information) belonging to the
Contractor or the Authority.

 

10.7                        Damages not the only remedy

 

Without prejudice to any other rights or remedies that the Authority may have,
the Parties acknowledge and agree that damages alone would not be an adequate
remedy for any breach by the Contractor of this Clause 10.1 (Confidentiality)
and that the remedies of injunction and specific performance as well as any
other equitable relief for any threatened or actual breach of this Clause 10.1
(Confidentiality) by the Contractor would be more appropriate remedies.

 

10.8                        Freedom of Information Act

 


10.8.1                  THIS PART 10 (CONFIDENTIALITY, SECURITY AND COMPLIANCE
WITH LAW) IS SUBJECT TO THE FREEDOM OF INFORMATION ACT 2000 (FOIA), AS AMENDED,
AND THE ENVIRONMENTAL INFORMATION REGULATIONS 2004 (EIR), AS AMENDED TOGETHER
WITH ANY GUIDANCE AND/OR CODES OF PRACTICE ISSUED BY THE INFORMATION
COMMISSIONER, THE DEPARTMENT FOR CONSTITUTIONAL AFFAIRS OR THE LORD CHANCELLOR’S
DEPARTMENT.

 


10.8.2                  THE CONTRACTOR SHALL FACILITATE THE AUTHORITY’S
COMPLIANCE WITH ITS INFORMATION DISCLOSURE OBLIGATIONS UNDER THE FOIA AND THE
EIR IN THE MANNER PROVIDED FOR IN CLAUSES 10.8.2 TO 10.8.6. AND SHALL ALSO
COMPLY WITH A PROTOCOL TO BE AGREED BETWEEN THE PARTIES FROM TIME TO TIME
DETAILING THE PRACTICAL ARRANGEMENTS AND PROCEDURES TO BE ADOPTED. IF THE
AUTHORITY IS REQUIRED TO PROVIDE INFORMATION AS A RESULT OF A REQUEST MADE TO IT
UNDER THE FOIA OR EIR AND SUCH INFORMATION IS IN THE POSSESSION OF ANY OF THE
CONTRACTOR OR ANY OF ITS SUBCONTRACTORS THEN THE CONTRACTOR SHALL PROVIDE SUCH
INFORMATION TO THE AUTHORITY AS SOON AS REASONABLY PRACTICABLE.  THE CONTRACTOR
SHALL PROVIDE ALL NECESSARY ASSISTANCE AS REASONABLY REQUESTED BY THE AUTHORITY
TO ENABLE THE AUTHORITY TO RESPOND TO A REQUEST FOR INFORMATION (AS DEFINED
UNDER THE FOIA) WITHIN THE TIME FOR COMPLIANCE SET OUT IN SECTION 10 OF THE FOIA
OR REGULATION 5 OF THE EIR.

 

10.8.3                  The Contractor shall provide a nominated member of staff
with sufficient authority to handle, co-ordinate and be responsible for the
supply of information to the Authority for the purposes of compliance with this
Clause 10.8.

 

10.8.4                  The Authority shall be responsible for determining at
its absolute discretion whether any information provided to the Authority is
exempt from disclosure in accordance with the FOIA or EIR or is to be disclosed
in response to a Request for Information.

 

10.8.5                  The Contractor acknowledges that the Authority may,
acting in accordance with the FOIA or EIR, disclose information without
consulting the

 

158

--------------------------------------------------------------------------------


 

Contractor, or the Authority may, at its discretion, elect to consult the
Contractor and take its view into account.

 

10.8.6                  The Contractor acknowledges that any lists or schedules
provided by it outlining confidential information or commercially sensitive
information are of indicative value only and that the Authority may nevertheless
be obliged to disclose such information in accordance with this Clause 10.8.

 

10.9                        National Audit Office

 

The Parties acknowledge and agree that the National Audit Office has the right
to publish details of this Contract (including information considered by the
Parties to be commercially sensitive) in its relevant reports to Parliament.

 

10.10                 Data Protection Act

 


10.10.1                        EACH PARTY TO THIS CONTRACT SHALL ENSURE THAT IT
COMPLIES AT ALL TIMES WITH THE DPA OR SUCH OTHER EQUIVALENT DATA PROTECTION
LEGISLATION AS MAY BE RELEVANT TO ITS PERFORMANCE OF THIS CONTRACT IN RESPECT OF
ALL PERSONAL DATA PROCESSED BY IT.

 


10.10.2                        IN RELATION TO ALL DATA, THE CONTRACTOR SHALL AT
ALL TIMES COMPLY WITH THE DPA AS A DATA CONTROLLER IF NECESSARY, INCLUDING
MAINTAINING A VALID UP-TO-DATE REGISTRATION OR NOTIFICATION UNDER THE DPA
COVERING THE DATA PROCESSING TO BE PERFORMED IN CONNECTION WITH ITS OBLIGATIONS
UNDER THIS CONTRACT.

 


10.10.3                        THE CONTRACTOR SHALL, AND SHALL PROCURE THAT ANY
SUBCONTRACTOR SHALL, ONLY UNDERTAKE PROCESSING OF PERSONAL DATA REASONABLY
REQUIRED IN CONNECTION WITH THE CONTRACTOR’S OBLIGATIONS UNDER THIS CONTRACT AND
SHALL NOT TRANSFER ANY PERSONAL DATA TO ANY COUNTRY OR TERRITORY OUTSIDE THE
EUROPEAN ECONOMIC AREA.

 


10.10.4                        THE CONTRACTOR SHALL NOT DISCLOSE PERSONAL DATA
TO ANY THIRD PARTIES OTHER THAN TO:

 


10.10.4.1               EMPLOYEES, NOMINATED STAFF AND SUBCONTRACTORS TO WHOM
SUCH DISCLOSURE IS REASONABLY NECESSARY IN ORDER FOR THE CONTRACTOR TO CARRY OUT
ITS OBLIGATIONS UNDER THIS CONTRACT; OR

 


10.10.4.2               TO THE EXTENT REQUIRED UNDER A COURT ORDER,

 


PROVIDED THAT DISCLOSURE UNDER CLAUSE 10.10.4.1 ABOVE IS MADE SUBJECT TO WRITTEN
TERMS SUBSTANTIALLY THE SAME AS, AND NO LESS STRINGENT THAN, THE TERMS CONTAINED
IN THIS CLAUSE 10.10 (DATA PROTECTION ACT) AND THAT THE CONTRACTOR SHALL GIVE
NOTICE IN WRITING TO THE AUTHORITY OF ANY DISCLOSURE OF PERSONAL DATA IT OR A
SUBCONTRACTOR IS REQUIRED TO MAKE UNDER CLAUSE 10.10.4.2 ABOVE IMMEDIATELY IT IS
AWARE OF SUCH A REQUIREMENT.

 


10.10.5                        THE CONTRACTOR SHALL BRING INTO EFFECT AND
MAINTAIN ALL TECHNICAL AND ORGANISATIONAL MEASURES TO PREVENT UNAUTHORISED OR
UNLAWFUL PROCESSING OF PERSONAL DATA AND ACCIDENTAL LOSS OR DESTRUCTION OF, OR
DAMAGE TO, PERSONAL DATA INCLUDING BUT NOT LIMITED TO TAKING REASONABLE STEPS TO
ENSURE THE RELIABILITY OF EMPLOYEES AND NOMINATED STAFF HAVING ACCESS TO THE
PERSONAL DATA.

 

159

--------------------------------------------------------------------------------


 


10.10.6                        THE AUTHORITY MAY, AT REASONABLE INTERVALS,
REQUEST A WRITTEN DESCRIPTION OF THE TECHNICAL AND ORGANISATIONAL METHODS
EMPLOYED BY THE CONTRACTOR AND REFERRED TO IN CLAUSE 10.10.5 ABOVE. WITHIN
THIRTY (30) CALENDAR DAYS OF SUCH A REQUEST, THE CONTRACTOR SHALL SUPPLY WRITTEN
PARTICULARS OF ALL SUCH MEASURES DETAILED TO A REASONABLE LEVEL SUCH THAT THE
AUTHORITY CAN DETERMINE WHETHER OR NOT, IN CONNECTION WITH THE PERSONAL DATA, IT
IS COMPLIANT WITH THE DPA.

 

10.11                 Publicity

 


10.11.1            ADVERSE PUBLICITY

 

A Party shall notify the other Party as soon as reasonably practicable of any
fact or occurrence of which the notifying Party is aware relating to the
Authority, Contractor or the Parent Body Organisation which could in the
reasonable opinion of the notifying Party be expected to cause adverse publicity
to the Contractor or the Parent Body Organisation in relation to this Contract
or to the Authority generally.

 


10.11.2            ANNOUNCEMENTS

 


10.11.2.1               SUBJECT TO THE REMAINING PROVISIONS OF THIS CLAUSE, NO
PARTY SHALL RELEASE ANY ANNOUNCEMENT OR DESPATCH ANY ANNOUNCEMENT OR CIRCULAR,
RELATING TO THIS CONTRACT UNLESS THE FORM AND CONTENT OF SUCH ANNOUNCEMENT OR
CIRCULAR HAVE BEEN SUBMITTED TO, AND AGREED BY, THE OTHER PARTY.

 


10.11.2.2               NOTHING IN THIS CLAUSE 10.11.2 (ANNOUNCEMENTS) SHALL
PROHIBIT ANY PARTY FROM MAKING ANY ANNOUNCEMENT OR DESPATCHING ANY CIRCULAR AS
REQUIRED BY LAW OR THE RULES OF THE UK LISTING AUTHORITY OR OF THE LONDON STOCK
EXCHANGE OR ANY OTHER REGULATORY BODY IN WHICH CASE, TO THE EXTENT NOT
INCONSISTENT WITH LEGAL OBLIGATIONS OR THE RULES OF THE UK LISTING AUTHORITY OR
OF THE LONDON STOCK EXCHANGE, THE ANNOUNCEMENT SHALL ONLY BE RELEASED OR THE
CIRCULAR DESPATCHED AFTER CONSULTATION WITH THE OTHER PARTY AND AFTER TAKING
INTO ACCOUNT THE REASONABLE REQUIREMENTS OF THE OTHER PARTY AS TO THE CONTENT OF
SUCH ANNOUNCEMENT OR CIRCULAR.

 

160

--------------------------------------------------------------------------------


 

PART 11                                             INDEMNITY, LIABILITY AND
INSURANCE

 

11.1                           The Authority shall notify the Contractor of the
policies it has negotiated in respect of the Contractor Required Insurances.

 

11.2                           The Contractor shall fully co-operate in the
procurement of the Contractor Required Insurances as directed by the Authority.

 

11.3                           Except as expressly directed by the Authority,
the Contractor shall not take out any insurance other than pursuant to Clause
11.2 above.

 

11.4                           The Contractor shall not take any action or fail
to take any reasonable action, or (insofar as it is reasonably within its power)
permit anything to occur in relation to it, which would entitle any insurer to
refuse to pay any claim under:

 

11.4.1                  any Contractor Required Insurance(s) under which it is
an insured person; or

 

11.4.2                  any insurance taken over by the Authority relating to
this Contractor and the terms of which the Authority has notified the Contractor
in writing.

 

11.5                           The Contractor shall notify the Authority and
relevant insurers immediately on becoming aware of any claim or potential claim
on the Contractor Required Insurance or on any insurance taken out by the
Authority in relation to the Sites, facilities or installations and/or the
activities of the Contractor or Subcontractors and shall follow promptly all
directions given to it by the Authority or the insurers in relation to such
claim or potential claim including in particular full disclosure of all relevant
facts pertaining to the claim or potential claim.

 

11.6                           The Contractor shall either apply the proceeds of
any claims on the Contractor Required Insurance as directed by the Authority or,
at the direction of the Authority remit such amount to the Authority, in either
case within nine (9) Calendar Days of the receipt of such proceeds by the
Contractor.

 

161

--------------------------------------------------------------------------------

 

PART 12                                             TERMINATION

 

12.1                        Termination Events

 

This Contract shall terminate on the earlier of the expiry of the Term pursuant
to Clause 1.3 (Commencement and Duration) or as a result of:

 


12.1.1                  EARLY TERMINATION CAUSED BY CONTRACTOR DEFAULT IN
ACCORDANCE WITH CLAUSE 12.2;


 

12.1.2                  early termination caused by Authority Default in
accordance with Clause 12.6;

 

12.1.3                  Termination for Convenience by the Authority in
accordance with Clause 12.8; or

 

12.1.4                  termination for Long Term Force Majeure in accordance
with Clause 1.9.4.

 

12.2                        Contractor Default

 

The following events shall give rise to an Authority right to terminate for
Contractor Default:

 

12.2.1                  Breach of Contractor Obligations

 

12.2.1.1                   A MATERIAL BREACH BY THE CONTRACTOR OF ANY OF ITS
OBLIGATIONS UNDER THIS CONTRACT WHICH MATERIALLY AND ADVERSELY AFFECTS THE
PERFORMANCE OF THIS CONTRACT, INCLUDING:

 

12.2.1.2                     A FAILURE BY THE CONTRACTOR TO COMPLY WITH
APPLICABLE LAW OR REGULATORY REQUIREMENTS;

 

12.2.1.3                     A MATERIAL BREACH BY THE CONTRACTOR OF SECURITY
REQUIREMENTS;

 

12.2.1.4                     A FAILURE BY THE CONTRACTOR TO MEET THOSE STANDARDS
OF PERFORMANCE SPECIFIED IN CLAUSE 2.2 (STANDARD OF PERFORMANCE) OTHER THAN THE
STANDARDS SPECIFIED IN CLAUSES 2.2.4 AND 2.2.5;

 

12.2.1.5                     A MATERIAL ADVERSE FINDING IS MADE AGAINST THE
CONTRACTOR BY ANY ONE OR MORE OF THE REGULATORS IN RELATION TO THE CONTRACTOR’S
PERFORMANCE OF ITS OBLIGATIONS UNDER THIS CONTRACT;

 

12.2.1.6                     A MATERIAL BREACH BY THE CONTRACTOR OF ITS SUPPLY
OBLIGATIONS TO CUSTOMERS UNDER THE CUSTOMER CONTRACTS;

 

12.2.1.7                     A MATERIAL FAILURE BY THE CONTRACTOR TO COMPLY WITH
THE PROVISIONS OF CLAUSES 5.12 AND 5.12A (PENSIONS);

 

12.2.1.8                     A MATERIAL FAILURE BY THE CONTRACTOR TO COMPLY WITH
THE PROVISIONS OF PART 10 (CONFIDENTIALITY, SECURITY AND COMPLIANCE WITH LAW);

 

12.2.1.9                     A FAILURE BY THE CONTRACTOR TO COMPLY WITH THE
PROVISIONS OF CLAUSE 1.18 (ASSIGNMENT);

 

162

--------------------------------------------------------------------------------


 

12.2.1.10               THE PARENT BODY ORGANISATION UNDERGOES A CHANGE IN
CONTROL WITHOUT HAVING OBTAINED THE PRIOR WRITTEN CONSENT OF THE AUTHORITY TO
SUCH CHANGE;

 

12.2.1.11               PERSISTENT BREACH; OR

 

12.2.1.12             A FAILURE BY THE CONTRACTOR TO REPORT TO THE AUTHORITY A
BREACH OF THE SUBCONTRACTING REQUIREMENTS SET OUT IN PART 1
(SUBCONTRACTING/PROCUREMENT REQUIREMENTS) OF THE SUBCONTRACTING/PROCUREMENT
SCHEDULE; EXCEPT WHERE THE EVENT IN QUESTION WAS CAUSED BY THE AUTHORITY FAILING
TO REIMBURSE THE CONTRACTOR FOR ALLOWABLE COSTS OR TRADING COSTS PURSUANT TO
CLAUSES 6.11 AND 6A.11 (REIMBURSEMENT).

 

12.2.2                  Insolvency

 

THE OCCURRENCE OF AN INSOLVENCY EVENT IN RESPECT OF THE CONTRACTOR OR THE PARENT
BODY ORGANISATION EXCEPT WHERE IN THE CASE OF THE CONTRACTOR SUCH INSOLVENCY
EVENT WAS:

 

12.2.2.1                     CAUSED BY THE AUTHORITY’S BELIEF THAT FUNDS WERE TO
BE USED FOR A PURPOSE WHICH WAS FRAUDULENT, OTHERWISE ILLEGAL OR CONTRARY TO
PUBLIC POLICY WHICH WAS NOT PROVED CORRECT; OR

 

12.2.2.2                     CAUSED BY THE AUTHORITY FAILING TO REIMBURSE THE
CONTRACTOR FOR ALLOWABLE COSTS OR TRADING COSTS PURSUANT TO CLAUSES 6.11 AND
6A.11 ABOVE (REIMBURSEMENT).

 

12.2.3                  Revocation of licence

 

12.2.3.1                     ANY REVOCATION OF THE NUCLEAR SITE LICENCE, ANY
ENVIRONMENTAL AGENCY OR SCOTTISH ENVIRONMENT PROTECTION AGENCY (AS APPLICABLE)
LICENCE, AUTHORISATION, PERMIT OR CONSENT OR ANY OTHER MATERIAL LICENCE OR
PERMIT HELD BY THE CONTRACTOR THE POSSESSION OF WHICH IS NECESSARY TO ENABLE THE
CONTRACTOR TO OPERATE THE SITE; OR

 

12.2.3.2                     UPON RECEIPT OF NOTICE BY THE CONTRACTOR OF THE
HSE’S (OR OTHER RELEVANT BODY’S) INTENTION TO REVOKE SUCH LICENCE OR PERMIT
WHERE THE CONTRACTOR HAS NO ABILITY TO APPEAL, CHALLENGE OR DISCHARGE ANY SUCH
INTENTION TO REVOKE;

 

12.2.3.3.                  IN EITHER CASE WHERE SUCH REVOCATION OR THREATENED
REVOCATION IS NOT FOR THE SOLE PURPOSE OF ISSUING A REPLACEMENT LICENCE TO THE
CONTRACTOR.

 

12.2.4                  Parent Body Agreement

 

A MATERIAL OR PERSISTENT BREACH BY THE CONTRACTOR OR THE PARENT BODY
ORGANISATION OF THE PARENT BODY AGREEMENT OR UPON THE PARENT BODY AGREEMENT
CEASING TO BE VALID AND BINDING ON THE PARENT BODY ORGANISATION.

 

163

--------------------------------------------------------------------------------


 

12.3                        Termination for Persistent Breach

 

12.3.1                  For the purposes of this Clause 12.3 (Termination for
Persistent Breach), “Breach of the Same Type” means the recurrence of any of the
events specified in Clause 12.2.1, whether or not each occurrence was in itself
of a material nature.

 

12.3.2                  Except where the occurrence is caused by the Authority
failing to reimburse the Contractor for Allowable Costs or Trading Costs
pursuant to Clauses 6.11 and 6A.11 (Reimbursement) if any of:

 

(I) A BREACH OF THE SAME TYPE; OR

 

(II) A FAILURE TO PAY CREDITORS PURSUANT TO ITS OBLIGATIONS UNDER CLAUSES
6.6.1.1(A) AND 6A.6.1.1.2; OR

 

(III) A FAILURE TO PROTECT THE SUPPLY CHAIN; OR

 

(IV) A FAILURE TO COMPLY WITH CLAUSE 2.2.5 (STANDARD OF PERFORMANCE).

 

12.3.2.1                     HAS OCCURRED MORE THAN 2 TIMES IN ANY 3 MONTH
PERIOD OR THE AUTHORITY (ACTING REASONABLY) BELIEVES THAT THE CONTRACTOR IS
DEMONSTRATING A PATTERN OF BEHAVIOUR WHICH IS REASONABLY LIKELY TO LEAD TO A
CONTRACTOR DEFAULT, THEN THE AUTHORITY MAY SERVE A NOTICE ON THE CONTRACTOR;

 

12.3.2.2                     SPECIFYING THAT IT IS A FORMAL WARNING NOTICE
(“PERFORMANCE WARNING NOTICE”) GIVING REASONABLE DETAILS OF THE BREACH
SPECIFYING THE AUTHORITY’S CONCERNS; AND

 

12.3.2.3                     STATING THAT SUCH BREACH IS A BREACH WHICH, IF IT
RECURS FREQUENTLY OR CONTINUES, MAY RESULT IN A TERMINATION OF THIS CONTRACT, OR
REQUIRING THE CONTRACTOR TO TAKE STEPS TO ADDRESS THOSE CONCERNS BY A SPECIFIED
DATE.

 

12.3.3                  If, following service of such a Performance Warning
Notice, the breach specified has continued beyond the specified date or recurred
one or more times within the 6 month period after the date of service, then the
Authority may serve another notice on the Contractor (“Final Performance Warning
Notice”):

 

12.3.3.1                     SPECIFYING THAT IT IS THE FINAL WARNING NOTICE;

 

12.3.3.2                   STATING THAT THE BREACH SPECIFIED HAS BEEN THE
SUBJECT OF A PERFORMANCE WARNING NOTICE SERVED WITHIN THE SIX (6) MONTH PERIOD
PRIOR TO THE DATE OF SERVICE OF THE FINAL PERFORMANCE WARNING NOTICE; AND

 

12.3.3.3                     STATING THAT IF SUCH FAILURE CONTINUES OR RECURS
ONE OR MORE TIMES WITHIN THE THREE (3) MONTH PERIOD AFTER THE DATE OF SERVICE OF
THE FINAL PERFORMANCE WARNING NOTICE, THE SAME MAY CONSTITUTE A CONTRACTOR
DEFAULT WITH THE RESULT THAT THE CONTRACT MAY BE TERMINATED.

 

164

--------------------------------------------------------------------------------


 

12.3.4                  A Performance Warning Notice may not be served in
respect of any breach in respect of which a previous Performance Warning Notice
has already been served until a period of three (3) months has elapsed since the
date of service of the previous Performance Warning Notice or related Final
Performance Warning Notice.

 

12.4                        Termination or Remedy for Contractor Default

 


12.4.1                           IF A CONTRACTOR DEFAULT HAS OCCURRED AND THE
AUTHORITY WISHES TO TERMINATE THIS CONTRACT, THE AUTHORITY SHALL SERVE A
TERMINATION NOTICE (THE “AUTHORITY’S TERMINATION NOTICE”) ON THE CONTRACTOR.

 


12.4.2                           THE AUTHORITY’S TERMINATION NOTICE SHALL
SPECIFY THE TYPE AND NATURE OF CONTRACTOR DEFAULT THAT HAS OCCURRED, GIVING
REASONABLE DETAILS.

 


12.4.3                           IN THE CASE OF A CONTRACTOR DEFAULT IN THE TYPE
SPECIFIED IN CLAUSES 12.2.1.1, 12.2.1.2, 12.2.1.6, 12.2.1.7 OR 12.2.1.8  THE
AUTHORITY (ACTING REASONABLY) MAY DECIDE THAT THE CONTRACTOR DEFAULT IS
INCAPABLE OF REMEDY, THE AUTHORITY SHALL SPECIFY THIS IN THE AUTHORITY’S
TERMINATION NOTICE AND THIS CONTRACT SHALL TERMINATE ON THE DATE FALLING THIRTY
(30) CALENDAR DAYS AFTER THE DATE OF RECEIPT BY THE CONTRACTOR OF THE
AUTHORITY’S TERMINATION NOTICE.

 


12.4.4                           IN THE CASE OF A CONTRACTOR DEFAULT (INCLUDING,
FOR THE AVOIDANCE OF DOUBT, THE TYPES SPECIFIED IN CLAUSE 12.4.3 ABOVE) WHICH
THE AUTHORITY (ACTING REASONABLY) CONSIDERS IS CAPABLE OF REMEDY, THE
AUTHORITY’S TERMINATION NOTICE SHALL REQUIRE THE CONTRACTOR AT THE CONTRACTOR’S
OPTION EITHER:

 

12.4.4.1                     TO REMEDY THE CONTRACTOR DEFAULT WITHIN THIRTY (30)
CALENDAR DAYS OF THE DATE OF THE AUTHORITY’S TERMINATION NOTICE (OR SUCH LONGER
PERIOD AS MAY BE AGREED BY THE AUTHORITY IN ITS ABSOLUTE DISCRETION);

 

12.4.4.2                     TO PROPOSE WITHIN THIRTY (30) CALENDAR DAYS OF THE
DATE OF THE AUTHORITY’S TERMINATION NOTICE AND OBTAIN THE AUTHORITY’S APPROVAL
TO A PROGRAMME TO REMEDY THE CONTRACTOR DEFAULT (THE “REMEDIATION PROGRAMME”).

 


12.4.5                           IF THE CONTRACTOR DEFAULT IS NOT REMEDIED
WITHIN THE PERIOD SPECIFIED IN THE AUTHORITY’S TERMINATION NOTICE FOR SUCH
REMEDY UNDER CLAUSE 12.4.4.1, THE AUTHORITY SHALL BE ENTITLED TO TERMINATE THIS
CONTRACT EITHER WITH IMMEDIATE EFFECT OR ON SUCH PERIOD OF NOTICE NOT EXCEEDING
12 MONTHS AS IT REASONABLY DETERMINES TO BE APPROPRIATE.  IF THE AUTHORITY
TERMINATES ON NOTICE, IT WILL USE ALL REASONABLE ENDEAVOURS, INCLUDING LIAISON
WITH THE REGULATORS, TO ENSURE THAT THE PERIOD OF NOTICE IS AS SHORT AS
POSSIBLE.

 

12.5                        Remediation Programme

 


12.5.1                           THE REMEDIATION PROGRAMME SHALL SPECIFY IN
DETAIL HOW THE CONTRACTOR DEFAULT IS PROPOSED TO BE REMEDIED, THE STEPS REQUIRED
TO REMEDY THE CONTRACTOR DEFAULT AND THE LATEST DATE BY WHICH THE CONTRACTOR
ANTICIPATES THAT THE CONTRACTOR DEFAULT WILL BE REMEDIED.

 


12.5.2                           WHERE THE CONTRACTOR PROPOSES A REMEDIATION
PROGRAMME IN ACCORDANCE WITH CLAUSE 12.4.4.2 (TERMINATION OR REMEDY FOR
CONTRACTOR DEFAULT), THE AUTHORITY SHALL HAVE THIRTY (30) CALENDAR DAYS FROM THE
DATE OF RECEIPT OF

 

165

--------------------------------------------------------------------------------


 


THE PROPOSED REMEDIATION PROGRAMME WITHIN WHICH TO NOTIFY THE CONTRACTOR WHETHER
THE AUTHORITY ACCEPTS THE PROPOSED REMEDIATION PROGRAMME (SUCH ACCEPTANCE NOT TO
BE UNREASONABLY WITHHELD).  FAILURE OF THE AUTHORITY TO PROVIDE SUCH
NOTIFICATION SHALL CONSTITUTE DEEMED ACCEPTANCE BY THE AUTHORITY.

 


12.5.3                           WHERE THE AUTHORITY NOTIFIES THE CONTRACTOR
THAT IT DOES NOT ACCEPT THE REMEDIATION PROGRAMME, THE PARTIES SHALL ENDEAVOUR
WITHIN THE FOLLOWING THIRTY (30) CALENDAR DAYS TO AGREE ANY NECESSARY AMENDMENTS
TO THE REMEDIATION PROGRAMME.  IN THE ABSENCE OF AGREEMENT WITHIN SUCH THIRTY
(30) CALENDAR DAY PERIOD, THE QUESTION OF WHETHER OR NOT THE AUTHORITY’S
WITHHOLDING OF ACCEPTANCE IS REASONABLE MAY BE REFERRED BY EITHER PARTY TO BE
RESOLVED IN ACCORDANCE WITH CLAUSE 13 (DISPUTE MANAGEMENT).

 


12.5.4                           WHERE THE CONTRACTOR HAS PUT FORWARD A
REMEDIATION PROGRAMME THAT HAS BEEN ACCEPTED BY THE AUTHORITY OR DETERMINED TO
BE REASONABLE AND THE CONTRACTOR FAILS TO ACHIEVE ANY ELEMENT OF THE REMEDIATION
PROGRAMME OR FAILS TO REMEDY THE CONTRACTOR DEFAULT WITHIN THE DATE SPECIFIED IN
THE REMEDIATION PROGRAMME (AS THE EVENT MAY BE), OR THE REMEDIATION PROGRAMME IS
REJECTED BY THE AUTHORITY AS NOT BEING REASONABLE AND THE DISPUTE RESOLUTION
PROCEDURE DOES NOT FIND AGAINST THAT REJECTION, THEN THE AUTHORITY MAY TERMINATE
THIS CONTRACT EITHER WITH IMMEDIATE EFFECT OR ON SUCH PERIOD OF NOTICE AS IT
REASONABLY DETERMINES TO BE APPROPRIATE.  IF THE AUTHORITY TERMINATES ON NOTICE,
IT WILL USE ALL REASONABLE ENDEAVOURS, INCLUDING LIAISON WITH THE REGULATORS, TO
ENSURE THAT THE PERIOD OF NOTICE IS AS SHORT AS POSSIBLE.

 


12.5.5                           WHERE THE AUTHORITY HAS ISSUED AN AUTHORITY
TERMINATION NOTICE IN THE EVENT OF CONTRACTOR DEFAULT PURSUANT TO CLAUSE 12.2.3
(REVOCATION OF LICENCE) WHICH THE AUTHORITY ACCEPTS (ACTING REASONABLY) HAS
OCCURRED THROUGH NO FAULT OF THE CONTRACTOR, THE AUTHORITY SHALL PROVIDE
REASONABLE ASSISTANCE TO THE CONTRACTOR IN ITS DISCUSSIONS WITH HSE AND/OR EA OR
SEPA AS APPLICABLE TO PROCURE THE REMEDY OF SUCH CONTRACTOR DEFAULT.

 

12.6                        Authority Default

 

12.6.1                   The following events shall be an Authority Default:

 


THE AUTHORITY:

 

12.6.1.1                     NOT FUNDING OR REIMBURSING ALLOWABLE COSTS OR
TRADING COSTS (EXCEPT TO THE EXTENT THAT SUCH COSTS ARE TREATED AS DISALLOWABLE
COSTS IN ACCORDANCE WITH THIS CONTRACT); OR

 

12.6.1.2                     FAILING TO MAKE ANY UNDISPUTED PAYMENT OF INCENTIVE
FEE TO THE CONTRACTOR IN ACCORDANCE WITH CLAUSES 6.11.3 AND 6A.11.5 (PERFORMANCE
BASED INCENTIVE ARRANGEMENTS),

 

12.6.1.3                   IN EACH CASE WITHIN THIRTY (30) CALENDAR DAYS OF SUCH
SUM(S) BEING DUE AND PAYABLE; AND

 

12.6.1.4                     A MATERIAL BREACH BY THE AUTHORITY OF ITS
OBLIGATIONS UNDER THIS CONTRACT WHICH MATERIALLY AND SUBSTANTIALLY PREVENTS THE
PERFORMANCE OF THE CONTRACTOR’S OBLIGATIONS UNDER THIS CONTRACT.

 

166

--------------------------------------------------------------------------------


 

12.7                        Termination or Remedy for Authority Default

 


12.7.1                           IF AN AUTHORITY DEFAULT HAS OCCURRED AND THE
CONTRACTOR WISHES TO TERMINATE THIS CONTRACT, THE CONTRACTOR SHALL BE ENTITLED
TO SERVE A TERMINATION NOTICE (THE “CONTRACTOR’S TERMINATION NOTICE”) ON THE
AUTHORITY WITHIN TWENTY-EIGHT (28) CALENDAR DAYS OF BECOMING AWARE OF THE
AUTHORITY DEFAULT.

 


12.7.2                           THE CONTRACTOR’S TERMINATION NOTICE SHALL
SPECIFY THE TYPE OF AUTHORITY DEFAULT THAT HAS OCCURRED ENTITLING THE CONTRACTOR
TO TERMINATE.

 


12.7.3                           THIS CONTRACT WILL TERMINATE ON THE DAY FALLING
THIRTY (30) CALENDAR DAYS AFTER THE DATE ON WHICH THE AUTHORITY RECEIVED THE
CONTRACTOR’S TERMINATION NOTICE, UNLESS THE AUTHORITY RECTIFIES THE AUTHORITY
DEFAULT WITHIN TWENTY-ONE (21) CALENDAR DAYS OF RECEIPT OF THE CONTRACTOR’S
TERMINATION NOTICE.

 


12.7.4                           WHERE THE CONTRACTOR HAS TERMINATED THIS
CONTRACT FOR AUTHORITY DEFAULT, THE AUTHORITY SHALL PROVIDE REASONABLE
ASSISTANCE TO THE CONTRACTOR IN ITS DISCUSSIONS WITH HSE REGARDING LICENCE
CONDITION 36 AND ITS DISCUSSIONS WITH EA REGARDING ANY APPLICABLE RSA 93
AUTHORISATION SCHEDULE 1 CONDITION 6 WITH A VIEW TO ENABLING THE CONTRACTOR TO
REPLACE THE NOMINATED STAFF AS SOON AS IS REASONABLY PRACTICAL.

 

12.8                        Termination for Convenience

 

The Authority shall be entitled to terminate this Contract at any time on giving
reasonable notice to the Contractor such notice not being a period less than
twelve (12) Months (“Termination for Convenience”).

 

12.9                        Reasonable Costs on Termination

 

In the event of:

 


12.9.1                           TERMINATION FOR AUTHORITY DEFAULT IN ACCORDANCE
WITH CLAUSE 12.7 (TERMINATION OR REMEDY FOR AUTHORITY DEFAULT);

 


12.9.2                           TERMINATION FOR CONVENIENCE PURSUANT TO CLAUSE
12.8 (TERMINATION FOR CONVENIENCE);

 


12.9.3                           TERMINATION FOR LONG TERM FORCE MAJEURE
PURSUANT TO CLAUSE 1.9.4 (LONG TERM FORCE MAJEURE); OR

 


12.9.4                           TERMINATION FOR AN INSOLVENCY EVENT OF THE
CONTRACTOR WHERE SUCH INSOLVENCY EVENT WAS CAUSED BY ANY OF THE EVENTS LISTED IN
CLAUSE 12.2.2 (INSOLVENCY),

 

the Authority shall pay the Contractor’s reasonable costs (proposed by the
Contractor and agreed by the Authority) arising directly from such termination
of this Contract provided always that the Authority shall not make any payment
in respect of the Contractor’s loss of profits or loss of opportunity or the
consequential losses of Affiliates.

 

167

--------------------------------------------------------------------------------


 

12.10                 Accrued Liabilities

 

Termination of this Contract pursuant to this Clause 12 (Termination) shall be
without prejudice to the Parties’ liabilities which accrued prior to the date of
termination.

 

168

--------------------------------------------------------------------------------


 

PART 13 DISPUTE MANAGEMENT

 

13.1                        Requirement to refer disputes

 


13.1.1                           SAVE AS OTHERWISE EXPRESSLY PROVIDED IN THIS
CONTRACT INCLUDING IN CLAUSES 13.2 (REASONABLENESS OF THE AUTHORITY), ANY
DISPUTE OR DIFFERENCE ARISING OUT OF OR IN CONNECTION WITH THIS CONTRACT,
INCLUDING, BUT NOT LIMITED TO, ANY QUESTION REGARDING ITS EXISTENCE,
INTERPRETATION, VALIDITY, CONSTRUCTION OR TERMINATION SHALL BE ATTEMPTED TO BE
RESOLVED BETWEEN THE CONTRACTOR AND THE AUTHORITY. IF ANY DISPUTE OR DIFFERENCE
CANNOT BE SO RESOLVED, IT SHALL BE RESOLVED IN ACCORDANCE WITH THE DISPUTE
RESOLUTION PROCEDURE ATTACHED AT THE DISPUTE MANAGEMENT SCHEDULE.

 


13.1.2                           NEITHER PARTY SHALL COMMENCE ANY CLAIM, LEGAL
ACTION OR PROCEEDINGS UNTIL IT HAS FOLLOWED THE DISPUTE RESOLUTION PROCEDURE,
PROVIDED THAT NOTHING IN THE DISPUTE RESOLUTION PROCEDURE SHALL PREVENT A PARTY
FROM SEEKING INTERIM OR INTERLOCUTORY RELIEF IN THE ENGLISH COURTS.

 

13.2                        Reasonableness of the Authority

 


13.2.1                           IN RELATION TO THE CLAUSES AND SCHEDULES LISTED
IN CLAUSE 13.2.2 BELOW PURSUANT TO WHICH THE AUTHORITY SHALL REASONABLY
DETERMINE CERTAIN MATTERS, THE CONTRACTOR MAY ONLY DISPUTE WHETHER A
DETERMINATION MADE BY THE AUTHORITY IS REASONABLE. SUCH DISPUTE SHALL BE
ATTEMPTED TO BE RESOLVED BETWEEN THE CONTRACTOR AND THE AUTHORITY AND IF IT
CANNOT BE SO RESOLVED, ONLY THE ISSUE OF THE REASONABLENESS OF THE AUTHORITY’S
DECISION MAY BE REFERRED TO THE DISPUTE RESOLUTION PROCEDURE. THE AUTHORITY’S
DETERMINATION PURSUANT TO THE RELEVANT CLAUSE SHALL PREVAIL UNLESS AND UNTIL IT
IS AGREED OR FOUND TO BE UNREASONABLE. IN THE EVENT THAT THE AUTHORITY IS FOUND
TO HAVE ACTED REASONABLY, THE CONTRACTOR’S COSTS RELATING TO THE REFERENCE OF
THE DISPUTE TO THE DISPUTE RESOLUTION PROCEDURE SHALL BE DISALLOWABLE AND THE
AUTHORITY SHALL CLAIM ITS RELEVANT COSTS FROM THE PARENT BODY ORGANISATION
PURSUANT TO THE PARENT BODY AGREEMENT. IN THE EVENT THAT THE AUTHORITY IS FOUND
TO HAVE ACTED UNREASONABLY, THE AUTHORITY SHALL BEAR SUCH COSTS.

 


13.2.2                           THE CLAUSES AND SCHEDULES REFERRED TO IN CLAUSE
13.2.1 ABOVE ARE:

 

13.2.2.1                     CLAUSE 2.3 (NO ACTIVITIES OUTSIDE CURRENT CONTRACT
YEAR OF LTP), THE AUTHORITY’S DETERMINATION AS TO WHETHER AN ACTIVITY IS OUTSIDE
OF THE LTP; AND

 

13.2.2.2                     CLAUSE 4.5.12 (AUDIT FINDINGS AND CORRECTIVE
ACTION) IN RELATION TO THE AUTHORITY’S REASONABLE WITHHOLDING OF ACCEPTANCE TO
THE CONTRACTOR’S PLAN FOR CORRECTIVE ACTION; AND

 

13.2.2.3                     CLAUSE 12.4 (TERMINATION OR REMEDY FOR CONTRACTOR
DEFAULT) IN RELATION TO WHETHER THE AUTHORITY HAS ACTED REASONABLY IN
DETERMINING THAT THE CONTRACTOR DEFAULT IS INCAPABLE OF REMEDY; AND

 

13.2.2.4                     CLAUSE 12.5 (REMEDIAL PROGRAMME) IN RELATION TO THE
AUTHORITY’S REASONABLE WITHHOLDING OF ACCEPTANCE TO THE CONTRACTOR’S REMEDIAL
PROGRAMME; AND

 

169

--------------------------------------------------------------------------------


 

13.2.2.5                     PROGRAMME MANAGEMENT SCHEDULE PART 2 (SETTING THE
LTP AND CHANGE CONTROL) OTHER THAN PARAGRAPH 9.2 (CHANGE DIRECTED BY THE NDA)
AND PARAGRAPH 11 (CHANGES THAT THE AUTHORITY CANNOT REFUSE); AND

 

13.2.2.6                     SUBCONTRACTING/PROCUREMENT SCHEDULE PARAGRAPH 1.1.2
OF PART 1 (SUBCONTRACTING/PROCUREMENT REQUIREMENTS), THE AUTHORITY’S
INTERPRETATION OF THE APPLICABLE EU PROCUREMENT RULES; AND

 

13.2.2.7                     FINANCE SCHEDULE PART 4 (COSTS PRINCIPLES AND
PROCEDURES); AND

 

13.2.2.8                     FINANCE SCHEDULE PART 2  (USE OF PERFORMANCE BASED
INCENTIVES); AND

 

13.2.2.9                     CLAUSE 7.3 (TRANSITIONAL BALANCES) OF FINANCE
SCHEDULE PART 6 (CASHFLOW FORECASTING AND CALCULATING DATES FOR PAYMENT) IN
RELATION TO THE AUTHORITY’S DETERMINATION OF THE TRANSITIONAL BALANCE PAYMENT
DATES; AND

 

13.2.2.10               CLAUSE 7.4 (TRANSITIONAL BALANCES) OF FINANCE SCHEDULE
PART 6 (CASHFLOW FORECASTING AND CALCULATING DATES FOR PAYMENT) IN RELATION TO
THE AUTHORITY’S DETERMINATION OF THE REVISED TRANSITIONAL BALANCE PAYMENT DATES.

 

170

--------------------------------------------------------------------------------


 

PART 14                                             RELETTING THE CONTRACT

 

14.1                        Acknowledgement

 

The Contractor acknowledges that the Authority may wish, at or before the expiry
of the Term:

 


14.1.1                           TO INVITE PERSONS (INCLUDING THE PARENT BODY
ORGANISATION) TO TENDER FOR THE RIGHT TO OWN THE SHARES IN THE CONTRACTOR AND TO
NEGOTIATE A REPLACEMENT SITE MANAGEMENT AND OPERATIONS CONTRACT TO BE ENTERED
INTO BETWEEN THE CONTRACTOR AND THE AUTHORITY (UPON THE ACQUISITION OF THE
SHARES BY THE INCOMING PARENT); OR

 


14.1.2                           TO ACQUIRE THE SHARES IN THE CONTRACTOR ITSELF.

 

14.2                        Preparation for Reletting

 

The Contractor will, if so requested by the Authority, provide the Authority
with access to the personnel of the Contractor and all books, records and other
materials kept by or on behalf of the Contractor in connection with the Tasks
for the purpose of assisting the Authority in relation to the tender and/or
transfer referred to in Clause 14.1 (Acknowledgement) and will supply an
external facing team to assist the Authority with the reletting of the Contract
which team must consist of a sufficient number of sufficiently qualified and
experienced people (in the reasonable opinion of the Contractor). Subject to
Clause 10 (Confidentiality, Security and Compliance with Law) the Authority will
be permitted to make such personnel, including the external facing team, books,
records or other material available to participants in the tender process.

 

14.3                        The Contractor will make available to the Authority
such information (including financial and operational information) as the
Authority reasonably requires in connection with such tender and/or transfer and
will be required to assist in the verification of the information.

 

14.4                        Parent Body Organisation Bid

 

The Contractor acknowledges the importance to the Authority of:

 


14.4.1                           A FAIR AND UNBIASED COMPETITIVE PROCESS; AND

 


14.4.2                           THE PERCEPTION BY ALL INTERESTED PARTIES THAT
THE COMPETITIVE PROCESS IS FAIR AND UNBIASED.

 


14.5                           IF THE PARENT BODY ORGANISATION WISHES TO
PARTICIPATE IN THE COMPETITIVE PROCESS THEN IMMEDIATELY ON RECEIPT OF NOTICE
FROM THE AUTHORITY NOTIFYING THE CONTRACTOR OF THE COMMENCEMENT OF A COMPETITIVE
PROCESS FOR THE SITES, THE CONTRACTOR SHALL DEMONSTRATE TO THE SATISFACTION OF
THE AUTHORITY THAT:

 


14.5.1                           THE CONTRACTOR IS REMAINING IMPARTIAL;

 


14.5.2                           TREATING ALL TENDERERS EQUALLY INCLUDING
PROVIDING THEM WITH EQUALITY OF INFORMATION;

 


14.5.3                           MAKING THE EMPLOYEES (EXCEPT FOR THE NOMINATED
STAFF) EQUALLY AVAILABLE TO ASSIST AND BE CONSULTED BY TENDERERS;

 


14.5.4                           USING ALL REASONABLE ENDEAVOURS TO PROCURE THAT
THE TENDERERS PERCEIVE THAT THEY ARE BEING TREATED EQUALLY;

 

171

--------------------------------------------------------------------------------


 


14.5.5                           THE TIME COSTS FOR ANY NOMINATED STAFF WHO THE
PARENT BODY ORGANISATION IS PERMITTED TO USE IN ITS BID TEAM PURSUANT TO CLAUSE
16 (PROVISION OF STAFF TO THE SLC) OF THE PARENT BODY AGREEMENT WILL BE CHARGED
TO AN APPROPRIATE CORPORATE CENTRE AND WILL NOT BE CHARGED AS ALLOWABLE COSTS;
AND

 


14.5.6                           ALL NOMINATED STAFF AND KEY EMPLOYEES HAVE
ENTERED INTO AN IMPARTIALITY UNDERTAKING IN THE FORM OF PART 5 OF THE EMPLOYEE
SCHEDULE (PRO FORMA IMPARTIALITY UNDERTAKING).

 


14.6                           THE CONTRACTOR SHALL NOT ALLOW ANY NOMINATED
STAFF TO PARTICIPATE IN THE COMPETITIVE PROCESS ON BEHALF OF THE PARENT BODY
ORGANISATION UNLESS THEY ARE INDIVIDUALLY NAMED IN THE LIST AGREED BETWEEN THE
PARENT BODY ORGANISATION AND THE AUTHORITY PURSUANT TO CLAUSE 14.4 OF THE PARENT
BODY AGREEMENT.  FOR THE AVOIDANCE OF DOUBT, THE CONTRACTOR SHALL NOT ALLOW ANY
EMPLOYEE TO PARTICIPATE IN THE COMPETITIVE PROCESS.

 

14.7                        Employees

 

Save as where otherwise permitted by the Contractor’s Internal Procedures
relating to human resources, and save as where otherwise required by applicable
Law and Regulatory Requirements, during the last twelve (12) Months of the Term,
the Contractor will not be permitted without the prior written consent of the
Authority (such consent not to be unreasonably withheld):

 


14.7.1                           TO VARY OR PURPORT OR PROMISE TO VARY THE TERMS
AND CONDITIONS OF EMPLOYMENT OR PENSIONS TERMS OF ANY EMPLOYEES OR NOMINATED
STAFF;

 


14.7.2                           TO CREATE OR GRANT, OR PURPORT OR PROMISE TO
CREATE OR GRANT, TERMS OR CONDITIONS OF EMPLOYMENT FOR ANY EMPLOYEE WHERE THE
EMPLOYMENT OF SUCH EMPLOYEE BY THE CONTRACTOR MAY COMMENCE ON OR AFTER THE END
OF THE TERM IF AND TO THE EXTENT THAT SUCH TERMS OR CONDITIONS ARE MATERIALLY
DIFFERENT FROM THE TERMS OR CONDITIONS OF EMPLOYMENT OF EQUIVALENT EMPLOYEES;

 


14.7.3                           TO INCREASE OR DECREASE THE NUMBER OF EMPLOYEES
SUCH THAT:

 

14.7.3.1                     THE TOTAL NUMBER OF EMPLOYEES OR THE TOTAL COST PER
ANNUM TO THE CONTRACTOR OF EMPLOYING ALL EMPLOYEES IS INCREASED; OR

 

14.7.3.2                     THE TOTAL NUMBER OF EMPLOYEES IS DECREASED,

 

IN EACH CASE, BY MORE THAN 5 PER CENT DURING SUCH PERIOD OF TWELVE (12) MONTHS;
AND

 


14.7.4                           TO MAKE ANY CHANGES TO THE IDENTITY OF ANY KEY
PERSONNEL OR TO ANY OF THE NOMINATED STAFF.

 

14.8                        Subcontracts

 

Save as permitted by Part 1 of the Subcontractor/Procurement Schedule
(Subcontracting/Procurement Requirements), during the last twelve (12) Months of
the Term, the Contractor will not be permitted to agree to any significant or
material amendment of the terms of any Subcontract without the Authority’s prior
written consent (such consent not to be unreasonably withheld).

 


14.9                           THE AUTHORITY MAY REQUIRE THE CONTRACTOR TO TAKE
STEPS TO TERMINATE ANY SUBCONTRACTS THAT WILL CONTINUE BEYOND THE EXPIRY OR
EARLIER TERMINATION OF THE TERM.

 

172

--------------------------------------------------------------------------------


 

14.10             ESTABLISHMENT OF NEW SLC

 


14.10.1                   IF THE AUTHORITY NOTIFIES THE CONTRACTOR THAT IT
INTENDS TO ESTABLISH A NEW SLC, THE CONTRACTOR SHALL FULLY COOPERATE WITH ANY
REASONABLE INSTRUCTION OF THE AUTHORITY TO ASSIST IN SUCH ESTABLISHMENT
INCLUDING IN RELATION TO CONSULTATION OF RELEVANT EMPLOYEES REGARDING TRANSFER
TO THE NEW SLC, SEPARABILITY OF IT SYSTEMS, NOVATION OR ASSIGNMENT OF IT
CONTRACTS, CUSTOMER CONTRACTS AND SUBCONTRACTS, THE REQUIREMENT TO PUT LEGALLY
BINDING CONTRACTS IN PLACE BETWEEN THE NEW SLC AND THE CONTRACTOR AND ANY PARTY
WITH WHOM THE CONTRACTOR HAS INTER-SLC SERVICE CONTRACT AND OBTAINING A NEW
NUCLEAR SITE LICENCE IN RESPECT OF THE RELEVANT SITE.

 

14.10.2                        The Contractor shall have due regard to the
Authority’s intention to establish new SLCs in the performance of its
obligations under this Contract.

 

14.10.3                        Any requirement of the Authority placed on the
Contractor pursuant to this Clause 14.10 (Establishment of New SLC) shall, to
the extent that such requirement is not in the relevant current Contract Year’s
NTWP, be an Authority Change to be included in the NTWP in accordance with
Paragraph 9 (Change Directed by the NDA) of Part 2 (Setting the LTP and Change
Control) of the Programme Management Schedule.

 


14.11                 TRANSITION OUT

 


14.11.1                     THE CONTRACTOR UNDERTAKES TO THE AUTHORITY THAT IT
WILL CO-OPERATE WITH THE REASONABLE INSTRUCTIONS OF THE OUTGOING PARENT AND, IN
PARTICULAR, WILL USE ALL REASONABLE ENDEAVOURS TO FACILITATE THE RELEASE OF THE
NOMINATED STAFF OF THE OUTGOING PARENT AS SOON AS IS COMPATIBLE WITH REGULATORY
REQUIREMENTS.

 


14.11.2                     SAVE TO THE EXTENT THE CONTRACTOR MUST COMPLY WITH
APPLICABLE LAW AND REGULATORY REQUIREMENTS, THE CONTRACTOR UNDERTAKES TO THE
AUTHORITY NOT TO TAKE ANY ACTION WHICH PREVENTS, PREJUDICES OR FRUSTRATES THE
TRANSITION BETWEEN THE OUTGOING PARENT AND THE INCOMING PARENT.

 

173

--------------------------------------------------------------------------------

 

[g361503mp35i001.jpg]

 

Nuclear
Decommissioning
Authority

 

Mark Lesinski

Our ref: T1-MS-07-NDA- 407

{RR - Reply Requested]

Your ref: T1-MS-07-MEL-1449

Managing Director - Magnox South
Magnox Electric Ltd
Mallard Court

Express Park

 

Bristol Road

 

Bridgwater

 

Somerset

 

TA64RN

 

 

31st  March 2009

 

Dear Mark

 

CONTRACT No: NDA-T1-MS-07

 

Subject:                                                     Formal Issue of
Magnox South Contract Amendment 11 dated 10th March 2009

 

Please find enclosed Amendment 11 to the Magnox South Amended, Restated and
Consolidated Site Management and Operations Contract which records changes
agreed by both parties.

 

This letter also records the extension of the above Contract to cover a period
of three years from 1st April 2009 to 31st March 2012 with a further option of a
single additional one year extension if required. NDA will give a minimum of six
months notice of their intention to take up this option.

 

Please record your acceptance of this extension and amendment by returning a
copy of the contract amendment duly signed in accordance with the Contract.

 

 

Yours sincerely

 

 

/s/ C LITTLECHILD

 

C Littlechild

 

For and on behalf of
Dr Brian Burnett

 

Programme Director, Magnox South

 

 

1000 Birchwood Blvd

T+44(0)1925 802303

www.nda.gov.uk

Birchwood

 

 

Warrington WA3 7QL

 

 

 

 

--------------------------------------------------------------------------------


 

Cc                             File copy
S Barker
P Welch

 

Enclosures

 

Magnox South Amended, Restated and Consolidated Site Mangement and Operations
Contract - Amendment 11 dated io” March 2009 signed by John Clarke

New clause 5.12 Pensions

Updated Schedules 1 part1; 9 part 1; 10 and 19

 

--------------------------------------------------------------------------------

 
